
	
		II
		Calendar No. 267
		111th CONGRESS
		2d Session
		S. 1733
		[Report No. 111–121]
		IN THE SENATE OF THE UNITED STATES
		
			September 30, 2009
			Mr. Kerry (for himself,
			 Mrs. Boxer, and Mr. Kirk) introduced the following bill; which was
			 read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		
			February 2, 2010
			Reported by Mrs. Boxer,
			 with an amendment
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		A BILL
		To create clean energy jobs, promote energy independence,
		  reduce global warming pollution, and transition to a clean energy
		  economy.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Clean Energy Jobs and American
			 Power Act.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title;
				table of contents.
					Sec. 2. Findings.
					Sec. 3. Economy-wide
				emission reduction goals.
					Sec. 4.
				Definitions.
					DIVISION A—Authorizations for Pollution
				Reduction, Transition, and Adaptation
					Sec. 101. Structure of Act.
					TITLE I—Greenhouse gas reduction
				programs
					Subtitle A—Clean
				transportation
					Sec. 111. Emission
				standards.
						PART B—Mobile
				  Sources
						Sec. 821. Greenhouse gas emission
				  standards for mobile sources.
					Sec. 112. Greenhouse gas emission
				reductions through transportation efficiency.
						PART C—Transportation
				  emissions
						Sec. 831. Greenhouse gas emission
				  reductions through transportation efficiency.
					Sec. 113. Transportation greenhouse gas
				emission reduction program grants.
						Sec. 832. Transportation greenhouse gas
				  emission reduction program grants.
					Sec. 114. SmartWay transportation
				efficiency program.
						Sec. 822. SmartWay transportation
				  efficiency program.
					Subtitle B—Carbon capture and
				sequestration
					Sec. 121. National strategy.
					Sec. 122. Regulations for geological
				sequestration sites.
						Sec. 813. Geological storage
				  sites.
					Sec. 123. Studies and
				reports.
					Sec. 124. Performance standards for
				coal-fueled power plants.
						Sec. 812. Performance standards for new
				  coal-fired power plants.
					Sec. 125. Carbon capture and
				sequestration demonstration and early deployment program.
					Subtitle C—Nuclear and advanced
				technologies
					Sec. 131. Findings and
				policy.
					Sec. 132. Nuclear worker
				training.
					Sec. 133. Nuclear safety and waste
				management programs.
					Subtitle D—Water efficiency
					Sec. 141. WaterSense.
					Sec. 142. Federal procurement of
				water-efficient products.
					Sec. 143. State residential water
				efficiency and conservation incentives program.
					Subtitle E—Miscellaneous
					Sec. 151. Office of Consumer
				Advocacy.
					Sec. 152. Clean technology business
				competition grant program.
					Sec. 153. Product carbon disclosure
				program.
					Sec. 154. State recycling
				programs.
					Sec. 155. Supplemental agriculture and
				forestry greenhouse gas reduction and renewable energy program.
					Sec. 156. Economic Development Climate
				Change Fund.
						Sec. 219. Economic Development Climate
				  Change Fund.
					Sec. 157. Study of risk-based programs
				addressing vulnerable areas.
					Subtitle F—Energy Efficiency and
				Renewable Energy
					Sec. 161. Renewable energy.
					Sec. 162. Advanced biofuels.
					Sec. 163. Energy efficiency in building
				codes.
					Sec. 164. Retrofit for energy and
				environmental performance.
					Subtitle G—Emission Reductions from
				Public Transportation Vehicles
					Sec. 171. Short title.
					Sec. 172. State fuel economy regulation
				for taxicabs.
					Sec. 173. State regulation of motor
				vehicle emissions for taxicabs.
					Subtitle H—Clean Energy and Natural
				Gas
					Sec. 181. Clean Energy and Accelerated
				Emission Reduction Program.
					Sec. 182. Advanced natural gas
				technologies.
					TITLE II—Research
					Subtitle A—Energy Research
					Sec. 201. Advanced energy
				research.
					Subtitle B—Drinking water adaptation,
				technology, education, and research
					Sec. 211. Effects of climate change on
				drinking water utilities.
					TITLE III—Transition and
				adaptation
					Subtitle A—Green jobs and worker
				transition
					PART 1—Green jobs
					Sec. 301. Clean energy curriculum
				development grants.
					Sec. 302. Development of Information and
				Resources clearinghouse for vocational education and job training in renewable
				energy sectors.
					Sec. 303. Green construction careers
				demonstration project.
					PART 2—Climate change worker adjustment
				assistance 
					Sec. 311. Petitions, eligibility
				requirements, and determinations.
					Sec. 312. Program benefits.
					Sec. 313. General
				provisions.
					Subtitle B—International climate change
				programs
					Sec. 321. Strategic Interagency Board on
				International Climate Investment.
					Sec. 322. Emission reductions from
				reduced deforestation.
						PART E—Supplemental emission
				  reductions
						Sec. 751.
				  Definitions.
						Sec. 752.
				  Purposes.
						Sec. 753. Emission reductions from
				  reduced deforestation.
					Sec. 323. International Clean Energy
				Deployment Program.
					Sec. 324. International climate change
				adaptation and global security program.
					Sec. 325. Evaluation and
				reports.
					Sec. 326. Report on climate actions of
				major economies.
					Subtitle C—Adapting to climate
				change
					PART 1—Domestic adaptation
					SUBPART A—National Climate Change
				Adaptation Program
					Sec. 341. National Climate Change
				Adaptation Program.
					Sec. 342. Climate services.
					SUBPART B—Public health and climate
				change
					Sec. 351. Sense of Congress on public
				health and climate change.
					Sec. 352. Relationship to other
				laws.
					Sec. 353. National strategic action
				plan.
					Sec. 354. Advisory board.
					Sec. 355. Reports.
					Sec. 356. Definitions.
					SUBPART C—Climate change safeguards for
				natural resources conservation
					Sec. 361. Purposes.
					Sec. 362. Natural resources climate
				change adaptation policy.
					Sec. 363. Definitions.
					Sec. 364. Council on Environmental
				Quality.
					Sec. 365. Natural Resources Climate
				Change Adaptation Panel.
					Sec. 366. Natural Resources Climate
				Change Adaptation Strategy.
					Sec. 367. Natural resources adaptation
				science and information.
					Sec. 368. Federal natural resource
				agency adaptation plans.
					Sec. 369. State natural resources
				adaptation plans.
					Sec. 370. Natural Resources Climate
				Change Adaptation Account.
					Sec. 371. National Fish and Wildlife
				Habitat and Corridors Information Program.
					Sec. 372. Additional provisions
				regarding Indian tribes.
					SUBPART D—Additional Climate Change
				Adaptation Programs
					Sec. 381. Water system mitigation and
				adaption partnerships.
					Sec. 382. Flood control, protection,
				prevention, and response.
					Sec. 383. Wildfire.
					Sec. 384. Coastal and Great Lakes State
				adaptation program.
					DIVISION B—Pollution Reduction and
				Investment
					TITLE I—Reducing global warming
				pollution
					Subtitle A—Reducing global warming
				pollution
					Sec. 101. Reducing global warming
				pollution.
						TITLE VII—Global warming pollution
				  reduction and investment
				  program
						PART A—Global warming pollution
				  reduction goals and targets
						Sec. 701.
				  Findings.
						Sec. 702. Economy-wide reduction
				  goals.
						Sec. 703. Reduction targets for
				  specified sources.
						Sec. 704. Supplemental pollution
				  reductions.
						Sec. 705. Review and program
				  recommendations.
						Sec. 706. National Academy
				  review.
						Sec. 707. Presidential response and
				  recommendations.
						PART B—Designation and registration of
				  greenhouse gases
						Sec. 711. Designation of greenhouse
				  gases.
						Sec. 712. Carbon dioxide equivalent
				  value of greenhouse gases.
						Sec. 713. Greenhouse gas
				  registry.
						Sec. 714. Perfluorocarbon
				  regulation.
						PART C—Program
				  rules
						Sec. 721. Emission
				  allowances.
						Sec. 722. Prohibition of excess
				  emissions.
						Sec. 723. Penalty for
				  noncompliance.
						Sec. 724.
				  Trading.
						Sec. 725. Banking and
				  borrowing.
						Sec. 726. Market Stability
				  Reserve.
						Sec. 727.
				  Permits.
						Sec. 728. International emission
				  allowances.
						PART
				  D—Offsets
						Sec. 731. Offsets Integrity Advisory
				  Board.
						Sec. 732. Establishment of offsets
				  program.
						Sec. 733. Eligible project
				  types.
						Sec. 734. Requirements for offset
				  projects.
						Sec. 735. Approval of offset
				  projects.
						Sec. 736. Verification of offset
				  projects.
						Sec. 737. Issuance of offset
				  credits.
						Sec. 738.
				  Audits.
						Sec. 739. Program review and
				  revision.
						Sec. 740. Early offset
				  supply.
						Sec. 741. Environmental
				  considerations.
						Sec. 742.
				  Trading.
						Sec. 743. Office of Offsets
				  Integrity.
						Sec. 744. International offset
				  credits.
					Sec. 102.
				Definitions.
						Sec. 700.
				  Definitions.
					Sec. 103. Offset reporting
				requirements.
					Subtitle B—Disposition of
				allowances
					Sec. 111. Disposition of allowances for
				global warming pollution reduction program.
						PART H—Disposition of
				  allowances
						Sec. 771. Allocation of emission
				  allowances.
						Sec. 772. Electricity
				  consumers.
						Sec. 773. Natural gas
				  consumers.
						Sec. 774. Home heating oil and propane
				  consumers.
						Sec. 775. Domestic fuel
				  production.
						Sec. 776. Consumer
				  protection.
						Sec. 777. Exchange for State-issued
				  allowances.
						Sec. 778. Auction
				  procedures.
						Sec. 779. Auctioning allowances for
				  other entities.
						Sec. 780. Commercial deployment of
				  carbon capture and sequestration
				  technologies.
						Sec. 781. Oversight of
				  allocations.
						Sec. 782. Early action
				  recognition.
						Sec. 783. Establishment of Deficit
				  Reduction Fund.
					Subtitle C—Additional greenhouse gas
				standards
					Sec. 121. Greenhouse gas
				standards.
						TITLE VIII—Additional greenhouse gas
				  standards
						Sec. 801.
				  Definitions.
						PART A—Stationary source
				  standards
						Sec. 811. Standards of
				  performance.
					Sec. 122. HFC
				regulation.
						Sec. 619. Hydrofluorocarbons
				  (HFCs).
					Sec. 123. Black
				carbon.
						PART E—Black
				  carbon
						Sec. 851. Black
				  carbon.
					Sec. 124. States.
					Sec. 125. State
				programs.
						PART
				  F—Miscellaneous
						Sec. 861. State
				  programs.
						Sec. 862. Grants for support of air
				  pollution control programs.
					Sec. 126. Enforcement.
					Sec. 127. Conforming
				amendments.
					Sec. 128. Davis-Bacon
				compliance.
					Subtitle D—Carbon Market
				Assurance
					Sec. 131. Carbon market
				assurance.
					Subtitle E—Ensuring Real Reductions in
				Industrial Emissions
					Sec. 141. Ensuring real reductions in
				industrial emissions.
						PART F—Ensuring real reductions in
				  industrial emissions
						Sec. 761.
				  Purposes.
						Sec. 762.
				  Definitions.
						Sec. 763. Eligible industrial
				  sectors.
						Sec. 764. Distribution of emission
				  allowance rebates.
						Sec. 765. International
				  trade.
					TITLE II—Program Allocations
					Sec. 201. Investment in clean vehicle
				technology.
					Sec. 202. State and local investment in
				energy efficiency and renewable energy.
					Sec. 203. Energy efficiency in building
				codes.
					Sec. 204. Building retrofit
				program.
					Sec. 205. Energy Innovation
				Hubs.
					Sec. 206. ARPA–E research.
					Sec. 207. International clean energy
				deployment program.
					Sec. 208. International climate change
				adaptation and global security.
					Sec. 209. Energy efficiency and
				renewable energy worker training.
					Sec. 210. Worker transition.
					Sec. 211. State programs for greenhouse
				gas reduction and climate adaptation.
					Sec. 212. Climate Change Health
				Protection and Promotion Fund.
					Sec. 213. Climate change safeguards for
				natural resources conservation.
					Sec. 214. Nuclear worker
				training.
					Sec. 215. Supplemental agriculture,
				renewable energy, and forestry.
				
			2.FindingsCongress finds that—
			(1)the United States
			 can take back control of the energy future of the United States, strengthen
			 economic competitiveness, safeguard the health of families and the environment,
			 and ensure the national security, of the United States by increasing energy
			 independence;
			(2)creating a clean
			 energy future requires a comprehensive approach that includes support for the
			 improvement of all energy sources, including coal, natural gas, nuclear power,
			 and renewable generation;
			(3)efficiency in the
			 energy sector also represents a critical avenue to reduce energy consumption
			 and carbon pollution, and those benefits can be captured while generating
			 additional savings for consumers;
			(4)substantially
			 increasing the investment in the clean energy future of the United States will
			 provide economic opportunities to millions of people in the United States and
			 drive future economic growth in this country;
			(5)the United States
			 is responsible for many of the initial scientific advances in clean energy
			 technology, but, as of September 2009, the United States has only 5 of the top
			 30 leading companies in solar, wind, and advanced battery technology;
			(6)investment in the
			 clean energy sector will allow companies in the United States to retake a
			 leadership position, and the jobs created by those investments will
			 significantly accelerate growth in domestic manufacturing;
			(7)those
			 opportunities also will result in substantial employment gains in construction,
			 a sector in which the median hourly wage is 17 percent higher than the national
			 median;
			(8)those jobs are
			 distributed throughout the United States, and the highest clean energy economy
			 employment growth rates in the last 10 years were in the States of Idaho,
			 Nebraska, South Dakota, Oregon, and New Mexico;
			(9)focusing on clean
			 energy will dramatically reduce pollution and significantly improve the health
			 of families in and the environment of the United States;
			(10)moving to a
			 low-carbon economy must protect the most vulnerable populations in the United
			 States, including low-income families that are particularly affected by
			 volatility in energy prices;
			(11)if unchecked, the
			 impact of climate change will include widespread effects on health and welfare,
			 including—
				(A)increased
			 outbreaks from waterborne diseases;
				(B)more
			 droughts;
				(C)diminished
			 agricultural production;
				(D)severe storms and
			 floods;
				(E)heat waves;
				(F)wildfires;
			 and
				(G)a substantial rise
			 in sea levels, due in part to—
					(i)melting mountain
			 glaciers;
					(ii)shrinking sea
			 ice; and
					(iii)thawing
			 permafrost;
					(12)the most recent
			 science indicates that the changes described in paragraph (11)(G) are occurring
			 faster and with greater intensity than expected;
			(13)military
			 officials, including retired admirals and generals, concur with the
			 intelligence community that climate change acts as a threat multiplier for
			 instability and presents significant national security challenges for the
			 United States;
			(14)massive portions
			 of the infrastructure of the United States, including critical military
			 infrastructure, are at risk from the effects of climate change;
			(15)impacts are
			 already being felt in local communities within the United States as well as by
			 at-risk populations abroad;
			(16)the Declaration
			 of the Leaders from the Major Economies Forum on Energy and Climate,
			 representing 17 of the largest economies in the world, recognizes the need to
			 limit the increase in global average temperatures to within 2 degrees
			 Centigrade, as a necessary step to prevent the catastrophic consequences of
			 climate change; and
			(17)the United States
			 should lead the global community in combating the threat of global climate
			 change and reaching a robust international agreement to address global warming
			 under the United Nations Framework Convention on Climate Change, done at New
			 York on May 9, 1992 (or a successor agreement).
			3.Economy-wide
			 emission reduction goalsThe
			 goals of this Act and the amendments made by this Act are to reduce steadily
			 the quantity of United States greenhouse gas emissions such that—
			(1)in 2012, the
			 quantity of United States greenhouse gas emissions does not exceed 97 percent
			 of the quantity of United States greenhouse gas emissions in 2005;
			(2)in 2020, the
			 quantity of United States greenhouse gas emissions does not exceed 80 percent
			 of the quantity of United States greenhouse gas emissions in 2005;
			(3)in 2030, the
			 quantity of United States greenhouse gas emissions does not exceed 58 percent
			 of the quantity of United States greenhouse gas emissions in 2005; and
			(4)in 2050, the
			 quantity of United States greenhouse gas emissions does not exceed 17 percent
			 of the quantity of United States greenhouse gas emissions in 2005.
			4.DefinitionsIn this Act:
			(1)AdministratorThe term Administrator means
			 the Administrator of the Environmental Protection Agency.
			(2)Indian
			 tribeThe term Indian tribe has the meaning given
			 the term in section 302 of the Clean Air Act (42 U.S.C. 7602).
			(3)StateThe
			 term State has the meaning given that term in section 302 of the
			 Clean Air Act (42 U.S.C. 7602).
			AAuthorizations for
			 Pollution Reduction, Transition, and Adaptation
			101.Structure of
			 Act
				(a)Authorized and
			 allocated programsThe following programs authorized under this
			 division are eligible to receive an allocation under title VII of the Clean Air
			 Act:
					(1)The program for
			 greenhouse gas emission reductions through transportation efficiency under part
			 C of title VIII the Clean Air Act (as added by sections 112 and 113 of this
			 division).
					(2)The program for
			 nuclear worker training under section 132 of this division and 214 of division
			 B.
					(3)State recycling
			 programs under section 154 of this division and section 211 of division
			 B.
					(4)The supplemental
			 agriculture and forestry greenhouse gas reduction and renewable energy program
			 under section 155 of this division and section 215 of division B.
					(5)The program for
			 energy efficiency in building codes under section 163 of this division and
			 section 203 of division B.
					(6)The program for
			 retrofit for energy and environmental performance under section 164 of this
			 division and section 204 of division B.
					(7)The program for
			 worker transition under part 2 of subtitle A of title III of this division and
			 section 210 of division B.
					(8)The program for
			 public health and climate change under subpart B of part 1 of subtitle C of
			 title III of this division and section 212 of division B.
					(9)The program for
			 climate change safeguards for natural resources conservation under subpart C of
			 part 1 of subtitle C of title III of this division and section 213 of division
			 B.
					(10)The program for
			 emission reductions from reduced deforestation under section 753 of the Clean
			 Air Act (as added by section 322 of this division) and section 771(d) of the
			 Clean Air Act (as added by section 111 of division B).
					(11)The International
			 Clean Energy Deployment Program under section 323 of this division and section
			 207 of division B.
					(12)The international
			 climate change adaptation and global security program under 324 of this
			 division and section 208 of division B.
					(13)The program for
			 water system mitigation and adaptation partnerships under section 381 of this
			 division and section 211 of division B.
					(14)The program for
			 flood control, protection, prevention, and response under section 382 of this
			 division and section 211 of division B.
					(15)The program for
			 wildfire under section 383 of this division and section 211 of division
			 B.
					(16)The Coastal and
			 Great Lakes State Adaptation Program under section 384 of this division and
			 section 211 of division B.
					(b)Allocated
			 programsThe following allocations are provided under title VII
			 of the Clean Air Act:
					(1)The Market
			 Stability Reserve Fund under section 726 of the Clean Air Act (as added by
			 section 101 of division B).
					(2)The program to
			 ensure real reductions in industrial emissions under part F of title VII of the
			 Clean Air Act (as added by section 141 of division B).
					(3)The program for
			 electricity consumers pursuant to section 772 of the Clean Air Act (as added by
			 section 111 of division B).
					(4)The program for
			 natural gas consumers pursuant to section 773 of the Clean Air Act (as added by
			 section 111 of division B).
					(5)The program for
			 home heating oil and propane consumers pursuant to section 774 of the Clean Air
			 Act (as added by section 111 of division B).
					(6)The program for
			 domestic fuel production, including petroleum refiners and small business
			 refiners, under section 775 of the Clean Air Act (as added by section 111 of
			 division B).
					(7)The program for
			 climate change consumer refunds and low- and moderate-income consumers pursuant
			 to section 776 of the Clean Air Act (as added by section 111 of division B),
			 including—
						(A)consumer rebates
			 under section 776(a) of the Clean Air Act (as so added); and
						(B)energy refunds
			 under section 776(b) of the Clean Air Act (as so added).
						(8)The program for
			 commercial deployment of carbon capture and storage technology under section
			 780 of the Clean Air Act (as added by section 111 of division B).
					(9)The program for
			 early action recognition pursuant to section 782 of the Clean Air Act (as added
			 by section 111 of division B).
					(10)The program for
			 investment in clean vehicle technology under section 201 of division B.
					(11)The program for
			 State and local investment in energy efficiency and renewable energy under
			 section 202 of division B.
					(12)The program for
			 Energy Innovation Hubs pursuant to section 205 of division B.
					(13)The program for
			 ARPA–E research pursuant to section 206 of division B.
					(14)The program for
			 energy efficiency and renewable energy worker training under section 209 of
			 division B.
					(15)The State
			 programs for greenhouse gas reduction and climate adaptation pursuant to
			 section 211 of division B.
					(c)Nonallocated
			 programsThe following programs are authorized under this
			 division:
					(1)The SmartWay
			 Transportation Efficiency Program under section 822 of the Clean Air Act (as
			 added by section 114 of this division).
					(2)The carbon capture
			 and sequestration demonstration and early deployment program under section 125
			 of this division.
					(3)The nuclear safety
			 and waste management programs under section 133 of this division.
					(4)Water efficiency
			 programs under subtitle D of title I of this division.
					(5)The Office of
			 Consumer Advocacy under section 151 of this division.
					(6)The clean
			 technology business competition grant program under section 152 of this
			 division.
					(7)The product carbon
			 disclosure program under section 153 of this division.
					(8)The Economic
			 Development Climate Change Fund under section 219 of the Public Works and
			 Economic Development Act of 1965 (as added by section 156 of this
			 division).
					(9)The program for
			 renewable energy under section 161 of this division.
					(10)The program for
			 advanced biofuels under section 162 of this division.
					(11)The program for
			 emission reductions from public transportation vehicles under subtitle G of
			 title I of this division.
					(12)The Clean Energy
			 and Accelerated Emission Reduction Program under section 181 of this
			 division.
					(13)The program for
			 advanced natural gas technologies under section 182 of this division.
					(14)The program for
			 advanced energy research under subtitle A of title II of this division.
					(15)The program for
			 drinking water adaptation, technology, education, and research under subtitle B
			 of title II of this division.
					(16)The program for
			 clean energy curriculum development grants under section 301 of this
			 division.
					(17)The program for
			 Development of Information and Resources clearinghouse for vocational education
			 and job training in renewable energy sectors under section 302 of this
			 division.
					(18)The green
			 construction careers demonstration project under section 303 of this
			 division.
					IGreenhouse gas
			 reduction programs
				AClean
			 transportation
					111.Emission
			 standardsTitle VIII of the
			 Clean Air Act (as added by section 121 of division B) is amended by adding at
			 the end the following:
						
							BMobile
				Sources
								821.Greenhouse gas
				emission standards for mobile sources
									(a)New motor
				vehicles and new motor vehicle engines(1)Pursuant to section
				202(a)(1), by December 31, 2010, the Administrator shall promulgate standards
				applicable to emissions of greenhouse gases from new heavy-duty motor vehicles
				or new heavy-duty motor vehicle engines, excluding such motor vehicles covered
				by the Tier II standards (as established by the Administrator as of the date of
				the enactment of this section). The Administrator may revise these standards
				from time to time.
										(2)Regulations issued
				under section 202(a)(1) applicable to emissions of greenhouse gases from new
				heavy-duty motor vehicles or new heavy-duty motor vehicle engines, excluding
				such motor vehicles covered by the Tier II standards (as established by the
				Administrator as of the date of the enactment of this section), shall contain
				standards that reflect the greatest degree of emissions reduction achievable
				through the application of technology which the Administrator determines will
				be available for the model year to which such standards apply, giving
				appropriate consideration to cost, energy, and safety factors associated with
				the application of such technology. Any such regulations shall take effect
				after such period as the Administrator finds necessary to permit the
				development and application of the requisite technology, and, at a minimum,
				shall apply for a period no less than 3 model years beginning no earlier than
				the model year commencing 4 years after such regulations are
				promulgated.
										(3)Regulations issued
				under section 202(a)(1) applicable to emissions of greenhouse gases from new
				heavy-duty motor vehicles or new heavy-duty motor vehicle engines, excluding
				such motor vehicles covered by the Tier II standards (as established by the
				Administrator as of the date of the enactment of this section), shall supersede
				and satisfy any and all of the rulemaking and compliance requirements of
				section 32902(k) of title 49, United States Code.
										(4)Other than as
				specifically set forth in paragraph (3) of this subsection, nothing in this
				section shall affect or otherwise increase or diminish the authority of the
				Secretary of Transportation to adopt regulations to improve the overall fuel
				efficiency of the commercial goods movement system.
										(b)Nonroad vehicles
				and engines(1)Pursuant to section 213(a)(4) and (5), the
				Administrator shall identify those classes or categories of new nonroad
				vehicles or engines, or combinations of such classes or categories, that, in
				the judgment of the Administrator, both contribute significantly to the total
				emissions of greenhouse gases from nonroad engines and vehicles, and provide
				the greatest potential for significant and cost-effective reductions in
				emissions of greenhouse gases. The Administrator shall promulgate standards
				applicable to emissions of greenhouse gases from these new nonroad engines or
				vehicles by December 31, 2012. The Administrator shall also promulgate
				standards applicable to emissions of greenhouse gases for such other classes
				and categories of new nonroad vehicles and engines as the Administrator
				determines appropriate and in the timeframe the Administrator determines
				appropriate. The Administrator shall base such determination, among other
				factors, on the relative contribution of greenhouse gas emissions, and the
				costs for achieving reductions, from such classes or categories of new nonroad
				engines and vehicles. The Administrator may revise these standards from time to
				time.
										(2)Standards under section 213(a)(4) and (5)
				applicable to emissions of greenhouse gases from those classes or categories of
				new nonroad engines or vehicles identified in the first sentence of paragraph
				(1) of this subsection, shall achieve the greatest degree of emissions
				reduction achievable based on the application of technology which the
				Administrator determines will be available at the time such standards take
				effect, taking into consideration cost, energy, and safety factors associated
				with the application of such technology. Any such regulations shall take effect
				at the earliest possible date after such period as the Administrator finds
				necessary to permit the development and application of the requisite
				technology, giving appropriate consideration to the cost of compliance within
				such period, the applicable compliance dates for other standards, and other
				appropriate factors, including the period of time appropriate for the transfer
				of applicable technology from other applications, including motor vehicles, and
				the period of time in which previously promulgated regulations have been in
				effect.
										(3)For purposes of
				this section and standards under section 213(a)(4) or (5) applicable to
				emissions of greenhouse gases, the term ‘nonroad engines and vehicles’ shall
				include non-internal combustion engines and the vehicles these engines power
				(such as electric engines and electric vehicles), for those non-internal
				combustion engines and vehicles which would be in the same category and have
				the same uses as nonroad engines and vehicles that are powered by internal
				combustion engines.
										(c)Averaging,
				banking, and trading of emissions creditsIn establishing
				standards applicable to emissions of greenhouse gases pursuant to this section
				and sections 202(a), 213(a)(4) and (5), and 231(a), the Administrator may
				establish provisions for averaging, banking, and trading of greenhouse gas
				emissions credits within or across classes or categories of motor vehicles and
				motor vehicle engines, nonroad vehicles and engines (including marine vessels),
				and aircraft and aircraft engines, to the extent the Administrator determines
				appropriate and considering the factors appropriate in setting standards under
				those sections. Such provisions may include reasonable and appropriate
				provisions concerning generation, banking, trading, duration, and use of
				credits.
									(d)ReportsThe
				Administrator shall, from time to time, submit a report to Congress that
				projects the amount of greenhouse gas emissions from the transportation sector,
				including transportation fuels, for the years 2030 and 2050, based on the
				standards adopted under this section.
									(e)Greenhouse
				gasesNotwithstanding the provisions of section 711,
				hydrofluorocarbons shall be considered a greenhouse gas for purposes of this
				section.
									.
					112.Greenhouse gas
			 emission reductions through transportation efficiency
						(a)Environmental
			 protection agencyTitle VIII of the Clean Air Act (as amended by
			 section 111 of this division) is amended by adding at the end the
			 following:
							
								CTransportation
				emissions
									831.Greenhouse gas
				emission reductions through transportation efficiency
										(a)In
				generalThe Administrator, in consultation with the Secretary of
				Transportation (referred to in this part as the Secretary),
				shall promulgate, and update from time to time, regulations to
				establish—
											(1)national
				transportation-related greenhouse gas emission reduction goals that are
				commensurate with the emission reduction goals established under the
				Clean Energy Jobs and American Power
				Act and amendments made by that Act;
											(2)standardized
				emission models and related methods, to be used by States, metropolitan
				planning organizations, and air quality agencies to address emission reduction
				goals, including—
												(A)the development of
				surface transportation-related greenhouse gas emission reduction targets
				pursuant to sections 134 and 135 of title 23, and sections 5303 and 5304 of
				title 49, United States Code;
												(B)the assessment of
				projected surface transportation-related greenhouse gas emissions from
				transportation strategies;
												(C)the assessment of
				projected surface transportation-related greenhouse gas emissions from State
				and regional transportation plans;
												(D)the establishment
				of surface transportation-related greenhouse gas emission baselines at a
				national, State, and regional level; and
												(E)the measurement
				and assessment of actual surface transportation-related emissions to assess
				progress toward achievement of emission targets at the State and regional
				level;
												(3)methods for
				collection of data on transportation-related greenhouse gas emissions;
				and
											(4)publication and
				distribution of successful strategies employed by States, metropolitan planning
				organizations, and other entities to reduce transportation-related greenhouse
				gas emissions.
											(b)Role of
				department of transportationThe Secretary, in consultation with
				the Administrator, shall promulgate, and update from time to time,
				regulations—
											(1)to improve the
				ability of transportation planning models and tools, including travel demand
				models, to address greenhouse gas emissions;
											(2)to assess
				projected surface transportation-related travel activity and transportation
				strategies from State and regional transportation plans; and
											(3)to update
				transportation planning requirements and approval of transportation plans as
				necessary to carry out this section.
											(c)Consultation and
				modelsIn promulgating the regulations, the Administrator and the
				Secretary—
											(1)shall consult with
				States, metropolitan planning organizations, and air quality agencies;
											(2)may use existing
				models and methodologies if the models and methodologies are widely considered
				to reflect the best practicable modeling or methodological approach for
				assessing actual and projected transportation-related greenhouse gas emissions
				from transportation plans and projects; and
											(3)shall consider
				previously developed plans that were based on models and methodologies for
				reducing greenhouse gas emissions in applying those regulations to the first
				approvals after promulgation.
											(d)TimingThe
				Administrator and the Secretary shall—
											(1)publish proposed
				regulations under subsections (a) and (b) not later than 1 year after the date
				of enactment of this section; and
											(2)promulgate final
				regulations under subsections (a) and (b) not later than 18 months after the
				date of enactment of this section.
											(e)Assessment
											(1)In
				generalAt least every 6 years after promulgating final
				regulations under subsections (a) and (b), the Administrator and the Secretary
				shall jointly assess current and projected progress in reducing national
				transportation-related greenhouse gas emissions.
											(2)RequirementsThe
				assessment shall examine the contributions to emission reductions attributable
				to—
												(A)improvements in
				vehicle efficiency;
												(B)greenhouse gas
				performance of transportation fuels;
												(C)reductions in
				vehicle miles traveled;
												(D)changes in
				consumer demand and use of transportation management systems; and
												(E)any other
				greenhouse gas-related transportation policies enacted by Congress.
												(3)Results of
				assessmentThe Secretary and the Administrator shall
				consider—
												(A)the results of the
				assessment conducted under this subsection; and
												(B)based on those
				results, whether technical or other updates to regulations required under this
				section and sections 134 and 135 of title 23, and sections 5303 and 5304 of
				title 49, United States Code, are
				necessary.
												.
						(b)Metropolitan
			 planning organizations
							(1)Title
			 23Section 134 of title 23, United States Code, is
			 amended—
								(A)in subsection
			 (a)(1)—
									(i)by striking
			 minimizing and inserting reducing; and
									(ii)by inserting
			 , reliance on oil, impacts on the environment, transportation-related
			 greenhouse gas emissions, after consumption;
									(B)in subsection
			 (h)(1)(E)—
									(i)by inserting
			 sustainability, and livability, reduce surface transportation-related
			 greenhouse gas emissions and reliance on oil, adapt to the effects of climate
			 change, after energy conservation,;
									(ii)by inserting
			 and public health after quality of life;
			 and
									(iii)by inserting
			 , including housing and land use patterns after
			 development patterns;
									(C)in subsection
			 (i)—
									(i)in paragraph
			 (4)(A)—
										(I)by striking
			 consult, as appropriate, and inserting
			 cooperate;
										(II)by inserting
			 transportation, public transportation, air quality, and housing, and
			 shall consult, as appropriate, with State and local agencies responsible
			 for after responsible for; and
										(III)by inserting
			 public health, after conservation,; and
										(ii)in paragraph
			 (5)(C)(iii), by inserting and through the website of the metropolitan
			 planning organization, including emission reduction targets and strategies
			 developed under subsection (k)(6), including an analysis of the anticipated
			 effects of the targets and strategies, after World Wide
			 Web; and
									(D)in subsection (k),
			 by adding at the end the following:
									
										(6)Transportation
				greenhouse gas reduction efforts
											(A)In
				generalWithin a metropolitan planning area serving a
				transportation management area, the transportation planning process under this
				section shall address transportation-related greenhouse gas emissions by
				including emission reduction targets and strategies to meet those
				targets.
											(B)Eligible
				organizations
												(i)MPOS within
				tmasAll provisions and requirements of this section, including
				the requirements of the transportation greenhouse gas reduction efforts, shall
				apply to metropolitan planning organizations that also serve as transportation
				management areas.
												(ii)Other
				mposA metropolitan planning organization that does not serve as
				a transportation management area—
													(I)may develop
				transportation greenhouse gas emission reduction targets and strategies to meet
				those targets; and
													(II)if those targets
				and strategies are developed, shall be subject to all applicable provisions and
				requirements of this section and the Clean
				Energy Jobs and American Power Act, including requirements of the
				transportation greenhouse gas reduction efforts.
													(C)Establishment of
				targets and criteria
												(i)In
				generalNot later than 2 years after the promulgation of the
				final regulations required under section 831 of the Clean Air Act, each
				metropolitan planning organization that also serves as a transportation
				management area shall develop surface transportation-related greenhouse gas
				emission reduction targets, as well as strategies to meet those targets, in
				consultation with State air agencies as part of the metropolitan transportation
				planning process under this section.
												(ii)Multiple
				designationsIf more than 1 metropolitan planning organization
				has been designated within a metropolitan area, each metropolitan planning
				organization shall coordinate with other metropolitan planning organizations in
				the same metropolitan area to develop the targets and strategies described in
				clause (i).
												(iii)Minimum
				requirementsEach metropolitan transportation plan developed by a
				metropolitan planning organization under clause (i) shall, within the plan,
				demonstrate progress in stabilizing and reducing transportation-related
				greenhouse gas emissions so as to contribute to the achievement of State
				targets pursuant to section 135(f)(9).
												(iv)Requirements
				for targets and strategiesThe targets and strategies developed
				under this subparagraph shall, at a minimum—
													(I)be based on the
				emission and travel demand models and related methodologies established in the
				final regulations required under section 831 of the Clean Air Act;
													(II)inventory all
				sources of surface transportation-related greenhouse gas emissions;
													(III)apply to those
				modes of surface transportation that are addressed in the planning process
				under this section;
													(IV)be integrated and
				consistent with regional transportation plans and transportation improvement
				programs; and
													(V)be selected
				through scenario analysis, and include, pursuant to the requirements of the
				transportation planning process under this section, transportation investment
				and management strategies that reduce greenhouse gas emissions from the
				transportation sector over the life of the plan, such as—
														(aa)efforts to
				increase public transportation ridership, including through service
				improvements, capacity expansions, and access enhancement;
														(bb)efforts to
				increase walking, bicycling, and other forms of nonmotorized
				transportation;
														(cc)implementation of
				zoning and other land use regulations and plans to support infill,
				transit-oriented development, redevelopment, or mixed use development;
														(dd)travel demand
				management programs (including carpool, vanpool, or car-share projects),
				transportation pricing measures, parking policies, and programs to promote
				telecommuting, flexible work schedules, and satellite work centers;
														(ee)surface
				transportation system operation improvements, including intelligent
				transportation systems or other operational improvements to reduce long-term
				greenhouse gas emissions through reduced congestion and improved system
				management;
														(ff)intercity
				passenger rail improvements;
														(gg)intercity bus
				improvements;
														(hh)freight rail
				improvements;
														(ii)use of materials
				or equipment associated with the construction or maintenance of transportation
				projects that reduce greenhouse gas emissions;
														(jj)public facilities
				for supplying electricity to electric or plug-in hybrid-electric vehicles;
				or
														(kk)any other effort
				that demonstrates progress in reducing transportation-related greenhouse gas
				emissions in each metropolitan planning organization under this
				subsection.
														(D)Review and
				approvalNot later than 180 days after the date of submission of
				a plan under this section—
												(i)the Secretary and
				the Administrator shall review the plan; and
												(ii)the Secretary
				shall approve a plan developed by a metropolitan planning organization pursuant
				to subparagraph (C) if—
													(I)the Secretary
				finds that a metropolitan planning organization has developed, submitted, and
				published the plan of the metropolitan planning organization pursuant to this
				section;
													(II)the Secretary, in
				consultation with the Administrator, determines that the plan is likely to
				achieve the targets established by the metropolitan planning organization under
				this subsection; and
													(III)the development
				of the plan complies with the minimum requirements established under clauses
				(iii) and (iv) of subparagraph (C).
													(E)CertificationFailure
				to comply with the requirements under subparagraph (C) shall not impact
				certification standards under paragraph (5).
											(7)Definition of
				metropolitan planning organizationIn this subsection, the term
				metropolitan planning organization means a metropolitan planning
				organization described in clause (i) or (ii) of paragraph (6)(B).
										(8)Scenario
				analysisThe term scenario analysis means the use of
				a planning tool that—
											(A)develops a range
				of scenarios representing various combinations of transportation and land use
				strategies, and estimates of how each of those scenarios would perform in
				meeting the greenhouse gas emission reduction targets based on analysis of
				various forces (such as health, transportation, economic or environmental
				factors, and land use) that affect growth;
											(B)may include
				features such as—
												(i)the involvement of
				the general public, key stakeholders, and elected officials on a broad
				scale;
												(ii)the creation of
				an opportunity for those participants to educate each other as to growth trends
				and trade-offs, as a means to incorporate values and feedback into future
				plans; and
												(iii)the use of
				continuing efforts and ongoing processes; and
												(C)may include key
				elements such as—
												(i)identification of
				the driving forces behind planning decisions and outcomes;
												(ii)determination of
				patterns of interaction;
												(iii)creation of
				scenarios for discussion purposes;
												(iv)analysis of
				implications;
												(v)evaluation of
				scenarios; and
												(vi)use of monitoring
				indicators.
												.
								(2)Title
			 49Section 5303 of title 49, United States Code, is
			 amended—
								(A)in subsection
			 (a)(1)—
									(i)by striking
			 minimizing and inserting reducing; and
									(ii)by inserting
			 , reliance on oil, impacts on the environment, transportation-related
			 greenhouse gas emissions, after consumption;
									(B)in subsection
			 (h)(1)(E)—
									(i)by inserting
			 sustainability, and livability, reduce surface transportation-related
			 greenhouse gas emissions and reliance on oil, adapt to the effects of climate
			 change, after energy conservation,;
									(ii)by inserting
			 and public health after quality of life;
			 and
									(iii)by inserting
			 , including housing and land use patterns after
			 development patterns;
									(C)in subsection
			 (i)—
									(i)in paragraph
			 (4)(A)—
										(I)by striking
			 consult, as appropriate, and inserting
			 cooperate;
										(II)by inserting
			 transportation, public transportation, air quality, and housing, and
			 shall consult, as appropriate, with State and local agencies responsible
			 for after responsible for; and
										(III)by inserting
			 public health, after conservation,; and
										(ii)in paragraph
			 (5)(C)(iii), by inserting and through the website of the metropolitan
			 planning organization, including emission reduction targets and strategies
			 developed under subsection (k)(6), including an analysis of the anticipated
			 effects of the targets and strategies, after World Wide
			 Web; and
									(D)in subsection (k),
			 by adding at the end the following:
									
										(6)Transportation
				greenhouse gas reduction efforts
											(A)In
				generalWithin a metropolitan planning area serving a
				transportation management area, the transportation planning process under this
				section shall address transportation-related greenhouse gas emissions by
				including emission reduction targets and strategies to meet those
				targets.
											(B)Eligible
				organizations
												(i)In
				generalThe requirements of the transportation greenhouse gas
				reduction efforts shall apply only to metropolitan planning organizations
				within a transportation management area.
												(ii)Development of
				planA metropolitan planning organization that does not serve as
				a transportation management area—
													(I)may develop
				transportation greenhouse gas emission reduction targets and strategies to meet
				those targets; and
													(II)if those targets
				and strategies are developed, shall be subject to all provisions and
				requirements of this section, including requirements of the transportation
				greenhouse gas reduction efforts.
													(C)Establishment of
				targets and criteria
												(i)In
				generalNot later than 2 years after the promulgation of the
				final regulations required under section 831 of the Clean Air Act, each
				metropolitan planning organization shall develop surface transportation-related
				greenhouse gas emission reduction targets, as well as strategies to meet those
				targets, in consultation with State air agencies as part of the metropolitan
				transportation planning process under this section.
												(ii)Multiple
				designationsIf more than 1 metropolitan planning organization
				has been designated within a metropolitan area, each metropolitan planning
				organization shall coordinate with other metropolitan planning organizations in
				the same metropolitan area to develop the targets and strategies described in
				clause (i).
												(iii)Minimum
				requirementsEach metropolitan transportation plan developed by a
				metropolitan planning organization under clause (i) shall, within the plan,
				demonstrate progress in stabilizing and reducing transportation-related
				greenhouse gas emissions so as to contribute to the achievement of State
				targets pursuant to section 135(f)(9) of title 23.
												(iv)Requirements
				for targets and strategiesThe targets and strategies developed
				under this subparagraph shall, at a minimum—
													(I)be based on the
				emission models and related methodologies established in the final regulations
				required under section 831 of the Clean Air Act;
													(II)inventory all
				sources of surface transportation-related greenhouse gas emissions;
													(III)apply to those
				modes of surface transportation that are addressed in the planning process
				under this section;
													(IV)be integrated and
				consistent with regional transportation plans and transportation improvement
				programs; and
													(V)be selected
				through scenario analysis (as defined in section 134(k) of title 23), and
				include, pursuant to the requirements of the transportation planning process
				under this section, transportation investment and management strategies that
				reduce greenhouse gas emissions from the transportation sector over the life of
				the plan, such as—
														(aa)efforts to
				increase public transportation ridership, including through service
				improvements, capacity expansions, and access enhancement;
														(bb)efforts to
				increase walking, bicycling, and other forms of nonmotorized
				transportation;
														(cc)implementation of
				zoning and other land use regulations and plans to support infill,
				transit-oriented development, redevelopment, or mixed use development;
														(dd)travel demand
				management programs (including carpool, vanpool, or car-share projects),
				transportation pricing measures, parking policies, and programs to promote
				telecommuting, flexible work schedules, and satellite work centers;
														(ee)surface
				transportation system operation improvements, including intelligent
				transportation systems or other operational improvements to reduce long-term
				greenhouse gas emissions through reduced congestion and improved system
				management;
														(ff)intercity
				passenger rail improvements;
														(gg)intercity bus
				improvements;
														(hh)freight rail
				improvements;
														(ii)use of materials
				or equipment associated with the construction or maintenance of transportation
				projects that reduce greenhouse gas emissions;
														(jj)public facilities
				for supplying electricity to electric or plug-in hybrid-electric vehicles;
				or
														(kk)any other effort
				that demonstrates progress in reducing transportation-related greenhouse gas
				emissions in each metropolitan planning organization under this
				subsection.
														(D)Review and
				approvalNot later than 180 days after the date of submission of
				a plan under this section—
												(i)the Secretary and
				the Administrator shall review the plan; and
												(ii)the Secretary
				shall approve a plan developed by a metropolitan planning organization pursuant
				to subparagraph (C) if—
													(I)the Secretary
				finds that a metropolitan planning organization has developed, submitted, and
				published the plan of the metropolitan planning organization pursuant to this
				section;
													(II)the Secretary, in
				consultation with the Administrator, determines that the plan is likely to
				achieve the targets established by the metropolitan planning organization under
				this subsection; and
													(III)the development
				of the plan complies with the minimum requirements established under clauses
				(iii) and (iv) of subparagraph (C).
													(E)CertificationFailure
				to comply with the requirements under subparagraph (C) shall not impact
				certification standards under paragraph (5).
											(7)Definition of
				metropolitan planning organizationIn this subsection, the term
				metropolitan planning organization means a metropolitan planning
				organization described in clause (i) or (ii) of paragraph
				(6)(B).
										.
								(c)States
							(1)Title
			 23Section 135 of title 23, United States Code, is
			 amended—
								(A)in subsection
			 (d)(1)(E)—
									(i)by inserting
			 sustainability, and livability, reduce surface transportation-related
			 greenhouse gas emissions and reliance on oil, adapt to the effects of climate
			 change, after energy conservation,;
									(ii)by inserting
			 and public health after quality of life;
			 and
									(iii)by inserting
			 , including housing and land use patterns after
			 development patterns; and
									(B)in subsection
			 (f)—
									(i)in paragraph
			 (2)(D)(i)—
										(I)by striking
			 , as appropriate, in consultation and inserting in
			 cooperation;
										(II)by inserting
			 State and local agencies responsible for transportation, public
			 transportation, air quality, and housing and in consultation with
			 before State, tribal; and
										(III)by inserting
			 public health, after conservation,;
										(ii)in paragraph
			 (3)(B)(iii), by inserting and through the website of the State,
			 including emission reduction targets and strategies developed under paragraph
			 (9) and an analysis of the anticipated effects of the targets and
			 strategies after World Wide Web; and
									(iii)by adding at the
			 end the following:
										
											(9)Transportation
				greenhouse gas reduction efforts
												(A)In
				generalWithin a State, the transportation planning process under
				this section, shall address transportation-related greenhouse gas emissions by
				including emission reduction targets and strategies to meet those
				targets.
												(B)Establishment of
				targets and criteria
													(i)In
				generalNot later than 2 years after the promulgation of the
				final regulations required under section 831 of the Clean Air Act, each State
				shall develop surface transportation-related greenhouse gas emission reduction
				targets, as well as strategies to meet those targets, in consultation with
				State air agencies as part of the transportation planning process under this
				section.
													(ii)Minimum
				requirementsEach transportation plan developed by a State under
				clause (i) shall, within the plan, demonstrate progress in stabilizing and
				reducing transportation-related greenhouse gas emissions in the State so as to
				contribute to the achievement of national targets pursuant to section 831(a)(1)
				of the Clean Air Act.
													(iii)Requirements
				for targets and strategiesThe targets and strategies developed
				under this subparagraph shall, at a minimum—
														(I)be based on the
				emission models and related methodologies established in the final regulations
				required under section 831 of the Clean Air Act;
														(II)inventory all
				sources of surface transportation-related greenhouse gas emissions;
														(III)apply to those
				modes of surface transportation that are addressed in the planning process
				under this section;
														(IV)be integrated and
				consistent with statewide transportation plans and statewide transportation
				improvement programs; and
														(V)be selected
				through scenario analysis (as defined in section 134(k)), and include, pursuant
				to the requirements of the transportation planning process under this section,
				transportation investment and management strategies that reduce greenhouse gas
				emissions from the transportation sector over the life of the plan, such
				as—
															(aa)efforts to
				increase public transportation ridership, including through service
				improvements, capacity expansions, and access enhancement;
															(bb)efforts to
				increase walking, bicycling, and other forms of nonmotorized
				transportation;
															(cc)implementation of
				zoning and other land use regulations and plans to support infill,
				transit-oriented development, redevelopment, or mixed use development;
															(dd)travel demand
				management programs (including carpool, vanpool, or car-share projects),
				transportation pricing measures, parking policies, and programs to promote
				telecommuting, flexible work schedules, and satellite work centers;
															(ee)surface
				transportation system operation improvements, including intelligent
				transportation systems or other operational improvements to reduce congestion
				and improve system management;
															(ff)intercity
				passenger rail improvements;
															(gg)intercity bus
				improvements;
															(hh)freight rail
				improvements;
															(ii)use of materials
				or equipment associated with the construction or maintenance of transportation
				projects that reduce greenhouse gas emissions;
															(jj)public facilities
				for supplying electricity to electric or plug-in hybrid-electric vehicles;
				or
															(kk)any other effort
				that demonstrates progress in reducing transportation-related greenhouse gas
				emissions.
															(C)Coordination and
				consultation with public agenciesTransportation greenhouse gas
				targets and plans pursuant to this section shall be developed—
													(i)in coordination
				with—
														(I)all metropolitan
				planning organizations covered by this section within the State; and
														(II)transportation
				and air quality agencies within the State; and
														(ii)in consultation
				with representatives of State and local housing, economic development, and land
				use agencies.
													(D)EnforcementNot
				later than 180 days after the date of submission of a plan under this
				section—
													(i)the Secretary and
				the Administrator shall review the plan; and
													(ii)the Secretary
				shall approve a plan developed by a State pursuant to subparagraph (B)
				if—
														(I)the Secretary
				finds that a State has developed, submitted, and published the plan pursuant to
				this section;
														(II)the Secretary, in
				consultation with the Administrator, determines that the plan is likely to
				achieve the targets established by the State under this subsection; and
														(III)the development
				of the plan complies with the minimum requirements established under clauses
				(ii) and (iii) of subparagraph (B).
														(E)Planning
				findingFailure to comply with the requirements under
				subparagraph (B) shall not impact the planning finding under subsection
				(g)(7).
												.
									(2)Title
			 49Section 5304 of title 49, United States Code is
			 amended—
								(A)in subsection
			 (d)(1)(E)—
									(i)by inserting
			 sustainability, and livability, reduce surface transportation-related
			 greenhouse gas emissions and reliance on oil, adapt to the effects of climate
			 change, after energy conservation,;
									(ii)by inserting
			 and public health after quality of life;
			 and
									(iii)by inserting
			 , including housing and land use patterns after
			 development patterns; and
									(B)in subsection
			 (f)—
									(i)in paragraph
			 (2)(D)(i)—
										(I)by striking
			 , as appropriate, in consultation and inserting in
			 cooperation;
										(II)by inserting
			 State and local agencies responsible for transportation, public
			 transportation, air quality, and housing and in consultation with
			 before State, tribal; and
										(III)by inserting
			 public health, after conservation,;
										(ii)in paragraph
			 (3)(B)(iii), by inserting and through the website of the State,
			 including emission reduction targets and strategies developed under paragraph
			 (9) and an analysis of the anticipated effects of the targets and
			 strategies after World Wide Web; and
									(iii)by adding at the
			 end the following:
										
											(9)Transportation
				greenhouse gas reduction efforts
												(A)In
				generalWithin a State, the transportation planning process under
				this section, shall address transportation-related greenhouse gas emissions by
				including emission reduction targets and strategies to meet those
				targets.
												(B)Establishment of
				targets and criteria
													(i)In
				generalNot later than 2 years after the promulgation of the
				final regulations required under section 831 of the Clean Air Act, each State
				shall develop surface transportation-related greenhouse gas emission reduction
				targets, as well as strategies to meet those targets, in consultation with
				State air agencies as part of the transportation planning process under this
				section.
													(ii)Minimum
				requirementsEach transportation plan developed by a State under
				clause (i) shall, within the plan, demonstrate progress in stabilizing and
				reducing transportation-related greenhouse gas emissions in the State so as to
				contribute to the achievement of national targets pursuant to section 831(a)(1)
				of the Clean Air Act.
													(iii)Requirements
				for targets and strategiesThe targets and strategies developed
				under this subparagraph shall, at a minimum—
														(I)be based on the
				emission models and related methodologies established in the final regulations
				required under section 831 of the Clean Air Act;
														(II)inventory all
				sources of surface transportation-related greenhouse gas emissions;
														(III)apply to those
				modes of surface transportation that are addressed in the planning process
				under this section;
														(IV)be integrated and
				consistent with statewide transportation plans and statewide transportation
				improvement programs; and
														(V)be selected
				through scenario analysis (as defined in section 134(k) of title 23), and
				include, pursuant to the requirements of the transportation planning process
				under this section, transportation investment and management strategies that
				reduce greenhouse gas emissions from the transportation sector over the life of
				the plan, such as—
															(aa)efforts to
				increase public transportation ridership, including through service
				improvements, capacity expansions, and access enhancement;
															(bb)efforts to
				increase walking, bicycling, and other forms of nonmotorized
				transportation;
															(cc)implementation of
				zoning and other land use regulations and plans to support infill,
				transit-oriented development, redevelopment, or mixed use development;
															(dd)travel demand
				management programs (including carpool, vanpool, or car-share projects),
				transportation pricing measures, parking policies, and programs to promote
				telecommuting, flexible work schedules, and satellite work centers;
															(ee)surface
				transportation system operation improvements, including intelligent
				transportation systems or other operational improvements to reduce congestion
				and improve system management;
															(ff)intercity
				passenger rail improvements;
															(gg)intercity bus
				improvements;
															(hh)freight rail
				improvements;
															(ii)use of materials
				or equipment associated with the construction or maintenance of transportation
				projects that reduce greenhouse gas emissions;
															(jj)public facilities
				for supplying electricity to electric or plug-in hybrid-electric vehicles;
				or
															(kk)any other effort
				that demonstrates progress in reducing transportation-related greenhouse gas
				emissions.
															(C)Coordination and
				consultation with public agenciesTransportation greenhouse gas
				targets and plans pursuant to this section shall be developed—
													(i)in coordination
				with—
														(I)all metropolitan
				planning organizations covered by this section within the State; and
														(II)transportation
				and air quality agencies within the State; and
														(ii)in consultation
				with representatives of State and local housing, economic development, and land
				use agencies.
													(D)EnforcementNot
				later than 180 days after the date of submission of a plan under this
				section—
													(i)the Secretary and
				the Administrator shall review the plan; and
													(ii)the Secretary
				shall approve a plan developed by a State pursuant to subparagraph (B)
				if—
														(I)the Secretary
				finds that a State has developed, submitted, and published the plan pursuant to
				this section;
														(II)the Secretary, in
				consultation with the Administrator, determines that the plan is likely to
				achieve the targets established by the State under this subsection; and
														(III)the development
				of the plan complies with the minimum requirements established under clauses
				(ii) and (iii) of subparagraph (B).
														(E)Planning
				findingFailure to comply with the requirements under
				subparagraph (B) shall not impact the planning finding under subsection
				(g)(7).
												.
									(d)ApplicabilitySection
			 304 of the Clean Air Act (42 U.S.C. 7604) shall not apply to the planning
			 provisions of this section or any amendment made by this section.
						(e)Land Use
			 AuthorityNothing in this section or an amendment made by this
			 section—
							(1)infringes on the
			 existing authority of local governments to plan or control land use; or
							(2)provides or
			 transfers authority over land use to any other entity.
							113.Transportation
			 greenhouse gas emission reduction program grantsPart C of title VIII of the Clean Air Act
			 (as amended by section 112) is amended by adding at the end the
			 following:
						
							832.Transportation
				greenhouse gas emission reduction program grants
								(a)In
				generalThe Secretary of Transportation (referred to in this
				section as the Secretary) shall provide grants to States and
				metropolitan planning organizations to carry out the purposes of this section
				for each fiscal year—
									(1)to support the
				developing and updating of transportation greenhouse gas reduction targets and
				strategies; and
									(2)to provide
				financial assistance to implement plans approved pursuant to—
										(A)sections 134(k)(6)
				and 135(f)(9) of title 23, United States Code; and
										(B)sections
				5303(k)(6) and 5304(f)(9) of title 49, United States Code.
										(b)Planning
				grants
									(1)In
				generalSubject to paragraph (2), the Secretary shall allocate
				not more than 5 percent of the funds available to carry out this section for a
				fiscal year for metropolitan planning organizations to develop and update
				transportation plans, including targets and strategies for greehouse gas
				emission reduction under—
										(A)sections 134(k)(6)
				and 135(f)(9) of title 23, United States Code; and
										(B)sections
				5303(k)(6) and 5304(f)(9) of title 49, United States Code.
										(2)Eligible
				organizationsThe Secretary shall distribute the funds available
				in (1) to metropolitan planning organizations (as defined in section 134(k)(7)
				of title 23, United States Code) in the proportion that—
										(A)the population
				within such a metropolitan planning organization; bears to
										(B)the total
				population of all such metropolitan planning organizations.
										(c)Performance
				grants
									(1)In
				generalAfter allocating funds pursuant to subsection (b)(1), the
				Secretary shall use the remainder of amounts made available to carry out this
				section to provide grants to States and metropolitan planning
				organizations.
									(2)CriteriaIn
				providing grants under this subsection, the Secretary, in consultation with the
				Administrator, shall develop criteria for providing the grants, taking into
				consideration, with respect to areas to be covered by the grants—
										(A)the quantity of
				total greenhouse gas emissions to be reduced as a result of implementation of a
				plan, within a covered area, as determined by methods established under section
				831(a);
										(B)the quantity of
				total greenhouse gas emissions to be reduced per capita as a result of
				implementation of a plan, within the covered area, as determined by methods
				established under section 831(a);
										(C)the
				cost-effectiveness of reducing greenhouse gas emissions during the life of the
				plan;
										(D)progress toward
				achieving emission reductions target established under—
											(i)sections 134(k)(6)
				and 135(f)(9) of title 23, United States Code; and
											(ii)sections
				5303(k)(6) and 5304(f)(9) of title 49, United States Code;
											(E)reductions in
				greenhouse gas emissions previously achieved by States and metropolitan
				planning organizations during the 5-year period beginning on the date of
				enactment of this Act;
										(F)plans that
				increase transportation options and mobility, particularly for low-income
				individuals, minorities, the elderly, households without motor vehicles,
				cost-burdened households, and the disabled; and
										(G)other factors,
				including innovative approaches, minimization of costs, and consideration of
				economic development, revenue generation, consumer fuel cost-savings, and other
				economic, environmental and health benefits, as the Secretary determines to be
				appropriate.
										(d)Requirement for
				reduced emissionsA performance grant under subsection (c) may be
				used only to fund strategies that demonstrate a reduction in greenhouse gas
				emissions that is sustainable over the life of the applicable transportation
				plan.
								(e)Cost-SharingThe
				Federal share of the costs of a project receiving Federal financial assistance
				under this section shall be 80 percent.
								(f)Compliance with
				applicable laws
									(1)In
				generalSubject to paragraph (2), a project receiving funds under
				this section shall comply with all applicable Federal laws (including
				regulations), including—
										(A)subchapter IV of
				chapter 31 of title 40, United States Code; and
										(B)applicable
				requirements of titles 23 and 49, United States Code.
										(2)EligibilityProject
				eligibility shall be determined in accordance with this section.
									(3)Determination of
				applicable modal requirementsThe Secretary shall—
										(A)have the
				discretion to designate the specific modal requirements that shall apply to a
				project; and
										(B)be guided by the
				predominant modal characteristics of the project in the event that a project
				has cross-modal application.
										(g)Additional
				requirements
									(1)In
				generalAs a condition on the receipt of financial assistance
				under this section, the interests of public transportation employees affected
				by the assistance shall be protected under arrangements that the Secretary of
				Labor determines—
										(A)to be fair and
				equitable; and
										(B)to provide
				benefits equal to the benefits established under section 5333(b) of title 49,
				United States Code.
										(2)Wages and
				benefitsLaborers and mechanics employed on projects funded with
				amounts made available under this section shall be paid wages and benefits not
				less than those determined by the Secretary of Labor under subchapter IV of
				chapter 31 of title 40, United States Code, to be prevailing in the same
				locality.
									(h)Miscellaneous
									(1)Road-use and
				congestion pricing measuresAll projects funded by amounts made
				available under this section shall be eligible to receive amounts collected
				through road-use and congestion pricing measures.
									(2)LimitationsThe
				Administrator may not approve any transportation plan for a project that would
				be inconsistent with existing design, procurement, and construction guidelines
				established by the Department of Transportation.
									(3)SubgranteesWith
				the approval of the Secretary, recipients of funding under this section may
				enter into agreements providing for the transfer of funds to noneligible public
				entities (such as local governments, air quality agencies, zoning commissions,
				special districts and transit agencies) that have statutory responsibility or
				authority for actions necessary to implement the strategies pursuant to—
										(A)sections 134(k)(6)
				and 135(f)(9) of title 23, United States Code; and
										(B)sections
				5303(k)(6) and 5304(f)(9) of title 49, United States
				Code.
										.
					114.SmartWay
			 transportation efficiency programPart B of title VIII of the Clean Air Act
			 (as amended by section 111) is amended by adding at the end the
			 following:
						
							822.SmartWay
				transportation efficiency program
								(a)In
				generalThere is established within the Environmental Protection
				Agency a SmartWay Transportation Efficiency Program to quantify, demonstrate,
				and promote the benefits of technologies, products, fuels, and operational
				strategies that reduce petroleum consumption, air pollution, and greenhouse gas
				emissions from the mobile source sector.
								(b)General
				dutiesUnder the program established under this section, the
				Administrator shall carry out each of the following:
									(1)Development of measurement protocols to
				evaluate the energy consumption and greenhouse gas impacts from technologies
				and strategies in the mobile source sector, including those for passenger
				transport and goods movement.
									(2)Development of qualifying thresholds for
				certifying, verifying, or designating energy-efficient, low-greenhouse gas
				SmartWay technologies and strategies for each mode of passenger transportation
				and goods movement.
									(3)Development of partnership and recognition
				programs to promote best practices and drive demand for energy-efficient,
				low-greenhouse gas transportation performance.
									(4)Promotion of the
				availability of, and encouragement of the adoption of, SmartWay certified or
				verified technologies and strategies, and publication of the availability of
				financial incentives, such as assistance from loan programs and other Federal
				and State incentives.
									(c)SmartWay
				transport freight partnershipThe Administrator shall establish a
				SmartWay Transport Partnership program with shippers and carriers of goods to
				promote energy-efficient, low-greenhouse gas transportation. In carrying out
				such partnership, the Administrator shall undertake each of the
				following:
									(1)Verification of the energy and greenhouse
				gas performance of participating freight carriers, including those operating
				rail, trucking, marine, and other goods movement operations.
									(2)Publication of a comprehensive energy and
				greenhouse gas performance index of freight modes (including rail, trucking,
				marine, and other modes of transporting goods) and individual freight companies
				so that shippers can choose to deliver their goods more efficiently.
									(3)Development of
				tools for—
										(A)carriers to calculate their energy and
				greenhouse gas performance; and
										(B)shippers to calculate the energy and
				greenhouse gas impacts of moving their products and to evaluate the relative
				impacts from transporting their goods by different modes and corporate
				carriers.
										(4)Provision of recognition opportunities for
				participating shipper and carrier companies demonstrating advanced practices
				and achieving superior levels of greenhouse gas performance.
									(d)Improving
				freight greenhouse gas performance databasesThe Administrator shall, in coordination
				with the Secretary of Commerce and other appropriate agencies, define and
				collect data on the physical and operational characteristics of the Nation’s
				truck population, with special emphasis on data related to energy efficiency
				and greenhouse gas performance to inform the performance index published under
				subsection (c)(2) of this section, and other means of goods transport as
				necessary, at least every 5 years as part of the economic census required under
				title 13, United States Code.
								(e)Establishment of
				financing programThe Administrator shall establish a SmartWay
				Financing Program to competitively award funding to eligible entities
				identified by the Administrator in accordance with the program requirements in
				subsection (g).
								(f)PurposesUnder
				the SmartWay Financing Program, eligible entities shall—
									(1)use funds awarded
				by the Administrator to provide flexible loan and/or lease terms that increase
				approval rates or lower the costs of loans and/or leases in accordance with
				guidance developed by the Administrator;
									(2)make such loans and/or leases available to
				public and private entities for the purpose of adopting low-greenhouse gas
				technologies or strategies for the mobile source sector that are designated by
				the Administrator; and
									(3)use funds provided
				by the Administrator for electrification of freight transportation systems in
				major national goods movement corridors, giving priority to electrification of
				transportation systems in areas that are gateways for high volumes of
				international and national freight transport and require substantial criteria
				pollutant emission reductions in order to attain national ambient air quality
				standards.
									(g)Program
				requirementsThe Administrator shall determine program design
				elements and requirements, including—
									(1)the type of
				financial mechanism with which to award funding, in the form of grants and/or
				contracts;
									(2)the designation of
				eligible entities to receive funding, such as State, tribal, and local
				governments, regional organizations comprised of governmental units, nonprofit
				organizations, or for-profit companies;
									(3)criteria for
				evaluating applications from eligible entities, including anticipated—
										(A)cost-effectiveness of loan or lease program
				on a metric-ton-of-greenhouse gas-saved-per-dollar basis; and
										(B)ability to promote
				the loan or lease program and associated technologies and strategies to the
				target audience; and
										(4)reporting
				requirements for entities that receive awards, including—
										(A)actual cost-effectiveness and greenhouse
				gas savings from the loan or lease program based on a methodology designated by
				the Administrator;
										(B)the total number
				of applications and number of approved applications; and
										(C)terms granted to
				loan and lease recipients compared to prevailing market practices and/or
				rates.
										(h)Authorization of
				appropriationsSuch sums as necessary are authorized to be
				appropriated to the Administrator to carry out this
				section.
								.
					BCarbon capture and
			 sequestration
					121.National
			 strategy
						(a)In
			 generalNot later than 1 year after the date of enactment of this
			 Act, the Administrator, in consultation with the Secretary of Energy, the
			 Secretary of the Interior, and the heads of such other relevant Federal
			 agencies as the President may designate, shall submit to Congress a report
			 establishing a unified and comprehensive strategy to address the key legal,
			 regulatory, and other barriers to the commercial-scale deployment of carbon
			 capture and storage.
						(b)BarriersThe
			 report under this section shall—
							(1)identify the
			 regulatory, legal, and other gaps and barriers that—
								(A)could be addressed
			 by a Federal agency using existing statutory authority;
								(B)require Federal
			 legislation, if any; or
								(C)would be best
			 addressed at the State, tribal, or regional level;
								(2)identify
			 regulatory implementation challenges, including challenges relating to approval
			 of State and tribal programs and delegation of authority for permitting;
			 and
							(3)recommend
			 rulemakings, Federal legislation, or other actions that should be taken to
			 further evaluate and address those barriers.
							(c)FindingCongress
			 finds that it is in the public interest to achieve widespread, commercial-scale
			 deployment of carbon capture and storage in the United States and throughout
			 Asia before January 1, 2030.
						122.Regulations for
			 geological sequestration sites
						(a)Coordinated
			 certification and permitting processPart A of title VIII of the
			 Clean Air Act (as amended by section 124 of this division) is amended by adding
			 at the end the following:
							
								813.Geological
				storage sites
									(a)Coordinated
				process
										(1)In
				generalThe Administrator shall establish a coordinated approach
				to certifying and permitting geological storage, taking into consideration all
				relevant statutory authorities.
										(2)RequirementsIn
				establishing such approach, the Administrator shall—
											(A)take into account,
				and reduce redundancy with, the requirements of section 1421 of the Safe
				Drinking Water Act (42 U.S.C. 300h), including the rulemaking for geological
				storage wells described in the proposed rule entitled Federal
				Requirements Under the Underground Injection Control (UIC) Program for Carbon
				Dioxide (CO2) Geologic Sequestration (GS) Wells (73 Fed. Reg. 43492
				(July 25, 2008)); and
											(B)to the maximum
				extent practicable, reduce the burden on certified entities and implementing
				authorities.
											(b)RegulationsNot
				later than 2 years after the date of enactment of this title, the Administrator
				shall promulgate regulations to protect human health and the environment by
				minimizing the risk of escape to the atmosphere of carbon dioxide injected for
				purposes of geological storage.
									(c)RequirementsThe
				regulations under subsection (b) shall include—
										(1)a process to
				obtain certification for geological storage under this section; and
										(2)requirements
				for—
											(A)monitoring,
				recordkeeping, and reporting for emissions associated with injection into, and
				escape from, geological storage sites, taking into account any requirements or
				protocols developed under section 713;
											(B)public
				participation in the certification process that maximizes transparency;
											(C)the sharing of
				data among States, Indian tribes, and the Environmental Protection Agency;
				and
											(D)other elements or
				safeguards necessary to achieve the purpose described in subsection (b).
											(d)Report
										(1)In
				generalNot later than 2 years after the date of promulgation of
				regulations pursuant to subsection (b), and not less frequently than once every
				3 years thereafter, the Administrator shall submit to the Committee on Energy
				and Commerce of the House of Representatives and the Committee on Environment
				and Public Works of the Senate a report describing geological storage in the
				United States, and, to the extent relevant, other countries in North
				America.
										(2)InclusionsEach
				report under paragraph (1) shall include—
											(A)data regarding
				injection, emissions to the atmosphere, if any, and performance of active and
				closed geological storage sites, including those at which enhanced hydrocarbon
				recovery operations occur;
											(B)an evaluation of
				the performance of relevant Federal environmental regulations and programs in
				ensuring environmentally protective geological storage practices;
											(C)recommendations on
				how those programs and regulations should be improved or made more effective;
				and
											(D)other relevant
				information.
											.
						(b)Safe Drinking
			 Water Act standardsSection 1421 of the Safe Drinking Water Act
			 (42 U.S.C. 300h) is amended by adding at the end the following:
							
								(e)Carbon dioxide
				geological storage wells
									(1)In
				generalNot later than 1 year after the date of enactment of this
				subsection, the Administrator shall promulgate regulations under subsection (a)
				for carbon dioxide geological storage wells.
									(2)Financial
				responsibility
										(A)In
				generalThe regulations under paragraph (1) shall include
				requirements for maintaining evidence of financial responsibility, including
				financial responsibility for emergency and remedial response, well plugging,
				site closure, and post-injection site care.
										(B)RegulationsFinancial
				responsibility may be established for carbon dioxide geological wells in
				accordance with regulations promulgated by the Administrator by any 1, or any
				combination, of the following:
											(i)Insurance.
											(ii)Guarantee.
											(iii)Trust.
											(iv)Standby
				trust.
											(v)Surety
				bond.
											(vi)Letter of
				credit.
											(vii)Qualification as
				a self-insurer.
											(viii)Any other
				method satisfactory to the
				Administrator.
											.
						123.Studies and
			 reports
						(a)Study of legal
			 framework for geological storage sites
							(1)Establishment of
			 task force
								(A)In
			 generalAs soon as practicable, but not later than 180 days after
			 the date of enactment of this Act, the Administrator shall establish a task
			 force, to be composed of an equal number of—
									(i)subject matter
			 experts;
									(ii)nongovernmental
			 organizations with expertise regarding environmental policy;
									(iii)academic experts
			 with expertise in environmental law;
									(iv)State and tribal
			 officials with environmental expertise;
									(v)representatives of
			 State and tribal attorneys general;
									(vi)representatives
			 of the Environmental Protection Agency, the Department of the Interior, the
			 Department of Energy, the Department of Transportation, and other relevant
			 Federal agencies; and
									(vii)members of the
			 private sector.
									(B)StudyThe
			 task force established under subparagraph (A) shall conduct a study of—
									(i)existing Federal
			 environmental statutes, State environmental statutes, and State common law that
			 apply to geological storage sites for carbon dioxide, including the ability of
			 those laws to serve as risk management tools;
									(ii)the existing
			 statutory framework, including Federal and State laws, that apply to harm and
			 damage to the environment or public health at closed sites at which carbon
			 dioxide injection has been used for enhanced hydrocarbon recovery;
									(iii)the statutory
			 framework, environmental health and safety considerations, implementation
			 issues, and financial implications of potential models for Federal, State, or
			 private sector assumption of liabilities and financial responsibilities with
			 respect to closed geological storage sites;
									(iv)private sector
			 mechanisms, including insurance and bonding, that may be available to manage
			 environmental, health, and safety risks from closed geological storage sites;
			 and
									(v)the subsurface
			 mineral rights, water rights, and property rights issues associated with
			 geological storage of carbon dioxide, including issues specific to Federal
			 land.
									(2)ReportNot
			 later than 18 months after the date of enactment of this Act, the task force
			 established under paragraph (1)(A) shall submit to Congress a report describing
			 the results of the study conducted under that paragraph, including any
			 consensus recommendations of the task force.
							(b)Environmental
			 statutes
							(1)StudyThe
			 Administrator shall conduct a study of the means by which, and under what
			 circumstances, the environmental statutes for which the Environmental
			 Protection Agency has responsibility would apply to carbon dioxide injection
			 and geological storage activities.
							(2)ReportNot
			 later than 1 year after the date of enactment of this Act, the Administrator
			 shall submit to Congress a report describing the results of the study conducted
			 under paragraph (1).
							124.Performance
			 standards for coal-fueled power plants
						(a)In
			 generalPart A of title VIII
			 of the Clean Air Act (as added by section 121 of division B) is amended by
			 adding at the end the following:
							
								812.Performance
				standards for new coal-fired power plants
									(a)DefinitionsFor
				purposes of this section:
										(1)Covered
				EGUThe term covered
				EGU means a utility unit that is required to have a permit under section
				503(a) and is authorized under State or Federal law to derive at least 30
				percent of its annual heat input from coal, petroleum coke, or any combination
				of these fuels.
										(2)Initially
				permittedThe term
				initially permitted means that the owner or operator has received
				a preconstruction approval or permit under this Act, for the covered EGU as a
				new (not a modified) source, but administrative review or appeal of such
				approval or permit has not been exhausted. A subsequent modification of any
				such approval or permits, ongoing administrative or court review, appeals, or
				challenges, or the existence or tolling of any time to pursue further review,
				appeals, or challenges shall not affect the date on which a covered EGU is
				considered to be initially permitted under this paragraph.
										(b)Standards(1)A covered EGU that is initially permitted
				on or after January 1, 2020, shall achieve an emission limit that is a 65
				percent reduction in emissions of the carbon dioxide produced by the unit, as
				measured on an annual basis, or meet such more stringent standard as the
				Administrator may establish pursuant to subsection (c).
										(2)A covered EGU that is initially permitted
				after January 1, 2009, and before January 1, 2020, shall, by the applicable
				compliance date established under this paragraph, achieve an emission limit
				that is a 50 percent reduction in emissions of the carbon dioxide produced by
				the unit, as measured on an annual basis. Compliance with the requirement set
				forth in this paragraph shall be required by the earliest of the
				following:
											(A)Four years after
				the date the Administrator has published pursuant to subsection (d) a report
				that there are in commercial operation in the United States electric generating
				units or other stationary sources equipped with carbon capture and
				sequestration technology that, in the aggregate—
												(i)have a total of at
				least 4 gigawatts of nameplate generating capacity of which—
													(I)at least 3 gigawatts must be electric
				generating units; and
													(II)up to 1 gigawatt may be industrial
				applications, for which capture and sequestration of 3,000,000 tons of carbon
				dioxide per year on an aggregate annualized basis shall be considered
				equivalent to 1 gigawatt;
													(ii)include at least 2 electric generating
				units, each with a nameplate generating capacity of 250 megawatts or greater,
				that capture, inject, and sequester carbon dioxide into geologic formations
				other than oil and gas fields; and
												(iii)are capturing
				and sequestering in the aggregate at least 12,000,000 tons of carbon dioxide
				per year, calculated on an aggregate annualized basis.
												(B)January 1, 2025.
											(3)If the deadline for compliance with
				paragraph (2) is January 1, 2025, the Administrator may extend the deadline for
				compliance by a covered EGU by up to 18 months if the Administrator makes a
				determination, based on a showing by the owner or operator of the unit, that it
				will be technically infeasible for the unit to meet the standard by the
				deadline. The owner or operator must submit a request for such an extension by
				no later than January 1, 2022, and the Administrator shall provide for public
				notice and comment on the extension request.
										(c)Review and
				revision of standardsNot
				later than 2025 and at 5-year intervals thereafter, the Administrator shall
				review the standards for new covered EGUs under this section and shall, by
				rule, reduce the maximum carbon dioxide emission rate for new covered EGUs to a
				rate which reflects the degree of emission limitation achievable through the
				application of the best system of emission reduction which (taking into account
				the cost of achieving such reduction and any nonair quality health and
				environmental impact and energy requirements) the Administrator determines has
				been adequately demonstrated.
									(d)
				ReportsNot later than 18
				months after the date of enactment of this title and semiannually thereafter,
				the Administrator shall publish a report on the nameplate capacity of units
				(determined pursuant to subsection (b)(2)(A)) in commercial operation in the
				United States equipped with carbon capture and sequestration technology,
				including the information described in subsection (b)(2)(A) (including the
				cumulative generating capacity to which carbon capture and sequestration
				retrofit projects meeting the criteria described in section 775(b)(1)(A)(ii)
				and (b)(1)(A)(iv)(II) has been applied and the quantities of carbon dioxide
				captured and sequestered by such projects).
									(e)RegulationsNot
				later than 2 years after the date of enactment of this title, the Administrator
				shall promulgate regulations to carry out the requirements of this
				section.
									.
						125.Carbon capture
			 and sequestration demonstration and early deployment program
						(a)DefinitionsFor purposes of this section:
							(1)SecretaryThe term Secretary means the
			 Secretary of Energy.
							(2)Distribution
			 utilityThe term
			 distribution utility means an entity that distributes electricity
			 directly to retail consumers under a legal, regulatory, or contractual
			 obligation to do so.
							(3)Electric
			 utilityThe term electric utility has the meaning
			 provided by section 3 of the Federal Power Act (16 U.S.C. 796).
							(4)Fossil
			 fuel-based electricityThe
			 term fossil fuel-based electricity means electricity that is
			 produced from the combustion of fossil fuels.
							(5)Fossil
			 fuelThe term fossil fuel means coal, petroleum,
			 natural gas or any derivative of coal, petroleum, or natural gas.
							(6)CorporationThe
			 term Corporation means the Carbon Storage Research Corporation
			 established in accordance with this section.
							(7)Qualified
			 industry organizationThe
			 term qualified industry organization means the Edison Electric
			 Institute, the American Public Power Association, the National Rural Electric
			 Cooperative Association, a successor organization of such organizations, or a
			 group of owners or operators of distribution utilities delivering fossil
			 fuel-based electricity who collectively represent at least 20 percent of the
			 volume of fossil fuel-based electricity delivered by distribution utilities to
			 consumers in the United States.
							(8)Retail
			 consumerThe term retail consumer means an end-user
			 of electricity.
							(b)Carbon Storage
			 Research Corporation
							(1)Establishment
								(A)ReferendumQualified
			 industry organizations may conduct, at their own expense, a referendum among
			 the owners or operators of distribution utilities delivering fossil fuel-based
			 electricity for the creation of a Carbon Storage Research Corporation. Such
			 referendum shall be conducted by an independent auditing firm agreed to by the
			 qualified industry organizations. Voting rights in such referendum shall be
			 based on the quantity of fossil fuel-based electricity delivered to consumers
			 in the previous calendar year or other representative period as determined by
			 the Secretary pursuant to subsection (f). Upon approval of those persons
			 representing two-thirds of the total quantity of fossil fuel-based electricity
			 delivered to retail consumers, the Corporation shall be established unless
			 opposed by the State regulatory authorities pursuant to subparagraph (B). All
			 distribution utilities voting in the referendum shall certify to the
			 independent auditing firm the quantity of fossil fuel-based electricity
			 represented by their vote.
								(B)State regulatory
			 authoritiesUpon its own motion or the petition of a qualified
			 industry organization, each State regulatory authority shall consider its
			 support or opposition to the creation of the Corporation under subparagraph
			 (A). State regulatory authorities may notify the independent auditing firm
			 referred to in subparagraph (A) of their views on the creation of the
			 Corporation within 180 days after the date of enactment of this Act. If 40
			 percent or more of the State regulatory authorities submit to the independent
			 auditing firm written notices of opposition, the Corporation shall not be
			 established notwithstanding the approval of the qualified industry
			 organizations as provided in subparagraph (A).
								(2)TerminationThe Corporation shall be authorized to
			 collect assessments and conduct operations pursuant to this section for a
			 10-year period from the date 6 months after the date of enactment of this Act.
			 After such 10-year period, the Corporation is no longer authorized to collect
			 assessments and shall be dissolved on the date 15 years after such date of
			 enactment, unless the period is extended by an Act of Congress.
							(3)GovernanceThe
			 Corporation shall operate as a division or affiliate of the Electric Power
			 Research Institute (referred to in this section as EPRI) and be
			 managed by a Board of not more than 15 voting members responsible for its
			 operations, including compliance with this section. EPRI, in consultation with
			 the Edison Electric Institute, the American Public Power Association and the
			 National Rural Electric Cooperative Association shall appoint the Board members
			 under clauses (i), (ii), and (iii) of subparagraph (A) from among candidates
			 recommended by those organizations. At least a majority of the Board members
			 appointed by EPRI shall be representatives of distribution utilities subject to
			 assessments under subsection (d).
								(A)MembersThe
			 Board shall include at least 1 representative of each of the following:
									(i)Investor-owned
			 utilities.
									(ii)Utilities owned
			 by a State agency, a municipality, and an Indian tribe.
									(iii)Rural electric
			 cooperatives.
									(iv)Fossil fuel
			 producers.
									(v)Nonprofit
			 environmental organizations.
									(vi)Independent
			 generators or wholesale power providers.
									(vii)Consumer
			 groups.
									(viii)The National
			 Energy Technology laboratory of the Department of Energy.
									(ix)The Environmental
			 Protection Agency.
									(B)Nonvoting
			 MembersThe Board shall also include as additional nonvoting
			 Members the Secretary of Energy or his designee and 2 representatives of State
			 regulatory authorities as defined in section 3 of the Public Utility Regulatory
			 Policies Act of 1978 (16 U.S.C. 2602), each designated by the National
			 Association of State Regulatory Utility Commissioners from States that are not
			 within the same transmission interconnection.
								(4)CompensationCorporation Board members shall receive no
			 compensation for their services, nor shall Corporation Board members be
			 reimbursed for expenses relating to their service.
							(5)TermsCorporation Board members shall serve terms
			 of 4 years and may serve not more than 2 full consecutive terms. Members
			 filling unexpired terms may serve not more than a total of 8 consecutive years.
			 Former members of the Corporation Board may be reappointed to the Corporation
			 Board if they have not been members for a period of 2 years. Initial
			 appointments to the Corporation Board shall be for terms of 1, 2, 3, and 4
			 years, staggered to provide for the selection of 3 members each year.
							(6)Status of
			 CorporationThe Corporation shall not be considered to be an
			 agency, department, or instrumentality of the United States, and no officer or
			 director or employee of the Corporation shall be considered to be an officer or
			 employee of the United States Government, for purposes of title 5 or title 31
			 of the United States Code, or for any other purpose, and no funds of the
			 Corporation shall be treated as public money for purposes of chapter 33 of
			 title 31, United States Code, or for any other purpose.
							(c)Functions and
			 administration of the Corporation
							(1)In
			 generalThe Corporation shall
			 establish and administer a program to accelerate the commercial availability of
			 carbon dioxide capture and storage technologies and methods, including
			 technologies which capture and store, or capture and convert, carbon dioxide.
			 Under such program competitively awarded grants, contracts, and financial
			 assistance shall be provided and entered into with eligible entities. Except as
			 provided in paragraph (8), the Corporation shall use all funds derived from
			 assessments under subsection (d) to issue grants and contracts to eligible
			 entities.
							(2)PurposeThe purposes of the grants, contracts, and
			 assistance under this subsection shall be to support commercial-scale
			 demonstrations of carbon capture or storage technology projects capable of
			 advancing the technologies to commercial readiness. Such projects should
			 encompass a range of different coal and other fossil fuel varieties, be
			 geographically diverse, involve diverse storage media, and employ capture or
			 storage, or capture and conversion, technologies potentially suitable either
			 for new or for retrofit applications. The Corporation shall seek, to the extent
			 feasible, to support at least 5 commercial-scale demonstration projects
			 integrating carbon capture and sequestration or conversion technologies.
							(3)Eligible
			 entitiesEntities eligible
			 for grants, contracts or assistance under this subsection may include
			 distribution utilities, electric utilities and other private entities, academic
			 institutions, national laboratories, Federal research agencies, State and
			 tribal research agencies, nonprofit organizations, or consortiums of 2 or more
			 entities. Pilot-scale and similar small-scale projects are not eligible for
			 support by the Corporation. Owners or developers of projects supported by the
			 Corporation shall, where appropriate, share in the costs of such projects.
			 Projects supported by the Corporation shall meet the eligibility criteria of
			 section 780(b) of the Clean Air Act.
							(4)Grants for early
			 moversFifty percent of the funds raised under this section shall
			 be provided in the form of grants to electric utilities that had, prior to the
			 award of any grant under this section, committed resources to deploy a large
			 scale electricity generation unit with integrated carbon capture and
			 sequestration or conversion applied to a substantial portion of the unit’s
			 carbon dioxide emissions.  Grant funds shall be provided to defray costs
			 incurred by such electricity utilities for at least 5 such electricity
			 generation units.
							(5)AdministrationThe members of the Board of Directors of
			 the Corporation shall elect a Chairman and other officers as necessary, may
			 establish committees and subcommittees of the Corporation, and shall adopt
			 rules and bylaws for the conduct of business and the implementation of this
			 section. The Board shall appoint an Executive Director and professional support
			 staff who may be employees of the Electric Power Research Institute (EPRI).
			 After consultation with the Technical Advisory Committee established under
			 subsection (j), the Secretary, and the Director of the National Energy
			 Technology Laboratory to obtain advice and recommendations on plans, programs,
			 and project selection criteria, the Board shall establish priorities for
			 grants, contracts, and assistance; publish requests for proposals for grants,
			 contracts, and assistance; and award grants, contracts, and assistance
			 competitively, on the basis of merit, after the establishment of procedures
			 that provide for scientific peer review by the Technical Advisory Committee.
			 The Board shall give preference to applications that reflect the best overall
			 value and prospect for achieving the purposes of the section, such as those
			 which demonstrate an integrated approach for capture and storage or capture and
			 conversion technologies. The Board members shall not participate in making
			 grants or awards to entities with whom they are affiliated.
							(6)Uses of grants,
			 contracts, and assistanceA grant, contract, or other assistance
			 provided under this subsection may be used to purchase carbon dioxide when
			 needed to conduct tests of carbon dioxide storage sites, in the case of
			 established projects that are storing carbon dioxide emissions, or for other
			 purposes consistent with the purposes of this section. The Corporation shall
			 make publicly available at no cost information learned as a result of projects
			 which it supports financially.
							(7)Intellectual
			 propertyThe Board shall establish policies regarding the
			 ownership of intellectual property developed as a result of Corporation grants
			 and other forms of technology support. Such policies shall encourage individual
			 ingenuity and invention.
							(8)Administrative
			 expensesUp to 5 percent of
			 the funds collected in any fiscal year under subsection (d) may be used for the
			 administrative expenses of operating the Corporation (not including costs
			 incurred in the determination and collection of the assessments pursuant to
			 subsection (d)).
							(9)Programs and
			 budgetBefore August 1 each
			 year, the Corporation, after consulting with the Technical Advisory Committee
			 and the Secretary and the Director of the Department’s National Energy
			 Technology Laboratory and other interested parties to obtain advice and
			 recommendations, shall publish for public review and comment its proposed
			 plans, programs, project selection criteria, and projects to be funded by the
			 Corporation for the next calendar year. The Corporation shall also publish for
			 public review and comment a budget plan for the next calendar year, including
			 the probable costs of all programs, projects, and contracts and a recommended
			 rate of assessment sufficient to cover such costs. The Secretary may recommend
			 programs and activities the Secretary considers appropriate. The Corporation
			 shall include in the first publication it issues under this paragraph a
			 strategic plan or roadmap for the achievement of the purposes of the
			 Corporation, as set forth in paragraph (2).
							(10)Records;
			 auditsThe Corporation shall
			 keep minutes, books, and records that clearly reflect all of the acts and
			 transactions of the Corporation and make public such information. The books of
			 the Corporation shall be audited by a certified public accountant at least once
			 each fiscal year and at such other times as the Corporation may designate.
			 Copies of each audit shall be provided to the Congress, all Corporation board
			 members, all qualified industry organizations, each State regulatory authority
			 and, upon request, to other members of the industry. If the audit determines
			 that the Corporation’s practices fail to meet generally accepted accounting
			 principles the assessment collection authority of the Corporation under
			 subsection (d) shall be suspended until a certified public accountant renders a
			 subsequent opinion that the failure has been corrected. The Corporation shall
			 make its books and records available for review by the Secretary or the
			 Comptroller General of the United States.
							(11)Public
			 AccessThe Corporation
			 Board’s meetings shall be open to the public and shall occur after at least 30
			 days advance public notice. Meetings of the Board of Directors may be closed to
			 the public where the agenda of such meetings includes only confidential matters
			 pertaining to project selection, the award of grants or contracts, personnel
			 matters, or the receipt of legal advice. The minutes of all meetings of the
			 Corporation shall be made available to and readily accessible by the
			 public.
							(12)Annual
			 reportEach year the
			 Corporation shall prepare and make publicly available a report which includes
			 an identification and description of all programs and projects undertaken by
			 the Corporation during the previous year. The report shall also detail the
			 allocation or planned allocation of Corporation resources for each such program
			 and project. The Corporation shall provide its annual report to the Congress,
			 the Secretary, each State regulatory authority, and upon request to the public.
			 The Secretary shall, not less than 60 days after receiving such report, provide
			 to the President and Congress a report assessing the progress of the
			 Corporation in meeting the objectives of this section.
							(d)Assessments
							(1)Amount(A)In all calendar years
			 following its establishment, the Corporation shall collect an assessment on
			 distribution utilities for all fossil fuel-based electricity delivered directly
			 to retail consumers (as determined under subsection (f)). The assessments shall
			 reflect the relative carbon dioxide emission rates of different fossil
			 fuel-based electricity, and initially shall be not less than the following
			 amounts for coal, natural gas, and oil:
									
										
											
												Fuel
					 typeRate
					 of assessment per kilowatt hour
												
												Coal$0.00043
												
												Natural Gas$0.00022
												
												Oil$0.00032.
												
											
										
									
								(B)The Corporation is
			 authorized to adjust the assessments on fossil fuel-based electricity to
			 reflect changes in the expected quantities of such electricity from different
			 fuel types, such that the assessments generate not less than $1.0 billion and
			 not more than $1.1 billion annually. The Corporation is authorized to
			 supplement assessments through additional financial commitments.
								(2)Investment of
			 fundsPending disbursement
			 pursuant to a program, plan, or project, the Corporation may invest funds
			 collected through assessments under this subsection, and any other funds
			 received by the Corporation, only in obligations of the United States or any
			 agency thereof, in general obligations of any State or any political
			 subdivision thereof, in any interest-bearing account or certificate of deposit
			 of a bank that is a member of the Federal Reserve System, or in obligations
			 fully guaranteed as to principal and interest by the United States.
							(3)Reversion of
			 unused fundsIf the
			 Corporation does not disburse, dedicate or assign 75 percent or more of the
			 available proceeds of the assessed fees in any calendar year 7 or more years
			 following its establishment, due to an absence of qualified projects or similar
			 circumstances, it shall reimburse the remaining undedicated or unassigned
			 balance of such fees, less administrative and other expenses authorized by this
			 section, to the distribution utilities upon which such fees were assessed, in
			 proportion to their collected assessments.
							(e) ERCOT
							(1)Assessment,
			 collection, and remittance(A)Notwithstanding any
			 other provision of this section, within ERCOT, the assessment provided for in
			 subsection (d) shall be—
									(i)levied directly on
			 qualified scheduling entities, or their successor entities;
									(ii)charged
			 consistent with other charges imposed on qualified scheduling entities as a fee
			 on energy used by the load-serving entities; and
									(iii)collected and
			 remitted by ERCOT to the Corporation in the amounts and in the same manner as
			 set forth in subsection (d).
									(B)The assessment amounts referred to in
			 subparagraph (A) shall be—
									(i)determined by the
			 amount and types of fossil fuel-based electricity delivered directly to all
			 retail customers in the prior calendar year beginning with the year ending
			 immediately prior to the period described in subsection (b)(2); and
									(ii)take into account
			 the number of renewable energy credits retired by the load-serving entities
			 represented by a qualified scheduling entity within the prior calendar
			 year.
									(2)Administration
			 expensesUp to 1 percent of
			 the funds collected in any fiscal year by ERCOT under the provisions of this
			 subsection may be used for the administrative expenses incurred in the
			 determination, collection and remittance of the assessments to the
			 Corporation.
							(3)AuditERCOT
			 shall provide a copy of its annual audit pertaining to the administration of
			 the provisions of this subsection to the Corporation.
							(4)DefinitionsFor
			 the purposes of this subsection:
								(A)The term
			 ERCOT means the Electric Reliability Council of Texas.
								(B)The term
			 load-serving entities has the meaning adopted by ERCOT Protocols
			 and in effect on the date of enactment of this Act.
								(C)The term
			 qualified scheduling entities has the meaning adopted by ERCOT
			 Protocols and in effect on the date of enactment of this Act.
								(D)The term
			 renewable energy credit has the meaning as promulgated and adopted
			 by the Public Utility Commission of Texas pursuant to section 39.904(b) of the
			 Public Utility Regulatory Act of 1999, and in effect on the date of enactment
			 of this Act.
								(f)Determination of
			 fossil fuel-Based electricity deliveries
							(1)FindingsThe Congress finds that:
								(A)The assessments
			 under subsection (d) are to be collected based on the amount of fossil
			 fuel-based electricity delivered by each distribution utility.
								(B)Since many
			 distribution utilities purchase all or part of their retail consumer’s
			 electricity needs from other entities, it may not be practical to determine the
			 precise fuel mix for the power sold by each individual distribution
			 utility.
								(C)It may be
			 necessary to use average data, often on a regional basis with reference to
			 Regional Transmission Organization (RTO) or NERC regions, to
			 make the determinations necessary for making assessments.
								(2)DOE proposed
			 ruleThe Secretary, acting in close consultation with the Energy
			 Information Administration, shall issue for notice and comment a proposed rule
			 to determine the level of fossil fuel electricity delivered to retail customers
			 by each distribution utility in the United States during the most recent
			 calendar year or other period determined to be most appropriate. Such proposed
			 rule shall balance the need to be efficient, reasonably precise, and timely,
			 taking into account the nature and cost of data currently available and the
			 nature of markets and regulation in effect in various regions of the country.
			 Different methodologies may be applied in different regions if appropriate to
			 obtain the best balance of such factors.
							(3)Final
			 ruleWithin 6 months after
			 the date of enactment of this Act, and after opportunity for comment, the
			 Secretary shall issue a final rule under this subsection for determining the
			 level and type of fossil fuel-based electricity delivered to retail customers
			 by each distribution utility in the United States during the appropriate
			 period. In issuing such rule, the Secretary may consider opportunities and
			 costs to develop new data sources in the future and issue recommendations for
			 the Energy Information Administration or other entities to collect such data.
			 After notice and opportunity for comment the Secretary may, by rule,
			 subsequently update and modify the methodology for making such
			 determinations.
							(4)Annual
			 determinationsPursuant to the final rule issued under paragraph
			 (3), the Secretary shall make annual determinations of the amounts and types
			 for each such utility and publish such determinations in the Federal Register.
			 Such determinations shall be used to conduct the referendum under subsection
			 (b) and by the Corporation in applying any assessment under this
			 subsection.
							(5)Rehearing and
			 judicial reviewThe owner or
			 operator of any distribution utility that believes that the Secretary has
			 misapplied the methodology in the final rule in determining the amount and
			 types of fossil fuel electricity delivered by such distribution utility may
			 seek rehearing of such determination within 30 days of publication of the
			 determination in the Federal Register. The Secretary shall decide such
			 rehearing petitions within 30 days. The Secretary’s determinations following
			 rehearing shall be final and subject to judicial review in the United States
			 Court of Appeals for the District of Columbia.
							(g)Compliance with
			 Corporation assessmentsThe Corporation may bring an action in
			 the appropriate court of the United States to compel compliance with an
			 assessment levied by the Corporation under this section. A successful action
			 for compliance under this subsection may also require payment by the defendant
			 of the costs incurred by the Corporation in bringing such action.
						(h)Midcourse
			 reviewNot later than 5 years following establishment of the
			 Corporation, the Comptroller General of the United States shall prepare an
			 analysis, and report to Congress, assessing the Corporation’s activities,
			 including project selection and methods of disbursement of assessed fees,
			 impacts on the prospects for commercialization of carbon capture and storage
			 technologies, adequacy of funding, and administration of funds. The report
			 shall also make such recommendations as may be appropriate in each of these
			 areas. The Corporation shall reimburse the Government Accountability Office for
			 the costs associated with performing this midcourse review.
						(i)Recovery of
			 costs
							(1)In
			 generalA distribution
			 utility whose transmission, delivery, or sales of electric energy are subject
			 to any form of rate regulation shall not be denied the opportunity to recover
			 the full amount of the prudently incurred costs associated with complying with
			 this section, consistent with applicable State or Federal law.
							(2)Ratepayer
			 RebatesRegulatory
			 authorities that approve cost recovery pursuant to paragraph (1) may order
			 rebates to ratepayers to the extent that distribution utilities are reimbursed
			 undedicated or unassigned balances pursuant to subsection (d)(3).
							(j)Technical
			 Advisory Committee
							(1)EstablishmentThere is established an advisory committee,
			 to be known as the Technical Advisory Committee.
							(2)MembershipThe
			 Technical Advisory Committee shall be comprised of not less than 7 members
			 appointed by the Board from among academic institutions, national laboratories,
			 independent research institutions, and other qualified institutions. No member
			 of the Committee shall be affiliated with EPRI or with any organization having
			 members serving on the Board. At least one member of the Committee shall be
			 appointed from among officers or employees of the Department of Energy
			 recommended to the Board by the Secretary of Energy.
							(3)Chairperson and
			 Vice ChairpersonThe Board shall designate one member of the
			 Technical Advisory Committee to serve as Chairperson of the Committee and one
			 to serve as Vice Chairperson of the Committee.
							(4)CompensationThe
			 Board shall provide compensation to members of the Technical Advisory Committee
			 for travel and other incidental expenses and such other compensation as the
			 Board determines to be necessary.
							(5)PurposeThe
			 Technical Advisory Committee shall provide independent assessments and
			 technical evaluations, as well as make non-binding recommendations to the
			 Board, concerning Corporation activities, including but not limited to the
			 following:
								(A)Reviewing and evaluating the Corporation’s
			 plans and budgets described in subsection (c)(9), as well as any other
			 appropriate areas, which could include approaches to prioritizing technologies,
			 appropriateness of engineering techniques, monitoring and verification
			 technologies for storage, geological site selection, and cost control
			 measures.
								(B)Making annual
			 non-binding recommendations to the Board concerning any of the matters referred
			 to in subparagraph (A), as well as what types of investments, scientific
			 research, or engineering practices would best further the goals of the
			 Corporation.
								(6)Public
			 availabilityAll reports, evaluations, and other materials of the
			 Technical Advisory Committee shall be made available to the public by the
			 Board, without charge, at time of receipt by the Board.
							(k)Lobbying
			 restrictionsNo funds collected by the Corporation shall be used
			 in any manner for influencing legislation or elections, except that the
			 Corporation may recommend to the Secretary and the Congress changes in this
			 section or other statutes that would further the purposes of this
			 section.
						(l)Davis-Bacon
			 complianceThe Corporation shall ensure that entities receiving
			 grants, contracts, or other financial support from the Corporation for the
			 project activities authorized by this section are in compliance with subchapter
			 IV of chapter 31 of title 40, United States Code (commonly known as the
			 Davis-Bacon Act).
						CNuclear and
			 advanced technologies
					131.Findings and
			 policy
						(a)FindingsCongress
			 finds that—
							(1)in 2008, 104
			 nuclear power plants produced 19.6 percent of the electricity generated in the
			 United States, slightly less than the electricity generated by natural
			 gas;
							(2)nuclear energy is
			 the largest provider of clean, low-carbon, electricity, almost 8 times larger
			 than all renewable power production combined, excluding hydroelectric
			 power;
							(3)nuclear energy
			 supplies consistent, base-load electricity, independent of environmental
			 conditions;
							(4)by displacing
			 fossil fuels that would otherwise be used for electricity production, nuclear
			 power plants virtually eliminate emissions of greenhouse gases and criteria
			 pollutants associated with acid rain, smog, or ozone;
							(5)nuclear power
			 generation continues to require robust efforts to address issues of safety,
			 waste, and proliferation;
							(6)even if every
			 nuclear plant is granted a 20-year extension, all currently operating nuclear
			 plants will be retired by 2055;
							(7)long lead times
			 for nuclear power plant construction indicate that action to stimulate the
			 nuclear power industry should not be delayed;
							(8)the high upfront
			 capital costs of nuclear plant construction remain a substantial obstacle,
			 despite theoretical potential for significant cost reduction;
							(9)translating
			 theoretical cost reduction potential into actual reduced construction costs
			 remains a significant industry challenge that can be overcome only through
			 demonstrated performance;
							(10)as of January
			 2009, 17 companies and consortia have submitted applications to the Nuclear
			 Regulatory Commission for 26 new reactors in the United States;
							(11)those proposed
			 reactors will use the latest in nuclear technology for efficiency and safety,
			 more advanced than the technology of the 1960s and 1970s found in the reactors
			 currently operating in the United States;
							(12)increased
			 resources for the Nuclear Regulatory Commission and reform of the licensing
			 process have improved the safety and timeliness of the regulatory
			 environment;
							(13)the United States
			 has not built a new reactor since the 1970s and, as a result, will need to
			 revitalize and retool the institutions and infrastructure necessary to
			 construct, maintain, and support new reactors, including improvements in
			 manufacturing of nuclear components and training for the next generation
			 nuclear workforce; and
							(14)those new
			 reactors will launch a new era for the nuclear industry, and translate into
			 tens of thousands of jobs.
							(b)Statement of
			 policyIt is the policy of the United States, given the
			 importance of transitioning to a clean energy, low-carbon economy, to
			 facilitate the continued development and growth of a safe and clean nuclear
			 energy industry, through—
							(1)reductions in
			 financial and technical barriers to construction and operation; and
							(2)incentives for the
			 development of a well-trained workforce and the growth of safe domestic nuclear
			 and nuclear-related industries.
							132.Nuclear worker
			 training
						(a)Definition of
			 applicable periodIn this section, the term applicable
			 period means—
							(1)the 5-year period
			 beginning on January 1, 2012; and
							(2)each 5-year period
			 beginning on each January 1 thereafter.
							(b)Use of
			 fundsOf amounts made available to carry out this section for the
			 calendar years in each applicable period—
							(1)the Secretary of
			 Energy shall use such amounts for each applicable period as the Secretary of
			 Energy determines to be necessary to increase the number and amounts of nuclear
			 science talent expansion grants and nuclear science competitiveness grants
			 provided under section 5004 of the America COMPETES Act (42 U.S.C. 16532);
			 and
							(2)the Secretary of
			 Labor, in consultation with nuclear energy entities and organized labor, shall
			 use such amounts for each applicable period as the Secretary of Labor
			 determines to be necessary to carry out programs expanding workforce training
			 to meet the high demand for workers skilled in nuclear power plant construction
			 and operation, including programs for—
								(A)electrical craft
			 certification;
								(B)preapprenticeship
			 career technical education for industrialized skilled crafts that are useful in
			 the construction of nuclear power plants;
								(C)community college
			 and skill center training for nuclear power plant technicians;
								(D)training of
			 construction management personnel for nuclear power plant construction
			 projects; and
								(E)regional grants
			 for integrated nuclear energy workforce development programs.
								133.Nuclear safety
			 and waste management programs
						(a)Nuclear facility
			 long-Term operations research and development program
							(1)EstablishmentAs
			 soon as practicable after the date of enactment of this Act, the Secretary of
			 Energy (referred to in this section as the Secretary) shall
			 establish a research and development program—
								(A)to address the
			 reliability, availability, productivity, component aging, safety, and security
			 of nuclear power plants;
								(B)to improve the
			 performance of nuclear power plants;
								(C)to sustain the
			 health and safety of employees of nuclear power plants;
								(D)to assess the
			 feasibility of nuclear power plants to continue to provide clean and economic
			 electricity safely, substantially beyond the first license extension period of
			 the nuclear power plants, which will—
									(i)significantly
			 contribute to the energy security of the United States; and
									(ii)help protect the
			 environment of the United States; and
									(E)to support
			 significant carbon reductions, lower overall costs that are required to reduce
			 carbon emissions, and increase energy security.
								(2)Conduct of
			 program
								(A)In
			 generalIn carrying out the program established under paragraph
			 (1), the Secretary shall—
									(i)build a
			 fundamental scientific basis to understand, predict, and measure changes in
			 materials, systems, structures, equipment, and components as the materials,
			 systems, structures, equipment, and components age through continued operations
			 in long-term service environments;
									(ii)develop new
			 safety analysis tools and methods to enhance the performance and safety of
			 nuclear power plants;
									(iii)develop advanced
			 online monitoring, control, and diagnostics technologies to prevent equipment
			 failures and improve the safety of nuclear power plants;
									(iv)establish a
			 technical basis for advanced fuel designs (including silicon carbide fuel
			 cladding) to increase the safety margins of nuclear power plants; and
									(v)examine issues,
			 including—
										(I)issues relating to
			 material degradation, plant aging, and technology upgrades; and
										(II)any other issue
			 that would impact decisions to extend the lifespan of nuclear power
			 plants.
										(B)Technical
			 supportIn carrying out the program established under paragraph
			 (1), the Secretary shall provide to the Chairman of the Nuclear Regulatory
			 Commission information collected under the program—
									(i)to help ensure
			 informed decisions regarding the extension of the life of nuclear power plants
			 beyond a 60-year lifespan; and
									(ii)for the licensing
			 and long-term management, and safe and economical operation, of nuclear power
			 plants.
									(b)Spent nuclear
			 waste disposal research and development program
							(1)EstablishmentAs
			 soon as practicable after the date of enactment of this Act, the Secretary
			 shall establish a research and development program to improve the understanding
			 of nuclear spent fuel management and the entire nuclear fuel cycle life.
							(2)Conduct of
			 programIn carrying out the program established under paragraph
			 (1), the Secretary shall carry out science-based research and development
			 activities to pursue dramatic improvements in a range of nuclear spent fuel
			 management options, including short-term and long-term storage and disposal,
			 and proliferation-resistant nuclear spent fuel recycling.
							(c)Authorization of
			 appropriationsThere are authorized to be appropriated such sums
			 as are necessary to carry out this section.
						DWater
			 efficiency
					141.WaterSense
						(a)In
			 generalThere is established within the Environmental Protection
			 Agency a WaterSense program to identify and promote water-efficient products,
			 buildings, landscapes, facilities, processes, and services, so as—
							(1)to reduce water
			 use;
							(2)to reduce the
			 strain on water, wastewater, and stormwater infrastructure;
							(3)to conserve energy
			 used to pump, heat, transport, and treat water; and
							(4)to preserve water
			 resources for future generations, through voluntary labeling of, or other forms
			 of communications about, products, buildings, landscapes, facilities,
			 processes, and services that meet the highest water efficiency and performance
			 criteria.
							(b)DutiesThe
			 Administrator shall—
							(1)establish—
								(A)a WaterSense label
			 to be used for certain items; and
								(B)the procedure by
			 which an item may be certified to display the WaterSense label;
								(2)promote
			 WaterSense-labeled products, buildings, landscapes, facilities, processes, and
			 services in the market place as the preferred technologies and services
			 for—
								(A)reducing water
			 use; and
								(B)ensuring product
			 and service performance;
								(3)work to enhance
			 public awareness of the WaterSense label through public outreach, education,
			 and other means;
							(4)preserve the
			 integrity of the WaterSense label by—
								(A)establishing and
			 maintaining performance criteria so that products, buildings, landscapes,
			 facilities, processes, and services labeled with the WaterSense label perform
			 as well or better than less water-efficient counterparts;
								(B)overseeing
			 WaterSense certifications made by third parties;
								(C)conducting reviews
			 of the use of the WaterSense label in the marketplace and taking corrective
			 action in any case in which misuse of the label is identified; and
								(D)carrying out such
			 other measures as the Administrator determines to be appropriate;
								(5)regularly review
			 and, if appropriate, update WaterSense criteria for categories of products,
			 buildings, landscapes, facilities, processes, and services, at least once every
			 4 years;
							(6)to the maximum
			 extent practicable, regularly estimate and make available to the public the
			 production and relative market shares of, and the savings of water, energy, and
			 capital costs of water, wastewater, and stormwater infrastructure attributable
			 to the use of WaterSense-labeled products, buildings, landscapes, facilities,
			 processes, and services, at least annually;
							(7)solicit comments
			 from interested parties and the public prior to establishing or revising a
			 WaterSense category, specification, installation criterion, or other criterion
			 (or prior to effective dates for any such category, specification, installation
			 criterion, or other criterion);
							(8)provide reasonable
			 notice to interested parties and the public of any changes (including effective
			 dates), on the adoption of a new or revised category, specification,
			 installation criterion, or other criterion, along with—
								(A)an explanation of
			 the changes; and
								(B)as appropriate,
			 responses to comments submitted by interested parties and the public;
								(9)provide
			 appropriate lead time (as determined by the Administrator) prior to the
			 applicable effective date for a new or significant revision to a category,
			 specification, installation criterion, or other criterion, taking into account
			 the timing requirements of the manufacturing, marketing, training, and
			 distribution process for the specific product, building and landscape, or
			 service category addressed;
							(10)identify and, if
			 appropriate, implement other voluntary approaches in commercial, institutional,
			 residential, industrial, and municipal sectors to encourage recycling and reuse
			 technologies to improve water efficiency or lower water use; and
							(11)where
			 appropriate, apply the WaterSense label to water-using products that are
			 labeled by the Energy Star program implemented by the Administrator and the
			 Secretary of Energy.
							(c)Authorization of
			 appropriationsThere are authorized to be appropriated to carry
			 out this section—
							(1)$7,500,000 for
			 fiscal year 2010;
							(2)$10,000,000 for
			 fiscal year 2011;
							(3)$20,000,000 for
			 fiscal year 2012;
							(4)$50,000,000 for
			 fiscal year 2013; and
							(5)for each
			 subsequent fiscal year, the applicable amount during the preceding fiscal year,
			 as adjusted to reflect changes for the 12-month period ending the preceding
			 November 30 in the Consumer Price Index for All Urban Consumers published by
			 the Bureau of Labor Statistics of the Department of Labor.
							142.Federal
			 procurement of water-efficient products
						(a)DefinitionsIn
			 this section:
							(1)AgencyThe
			 term Agency has the meaning given the term in section 7902(a) of
			 title 5, United States Code.
							(2)FEMP-designated
			 productThe term FEMP-designated product means a
			 product that is designated under the Federal Energy Management Program of the
			 Department of Energy as being among the highest 25 percent of equivalent
			 products for efficiency.
							(3)Product,
			 building, landscape, facility, process, and serviceThe terms
			 product, building, landscape,
			 facility, process, and service do not
			 include—
								(A)any water-using
			 product, building, landscape, facility, process, or service designed or
			 procured for combat or combat-related missions; or
								(B)any product,
			 building, landscape, facility, process, or service already covered by the
			 Federal procurement regulations established under section 553 of the National
			 Energy Conservation Policy Act (42 U.S.C. 8259b).
								(4)WaterSense
			 product, building, landscape, facility, process, or serviceThe
			 term WaterSense product, building, landscape, facility, process, or
			 service means a product, building, landscape, facility, process, or
			 service that is labeled for water efficiency under the WaterSense
			 program.
							(5)WaterSense
			 programThe term WaterSense program means the
			 program established by section 141.
							(b)Procurement of
			 water-Efficient products
							(1)Requirement
								(A)In
			 generalTo meet the requirements of an agency for a water-using
			 product, building, landscape, facility, process, or service, the head of an
			 Agency shall, except as provided in paragraph (2), procure—
									(i)a WaterSense
			 product, building, landscape, facility, process, or service; or
									(ii)a FEMP-designated
			 product.
									(B)Sense of
			 congress regarding installation preferencesIt is the sense of
			 Congress that a WaterSense irrigation system should, to the maximum extent
			 practicable, be installed and audited by a WaterSense-certified irrigation
			 professional to ensure optimal performance.
								(2)ExceptionsThe
			 head of an Agency shall not be required to procure a WaterSense product,
			 building, landscape, facility, process, or service or FEMP-designated product
			 under paragraph (1) if the head of the Agency finds in writing that—
								(A)a WaterSense
			 product, building, landscape, facility, process, or service or FEMP-designated
			 product is not cost-effective over the life of the product, building,
			 landscape, facility, process, or service, taking energy, water, and wastewater
			 service cost savings into account; or
								(B)no WaterSense
			 product, building, landscape, facility, process, or service or FEMP-designated
			 product is reasonably available that meets the functional requirements of the
			 Agency.
								(3)Procurement
			 planning
								(A)In
			 generalThe head of an Agency shall incorporate criteria used for
			 evaluating WaterSense products, buildings, landscapes, facilities, processes,
			 and services and FEMP-designated products into—
									(i)the specifications
			 for all procurements involving water-using products, buildings, landscapes,
			 facilities, processes, and systems, including guide specifications, project
			 specifications, and construction, renovation, and services contracts that
			 include provision of water-using products, buildings, landscapes, facilities,
			 processes, and systems; and
									(ii)the factors for
			 the evaluation of offers received for the procurement.
									(B)Listing of
			 water-efficient products in Federal catalogsWaterSense products,
			 buildings, landscapes, facilities, processes, and systems and FEMP-designated
			 products shall be clearly identified and prominently displayed in any inventory
			 or listing of products by the General Services Administration or the Defense
			 Logistics Agency.
								(C)Additional
			 measuresThe head of an Agency shall consider, to the maximum
			 extent practicable, additional measures for reducing Agency water use,
			 including water reuse technologies, leak detection and repair, and use of
			 waterless products that perform similar functions to existing water-using
			 products.
								(c)Retrofit
			 programsThe head of each Agency, working in coordination with
			 the Administrator and the heads of such other Agencies as the President may
			 designate, shall develop standards and implementation procedures for a building
			 water efficiency retrofit program, which shall include the following
			 elements:
							(1)Evaluation of
			 products and systemsNot later than 270 days after the date of
			 enactment of this Act, each Agency shall evaluate water-consuming products and
			 systems in buildings operated by such Agency and identify opportunities for
			 retrofit and replacement of such products and systems with high-efficiency
			 equipment, such as zero-water-consumption equipment, high-efficiency toilets,
			 high-efficiency shower heads, and high-efficiency faucets, and other products
			 that are certified as Watersense products or FEMP-designated products.
							(2)Retrofit
			 planNot later than 360 days after the date of enactment of this
			 Act, each Agency shall, in coordination with other appropriate Agencies and
			 officials, prepare a water efficiency retrofit plan that shall, to the maximum
			 extent practicable, maximize retrofitting of water-consuming products and
			 systems and replacement with high-efficiency equipment described in paragraph
			 (1).
							(d)GuidelinesNot
			 later than 180 days after the date of enactment of this Act, the Administrator,
			 working in coordination with the Secretary of Energy and the heads of such
			 other Agencies as the President may designate, shall issue guidelines to carry
			 out this section.
						143.State
			 residential water efficiency and conservation incentives program
						(a)DefinitionsIn
			 this section:
							(1)Eligible
			 entityThe term eligible entity means a State
			 government, local or county government, tribal government, wastewater or
			 sewerage utility, municipal water authority, energy utility, water utility, or
			 nonprofit organization that meets the requirements of subsection (b).
							(2)Incentive
			 programThe term incentive program means a program
			 for administering financial incentives for consumer purchase and installation
			 of water-efficient products, buildings (including New Water-Efficient Homes),
			 landscapes, processes, or services described in subsection (b)(1).
							(3)Residential
			 water-efficient product, building, landscape, process, or service
								(A)In
			 generalThe term residential water-efficient product,
			 building, landscape, process, or service means a product, building,
			 landscape, process, or service for a residence or its landscape that is rated
			 for water efficiency and performance—
									(i)by the WaterSense
			 program; or
									(ii)if a WaterSense
			 specification does not exist, by the Energy Star program or an incentive
			 program approved by the Administrator.
									(B)InclusionsThe
			 term residential water-efficient product, building, landscape, process,
			 or service includes—
									(i)faucets;
									(ii)irrigation
			 technologies and services;
									(iii)point-of-use
			 water treatment devices;
									(iv)reuse and
			 recycling technologies;
									(v)toilets;
									(vi)clothes
			 washers;
									(vii)dishwashers;
									(viii)showerheads;
									(ix)xeriscaping and
			 other landscape conversions that replace irrigated turf; and
									(x)New Water
			 Efficient Homes certified by the WaterSense program.
									(4)WaterSense
			 programThe term WaterSense program means the
			 program established by section 141.
							(b)Eligible
			 entitiesAn entity shall be eligible to receive an allocation
			 under subsection (c) if the entity—
							(1)establishes (or
			 has established) an incentive program to provide financial incentives to
			 residential consumers for the purchase of residential water-efficient products,
			 buildings, landscapes, processes, or services;
							(2)submits an
			 application for the allocation at such time, in such form, and containing such
			 information as the Administrator may require; and
							(3)provides
			 assurances satisfactory to the Administrator that the entity will use the
			 allocation to supplement, but not supplant, funds made available to carry out
			 the incentive program.
							(c)Amount of
			 allocationsFor each fiscal year, the Administrator shall
			 determine the amount to allocate to each eligible entity to carry out
			 subsection (d), taking into consideration—
							(1)the population
			 served by the eligible entity during the most recent calendar year for which
			 data are available;
							(2)the targeted
			 population of the incentive program of the eligible entity, such as general
			 households, low-income households, or first-time homeowners, and the probable
			 effectiveness of the incentive program for that population;
							(3)for existing
			 programs, the effectiveness of the program in encouraging the adoption of
			 water-efficient products, buildings, landscapes, facilities, processes, and
			 services;
							(4)any allocation to
			 the eligible entity for a preceding fiscal year that remains unused; and
							(5)the per capita
			 water demand of the population served by the eligible entity during the most
			 recent calendar year for which data are available and the accessibility of
			 water supplies to such entity.
							(d)Use of allocated
			 fundsFunds allocated to an eligible entity under subsection (c)
			 may be used to pay up to 50 percent of the cost of establishing and carrying
			 out an incentive program.
						(e)Fixture
			 recyclingEligible entities are encouraged to promote or
			 implement fixture recycling programs to manage the disposal of older fixtures
			 replaced due to the incentive program under this section.
						(f)Issuance of
			 incentives
							(1)In
			 generalFinancial incentives may be provided to residential
			 consumers that meet the requirements of the applicable incentive
			 program.
							(2)Manner of
			 issuanceAn eligible entity may—
								(A)issue all
			 financial incentives directly to residential consumers; or
								(B)with approval of
			 the Administrator, delegate all or part of financial incentive administration
			 to other organizations, including local governments, municipal water
			 authorities, water utilities, and non-profit organizations.
								(3)AmountThe
			 amount of a financial incentive shall be determined by the eligible entity,
			 taking into consideration—
								(A)the amount of any
			 Federal or State incentive available for the purchase of the residential
			 water-efficient product or service;
								(B)the amount
			 necessary to change consumer behavior to purchase water-efficient products and
			 services; and
								(C)the consumer
			 expenditures for onsite preparation, assembly, and original installation of the
			 product.
								(g)Authorization of
			 appropriationsThere are authorized to be appropriated to the
			 Administrator to carry out this section—
							(1)$100,000,000 for
			 fiscal year 2010;
							(2)$150,000,000 for
			 fiscal year 2011;
							(3)$200,000,000 for
			 fiscal year 2012;
							(4)$150,000,000 for
			 fiscal year 2013;
							(5)$100,000,000 for
			 fiscal year 2014; and
							(6)for each
			 subsequent fiscal year, the applicable amount during the preceding fiscal year,
			 as adjusted to reflect changes for the 12-month period ending the preceding
			 November 30 in the Consumer Price Index for All Urban Consumers published by
			 the Bureau of Labor Statistics of the Department of Labor.
							EMiscellaneous
					151.Office of
			 Consumer Advocacy
						(a)Office
							(1)EstablishmentThere
			 is established an Office of Consumer Advocacy to serve as an advocate for the
			 public interest.
							(2)DirectorThe
			 Office shall be headed by a Director to be appointed by the President, who is
			 admitted to the Federal Bar, with experience in public utility proceedings, and
			 by and with the advice and consent of the Senate.
							(3)DutiesThe
			 Office may—
								(A)represent, and
			 appeal on behalf of, energy customers on matters concerning rates or service of
			 public utilities and natural gas companies under the jurisdiction of the
			 Commission—
									(i)at hearings of the
			 Commission;
									(ii)in judicial
			 proceedings in the courts of the United States; and
									(iii)at hearings or
			 proceedings of other Federal regulatory agencies and commissions;
									(B)monitor and review
			 energy customer complaints and grievances on matters concerning rates or
			 service of public utilities and natural gas companies under the jurisdiction of
			 the Commission;
								(C)investigate
			 independently, or within the context of formal proceedings, the services
			 provided by, the rates charged by, and the valuation of the properties of,
			 public utilities and natural gas companies under the jurisdiction of the
			 Commission;
								(D)develop means,
			 such as public dissemination of information, consultative services, and
			 technical assistance, to ensure, to the maximum extent practicable, that the
			 interests of energy consumers are adequately represented in the course of any
			 hearing or proceeding described in subparagraph (A);
								(E)collect data
			 concerning rates or service of public utilities and natural gas companies under
			 the jurisdiction of the Commission; and
								(F)prepare and issue
			 reports and recommendations.
								(4)Compensation and
			 powersThe Director may—
								(A)employ and fix the
			 compensation of such staff personnel as is deemed necessary; and
								(B)procure temporary
			 and intermittent services as needed.
								(5)Access to
			 informationEach department, agency, and instrumentality of the
			 Federal Government is authorized and directed to furnish to the Director such
			 reports and other information as he deems necessary to carry out his functions
			 under this section.
							(b)Consumer
			 advocacy advisory committee
							(1)EstablishmentThe
			 Director shall establish an advisory committee to be known as Consumer Advocacy
			 Advisory Committee (in this section referred to as the Advisory
			 Committee) to review rates, services, and disputes and to make
			 recommendations to the Director.
							(2)CompositionThe
			 Director shall appoint 5 members to the Advisory Committee including—
								(A)2 individuals
			 representing State Utility Consumer Advocates; and
								(B)1 individual, from
			 a nongovernmental organization, representing consumers.
								(3)MeetingsThe
			 Advisory Committee shall meet at such frequency as may be required to carry out
			 its duties.
							(4)ReportsThe
			 Director shall provide for publication of recommendations of the Advisory
			 Committee on the public website established for the Office.
							(5)DurationNotwithstanding
			 any other provision of law, the Advisory Committee shall continue in operation
			 during the period in which the Office exists.
							(6)Application of
			 FACAExcept as otherwise specifically provided, the Advisory
			 Committee shall be subject to the Federal Advisory Committee Act.
							(c)DefinitionsIn
			 this section:
							(1)CommissionThe
			 term Commission means the Federal Energy Regulatory
			 Commission.
							(2)Energy
			 customerThe term energy customer means a
			 residential customer or a small commercial customer that receives products or
			 services from a public utility or natural gas company under the jurisdiction of
			 the Commission.
							(3)Natural gas
			 companyThe term natural gas company has the
			 meaning given the term in section 2 of the Natural Gas Act (15 U.S.C.
			 717a).
							(4)OfficeThe
			 term Office means the Office of Consumer Advocacy established by
			 subsection (a)(1).
							(5)Public
			 utilityThe term public utility has the meaning
			 given the term in section 201(e) of the Federal Power Act (16 U.S.C.
			 824(e)).
							(6)Small commercial
			 customerThe term small commercial customer means
			 a commercial customer that has a peak demand of not more than 1,000 kilowatts
			 per hour.
							(d)Authorization of
			 appropriationsThere are authorized such sums as necessary to
			 carry out this section.
						(e)Savings
			 clauseNothing in this section affects the rights or obligations
			 of State Utility Consumer Advocates.
						152.Clean
			 technology business competition grant program
						(a)In
			 generalThe Administrator may provide grants to organizations to
			 conduct business competitions that provide incentives, training, and mentorship
			 to entrepreneurs and early stage start-up companies throughout the United
			 States to meet high-priority economic, environmental, and energy goals in areas
			 including air quality, energy efficiency and renewable energy, transportation,
			 water quality and conservation, green buildings, and waste management.
						(b)Purposes
							(1)In
			 generalThe competitions described in subsection (a) shall have
			 the purposes of—
								(A)accelerating the
			 development and deployment of clean technology businesses and green
			 jobs;
								(B)stimulating green
			 economic development;
								(C)providing business
			 training and mentoring to early stage clean technology companies; and
								(D)strengthening the
			 competitiveness of United States clean technology industry in world trade
			 markets.
								(2)PriorityPriority
			 shall be given to business competitions that—
								(A)are led by the
			 private sector;
								(B)encourage regional
			 and interregional cooperation; and
								(C)can demonstrate
			 market-driven practices and the creation of cost-effective green jobs through
			 an annual publication of competition activities and directory of
			 companies.
								(c)Eligibility
							(1)In
			 generalTo be eligible for a
			 grant under this section, an organization shall be any sponsored entity of an
			 organization described in subparagraph (A) that is operated as a nonprofit
			 entity.
							(2)PriorityIn
			 making grants under this section, the Administrator shall give priority to
			 organizations that can demonstrate broad funding support from private and other
			 non-Federal funding sources to leverage Federal investment.
							(d)Authorization of
			 appropriationsThere is authorized to be appropriated to carry
			 out this section $20,000,000.
						153.Product carbon
			 disclosure program
						(a)EPA
			 studyThe Administrator shall
			 conduct a study to determine the feasibility of establishing a national program
			 for measuring, reporting, publicly disclosing, and labeling products or
			 materials sold in the United States for their carbon content, and shall, not
			 later than 18 months after the date of enactment of this Act, transmit a report
			 to Congress which shall include the following:
							(1)A determination of whether a national
			 product carbon disclosure program and labeling program would be effective in
			 achieving the intended goals of achieving greenhouse gas reductions and an
			 examination of existing programs globally and their strengths and
			 weaknesses.
							(2)Criteria for
			 identifying and prioritizing sectors and products and processes that should be
			 covered in such program or programs.
							(3)An identification
			 of products, processes, or sectors whose inclusion could have a substantial
			 carbon impact (prioritizing industrial products such as iron and steel,
			 aluminum, cement, chemicals, and paper products, and also including food,
			 beverage, hygiene, cleaning, household cleaners, construction, metals,
			 clothing, semiconductor, and consumer electronics).
							(4)Suggested
			 methodology and protocols for measuring the carbon content of the products
			 across the entire carbon lifecycle of such products for use in a carbon
			 disclosure program and labeling program.
							(5)A review of
			 existing greenhouse gas product accounting standards, methodologies, and
			 practices including the Greenhouse Gas Protocol, ISO 14040/44, ISO 14067, and
			 Publically Available Specification 2050, and including a review of the
			 strengths and weaknesses of each.
							(6)A survey of secondary databases including
			 the Manufacturing Energy Consumption Survey, an evaluation of the quality of
			 data for use in a product carbon disclosure program and product carbon labeling
			 program, an identification of gaps in the data relative to the potential
			 purposes of a national product carbon disclosure program and product carbon
			 labeling program, and development of recommendations for addressing these data
			 gaps.
							(7)An assessment of
			 the utility of comparing products and the appropriateness of product carbon
			 standards.
							(8)An evaluation of
			 the information needed on a label for clear and accurate communication,
			 including what pieces of quantitative and qualitative information need to be
			 disclosed.
							(9)An evaluation of
			 the appropriate boundaries of the carbon lifecycle analysis for different
			 sectors and products.
							(10)An analysis of
			 whether default values should be developed for products whose producer does not
			 participate in the program or does not have data to support a disclosure or
			 label and a determination of the best ways to develop such default
			 values.
							(11)A recommendation
			 of certification and verification options necessary to assure the quality of
			 the information and avoid greenwashing or the use of insubstantial or
			 meaningless environmental claims to promote a product.
							(12)An assessment of options for educating
			 consumers about product carbon content and the product carbon disclosure
			 program and product carbon labeling program.
							(13)An analysis of the costs and timelines
			 associated with establishing a national product carbon disclosure program and
			 product carbon labeling program, including options for a phased approach. Costs
			 should include those for businesses associated with the measurement of carbon
			 footprints and those associated with creating a product carbon label and
			 managing and operating a product carbon labeling program, and options for
			 minimizing these costs.
							(14)An evaluation of incentives (such as
			 financial incentives, brand reputation, and brand loyalty) to determine whether
			 reductions in emissions can be accelerated through encouraging more efficient
			 manufacturing or by encouraging preferences for lower-emissions products to
			 substitute for higher-emissions products whose level of performance is no
			 better.
							(b)Development of
			 national carbon disclosure programUpon conclusion of the study, and not later
			 than 3 years after the date of enactment of this Act, the Administrator shall
			 establish a national product carbon disclosure program, participation in which
			 shall be voluntary, and which may involve a product carbon label with broad
			 applicability to the wholesale and consumer markets to enable and encourage
			 knowledge about carbon content by producers and consumers and to inform efforts
			 to reduce energy consumption (carbon dioxide equivalent emissions) nationwide.
			 In developing such a program, the Administrator shall—
							(1)consider the
			 results of the study conducted under subsection (a);
							(2)consider existing
			 and planned programs and proposals and measurement standards (including the
			 Publicly Available Specification 2050, standards to be developed by the World
			 Resource Institute/World Business Council for Sustainable Development, the
			 International Standards Organization, and the bill AB19 pending in the
			 California legislature as of the date of enactment of this Act);
							(3)consider the compatibility of a national
			 product carbon disclosure program with existing programs;
							(4)utilize incentives and other means to spur
			 the adoption of product carbon disclosure and product carbon labeling;
							(5)develop protocols and parameters for a
			 product carbon disclosure program, including a methodology and formula for
			 assessing, verifying, and potentially labeling a product’s greenhouse gas
			 content, and for data quality requirements to allow for product
			 comparison;
							(6)create a means
			 to—
								(A)document best
			 practices;
								(B)ensure clarity and
			 consistency;
								(C)work with
			 suppliers, manufacturers, and retailers to encourage participation;
								(D)ensure that
			 protocols are consistent and comparable across like products; and
								(E)evaluate the
			 effectiveness of the program;
								(7)make publicly
			 available information on product carbon content to ensure transparency;
							(8)provide for public
			 outreach, including a consumer education program to increase awareness;
							(9)develop training
			 and education programs to help businesses learn how to measure and communicate
			 their carbon footprint and easy tools and templates for businesses to use to
			 reduce cost and time to measure their products’ carbon lifecycle;
							(10)consult with the
			 Secretary of Energy, the Secretary of Commerce, the Federal Trade Commission,
			 and other Federal agencies, as necessary;
							(11)gather input from stakeholders through
			 consultations, public workshops, or hearings with representatives of consumer
			 product manufacturers, consumer groups, and environmental groups;
							(12)utilize systems
			 for verification and product certification that will ensure that claims
			 manufacturers make about their products are valid;
							(13)create a process for reviewing the accuracy
			 of product carbon label information and protecting the product carbon label in
			 the case of a change in the product’s energy source, supply chain, ingredients,
			 or other factors, and specify the frequency to which data should be updated;
			 and
							(14)develop a
			 standardized, easily understandable carbon label, if appropriate, and create a
			 process for responding to inaccuracies and misuses of such a label.
							(c)Report to
			 CongressNot later than 5 years after the program is established
			 pursuant to subsection (b), the Administrator shall report to Congress on the
			 effectiveness and impact of the program, the level of voluntary participation,
			 and any recommendations for additional measures.
						(d)DefinitionsIn
			 this section:
							(1)The term carbon content means
			 the quantity of greenhouse gas emissions and the warming impact of those
			 emissions on the atmosphere expressed in carbon dioxide equivalent associated
			 with a product’s value chain.
							(2)The term
			 carbon footprint means the level of greenhouse gas emissions
			 produced by a particular activity, service, or entity.
							(3)The term
			 carbon lifecycle means the greenhouse gas emissions that are
			 released as part of the processes of creating, producing, processing,
			 manufacturing, modifying, transporting, distributing, storing, using,
			 recycling, or disposing of goods and services.
							(e)Authorization of
			 appropriationsThere is
			 authorized to be appropriated to the Administrator—
							(1)to carry out the study required by
			 subsection (a), $5,000,000; and
							(2)to carry out the program required under
			 subsection (b), $25,000,000 for each of fiscal years 2010 through 2025.
							154.State recycling
			 programs
						(a)EstablishmentThe
			 Administrator shall establish a State Recycling Program governing the use of
			 funds by States in accordance with this Act.
						(b)Use of
			 funding
							(1)In
			 generalStates receiving funding to carry out this section shall
			 use the proceeds to carry out recycling programs in accordance with this
			 section.
							(2)County and
			 municipal programsNot less than 1/4 of the
			 funding made available to a State to carry out this section shall be
			 distributed by the State to county and municipal recycling programs as
			 described in subsection (c)(1), to be used exclusively to support recycling
			 purposes and associated source reduction purposes, including to provide
			 incentives—
								(A)for
			 recycling-related technology that—
									(i)reduces or avoids
			 greenhouse gas emissions;
									(ii)increases
			 collection rates; and
									(iii)improves the
			 quality of recyclable material that is separated from solid waste;
									(B)for
			 energy-efficiency projects for transportation fleets and recycling equipment
			 used to collect and sort recyclable material separated from solid waste;
								(C)for recycling
			 program-related expenses, including—
									(i)education and job
			 training;
									(ii)development and
			 implementation of variable rate (commonly referred to as
			 pay-as-you-throw) recycling programs and anaerobic digestion
			 programs;
									(iii)promotion of
			 public space recycling programs;
									(iv)approaches for
			 assuring compliance with recycling requirements; and
									(v)development or
			 implementation of best practices for municipal solid waste reduction programs;
			 and
									(D)to ensure that
			 recyclable material is not sent for disposal or incineration during fluctuating
			 markets.
								(3)Recycling
			 facilitiesNot less than 1/4 of the funding
			 made available to a State to carry out this section shall be distributed by the
			 State to eligible recycling facilities as described in subsection (c)(2) to be
			 used exclusively to support the recycling purposes and associated source
			 reduction purposes of the facilities, including to provide—
								(A)incentives for the
			 demonstration or deployment of recycling-related technology and equipment that
			 reduce or avoid greenhouse gas emissions;
								(B)incentives to
			 facilities that increase the quantity and quality of recyclable material that
			 is recycled versus sent for disposal or incineration;
								(C)funding for
			 research, management, and removal of impediments to recycling,
			 including—
									(i)radioactive
			 material; and
									(ii)devices or
			 materials that contain polychlorinated biphenyls, mercury, or
			 chlorofluorocarbons;
									(D)funding for
			 research on, and development and deployment of, new technologies to more
			 efficiently and effectively recycle items such as automobile shredder residue,
			 cathode ray tubes, plastics, and tires; and
								(E)incentives to
			 recycle materials identified by the Administrator that are not being recycled
			 at a recycling facility.
								(4)Manufacturing
			 facilitiesNot less than 1/4 of the funding
			 made available to a State to carry out this section shall be distributed by the
			 State to eligible manufacturing facilities as described in subsection (c)(3) to
			 be used exclusively to support recycling purposes, including to provide
			 incentives for the demonstration or deployment of—
								(A)manufacturing-related
			 technology and equipment that would increase the use of recyclable material and
			 avoid or reduce greenhouse gas emissions;
								(B)radiation
			 detection equipment and the costs associated with recovery of detected radiated
			 recyclable material;
								(C)technologies that
			 will detect and separate contaminants, including mercury-, lead-, and
			 cadmium-containing devices;
								(D)strategies and
			 technologies to remove impediments to recovering recyclable material;
			 and
								(E)strategies and
			 technologies to improve the energy efficiency of technology and equipment used
			 to manufacture recyclable material.
								(c)Eligibility
			 requirements
							(1)County and
			 municipality programsFunds provided under subsection (b)(2)
			 shall be provided on a competitive basis to county and municipal recycling
			 programs that—
								(A)have within the
			 solid waste management plans of the programs a recycling management plan that
			 includes an education outreach program for the individuals and entities served
			 by the program constituency that highlights the lifecycle benefits of
			 recycling; and
								(B)collect at least 5
			 recyclable materials, such as—
									(i)ferrous and
			 nonferrous metal;
									(ii)aluminum;
									(iii)plastic;
									(iv)tires and
			 rubber;
									(v)household
			 electronic equipment;
									(vi)glass;
									(vii)scrap
			 food;
									(viii)recoverable
			 fiber or paper; and
									(ix)textiles;
									(C)demonstrate, not
			 later than 3 years after the date of receipt of funds under this subtitle,
			 reasonable progress toward achieving—
									(i)a collection rate
			 goal of at least 30 percent of the total recyclable materials available from
			 the solid waste stream in the requesting State, county, or municipal program;
			 or
									(ii)a 10-percent
			 increase of collected recyclable materials compared to the total solid waste
			 stream in the requesting State, county, or municipal program; and
									(D)(i)own, operate, or
			 contract to operate—
										(I)a curbside
			 recyclables collection program;
										(II)a redemption
			 center or drop-off facility for recyclables; and
										(III)a materials
			 recovery facility; and
										(ii)have in place a
			 quality, environmental, health, and safety management system (such as that of
			 the International Standards Organization or an equivalent) that includes goals
			 to reduce the operational carbon baselines of the programs.
									(2)Recycling
			 facilityFunds provided under subsection (b)(3) shall be provided
			 on a competitive basis to a recycling facility that—
								(A)processes
			 recyclable material into commercial specification-grade commodities for use as
			 raw material feed stock at recovery facilities, including for use as—
									(i)a replacement or
			 substitute for a virgin raw material; or
									(ii)a replacement or
			 substitute for a product made, in whole or in part, from a virgin raw
			 material;
									(B)has a verifiable
			 carbon baseline; and
								(C)has an
			 environmental, health and safety, and quality management system (such as that
			 of the International Standards Organization or an equivalent) that includes
			 goals to reduce the operational carbon baseline of the recycling facility per
			 unit of material processed.
								(3)Manufacturing
			 facilityFunds provided under subsection (b)(4) shall be provided
			 on a competitive basis to a manufacturing facility that—
								(A)can report on a
			 verifiable carbon baseline that is consistent with applicable reporting
			 requirements; and
								(B)has an
			 environmental, health and safety, and quality management system (such as that
			 of the International Standards Organization or an equivalent) that includes
			 goals to reduce the operational carbon baseline of the manufacturing facility
			 per unit of material processed.
								(d)ReportingEach
			 State that distributes funds under this section shall submit to the
			 Administrator, in accordance with such requirements as the Administrator may
			 prescribe, a report that includes—
							(1)a list of entities
			 receiving funding under this section, including entities receiving such funding
			 from units of local government pursuant to subsection (b)(2);
							(2)the amount of
			 funding received by each such recipient;
							(3)the specific
			 purposes for which the funding was conveyed to each such recipient; and
							(4)documentation of
			 the quantity of net recyclable material that was collected and processed and
			 greenhouse gas emissions that were reduced or avoided accordingly, through use
			 of the funding, based on a lifecycle calculation developed by the
			 Administrator.
							(e)Methodology and
			 decisionmakingThe Administrator, as appropriate—
							(1)shall develop and
			 periodically update lifecycle methods to quantify the relationship between
			 waste management decisions, including recycling and waste reduction, greenhouse
			 gas reductions, and energy use reductions, for purposes that include—
								(A)helping to support
			 decisions under Federal, State, and municipal recycling and waste management
			 programs, including—
									(i)estimating
			 greenhouse gas and energy benefits of increasing collection or adding new
			 materials to recycling programs;
									(ii)comparing the
			 benefits of recycling and waste reduction to other greenhouse gas and energy
			 use reduction strategies;
									(iii)optimizing waste
			 management strategies to maximize greenhouse gas reductions and energy use
			 reductions; and
									(iv)public education;
			 and
									(B)designing products
			 to optimize waste reduction and recycling opportunities and use of recycled
			 materials in the manufacturing process;
								(2)may collect data
			 to support the development of the methods described in paragraph (1);
			 and
							(3)to improve
			 national consistency, shall, in consultation with appropriate State and local
			 representatives and municipal recycling programs, identify best practices to
			 promote improvement in, and support State efforts in improving, municipal
			 recycling and resource recovery programs.
							155.Supplemental
			 agriculture and forestry greenhouse gas reduction and renewable energy
			 program
						(a)Agricultural
			 greenhouse gas reductions
							(1)Establishment
								(A)In
			 generalThe Secretary of Agriculture (referred to in this section
			 as the Secretary), in coordination with the Secretary of the
			 Interior, shall establish a Greenhouse Gas Reduction Incentives Program
			 (referred to in this section as the program) to provide financial
			 assistance to owners and operators of agricultural land (including land on
			 which specialty crops are produced and private or public land used for grazing)
			 and forest land for projects and activities that measurably increase carbon
			 sequestration or reduce greenhouse gas emissions.
								(B)Shared
			 authorityThe Secretary shall delegate to the Secretary of the
			 Interior the authority to carry out projects on land under the jurisdiction of
			 or operated by the Department of the Interior.
								(2)PriorityIn
			 carrying out the program, the Secretary shall give priority to projects or
			 activities that—
								(A)reduce greenhouse
			 gas emissions or increase sequestration of greenhouse gases, and achieve
			 significant other environmental benefits, such as the improvements of water or
			 air quality or natural resources; and
								(B)reduce greenhouse
			 gas emissions or sequester carbon in agricultural and forestry operations where
			 there are limited recognized opportunities to achieve such emission reductions
			 or sequestration.
								(3)Eligible
			 projects and activitiesEligible projects and payments shall
			 include those that—
								(A)reflect the
			 comparable amount that the owners or operators would receive in the offset
			 market if not for compliance with environmental laws that preclude the owners
			 and operators from being eligible for receiving an offset credit under a
			 Federal law enacted for the purpose of regulating greenhouse gas
			 emissions;
								(B)provide greenhouse
			 gas emission benefits, but do not receive an offset credit or qualify for an
			 early action allowance under a Federal law enacted for the purpose of
			 regulating greenhouse gas emissions, including projects and activities that
			 provide an opportunity to demonstrate and test new or uncertain methods to
			 reduce or sequester emissions;
								(C)reward early
			 adopters, including producers that practice no-till agriculture, and ensure
			 that individuals and entities that took action prior to the implementation of a
			 Federal law enacted for the purpose of regulating greenhouse gas emissions are
			 not placed at a competitive disadvantage, including giving special
			 consideration to owners or operators located in jurisdictions with more
			 stringent environmental laws (including regulations), compliance with which
			 precludes the owners or operators from participating such an offset
			 market;
								(D)provide incentives
			 for supplemental greenhouse gas emission reductions on private forest land of
			 the United States;
								(E)prevent any
			 conversion of land, including native grassland, native prairie, rangeland,
			 cropland, or forested land, that would increase greenhouse gas emissions or a
			 loss of carbon sequestration; or
								(F)support action on
			 Federal, State, or tribal land.
								(4)RequirementsFinancial
			 incentives and support provided by the Secretary for a project or activity
			 under this section shall, to the maximum extent practicable—
								(A)be directly
			 proportional to the quantity and duration of greenhouse gas emissions reduced
			 or carbon sequestered (except with respect to projects and activities that
			 provide adaptation benefits); and
								(B)complement and
			 leverage existing conservation, forestry, and energy program expenditures to
			 provide measurable emission reduction and sequestration benefits that otherwise
			 may not take place or continue to exist.
								(5)EligibilityAn
			 owner or operator shall not be prohibited from participating in the program
			 established under this section due to participation of the owner or operator in
			 other Federal or State conservation or agricultural assistance programs.
							(6)Forms of
			 assistanceThe Secretary may use any of the following to provide
			 assistance under this section:
								(A)Conservation
			 easements.
								(B)Carbon
			 sequestration and mitigation contracts between the owner or operator and the
			 Secretary for the performance of projects or activities that reduce greenhouse
			 gas emissions or sequester carbon.
								(C)Financial
			 incentives through timber harvest contracts.
								(D)Financial
			 incentives through grazing contracts.
								(E)Grants.
								(F)Such other forms
			 of assistance as the Secretary determines to be appropriate.
								(7)ReversalsThe
			 Secretary shall specify methods to address intentional or unintentional
			 reversal of carbon sequestration or greenhouse gas emission reductions that
			 occur during the term of a contract or easement under this section.
							(8)Accounting
			 systemsIn carrying out this section, the Secretary shall develop
			 and implement—
								(A)a national
			 accounting system for carbon stocks, sequestration, and greenhouse gas
			 emissions that may be used to assess progress in implementing this section at a
			 national level; and
								(B)credible reporting
			 and accounting systems to ensure that incentives provided under this section
			 are achieving stated objectives.
								(9)Program
			 measurement, monitoring, and verificationThe Secretary, in
			 consultation with the Administrator—
								(A)shall establish
			 and implement protocols that provide reasonable monitoring and verification of
			 compliance with terms associated with assistance provided under this section,
			 including field sampling of actual performance, to develop annual estimates of
			 emission reductions achieved under the program;
								(B)shall report
			 annually the total number of tons of carbon dioxide sequestered or the total
			 number of tons of emissions avoided through incentives provided under this
			 section; and
								(C)not later than 2
			 years after the date of enactment of this Act, and at least every 18 months
			 thereafter, submit to Congress and make available to the public on the website
			 of the Department of Agriculture a report that includes—
									(i)an estimate of
			 annual and cumulative reductions generated through the program under this
			 section, determined using standardized measures (including economic
			 efficiency); and
									(ii)a summary of any
			 changes to the program, in accordance with this section, that will be made as a
			 result of program measurement, monitoring, and verification conducted under
			 this section.
									(b)Research
			 programThe Secretary shall establish by rule a program to
			 conduct research to develop additional projects and activities for crops to
			 find additional techniques and methods to reduce greenhouse gas emissions or
			 sequester greenhouse gases that may or may not meet criteria for a Federal law
			 enacted for the purpose of regulating greenhouse gas emissions.
						156.Economic
			 Development Climate Change Fund
						(a)In
			 generalTitle II of the Public Works and Economic Development Act
			 of 1965 (42 U.S.C. 3141 et seq.) is amended by adding at the end the
			 following:
							
								219.Economic
				Development Climate Change Fund
									(a)In
				generalOn the application of an eligible recipient, the
				Secretary may provide technical assistance, make grants, enter into contracts,
				or otherwise provide amounts for projects—
										(1)to promote energy
				efficiency to enhance economic competitiveness;
										(2)to increase the
				use of renewable energy resources to support sustainable economic development
				and job growth;
										(3)to support the
				development of conventional energy resources to produce alternative
				transportation fuels, electricity and heat;
										(4)to develop energy
				efficient or environmentally sustainable infrastructure;
										(5)to promote
				environmentally sustainable economic development practices and models;
										(6)to support
				development of energy efficiency and alternative energy development plans,
				studies or analysis, including enhancement of new and existing Comprehensive
				Economic Development Strategies funded under this Act; and
										(7)to supplement
				other Federal grants, loans, or loan guarantees for purposes described in
				paragraphs (1) through (6).
										(b)Federal
				shareThe Federal share of the cost of any project carried out
				under this section shall not exceed 80 percent, except that the Federal share
				of a Federal grant, loan, or loan guarantee provided under subsection (a)(7)
				may be 100 percent.
									(c)Authorization of
				appropriationsThere is authorized to be appropriated to carry
				out this section $50,000,000 for each of fiscal years 2009 through 2013, to
				remain available until
				expended.
									.
						(b)Conforming
			 amendmentThe table of contents contained in section 1(b) of the
			 Public Works and Economic Development Act of 1965 (42 U.S.C. 3141 et seq.) is
			 amended by inserting after the item relating to section 218 the
			 following:
							
								
									Sec. 219. Economic Development Climate
				Change
				Fund.
								
								.
						157.Study of
			 risk-based programs addressing vulnerable areas
						(a)In
			 generalThe Administrator, or the heads of such other Federal
			 agencies as the President may designate, shall conduct a study and, not later
			 than 2 years after the date of enactment of this Act, submit to Congress a
			 report regarding risk-based policies and programs addressing vulnerable
			 areas.
						(b)RequirementsThe
			 report shall
							(1)review and assess
			 Federal predisaster mitigation, emergency response, and flood insurance
			 policies and programs that affect areas vulnerable to the impacts of climate
			 change;
							(2)describe
			 strategies for better addressing such vulnerabilities and provide
			 implementation recommendations;
							(3)assess whether the
			 policies and programs described in paragraph (1) support the State response and
			 adaptation goals and objectives identified under this Act;
							(4)identify, and make
			 recommendations to resolve, inconsistencies in Federal policies and programs in
			 effect as of the date of enactment of this Act that address areas vulnerable to
			 climate change; and
							(5)identify annual
			 cost savings to the Federal Government associated with the implementation of
			 the strategies and recommendations contained in the report.
							FEnergy Efficiency
			 and Renewable Energy
					161.Renewable
			 energy
						(a)DefinitionsIn
			 this section:
							(1)Renewable
			 energyThe term renewable energy means electric
			 energy generated from solar, wind, biomass, landfill gas, ocean (including
			 tidal, wave, current, and thermal), geothermal, municipal solid waste, or new
			 hydroelectric generation capacity achieved from increased efficiency or
			 additions of new capacity at an existing hydroelectric project.
							(2)Renewable
			 portfolio standardThe term renewable portfolio
			 standard means a State statute that requires electricity
			 providers to obtain a minimum percentage of their power from renewable energy
			 resources by a certain date.
							(b)GrantsThe
			 Administrator, in consultation with the Secretaries of Energy, Interior, and
			 Agriculture, may provide grants for projects to increase the quantity of energy
			 a State uses from renewable sources under State renewable portfolio standard
			 laws.
						(c)EligibilityThe
			 Administrator shall review for approval projects applications that are—
							(1)submitted by State
			 and local governments, Indian tribes, public utilities, regional energy
			 cooperatives, or individual energy producers from states with a binding
			 Renewable Portfolio Standard; or
							(2)submitted by State
			 and local governments, Indian tribes, public utilities, or regional energy
			 cooperatives from States with nonbinding goals for adoption of renewable energy
			 requirements.
							(d)PriorityThe
			 Administrator shall give priority to project applications that are—
							(1)submitted by
			 States with a binding renewable portfolio standard;
							(2)cost-effective in
			 achieving greater renewable energy production in each State.
							(e)Certification
							(1)In
			 generalThe Administrator shall notify in writing the Governor of
			 each eligible State as described in section (c) at the time at which the
			 Administrator begins review of a project application received from an eligible
			 entity within the State.
							(2)CertificationThe
			 Governor shall certify in writing within 30 days of receipt of the
			 Administrator’s notification described in subsection (1) that the project
			 application—
								(A)will assist the
			 State in reaching renewable portfolio standard targets under applicable state
			 laws; and
								(B)has secured
			 non-Federal funding sources that, in conjunction with the requested grant
			 amount, will be sufficient to complete the renewable energy project.
								(f)Rulemaking
							(1)In
			 generalNot later than 90 days after the date of enactment of
			 this Act, the Administrator shall initiate rulemaking procedures necessary to
			 implement this section.
							(2)Final rules;
			 acceptance of applicationsNot later than 90 days after the close
			 of the public comment period relating to the rulemaking described in paragraph
			 (1), the Administrator shall—
								(A)promulgate final
			 regulations to carry out this section; and
								(B)begin accepting
			 project applications for review.
								(g)ReportingNot
			 later than 180 days after the date of enactment of this Act, and every 180 days
			 thereafter, the Administrator shall submit to the Committee on Energy and
			 Commerce of the House of Representatives and the Committee on Environment and
			 Public Works of the Senate a report specifying, with respect to the program
			 under this section—
							(1)the project
			 applications received;
							(2)the project
			 applications approved;
							(3)the amount of
			 funding allocated per project; and
							(4)the cumulative
			 benefits of the grant program.
							(h)Grant
			 amountA grant provided under this section may be in an amount
			 that does not exceed 50 percent of the total cost of the renewable energy
			 project to be funded by the grant.
						(i)AuthorizationThere
			 are authorized to be appropriated such sums as are necessary to carry out this
			 section.
						162.Advanced
			 biofuels
						(a)DefinitionsIn
			 this section:
							(1)Advanced
			 biofuelThe term advanced biofuel shall have such
			 meaning as is given the term by the Administrator in regulations promulgated
			 under subsection (c).
							(2)Eligible
			 entityThe term eligible entity means an individual,
			 corporate entity, unit of State or local government, Indian tribe, farm
			 cooperative, institution of higher learning, rural electric cooperative, or
			 public utility.
							(b)GrantsThe
			 Administrator, in consultation with the Secretary of Agriculture and the
			 Secretary of Energy, may provide grants to support research and development of
			 advanced biofuels.
						(c)Regulations
							(1)In
			 generalNot later than 18 months after the date of enactment of
			 this Act, the Administrator shall promulgate regulations to carry out this
			 section (including a definition of the term advanced biofuel for
			 the purpose of providing assistance under this section).
							(2)RequirementsThe
			 regulations promulgated under paragraph (1) shall—
								(A)provide that the
			 Administrator shall make grants available to eligible entities to
			 support—
									(i)research regarding
			 the production of advanced biofuels;
									(ii)the development
			 of new advanced biofuel production and capacity-building technologies;
									(iii)the development
			 and construction of commercial-scale advanced biofuel production facilities;
			 and
									(iv)the expanded
			 production of advanced biofuels;
									(B)provide that, to
			 receive a grant under this section, an eligible entity shall submit to the
			 Administrator—
									(i)a project proposal
			 with detailed project information, as determined by the Administrator;
			 and
									(ii)such records as
			 the Administrator may require as evidence of the production of advanced
			 biofuels or the importance and necessity of advanced biofuels research and new
			 technologies; and
									(C)include
			 appropriate cost-sharing requirements developed by the Administrator for grant
			 awards for authorized uses of funds under this section.
								(3)PriorityThe
			 Administrator shall give priority to eligible entities based on—
								(A)technical and
			 economic feasibility of a project proposal;
								(B)cost-effectiveness
			 of a project proposal;
								(C)the use of
			 innovative technologies in a project proposal;
								(D)the availability
			 of non-Federal resources, including private resources, to fund the project
			 proposal; and
								(E)whether the
			 project proposed can be replicated.
								163.Energy
			 efficiency in building codes
						(a)Energy
			 efficiency targets
							(1)Rulemaking to
			 establish targetsThe Administrator, or such other agency head or
			 heads as may be designated by the President, in consultation with the Director
			 of the National Institute of Standards and Technology, shall promulgate
			 regulations establishing building code energy efficiency targets for the
			 national average percentage improvement of buildings’ energy performance. Such
			 regulations shall establish a national building code energy efficiency target
			 for residential buildings and commercial buildings when built to a code meeting
			 the target, beginning not later than January 1, 2014 and applicable each
			 calendar year through December 31, 2030.
							(b)National energy
			 efficiency building codes
							(1)Rulemaking to
			 establish national codesThe Administrator, or such other agency
			 head or heads as may be designated by the President, shall promulgate
			 regulations establishing national energy efficiency building codes for
			 residential and commercial buildings. Such regulations shall be sufficient to
			 meet the national building code energy efficiency targets established under
			 subsection (a) in the most cost-effective manner, and may include provisions
			 for State adoption of the national building code standards and certification of
			 State programs
							(c)Annual
			 reportsThe Administrator, or such other agency head or heads as
			 may be designated by the President, shall annually submit to Congress, and
			 publish in the Federal Register, a report on—
							(1)the status of
			 national energy efficiency building codes;
							(2)the status of
			 energy efficiency building code adoption and compliance in the States;
							(3)the implementation
			 of and compliance with regulations promulgated under this section;
							(4)the status of
			 Federal and State enforcement of building codes; and
							(5)impacts of action
			 under this section, and potential impacts of further action, on lifetime energy
			 use by buildings, including resulting energy and cost savings.
							164.Retrofit for
			 energy and environmental performance
						(a)DefinitionsFor
			 purposes of this section:
							(1)Assisted
			 housingThe term assisted housing means those
			 properties receiving project-based assistance pursuant to section 202 of the
			 Housing Act of 1959 (12 U.S.C. 1701q), section 811 of the Cranston-Gonzalez
			 National Affordable Housing Act (42 U.S.C. 8013), section 8 of the United
			 States Housing Act of 1937 (42 U.S.C. 1437f), or similar programs.
							(2)Nonresidential
			 buildingThe term nonresidential building means a
			 building with a primary use or purpose other than residential housing,
			 including any building used for commercial offices, schools, academic and other
			 public and private institutions, nonprofit organizations including faith-based
			 organizations, hospitals, hotels, and other nonresidential purposes. Such
			 buildings shall include mixed-use properties used for both residential and
			 nonresidential purposes in which more than half of building floor space is
			 nonresidential.
							(3)Performance-based
			 building retrofit programThe term performance-based
			 building retrofit program means a program that determines building
			 energy efficiency success based on actual measured savings after a retrofit is
			 complete, as evidenced by energy invoices or evaluation protocols.
							(4)Prescriptive
			 building retrofit programThe term prescriptive building
			 retrofit program means a program that projects building retrofit energy
			 efficiency success based on the known effectiveness of measures prescribed to
			 be included in a retrofit.
							(5)Public
			 housingThe term public housing means properties
			 receiving assistance under section 9 of the United States Housing Act of 1937
			 (42 U.S.C. 1437g).
							(6)Re­com­mis­sion­ing;
			 re­tro­com­mis­sion­ingThe terms
			 re­com­mis­sion­ing and re­tro­com­mis­sion­ing have
			 the meaning given those terms in section 543(f)(1) of the National Energy
			 Conservation Policy Act (42 U.S.C. 8253(f)(1)).
							(7)Residential
			 buildingThe term residential building means a
			 building whose primary use is residential. Such buildings shall include
			 single-family homes (both attached and detached), owner-occupied units in
			 larger buildings with their own dedicated space-conditioning systems, apartment
			 buildings, multi-unit condominium buildings, public housing, assisted housing,
			 and buildings used for both residential and nonresidential purposes in which
			 more than half of building floor space is residential.
							(8)State energy
			 programThe term State Energy Program means the
			 program under part D of title III of the Energy Policy and Conservation Act (42
			 U.S.C. 6321 et seq.).
							(b)EstablishmentThe
			 Administrator shall develop and implement, in consultation with the Secretary
			 of Energy, standards for a national energy and environmental building retrofit
			 policy for single-family and multifamily residences. The Administrator shall
			 develop and implement, in consultation with the Secretary of Energy and the
			 Director of Commercial High-Performance Green Buildings, standards for a
			 national energy and environmental building retrofit policy for nonresidential
			 buildings. The programs to implement the residential and nonresidential
			 policies based on the standards developed under this section shall together be
			 known as the Retrofit for Energy and Environmental Performance (REEP)
			 program.
						(c)PurposeThe
			 purpose of the REEP program is to facilitate the retrofitting of existing
			 buildings across the United States to achieve maximum cost-effective energy
			 efficiency improvements and significant improvements in water use and other
			 environmental attributes.
						(d)Federal
			 administration
							(1)Existing
			 programsIn creating and operating the REEP program—
								(A)the Administrator
			 shall make appropriate use of existing programs, including the Energy Star
			 program and in particular the Environmental Protection Agency Energy Star for
			 Buildings program; and
								(B)the Administrator
			 shall consult with the Secretary of Energy regarding appropriate use of
			 existing programs, including delegating authority to the Director of Commercial
			 High-Performance Green Buildings appointed under section 421 of the Energy
			 Independence and Security Act of 2007 (42 U.S.C. 17081).
								(2)Consultation and
			 coordinationThe Administrator shall consult with and coordinate
			 with the and the Secretary of Energy and the Secretary of Housing and Urban
			 Development in carrying out the REEP program with regard to retrofitting of
			 public housing and assisted housing. As a result of such consultation, the
			 Administrator shall establish standards to ensure that retrofits of public
			 housing and assisted housing funded pursuant to this section are
			 cost-effective, including opportunities to address the potential co-performance
			 of repair and replacement needs that may be supported with other forms of
			 Federal assistance. Owners of public housing or assisted housing receiving
			 funding through the REEP program shall agree to continue to provide affordable
			 housing consistent with the provisions of the authorizing legislation governing
			 each program for an additional period commensurate with the funding received,
			 as determined in accordance with guidelines established by the Secretary of
			 Housing and Urban Development.
							(3)AssistanceThe
			 Administrator shall provide consultation and assistance to State and local
			 agencies for the establishment of revolving loan funds, loan guarantees, or
			 other forms of financial assistance under this section.
							(e)State and local
			 administration
							(1)Designation and
			 delegationA State may designate one or more agencies or
			 entities, including those regulated by the State, to carry out the purposes of
			 this section, but shall designate one entity or individual as the principal
			 point of contact for the Administrator regarding the REEP Program. The
			 designated State agency, agencies, or entities may delegate performance of
			 appropriate elements of the REEP program, upon their request and subject to
			 State law, to counties, municipalities, appropriate public agencies, and other
			 divisions of local government, as well as to entities regulated by the State.
			 In making any such designation or delegation, a State shall give priority to
			 entities that administer existing comprehensive retrofit programs, including
			 those under the supervision of State utility regulators. States shall maintain
			 responsibility for meeting the standards and requirements of the REEP program.
			 In any State that elects not to administer the REEP program, a unit of local
			 government may propose to do so within its jurisdiction, and if the
			 Administrator finds that such local government is capable of administering the
			 program, the Administrator may provide assistance to that local government,
			 prorated according to the population of the local jurisdiction relative to the
			 population of the State, for purposes of the REEP program.
							(2)EmploymentStates
			 and local government entities may administer a REEP program in a manner that
			 authorizes public or regulated investor-owned utilities, building auditors and
			 inspectors, contractors, nonprofit organizations, for-profit companies, and
			 other entities to perform audits and retrofit services under this section. A
			 State may provide incentives for retrofits without direct participation by the
			 State or its agents, so long as the resulting savings are measured and
			 verified. A State or local administrator of a REEP program shall seek to ensure
			 that sufficient qualified entities are available to support retrofit activities
			 so that building owners have a competitive choice among qualified auditors,
			 raters, contractors, and providers of services related to retrofits. Nothing in
			 this section is intended to deny the right of a building owner to choose the
			 specific providers of retrofit services to engage for a retrofit project in
			 that owner's building.
							(3)Equal incentives
			 for equal improvementIn general, the States should strive to
			 offer the same levels of incentives for retrofits that meet the same efficiency
			 improvement goals, regardless of whether the State, its agency or entity, or
			 the building owner has conducted the retrofit achieving the improvement,
			 provided the improvement is measured and verified.
							(f)Elements of reep
			 programThe Administrator, in consultation with the Secretary of
			 Energy, shall establish goals, guidelines, practices, and standards for
			 accomplishing the purpose stated in subsection (c), and shall annually review
			 and, as appropriate, revise such goals, guidelines, practices, and standards.
			 The program under this section shall include the following:
							(1)Residential Energy
			 Services Network (RESNET) or Building Performance Institute (BPI) analyst
			 certification of residential building energy and environment auditors,
			 inspectors, and raters, or an equivalent certification system as determined by
			 the Administrator.
							(2)BPI certification
			 or licensing by States of residential building energy and environmental
			 retrofit contractors, or an equivalent certification or licensing system as
			 determined by the Administrator.
							(3)Provision of BPI,
			 RESNET, or other appropriate information on equipment and procedures, as
			 determined by the Administrator, that contractors can use to test the energy
			 and environmental efficiency of buildings effectively (such as infrared
			 photography and pressurized testing, and tests for water use and indoor air
			 quality).
							(4)Provision of clear
			 and effective materials to describe the testing and retrofit processes for
			 typical buildings.
							(5)Guidelines for
			 offering and managing prescriptive building retrofit programs and
			 performance-based building retrofit programs for residential and nonresidential
			 buildings.
							(6)Guidelines for
			 applying recommissioning and retrocommissioning principles to improve a
			 building's operations and maintenance procedures.
							(7)A requirement that
			 building retrofits conducted pursuant to a REEP program utilize, especially in
			 all air-conditioned buildings, roofing materials with high solar energy
			 reflectance, unless inappropriate due to green roof management, solar energy
			 production, or for other reasons identified by the Administrator, in order to
			 reduce energy consumption within the building, increase the albedo of the
			 building's roof, and decrease the heat island effect in the area of the
			 building, without reduction of otherwise applicable ceiling insulation
			 standards.
							(8)Determination of
			 energy savings in a performance-based building retrofit program through—
								(A)for residential
			 buildings, comparison of before and after retrofit scores on the Home Energy
			 Rating System (HERS) Index, where the final score is produced by an objective
			 third party;
								(B)for nonresidential
			 buildings, Environmental Protection Agency Portfolio Manager benchmarks;
			 or
								(C)for either
			 residential or nonresidential buildings, use of an Administrator-approved
			 simulation program by a contractor with the appropriate certification, subject
			 to appropriate software standards and verification of at least 15 percent of
			 all work done, or such other percentage as the Administrator may
			 determine.
								(9)Guidelines for
			 utilizing the Energy Star Portfolio Manager, the Home Energy Rating System
			 (HERS) rating system, Home Performance with Energy Star program approvals, and
			 any other tools associated with the retrofit program.
							(10)Requirements and
			 guidelines for post-retrofit inspection and confirmation of work and energy
			 savings.
							(11)Detailed
			 descriptions of funding options for the benefit of State and local governments,
			 along with model forms, accounting aids, agreements, and guides to best
			 practices.
							(12)Guidance on
			 opportunities for—
								(A)rating or
			 certifying retrofitted buildings as Energy Star buildings, or as green
			 buildings under a recognized green building rating system;
								(B)assigning Home
			 Energy Rating System (HERS) or similar ratings; and
								(C)completing any
			 applicable building performance labels.
								(13)Sample materials
			 for publicizing the program to building owners, including public service
			 announcements and advertisements.
							(14)Processes for
			 tracking the numbers and locations of buildings retrofitted under the REEP
			 program, with information on projected and actual savings of energy and its
			 value over time.
							(g)RequirementsAs
			 a condition of receiving assistance for the REEP program pursuant to this Act,
			 a State or qualifying local government shall—
							(1)adopt the
			 standards for training, certification of contractors, certification of
			 buildings, and post-retrofit inspection as developed by the Administrator for
			 residential and nonresidential buildings, respectively, except as necessary to
			 match local conditions, needs, efficiency opportunities, or other local
			 factors, or to accord with State laws or regulations, and then only after the
			 Administrator approves such a variance;
							(2)establish fiscal
			 controls and accounting procedures (which conform to generally accepted
			 government accounting principles) sufficient to ensure proper accounting during
			 appropriate accounting periods for payments received and disbursements, and for
			 fund balances;
							(3)agree to make 10
			 percent of assistance received to carry out this section available on a
			 preferential basis for retrofit projects proposed for public housing and
			 assisted housing, provided that—
								(A)none of such funds
			 shall be used for demolition of such housing;
								(B)such retrofits not
			 shall not be used to justify any increase in rents charged to residents of such
			 housing; and
								(C)owners of such
			 housing shall agree to continue to provide affordable housing consistent with
			 the provisions of the authorizing legislation governing each program for an
			 additional period commensurate with the funding received; and
								(4)the Administrator
			 shall conduct or require each State to have such independent financial audits
			 of REEP-related funding as the Administrator considers necessary or appropriate
			 to carry out the purposes of this section.
							(h)Options To
			 support reep programThe assistance provided under this section
			 shall support the implementation through State REEP programs of alternate means
			 of creating incentives for, or reducing financial barriers to, improved energy
			 and environmental performance in buildings, consistent with this section,
			 including—
							(1)implementing
			 prescriptive building retrofit programs and performance-based building retrofit
			 programs;
							(2)providing credit
			 enhancement, interest rate subsidies, loan guarantees, or other credit
			 support;
							(3)providing initial
			 capital for public revolving fund financing of retrofits;
							(4)providing funds to
			 support utility-operated retrofit programs with repayments over time through
			 utility rates, calibrated to create net positive cash flow to the building
			 owner, and transferable from one building owner to the next with the building's
			 utility services;
							(5)providing funds to
			 local government programs to provide REEP services and financial assistance;
			 and
							(6)other means
			 proposed by State and local agencies, subject to the approval of the
			 Administrator.
							(i)Support for
			 program
							(1)Initial award
			 limitsExcept as provided in paragraph (2), State and local REEP
			 programs may make per-building direct expenditures for retrofit improvements,
			 or their equivalent in indirect or other forms of financial support, from funds
			 made available to carry out this section, in amounts not to exceed the
			 following amounts per unit:
								(A)Residential
			 building program
									(i)AwardsFor
			 residential buildings—
										(I)support for a free
			 or low-cost detailed building energy audit that prescribes measures sufficient
			 to achieve at least a 20 percent reduction in energy use, by providing an
			 incentive equal to the documented cost of such audit, but not more than $200,
			 in addition to any earned by achieving a 20 percent or greater efficiency
			 improvement;
										(II)a total of $1,000
			 for a combination of measures, prescribed in an audit conducted under subclause
			 (I), designed to reduce energy consumption by more than 10 percent, and $2,000
			 for a combination of measures prescribed in such an audit, designed to reduce
			 energy consumption by more than 20 percent;
										(III)$3,000 for
			 demonstrated savings of 20 percent, pursuant to a performance-based building
			 retrofit program; and
										(IV)$1,000 for each
			 additional 5 percentage points of energy savings achieved beyond savings for
			 which funding is provided under subclause (II) or (III).
										Funding shall not be provided
			 under clauses (II) and (III) for the same energy savings.(ii)Maximum
			 percentageAwards under clause (i) shall not exceed 50 percent of
			 retrofit costs for each building. For buildings with multiple residential
			 units, awards under clause (i) shall not be greater than 50 percent of the
			 total cost of retrofitting the building, prorated among individual residential
			 units on the basis of relative costs of the retrofit. In the case of public
			 housing and assisted housing, the 50 percent contribution matching the
			 contribution from REEP program funds may come from any other source, including
			 other Federal funds.
									(iii)Additional
			 awardsAdditional awards may be provided for purposes of
			 increasing energy efficiency, for buildings achieving at least 20 percent
			 energy savings using funding provided under clause (i), in the form of grants
			 of not more than $600 for measures projected or measured (using an appropriate
			 method approved by the Administrator) to achieve at least 35 percent potable
			 water savings through equipment or systems with an estimated service life of
			 not less than 7 years, and not more than an additional $20 may be provided for
			 each additional one percent of such savings, up to a maximum total grant of
			 $1,200.
									(B)Nonresidential
			 building program
									(i)AwardsFor
			 nonresidential buildings—
										(I)support for a free
			 or low-cost detailed building energy audit that prescribes, as part of a
			 energy-reducing measures sufficient to achieve at least a 20 percent reduction
			 in energy use, by providing an incentive equal to the documented cost of such
			 audit, but not more than $500, in addition to any award earned by achieving a
			 20 percent or greater efficiency improvement;
										(II)$0.15 per square
			 foot of retrofit area for demonstrated energy use reductions from 20 percent to
			 30 percent;
										(III)$0.75 per square
			 foot for demonstrated energy use reductions from 30 percent to 40
			 percent;
										(IV)$1.60 per square
			 foot for demonstrated energy use reductions from 40 percent to 50 percent;
			 and
										(V)$2.50 per square
			 foot for demonstrated energy use reductions exceeding 50 percent.
										(ii)Maximum
			 percentageAmounts provided under subclauses (II) through (V) of
			 clause (i) combined shall not exceed 50 percent of the total retrofit cost of a
			 building. In nonresidential buildings with multiple units, such awards shall be
			 prorated among individual units on the basis of relative costs of the
			 retrofit.
									(iii)Additional
			 awardsAdditional awards may be provided, for buildings achieving
			 at least 20 percent energy savings using funding provided under clause (i), as
			 follows:
										(I)WaterFor
			 purposes of increasing energy efficiency, grants may be made for whole building
			 potable water use reduction (using an appropriate method approved by the
			 Administrator) for up to 50 percent of the total retrofit cost, including
			 amounts up to—
											(aa)$24.00 per
			 thousand gallons per year of potable water savings of 40 percent or
			 more;
											(bb)$27.00 per
			 thousand gallons per year of potable water savings of 50 percent or more;
			 and
											(cc)$30.00 per
			 thousand gallons per year of potable water savings of 60 percent or
			 more.
											(II)Environmental
			 improvementsAdditional awards of up to $1,000 may be granted for
			 the inclusion of other environmental attributes that the Administrator, in
			 consultation with the Secretary, identifies as contributing to energy
			 efficiency. Such attributes may include, but are not limited to waste diversion
			 and the use of environmentally preferable materials (including salvaged,
			 renewable, or recycled materials, and materials with no or low-VOC content).
			 The Administrator may recommend that States develop such standards as are
			 necessary to account for local or regional conditions that may affect the
			 feasibility or availability of identified resources and attributes.
										(iv)Indoor air
			 quality minimumNonresidential buildings receiving incentives
			 under this section must satisfy at a minimum the most recent version of ASHRAE
			 Standard 62.1 for ventilation, or the equivalent as determined by the
			 Administrator. A State may issue a waiver from this requirement to a building
			 project on a showing that such compliance is infeasible due to the physical
			 constraints of the building's existing ventilation system, or such other
			 limitations as may be specified by the Administrator.
									(C)Disaster damaged
			 buildingsAny source of funds, including Federal funds provided
			 through the Robert T. Stafford Disaster Relief and Emergency Assistance Act,
			 shall qualify as the building owner's 50 percent contribution, in order to
			 match the contribution of REEP funds, so long as the REEP funds are only used
			 to improve the energy efficiency of the buildings being reconstructed. In
			 addition, the appropriate Federal agencies providing assistance to building
			 owners through the Robert T. Stafford Disaster Relief and Emergency Assistance
			 Act shall make information available, following a disaster, to building owners
			 rebuilding disaster damaged buildings with assistance from the Act, that REEP
			 funds may be used for energy efficiency improvements.
								(D)Historic
			 buildingsNotwithstanding subparagraphs (A) and (B), a building
			 in or eligible for the National Register of Historic Places shall be eligible
			 for awards under this paragraph in amounts up to 120 percent of the amounts set
			 forth in subparagraphs (A) and (B).
								(E)Supplemental
			 supportState and local governments may supplement the
			 per-building expenditures under this paragraph with funding from other
			 sources.
								(2)AdjustmentThe
			 Administrator may adjust the specific dollar amounts provided under paragraph
			 (1) in years subsequent to the second year after the date of enactment of this
			 Act, and every 2 years thereafter, as the Administrator determines necessary to
			 achieve optimum cost-effectiveness and to maximize incentives to achieve energy
			 efficiency within the total building award amounts provided in that paragraph,
			 and shall publish and hold constant such revised limits for at least 2
			 years.
							(j)Report to
			 congressThe Administrator shall conduct an annual assessment of
			 the achievements of the REEP program in each State, shall prepare an annual
			 report of such achievements and any recommendations for program modifications,
			 and shall provide such report to Congress at the end of each fiscal year during
			 which funding or other resources were made available to the States for the REEP
			 Program.
						GEmission
			 Reductions from Public Transportation Vehicles
					171.Short
			 titleThis subtitle may be
			 cited as the Green Taxis Act of
			 2009.
					172.State fuel
			 economy regulation for taxicabsSection 32919 of title 49, United States
			 Code, is amended by adding at the end the following new subsection:
						
							(d)TaxicabsNotwithstanding subsection (a), a State or
				political subdivision of a State may prescribe requirements for fuel economy
				for taxicabs and other automobiles if such requirements are at least as
				stringent as applicable Federal requirements and if such taxicabs and other
				automobiles—
								(1)are automobiles that are capable of
				transporting not more than 10 individuals, including the driver;
								(2)are commercially available or are designed
				and manufactured pursuant to a contract with such State or political
				subdivision of such State;
								(3)are operated for
				hire pursuant to an operating or regulatory license, permit, or other
				authorization issued by such State or political subdivision of such
				State;
								(4)provide local transportation for a fare
				determined on the basis of the time or distance traveled or a combination of
				time and distance traveled; and
								(5)do not exclusively
				provide transportation to and from
				airports.
								.
					173.State
			 regulation of motor vehicle emissions for taxicabsSection
			 209 of the Clean Air Act (42 U.S.C. 7543) is amended by adding at the end the
			 following new subsection:
						
							(f)Taxicabs(1)Notwithstanding
				subsection (a), a State or political subdivision thereof may adopt and enforce
				standards for the control of emissions from new motor vehicles that are
				taxicabs and other vehicles if such standards will be, in the aggregate, at
				least as protective of public health and welfare as applicable Federal
				standards and if such taxicabs and other vehicles—
									(A)are passenger motor vehicles that are
				capable of transporting not more than 10 individuals, including the
				driver;
									(B)are commercially available or are designed
				and manufactured pursuant to a contract with such State or political
				subdivision thereof;
									(C)are operated for
				hire pursuant to an operating or regulatory license, permit, or other
				authorization issued by such State or political subdivision thereof;
									(D)provide local transportation for a fare
				determined on the basis of the time or distance traveled or a combination of
				time and distance traveled; and
									(E)do not exclusively
				provide transportation to and from airports.
									(2)If each standard of a State or political
				subdivision thereof is at least as stringent as the comparable applicable
				Federal standard, such standard of such State or political subdivision thereof
				shall be deemed at least as protective of health and welfare as such Federal
				standards for purposes of this
				subsection.
								.
					HClean Energy and
			 Natural Gas
					181.Clean Energy
			 and Accelerated Emission Reduction Program
						(a)Establishment
							(1)In
			 generalThe Administrator shall establish a program to promote
			 dispatchable power generation projects that can accelerate the reduction of
			 power sector carbon dioxide and other greenhouse gas emissions.
							(2)Use of
			 fundsFunds provided under this section shall be used by the
			 Administrator to make incentive payments to owners or operators of eligible
			 projects.
							(b)RegulationsNot
			 later than 90 days after the date of enactment of this Act, the Administrator
			 shall promulgate regulations providing for incentives, pursuant to the
			 requirements of this section.
						(c)GoalNot
			 later than 3 years after the date of enactment of this Act, the Administrator
			 shall provide incentives for eligible projects that generate 300,000
			 gigawatt-hours of electricity per year.
						(d)Criteria for
			 eligible projectsTo be eligible for funding under this section a
			 project must—
							(1)reduce emissions
			 below the 2007 average greenhouse gas emissions per megawatt-hour of the United
			 States electric power sector by the quantity specified in subsection (f);
			 and
							(2)not receive an
			 investment or production credit in—
								(A)the year in which
			 the project is placed in service; or
								(B)calendar year
			 2009, notwithstanding the year in which the project was placed in
			 service.
								(e)PriorityThe
			 Administrator shall give priority to eligible projects from the following
			 categories:
							(1)Power generation
			 projects designed to integrate intermittent renewable power into the bulk-power
			 system.
							(2)Energy storage
			 projects used to support renewable energy.
							(3)Power generation
			 projects with carbon capture and sequestration that are not eligible for other
			 assistance under this Act.
							(4)Projects that
			 achieve the greatest reduction in greenhouse gas emissions per dollar of
			 incentive payment.
							(f)Emission
			 reduction criteriaFor the purposes of subsection (d), the
			 applicable emission reduction quantity shall be determined in accordance with
			 the following table:
							
								
									
										Calendar yearsPercentage below 2007 average greenhouse gas emissions per MWh
					 of United States electric power sector
										
									
									
										2010 through 202025 percent
										
										2021 through 202540 percent
										
										2026 through 203065 percent
										
									
								
							
						(g)Authorization of
			 appropriationsThere are authorized to be appropriated to the
			 Administrator such sums as are necessary to carry out this section for each of
			 fiscal years 2010 through 2030.
						182.Advanced
			 natural gas technologies
						(a)DefinitionsIn
			 this section:
							(1)Corporation
								(A)In
			 generalThe term corporation means any corporation,
			 joint-stock company, partnership, limited liability company, association,
			 business trust, or other organized group of persons, regardless of
			 incorporation.
								(B)ExclusionThe
			 term corporation does not include a municipality.
								(2)Eligible
			 entity
								(A)In
			 generalThe term eligible entity means an entity
			 that is eligible to receive a grant under subsection (b).
								(B)InclusionsThe
			 term eligible entity includes a corporation, an eligible research
			 entity, an industry entity, a municipality, a municipal natural gas
			 distribution system, and a natural gas distribution company.
								(3)Eligible
			 research entity
								(A)In
			 generalThe term eligible research entity means an
			 entity that is experienced in planning, conducting, and implementing natural
			 gas research, development, demonstration, and deployment projects.
								(B)InclusionsThe
			 term eligible research entity includes a research institution and
			 an institution of higher education.
								(4)Industry
			 entity
								(A)In
			 generalThe term industry entity means the persons
			 and municipalities collectively engaged in the delivery of natural gas for
			 consumption in the United States (such as natural gas distribution companies
			 and municipal natural gas distribution systems).
								(B)ExclusionThe
			 term industry entity does not include any natural gas
			 customer.
								(5)MunicipalityThe
			 term municipality means a city, county, or other political
			 subdivision or agency of a State.
							(6)Municipal
			 natural gas distribution systemThe term municipal natural
			 gas distribution system means a municipality engaged in the business of
			 delivering natural gas for consumption to residential, commercial, industrial,
			 and other natural gas customers.
							(7)Natural
			 gas
								(A)In
			 generalThe term natural gas means a mixture of
			 hydrocarbon and nonhydrocarbon gases, primarily methane, that have been
			 produced from geological formations or by any other means.
								(B)InclusionThe
			 term natural gas includes renewable biogas.
								(8)Natural gas
			 distribution companyThe term natural gas distribution
			 company means a person engaged in the business of distributing natural
			 gas for consumption to residential, commercial, industrial, or other natural
			 gas customers.
							(b)Grant
			 programs
							(1)Natural gas
			 electricity generation grantsThe Administrator, in consultation
			 with Secretary of Energy, may provide to eligible entities research and
			 development grants to support the deployment of low greenhouse-gas-emitting
			 end-use technologies, including carbon capture and sequestration technologies,
			 for natural gas electricity generation.
							(2)Natural gas
			 residential and commercial technology grantsThe Administrator
			 shall establish a program to provide to eligible entities grants to advance the
			 commercial demonstration or early development of low greenhouse-gas-emitting
			 end-use technologies fueled by natural gas, including carbon capture and
			 storage, for residential and commercial purposes, through research,
			 development, demonstration, and deployment of those technologies.
							(c)ReportingNot
			 later than 180 days after the date of enactment of this Act, and every 180 days
			 thereafter, the Secretary of Energy shall submit to the Committee on Energy and
			 Commerce of the House of Representatives and the Senate Committees on Energy
			 and Natural Resources and Environment and Public Works of the Senate a report
			 that describes the status and results of activities carried out under
			 subsection (b).
						(d)AuthorizationThere
			 are authorized to be appropriated such sums as are necessary to carry out this
			 section.
						IIResearch
				AEnergy
			 Research
					201.Advanced energy
			 research
						(a)In
			 generalThe Administrator shall establish a program to provide
			 grants for advanced energy research.
						(b)DistributionThe
			 Administrator shall distribute grants on a competitive basis to institutions of
			 higher education, companies, research foundations, trade and industry research
			 collaborations, or consortia of such entities, or other appropriate research
			 and development entities.
						(c)Selection of
			 proposalsIn selecting proposals for funding under this section,
			 the Administrator shall prioritize applications that—
							(1)enhance the
			 economic and energy security of the United States through the development of
			 energy technologies that result in—
								(A)reductions of
			 imports of energy from foreign sources;
								(B)reductions of
			 energy-related emissions, including greenhouse gases; and
								(C)improvements in
			 the energy efficiency of all economic sectors; and
								(2)ensure that the
			 United States maintains a technological lead in developing and deploying
			 advanced energy technologies.
							(d)ResponsibilitiesThe
			 Administrator shall be responsible for assessing the success of programs and
			 terminating programs carried out under this section that are not achieving the
			 goals of the programs.
						(e)AssistanceAssistance
			 provided under this section shall be used to supplement, and not to supplant,
			 any other Federal resources available to carry out activities described in this
			 section.
						(f)AuthorizationThere
			 are authorized to be appropriated such sums as are necessary to carry out this
			 section.
						BDrinking water
			 adaptation, technology, education, and research
					211.Effects of
			 climate change on drinking water utilities
						(a)FindingsCongress
			 finds that—
							(1)the consensus
			 among climate scientists is overwhelming that climate change is occurring more
			 rapidly than can be attributed to natural causes, and that significant impacts
			 to the water supply are already occurring;
							(2)among the first
			 and most critical of those impacts will be change to patterns of precipitation
			 around the world, which will affect water availability for the most basic
			 drinking water and domestic water needs of populations in many areas of the
			 United States;
							(3)drinking water
			 utilities throughout the United States, as well as those in Europe, Australia,
			 and Asia, are concerned that extended changes in precipitation will lead to
			 extended droughts;
							(4)supplying water is
			 highly energy-intensive and will become more so as climate change forces more
			 utilities to turn to alternative supplies;
							(5)energy production
			 consumes a significant percentage of the fresh water resources of the United
			 States;
							(6)since 2003, the
			 drinking water industry of the United States has sponsored, through a nonprofit
			 water research foundation, various studies to assess the impacts of climate
			 change on drinking water supplies;
							(7)those studies
			 demonstrate the need for a comprehensive program of research into the full
			 range of impacts on drinking water utilities, including impacts on water
			 supplies, facilities, and customers;
							(8)that nonprofit
			 water research foundation is also coordinating internationally with other
			 drinking water utilities on shared research projects and has hosted
			 international workshops with counterpart European and Asian water research
			 organizations to develop a unified research agenda for applied research on
			 adaptive strategies to address climate change impacts;
							(9)research data in
			 existence as of the date of enactment of this Act—
								(A)summarize the best
			 available scientific evidence on climate change;
								(B)identify the
			 implications of climate change for the water cycle and the availability and
			 quality of water resources; and
								(C)provide general
			 guidance on planning and adaptation strategies for water utilities; and
								(10)given
			 uncertainties about specific climate changes in particular areas, drinking
			 water utilities need to prepare for a wider range of likely possibilities in
			 managing and delivery of water.
							(b)In
			 generalThe Administrator, in
			 cooperation with the Secretary of Commerce, the Secretary of Energy, and the
			 Secretary of the Interior, shall establish and provide funding for a program of
			 directed and applied research, to be conducted through a nonprofit drinking
			 water research foundation and sponsored by water utilities, to assist the
			 utilities in adapting to the effects of climate change.
						(c)Research
			 areasThe research conducted
			 in accordance with subsection (b) shall include research into—
							(1)water quality
			 impacts and solutions, including research—
								(A)to address
			 probable impacts on raw water quality resulting from—
									(i)erosion and
			 turbidity from extreme precipitation events;
									(ii)watershed
			 vegetation changes; and
									(iii)increasing
			 ranges of pathogens, algae, and nuisance organisms resulting from warmer
			 temperatures; and
									(B)on mitigating
			 increasing damage to watersheds and water quality by evaluating extreme events,
			 such as wildfires and hurricanes, to learn and develop management approaches to
			 mitigate—
									(i)permanent
			 watershed damage;
									(ii)quality and yield
			 impacts on source waters; and
									(iii)increased costs
			 of water treatment;
									(2)impacts on
			 groundwater supplies from carbon sequestration, including research to evaluate
			 potential water quality consequences of carbon sequestration in various
			 regional aquifers, soil conditions, and mineral deposits;
							(3)water quantity
			 impacts and solutions, including research—
								(A)to evaluate
			 climate change impacts on water resources throughout hydrological basins of the
			 United States;
								(B)to improve the
			 accuracy and resolution of climate change models at a regional level;
								(C)to identify and
			 explore options for increasing conjunctive use of aboveground and underground
			 storage of water; and
								(D)to optimize
			 operation of existing and new reservoirs in diminished and erratic periods of
			 precipitation and runoff;
								(4)infrastructure
			 impacts and solutions for water treatment and wastewater treatment facilities
			 and underground pipelines, including research—
								(A)to evaluate and
			 mitigate the impacts of sea level rise on—
									(i)near-shore
			 facilities;
									(ii)soil drying and
			 subsidence;
									(iii)reduced flows in
			 water and wastewater pipelines; and
									(iv)extreme flows in
			 wastewater systems; and
									(B)on ways of
			 increasing the resilience of existing infrastructure, planning cost-effective
			 responses to adapt to climate change, and developing new design standards for
			 future infrastructure that include the use of energy conservation measures and
			 renewable energy in new construction to the maximum extent practicable;
								(5)desalination,
			 water reuse, and alternative supply technologies, including research—
								(A)to improve and
			 optimize existing membrane technologies, and to identify and develop
			 breakthrough technologies, to enable the use of seawater, brackish groundwater,
			 treated wastewater, and other impaired sources;
								(B)into new sources
			 of water through more cost-effective water treatment practices in recycling and
			 desalination; and
								(C)to improve
			 technologies for use in—
									(i)managing and
			 minimizing the volume of desalination and reuse concentrate streams; and
									(ii)minimizing the
			 environmental impacts of seawater intake at desalination facilities;
									(6)energy efficiency
			 and greenhouse gas minimization, including research—
								(A)on optimizing the
			 energy efficiency of water supply and wastewater operations and improving water
			 efficiency in energy production and management; and
								(B)to identify and
			 develop renewable, carbon-neutral energy options for the water supply and
			 wastewater industry;
								(7)regional and
			 hydrological basin cooperative water management solutions, including research
			 into—
								(A)institutional
			 mechanisms for greater regional cooperation and use of water exchanges,
			 banking, and transfers; and
								(B)the economic
			 benefits of sharing risks of shortage across wider areas;
								(8)utility
			 management, decision support systems, and water management models, including
			 research—
								(A)into improved
			 decision support systems and modeling tools for use by water utility managers
			 to assist with increased water supply uncertainty and adaptation strategies
			 posed by climate change;
								(B)to provide
			 financial tools, including new rate structures, to manage financial resources
			 and investments, because increased conservation practices may diminish revenue
			 and increase investments in infrastructure; and
								(C)to develop
			 improved systems and models for use in evaluating—
									(i)successful
			 alternative methods for conservation and demand management; and
									(ii)climate change
			 impacts on groundwater resources;
									(9)reducing
			 greenhouse gas emissions and improving energy demand management, including
			 research to improve energy efficiency in water collection, production,
			 transmission, treatment, distribution, and disposal to provide more
			 sustainability and means to assist drinking water utilities in reducing the
			 production of greenhouse gas emissions in the collection, production,
			 transmission, treatment, distribution, and disposal of drinking water;
							(10)water
			 conservation and demand management, including research—
								(A)to develop
			 strategic approaches to water demand management that offer the lowest-cost,
			 noninfrastructural options to serve growing populations or manage declining
			 supplies, primarily through—
									(i)efficiencies in
			 water use and reallocation of the saved water;
									(ii)demand management
			 tools;
									(iii)economic
			 incentives; and
									(iv)water-saving
			 technologies; and
									(B)into efficiencies
			 in water management through integrated water resource management that
			 incorporates—
									(i)supply-side and
			 demand-side processes;
									(ii)continuous
			 adaptive management; and
									(iii)the inclusion of
			 stakeholders in decisionmaking processes; and
									(11)communications,
			 education, and public acceptance, including research—
								(A)into improved
			 strategies and approaches for communicating with customers, decisionmakers, and
			 other stakeholders about the implications of climate change on water supply and
			 water management;
								(B)to develop
			 effective communication approaches—
									(i)to gain public
			 acceptance of alternative water supplies and new policies and practices,
			 including conservation and demand management; and
									(ii)to gain public
			 recognition and acceptance of increased costs; and
									(C)to create and
			 maintain a clearinghouse of climate change information for water utilities,
			 academic researchers, stakeholders, government agencies, and research
			 organizations.
								(d)Authorization of
			 appropriationsThere is
			 authorized to be appropriated to carry out this section $25,000,000 for each of
			 fiscal years 2010 through 2020.
						IIITransition and
			 adaptation
				AGreen jobs and
			 worker transition
					1Green
			 jobs
						301.Clean energy
			 curriculum development grants
							(a)AuthorizationThe Secretary of Education is authorized to
			 award grants, on a competitive basis, to eligible partnerships to develop
			 programs of study (containing the information described in section 122(c)(1)(A)
			 of the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C.
			 2342)), that are focused on emerging careers and jobs in the fields of clean
			 energy, renewable energy, energy efficiency, climate change mitigation, and
			 climate change adaptation. The Secretary of Education shall consult with the
			 Secretary of Labor and the Secretary of Energy prior to the issuance of a
			 solicitation for grant applications.
							(b)Eligible
			 partnershipsFor purposes of this section, an eligible
			 partnership shall include—
								(1)at least 1 local
			 educational agency eligible for funding under section 131 of the Carl D.
			 Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2351) or an area
			 career and technical education school or education service agency described in
			 such section;
								(2)at least 1
			 postsecondary institution eligible for funding under section 132 of such Act
			 (20 U.S.C. 2352); and
								(3)representatives of
			 the community including business, labor organizations, and industry that have
			 experience in fields as described in subsection (a).
								(c)ApplicationAn
			 eligible partnership seeking a grant under this section shall submit an
			 application to the Secretary at such time and in such manner as the Secretary
			 may require. Applications shall include—
								(1)a description of
			 the eligible partners and partnership, the roles and responsibilities of each
			 partner, and a demonstration of each partner’s capacity to support the
			 program;
								(2)a description of
			 the career area or areas within the fields as described in subsection (a) to be
			 developed, the reason for the choice, and evidence of the labor market need to
			 prepare students in that area;
								(3)a description of
			 the new or existing program of study and both secondary and postsecondary
			 components;
								(4)a description of
			 the students to be served by the new program of study;
								(5)a description of
			 how the program of study funded by the grant will be replicable and
			 disseminated to schools outside of the partnership, including urban and rural
			 areas;
								(6)a description of
			 applied learning that will be incorporated into the program of study and how it
			 will incorporate or reinforce academic learning;
								(7)a description of
			 how the program of study will be delivered;
								(8)a description of
			 how the program will provide accessibility to students, especially economically
			 disadvantaged, low performing, and urban and rural students;
								(9)a description of
			 how the program will address placement of students in nontraditional fields as
			 described in section 3(20) of the Carl D. Perkins Career and Technical
			 Education Act of 2006 (20 U.S.C. 2302(20)); and
								(10)a description of how the applicant proposes
			 to consult or has consulted with a labor organization, labor management
			 partnership, apprenticeship program, or joint apprenticeship and training
			 program that provides education and training in the field of study for which
			 the applicant proposes to develop a curriculum.
								(d)PriorityThe
			 Secretary shall give priority to applications that—
								(1)use online
			 learning or other innovative means to deliver the program of study to students,
			 educators, and instructors outside of the partnership; and
								(2)focus on low
			 performing students and special populations as defined in section 3(29) of the
			 Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C.
			 2302(29)).
								(e)Peer
			 reviewThe Secretary shall convene a peer review process to
			 review applications for grants under this section and to make recommendations
			 regarding the selection of grantees. Members of the peer review committee shall
			 include—
								(1)educators who have
			 experience implementing curricula with comparable purposes; and
								(2)business and
			 industry experts in fields as described in subsection (a).
								(f)Uses of
			 fundsGrants awarded under
			 this section shall be used for the development, implementation, and
			 dissemination of programs of study (as described in section 122(c)(1)(A) of the
			 Carl D. Perkins Career and Technical Education Act (20 U.S.C. 2342(c)(1)(A)))
			 in career areas related to clean energy, renewable energy, energy efficiency,
			 climate change mitigation, and climate change adaptation.
							302.Development of
			 Information and Resources clearinghouse for vocational education and job
			 training in renewable energy sectors
							(a)Development of
			 clearinghouseNot later than
			 18 months after the date of enactment of this Act, the Secretary of Labor, in
			 collaboration with the Secretary of Energy and the Secretary of Education,
			 shall develop an internet based information and resources clearinghouse to aid
			 career and technical education and job training programs for the renewable
			 energy sectors. In establishing the clearinghouse, the Secretary shall—
								(1)collect and provide information that
			 addresses the consequences of rapid changes in technology and regional
			 disparities for renewable energy training programs and provides best practices
			 for training and education in light of such changes and disparities;
								(2)place an emphasis on facilitating
			 collaboration between the renewable energy industry and job training programs
			 and on identifying industry and technological trends and best practices, to
			 better help job training programs maintain quality and relevance; and
								(3)place an emphasis
			 on assisting programs that cater to high-demand middle-skill, trades,
			 manufacturing, contracting, and consulting careers.
								(b)Solicitation and
			 consultationIn developing the clearinghouse pursuant to
			 subsection (a), the Secretary shall solicit information and expertise from
			 businesses and organizations in the renewable energy sector and from
			 institutions of higher education, career and technical schools, and community
			 colleges that provide training in the renewable energy sectors. The Secretary
			 shall solicit a comprehensive peer review of the clearinghouse by such entities
			 not less than once every 2 years. Nothing in this subsection should be
			 interpreted to require the divulgence of proprietary or competitive
			 information.
							(c)Contents of
			 clearinghouse
								(1)Separate section
			 for each renewable energy sectorThe clearinghouse shall contain separate
			 sections developed for each of the following renewable energy sectors:
									(A)Solar energy systems.
									(B)Wind energy systems.
									(C)Energy transmission systems.
									(D)Geothermal systems of energy and
			 heating.
									(E)Energy efficiency
			 technical training.
									(2)Additional
			 requirementsIn addition to the information required in
			 subsection (a), each section of the clearinghouse shall include information on
			 basic environmental science and processes needed to understand renewable energy
			 systems, Federal government and industry resources, and points of contact to
			 aid institutions in the development of placement programs for apprenticeships
			 and post graduation opportunities, and information and tips about a green
			 workplace, energy efficiency, and relevant environmental topics and information
			 on available industry recognized certifications in each area.
								(d)DisseminationThe clearinghouse shall be made available
			 via the Internet to the general public. Notice of the completed clearinghouse
			 and any major revisions thereto shall also be provided—
								(1)to each Member of Congress; and
								(2)on the websites of the Departments of
			 Education, Energy, and Labor.
								(e)RevisionThe
			 Secretary of Labor shall revise and update the clearinghouse on a regular basis
			 to ensure its relevance.
							303.Green
			 construction careers demonstration project
							(a)Establishment
			 and authorityThe Secretary of Labor, in consultation with the
			 Secretary of Energy, shall, not later than 180 days after the enactment of this
			 Act, establish a Green Construction Careers demonstration project by rules,
			 regulations, and guidance in accordance with the provisions of this section.
			 The purpose of the demonstration project shall be to promote middle class
			 careers and quality employment practices in the green construction sector among
			 targeted workers and to advance efficiency and performance on construction
			 projects related to this Act. In order to advance these purposes, the Secretary
			 shall identify projects, including residential retrofitting projects, funded
			 directly by or assisted in whole or in part by or through the Federal
			 Government pursuant to this Act or by any other entity established in
			 accordance with this Act, to which all of the following shall apply.
							(b)RequirementsThe
			 Secretaries may establish such terms and conditions for the demonstration
			 projects as the Secretaries determine are necessary to meet the purposes of
			 subsection (a), including establishing minimum proportions of hours to be
			 worked by targeted workers on such projects. The Secretaries may require the
			 contractors and subcontractors performing construction services on the project
			 to comply with the terms and conditions as a condition of receiving funding or
			 assistance from the Federal Government under this Act.
							(c)EvaluationThe
			 Secretaries shall evaluate the demonstration projects against the purposes of
			 this section at the end of 3 years from initiation of the demonstration
			 project. If the Secretaries determine that the demonstration projects have been
			 successful, the Secretaries may identify further projects to which of the
			 provisions of this section shall apply.
							(d)GAO
			 reportThe Comptroller General shall prepare and submit a report
			 to the Committee on Health, Education, Labor, and Pensions and the Committee on
			 Energy and Natural Resources of the Senate and the Committee on Education and
			 Labor and the Committee on Energy and Commerce of the House of Representatives
			 not later than 5 years after the date of enactment of this Act, which shall
			 advise the committees of the results of the demonstration projects and make
			 appropriate recommendations.
							(e)Definition and
			 designation of targeted workersAs used in this section, the term
			 targeted worker means an individual who resides in the same labor
			 market area (as defined in section 101(18) of the Workforce Investment Act of
			 1998 (29 U.S.C. 2801(18))) as the project and who—
								(1)is a member of a
			 targeted group, within the meaning of section 51 of the Internal Revenue Code
			 of 1986, other than an individual described in subsection (d)(1)(C) of such
			 section;
								(2)(A)resides in a census
			 tract in which not less than 20 percent of the households have incomes below
			 the Federal poverty guidelines; or
									(B)is a member of a
			 family that received a total family income that, during the 2-year period prior
			 to employment on the project or admission to the pre-apprenticeship program,
			 did not exceed 200 percent of the Federal poverty guidelines (exclusive of
			 unemployment compensation, child support payments, payments described in
			 section 101(25)(A) of the Workforce Investment Act (29 U.S.C. 2801(25)(A)), and
			 old-age and survivors insurance benefits received under section 202 of the
			 Social Security Act (42 U.S.C. 402); or
									(3)is a displaced
			 homemaker, as such term is defined in section 3(10) of the Carl D. Perkins
			 Career and Technical Education Act of 2006 (20 U.S.C. 2302(10)).
								(f)Qualified
			 pre-Apprenticeship programA
			 qualified pre-apprenticeship program is a pre-apprenticeship program that has
			 demonstrated an ability to recruit, train, and prepare for admission to
			 apprenticeship programs individuals who are targeted workers.
							(g)Qualified
			 apprenticeship and other training programs
								(1)Participation by
			 each contractor requiredEach contractor and subcontractor that
			 seeks to provide construction services on projects identified by the
			 Secretaries pursuant to subsection (a) shall submit adequate assurances with
			 its bid or proposal that it participates in a qualified apprenticeship or other
			 training program, with a written arrangement with a qualified
			 pre-apprenticeship program, for each craft or trade classification of worker
			 that it intends to employ to perform work on the project.
								(2)Definition of
			 qualified apprentice ship or other training program
									(A)In
			 generalFor purposes of this section, the term qualified
			 apprenticeship or other training program means an apprenticeship or
			 other training program that qualifies as an employee welfare benefit plan, as
			 defined in section 3(1) of the Employee Retirement Income Security Act of 1974
			 (29 U.S.C. 1002(1)).
									(B)Certification of
			 other programs in certain localitiesIn the event that the
			 Secretary of Labor certifies that a qualified apprenticeship or other training
			 program (as defined in subparagraph (A)) for a craft or trade classification of
			 workers that a prospective contractor or subcontractor intends to employ, is
			 not operated in the locality where the project will be performed, an
			 apprenticeship or other training program that is not an employee welfare
			 benefit plan (as defined in such section) may be certified by the Secretary as
			 a qualified apprenticeship or other training program provided it is registered
			 with the Office of Apprenticeship of the Department of Labor, or a State
			 apprenticeship agency recognized by the Office of Apprenticeship for Federal
			 purposes.
									(h)Facilitating
			 complianceThe Secretary may require Federal contracting
			 agencies, recipients of Federal assistance, and any other entity established in
			 accordance with this Act to require contractors to enter into an agreement in a
			 manner comparable with the standards set forth in sections 3 and 4 of Executive
			 Order 13502 in order to achieve the purposes of this section, including any
			 requirements established by subsection (b).
							(i)LimitationThe
			 requirements of this section shall not apply to any project funded under this
			 Act in American Samoa, Guam, the Commonwealth of the Northern Mariana Islands,
			 the Commonwealth of Puerto Rico, or the United States Virgin Islands, unless
			 participation is requested by the governor of such territories within 1 year of
			 the promulgation of rules under this Act.
							2Climate change
			 worker adjustment assistance 
						311.Petitions,
			 eligibility requirements, and determinations
							(a)Petitions
								(1)FilingA
			 petition for certification of eligibility to apply for adjustment assistance
			 for a group of workers under this part may be filed by any of the
			 following:
									(A)The group of
			 workers.
									(B)The certified or
			 recognized union or other duly authorized representative of such
			 workers.
									(C)Employers of such
			 workers, one-stop operators or one-stop partners (as defined in section 101 of
			 the Workforce Investment Act of 1998 (29 U.S.C. 2801)), including State
			 employment security agencies, or the State dislocated worker unit established
			 under title I of such Act, on behalf of such workers.
									The petition shall be filed
			 simultaneously with the Secretary of Labor and with the Governor of the State
			 in which such workers’ employment site is located.(2)Action by
			 GovernorsUpon receipt of a petition filed under paragraph (1),
			 the Governor shall—
									(A)ensure that rapid
			 response activities and appropriate core and intensive services (as described
			 in section 134 of the Workforce Investment Act of 1998 (29 U.S.C. 2864))
			 authorized under other Federal laws are made available to the workers covered
			 by the petition to the extent authorized under such laws; and
									(B)assist the
			 Secretary in the review of the petition by verifying such information and
			 providing such other assistance as the Secretary may request.
									(3)Action by the
			 SecretaryUpon receipt of the petition, the Secretary shall
			 promptly publish notice in the Federal Register and on the website of the
			 Department of Labor that the Secretary has received the petition and initiated
			 an investigation.
								(4)HearingsIf
			 the petitioner, or any other person found by the Secretary to have a
			 substantial interest in the proceedings, submits not later than 10 days after
			 the date of the Secretary's publication under paragraph (3) a request for a
			 hearing, the Secretary shall provide for a public hearing and afford such
			 interested persons an opportunity to be present, to produce evidence, and to be
			 heard.
								(b)Eligibility
								(1)In
			 generalA group of workers shall be certified by the Secretary as
			 eligible to apply for adjustment assistance under this part pursuant to a
			 petition filed under subsection (a) if—
									(A)the group of
			 workers is employed in—
										(i)energy producing
			 and transforming industries;
										(ii)industries dependent upon energy
			 industries;
										(iii)energy-intensive
			 manufacturing industries;
										(iv)consumer goods
			 manufacturing; or
										(v)other industries whose employment the
			 Secretary determines has been adversely affected by any requirement of title
			 VII of the Clean Air Act;
										(B)the Secretary
			 determines that a significant number or proportion of the workers in such
			 workers’ employment site have become totally or partially separated, or are
			 threatened to become totally or partially separated from employment; and
									(C)the sales, production, or delivery of goods
			 or services have decreased as a result of any requirement of title VII of the
			 Clean Air Act, including—
										(i)the shift from reliance upon fossil fuels
			 to other sources of energy, including renewable energy, that results in the
			 closing of a facility or layoff of employees at a facility that mines,
			 produces, processes, or utilizes fossil fuels to generate electricity;
										(ii)a substantial increase in the cost of
			 energy required for a manufacturing facility to produce items whose prices are
			 competitive in the marketplace, to the extent the cost is not offset by
			 assistance provided to the facility pursuant to title VII of the Clean Air Act;
			 or
										(iii)other documented occurrences that the
			 Secretary determines are indicators of an adverse impact on an industry
			 described in subparagraph (A) as a result of any requirement of title VII of
			 the Clean Air Act.
										(2)Workers in
			 public agenciesA group of
			 workers in a public agency shall be certified by the Secretary as eligible to
			 apply for climate change adjustment assistance pursuant to a petition filed if
			 the Secretary determines that a significant number or proportion of the workers
			 in the public agency have become totally or partially separated from
			 employment, or are threatened to become totally or partially separated as a
			 result of any requirement of title VII of the Clean Air Act.
								(3)Adversely
			 affected service workersA
			 group of workers shall be certified as eligible to apply for climate change
			 adjustment assistance pursuant to a petition filed if the Secretary determines
			 that—
									(A)a significant
			 number or proportion of the service workers at an employment site where a group
			 of workers has been certified by the Secretary as eligible to apply for
			 adjustment assistance under this part pursuant to paragraph (1) have become
			 totally or partially separated from employment, or are threatened to become
			 totally or partially separated; and
									(B)a loss of business
			 in the firm providing service workers to an employment site is directly
			 attributable to one or more of the documented occurrences listed in paragraph
			 (1)(C).
									(c)Authority To
			 investigate and collect information
								(1)In
			 generalThe Secretary shall, in determining whether to certify a
			 group of workers under subsection (d), obtain information the Secretary
			 determines to be necessary to make the certification, through questionnaires
			 and in such other manner as the Secretary determines appropriate from—
									(A)the workers’ employer;
									(B)officials of
			 certified or recognized unions or other duly authorized representatives of the
			 group of workers; or
									(C)one-stop operators
			 or one-stop partners (as defined in section 101 of the Workforce Investment Act
			 of 1998 (29 U.S.C. 2801)).
									(2)Verification of
			 informationThe Secretary
			 shall require an employer, union, or one-stop operator or partner to certify
			 all information obtained under paragraph (1) from the employer, union, or
			 one-stop operator or partner (as the case may be) on which the Secretary relies
			 in making a determination under subsection (d), unless the Secretary has a
			 reasonable basis for determining that such information is accurate and complete
			 without being certified.
								(3)Protection of
			 confidential informationThe Secretary may not release
			 information obtained under paragraph (1) that the Secretary considers to be
			 confidential business information unless the employer submitting the
			 confidential business information had notice, at the time of submission, that
			 the information would be released by the Secretary, or the employer
			 subsequently consents to the release of the information. Nothing in this
			 paragraph shall be construed to prohibit the Secretary from providing such
			 confidential business information to a court in camera or to another party
			 under a protective order issued by a court.
								(d)Determination by
			 the Secretary of Labor
								(1)In
			 generalAs soon as possible
			 after the date on which a petition is filed under subsection (a), but in any
			 event not later than 40 days after that date, the Secretary, in consultation
			 with the Secretary of Energy and the Administrator, as necessary, shall
			 determine whether the petitioning group meets the requirements of subsection
			 (b) and shall issue a certification of eligibility to apply for assistance
			 under this part covering workers in any group which meets such requirements.
			 Each certification shall specify the date on which the total or partial
			 separation began or threatened to begin. Upon reaching a determination on a
			 petition, the Secretary shall promptly publish a summary of the determination
			 in the Federal Register and on the website of the Department of Labor, together
			 with the Secretary's reasons for making such determination.
								(2)One-Year
			 limitationA certification under this section shall not apply to
			 any worker whose last total or partial separation from the employment site
			 before the worker’s application under section 312(a) occurred more than 1 year
			 before the date of the petition on which such certification was granted.
								(3)Revocation of
			 certificationWhenever the
			 Secretary determines, with respect to any certification of eligibility of the
			 workers of an employment site, that total or partial separations from such site
			 are no longer a result of the factors specified in subsection (b)(1), the
			 Secretary shall terminate such certification and promptly have notice of such
			 termination published in the Federal Register and on the website of the
			 Department of Labor, together with the Secretary's reasons for making such
			 determination. Such termination shall apply only with respect to total or
			 partial separations occurring after the termination date specified by the
			 Secretary.
								(e)Industry
			 notification of assistanceUpon receiving a notification of a
			 determination under subsection (d) with respect to a domestic industry the
			 Secretary of Labor shall notify the representatives of the domestic industry
			 affected by the determination, employers publicly identified by name during the
			 course of the proceeding relating to the determination, and any certified or
			 recognized union or, to the extent practicable, other duly authorized
			 representative of workers employed by such representatives of the domestic
			 industry, of—
								(1)the adjustment
			 assistance, training, and other benefits available under this part;
								(2)the manner in
			 which to file a petition and apply for such benefits;
								(3)the availability
			 of assistance in filing such petitions;
								(4)notify the
			 Governor of each State in which one or more employers in such industry are
			 located of the Secretary’s determination and the identity of the employers;
			 and
								(5)upon request,
			 provide any assistance that is necessary to file a petition under subsection
			 (a).
								(f)Benefit
			 information to workers, providers of training
								(1)In
			 generalThe Secretary shall
			 provide full information to workers about the adjustment assistance, training,
			 and other benefits available under this part and about the petition and
			 application procedures, and the appropriate filing dates, for such assistance,
			 training and services. The Secretary shall provide whatever assistance is
			 necessary to enable groups of workers to prepare petitions or applications for
			 program benefits. The Secretary shall make every effort to insure that
			 cooperating State agencies fully comply with the agreements entered into under
			 section 312(a) and shall periodically review such compliance. The Secretary
			 shall inform the State Board for Vocational Education or equivalent agency, the
			 one-stop operators or one-stop partners (as defined in section 101 of the
			 Workforce Investment Act of 1998 (29 U.S.C. 2801)), and other public or private
			 agencies, institutions, and employers, as appropriate, of each certification
			 issued under subsection (d) and of projections, if available, of the needs for
			 training under as a result of such certification.
								(2)Notice by
			 mailThe Secretary shall
			 provide written notice through the mail of the benefits available under this
			 part to each worker whom the Secretary has reason to believe is covered by a
			 certification made under subsection (d)—
									(A)at the time such
			 certification is made, if the worker was partially or totally separated from
			 the adversely affected employment before such certification; or
									(B)at the time of the
			 total or partial separation of the worker from the adversely affected
			 employment, if subparagraph (A) does not apply.
									(3)Newspapers;
			 websiteThe Secretary shall publish notice of the benefits
			 available under this part to workers covered by each certification made under
			 subsection (d) in newspapers of general circulation in the areas in which such
			 workers reside and shall make such information available on the website of the
			 Department of Labor.
								312.Program
			 benefits
							(a)Climate change
			 adjustment assistance
								(1)EligibilityPayment
			 of climate change adjustment assistance shall be made to an adversely affected
			 worker covered by a certification under section 311(b) who files an application
			 for such assistance for any week of unemployment which begins on or after the
			 date of such certification, if the following conditions are met:
									(A)Such worker’s
			 total or partial separation before the worker’s application under this part
			 occurred—
										(i)on or after the
			 date, as specified in the certification under which the worker is covered, on
			 which total or partial separation began or threatened to begin in the adversely
			 affected employment;
										(ii)before the
			 expiration of the 2-year period beginning on the date on which the
			 determination under section 311(d) was made; and
										(iii)before the termination date, if any,
			 determined pursuant to section 311(d)(3).
										(B)Such worker had,
			 in the 52-week period ending with the week in which such total or partial
			 separation occurred, at least 26 weeks of full-time employment or 1,040 hours
			 of part time employment in adversely affected employment, or, if data with
			 respect to weeks of employment are not available, equivalent amounts of
			 employment computed under regulations prescribed by the Secretary. For the
			 purposes of this paragraph, any week in which such worker—
										(i)is on
			 employer-authorized leave for purposes of vacation, sickness, injury,
			 maternity, or inactive duty or active duty military service for
			 training;
										(ii)does not work
			 because of a disability that is compensable under a workmen's compensation law
			 or plan of a State or the United States;
										(iii)had his
			 employment interrupted in order to serve as a full-time representative of a
			 labor organization in such firm; or
										(iv)is on call-up for
			 purposes of active duty in a reserve status in the Armed Forces of the United
			 States, provided such active duty is Federal service as defined
			 in section 8521(a)(1) of title 5, United States Code,
										shall be treated as a week of
			 employment.(C)Such worker is
			 enrolled in a training program approved by the Secretary under subsection
			 (b)(2).
									(2)Ineligibility
			 for certain other benefitsAn
			 adversely affected worker receiving a payment under this section shall be
			 ineligible to receive any other form of unemployment insurance for the period
			 in which such worker is receiving climate change adjustment assistance under
			 this section.
								(3)RevocationIf—
									(A)the Secretary
			 determines that—
										(i)the adversely
			 affected worker—
											(I)has failed to
			 begin participation in the training program the enrollment in which meets the
			 requirement of paragraph (1)(C); or
											(II)has ceased to
			 participate in such training program before completing such training program;
			 and
											(ii)there is no
			 justifiable cause for such failure or cessation; or
										(B)the certification
			 made with respect to such worker under section 311(d) is revoked under
			 paragraph (3) of such section,
									no adjustment assistance may be
			 paid to the adversely affected worker under this part for the week in which
			 such failure, cessation, or revocation occurred, or any succeeding week, until
			 the adversely affected worker begins or resumes participation in a training
			 program approved by the Secretary under subsection (b)(2).(4)Waivers of
			 training requirementsThe
			 Secretary may issue a written statement to an adversely affected worker waiving
			 the requirement to be enrolled in training described in subsection (b)(2) if
			 the Secretary determines that it is not feasible or appropriate for the worker,
			 because of 1 or more of the following reasons:
									(A)RecallThe
			 worker has been notified that the worker will be recalled by the employer from
			 which the separation occurred.
									(B)Marketable
			 skills
										(i)In
			 generalThe worker possesses marketable skills for suitable
			 employment (as determined pursuant to an assessment of the worker, which may
			 include the profiling system under section 303(j) of the Social Security Act
			 (42 U.S.C. 503(j)), carried out in accordance with guidelines issued by the
			 Secretary) and there is a reasonable expectation of employment at equivalent
			 wages in the foreseeable future.
										(ii)Marketable
			 skills definedFor purposes of clause (i), the term
			 marketable skills may include the possession of a postgraduate
			 degree from an institution of higher education (as defined in section 102 of
			 the Higher Education Act of 1965 (20 U.S.C. 1002)) or an equivalent
			 institution, or the possession of an equivalent postgraduate certification in a
			 specialized field.
										(C)RetirementThe
			 worker is within 2 years of meeting all requirements for entitlement to
			 either—
										(i)old-age insurance
			 benefits under title II of the Social Security Act (42 U.S.C. 401 et seq.)
			 (except for application therefor); or
										(ii)a private pension
			 sponsored by an employer or labor organization.
										(D)HealthThe
			 worker is unable to participate in training due to the health of the worker,
			 except that a waiver under this subparagraph shall not be construed to exempt a
			 worker from requirements relating to the availability for work, active search
			 for work, or refusal to accept work under Federal or State unemployment
			 compensation laws.
									(E)Enrollment
			 unavailableThe first available enrollment date for the training
			 of the worker is within 60 days after the date of the determination made under
			 this paragraph, or, if later, there are extenuating circumstances for the delay
			 in enrollment, as determined pursuant to guidelines issued by the
			 Secretary.
									(F)Training not
			 availableTraining described in subsection (b)(2) is not
			 reasonably available to the worker from either governmental agencies or private
			 sources (which may include area career and technical education schools, as
			 defined in section 3 of the Carl D. Perkins Career and Technical Education Act
			 of 2006 (20 U.S.C. 2302), and employers), no training that is suitable for the
			 worker is available at a reasonable cost, or no training funds are
			 available.
									(5)Weekly
			 amountsThe climate change
			 adjustment assistance payable to an adversely affected worker for a week of
			 unemployment shall be an amount equal to 70 percent of the average weekly wage
			 of such worker, but in no case shall such amount exceed the average weekly wage
			 for all workers in the State where the adversely affected worker
			 resides.
								(6)Maximum duration
			 of benefitsAn eligible worker may receive a climate change
			 adjustment assistance under this subsection for a period of not longer than 156
			 weeks.
								(b)Employment
			 services and training
								(1)Information and
			 employment servicesThe Secretary shall make available, directly
			 or through agreements with the States under section 313(a) to adversely
			 affected workers covered by a certification under section 311(a) the following
			 information and employment services:
									(A)Comprehensive and specialized assessment of
			 skill levels and service needs, including through—
										(i)diagnostic testing
			 and use of other assessment tools; and
										(ii)in-depth
			 interviewing and evaluation to identify employment barriers and appropriate
			 employment goals.
										(B)Development of an
			 individual employment plan to identify employment goals and objectives, and
			 appropriate training to achieve those goals and objectives.
									(C)Information on training available in local
			 and regional areas, information on individual counseling to determine which
			 training is suitable training, and information on how to apply for such
			 training.
									(D)Information on training programs and other
			 services provided by a State pursuant to title I of the Workforce Investment
			 Act of 1998 (29 U.S.C. 2801 et seq.) and available in local and regional areas,
			 information on individual counseling to determine which training is suitable
			 training, and information on how to apply for such training.
									(E)Information on how
			 to apply for financial aid, including referring workers to educational
			 opportunity centers described in section 402F of the Higher Education Act of
			 1965 (20 U.S.C. 1070a–16), where applicable, and notifying workers that the
			 workers may request financial aid administrators at institutions of higher
			 education (as defined in section 102 of such Act (20 U.S.C. 1002)) to use the
			 administrators’ discretion under section 479A of such Act (20 U.S.C. 1087tt) to
			 use current year income data, rather than preceding year income data, for
			 determining the amount of need of the workers for Federal financial assistance
			 under title IV of such Act (20 U.S.C. 1070 et seq.).
									(F)Short-term prevocational services,
			 including development of learning skills, communications skills, interviewing
			 skills, punctuality, personal maintenance skills, and professional conduct to
			 prepare individuals for employment or training.
									(G)Individual career
			 counseling, including job search and placement counseling, during the period in
			 which the individual is receiving climate change adjustment assistance or
			 training under this part, and after receiving such training for purposes of job
			 placement.
									(H)Provision of
			 employment statistics information, including the provision of accurate
			 information relating to local, regional, and national labor market areas,
			 including—
										(i)job vacancy
			 listings in such labor market areas;
										(ii)information on
			 jobs skills necessary to obtain jobs identified in job vacancy listings
			 described in subparagraph (A);
										(iii)information
			 relating to local occupations that are in demand and earnings potential of such
			 occupations; and
										(iv)skills
			 requirements for local occupations described in subparagraph (C).
										(I)Information
			 relating to the availability of supportive services, including services
			 relating to child care, transportation, dependent care, housing assistance, and
			 need-related payments that are necessary to enable an individual to participate
			 in training.
									(2)Training
									(A)Approval of and
			 payment for trainingIf the
			 Secretary determines, with respect to an adversely affected worker that—
										(i)there is no
			 suitable employment (which may include technical and professional employment)
			 available for an adversely affected worker;
										(ii)the worker would
			 benefit from appropriate training;
										(iii)there is a
			 reasonable expectation of employment following completion of such
			 training;
										(iv)training approved
			 by the Secretary is reasonably available to the worker from either governmental
			 agencies or private sources (including area career and technical education
			 schools, as defined in section 3 of the Carl D. Perkins Career and Technical
			 Education Act of 2006 (20 U.S.C. 2302), and employers);
										(v)the worker is
			 qualified to undertake and complete such training; and
										(vi)such training is
			 suitable for the worker and available at a reasonable cost,
										the Secretary shall approve such
			 training for the worker. Upon such approval, the worker shall be entitled to
			 have payment of the costs of such training (subject to the limitations imposed
			 by this section) paid on the worker’s behalf by the Secretary directly or
			 through a voucher system.(B)DistributionThe Secretary shall establish procedures
			 for the distribution of the funds to States to carry out the training programs
			 approved under this paragraph, and shall make an initial distribution of the
			 funds made available as soon as practicable after the beginning of each fiscal
			 year.
									(C)Additional rules
			 regarding approval of and payment for training
										(i)For purposes of applying subparagraph
			 (A)(iii), a reasonable expectation of employment does not require that
			 employment opportunities for a worker be available, or offered, immediately
			 upon the completion of training approved under such subparagraph.
										(ii)If the costs of
			 training an adversely affected worker are paid by the Secretary under
			 subparagraph (A), no other payment for such costs may be made under any other
			 provision of Federal law. No payment may be made under subparagraph (A) of the
			 costs of training an adversely affected worker or an adversely affected
			 incumbent worker if such costs—
											(I)have already been
			 paid under any other provision of Federal law; or
											(II)are reimbursable
			 under any other provision of Federal law and a portion of such costs have
			 already been paid under such other provision of Federal law.
											The provisions of this clause
			 shall not apply to, or take into account, any funds provided under any other
			 provision of Federal law which are used for any purpose other than the direct
			 payment of the costs incurred in training a particular adversely affected
			 worker, even if such use has the effect of indirectly paying or reducing any
			 portion of the costs involved in training the adversely affected worker.(D)Training
			 programsThe training
			 programs that may be approved under subparagraph (A) include—
										(i)employer-based
			 training, including—
											(I)on-the-job
			 training if approved by the Secretary under subsection (c); and
											(II)joint
			 labor-management apprenticeship programs;
											(ii)any training
			 program provided by a State pursuant to title I of the Workforce Investment Act
			 of 1998 (29 U.S.C. 2801 et seq.);
										(iii)any programs in
			 career and technical education described in section 3(5) of the Carl D. Perkins
			 Career and Technical Education Act of 2006 (20 U.S.C. 2302(5));
										(iv)any program of
			 remedial education;
										(v)any program of
			 prerequisite education or coursework required to enroll in training that may be
			 approved under this paragraph;
										(vi)any training
			 program for which all, or any portion, of the costs of training the worker are
			 paid—
											(I)under any Federal
			 or State program other than this part; or
											(II)from any source
			 other than this part;
											(vii)any training
			 program or coursework at an accredited institution of higher education
			 (described in section 102 of the Higher Education Act of 1965 (20 U.S.C.
			 1002)), including a training program or coursework for the purpose of—
											(I)obtaining a degree
			 or certification; or
											(II)completing a
			 degree or certification that the worker had previously begun at an accredited
			 institution of higher education; and
											(viii)any other
			 training program approved by the Secretary.
										(3)Supplemental
			 assistanceThe Secretary may, as appropriate, authorize
			 supplemental assistance that is necessary to defray reasonable transportation
			 and subsistence expenses for separate maintenance in a case in which training
			 for a worker is provided in a facility that is not within commuting distance of
			 the regular place of residence of the worker.
								(c)On-The-Job
			 training requirements
								(1)In
			 generalThe Secretary may approve on-the-job training for any
			 adversely affected worker if—
									(A)the Secretary
			 determines that on-the-job training—
										(i)can reasonably be
			 expected to lead to suitable employment with the employer offering the
			 on-the-job training;
										(ii)is compatible
			 with the skills of the worker;
										(iii)includes a
			 curriculum through which the worker will gain the knowledge or skills to become
			 proficient in the job for which the worker is being trained; and
										(iv)can be measured
			 by benchmarks that indicate that the worker is gaining such knowledge or
			 skills; and
										(B)the State
			 determines that the on-the-job training program meets the requirements of
			 clauses (iii) and (iv) of subparagraph (A).
									(2)Monthly
			 paymentsThe Secretary shall pay the costs of on-the-job training
			 approved under paragraph (1) in monthly installments.
								(3)Contracts for
			 on-the-job training
									(A)In
			 generalThe Secretary shall ensure, in entering into a contract
			 with an employer to provide on-the-job training to a worker under this
			 subsection, that the skill requirements of the job for which the worker is
			 being trained, the academic and occupational skill level of the worker, and the
			 work experience of the worker are taken into consideration.
									(B)Term of
			 contractTraining under any such contract shall be limited to the
			 period of time required for the worker receiving on-the-job training to become
			 proficient in the job for which the worker is being trained, but may not exceed
			 156 weeks in any case.
									(4)Exclusion of
			 certain employersThe Secretary shall not enter into a contract
			 for on-the-job training with an employer that exhibits a pattern of failing to
			 provide workers receiving on-the-job training from the employer with—
									(A)continued,
			 long-term employment as regular employees; and
									(B)wages, benefits,
			 and working conditions that are equivalent to the wages, benefits, and working
			 conditions provided to regular employees who have worked a similar period of
			 time and are doing the same type of work as workers receiving on-the-job
			 training from the employer.
									(d)Administrative
			 and employment services funding
								(1)Administrative
			 fundingIn addition to any
			 funds made available to a State to carry out this section for a fiscal year,
			 the State shall receive for the fiscal year a payment in an amount that is
			 equal to 15 percent of the amount of such funds and shall—
									(A)use not more than
			 2⁄3 of such payment for the administration of the climate
			 change adjustment assistance for workers program under this part, including
			 for—
										(i)processing waivers
			 of training requirements under subsection (a)(4); and
										(ii)collecting,
			 validating, and reporting data required under this part; and
										(B)use not less than
			 1⁄3 of such payment for information and employment
			 services under subsection (b)(1).
									(2)Employment
			 services funding
									(A)In
			 generalIn addition to any funds made available to a State to
			 carry out subsection (b)(2) and the payment under paragraph (1) for a fiscal
			 year, the Secretary shall provide to the State for the fiscal year a reasonable
			 payment for the purpose of providing employment and services under subsection
			 (b)(1).
									(B)Voluntary return
			 of fundsA State that receives a payment under subparagraph (A)
			 may decline or otherwise return such payment to the Secretary.
									(e)Job search
			 assistanceThe Secretary of Labor may provide adversely affected
			 workers one-time job search assistance in accordance with regulations
			 prescribed by the Secretary. Any job search assistance provided shall be
			 available only under the following circumstances and conditions:
								(1)The worker is no
			 longer eligible for the climate change adjustment assistance under subsection
			 (a) and has completed the training program required by subsection
			 (b)(1)(E).
								(2)The Secretary
			 determines that the worker cannot reasonably be expected to secure suitable
			 employment in the commuting area in which the worker resides.
								(3)Assistance granted shall provide
			 reimbursement to the worker of all necessary job search expenses as prescribed
			 by the Secretary in regulations. Such reimbursement under this subsection may
			 not exceed $1,500 for any worker.
								(f)Relocation
			 assistance authorized
								(1)In
			 generalAny adversely affected worker covered by a certification
			 issued under section 311 may file an application for relocation assistance with
			 the Secretary, and the Secretary may grant the relocation assistance, subject
			 to the terms and conditions of this subsection.
								(2)Conditions for
			 granting assistanceRelocation assistance may be granted if all
			 of the following terms and conditions are met:
									(A)Assist an
			 adversely affected workerThe relocation assistance will assist
			 an adversely affected worker in relocating within the United States.
									(B)Local employment
			 not availableThe Secretary determines that the worker cannot
			 reasonably be expected to secure suitable employment in the commuting area in
			 which the worker resides.
									(C)Total
			 separationThe worker is totally separated from employment at the
			 time relocation commences.
									(D)Suitable
			 employment obtainedThe worker—
										(i)has obtained
			 suitable employment affording a reasonable expectation of long-term duration in
			 the area in which the worker wishes to relocate; or
										(ii)has obtained a
			 bona fide offer of such employment.
										(E)ApplicationThe
			 worker filed an application with the Secretary at such time and in such manner
			 as the Secretary shall specify by regulation.
									(3)Amount of
			 assistanceRelocation assistance granted to a worker under
			 paragraph (1) includes—
									(A)all reasonable and
			 necessary expenses (including, subsistence and transportation expenses at
			 levels not exceeding amounts prescribed by the Secretary in regulations)
			 incurred in transporting the worker, the worker’s family, and household
			 effects; and
									(B)a lump sum
			 equivalent to 3 times the worker’s average weekly wage, up to a maximum payment
			 of $1,500.
									(4)LimitationsRelocation
			 assistance may not be granted to a worker unless—
									(A)the relocation
			 occurs within 182 days after the filing of the application for relocation
			 assistance; or
									(B)the relocation
			 occurs within 182 days after the conclusion of training, if the worker entered
			 a training program approved by the Secretary under subsection (b)(2).
									(g)Health insurance
			 continuationNot later than 1
			 year after the date of enactment of this Act, the Secretary of Labor shall
			 prescribe regulations to provide, for the period in which an adversely affected
			 worker is participating in a training program described in subsection (b)(2),
			 80 percent of the monthly premium of any health insurance coverage that an
			 adversely affected worker was receiving from such worker’s employer prior to
			 the separation from employment described in section 311(b), to be paid to any
			 health care insurance plan designated by the adversely affected worker
			 receiving assistance under this section.
							313.General
			 provisions
							(a)Agreements with
			 States
								(1)In
			 generalThe Secretary is authorized on behalf of the United
			 States to enter into an agreement with any State, or with any State agency
			 (referred to in this section as cooperating States and
			 cooperating State agencies respectively). Under such an
			 agreement, the cooperating State or cooperating State agency—
									(A)as agent of the
			 United States, shall receive applications for, and shall provide, payments on
			 the basis provided in this part;
									(B)in accordance with
			 paragraph (6), shall make available to adversely affected workers covered by a
			 certification under section 311(d) the employment services described in section
			 312(b)(1);
									(C)shall make any
			 certifications required under section 311(d); and
									(D)shall otherwise
			 cooperate with the Secretary and with other State and Federal agencies in
			 providing payments and services under this part.
									Each agreement under this section
			 shall provide the terms and conditions upon which the agreement may be amended,
			 suspended, or terminated.(2)Form and manner
			 of dataEach agreement under this section shall—
									(A)provide the
			 Secretary with the authority to collect any data the Secretary determines
			 necessary to meet the requirements of this part; and
									(B)specify the form
			 and manner in which any such data requested by the Secretary shall be
			 reported.
									(3)Relationship to
			 unemployment insuranceEach agreement under this section shall
			 provide that an adversely affected worker receiving climate change adjustment
			 assistance under this part shall not be eligible for unemployment insurance
			 otherwise payable to such worker under the laws of the State.
								(4)ReviewA
			 determination by a cooperating State agency with respect to entitlement to
			 program benefits under an agreement is subject to review in the same manner and
			 to the same extent as determinations under the applicable State law and only in
			 that manner and to that extent.
								(5)CoordinationAny
			 agreement entered into under this section shall provide for the coordination of
			 the administration of the provisions for employment services, training, and
			 supplemental assistance under section 312 and under title I of the Workforce
			 Investment Act of 1998 (29 U.S.C. 2801 et seq.) upon such terms and conditions
			 as are established by the Secretary in consultation with the States and set
			 forth in such agreement. Any agency of the State jointly administering such
			 provisions under such agreement shall be considered to be a cooperating State
			 agency for purposes of this part.
								(6)Responsibilities
			 of cooperating agenciesEach cooperating State agency shall, in
			 carrying out paragraph (1)(B)—
									(A)advise each worker
			 who applies for unemployment insurance of the benefits under this part and the
			 procedures and deadlines for applying for such benefits;
									(B)facilitate the
			 early filing of petitions under section 311(a) for any workers that the agency
			 considers are likely to be eligible for benefits under this part;
									(C)advise each
			 adversely affected worker to apply for training under section 312(b) before, or
			 at the same time, the worker applies for climate change adjustment assistance
			 under section 312(a);
									(D)perform outreach
			 to, intake of, and orientation for adversely affected workers and adversely
			 affected incumbent workers covered by a certification under section 312(a) with
			 respect to assistance and benefits available under this part;
									(E)make employment
			 services described in section 312(b)(1) available to adversely affected workers
			 and adversely affected incumbent workers covered by a certification under
			 section 311(d) and, if funds provided to carry out this part are insufficient
			 to make such services available, make arrangements to make such services
			 available through other Federal programs; and
									(F)provide the benefits and reemployment
			 services under this part in a manner that is necessary for the proper and
			 efficient administration of this part, including the use of state agency
			 personnel employed in accordance with a merit system of personnel
			 administration standards, including—
										(i)making
			 determinations of eligibility for, and payment of, climate change readjustment
			 assistance and health care benefit replacement amounts;
										(ii)developing
			 recommendations regarding payments as a bridge to retirement and lump sum
			 payments to pension plans in accordance with this subsection; and
										(iii)the provision of
			 reemployment services to eligible workers, including referral to training
			 services.
										(7)Submission of
			 certain informationIn order to promote the coordination of
			 workforce investment activities in each State with activities carried out under
			 this part, any agreement entered into under this section shall provide that the
			 State shall submit to the Secretary, in such form as the Secretary may require,
			 the description and information described in paragraphs (8) and (14) of section
			 112(b) of the Workforce Investment Act of 1998 (29 U.S.C. 2822(b)) and a
			 description of the State's rapid response activities under section 134(a)(2)(A)
			 of that Act (29 U.S.C. 2864(a)(2)(A)).
								(8)Control
			 measures
									(A)In
			 generalThe Secretary shall require each cooperating State and
			 cooperating State agency to implement effective control measures and to
			 effectively oversee the operation and administration of the climate change
			 adjustment assistance program under this part, including by means of monitoring
			 the operation of control measures to improve the accuracy and timeliness of the
			 data being collected and reported.
									(B)DefinitionFor
			 purposes of subparagraph (A), the term control measures means
			 measures that—
										(i)are internal to a
			 system used by a State to collect data; and
										(ii)are designed to
			 ensure the accuracy and verifiability of such data.
										(9)Data
			 reporting
									(A)In
			 generalAny agreement entered into under this section shall
			 require the cooperating State or cooperating State agency to report to the
			 Secretary on a quarterly basis comprehensive performance accountability data,
			 to consist of—
										(i)the core
			 indicators of performance described in subparagraph (B)(i);
										(ii)the additional
			 indicators of performance described in subparagraph (B)(ii), if any; and
										(iii)a description of
			 efforts made to improve outcomes for workers under the climate change
			 adjustment assistance program.
										(B)Core indicators
			 described
										(i)In
			 generalThe core indicators of performance described in this
			 subparagraph are—
											(I)the percentage of
			 workers receiving benefits under this part who are employed during the second
			 calendar quarter following the calendar quarter in which the workers cease
			 receiving such benefits;
											(II)the percentage of
			 such workers who are employed in each of the third and fourth calendar quarters
			 following the calendar quarter in which the workers cease receiving such
			 benefits; and
											(III)the earnings of
			 such workers in each of the third and fourth calendar quarters following the
			 calendar quarter in which the workers cease receiving such benefits.
											(ii)Additional
			 indicatorsThe Secretary and a cooperating State or cooperating
			 State agency may agree upon additional indicators of performance for the
			 climate change adjustment assistance program under this part, as
			 appropriate.
										(C)Standards with
			 respect to reliability of dataIn preparing the quarterly report
			 required by subparagraph (A), each cooperating State or cooperating State
			 agency shall establish procedures that are consistent with guidelines to be
			 issued by the Secretary to ensure that the data reported are valid and
			 reliable.
									(10)Verification of
			 eligibility for program benefits
									(A)In
			 generalAn agreement under this section shall provide that the
			 State shall periodically redetermine that a worker receiving benefits under
			 this part who is not a citizen or national of the United States remains in a
			 satisfactory immigration status. Once satisfactory immigration status has been
			 initially verified through the immigration status verification system described
			 in section 1137(d) of the Social Security Act (42 U.S.C. 1320b–7(d)) for
			 purposes of establishing a worker's eligibility for unemployment compensation,
			 the State shall reverify the worker’s immigration status if the documentation
			 provided during initial verification will expire during the period in which
			 that worker is potentially eligible to receive benefits under this part. The
			 State shall conduct such redetermination in a timely manner, utilizing the
			 immigration status verification system described in section 1137(d) of the
			 Social Security Act (42 U.S.C. 1320b–7(d)).
									(B)ProceduresThe
			 Secretary shall establish procedures to ensure the uniform application by the
			 States of the requirements of this paragraph.
									(b)Administration
			 absent State agreement
								(1)In any State where
			 there is no agreement in force between a State or its agency under subsection
			 (a), the Secretary shall promulgate regulations for the performance of all
			 necessary functions under section 312, including provision for a fair hearing
			 for any worker whose application for payments is denied.
								(2)A final
			 determination under paragraph (1) with respect to entitlement to program
			 benefits under section 312 is subject to review by the courts in the same
			 manner and to the same extent as is provided by section 205(g) of the Social
			 Security Act (42 U.S.C. 405(g)).
								(c)Prohibition on
			 contracting with private entitiesNeither the Secretary nor a State may
			 contract with any private for-profit or nonprofit entity for the administration
			 of the climate change adjustment assistance program under this part.
							(d)Payment to the
			 States
								(1)In
			 generalThe Secretary shall from time to time certify to the
			 Secretary of the Treasury for payment to each cooperating State the sums
			 necessary to enable such State as agent of the United States to make payments
			 provided for by this part.
								(2)RestrictionAll
			 money paid a State under this subsection shall be used solely for the purposes
			 for which it is paid; and money so paid which is not used for such purposes
			 shall be returned, at the time specified in the agreement under this section,
			 to the Secretary of the Treasury.
								(3)BondsAny
			 agreement under this section may require any officer or employee of the State
			 certifying payments or disbursing funds under the agreement or otherwise
			 participating in the performance of the agreement, to give a surety bond to the
			 United States in such amount as the Secretary may deem necessary, and may
			 provide for the payment of the cost of such bond from funds for carrying out
			 the purposes of this part.
								(e)Labor
			 standards
								(1)Prohibition on
			 displacementAn individual in
			 an apprenticeship program or on-the-job training program under this part shall
			 not displace (including a partial displacement, such as a reduction in the
			 hours of non-overtime work, wages, or employment benefits) any employed
			 employee.
								(2)Prohibition on
			 impairment of contractsAn apprenticeship program or on-the-job
			 raining program under this Act shall not impair an existing contract for
			 services or collective bargaining agreement, and no such activity that would be
			 inconsistent with the terms of a collective bargaining agreement shall be
			 undertaken without the written concurrence of the labor organization and
			 employer concerned.
								(3)Additional
			 standardsThe Secretary, or a State acting under an agreement
			 described in subsection (a) may pay the costs of on-the-job training,
			 notwithstanding any other provision of this section, only if—
									(A)in the case of
			 training which would be inconsistent with the terms of a collective bargaining
			 agreement, the written concurrence of the labor organization concerned has been
			 obtained;
									(B)the job for which
			 such adversely affected worker is being trained is not being created in a
			 promotional line that will infringe in any way upon the promotional
			 opportunities of currently employed individuals;
									(C)such training is
			 not for the same occupation from which the worker was separated and with
			 respect to which such worker’s group was certified pursuant to section
			 311(d);
									(D)the employer is
			 provided reimbursement of not more than 50 percent of the wage rate of the
			 participant, for the cost of providing the training and additional supervision
			 related to the training; and
									(E)the employer has
			 not received payment under with respect to any other on-the-job training
			 provided by such employer which failed to meet the requirements of
			 subparagraphs (A) through (D).
									(f)DefinitionsAs used in this part the following
			 definitions apply:
								(1)The term adversely affected
			 employment means employment at an employment site, if workers at such
			 site are eligible to apply for adjustment assistance under this part.
								(2)The term adversely affected
			 worker means an individual who has been totally or partially separated
			 from employment and is eligible to apply for adjustment assistance under this
			 part.
								(3)The term average weekly wage
			 means 1/13 of the total wages paid to an individual in the
			 quarter in which the individual’s total wages were highest among the first 4 of
			 the last 5 completed calendar quarters immediately before the quarter in which
			 occurs the week with respect to which the computation is made. Such week shall
			 be the week in which total separation occurred, or, in cases where partial
			 separation is claimed, an appropriate week, as defined in regulations
			 prescribed by the Secretary.
								(4)The term
			 average weekly hours means the average hours worked by the
			 individual (excluding overtime) in the employment from which he has been or
			 claims to have been separated in the 52 weeks (excluding weeks during which the
			 individual was sick or on vacation) preceding the week specified in the last
			 sentence of paragraph (4).
								(5)The term
			 benefit period means, with respect to an individual—
									(A)the benefit year
			 and any ensuing period, as determined under applicable State law, during which
			 the individual is eligible for regular compensation, additional compensation,
			 or extended compensation; or
									(B)the equivalent to
			 such a benefit year or ensuing period provided for under the applicable Federal
			 unemployment insurance law.
									(6)The term consumer goods
			 manufacturing means the electrical equipment, appliance, and component
			 manufacturing industry and transportation equipment manufacturing.
								(7)The term employment site means
			 a single facility or site of employment.
								(8)The term energy-intensive
			 manufacturing industries means all industrial sectors, entities, or
			 groups of entities that meet the energy or greenhouse gas intensity criteria in
			 section 763(b)(2)(A) of the Clean Air Act based on the most recent data
			 available.
								(9)The term energy producing and
			 transforming industries means the coal mining industry, oil and gas
			 extraction, electricity power generation, transmission and distribution, and
			 natural gas distribution.
								(10)The term
			 on-the-job training means training provided by an employer to an
			 individual who is employed by the employer.
								(11)The terms
			 partial separation and partially separated refer,
			 with respect to an individual who has not been totally separated, that such
			 individual has had—
									(A)his or her hours
			 of work reduced to 80 percent or less of his average weekly hours in adversely
			 affected employment; and
									(B)his or her wages
			 reduced to 80 percent or less of his average weekly wage in such adversely
			 affected employment.
									(12)The term public agency means a
			 department or agency of a State or political subdivision of a State or of the
			 Federal Government.
								(13)The term
			 Secretary means the Secretary of Labor.
								(14)The term service workers means
			 workers supplying support or auxiliary services to an employment site.
								(15)The term
			 State includes the District of Columbia and the Commonwealth of
			 Puerto Rico: and the term United States when used in the
			 geographical sense includes such Commonwealth.
								(16)The term
			 State agency means the agency of the State which administers the
			 State law.
								(17)The term
			 State law means the unemployment insurance law of the State
			 approved by the Secretary of Labor under section 3304 of the Internal Revenue
			 Code of 1986.
								(18)The terms
			 total separation and totally separated refer to the
			 layoff or severance of an individual from employment with an employer in which
			 adversely affected employment exists.
								(19)The term
			 unemployment insurance means the unemployment compensation payable
			 to an individual under any State law or Federal unemployment compensation law,
			 including chapter 85 of title 5, United States Code, and the Railroad
			 Unemployment Insurance Act (45 U.S.C. 351 et seq.). The terms regular
			 compensation, additional compensation, and extended
			 compensation have the same respective meanings that are given them in
			 section 205(2), (3), and (4) of the Federal-State Extended Unemployment
			 Compensation Act of 1970 (26 U.S.C. 3304 note; Public Law 91–373).
								(20)The term
			 week means a week as defined in the applicable State law.
								(21)The term
			 week of unemployment means a week of total, part-total, or partial
			 unemployment as determined under the applicable State law or Federal
			 unemployment insurance law.
								(g)Special rule
			 with respect to military service
								(1)In
			 generalNotwithstanding any other provision of this part, the
			 Secretary may waive any requirement of this part that the Secretary determines
			 is necessary to ensure that an adversely affected worker who is a member of a
			 reserve component of the Armed Forces and serves a period of duty described in
			 paragraph (2) is eligible to receive climate change adjustment assistance,
			 training, and other benefits under this part in the same manner and to the same
			 extent as if the worker had not served the period of duty.
								(2)Period of duty
			 describedAn adversely affected worker serves a period of duty
			 described in this paragraph if, before completing training under this part, the
			 worker—
									(A)serves on active
			 duty for a period of more than 30 days under a call or order to active duty of
			 more than 30 days; or
									(B)in the case of a
			 member of the Army National Guard of the United States or Air National Guard of
			 the United States, performs full-time National Guard duty under section 502(f)
			 of title 32, United States Code, for 30 consecutive days or more when
			 authorized by the President or the Secretary of Defense for the purpose of
			 responding to a national emergency declared by the President and supported by
			 Federal funds.
									(h)Fraud and
			 recovery of overpayments
								(1)Recovery of
			 payments to which an individual was not entitledIf the Secretary or a court of competent
			 jurisdiction determines that any person has received any payment under this
			 part to which the individual was not entitled, such individual shall be liable
			 to repay such amount to the Secretary, as the case may be, except that the
			 Secretary shall waive such repayment if such agency or the Secretary determines
			 that—
									(A)the payment was
			 made without fault on the part of such individual; and
									(B)requiring such
			 repayment would cause a financial hardship for the individual (or the
			 individual’s household, if applicable) when taking into consideration the
			 income and resources reasonably available to the individual (or household) and
			 other ordinary living expenses of the individual (or household).
									(2)Means of
			 recoveryUnless an
			 overpayment is otherwise recovered, or waived under paragraph (1), the
			 Secretary shall recover the overpayment by deductions from any sums payable to
			 such person under this part, under any Federal unemployment compensation law or
			 other Federal law administered by the Secretary which provides for the payment
			 of assistance with respect to unemployment. Any amount recovered under this
			 section shall be returned to the Treasury of the United States.
								(3)Penalties for
			 fraudAny person who—
									(A)makes a false
			 statement of a material fact knowing it to be false, or knowingly fails to
			 disclose a material fact, for the purpose of obtaining or increasing for that
			 person or for any other person any payment authorized to be furnished under
			 this part; or
									(B)makes a false
			 statement of a material fact knowing it to be false, or knowingly fails to
			 disclose a material fact, when providing information to the Secretary during an
			 investigation of a petition under section 311(c);
									shall be imprisoned for not more
			 than one year, or fined under title 18, United States Code, or both, and be
			 ineligible for any further payments under this part.(i)RegulationsThe
			 Secretary shall prescribe such regulations as may be necessary to carry out the
			 provisions of this part.
							(j)Study on older
			 workersThe Secretary shall
			 conduct a study examine the circumstances of older adversely affected workers
			 and the ability of such workers to access their retirement benefits. The
			 Secretary shall transmit a report to Congress not later than 2 years after the
			 date of enactment of this Act on the findings of the study and the Secretary’s
			 recommendations on how to ensure that adversely affected workers within 2 years
			 of retirement are able to access their retirement benefits.
							BInternational
			 climate change programs
					321.Strategic
			 Interagency Board on International Climate Investment
						(a)Establishment
							(1)In
			 generalNot later than 90 days after the date of the enactment of
			 this Act, the President shall establish the Strategic Interagency Board
			 on International Climate Investment (referred to in this subtitle as
			 the Board).
							(2)CompositionThe
			 Board shall be composed of—
								(A)the Secretary of
			 State;
								(B)the Administrator
			 of United States Agency for International Development;
								(C)the Secretary of
			 Energy;
								(D)the Secretary of
			 the Treasury;
								(E)the Secretary of
			 Commerce;
								(F)the Secretary of
			 Agriculture;
								(G)the Administrator;
			 and
								(H)such other
			 relevant officials as the President may designate.
								(b)DutiesThe
			 duties of the Board shall include assessing, monitoring, and evaluating the
			 progress and contributions of relevant departments and agencies of the Federal
			 Government in supporting financing for international climate change
			 activities.
						322.Emission
			 reductions from reduced deforestationTitle VII of the Clean Air Act (as amended
			 by section 101 of division B) is amended by adding at the end the
			 following:
						
							ESupplemental
				emission reductions
								751.DefinitionsIn this part:
									(1)AdministratorThe
				term Administrator means the Administrator of the United States
				Agency for International Development.
									(2)DeforestationThe
				term deforestation means a change in land use from a forest to any
				other land use.
									(3)DegradationThe
				term degradation, with respect to a forest, is any reduction in
				the carbon stock of a forest due to the impact of human land-use
				activities.
									(4)Emission
				reductionsThe term emission reductions means
				greenhouse gas emission reductions achieved from reduced or avoided
				deforestation under this title.
									(5)Leakage
				prevention activitiesThe term leakage prevention
				activities means activities in developing countries that are directed at
				preserving existing forest carbon stocks, including forested wetlands and
				peatlands, that might, absent such activities, be lost through leakage.
									752.PurposesThe purposes of this part are to provide
				United States assistance to developing countries—
									(1)to develop,
				implement and improve nationally appropriate greenhouse gas mitigation policies
				and actions that reduce deforestation and forest degradation or conserve or
				restore forest ecosystems, in a measurable, reportable, and verifiable manner;
				and
									(2)in a manner that
				is consistent with and enhances the implementation of complementary United
				States policies that support the good governance of forests, biodiversity
				conservation, and environmentally sustainable development, while taking local
				communities, most vulnerable populations and communities, particularly
				forest-dependent communities and indigenous peoples into consideration.
									753.Emission
				reductions from reduced deforestation
									(a)In
				generalNot later than 2 years after the date of the enactment of
				this part, the Administrator, in consultation with the Administrator of the
				Environmental Protection Agency, the Secretary of Agriculture, and the head of
				any other appropriate agency, shall establish a program to provide assistance
				to reduce greenhouse gas emissions from deforestation in developing countries,
				in accordance with this title.
									(b)ObjectivesThe
				objectives of the program established under this section shall be—
										(1)to reduce
				greenhouse gas emissions from deforestation in developing countries by at least
				720,000,000 tons of carbon dioxide equivalent in 2020, and a cumulative
				quantity of at least 6,000,000,000 tons of carbon dioxide equivalent by
				December 31, 2025, with additional reductions in subsequent years;
										(2)to assist
				developing countries in preparing to participate in international markets for
				international offset credits for reduced emissions from deforestation;
				and
										(3)to preserve
				existing forest carbon stocks in countries where such forest carbon may be
				vulnerable to international
				leakage.
										.
					323.International
			 Clean Energy Deployment Program
						(a)PurposesThe purposes of this section are—
							(1)to assist
			 developing countries in activities that reduce, sequester, or avoid greenhouse
			 gas emissions;
							(2)to encourage those
			 countries to shift toward low-carbon development, and promote a successful
			 global agreement under the United Nations Framework Convention on Climate
			 Change, done at New York on May 9, 1992 (or a successor agreement) (referred to
			 in this subtitle as the Convention); and
							(3)to promote robust
			 compliance with and enforcement of existing international legal requirements
			 for the protection of intellectual property rights.
							(b)Establishment of
			 International Clean Energy Deployment Program
							(1)EstablishmentThe
			 Secretary of State, in consultation with an interagency group designated by the
			 President, shall establish an International Clean Energy Deployment Program in
			 accordance with this section.
							(2)Distribution of
			 assistanceThe Secretary of State, or the head of such other
			 Federal agency as the President may designate, shall direct the distribution of
			 funding to carry out the Clean Energy Technology Program—
								(A)in the form of
			 bilateral assistance;
								(B)to multilateral
			 funds or international institutions pursuant to the Convention or an agreement
			 negotiated under the Convention; or
								(C)through a
			 combination of the mechanisms identified under subparagraphs (A) and
			 (B).
								(c)Determination of
			 qualifying activitiesAssistance under this subtitle may be
			 provided only to qualifying entities for clean technology activities (including
			 building relevant technical and institutional capacity) that contribute to
			 substantial, measurable, reportable, and verifiable reductions, sequestration,
			 or avoidance of greenhouse gas emissions.
						324.International
			 climate change adaptation and global security program
						(a)PurposesThe purposes of this section are—
							(1)to provide
			 assistance to the most vulnerable developing countries, particularly to the
			 most vulnerable communities and populations in those countries; and
							(2)to support the
			 development and implementation of climate change adaptation programs in a way
			 that protects and promotes interests of the United States, to the extent those
			 interests may be advanced by minimizing, averting, or increasing resilience to
			 climate change impacts.
							(b)International
			 climate change adaptation and global security program
							(1)EstablishmentThe
			 Secretary of State, in consultation with the Administrator of the United States
			 Agency for International Development, the Secretary of the Treasury, and the
			 Administrator, shall establish an International Climate Change Adaptation and
			 Global Security Program in accordance with this section.
							(2)Distribution of
			 assistanceThe Secretary of State, or the head of such other
			 Federal agency as the President may designate, after consultation with the
			 Secretary of the Treasury, the Administrator of the United States Agency for
			 International Development, and the Administrator, shall direct the distribution
			 of funding to carry out the International Climate Change Adaptation and Global
			 Security Program—
								(A)in the form of
			 bilateral assistance;
								(B)to multilateral
			 funds or international institutions pursuant to the Convention or an agreement
			 negotiated under the Convention; or
								(C)through a
			 combination of the mechanisms identified under subparagraphs (A) and
			 (B).
								325.Evaluation and
			 reports
						(a)Monitoring,
			 evaluation, and enforcementThe Board shall establish and implement a
			 system to monitor and evaluate the effectiveness and efficiency of assistance
			 provided under this subtitle by including evaluation criteria, such as
			 performance indicators.
						(b)Reports and
			 review
							(1)Annual
			 reportNot later than 1 year after the date of enactment of this
			 Act, and annually thereafter, the Board shall submit to the appropriate
			 committees of Congress a report that describes—
								(A)the steps Federal
			 agencies have taken, and the progress made, toward accomplishing the objectives
			 of this section; and
								(B)the ramifications
			 of any potentially destabilizing impacts climate change may have on the
			 interests of the United States.
								(2)ReviewsNot
			 later than 3 years after the date of enactment of this Act, and triennially
			 thereafter, the Board, in cooperation with the National Academy of Sciences and
			 other appropriate research and development institutions, shall—
								(A)review the global
			 needs and opportunities for climate change investment in developing countries;
			 and
								(B)submit to Congress
			 a report that describes the findings of the review.
								326.Report on
			 climate actions of major economies
						(a)In
			 generalThe Secretary of State, in cooperation with the Board,
			 shall prepare an interagency report on climate change and energy policy of the
			 5 countries that, of the countries that are not members of the Organisation for
			 Economic Co-Operation and Development, emit the greatest annual quantity of
			 greenhouse gases.
						(b)PurposesThe
			 purposes of the report shall be—
							(1)to provide to
			 Congress and the public of the United States—
								(A)a better
			 understanding of the actions the countries described in subsection (a) are
			 taking to reduce greenhouse gas emissions; and
								(B)an assessment of
			 the climate change and energy policy commitments and actions of those
			 countries; and
								(2)to identify the
			 means by which the United States can assist those countries in achieving such a
			 reduction.
							(c)Submission to
			 CongressNot later than 15 months after the date of enactment of
			 this Act, the Secretary of State shall submit to the appropriate committees of
			 Congress the report prepared under this section.
						CAdapting to
			 climate change
					1Domestic
			 adaptation
						ANational Climate
			 Change Adaptation Program
							341.National
			 Climate Change Adaptation ProgramThe President shall establish within the
			 United States Global Change Research Program a National Climate Change
			 Adaptation Program for the purpose of increasing the overall effectiveness of
			 Federal climate change adaptation efforts.
							342.Climate
			 servicesThe Secretary of
			 Commerce, acting through the Administrator of the National Oceanic and
			 Atmospheric Administration (NOAA), shall establish within NOAA a National
			 Climate Service to develop climate information, data, forecasts, and warnings
			 at national and regional scales, and to distribute information related to
			 climate impacts to State, local, and tribal governments and the public to
			 facilitate the development and implementation of strategies to reduce society’s
			 vulnerability to climate variability and change.
							BPublic health and
			 climate change
							351.Sense of
			 Congress on public health and climate changeIt is the sense of the Congress that the
			 Federal Government, in cooperation with international, State, tribal, and local
			 governments, Indian tribes, concerned public and private organizations, and
			 citizens, should use all practicable means and measures—
								(1)to assist the
			 efforts of public health and health care professionals, first responders,
			 States, Indian tribes, municipalities, and local communities to incorporate
			 measures to prepare health systems to respond to the impacts of climate
			 change;
								(2)to ensure—
									(A)that the Nation’s
			 health professionals have sufficient information to prepare for and respond to
			 the adverse health impacts of climate change;
									(B)the utility and
			 value of scientific research in advancing understanding of—
										(i)the health impacts
			 of climate change; and
										(ii)strategies to prepare for and respond to
			 the health impacts of climate change;
										(C)the identification
			 of communities vulnerable to the health effects of climate change and the
			 development of strategic response plans to be carried out by health
			 professionals for those communities;
									(D)the improvement of
			 health status and health equity through efforts to prepare for and respond to
			 climate change; and
									(E)the inclusion of
			 health policy in the development of climate change responses;
									(3)to encourage
			 further research, interdisciplinary partnership, and collaboration among
			 stakeholders in order to—
									(A)understand and
			 monitor the health impacts of climate change; and
									(B)improve public
			 health knowledge and response strategies to climate change;
									(4)to enhance
			 preparedness activities, and public health infrastructure, relating to climate
			 change and health;
								(5)to encourage each
			 and every American to learn about the impacts of climate change on health;
			 and
								(6)to assist the
			 efforts of developing nations to incorporate measures to prepare health systems
			 to respond to the impacts of climate change.
								352.Relationship to
			 other lawsNothing in this
			 subpart in any manner limits the authority provided to or responsibility
			 conferred on any Federal department or agency by any provision of any law
			 (including regulations) or authorizes any violation of any provision of any law
			 (including regulations), including any health, energy, environmental,
			 transportation, or any other law or regulation.
							353.National
			 strategic action plan
								(a)Requirement
									(1)In
			 generalThe Secretary of
			 Health and Human Services, within 2 years after the date of the enactment of
			 this Act, on the basis of the best available science, and in consultation
			 pursuant to paragraph (2), shall publish a strategic action plan to assist
			 health professionals in preparing for and responding to the impacts of climate
			 change on public health in the United States and other nations, particularly
			 developing nations.
									(2)ConsultationIn
			 developing or making any revision to the national strategic action plan, the
			 Secretary shall—
										(A)consult with the Director of the Centers
			 for Disease Control and Prevention, the Administrator of the Environmental
			 Protection Agency, the Director of the National Institutes of Health, the
			 Director of the Indian Health Service, the Secretary of Energy, other
			 appropriate Federal agencies, Indian tribes, State and local governments,
			 public health organizations, scientists, and other interested stakeholders;
			 and
										(B)provide
			 opportunity for public input.
										(b)Contents
									(1)In
			 generalThe Secretary shall
			 assist health professionals in preparing for and responding effectively and
			 efficiently to the health effects of climate change through measures
			 including—
										(A)developing,
			 improving, integrating, and maintaining domestic and international disease
			 surveillance systems and monitoring capacity to respond to health-related
			 effects of climate change, including on topics addressing—
											(i)water, food, and
			 vector borne infectious diseases and climate change;
											(ii)pulmonary
			 effects, including responses to aeroallergens;
											(iii)cardiovascular
			 effects, including impacts of temperature extremes;
											(iv)air pollution health effects, including
			 heightened sensitivity to air pollution;
											(v)hazardous algal
			 blooms;
											(vi)mental and
			 behavioral health impacts of climate change;
											(vii)the health of
			 refugees, displaced persons, and vulnerable communities;
											(viii)the implications for communities vulnerable
			 to health effects of climate change, as well as strategies for responding to
			 climate change within these communities; and
											(ix)local and
			 community-based health interventions for climate-related health impacts;
											(B)creating tools for
			 predicting and monitoring the public health effects of climate change on the
			 international, national, regional, State, tribal, and local levels, and
			 providing technical support to assist in their implementation;
										(C)developing public health communications
			 strategies and interventions for extreme weather events and disaster response
			 situations;
										(D)identifying and prioritizing communities
			 and populations vulnerable to the health effects of climate change, and
			 determining actions and communication strategies that should be taken to inform
			 and protect these communities and populations from the health effects of
			 climate change;
										(E)developing health
			 communication, public education, and outreach programs aimed at public health
			 and health care professionals, as well as the general public, to promote
			 preparedness and response strategies relating to climate change and public
			 health, including the identification of greenhouse gas reduction behaviors that
			 are health-promoting; and
										(F)developing
			 academic and regional centers of excellence devoted to—
											(i)researching relationships between climate
			 change and health;
											(ii)expanding and
			 training the public health workforce to strengthen the capacity of such
			 workforce to respond to and prepare for the health effects of climate
			 change;
											(iii)creating and
			 supporting academic fellowships focusing on the health effects of climate
			 change; and
											(iv)training senior
			 health ministry officials from developing nations to strengthen the capacity of
			 such nations to—
												(I)prepare for and
			 respond to the health effects of climate change; and
												(II)build an
			 international network of public health professionals with the necessary climate
			 change knowledge base;
												(G)using techniques, including health impact
			 assessments, to assess various climate change public health preparedness and
			 response strategies on international, national, State, regional, tribal, and
			 local levels, and make recommendations as to those strategies that best protect
			 the public health;
										(H)(i)assisting in the
			 development, implementation, and support of State, regional, tribal, and local
			 preparedness, communication, and response plans (including with respect to the
			 health departments of such entities) to anticipate and reduce the health
			 threats of climate change; and
											(ii)pursuing collaborative efforts to develop,
			 integrate, and implement such plans;
											(I)creating a program to advance research as
			 it relates to the effects of climate change on public health across Federal
			 agencies, including research to—
											(i)identify and assess climate change health
			 effects preparedness and response strategies;
											(ii)prioritize
			 critical public health infrastructure projects related to potential climate
			 change impacts that affect public health; and
											(iii)coordinate
			 preparedness for climate change health impacts, including the development of
			 modeling and forecasting tools;
											(J)providing technical assistance for the
			 development, implementation, and support of preparedness and response plans to
			 anticipate and reduce the health threats of climate change in developing
			 nations; and
										(K)carrying out other activities determined
			 appropriate by the Secretary to plan for and respond to the impacts of climate
			 change on public health.
										(c)RevisionThe
			 Secretary shall revise the national strategic action plan not later than July
			 1, 2014, and every 4 years thereafter, to reflect new information collected
			 pursuant to implementation of the national strategic action plan and otherwise,
			 including information on—
									(1)the status of
			 critical environmental health parameters and related human health
			 impacts;
									(2)the impacts of
			 climate change on public health; and
									(3)advances in the
			 development of strategies for preparing for and responding to the impacts of
			 climate change on public health.
									(d)Implementation
									(1)Implementation
			 through HHSThe Secretary shall exercise the Secretary’s
			 authority under this subpart and other provisions of Federal law to achieve the
			 goals and measures of the national strategic action plan.
									(2)Other public
			 health programs and initiativesThe Secretary and Federal officials of
			 other relevant Federal agencies shall administer public health programs and
			 initiatives authorized by provisions of law other than this subpart, subject to
			 the requirements of such statutes, in a manner designed to achieve the goals of
			 the national strategic action plan.
									(3)Specific
			 activitiesIn furtherance of the national strategic action plan,
			 the Secretary shall—
										(A)conduct scientific
			 research to assist health professionals in preparing for and responding to the
			 impacts of climate change on public health; and
										(B)provide funding
			 for—
											(i)research on the
			 health effects of climate change; and
											(ii)preparedness
			 planning on the international, national, State, tribal, regional, and local
			 levels to respond to or reduce the burden of health effects of climate change;
			 and
											(C)carry out other
			 activities determined appropriate by the Secretary to prepare for and respond
			 to the impacts of climate change on public health.
										354.Advisory
			 board
								(a)EstablishmentThe
			 Secretary shall establish a permanent science advisory board comprised of not
			 less than 10 and not more than 20 members.
								(b)Appointment of
			 membersThe Secretary shall appoint the members of the science
			 advisory board from among individuals—
									(1)who have expertise
			 in public health and human services, climate change, and other relevant
			 disciplines; and
									(2)at least
			 1/2 of whom are recommended by the President of the
			 National Academy of Sciences.
									(c)FunctionsThe
			 science advisory board shall—
									(1)provide scientific
			 and technical advice and recommendations to the Secretary on the domestic and
			 international impacts of climate change on public health, populations and
			 regions particularly vulnerable to the effects of climate change, and
			 strategies and mechanisms to prepare for and respond to the impacts of climate
			 change on public health; and
									(2)advise the
			 Secretary regarding the best science available for purposes of issuing the
			 national strategic action plan.
									355.Reports
								(a)Needs
			 assessment
									(1)In
			 generalThe Secretary shall seek to enter into, by not later than
			 6 months after the date of the enactment of this Act, an agreement with the
			 National Research Council and the Institute of Medicine to complete a report
			 that—
										(A)assesses the needs
			 for health professionals to prepare for and respond to climate change impacts
			 on public health; and
										(B)recommends
			 programs to meet those needs.
										(2)SubmissionThe
			 agreement under paragraph (1) shall require the completed report to be
			 submitted to the Congress and the Secretary and made publicly available not
			 later than 1 year after the date of the agreement.
									(b)Climate change
			 health protection and promotion reports
									(1)In
			 generalThe Secretary, in
			 consultation with the advisory board established under section 354, shall
			 ensure the issuance of reports to aid health professionals in preparing for and
			 responding to the adverse health effects of climate change that—
										(A)review scientific
			 developments on health impacts of climate change; and
										(B)recommend changes
			 to the national strategic action plan.
										(2)SubmissionThe
			 Secretary shall submit the reports required by paragraph (1) to the Congress
			 and make such reports publicly available not later than July 1, 2013, and every
			 4 years thereafter.
									356.DefinitionsIn this subpart:
								(1)Health impact
			 assessmentThe term health impact assessment means a
			 combination of procedures, methods, and tools by which a policy, program, or
			 project may be judged as to its potential effects on the health of a
			 population, and the distribution of those effects within the population.
								(2)National
			 strategic action planThe term national strategic action
			 plan means the plan issued and revised under section 353.
								(3)SecretaryUnless
			 otherwise specified, the term Secretary means the Secretary of
			 Health and Human Services.
								CClimate change
			 safeguards for natural resources conservation
							361.PurposesThe purposes of this subpart are—
								(1)to establish an integrated Federal program
			 that responds to ongoing and expected impacts of climate change, including,
			 where applicable, ocean acidification, drought, flooding, and wildfire, by
			 protecting, restoring, and conserving the natural resources of the United
			 States; and
								(2)to provide
			 financial support and incentives for programs, strategies, and activities that
			 respond to threats of climate change, including, where applicable, ocean
			 acidification, drought, flooding, and wildfire, by protecting, restoring, and
			 conserving the natural resources of the United States.
								362.Natural
			 resources climate change adaptation policyIt is the policy of the Federal Government,
			 in cooperation with State and local governments, Indian tribes, and other
			 interested stakeholders, to use all practicable means to protect, restore, and
			 conserve natural resources so that natural resources become more resilient,
			 adapt to, and withstand the ongoing and expected impacts of climate change,
			 including, where applicable, ocean acidification, drought, flooding, and
			 wildfire.
							363.DefinitionsIn this subpart:
								(1)AccountThe
			 term Account means the Natural Resources Climate Change Adaption
			 Account established by section 370(a).
								(2)AdministratorsThe
			 term Administrators means—
									(A)the Administrator
			 of the National Oceanic and Atmospheric Administration; and
									(B)the Director of
			 the United States Geological Survey.
									(3)BoardThe
			 term Board means the Science Advisory Board established by section
			 367(f)(1).
								(4)CenterThe
			 term Center means the National Climate Change and Wildlife Science
			 Center described by section 367(e)(1).
								(5)Coastal
			 stateThe term coastal State has the meaning given
			 the term coastal state in section 304 of the Coastal Zone
			 Management Act of 1972 (16 U.S.C. 1453).
								(6)CorridorsThe term corridors means areas
			 that—
									(A)provide connectivity, over different time
			 scales, of habitats or potential habitats; and
									(B)facilitate terrestrial, marine, estuarine,
			 and freshwater fish, wildlife, or plant movement necessary for migration, gene
			 flow, or dispersal, or to respond to the ongoing and expected impacts of
			 climate change, including, where applicable, ocean acidification, drought,
			 flooding, and wildfire.
									(7)Ecological
			 processesThe term ecological processes means
			 biological, chemical, or physical interaction between the biotic and abiotic
			 components of an ecosystem, including—
									(A)nutrient
			 cycling;
									(B)pollination;
									(C)predator-prey
			 relationships;
									(D)soil
			 formation;
									(E)gene flow;
									(F)disease
			 epizootiology;
									(G)larval dispersal
			 and settlement;
									(H)hydrological
			 cycling;
									(I)decomposition;
			 and
									(J)disturbance
			 regimes, such as fire and flooding.
									(8)HabitatThe term habitat means the
			 physical, chemical, and biological properties that fish, wildlife, or plants
			 use for growth, reproduction, survival, food, water, or cover (whether on land,
			 in water, or in an area or region).
								(9)Indian
			 tribeThe term Indian tribe has the meaning given
			 the term in section 4 of the Indian Self-Determination and Education Assistance
			 Act (25 U.S.C. 450b).
								(10)Natural
			 resourcesThe term natural resources means land,
			 wildlife, fish, air, water, estuaries, plants, habitats, and ecosystems of the
			 United States.
								(11)Natural
			 resources adaptationThe term
			 natural resources adaptation means the protection, restoration,
			 and conservation of natural resources so that natural resources become more
			 resilient, adapt to, and withstand the ongoing and expected impacts of climate
			 change, including, where applicable, ocean acidification, drought, flooding,
			 and wildfire.
								(12)PanelThe
			 term Panel means the Natural Resources Climate Change Adaptation
			 Panel established under section 365(a).
								(13)Resilience;
			 resilientThe terms resilience and
			 resilient mean—
									(A)the ability to
			 resist or recover from disturbance; and
									(B)the ability to
			 preserve diversity, productivity, and sustainability.
									(14)StateThe term State means—
									(A)a State of the
			 United States;
									(B)the District of
			 Columbia;
									(C)American
			 Samoa;
									(D)Guam;
									(E)the Commonwealth
			 of the Northern Mariana Islands;
									(F)the Commonwealth
			 of Puerto Rico; and
									(G)the United States
			 Virgin Islands.
									(15)StrategyThe
			 term Strategy means the Natural Resources Climate Change
			 Adaptation Strategy developed under section 366(a).
								364.Council on
			 Environmental QualityThe
			 Chair of the Council on Environmental Quality shall—
								(1)advise the
			 President on implementing and developing—
									(A)the Strategy;
			 and
									(B)the Federal
			 natural resource agency adaptation plans required by section 368;
									(2)serve as the Chair
			 of the Panel established under section 365; and
								(3)coordinate Federal
			 agency strategies, plans, programs, and activities relating to protecting,
			 restoring, and maintaining natural resources so that natural resources become
			 more resilient, adapt to, and withstand the ongoing and expected impacts of
			 climate change.
								365.Natural
			 Resources Climate Change Adaptation Panel
								(a)EstablishmentNot
			 later than 90 days after the date of enactment of this Act, the President shall
			 establish a Natural Resources Climate Change Adaptation Panel.
								(b)DutiesThe
			 Panel shall serve as a forum for interagency consultation on, and the
			 coordination of, the development and implementation of the Strategy.
								(c)MembershipThe
			 Panel shall be composed of—
									(1)the Administrator
			 of the National Oceanic and Atmospheric Administration (or a designee);
									(2)the Chief of the
			 Forest Service (or a designee);
									(3)the Director of
			 the National Park Service (or a designee);
									(4)the Director of
			 the United States Fish and Wildlife Service (or a designee);
									(5)the Director of
			 the Bureau of Land Management (or a designee);
									(6)the Director of
			 the United States Geological Survey (or a designee);
									(7)the Commissioner
			 of Reclamation (or a designee);
									(8)the Director of
			 the Bureau of Indian Affairs (or a designee);
									(9)the Administrator
			 of the Environmental Protection Agency (or a designee);
									(10)the Chief of
			 Engineers (or a designee);
									(11)the Chair of the
			 Council on Environmental Quality (or a designee);
									(12)the Administrator
			 of the Federal Emergency Management Agency (or a designee); and
									(13)the heads of such
			 other Federal agencies or departments with jurisdiction over natural resources
			 of the United States, as determined by the President.
									(d)ChairpersonThe
			 Chair of the Council on Environmental Quality shall serve as the Chairperson of
			 the Panel.
								366.Natural
			 Resources Climate Change Adaptation Strategy
								(a)In
			 generalNot later than 1 year
			 after the date of enactment of this Act, the Panel shall develop a Natural
			 Resources Climate Change Adaptation Strategy—
									(1)to protect, restore, and conserve natural
			 resources so that natural resources become more resilient, adapt to, and
			 withstand the ongoing and expected impacts of climate change; and
									(2)to identify opportunities to mitigate the
			 ongoing and expected impacts of climate change.
									(b)DevelopmentIn
			 developing and revising the Strategy, the Panel shall—
									(1)base the strategy
			 on the best available science;
									(2)develop the
			 strategy in close cooperation with States and Indian tribes;
									(3)coordinate with
			 other Federal agencies, as appropriate;
									(4)consult with local
			 governments, conservation organizations, scientists, and other interested
			 stakeholders; and
									(5)provide public
			 notice and opportunity for comment.
									(c)RevisionAfter
			 the Panel adopts the initial Strategy, the Panel shall review and revise the
			 Strategy every 5 years to incorporate—
									(1)new information
			 regarding the ongoing and expected impacts of climate change on natural
			 resources; and
									(2)new advances in
			 the development of strategies that make natural resources more resilient or
			 able to adapt to the ongoing and expected impacts of climate change.
									(d)ContentsThe
			 Strategy shall—
									(1)assess the vulnerability of natural
			 resources to climate change, including short-term, medium-term, long-term,
			 cumulative, and synergistic impacts;
									(2)describe current
			 research, observation, and monitoring activities at the Federal, State, tribal,
			 and local level related to the ongoing and expected impacts of climate change
			 on natural resources;
									(3)identify and
			 prioritize research and data needs;
									(4)identify natural
			 resources likely to have the greatest need for protection, restoration, and
			 conservation due to the ongoing and expanding impacts of climate change;
									(5)include specific
			 protocols for integrating natural resources adaptation strategies and
			 activities into the conservation and management of natural resources by Federal
			 departments and agencies to ensure consistency across agency
			 jurisdictions;
									(6)include specific
			 actions that Federal departments and agencies shall take to protect, conserve,
			 and restore natural resources to become more resilient, adapt to, and withstand
			 the ongoing and expected impacts of climate change, including a timeline to
			 implement those actions;
									(7)include specific
			 mechanisms for ensuring communication and coordination—
										(A)among Federal
			 departments and agencies; and
										(B)between Federal
			 departments and agencies and State natural resource agencies, United States
			 territories, Indian tribes, private landowners, conservation organizations, and
			 other countries that share jurisdiction over natural resources with the United
			 States;
										(8)include specific
			 actions to develop and implement consistent natural resources inventory and
			 monitoring protocols through interagency coordination and collaboration;
			 and
									(9)include procedures
			 for guiding the development of detailed agency- and department-specific
			 adaptation plans required under section 368.
									(e)ImplementationConsistent
			 with other laws and Federal trust responsibilities concerning Indian land, each
			 Federal department or agency represented on the Panel shall integrate the
			 elements of the Strategy that relate to conservation, restoration, and
			 management of natural resources into agency plans, environmental reviews,
			 programs, and activities.
								367.Natural
			 resources adaptation science and information
								(a)CoordinationNot
			 later than 90 days after the date of enactment of this Act, the Administrators
			 shall establish coordinated procedures for developing and providing science and
			 information necessary to address the ongoing and expected impacts of climate
			 change on natural resources.
								(b)OversightThe
			 National Climate Change and Wildlife Science Center established under
			 subsection (e) and the National Climate Service of the National Oceanic and
			 Atmospheric Administration shall oversee development of the procedures.
								(c)FunctionsThe
			 Administrators shall—
									(1)ensure that the
			 procedures required under subsection (a) avoid duplication; and
									(2)ensure that the
			 National Oceanic and Atmospheric Administration and the United States
			 Geological Survey—
										(A)provide technical
			 assistance to Federal departments and agencies, State and local governments,
			 Indian tribes, and interested private landowners that are pursuing the goals of
			 addressing the ongoing and expected impacts of climate change on natural
			 resources;
										(B)conduct and sponsor research to develop
			 strategies that increase the ability of natural resources to become more
			 resilient, adapt to, and withstand the ongoing and expected impacts of climate
			 change;
										(C)provide Federal departments and agencies,
			 State and local governments, Indian tribes, and interested private landowners
			 with research products, decision and monitoring tools, and information to
			 develop strategies that increase the ability of natural resources to become
			 more resilient, adapt to, and withstand the ongoing and expected impacts of
			 climate change; and
										(D)assist Federal
			 departments and agencies in the development of adaptation plans required by
			 section 368.
										(d)SurveyNot
			 later than 1 year after the date of enactment of this Act, and every 5 years
			 thereafter, the Secretary of Commerce and the Secretary of the Interior shall
			 conduct a climate change impact survey that—
									(1)identifies natural
			 resources considered likely to be adversely affected by climate change;
									(2)includes baseline
			 monitoring and ongoing trend analysis;
									(3)with input from
			 stakeholders, identifies and prioritizes necessary monitoring and research that
			 is most relevant to the needs of natural resource managers to address the
			 ongoing and expected impacts of climate change and to promote resilience;
			 and
									(4)identifies the
			 decision tools necessary to develop strategies that increase the ability of
			 natural resources to become more resilient, adapt to, and withstand the ongoing
			 and expected impacts of climate change.
									(e)National Climate
			 Change and Wildlife Science Center
									(1)EstablishmentThe Secretary of the Interior shall
			 establish the National Climate Change and Wildlife Science Center within the
			 United States Geological Survey.
									(2)FunctionsIn
			 collaboration with Federal and State natural resources agencies and
			 departments, Indian tribes, universities, and other partner organizations, the
			 Center shall—
										(A)assess and
			 synthesize current physical and biological knowledge;
										(B)prioritize
			 scientific gaps in such knowledge in order to forecast the ecological impacts
			 of climate change, including, where applicable, ocean acidification, drought,
			 flooding, and wildfire on fish and wildlife at the ecosystem, habitat,
			 community, population, and species levels;
										(C)develop and
			 improve tools to identify, evaluate, and link scientific approaches and models
			 that forecast the impacts of climate change, including, where applicable, ocean
			 acidification, drought, flooding, and wildfire on fish, wildlife, plants, and
			 associated habitats, including—
											(i)monitoring;
											(ii)predictive
			 models;
											(iii)vulnerability
			 analyses;
											(iv)risk assessments;
			 and
											(v)decision support
			 systems that help managers make informed decisions;
											(D)develop and
			 evaluate tools to adaptively manage and monitor the effects of climate change
			 (including tools for the collection of data) on fish and wildlife on the
			 national, regional, and local level; and
										(E)develop capacities
			 for sharing standardized data and the synthesis of the data described in
			 subparagraph (D).
										(f)Science Advisory
			 Board
									(1)EstablishmentNot
			 later than 180 days after the date of enactment of this Act, the Secretary of
			 Commerce and the Secretary of the Interior shall establish and appoint the
			 members of the Science Advisory Board.
									(2)MembershipThe
			 Board shall be comprised of not fewer than 10 and not more than 20
			 members—
										(A)who have expertise
			 in fish, wildlife, plant, aquatic, and coastal and marine biology, ecology,
			 climate change, including, where applicable, ocean acidification, drought,
			 flooding, and wildfire, and other relevant scientific disciplines;
										(B)who represent a
			 balanced membership among Federal, State, tribal, and local representatives,
			 universities, and conservation organizations; and
										(C)at least
			 ½ of whom are recommended by the President of the National
			 Academy of Sciences.
										(3)DutiesThe
			 Board shall—
										(A)advise the
			 Secretary of Commerce and the Secretary of the Interior on the state of the
			 science regarding—
											(i)the ongoing and
			 expected impacts of climate change, including, where applicable, ocean
			 acidification, drought, flooding, and wildfire on natural resources; and
											(ii)scientific
			 strategies and mechanisms for protecting, restoring, and conserving natural
			 resources so natural resources become more resilient, adapt to, and withstand
			 the ongoing and expected impacts of climate change, including, where
			 applicable, ocean acidification, drought, flooding, and wildfire; and
											(B)identify and
			 recommend priorities for ongoing research needs on the issues described in
			 subparagraph (A).
										(4)CollaborationThe
			 Board shall collaborate with climate change and ecosystem research entities in
			 other Federal agencies and departments.
									(5)Availability to
			 publicThe advice and recommendations of the Board shall be made
			 available to the public.
									368.Federal natural
			 resource agency adaptation plans
								(a)DevelopmentNot later than 1 year after the date of
			 development of the Strategy, each department or agency with representation on
			 the Panel shall—
									(1)complete an
			 adaptation plan for that department or agency that—
										(A)implements the
			 Strategy and is consistent with the natural resources climate change adaptation
			 policy required by section 362;
										(B)details the
			 ongoing and expanding actions of the department or agency, and any changes in
			 decisionmaking processes necessary to increase the ability of resources under
			 the jurisdiction of the department or agency and, to the maximum extent
			 practicable, resources under the jurisdiction of other departments and agencies
			 that may be significantly affected by decisions of the department or agency, to
			 become more resilient, adapt to, and withstand the ongoing and expected impacts
			 of climate change, including, where applicable, ocean acidification, drought,
			 flooding, and wildfire; and
										(C)includes a
			 timeline for implementation;
										(2)provide
			 opportunities for public review and comment on the adaptation plan, and in the
			 case of a plan by the Bureau of Indian Affairs, review by Indian tribes;
			 and
									(3)submit the plan to
			 the President for approval.
									(b)Review by
			 President and submission to Congress
									(1)Review by
			 PresidentThe President
			 shall—
										(A)approve an
			 adaptation plan submitted under subsection (a)(3) if the plan meets the
			 requirements of subsection (c) and is consistent with the Strategy; and
										(B)decide whether to
			 approve the plan within 60 days of submission.
										(2)DisapprovalIf
			 the President disapproves an adaptation plan, the President shall direct the
			 department or agency to submit a revised plan within 60 days of that
			 disapproval.
									(3)Submission to
			 CongressNot later than 30 days after the date of approval of an
			 adaptation plan by the President, the department or agency shall submit the
			 plan to—
										(A)the Committee on
			 Natural Resources of the House of Representatives;
										(B)the Committee on
			 Energy and Natural Resources of the Senate;
										(C)the Committee on
			 Environment and Public Works of the Senate; and
										(D)any other
			 committees of the House of Representatives or the Senate with principal
			 jurisdiction over the department or agency.
										(c)RequirementsEach
			 adaptation plan shall—
									(1)establish programs
			 for assessing the ongoing and expected impacts of climate change, including,
			 where applicable, ocean acidification, drought, flooding, and wildfire on
			 natural resources under the jurisdiction of the department or agency preparing
			 the plan, including—
										(A)assessment of
			 cumulative and synergistic effects; and
										(B)programs that
			 identify and monitor natural resources likely to be adversely affected and that
			 have need for conservation;
										(2)identify and
			 prioritize—
										(A)the strategies of
			 the department or agency preparing the plan;
										(B)the specific
			 conservation actions that address the ongoing and expected impacts of climate
			 change, including, where applicable, ocean acidification, drought, flooding,
			 and wildfire on natural resources under jurisdiction of the department or
			 agency preparing the plan;
										(C)strategies to
			 protect, restore, and conserve such resources to become more resilient, adapt
			 to, and better withstand those impacts, including—
											(i)protection,
			 restoration, and conservation of terrestrial, marine, estuarine, and freshwater
			 habitats and ecosystems;
											(ii)establishment of
			 terrestrial, marine, estuarine, and freshwater habitat linkages and
			 corridors;
											(iii)restoration and
			 conservation of ecological processes;
											(iv)protection of a
			 broad diversity of native species of fish, wildlife, and plant populations
			 across the ranges of those species; and
											(v)protection of
			 fish, wildlife, and plant health, recognizing that climate can alter the
			 distribution and ecology of parasites, pathogens, and vectors;
											(3)describe how the
			 department or agency will—
										(A)integrate the
			 strategies and conservation activities into plans, programs, activities, and
			 actions of the department or agency relating to the conservation and management
			 of natural resources; and
										(B)establish new
			 plans, programs, activities, and actions, if necessary;
										(4)establish
			 methods—
										(A)to assess the
			 effectiveness of strategies and conservation actions the department or agency
			 takes to protect, restore, and conserve natural resources so natural resources
			 become more resilient, adapt to, and withstand the ongoing and expected impacts
			 of climate change; and
										(B)to update those
			 strategies and actions to respond to new information and changing
			 conditions;
										(5)describe current and proposed mechanisms to
			 enhance cooperation and coordination of natural resources adaptation efforts
			 with other Federal agencies, State and local governments, Indian tribes, and
			 nongovernmental stakeholders;
									(6)include written
			 guidance to resource managers that—
										(A)explains how
			 managers are expected to address the ongoing and expected effects of climate
			 change, including, where applicable, ocean acidification, drought, flooding,
			 and wildfire;
										(B)identifies how
			 managers shall obtain any necessary site-specific information; and
										(C)reflects best
			 practices shared among relevant agencies, but recognizes the unique missions,
			 objectives, and responsibilities of each agency;
										(7)identify and
			 assess data and information gaps necessary to develop natural resources
			 adaptation plans and strategies; and
									(8)consider
			 strategies that engage youth and young adults (including youth and young adults
			 working in full-time or part-time youth service or conservation corps programs)
			 to provide the youth and young adults with opportunities for meaningful
			 conservation and community service and to encourage opportunities for
			 employment in the private sector through partnerships with employers.
									(d)Implementation
									(1)In
			 generalUpon approval by the
			 President, each department or agency with representation on the Panel shall,
			 consistent with existing authority, implement the adaptation plan of the
			 department or agency through existing and new plans, policies, programs,
			 activities, and actions.
									(2)Consideration of
			 impacts
										(A)In
			 generalTo the maximum extent
			 practicable and consistent with existing authority, natural resource management
			 decisions made by the department or agency shall—
											(i)consider the ongoing and expected impacts
			 of climate change, including, where applicable, ocean acidification, drought,
			 flooding, nd wildfire on natural resources; and
											(ii)choose alternatives that will avoid and
			 minimize those impacts and promote resilience.
											(B)GuidanceThe
			 Council on Environmental Quality shall provide guidance for Federal departments
			 and agencies considering those impacts and choosing alternatives that will
			 avoid and minimize those impacts and promote resilience.
										(e)Revision and
			 reviewNot less than every 5 years, each department or agency
			 shall review and revise the adaptation plan of the department or agency to
			 incorporate the best available science, and other information, regarding the
			 ongoing and expected impacts of climate change on natural resources.
								369.State natural
			 resources adaptation plans
								(a)RequirementIn order to be eligible for funds under
			 section 370, not later than 1 year after the development of the Strategy, each
			 State shall prepare a State natural resources adaptation plan detailing current
			 and future efforts of the State to address the ongoing and expected impacts of
			 climate change on natural resources and coastal areas within the jurisdiction
			 of the State.
								(b)Review or
			 approval
									(1)In
			 generalThe Secretary of the
			 Interior and, as applicable, the Secretary of Commerce shall review each State
			 adaptation plan, and approve the plan if the plan—
										(A)meets the requirements of subsection (c);
			 and
										(B)is consistent with the Strategy.
										(2)Approval or
			 disapprovalThe Secretary of the Interior and, as applicable, the
			 Secretary of Commerce shall approve or disapprove the plan by written notice
			 not later than 180 days after the date of submission of the plan (or a revised
			 plan).
									(3)ResubmissionNot
			 later than 90 days after the date of resubmission of an adaptation plan that
			 has been disapproved under paragraph (2), the Secretary of the Interior and, as
			 applicable, the Secretary of Commerce, shall approve or disapprove the plan by
			 written notice.
									(c)ContentsA
			 State natural resources adaptation plan shall—
									(1)include strategies
			 for addressing the ongoing and expected impacts of climate change, including,
			 where applicable, ocean acidification, drought, flooding, and wildfire on
			 terrestrial, marine, estuarine, and freshwater fish, wildlife, plants,
			 habitats, ecosystems, wildlife health, and ecological processes that—
										(A)describe the
			 ongoing and expected impacts of climate change, including, where applicable,
			 ocean acidification, drought, flooding, and wildfire on the diversity and
			 health of fish, wildlife and plant populations, habitats, ecosystems, and
			 associated ecological processes;
										(B)establish programs
			 for monitoring the ongoing and expected impacts of climate change, including,
			 where applicable, ocean acidification, drought, flooding, and wildfire on fish,
			 wildlife, and plant populations, habitats, ecosystems, and associated
			 ecological processes;
										(C)describe and
			 prioritize proposed conservation actions that increase the ability of fish,
			 wildlife, plant populations, habitats, ecosystems, and associated ecological
			 processes to become more resilient, adapt to, and better withstand those
			 impacts;
										(D)consider
			 strategies that engage youth and young adults (including youth and young adults
			 working in full-time or part-time youth service or conservation corps programs)
			 to provide the youth and young adults with opportunities for meaningful
			 conservation and community service and to encourage opportunities for
			 employment in the private sector through partnerships with employers;
										(E)integrate
			 protection and restoration of resource resilience into agency decision making
			 and specific conservation actions;
										(F)include a time
			 frame for implementing conservation actions for fish, wildlife, and plant
			 populations, habitats, ecosystems, and associated ecological processes;
										(G)establish
			 methods—
											(i)for assessing the
			 effectiveness of strategies and conservation actions taken to increase the
			 ability of fish, wildlife, and plant populations, habitats, ecosystems, and
			 associated ecological processes to become more resilient, adapt to, and better
			 withstand the ongoing and expected impacts of climate changes, including, where
			 applicable, ocean acidification, drought, flooding, and wildfire; and
											(ii)for updating
			 strategies and actions to respond appropriately to new information or changing
			 conditions;
											(H)are incorporated
			 into a revision of the State wildlife action plan (also known as the State
			 comprehensive wildlife strategy) that has been—
											(i)submitted to the
			 United States Fish and Wildlife Service; and
											(ii)approved, or is
			 pending approval, by the United States Fish and Wildlife Service; and
											(I)are
			 developed—
											(i)with the
			 participation of the State fish and wildlife agency, the State coastal agency,
			 the State agency responsible for administration of Land and Water Conservation
			 Fund grants, the State Forest Legacy program coordinator, and other State
			 agencies considered appropriate by the Governor of the State;
											(ii)in coordination
			 with the Secretary of the Interior, and where applicable, the Secretary of
			 Commerce; and
											(iii)in coordination
			 with other States that share jurisdiction over natural resources with the
			 State; and
											(2)in the case of a
			 coastal State, include strategies for addressing the ongoing and expected
			 impacts of climate change, including, where applicable, ocean acidification,
			 drought, flooding, and wildfire on a coastal zone that—
										(A)identify natural
			 resources likely to be impacted by climate change, and describe the
			 impacts;
										(B)identify and
			 prioritize continuing research and data collection needed to address the
			 impacts, including—
											(i)acquisition of
			 high-resolution coastal elevation and nearshore bathymetry data;
											(ii)historic
			 shoreline position maps, erosion rates, and inventories of shoreline features
			 and structures;
											(iii)measures and
			 models of relative rates of sea level rise or lake level changes, including
			 effects on flooding, storm surge, inundation, and coastal geological
			 processes;
											(iv)measures and
			 models of habitat loss, including projected losses of coastal wetlands and
			 potentials for inland migration of natural shoreline habitats;
											(v)measures and
			 models of ocean and coastal species and ecosystem migrations, and changes in
			 species population dynamics;
											(vi)changes in storm
			 frequency, intensity, or rainfall patterns;
											(vii)measures and
			 models of saltwater intrusion into coastal rivers and aquifers;
											(viii)changes in
			 chemical or physical characteristics of marine and estuarine systems, including
			 the presence, extent, and timing of hypoxic and anoxic conditions;
											(ix)measures and
			 models of increased harmful algal blooms; and
											(x)measures and
			 models of the spread of invasive species;
											(C)identify and
			 prioritize adaptation strategies to protect, restore, and conserve natural
			 resources to enable natural resources to become more resilient, adapt to, and
			 withstand the ongoing and expected impacts of climate change, including, where
			 applicable, ocean acidification, drought, flooding, and wildfire,
			 including—
											(i)protection,
			 maintenance, and restoration of ecologically important coastal lands, coastal
			 and ocean ecosystems, and species biodiversity and the establishment of habitat
			 buffer zones, migration corridors, and climate refugia; and
											(ii)improved
			 planning, siting policies, hazard mitigation strategies, and State property
			 insurance programs;
											(D)establish
			 programs—
											(i)for the long-term
			 monitoring of the ongoing and expected impacts of climate change, including,
			 where applicable, ocean acidification, drought, flooding, and wildfire on the
			 ocean and coastal zone; and
											(ii)assess and
			 adjust, when necessary, the adaptive management strategies;
											(E)establish
			 performance measures that—
											(i)assess the
			 effectiveness of adaptation strategies intended to improve resilience and the
			 ability of natural resources to adapt to and withstand the ongoing and expected
			 impacts of climate change, including, where applicable, ocean acidification,
			 drought, flooding, and wildfire;
											(ii)assess the
			 effectiveness of adaptation strategies intended to minimize those impacts on
			 the coastal zone; and
											(iii)update the
			 strategies to respond to new information or changing conditions; and
											(F)are
			 developed—
											(i)with the
			 participation of the State coastal agency and other appropriate State agencies;
			 and
											(ii)in coordination
			 with the Secretary of Commerce and other appropriate Federal agencies.
											(d)Public
			 inputIn developing the adaptation plan, a State shall provide
			 for solicitation and consideration of public input and independent scientific
			 input.
								(e)Coordination
			 with other plansThe State adaptation plan shall review research
			 and information and, where appropriate, integrate the goals and measures set
			 forth in other natural resources conservation strategies, including—
									(1)the National Fish
			 Habitat Action Plan;
									(2)plans under the
			 North American Wetlands Conservation Act (16 U.S.C. 4401 et seq.);
									(3)the Federal,
			 State, and local partnership known as Partners in Flight;
									(4)federally approved
			 coastal zone management plans under the Coastal Zone Management Act of 1972 (16
			 U.S.C. 1451 et seq.);
									(5)federally approved
			 regional fishery management plants and habitat conservation activities under
			 the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1801 et
			 seq.);
									(6)the National Coral
			 Reef Action Plan;
									(7)recovery plans for
			 threatened species and endangered species under section 4(f) of the Endangered
			 Species Act of 1973 (16 U.S.C. 1533(f));
									(8)habitat
			 conservation plans under section 10 of that Act (16 U.S.C. 1539);
									(9)other Federal,
			 State, and tribal plans for imperiled species;
									(10)State or tribal
			 hazard mitigation plans;
									(11)State or tribal
			 water management plans;
									(12)State property
			 insurance programs; and
									(13)other State-based
			 strategies that comprehensively implement adaptation activities to remediate
			 the ongoing and expected effects of climate change, including, where
			 applicable, ocean acidification, drought, flooding, and wildfire, on
			 terrestrial, marine, and freshwater fish, wildlife, plants, and other natural
			 resources.
									(f)UpdatingEach
			 State plan shall be updated at least every 5 years.
								(g)Funding
									(1)In
			 generalFunds allocated to States under section 370 shall be used
			 only for activities consistent with a State natural resources adaptation plan
			 approved by the Secretary of the Interior and, as appropriate, the Secretary of
			 Commerce.
									(2)Funding prior to
			 the approval of a State planUntil the earlier of the date that
			 is 3 years after the date of enactment of this Act or the date on which a State
			 adaptation plan is approved, a State shall be eligible to receive funding under
			 section 370 for adaptation activities that are—
										(A)consistent with
			 the comprehensive wildlife strategy of the State and, where appropriate, other
			 natural resources conservation strategies; and
										(B)in accordance with
			 a work plan developed in coordination with—
											(i)the Secretary of
			 the Interior; and
											(ii)the Secretary of Commerce.
											(3)Coastal
			 StateIn developing a work
			 plan under paragraph (2)(B), a coastal State shall coordinate with the
			 Secretary of Commerce only for those portions of the strategy relating to
			 activities affecting the coastal zone.
									(4)Pending
			 approvalDuring the period for which approval by the applicable
			 Secretary is pending, the State may continue to receive funds under section 370
			 pursuant to the work plan described in paragraph (2)(B).
									370.Natural
			 Resources Climate Change Adaptation Account
								(a)Distribution of
			 amounts
									(1)StatesOf
			 the amounts made available for each fiscal year to carry out this subpart, 38.5
			 percent shall be provided to States to carry out natural resources adaptation
			 activities in accordance with adaptation plans approved under section 369, and
			 shall be distributed as follows:
										(A)32.5 percent shall be available to State
			 wildlife agencies in accordance with the apportionment formula established
			 under the second subsection (c) (relating to the apportionment of the Wildlife
			 Conservation and Restoration Account) of section 4 of the Pittman-Robertson
			 Wildlife Restoration Act (16 U.S.C. 669c); and
										(B)6 percent shall be
			 available to State coastal agencies pursuant to the formula established by the
			 Secretary of Commerce under section 306(c) of the Coastal Management Act of
			 1972 (16 U.S.C. 1455(c)).
										(2)Natural resource
			 adaptationOf the amounts made available for each fiscal year to
			 carry out this subpart—
										(A)17 percent shall
			 be allocated to the Secretary of the Interior for use in funding—
											(i)natural resources
			 adaptation activities carried out—
												(I)under endangered
			 species, migratory species, and other fish and wildlife programs administered
			 by the National Park Service, the United States Fish and Wildlife Service, the
			 Bureau of Indian Affairs, and the Bureau of Land Management;
												(II)on wildlife
			 refuges, National Park Service land, and other public land under the
			 jurisdiction of the United States Fish and Wildlife Service, the Bureau of Land
			 Management, the Bureau of Indian Affairs, or the National Park Service;
			 and
												(III)within Federal
			 water managed by the Bureau of Reclamation and the National Park Service;
			 and
												(ii)the implementation of the National Fish and
			 Wildlife Habitat and Corridors Information Program required by section
			 371;
											(B)5 percent shall be
			 allocated to the Secretary of the Interior for natural resources adaptation
			 activities carried out under cooperative grant programs, including—
											(i)the cooperative
			 endangered species conservation fund authorized under section 6 of the
			 Endangered Species Act of 1973 (16 U.S.C. 1535);
											(ii)programs under
			 the North American Wetlands Conservation Act (16 U.S.C. 4401 et seq.);
											(iii)the Neotropical
			 Migratory Bird Conservation Fund established by section 9(a) of the Neotropical
			 Migratory Bird Conservation Act (16 U.S.C. 6108(a));
											(iv)the Coastal
			 Program of the United States Fish and Wildlife Service;
											(v)the National Fish
			 Habitat Action Plan;
											(vi)the Partners for
			 Fish and Wildlife Program;
											(vii)the Landowner
			 Incentive Program;
											(viii)the Wildlife
			 Without Borders Program of the United States Fish and Wildlife Service;
			 and
											(ix)the Migratory
			 Species Program and Park Flight Migratory Bird Program of the National Park
			 Service; and
											(C)3 percent shall be
			 allocated to the Secretary of the Interior to provide financial assistance to
			 Indian tribes to carry out natural resources adaptation activities through the
			 Tribal Wildlife Grants Program of the United States Fish and Wildlife
			 Service.
										(3)Land and water
			 conservation
										(A)Deposits
											(i)In
			 generalOf the amounts made available for each fiscal year to
			 carry out this subpart, 12 percent shall be deposited in the Land and Water
			 Conservation Fund established under section 2 of the Land and Water
			 Conservation Fund Act of 1965 (16 U.S.C. 460l–5).
											(ii)Use of
			 depositsDeposits in the Land and Water Conservation Fund under
			 this paragraph shall—
												(I)be supplemental to
			 authorizations provided under section 3 of the Land and Water Conservation Fund
			 Act of 1965 (16 U.S.C. 460l–6), which shall remain available
			 for nonadaptation needs; and
												(II)be available to
			 carry out this subpart without further appropriation or fiscal year
			 limitation.
												(B)Distribution of
			 amountsOf the amounts deposited under this paragraph in the Land
			 and Water Conservation Fund—
											(i)for the purposes
			 of carrying out the natural resources adaptation activities through the
			 acquisition of land and interests in land under section 6 of the Land and Water
			 Conservation Fund Act of 1965 (16 U.S.C. 460l–8),
			 1/6 shall be allocated to the Secretary of the Interior
			 and made available on a competitive basis—
												(I)to States, in
			 accordance with the natural resources adaptation plans of States, and to Indian
			 tribes;
												(II)notwithstanding
			 section 5 of that Act (16 U.S.C. 460l–7); and
												(III)in addition to
			 any funds provided pursuant to annual appropriations Acts, the Energy Policy
			 Act of 2005 (42 U.S.C. 15801 et seq.), or any other authorization for
			 nonadaptation needs;
												(ii)1/3
			 shall be allocated to the Secretary of the Interior to carry out natural
			 resources adaptation activities through the acquisition of lands and interests
			 in land under section 7 of the Land and Water Conservation Fund Act of 1965 (16
			 U.S.C. 460l–9);
											(iii)1/6
			 shall be allocated to the Secretary of Agriculture and made available to the
			 States and Indian tribes to carry out natural resources adaptation activities
			 through the acquisition of land and interests in land under section 7 of the
			 Cooperative Forestry Assistance Act of 1978 (16 U.S.C. 2103c); and
											(iv)1/3
			 shall be allocated to the Secretary of Agriculture to carry out natural
			 resources adaptation activities through the acquisition of land and interests
			 in land under section 7 of the Land and Water Conservation Fund Act of 1965 (16
			 U.S.C. 460l–9).
											(C)Expenditure of
			 fundsIn allocating funds under subparagraph (B), the Secretary
			 of the Interior and the Secretary of Agriculture shall take into consideration
			 factors including—
											(i)the availability
			 of non-Federal contributions from State, local, or private sources;
											(ii)opportunities to
			 protect fish and wildlife corridors or otherwise to link or consolidate
			 fragmented habitats;
											(iii)opportunities to
			 reduce the risk of catastrophic wildfires, drought, extreme flooding, or other
			 climate-related events that are harmful to fish and wildlife and people;
			 and
											(iv)the potential for
			 conservation of species or habitat types at serious risk due to climate change,
			 including, where applicable, ocean acidification, drought, flooding, and
			 wildfire, or other stressors.
											(4)National forest
			 and grassland adaptationOf the amounts made available for each
			 fiscal year to carry out this subpart, 5 percent shall be allocated to the
			 Forest Service, through the Secretary of Agriculture—
										(A)to fund natural
			 resources adaptation activities carried out in national forests and national
			 grasslands under the jurisdiction of the Forest Service; and
										(B)to carry out
			 natural resource adaptation activities on State and private forest land carried
			 out under the Cooperative Forestry Assistance Act of 1978 (16 U.S.C. 2101 et
			 seq.).
										(5)Coastal and
			 marine system adaptationOf the amounts made available for each
			 fiscal year to carry out this subpart, 7 percent shall be allocated to the
			 Secretary of Commerce to fund natural resources adaptation activities that
			 protect, maintain, and restore coastal, estuarine, and marine resources,
			 habitats, and ecosystems, including such activities carried out under—
										(A)the coastal and
			 estuarine land conservation program administered by the National Oceanic and
			 Atmospheric Administration;
										(B)the
			 community-based restoration program for fishery and coastal habitats
			 established under section 117 of the Magnuson-Stevens Fishery Conservation and
			 Management Reauthorization Act of 2006 (16 U.S.C. 1891a);
										(C)the Coastal Zone
			 Management Act of 1972 (16 U.S.C. 1451 et seq.) that are specifically designed
			 to strengthen the ability of coastal, estuarine, and marine resources,
			 habitats, and ecosystems to adapt to and withstand the ongoing and expected
			 impacts of climate change, including, where applicable, ocean acidification,
			 drought, flooding, and wildfire;
										(D)the Open Rivers
			 Initiative;
										(E)the
			 Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1801 et
			 seq.);
										(F)the Marine Mammal
			 Protection Act of 1972 (16 U.S.C. 1361 et seq.);
										(G)the Endangered
			 Species Act of 1973 (16 U.S.C. 1531 et seq.);
										(H)the Marine
			 Protection, Research, and Sanctuaries Act of 1972 (33 U.S.C. 1401 et
			 seq.);
										(I)the Coral Reef
			 Conservation Act of 2000 (16 U.S.C. 6401 et seq.); and
										(J)the Estuary
			 Restoration Act of 2000 (33 U.S.C. 2901 et seq.).
										(6)Estuarine and
			 freshwater ecosystem adaptationOf the amounts made available for
			 each fiscal year to carry out this subpart, 7.5 percent shall be allocated to
			 the Administrator of the Environmental Protection Agency and 5 percent shall be
			 available to the Secretary of the Army for use by the Corps of Engineers for
			 use in natural resources adaptation activities restoring and protecting—
										(A)large-scale
			 freshwater aquatic ecosystems, such as the Everglades, the Great Lakes,
			 Flathead Lake, the Missouri River, the Mississippi River, the Colorado River,
			 the Sacramento-San Joaquin Rivers, the Ohio River, the Columbia-Snake River
			 System, the Apalachicola, Chattahoochee, and Flint River System, the
			 Connecticut River, and the Yellowstone River;
										(B)large-scale
			 estuarine ecosystems, such as Chesapeake Bay, Long Island Sound, Puget Sound,
			 the Mississippi River Delta, the San Francisco Bay Delta, Narragansett Bay, and
			 Albemarle-Pamlico Sound;
										(C)freshwater and
			 estuarine ecosystems, watersheds, and basins identified and prioritized by the
			 Administrator of the Environmental Protection Agency or the Corps of Engineers,
			 working in cooperation with other Federal agencies, States, tribal governments,
			 local governments, scientists, and other conservation partners; and
										(D)(i)habitats and ecosystems
			 through estuary habitat restoration projects authorized by the Estuary
			 Restoration Act of 2000 (33 U.S.C. 2901 et seq.);
											(ii)project
			 modifications for improvement of the environment;
											(iii)aquatic
			 restoration and protection projects authorized by section 206 of the Water
			 Resources Development Act of 1996 (33 U.S.C. 2330); and
											(iv)other appropriate
			 programs and activities.
											(b)Use of funds by
			 Federal departments and agenciesFunds allocated to Federal departments and
			 agencies under this section shall only be used for natural resources adaptation
			 activities consistent with an adaptation plan approved under section
			 368.
								(c)State
			 cost-SharingNotwithstanding
			 any other provision of law, a State that receives a grant under this section
			 shall use funds from non-Federal sources to pay 10 percent of the costs of each
			 activity carried out under the grant.
								371.National Fish
			 and Wildlife Habitat and Corridors Information Program
								(a)DefinitionsIn
			 this section:
									(1)Geospatial
			 Interoperability FrameworkThe term Geospatial
			 Interoperability Framework means the strategy used by the National
			 Biological Information Infrastructure (based on accepted standards,
			 specifications, and protocols adopted through the International Standards
			 Organization, the Open Geospatial Consortium, and the Federal Geographic Data
			 Committee) to manage, archive, integrate, analyze, and make geospatial and
			 biological data and metadata accessible.
									(2)ProgramThe
			 term Program means the National Fish and Wildlife Habitat and
			 Corridors Information Program established under subsection (b).
									(3)SecretaryThe
			 term Secretary means the Secretary of the Interior.
									(4)SystemThe
			 term System means the Habitat and Corridors Information System
			 established under subsection (d)(1).
									(b)EstablishmentNot
			 later than 180 days after the date of enactment of this Act, the Secretary, in
			 cooperation with the States and Indian tribes, shall establish a National Fish
			 and Wildlife Habitat and Corridors Information Program.
								(c)PurposeThe purposes of the Program are—
									(1)to support States
			 and Indian tribes in developing geographical information system databases of
			 fish and wildlife habitats and corridors that—
										(A)inform planning
			 and development decisions within each State;
										(B)enable each State
			 to model climate impacts and adaptation; and
										(C)provide
			 geographically specific enhancements of State wildlife action plans;
										(2)to ensure the
			 collaborative development of a comprehensive national geographic information
			 system database of maps, models, data, surveys, informational products, and
			 other geospatial information regarding fish and wildlife habitat and corridors
			 that—
										(A)is based on
			 consistent protocols for sampling and mapping across landscapes;
										(B)takes into account
			 regional differences; and
										(C)uses—
											(i)existing and
			 planned State- and tribal-based geographical information system databases;
			 and
											(ii)existing
			 databases, analytical tools, metadata activities, and other information
			 products available through the National Biological Information Infrastructure
			 maintained by the Secretary and nongovernmental organizations; and
											(3)to facilitate the
			 use of those databases by Federal, State, local, and tribal decisionmakers to
			 incorporate qualitative information on fish and wildlife habitats and corridors
			 at the earliest practicable stage for use in—
										(A)prioritizing and
			 targeting natural resources adaptation strategies and activities;
										(B)avoiding,
			 minimizing, and mitigating the impacts on fish and wildlife habitat and
			 corridors when locating energy development, water, transmission,
			 transportation, and other land use projects;
										(C)assessing the impacts of existing
			 development on habitats and corridors; and
										(D)developing
			 management strategies that enhance the ability of fish, wildlife, and plant
			 species to migrate or respond to shifting habitats within existing habitats and
			 corridors.
										(d)Habitat and
			 Corridors Information System
									(1)In
			 generalThe Secretary, in cooperation with States and Indian
			 tribes, shall establish a Habitat and Corridors Information System.
									(2)ContentsThe
			 System shall—
										(A)include maps,
			 data, and descriptions of fish and wildlife habitat and corridors that—
											(i)have been
			 developed by Federal agencies, State wildlife agencies, and natural heritage
			 programs, Indian tribes, local governments, nongovernmental organizations, and
			 industry; and
											(ii)meet accepted
			 geospatial interoperability framework data and metadata protocols and
			 standards;
											(B)include maps and
			 descriptions of projected shifts in habitats and corridors of fish and wildlife
			 species in response to climate change;
										(C)ensure data
			 quality;
										(D)at scales useful
			 to decisionmakers, make data, models, and analyses included in the System
			 available—
											(i)to prioritize and
			 target natural resources adaptation strategies and activities;
											(ii)to assess the impacts of existing
			 development on habitats and corridors;
											(iii)to assess the
			 impacts of proposed energy development, water, transmission, transportation,
			 and other land use projects and to avoid, minimize, or mitigate those impacts
			 on habitats and corridors; and
											(iv)to develop
			 management strategies that enhance the ability of fish, wildlife, and plant
			 species to migrate or respond to shifting habitats within existing habitats and
			 corridors;
											(E)update maps and
			 other information as landscapes, habitats, corridors, and wildlife populations
			 change, or as new information becomes available;
										(F)encourage
			 development of collaborative plans by Federal and State agencies and Indian
			 tribes that monitor and evaluate the ability of the System to meet the needs of
			 decisionmakers;
										(G)identify gaps in
			 habitat and corridor information, mapping, and research needed to fully assess
			 current data and metadata;
										(H)prioritize
			 research and future data collection activities for use in updating the System
			 and provide support for those activities;
										(I)include mechanisms
			 to support collaborative research, mapping, and planning of habitats and
			 corridors by Federal and State agencies, Indian tribes, and other interested
			 stakeholders;
										(J)incorporate
			 biological and geospatial data on species and corridors found in energy
			 development and transmission plans, including renewable energy initiatives,
			 transportation, and other land use plans;
										(K)identify, prioritize, and describe key
			 parcels of non-Federal land that—
											(i)are located within units of the National
			 Park System, National Wildlife Refuge System, National Forest System, or
			 National Grassland System; and
											(ii)are critical to maintenance of wildlife
			 habitat and migration corridors; and
											(L)be based on the
			 best scientific information available.
										(e)Financial and
			 other supportThe Secretary may provide support to the States and
			 Indian tribes, including financial and technical assistance, for activities
			 that support the development and implementation of the System.
								(f)CoordinationIn cooperation with States and Indian
			 tribes, the Secretary shall recommend how the information in the System may be
			 incorporated into relevant State and Federal plans that affect fish and
			 wildlife, including—
									(1)land management plans;
									(2)the State Comprehensive Wildlife
			 Conservation Strategies; and
									(3)appropriate tribal conservation
			 plans.
									(g)Purpose of
			 incorporationThe Secretary
			 shall make the recommendations required by subsection (f) to ensure that
			 relevant State and Federal plans that affect fish and wildlife—
									(1)prevent
			 unnecessary habitat fragmentation and disruption of corridors;
									(2)promote the
			 landscape connectivity necessary to allow wildlife to move as necessary to meet
			 biological needs, adjust to shifts in habitat, and adapt to climate change;
			 and
									(3)minimize the
			 impacts of energy, development, water, transportation, and transmission
			 projects and other activities expected to impact habitat and corridors.
									372.Additional
			 provisions regarding Indian tribes
								(a)Federal trust
			 responsibilityNothing in
			 this subpart amends, alters, or gives priority over the Federal trust
			 responsibility to any Indian tribe.
								(b)Exemption from
			 FOIAIf a Federal department or agency receives any information
			 relating to sacred sites or cultural activities identified by an Indian tribe
			 as confidential, such information shall be exempt from disclosure under section
			 552 of title 5, United States Code (commonly referred to as the Freedom of
			 Information Act).
								(c)Application of
			 other lawThe Secretary of the Interior may apply the provisions
			 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450 et
			 seq.) in the implementation of this subpart.
								DAdditional Climate
			 Change Adaptation Programs
							381.Water system
			 mitigation and adaption partnerships
								(a)DefinitionsIn
			 this section:
									(1)Owner or
			 operator
										(A)In
			 generalThe term owner or operator means a person
			 (including a regional, local, municipal, or private entity) that owns or
			 operates a water system.
										(B)InclusionThe
			 term owner or operator includes—
											(i)a non-Federal
			 entity that has operational responsibilities for a federally or State owned
			 water system; and
											(ii)an entity formed
			 pursuant to any State’s joint exercise of powers statutes that includes one or
			 more of the entities in paragraph (A).
											(2)Water
			 systemThe term water system means—
										(A)a community water
			 system (as defined in section 1401 of the Safe Drinking Water Act (42 U.S.C.
			 300f));
										(B)a treatment works
			 (as defined in section 212 of the Federal Water Pollution Control Act (33
			 U.S.C. 1292)), including a municipal separate storm sewer system;
										(C)a decentralized
			 wastewater treatment system for domestic sewage;
										(D)a groundwater
			 storage and replenishment system; or
										(E)a system for
			 transport and delivery of water for irrigation or conservation.
										(b)EstablishmentThe
			 Administrator shall establish a water system mitigation and adaptation
			 partnership program to provide funds to States for water system adaptation
			 projects.
								(c)GrantsBeginning
			 in fiscal year 2010, each State receiving funds pursuant to this section shall
			 make grants to owners or operators of water systems to address any ongoing or
			 forecasted (based on the best available research and data) climate-related
			 impact on the water quality, water supply or reliability of a region of the
			 United States, for the purposes of mitigating or adapting to the impacts of
			 climate change.
								(d)Eligible
			 usesThe funds made available to each State pursuant to this
			 section shall be used exclusively to assist in the planning, design,
			 construction, implementation, or operation or maintenance of any program or
			 project to respond or increase the resilience of a water system to climate
			 change by—
									(1)conserving water
			 or enhancing water use efficiency, including through the use of water metering
			 and electronic sensing and control systems to measure the effectiveness of a
			 water efficiency program;
									(2)modifying or
			 relocating existing water system infrastructure made or projected to be
			 significantly impaired by climate change impacts;
									(3)preserving or
			 improving water quality, including through measures to manage, reduce, treat,
			 or reuse municipal stormwater, wastewater, or drinking water;
									(4)investigating,
			 designing, or constructing groundwater remediation, recycled water, or
			 desalination facilities or systems to serve existing communities;
									(5)enhancing water
			 management by increasing watershed preservation and protection, such as through
			 the use of natural or engineered green infrastructure in the management,
			 conveyance, or treatment of water, wastewater, or stormwater;
									(6)enhancing energy
			 efficiency or the use and generation of renewable energy in the management,
			 conveyance, or treatment of water, wastewater, or stormwater;
									(7)supporting the
			 adoption and use of advanced water treatment, water supply management (such as
			 reservoir reoperation and water banking), or water demand management
			 technologies, projects, or processes (such as water reuse and recycling,
			 adaptive conservation pricing, and groundwater banking) that maintain or
			 increase water supply or improve water quality;
									(8)modifying or
			 replacing existing systems or constructing new systems for existing communities
			 or land currently in agricultural production to improve water supply,
			 reliability, storage, or conveyance in a manner that—
										(A)promotes
			 conservation or improves the efficiency of utilization of available water
			 supplies; and
										(B)does not further
			 exacerbate stresses on ecosystems or cause redirected impacts by degrading
			 water quality or increasing net greenhouse gas emissions;
										(9)supporting
			 practices and projects, such as improved irrigation systems, water banking and
			 other forms of water transactions, groundwater recharge, stormwater capture,
			 groundwater conjunctive use, and reuse or recycling of drainage water, to
			 improve water quality or promote more efficient water use on land currently in
			 agricultural production; or
									(10)conducting and
			 completing studies or assessments to project how climate change may impact the
			 future operations and sustainability of water systems.
									(e)ApplicationTo
			 be eligible to receive a grant from the State under this section, the owner or
			 operator of a water system shall submit to the State an application
			 that—
									(1)includes a
			 proposal of the program, strategy, or infrastructure improvement to be planned,
			 designed, constructed, implemented, or maintained by the water system;
									(2)cites the best
			 available research or data that demonstrate—
										(A)the risk to the
			 water resources or infrastructure of the water system as a result of ongoing or
			 forecasted changes to the hydrological system brought about by factors arising
			 from climate change, including rising sea levels and changes in precipitation
			 levels; and
										(B)how the proposed
			 program, strategy, or infrastructure improvement would perform under the
			 anticipated climate conditions; and
										(3)explains how the
			 proposed program, strategy, or infrastructure improvement is expected to
			 enhance the resiliency of the water system, including source water protection
			 for community water systems, to these risks or reduce the direct or indirect
			 greenhouse gas emissions of the water system.
									(f)Competitive
			 process
									(1)In
			 generalEach calendar year, each State shall conduct a
			 competitive process to select and fund applications under this section.
									(2)Priority
			 requirements and weightingIn carrying out the process, the
			 States shall—
										(A)prioritize funding
			 of applications that are submitted by the owners or operators of water systems
			 that are, based on the best available research and data, at the greatest and
			 most immediate risk of facing significant climate-related negative impacts on
			 water quality or quantity; and
										(B)in selecting among
			 the priority applications determined under subparagraph (A), ensure that, to
			 the maximum extent practicable, the final list of applications funded for each
			 year includes a substantial number meeting one or more of each of the following
			 goals—
											(i)promote more
			 efficient water use, water conservation, water reuse, or recycling;
											(ii)use
			 decentralized, low-impact development technologies and nonstructural
			 approaches, including practices that use, enhance, or mimic the natural
			 hydrological cycle or protect natural flows;
											(iii)reduce
			 stormwater runoff by protecting or enhancing natural ecosystem
			 functions;
											(iv)modify, upgrade,
			 enhance, or replace existing water system infrastructure in response to ongoing
			 or forecasted climate-related impacts;
											(v)promote the
			 sustainability and reliability of water supplies used for agricultural
			 purposes;
											(vi)improve water
			 quality or quantity for agricultural and municipal uses, including through
			 salinity reduction; and
											(vii)provide multiple
			 benefits, including to water supply enhancement or demand reduction, water
			 quality protection or improvement, increased flood protection, and ecosystem
			 protection or improvement; and
											(C)provide for
			 solicitation and consideration of public input in the development of criteria
			 used in evaluating applications.
										(g)Cost-Sharing
									(1)Federal
			 shareThe share of the cost of any program, strategy, or
			 infrastructure improvement that is the subject of a grant awarded by a State to
			 the owner or operator of a water system under subsection (c) paid through funds
			 distributed under this section shall not exceed 50 percent of the cost of the
			 program, strategy, and infrastructure improvement.
									(2)Calculation of
			 non-Federal shareIn calculating the non-Federal share of the
			 cost of a program, strategy, or infrastructure improvement proposed by a water
			 system through an application submitted by the water system under subsection
			 (e), the State shall—
										(A)include the value
			 of any in-kind services that are integral to the completion of the program,
			 strategy, or infrastructure improvement, including reasonable administrative
			 and overhead costs; and
										(B)not include any
			 other amount that the water system receives from a Federal agency.
										(h)Labor
			 standards
									(1)In
			 generalOther than with respect to employees of State and local
			 agencies, or other public entities, all laborers and mechanics employed on
			 infrastructure improvements funded directly by or assisted in whole or in part
			 by this section shall be paid wages at rates not less than those prevailing for
			 the same type of work on similar construction in the immediate locality, as
			 determined by the Secretary of Labor in accordance with subchapter IV of
			 chapter 31 of part A of subtitle II of title 40, United States Code.
									(2)Authority and
			 functionsWith respect to the labor standards in this subsection,
			 the Secretary of Labor shall have the authority and functions set forth in
			 Reorganization Plan Numbered 14 of 1950 (64 Stat. 1267; 5 U.S.C. App.) and
			 section 3145 of title 40, United States Code.
									382.Flood control,
			 protection, prevention, and response
								(a)EstablishmentThe
			 Administrator shall establish a Flood Control, Protection, Prevention and
			 Response Program to provide funds to States for flood control, protection,
			 prevention and response projects.
								(b)Eligible
			 uses
									(1)In
			 generalStates receiving funding pursuant to this section may use
			 such funding on flood control, protection, prevention and response programs and
			 projects addressing the projected impacts of climate change in accordance with
			 this section.
									(2)ObjectivesSuch
			 projects and activities shall seek to mitigate or adapt to the destructive
			 impacts of climate related increases in the duration, frequency, or magnitude
			 of rainfall or runoff, including snowmelt runoff, as well as hurricanes,
			 including projects and programs that—
										(A)reduce flood
			 damage, risk, and vulnerability;
										(B)identify, maintain
			 and restore ecosystems and natural barriers integral to flood control,
			 protection, prevention and response;
										(C)update the
			 available data, technologies, and scientific knowledge used in estimating,
			 identifying and mitigating flood hazards;
										(D)highlight, update
			 and remediate vulnerabilities in emergency response;
										(E)incorporate risk
			 analysis and a risk-reduction approach to flood-related investments;
										(F)incorporate and
			 identify changes in risk due to processes such as land loss, subsidence,
			 sea-level rise, reduced natural buffers, urban development and infrastructure
			 aging; and
										(G)identify and
			 incorporate innovative approaches to land use management, water resource
			 planning, and ecosystem restoration.
										(3)PriorityPriority
			 in projects to reduce flood events shall be given to those projects that
			 directly assist local governments and communities in flood control, protection,
			 prevention and response activities.
									383.Wildfire
								(a)FindingsCongress
			 finds that—
									(1)since 1980,
			 wildfires in the United States have burned almost twice as many acres per year
			 on average than the average burned acreage during the period beginning on
			 January 1, 1920, and ending on December 31, 1979;
									(2)the wildfire
			 season in the western United States has increased by an average of 78 days
			 during the 30-year period preceding the date of enactment of this Act;
									(3)researchers
			 predict that the area subject to wildfire damage will increase during the 21st
			 century by up to 118 percent as a result of climate change;
									(4)of the annual
			 budget of the Forest Service, the Forest Service used for wildfire suppression
			 activities—
										(A)13 percent in
			 1991; and
										(B)45 percent in
			 2007; and
										(5)1 percent of the
			 largest escaped fires—
										(A)burn 95 percent of
			 all burned acres; and
										(B)consume 85 percent
			 of all wildfire fighting costs.
										(b)PurposeThe
			 purpose of this section is to authorize a program to reduce the risk of
			 wildfires in fire-ready communities.
								(c)DefinitionsIn
			 this section:
									(1)Fire-ready
			 communityThe term fire-ready community means a
			 community that—
										(A)is located within
			 a priority area identified pursuant to subsection (d);
										(B)has a cooperative
			 fire agreement that articulates the roles and responsibilities for Federal,
			 State and local government entities in local wildfire suppression and
			 protection;
										(C)has local codes
			 that require fire-resistant home design and building materials;
										(D)has a community
			 wildfire protection plan (as defined in section 101 of the Healthy Forests
			 Restoration Act of 2003 (16 U.S.C. 6502)); and
										(E)is engaged in a
			 successful collaborative process that includes multiple interested persons
			 representing diverse interests and is transparent and nonexclusive, such as a
			 resource advisory committee established under section 205 of the Secure Rural
			 Schools and Community Self-Determination Act of 2000 (Public Law 106–393; 16
			 U.S.C. 500 note).
										(2)SecretariesThe
			 term Secretaries means the Secretary of Agriculture and the
			 Secretary of the Interior.
									(d)Fire risk
			 mappingAs soon as is practicable after the date of the enactment
			 of this Act, the Secretaries shall develop regional maps of communities most at
			 risk of wildfire and in need of hazardous fuel treatment and maintenance. The
			 maps shall identify priority areas for hazardous fuels reduction projects,
			 including—
									(1)at-risk
			 communities in fire-prone areas of the wildland-urban interface (as defined in
			 section 101 of the Healthy Forests Restoration Act of 2003 (16 U.S.C.
			 6502));
									(2)watersheds and
			 municipal drinking water sources;
									(3)emergency
			 evacuation corridors;
									(4)electricity
			 transmission corridors;
									(5)low-capacity or
			 low-income communities; and
									(6)communities in
			 fire-prone areas due to the impact of pest infestation on forest
			 resources.
									(e)Local wildland
			 firefighting capability grants
									(1)Grants
			 availableThe Secretaries may provide cost-share grants to
			 fire-ready communities to assist such communities in carrying out activities
			 authorized by paragraph (2).
									(2)Eligible
			 activitiesGrant funds may be used for the following:
										(A)Education programs
			 to raise awareness of homeowners and citizens about wildland fire protection
			 practices, including FireWise or similar programs.
										(B)Training programs
			 for local firefighters on wildland firefighting techniques and
			 approaches.
										(C)Equipment
			 acquisition to facilitate wildland fire preparedness.
										(D)Implementation of
			 a community wildfire protection plan.
										(E)Forest restoration
			 that accomplishes fuels reduction.
										(f)Wildland fire
			 cost-Share agreementsIn developing any wildland fire cost-share
			 agreement with a State Forester or equivalent official, the Secretaries shall,
			 to the maximum extent practicable, encourage the State and local communities
			 involved to become fire-ready communities.
								384.Coastal and
			 Great Lakes State adaptation program
								(a)FindingsAccording
			 to the National Ocean Economics Program, coastal and Great Lakes States account
			 for 81.4 percent of the population of the United States and generate 83 percent
			 of the economic output of the United States.
								(b)DefinitionsIn
			 this section:
									(1)Coastal
			 StateThe term coastal State has the meaning given
			 the term coastal state in section 304 of the Coastal Zone
			 Management Act of 1972 (16 U.S.C. 1453).
									(2)Coastal
			 watershedThe term coastal watershed means a
			 geographical area drained into or contributing water to an estuarine area, an
			 ocean, or a Great Lake, all or a portion of which is within the coastal zone
			 (as defined in section 304 of the Coastal Zone Management Act of 1972 (16
			 U.S.C. 1453)).
									(3)Shoreline
			 milesThe term shoreline miles, with respect to a
			 coastal State, means the mileage of tidal shoreline or Great Lake shoreline of
			 the coastal State, based on the most recently available data from or accepted
			 by the National Ocean Service of the National Oceanic and Atmospheric
			 Administration.
									(c)Distribution
									(1)In
			 generalThe Administrator shall distribute, in accordance with
			 this section, funding for coastal State economic protection under
			 subsection.
									(2)AllocationThe
			 funding available for allocation under subsection (b) for a calendar year shall
			 be distributed among coastal States, as follows:
										(A)25 percent based
			 on the proportion that—
											(i)the number of
			 shoreline miles of a coastal State; bears to
											(ii)the total number
			 of shoreline miles of all coastal States.
											(B)25 percent based
			 on the proportion that—
											(i)the population of
			 a coastal State; bears to
											(ii)the total
			 population of all coastal States.
											(C)50 percent divided
			 equally among all coastal States.
										(d)Use of
			 funding
									(1)In
			 generalDuring any calendar year, a coastal State receiving
			 funding under this section may use the funding only for projects and activities
			 to plan for and address the impacts of climate change in the coastal watershed,
			 including—
										(A)to address the
			 impacts of climate change with respect to—
											(i)accelerated sea
			 level rise and lake level changes;
											(ii)shoreline
			 erosion;
											(iii)increased storm
			 frequency or intensity;
											(iv)changes in
			 rainfall or other precipitation; and
											(v)related
			 flooding;
											(B)to identify and
			 develop plans to protect, or, as necessary or applicable, to relocate public
			 facilities and infrastructure, coastal resources of national significance,
			 public energy facilities, or other public water uses located in the coastal
			 watershed that are affected by climate change, including strategies that use
			 natural resources, such as natural buffer zones, natural shorelines, and
			 habitat protection or restoration;
										(C)to research and
			 collect data using, or on matters such as—
											(i)historical
			 shoreline position maps;
											(ii)historical
			 shoreline erosion rates;
											(iii)inventories of
			 shoreline features and conditions;
											(iv)acquisition of
			 high-resolution topography and bathymetry;
											(v)sea level rise
			 inundation models;
											(vi)storm surge sea
			 level rise linked inundation models;
											(vii)shoreline change
			 modeling based on sea level rise projections;
											(viii)sea level rise
			 vulnerability analyses and socioeconomic studies; and
											(ix)environmental and
			 habitat changes associated with sea level rise; and
											(D)to respond
			 to—
											(i)changes in
			 chemical characteristics (including ocean acidification) and physical
			 characteristics (including thermal stratification) of marine systems;
											(ii)saltwater
			 intrusion into groundwater aquifers;
											(iii)increased
			 harmful algae blooms;
											(iv)spread of
			 invasive species;
											(v)coastal habitat
			 loss;
											(vi)species
			 migrations; and
											(vii)marine,
			 estuarine, and freshwater ecosystem changes associated with climate
			 change.
											(2)ExecutionPriority
			 to plan and carry out projects and activities under this subsection shall be
			 given to State coastal agencies, as determined in accordance with State
			 law.
									(3)CoordinationIn
			 carrying out this subsection, a coastal State shall coordinate with other
			 statewide climate change efforts in order to avoid duplication of such
			 efforts.
									(e)ReportNot
			 later than 1 year after the date on which a State receives funds under this
			 section, and biennially thereafter until such time as the funding is fully
			 expended, the State shall submit to the Administrator, or the heads of such
			 other Federal agencies as the President may designate, a report that—
									(1)provides a full
			 accounting for the State’s use of funding distributed under this section,
			 including a description of the projects and activities funded; and
									(2)may be independent
			 or included within any report required for any State programs for greenhouse
			 gas reduction and climate adaptation.
									BPollution
			 Reduction and Investment
			IReducing global
			 warming pollution
				AReducing global
			 warming pollution
					101.Reducing global
			 warming pollutionThe Clean
			 Air Act is amended by adding after title VI (42 U.S.C. 7671 et seq.) the
			 following:
						
							VIIGlobal warming
				pollution reduction and investment program
								AGlobal warming
				pollution reduction goals and targets
									701.FindingsCongress finds that—
										(1)global warming
				poses a significant threat to the national security, economy, public health and
				welfare, and environment of the United States, as well as of other
				countries;
										(2)reviews of
				scientific studies, including by the Intergovernmental Panel on Climate Change
				and the National Academy of Sciences, demonstrate that global warming is the
				result of the combined anthropogenic greenhouse gas emissions from numerous
				sources of all types and sizes;
										(3)each increment of
				emission, when combined with other emissions, causes or contributes materially
				to the acceleration and extent of global warming and its adverse effects for
				the lifetime of such gas in the atmosphere;
										(4)accordingly,
				controlling emissions in small as well as large quantities is essential to
				prevent, slow the pace of, reduce the threats from, and mitigate global warming
				and its adverse effects;
										(5)because they
				induce global warming, greenhouse gas emissions cause or contribute to injuries
				to persons in the United States, including—
											(A)adverse health
				effects, such as disease and loss of life;
											(B)displacement of
				human populations;
											(C)damage to property
				and other interests relating to ocean levels, acidification, and ice
				changes;
											(D)severe weather and
				seasonal changes;
											(E)disruption, costs,
				and losses to business, trade, employment, farms, subsistence, aesthetic
				enjoyment of the environment, recreation, culture, and tourism;
											(F)damage to plants,
				forests, lands, and waters;
											(G)harm to wildlife
				and habitat;
											(H)scarcity of water
				and the decreased abundance of other natural resources;
											(I)worsening of
				tropospheric air pollution;
											(J)substantial
				threats of similar damage; and
											(K)other harm;
											(6)the fact that many
				of those effects and risks of future effects of global warming are widely
				shared does not minimize the adverse effects individual persons have suffered,
				will suffer, and are at risk of suffering because of global warming;
										(7)the fact that some
				of the adverse and potentially catastrophic effects of global warming are at
				risk of occurring and not a certainty does not negate the harm persons suffer
				from actions that increase the likelihood, extent, and severity of such future
				impacts;
										(8)countries of the
				world look to the United States for leadership in addressing the threat of and
				harm from global warming;
										(9)full
				implementation of this title is critical to engage other countries in an
				international effort to mitigate the threat of and harm from global warming;
				and
										(10)global warming
				and its adverse effects are occurring and are likely to continue and increase
				in magnitude, and to do so at a greater and more harmful rate, unless the this
				title is fully implemented and enforced in an expeditious manner.
										702.Economy-wide
				reduction goalsThe goals of
				this title, and the Clean Energy Jobs and
				American Power Act (and the amendments made by that Act), are to
				reduce steadily the quantity of United States greenhouse gas emissions such
				that—
										(1)in 2012, the
				quantity of United States greenhouse gas emissions does not exceed 97 percent
				of the quantity of United States greenhouse gas emissions in 2005;
										(2)in 2020, the
				quantity of United States greenhouse gas emissions does not exceed 80 percent
				of the quantity of United States greenhouse gas emissions in 2005;
										(3)in 2030, the
				quantity of United States greenhouse gas emissions does not exceed 58 percent
				of the quantity of United States greenhouse gas emissions in 2005; and
										(4)in 2050, the
				quantity of United States greenhouse gas emissions does not exceed 17 percent
				of the quantity of United States greenhouse gas emissions in 2005.
										703.Reduction
				targets for specified sources
										(a)In
				generalThe regulations
				issued under section 721 shall limit and reduce annually the greenhouse gas
				emissions of capped sources each calendar year beginning in 2012 such
				that—
											(1)in 2012, the
				quantity of greenhouse gas emissions from capped sources does not exceed 97
				percent of the quantity of greenhouse gas emissions from such sources in
				2005;
											(2)in 2020, the
				quantity of greenhouse gas emissions from capped sources does not exceed 80
				percent of the quantity of greenhouse gas emissions from such sources in
				2005;
											(3)in 2030, the
				quantity of greenhouse gas emissions from capped sources does not exceed 58
				percent of the quantity of greenhouse gas emissions from such sources in 2005;
				and
											(4)in 2050, the
				quantity of greenhouse gas emissions from capped sources does not exceed 17
				percent of the quantity of greenhouse gas emissions from such sources in
				2005.
											(b)Definition of
				greenhouse gas emissions from such sources in 2005For purposes
				of this section, the term greenhouse gas emissions from such sources in
				2005 means emissions to which section 722 would have applied if the
				requirements of this title for the specified year had been in effect for
				2005.
										704.Supplemental
				pollution reductionsFor the
				purposes of decreasing the likelihood of catastrophic climate change,
				preserving tropical forests, building capacity to generate offset credits, and
				facilitating international action on global warming, the Administrator shall
				set aside a percentage specified in section 771(d) of the quantity of emission
				allowances established under section 721(a) for each year, to be used to
				achieve a reduction of greenhouse gas emissions from deforestation in
				developing countries in accordance with part E. In 2020, activities supported
				under part E shall provide greenhouse gas reductions in an amount equal to an
				additional 10 percentage points of reductions from United States greenhouse gas
				emissions in 2005. The Administrator shall distribute these allowances with
				respect to activities in countries that enter into and implement agreements or
				arrangements relating to reduced deforestation as described in section
				753(a)(2).
									705.Review and
				program recommendations
										(a)In
				generalThe Administrator shall, in consultation with appropriate
				Federal agencies, submit to Congress a report not later than July 1, 2013, and
				every 4 years thereafter, that includes—
											(1)an analysis of key
				findings based on up-to-date scientific information and data relevant to global
				climate change;
											(2)an analysis of
				capabilities to monitor and verify greenhouse gas reductions on a worldwide
				basis, including for the United States, as required under the
				Clean Energy Jobs and American Power
				Act (and the amendments made by that Act); and
											(3)an analysis of the
				status of worldwide greenhouse gas reduction efforts, including implementation
				of the Clean Energy Jobs and American Power
				Act and other policies, both domestic and international, for
				reducing greenhouse gas emissions, preventing dangerous atmospheric
				concentrations of greenhouse gases, preventing significant irreversible
				consequences of climate change, and reducing vulnerability to the impacts of
				climate change.
											(b)ExceptionSubsection
				(a)(3) shall not apply to the first report submitted under subsection
				(a).
										(c)Latest
				scientific informationThe analysis required under subsection
				(a)(1) shall—
											(1)address existing
				scientific information and reports, considering, to the greatest extent
				possible, the most recent assessment report of the Intergovernmental Panel on
				Climate Change, reports by the United States Global Change Research Program,
				the Natural Resources Climate Change Adaptation Panel established under section
				365 of the Clean Energy Jobs and American
				Power Act, and Federal agencies, and the European Union’s global
				temperature data assessment;
											(2)review trends and
				projections for—
												(A)global and
				country-specific annual emissions of greenhouse gases, and cumulative
				greenhouse gas emissions produced between 1850 and the present,
				including—
													(i)global cumulative
				emissions of anthropogenic greenhouse gases;
													(ii)global annual
				emissions of anthropogenic greenhouse gases; and
													(iii)by country,
				annual total, annual per capita, and cumulative anthropogenic emissions of
				greenhouse gases for the top 50 emitting nations;
													(B)significant
				changes, both globally and by region, in annual net non-anthropogenic
				greenhouse gas emissions from natural sources, including permafrost, forests,
				or oceans;
												(C)global atmospheric
				concentrations of greenhouse gases, expressed in annual concentration units as
				well as carbon dioxide equivalents based on 100-year global warming
				potentials;
												(D)major climate
				forcing factors, such as aerosols;
												(E)global average
				temperature, expressed as seasonal and annual averages in land, ocean, and
				land-plus-ocean averages; and
												(F)sea level
				rise;
												(3)assess the current
				and potential impacts of global climate change on—
												(A)human populations,
				including impacts on public health, economic livelihoods, subsistence, tribal
				culture, human infrastructure, and displacement or permanent relocation due to
				flooding, severe weather, extended drought, erosion, or other ecosystem
				changes;
												(B)freshwater
				systems, including water resources for human consumption and agriculture and
				natural and managed ecosystems, flood and drought risks, and relative
				humidity;
												(C)the carbon cycle,
				including impacts related to the thawing of permafrost, the frequency and
				intensity of wildfire, and terrestrial and ocean carbon sinks;
												(D)ecosystems and
				animal and plant populations, including impacts on species abundance,
				phenology, and distribution;
												(E)oceans and ocean
				ecosystems, including effects on sea level, ocean acidity, ocean temperatures,
				coral reefs, ocean circulation, fisheries, and other indicators of ocean
				ecosystem health;
												(F)the cryosphere,
				including effects on ice sheet mass balance, mountain glacier mass balance, and
				sea-ice extent and volume;
												(G)changes in the
				intensity, frequency, or distribution of severe weather events, including
				precipitation, tropical cyclones, tornadoes, and severe heat waves;
												(H)agriculture and
				forest systems; and
												(I)any other
				indicators the Administrator deems appropriate;
												(4)summarize any
				significant socioeconomic impacts of climate change in the United States,
				including the territories of the United States, drawing on work by Federal
				agencies and the academic literature, including impacts on—
												(A)public
				health;
												(B)economic
				livelihoods, subsistence, and tribal culture;
												(C)displacement or
				permanent relocation due to flooding, severe weather, extended drought, or
				other ecosystem changes;
												(D)human
				infrastructure, including coastal infrastructure vulnerability to extreme
				events and sea level rise, river floodplain infrastructure, and sewer and water
				management systems;
												(E)agriculture and
				forests, including effects on potential growing season, distribution, and
				yield;
												(F)water resources
				for human consumption, agriculture and natural and managed ecosystems, flood
				and drought risks, and relative humidity;
												(G)energy supply and
				use; and
												(H)transportation;
												(5)in assessing risks
				and impacts, use a risk management framework, including both qualitative and
				quantitative measures, to assess the observed and projected impacts of current
				and future climate change, accounting for—
												(A)both monetized and
				non-monetized losses;
												(B)potential
				nonlinear, abrupt, or essentially irreversible changes in the climate
				system;
												(C)potential
				nonlinear increases in the cost of impacts;
												(D)potential
				low-probability, high impact events; and
												(E)whether impacts
				are transitory or essentially permanent; and
												(6)based on the
				findings of the Administrator under this section, as well as assessments
				produced by the Intergovernmental Panel on Climate Change, the United States
				Global Change Research program, and other relevant scientific entities—
												(A)describe increased
				risks to natural systems and society that would result from an increase in
				global average temperature 3.6 degrees Fahrenheit (2 degrees Celsius) above the
				pre-industrial average or an increase in atmospheric greenhouse gas
				concentrations above 450 parts per million carbon dioxide equivalent;
				and
												(B)identify and
				assess—
													(i)significant
				residual risks not avoided by the thresholds described in subparagraph
				(A);
													(ii)alternative
				thresholds or targets that may more effectively limit the risks identified
				pursuant to clause (i); and
													(iii)thresholds above
				those described in subparagraph (A) which significantly increase the risk of
				certain impacts or render them essentially permanent.
													(d)Status of
				monitoring and verification capabilities To evaluate greenhouse gas reduction
				effortsThe analysis required under subsection (a)(2) shall
				evaluate the capabilities of the monitoring, reporting, and verification
				systems used to quantify progress in achieving reductions in greenhouse gas
				emissions both globally and in the United States (as described in section 702),
				including—
											(1)quantification of
				emissions and emission reductions by entities participating in the pollution
				reduction and investment program under this title;
											(2)quantification of
				emissions and emission reductions by entities participating in the offset
				program under this title;
											(3)quantification of
				emission and emission reductions by entities regulated by performance
				standards;
											(4)quantification of
				aggregate net emissions and emission reductions by the United States;
				and
											(5)quantification of
				global changes in net emissions and in sources and sinks of greenhouse
				gases.
											(e)Status of
				greenhouse gas reduction effortsThe analysis required under
				subsection (a)(3) shall address—
											(1)whether the
				programs under the Clean Energy Jobs and
				American Power Act (and the amendments made by that Act) and
				other Federal statutes are resulting in sufficient United States greenhouse gas
				emission reductions to meet the emissions reduction goals described in section
				702, taking into account the use of offsets; and
											(2)whether United
				States actions, taking into account international actions, commitments, and
				trends, and considering the range of plausible emissions scenarios, are
				sufficient to avoid—
												(A)atmospheric
				greenhouse gas concentrations above 450 parts per million carbon dioxide
				equivalent;
												(B)global average
				surface temperature 3.6 degrees Fahrenheit (2 degrees Celsius) above the
				pre-industrial average, or such other temperature thresholds as the
				Administrator deems appropriate; and
												(C)other temperature
				or greenhouse gas thresholds identified pursuant to subsection
				(c)(6)(B).
												(f)Recommendations
											(1)Latest
				scientific informationBased on the analysis described in
				subsection (a)(1), each report under subsection (a) shall identify actions that
				could be taken to—
												(A)improve the
				characterization of changes in the earth-climate system and impacts of global
				climate change;
												(B)better inform
				decision making and actions related to global climate change;
												(C)mitigate risks to
				natural and social systems; and
												(D)design policies to
				better account for climate risks.
												(2)Monitoring,
				reporting and verificationBased on the analysis described in
				subsection (a)(2), each report under subsection (a) shall identify key gaps in
				measurement, reporting, and verification capabilities and make recommendations
				to improve the accuracy and reliability of those capabilities.
											(3)Status of
				greenhouse gas reduction effortsBased on the analysis described
				in subsection (a)(3), taking into account international actions, commitments,
				and trends, and considering the range of plausible emissions scenarios, each
				report under subsection (a) shall identify—
												(A)the quantity of
				additional reductions required to meet the emissions reduction goals in section
				702;
												(B)the quantity of
				additional reductions in global greenhouse gas emissions needed to avoid the
				concentration and temperature thresholds identified in subsection (e);
				and
												(C)possible
				strategies and approaches for achieving additional reductions.
												(g)Authorization of
				appropriationsThere are authorized to be appropriated to carry
				out this section such sums as may be necessary.
										706.National
				Academy review
										(a)In
				generalNot later than 1 year after the date of enactment of this
				title, the Administrator shall offer to enter into a contract with the National
				Academy of Sciences (in this section referred to as the Academy)
				under which the Academy shall, not later than July 1, 2014, and every 4 years
				thereafter, submit to Congress and the Administrator a report that
				includes—
											(1)a review of the
				most recent report and recommendations issued under section 705; and
											(2)an analysis of
				technologies to achieve reductions in greenhouse gas emissions.
											(b)Failure To issue
				a reportIn the event that the Administrator has not issued all
				or part of the most recent report required under section 705, the Academy shall
				conduct its own review and analysis of the required information.
										(c)Technological
				informationThe analysis required under subsection (a)(2)
				shall—
											(1)review existing
				technological information and reports, including the most recent reports by the
				Department of Energy, the United States Global Change Research Program, the
				Intergovernmental Panel on Climate Change, and the International Energy Agency
				and any other relevant information on technologies or practices that reduce or
				limit greenhouse gas emissions;
											(2)include the
				participation of technical experts from relevant private industry
				sectors;
											(3)review the current
				and future projected deployment of technologies and practices in the United
				States that reduce or limit greenhouse gas emissions, including—
												(A)technologies for
				capture and sequestration of greenhouse gases;
												(B)technologies to
				improve energy efficiency;
												(C)low- or
				zero-greenhouse gas emitting energy technologies;
												(D)low- or
				zero-greenhouse gas emitting fuels;
												(E)biological
				sequestration practices and technologies; and
												(F)any other
				technologies the Academy deems relevant; and
												(4)review and compare
				the emissions reduction potential, commercial viability, market penetration,
				investment trends, and deployment of the technologies described in paragraph
				(3), including—
												(A)the need for
				additional research and development, including publicly funded research and
				development;
												(B)the extent of
				commercial deployment, including, where appropriate, a comparison to the cost
				and level of deployment of conventional fossil fuel-fired energy technologies
				and devices; and
												(C)an evaluation of
				any substantial technological, legal, or market-based barriers to commercial
				deployment.
												(d)Recommendations
											(1)Latest
				scientific informationBased on the review described in
				subsection (a)(1), the Academy shall identify actions that could be taken
				to—
												(A)improve the
				characterization of changes in the earth-climate system and impacts of global
				climate change;
												(B)better inform
				decision making and actions related to global climate change;
												(C)mitigate risks to
				natural and social systems;
												(D)design policies to
				better account for climate risks; and
												(E)improve the
				accuracy and reliability of capabilities to monitor, report, and verify
				greenhouse gas emissions reduction efforts.
												(2)Technological
				informationBased on the analysis described in subsection (a)(2),
				the Academy shall identify—
												(A)additional
				emission reductions that may be possible as a result of technologies described
				in the analysis;
												(B)barriers to the
				deployment of such technologies; and
												(C)actions that could
				be taken to speed deployment of such technologies.
												(3)Status of
				greenhouse gas reduction effortsBased on the review described in
				subsection (a)(1), the Academy shall identify—
												(A)the quantity of
				additional reductions required to meet the emissions reduction goals described
				in section 702; and
												(B)the quantity of
				additional reductions in global greenhouse gas emissions needed to avoid the
				concentration and temperature thresholds described in section 705(c)(6)(A) or
				identified pursuant to section 705(c)(6)(B).
												(e)Authorization of
				appropriationsThere are authorized to be appropriated to carry
				out this section such sums as may be necessary.
										707.Presidential
				response and recommendationsNot later than July 1, 2015, and every 4
				years thereafter—
										(1)the President
				shall direct relevant Federal agencies to use existing statutory authority to
				take appropriate actions identified in the reports submitted under sections 705
				and 706 and to address any shortfalls identified in such reports; and
										(2)in the event that
				the National Academy of Sciences has concluded, in the most recent report
				submitted under section 706, that the United States will not achieve the
				necessary domestic greenhouse gas emission reductions, or that global actions
				will not maintain safe global average surface temperature and atmospheric
				greenhouse gas concentration thresholds, the President shall submit to Congress
				a plan identifying domestic and international actions that will achieve
				necessary additional greenhouse gas reductions, including any recommendations
				for legislative action.
										BDesignation and
				registration of greenhouse gases
									711.Designation of
				greenhouse gases
										(a)Greenhouse
				gasesFor purposes of this title, the following are greenhouse
				gases:
											(1)Carbon
				dioxide.
											(2)Methane.
											(3)Nitrous
				oxide.
											(4)Sulfur
				hexafluoride.
											(5)Hydrofluorocarbons
				from a chemical manufacturing process at an industrial stationary
				source.
											(6)Any
				perfluorocarbon, except as otherwise provided in section 714.
											(7)Nitrogen
				trifluoride.
											(8)Any other
				anthropogenic gas designated as a greenhouse gas by the Administrator under
				this section.
											(b)Determination on
				Administrator’s initiativeThe Administrator shall, by
				rule—
											(1)determine whether
				1 metric ton of another anthropogenic gas makes the same or greater
				contribution to global warming over 100 years as 1 metric ton of carbon
				dioxide;
											(2)determine the carbon dioxide equivalent
				value for each gas with respect to which the Administrator makes an affirmative
				determination under paragraph (1);
											(3)for each gas with respect to which the
				Administrator makes an affirmative determination under paragraph (1) and that
				is used as a substitute for a class I or class II substance under title VI,
				determine the extent to which to regulate that gas under section 619 and
				specify appropriate compliance obligations under section 619;
											(4)designate as a greenhouse gas for purposes
				of this title each gas for which the Administrator makes an affirmative
				determination under paragraph (1), to the extent that it is not regulated under
				section 619; and
											(5)specify the appropriate compliance
				obligations under this title for each gas designated as a greenhouse gas under
				paragraph (4).
											(c)Petitions To
				designate a greenhouse gas
											(1)In
				generalAny person may petition the Administrator to designate as
				a greenhouse gas any anthropogenic gas 1 metric ton of which makes the same or
				greater contribution to global warming over 100 years as 1 metric ton of carbon
				dioxide.
											(2)Contents of
				petitionThe petitioner shall provide sufficient data, as
				specified by rule by the Administrator, to demonstrate that the gas is likely
				to be a greenhouse gas and is likely to be produced, imported, used, or emitted
				in the United States. To the extent practicable, the petitioner shall also
				identify producers, importers, distributors, users, and emitters of the gas in
				the United States.
											(3)Review and
				action by the administratorNot later than 90 days after receipt
				of a petition under paragraph (2), the Administrator shall determine whether
				the petition is complete and notify the petitioner and the public of the
				decision.
											(4)Additional
				informationThe Administrator may require producers, importers,
				distributors, users, or emitters of the gas to provide information on the
				contribution of the gas to global warming over 100 years compared to carbon
				dioxide.
											(5)Treatment of
				petitionFor any substance
				used as a substitute for a class I or class II substance under title VI, the
				Administrator may elect to treat a petition under this subsection as a petition
				to list the substance as a class II, group II substance under section 619, and
				may require the petition to be amended to address listing criteria promulgated
				under that section.
											(6)DeterminationNot
				later than 2 years after receipt of a complete petition, the Administrator
				shall, after notice and an opportunity for comment—
												(A)issue and publish
				in the Federal Register—
													(i)a determination
				that 1 metric ton of the gas does not make a contribution to global warming
				over 100 years that is equal to or greater than that made by 1 metric ton of
				carbon dioxide; and
													(ii)an explanation of
				the decision; or
													(B)determine that 1 metric ton of the gas
				makes a contribution to global warming over 100 years that is equal to or
				greater than that made by 1 metric ton of carbon dioxide, and take the actions
				described in subsection (b) with respect to such gas.
												(7)Grounds for
				denialThe Administrator may not deny a petition under this
				subsection solely on the basis of inadequate Environmental Protection Agency
				resources or time for review.
											(d)Science Advisory
				Board Consultation
											(1)ConsultationThe Administrator shall—
												(A)give notice to the
				Science Advisory Board prior to making a determination under subsection (b)(1),
				(c)(6), or (e)(2)(B);
												(B)consider the
				written recommendations of the Science Advisory Board under paragraph (2)
				regarding the determination; and
												(C)consult with the
				Science Advisory Board regarding such determination, including consultation
				subsequent to receipt of such written recommendations.
												(2)Formulation of
				recommendationsUpon receipt of notice under paragraph (1)(A)
				regarding a pending determination under subsection (b)(1), (c)(6), or
				(e)(2)(B), the Science Advisory Board shall—
												(A)formulate
				recommendations regarding such determination, subject to a peer review process;
				and
												(B)submit such
				recommendations in writing to the Administrator.
												(e)Manufacturing
				and emission notices
											(1)Notice
				requirement
												(A)In
				generalExcept as otherwise provided in section 714, effective 24
				months after the date of enactment of this title, no person may manufacture or
				introduce into interstate commerce a fluorinated gas, or emit a significant
				quantity, as determined by the Administrator, of any fluorinated gas that is
				generated as a byproduct during the production or use of another fluorinated
				gas, unless—
													(i)the gas is
				designated as a greenhouse gas under this section or is an ozone-depleting
				substance listed as a class I or class II substance under title VI;
													(ii)the Administrator
				has determined that 1 metric ton of such gas does not make a contribution to
				global warming that is equal to or greater than that made by 1 metric ton of
				carbon dioxide; or
													(iii)the person
				manufacturing or importing the gas for distribution into interstate commerce,
				or emitting the gas, has submitted to the Administrator, at least 90 days
				before the start of such manufacture, introduction into commerce, or emission,
				a notice of such person’s manufacture, introduction into commerce, or emission
				of such gas, and the Administrator has not determined that notice or a
				substantially similar notice is incomplete.
													(B)Alternative
				complianceFor a gas that is a substitute for a class I or class
				II substance under title VI and either has been listed as acceptable for use
				under section 612 or is currently subject to evaluation under section 612, the
				Administrator may accept the notice and information provided pursuant to that
				section as fulfilling the obligation under clause (iii) of subparagraph
				(A).
												(2)Review and
				action by the Administrator
												(A)CompletenessNot later than 90 days after receipt of
				notice under paragraph (1)(A)(iii) or (B), the Administrator shall determine
				whether the notice is complete.
												(B)DeterminationIf
				the Administrator determines that the notice is complete, the Administrator
				shall, after notice and an opportunity for comment, not later than 12 months
				after receipt of the notice—
													(i)issue and publish
				in the Federal Register a determination that 1 metric ton of the gas does not
				make a contribution to global warming over 100 years that is equal to or
				greater than that made by 1 metric ton of carbon dioxide and an explanation of
				the decision; or
													(ii)determine that 1 metric ton of the gas
				makes a contribution to global warming over 100 years that is equal to or
				greater than that made by 1 metric ton of carbon dioxide, and take the actions
				described in subsection (b) with respect to such gas.
													(f)RegulationsNot
				later than one year after the date of enactment of this title, the
				Administrator shall promulgate regulations to carry out this section. Such
				regulations shall include—
											(1)requirements for
				the contents of a petition submitted under subsection (c);
											(2)requirements for the contents of a notice
				required under subsection (e); and
											(3)methods and
				standards for evaluating the carbon dioxide equivalent value of a gas.
											(g)Gases regulated
				under title VIThe Administrator
				shall not designate a gas as a greenhouse gas under this section to the extent
				that the gas is regulated under title VI.
										(h)Savings
				clauseNothing in this
				section shall be interpreted to relieve any person from complying with the
				requirements of section 612.
										712.Carbon dioxide
				equivalent value of greenhouse gases
										(a)Measure of
				quantity of greenhouse gasesAny provision of this title or title
				VIII that refers to a quantity or percentage of a quantity of greenhouse gases
				shall mean the quantity or percentage of the greenhouse gases expressed in
				carbon dioxide equivalents.
										(b)Initial
				valueExcept as provided by the Administrator under this section
				or section 711—
											(1)the carbon dioxide
				equivalent value of greenhouse gases for purposes of this Act shall be as
				follows:
												
													 CARBON DIOXIDE EQUIVALENT OF 1 TON OF LISTED
				GREENHOUSE GASES 
													
														
															Greenhouse gas (1 metric ton)Carbon dioxide equivalent
						(metric tons)
															
														
														
															Carbon dioxide1
															
															Methane25
															
															Nitrous oxide298
															
															HFC-2314,800
															
															HFC-1253,500
															
															HFC-134a1,430
															
															HFC-143a4,470
															
															HFC-152a124
															
															HFC-227ea3,220
															
															HFC-236fa9,810
															
															HFC-4310mee1,640
															
															CF47,390
															
															C2F612,200
															
															C4F108,860
															
															C6F149,300
															
															SF622,800
															
															NF317,200
															
														
													
												
												; and(2)the carbon dioxide
				equivalent value for purposes of this Act for any greenhouse gas not listed in
				the table under paragraph (1) shall be the 100-year Global Warming Potentials
				provided in the Intergovernmental Panel on Climate Change Fourth Assessment
				Report.
											(c)Periodic
				review
											(1)Not later than
				February 1, 2017, and (except as provided in paragraph (3)) not less than every
				5 years thereafter, the Administrator shall—
												(A)review and, if appropriate, revise the
				carbon dioxide equivalent values established under this section or section
				711(b)(2), based on a determination of the number of metric tons of carbon
				dioxide that makes the same contribution to global warming over 100 years as 1
				metric ton of each greenhouse gas; and
												(B)publish in the
				Federal Register the results of that review and any revisions.
												(2)A revised
				determination published in the Federal Register under paragraph (1)(B) shall
				take effect for greenhouse gas emissions starting on January 1 of the first
				calendar year starting at least 9 months after the date on which the revised
				determination was published.
											(3)The Administrator
				may decrease the frequency of review and revision under paragraph (1) if the
				Administrator determines that such decrease is appropriate in order to
				synchronize such review and revision with any similar review process carried
				out pursuant to the United Nations Framework Convention on Climate Change, done
				at New York on May 9, 1992, or to an agreement negotiated under that
				convention, except that in no event shall the Administrator carry out such
				review and revision any less frequently than every 10 years.
											(d)MethodologyIn
				setting carbon dioxide equivalent values, for purposes of this section or
				section 711, the Administrator shall take into account publications by the
				Intergovernmental Panel on Climate Change or a successor organization under the
				auspices of the United Nations Environmental Programme and the World
				Meteorological Organization.
										713.Greenhouse gas
				registry
										(a)DefinitionsFor purposes of this section:
											(1)Climate
				RegistryThe term
				Climate Registry means the greenhouse gas emissions registry
				jointly established and managed by more than 40 States and Indian tribes in
				2007 to collect high-quality greenhouse gas emission data from facilities,
				corporations, and other organizations to support various greenhouse gas
				emission reporting and reduction policies for the member States and Indian
				tribes.
											(2)Reporting
				entityThe term reporting entity means—
												(A)a covered entity;
												(B)an entity that—
													(i)would be a covered entity if it had
				emitted, produced, imported, manufactured, or delivered in 2008 or any
				subsequent year more than the applicable threshold level in the definition of
				covered entity in paragraph (13) of section 700; and
													(ii)has emitted,
				produced, imported, manufactured, or delivered in 2008 or any subsequent year
				more than the applicable threshold level in the definition of covered entity in
				paragraph (13) of section 700, provided that the figure of 25,000 tons of
				carbon dioxide equivalent is read instead as 10,000 tons of carbon dioxide
				equivalent and the figure of 460,000,000 cubic feet is read instead as
				184,000,000 cubic feet;
													(C)any other entity
				that emits a greenhouse gas, or produces, imports, manufactures, or delivers
				material whose use results or may result in greenhouse gas emissions if the
				Administrator determines that reporting under this section by such entity will
				help achieve the purposes of this title or title VIII;
												(D)any vehicle fleet
				with emissions of more than 25,000 tons of carbon dioxide equivalent on an
				annual basis, if the Administrator determines that the inclusion of such fleet
				will help achieve the purposes of this title or title VIII; or
												(E)any entity that
				delivers electricity to an energy-intensive facility in an industrial sector
				that meets the energy or greenhouse gas intensity criteria in section
				764(b)(3)(B)(i).
												(b)Regulations
											(1)In
				generalNot later than 6 months after the date of enactment of
				this title, the Administrator shall issue regulations establishing a Federal
				greenhouse gas registry. Such regulations shall—
												(A)require reporting
				entities to submit to the Administrator data on—
													(i)greenhouse gas
				emissions in the United States;
													(ii)the production
				and manufacture in the United States, importation into the United States, and,
				at the discretion of the Administrator, exportation from the United States, of
				fuels and industrial gases the uses of which result or may result in greenhouse
				gas emissions;
													(iii)deliveries in the United States of natural
				gas, and any other gas meeting the specifications for commingling with natural
				gas for purposes of delivery, the combustion of which result or may result in
				greenhouse gas emissions; and
													(iv)the capture and
				sequestration of greenhouse gases;
													(B)require covered
				entities and, where appropriate, other reporting entities to submit to the
				Administrator data sufficient to ensure compliance with or implementation of
				the requirements of this title;
												(C)require reporting
				of electricity delivered to industrial sources in energy-intensive
				industries;
												(D)ensure the completeness, consistency,
				transparency, accuracy, precision, and reliability of such data;
												(E)take into account
				the best practices from the most recent Federal, State, tribal, and
				international protocols for the measurement, accounting, reporting, and
				verification of greenhouse gas emissions, including protocols from the Climate
				Registry and other mandatory State or multistate authorized programs;
												(F)take into account
				the latest scientific research;
												(G)require that, for covered entities with
				respect to greenhouse gases to which section 722 applies, and, to the extent
				determined to be appropriate by the Administrator, for covered entities with
				respect to other greenhouse gases and for other reporting entities, submitted
				data are based on—
													(i)continuous
				monitoring systems for fuel flow or emissions, such as continuous emission
				monitoring systems;
													(ii)alternative systems that are demonstrated
				as providing data with the same precision, reliability, accessibility, and
				timeliness, or, to the extent the Administrator determines is appropriate for
				reporting small amounts of emissions, the same precision, reliability, and
				accessibility and similar timeliness, as data provided by continuous monitoring
				systems for fuel flow or emissions; or
													(iii)alternative methodologies that are
				demonstrated to provide data with precision, reliability, accessibility, and
				timeliness, or, to the extent the Administrator determines is appropriate for
				reporting small amounts of emissions, precision, reliability, and
				accessibility, as similar as is technically feasible to that of data generally
				provided by continuous monitoring systems for fuel flow or emissions, if the
				Administrator determines that, with respect to a reporting entity, there is no
				continuous monitoring system or alternative system described in clause (i) or
				(ii) that is technically feasible;
													(H)require that the
				Administrator, in determining the extent to which the requirement to use
				systems or methodologies in accordance with subparagraph (G) is appropriate for
				reporting entities other than covered entities or for greenhouse gases to which
				section 722 does not apply, consider the cost of using such systems and
				methodologies, and of using other systems and methodologies that are available
				and suitable, for quantifying the emissions involved in light of the purposes
				of this title, including the goal of collecting consistent entity-wide
				data;
												(I)include methods
				for minimizing double reporting and avoiding irreconcilable double reporting of
				greenhouse gas emissions;
												(J)establish
				measurement protocols for carbon capture and sequestration systems, taking into
				consideration the regulations promulgated under section 813;
												(K)require that reporting entities provide the
				data required under this paragraph in reports submitted electronically to the
				Administrator, in such form and containing such information as may be required
				by the Administrator;
												(L)include requirements for keeping records
				supporting or related to, and protocols for auditing, submitted data;
												(M)establish
				consistent policies for calculating carbon content and greenhouse gas emissions
				for each type of fossil fuel with respect to which reporting is
				required;
												(N)subsequent to
				implementation of policies developed under subparagraph (M), provide for
				immediate dissemination, to States, Indian tribes, and on the Internet, of all
				data reported under this section as soon as practicable after electronic audit
				by the Administrator and any resulting correction of data, except that data
				shall not be disseminated under this subparagraph if—
													(i)its
				nondissemination is vital to the national security of the United States, as
				determined by the President; or
													(ii)it is
				confidential business information that cannot be derived from information that
				is otherwise publicly available and that would cause significant calculable
				competitive harm if published, except that—
														(I)data relating to
				greenhouse gas emissions, including any upstream or verification data from
				reporting entities, shall not be considered to be confidential business
				information; and
														(II)data that is
				confidential business information shall be provided to a State or Indian tribe
				within whose jurisdiction the reporting entity is located, if the Administrator
				determines that such State or Indian tribe has in effect protections for
				confidential business information that are equivalent to protections applicable
				to the Federal Government;
														(O)prescribe methods by which the
				Administrator shall, in cases in which satisfactory data are not submitted to
				the Administrator for any period of time, estimate emission, production,
				importation, manufacture, or delivery levels—
													(i)for covered entities with respect to
				greenhouse gas emissions, production, importation, manufacture, or delivery
				regulated under this title to ensure that emissions, production, importation,
				manufacture, or deliveries are not underreported, and to create a strong
				incentive for meeting data monitoring and reporting requirements—
														(I)with a conservative estimate of the highest
				emission, production, importation, manufacture, or delivery levels that may
				have occurred during the period for which data are missing; or
														(II)to the extent the
				Administrator considers appropriate, with an estimate of such levels assuming
				the unit is emitting, producing, importing, manufacturing, or delivering at a
				maximum potential level during the period, in order to ensure that such levels
				are not underreported and to create a strong incentive for meeting data
				monitoring and reporting requirements; and
														(ii)for covered entities with respect to
				greenhouse gas emissions to which section 722 does not apply and for other
				reporting entities, with a reasonable estimate of the emission, production,
				importation, manufacture, or delivery levels that may have occurred during the
				period for which data are missing;
													(P)require the
				designation of a designated representative for each reporting entity;
												(Q)require an
				appropriate certification, by the designated representative for the reporting
				entity, of accurate and complete accounting of greenhouse gas emissions, as
				determined by the Administrator; and
												(R)include requirements for other data
				necessary for accurate and complete accounting of greenhouse gas emissions, as
				determined by the Administrator, including data for quality assurance of
				monitoring systems, monitors and other measurement devices, and other data
				needed to verify reported emissions, production, importation, manufacture, or
				delivery.
												(2)Timing
												(A)Calendar years
				2007 through 2010For a base period of calendar years 2007
				through 2010, each reporting entity shall submit annual data required under
				this section to the Administrator not later than March 31, 2011. The
				Administrator may waive or modify reporting requirements for calendar years
				2007 through 2010 for categories of reporting entities to the extent that the
				Administrator determines that the reporting entities did not keep data or
				records necessary to meet reporting requirements. The Administrator may, in
				addition to or in lieu of such requirements, collect information on energy
				consumption and production.
												(B)Subsequent
				calendar yearsFor calendar year 2011 and each subsequent
				calendar year, each reporting entity shall submit quarterly data required under
				this section to the Administrator not later than 60 days after the end of the
				applicable quarter, except when the data is already being reported to the
				Administrator on an earlier timeframe for another program.
												(3)Waiver of
				reporting requirementsThe Administrator may waive reporting
				requirements under this section for specific entities to the extent that the
				Administrator determines that sufficient and equally or more reliable verified
				and timely data are available to the Administrator and the public on the
				Internet under other mandatory statutory requirements.
											(4)Alternative
				thresholdThe Administrator may, by rule, establish applicability
				thresholds for reporting under this section using alternative metrics and
				levels, provided that such metrics and levels are easier to administer and
				cover the same size and type of sources as the threshold defined in this
				section.
											(c)Interrelationship
				with other systemsIn developing the regulations issued under
				subsection (b), the Administrator shall take into account the work done by the
				Climate Registry and other mandatory State or multistate programs. Such
				regulations shall include an explanation of any major differences in approach
				between the system established under the regulations and such registries and
				programs.
										714.Perfluorocarbon
				regulation
										(a)DefinitionsIn
				this section:
											(1)ConsumptionThe
				term consumption means, with respect to perfluorocarbon, the
				quantity of that substance produced in the United States, plus the quantity
				imported, minus the quantity exported.
											(2)Produce;
				produced; production
												(A)In
				generalThe terms produce, produced,
				and production mean the manufacture of perfluorocarbon, or the
				emission of perfluorocarbon from other industrial sources.
												(B)ExclusionsThe
				terms produce, produced, and production
				do not include—
													(i)the manufacture of
				perfluorocarbon that is used and entirely consumed (except for trace
				quantities) in the manufacture of other chemicals or products;
													(ii)the reuse or
				recycling of perfluorocarbon; or
													(iii)the emission of
				perfluorocarbon from use in production processes, such as electronics
				manufacturing.
													(C)Offset
				creditThe term offset credit means reduction of
				perfluorocarbon emissions by destruction or conversionary use of
				perfluorocarbons during production processes, such as electronics
				manufacturing.
												(b)Determination by
				AdministratorAs soon as practicable after the date of enactment
				of this section, the Administrator shall determine, based on such criteria as
				the Administrator determines to be appropriate, whether emissions from the
				production and consumption of perfluorocarbon should be regulated in accordance
				with—
											(1)this section;
				or
											(2)the other
				applicable provisions of this title.
											(c)Effect of
				determinationOn a determination by the Administrator under
				subsection (a)(1) that perfluorocarbon emissions described in subsection (b)
				should be regulated in accordance with this section—
											(1)emissions from the
				production of perfluorocarbon shall be subject to the best available control
				technology (as defined in section 169) for each greenhouse gas designated in
				section 711 at facilities emitting 25,000 metric tons of carbon dioxide
				equivalent perfluorocarbon emissions or more; and
											(2)the consumption of
				perfluorocarbon shall be phased down in accordance with this section.
											(d)Use and
				consumption
											(1)Phase-Downs
												(A)Consumption
													(i)In
				generalWith respect to perfluorocarbon, not later than 18 months
				after the date of enactment of this section, the Administrator shall promulgate
				regulations phasing down, in accordance with this section—
														(I)the consumption of
				perfluorocarbon in the United States; and
														(II)the importation
				into the United States of products containing any perfluorocarbon.
														(ii)ProhibitionEffective
				beginning on January 1, 2014, it shall be unlawful for any person to produce
				any per­fluo­ro­car­bon, import any per­fluo­ro­car­bon, or import any product
				containing perfluorocarbon, unless the person holds 1 consumption allowance or
				1 offset credit for each carbon dioxide equivalent ton of the perfluorocarbon
				destroyed.
													(iii)Retired
				allowancesAny person who exports a perfluorocarbon for which a
				use allowance was retired may receive a refund of that allowance from the
				Administrator after the date of export.
													(B)Integrity of
				limitsTo maintain the integrity of the perfluorocarbon limits
				under this paragraph, the Administrator may limit, by regulation, the
				percentage of the compliance obligation of any person that may be met through
				the consumption of offset credits or banked allowances.
												(C)Counting of
				violationsEach consumption allowance or offset credit not held
				as required by this subsection shall be a separate violation of this
				section.
												(2)SchedulePursuant
				to the regulations promulgated under paragraph (1)(A), the number of
				perfluorocarbon consumption allowances available for distribution for each
				calendar year beginning in calendar year 2014 shall be established by the
				Administrator.
											(3)Baseline
												(A)In
				generalNot later than 1 year
				after the date of enactment of this section, the Administrator shall promulgate
				regulations to establish the baseline for purposes of paragraph (2).
												(B)CalculationThe baseline shall be—
													(i)the sum, expressed in metric tons of carbon
				dioxide equivalents, of—
														(I)the average of the
				annual consumption of all perfluorocarbon in each of calendar years 2004, 2005,
				and 2006; and
														(II)the annual
				average quantity of all perfluorocarbon contained in imported products during
				the period of calendar years 2004, 2005, and 2006; or
														(ii)such alternative
				quantity of carbon dioxide equivalents that, as determined by the
				Administrator, more accurately reflects the average annual quantity of
				perfluorocarbon consumed in and imported into the United States (including in
				products), as based on information compiled by the Administrator.
													(4)Distribution of
				allowancesThe Administrator shall determine an allocation, and
				procedures for the distribution, transfer, and exchange of allowances for the
				consumption of perfluorocarbon under this section, including a determination of
				whether allowances may be auctioned, sold, or allocated and distributed at no
				cost, transferred, or exchanged for domestic or international consumption, in
				accordance with such criteria as the Administrator considers to be
				appropriate.
											(e)ImplementationTo
				the maximum extent practicable, the Administrator shall implement this section
				in accordance with the procedures described in section 619.
										(f)Deadlines for
				complianceThe Administrator
				shall promulgate regulations for perfluorocarbon in accordance with this
				section by not later than October 31, 2013.
										CProgram
				rules
									721.Emission
				allowances
										(a)In
				generalThe Administrator shall establish a separate quantity of
				emission allowances for each calendar year starting in 2012, in the amounts
				prescribed under subsection (e).
										(b)Identification
				numbersThe Administrator shall assign to each emission allowance
				established under subsection (a) a unique identification number that includes
				the vintage year for that emission allowance.
										(c)Legal status of
				emission allowances
											(1)In
				generalAn allowance established by the Administrator under this
				title does not constitute a property right.
											(2)Termination or
				limitationNothing in this Act or any other provision of law
				shall be construed to limit or alter the authority of the United States,
				including the Administrator acting pursuant to statutory authority, to
				terminate or limit allowances, offset credits, or term offset credits.
											(3)Other provisions
				unaffectedExcept as
				otherwise specified in this Act, nothing in this Act relating to allowances,
				offset credits, or term offset credits established or issued under this title
				shall affect the application of any other provision of law to a covered entity,
				or the responsibility for a covered entity to comply with any such provision of
				law.
											(d)Savings
				provisionNothing in this
				part shall be construed as requiring a change of any kind in any State law
				regulating electric utility rates and charges, or as affecting any State law
				regarding such State regulation, or as limiting State regulation (including any
				prudency review) under such a State law. Nothing in this part shall be
				construed as modifying the Federal Power Act (16 U.S.C. 791a et seq.) or as
				affecting the authority of the Federal Energy Regulatory Commission under that
				Act. Nothing in this part shall be construed to interfere with or impair any
				program for competitive bidding for power supply in a State in which such
				program is established.
										(e)Allowances for
				each calendar year
											(1)In
				generalExcept as provided in
				paragraph (2), the number of emission allowances established by the
				Administrator under subsection (a) for each calendar year shall be as provided
				in the following table:
												
													
														
															Calendar
						YearEmissions Allowances (MtCO2e)
															
															20124,627
															
															20134,544
															
															20145,099
															
															20155,003
															
															20165,482
															
															20175,261
															
															20185,132
															
															20195,002
															
															20204,873
															
															20214,739
															
															20224,605
															
															20234,471
															
															20244,337
															
															20254,203
															
															20264,069
															
															20273,935
															
															20283,801
															
															20293,667
															
															20303,533
															
															20313,408
															
															20323,283
															
															20333,158
															
															20343,033
															
															20352,908
															
															20362,784
															
															20372,659
															
															20382,534
															
															20392,409
															
															20402,284
															
															20412,159
															
															20422,034
															
															20431,910
															
															20441,785
															
															20451,660
															
															20461,535
															
															20471,410
															
															20481,285
															
															20491,160
															
															20501,035
															
														
													
												
											(2)Revision
												(A)In
				generalThe Administrator may
				adjust, in accordance with subparagraph (B), the number of emission allowances
				established pursuant to paragraph (1) if, after notice and an opportunity for
				public comment, the Administrator determines that—
													(i)United States
				greenhouse gas emissions in 2005 were other than 7,206 million metric tons
				carbon dioxide equivalent;
													(ii)if the requirements of this title for 2012
				had been in effect in 2005, section 722 would have required emission allowances
				to be held for other than 66.2 percent of United States greenhouse gas
				emissions in 2005;
													(iii)if the requirements of this title for 2014
				had been in effect in 2005, section 722 would have required emission allowances
				to be held for other than 75.7 percent of United States greenhouse gas
				emissions in 2005; or
													(iv)if the requirements of this title for 2016
				had been in effect in 2005, section 722 would have required emission allowances
				to be held for other than 84.5 percent United States greenhouse gas emissions
				in 2005.
													(B)Adjustment
				formula
													(i)In
				generalIf the Administrator
				adjusts under this paragraph the number of emission allowances established
				pursuant to paragraph (1), the number of emission allowances the Administrator
				establishes for any given calendar year shall equal the product of—
														(I)United States
				greenhouse gas emissions in 2005, expressed in tons of carbon dioxide
				equivalent;
														(II)the percent of United States greenhouse gas
				emissions in 2005, expressed in tons of carbon dioxide equivalent, that would
				have been subject to section 722 if the requirements of this title for the
				given calendar year had been in effect in 2005; and
														(III)the percentage
				set forth for that calendar year in section 703(a), or determined under clause
				(ii) of this subparagraph.
														(ii)TargetsIn
				applying the portion of the formula in clause (i)(III) of this subparagraph,
				for calendar years for which a percentage is not listed in section 703(a), the
				Administrator shall use a uniform annual decline in the amount of emissions
				between the years that are specified.
													(iii)Carbon dioxide
				equivalent valueIf the Administrator adjusts under this
				paragraph the number of emission allowances established pursuant to paragraph
				(1), the Administrator shall use the carbon dioxide equivalent values
				established pursuant to section 712.
													(iv)Limitation on
				adjustment timingOnce a calendar year has started, the
				Administrator may not adjust the number of emission allowances to be
				established for that calendar year.
													(C)Limitation on
				adjustment authorityThe
				Administrator may adjust under this paragraph the number of emission allowances
				to be established pursuant to paragraph (1) only once.
												(f)Compensatory
				allowance
											(1)In
				generalThe regulations promulgated under subsection (h) shall
				provide for the establishment and distribution of compensatory allowances
				for—
												(A)the destruction,
				in 2012 or later, of fluorinated gases that are greenhouse gases if—
													(i)allowances or
				offset credits were retired for their production or importation; and
													(ii)such gases are
				not required to be destroyed under any other provision of law;
													(B)the nonemissive use, in 2012 or later, of
				petroleum-based or coal-based liquid or gaseous fuel, petroleum coke, natural
				gas liquid, or natural gas as a feedstock, if allowances or offset credits were
				retired for the greenhouse gases that would have been emitted from their
				combustion; and
												(C)the conversionary use, in 2012 or later, of
				fluorinated gases in a manufacturing process, including semiconductor research
				or manufacturing, if allowances or offset credits were retired for the
				production or importation of such gas.
												(2)Establishment
				and distribution
												(A)In
				generalNot later than 90
				days after the end of each calendar year, the Administrator shall establish and
				distribute to the entity taking the actions described in subparagraph (A), (B),
				or (C) of paragraph (1) a quantity of compensatory allowances equivalent to the
				number of tons of carbon dioxide equivalent of avoided emissions achieved
				through such actions. In establishing the quantity of compensatory allowances,
				the Administrator shall take into account the carbon dioxide equivalent value
				of any greenhouse gas resulting from such action.
												(B)Source of
				allowancesCompensatory allowances established under this
				subsection shall not be emission allowances established under subsection
				(a).
												(C)Identification
				numbersThe Administrator shall assign to each compensatory
				allowance established under subparagraph (A) a unique identification
				number.
												(3)DefinitionsFor purposes of this subsection—
												(A)the term
				destruction means the conversion of a greenhouse gas by thermal,
				chemical, or other means to another gas or set of gases with little or no
				carbon dioxide equivalent value;
												(B)the term nonemissive use means
				the use of fossil fuel as a feedstock in an industrial or manufacturing process
				to the extent that greenhouse gases are not emitted from such process, and to
				the extent that the products of such process are not intended for use as, or to
				be contained in, a fuel; and
												(C)the term conversionary use
				means the conversion during research or manufacturing of a fluorinated gas into
				another greenhouse gas or set of gases with a lower carbon dioxide equivalent
				value.
												(4)Feedstock
				emissions study
												(A)The Administrator may conduct a study to
				determine the extent to which petroleum-based or coal-based liquid or gaseous
				fuel, petroleum coke, natural gas liquid, or natural gas are used as feedstocks
				in manufacturing processes to produce products and the greenhouse gas emissions
				resulting from such uses.
												(B)If as a result of
				such a study, the Administrator determines that the use of such products by
				noncovered sources results in substantial emissions of greenhouse gases or
				their precursors and that such emissions have not been adequately addressed
				under other requirements of this Act, the Administrator may, after notice and
				comment rulemaking, promulgate a regulation reducing compensatory allowances
				commensurately if doing so will not result in leakage.
												(g)Fluorinated
				gases assessment
											(1)In
				generalNot later than March 31, 2014, the Administrator shall
				conduct an assessment of the regulation of non-hydrofluorocarbon fluorinated
				gases under this title (excluding perfluorocarbon) to determine whether the
				most appropriate point of regulation of those gases is at—
												(A)the gas
				manufacturer or importer level; or
												(B)the downstream
				source of the emissions.
												(2)Modification of
				definitionIf the Administrator determines, based on
				consideration of environmental effectiveness, cost-effectiveness,
				administrative feasibility, extent of coverage of emissions, and
				competitiveness considerations, that emissions of non-hydrofluorocarbon
				fluorinated gases (excluding perfluorocarbons) can best be regulated by
				designating downstream emission sources as covered entities with compliance
				obligations under section 722, the Administrator shall—
												(A)after providing
				notice and an opportunity for comment, modify the definition of the term
				covered entity with respect to fluorinated gases (other than
				hydrofluorocarbons and perfluorocarbons) accordingly; and
												(B)establish such
				requirements as are necessary to ensure compliance by the covered entities with
				the requirements of this title.
												(h)RegulationsNot later than 24 months after the date of
				enactment of this title, the Administrator shall promulgate regulations to
				carry out the provisions of this title.
										722.Prohibition of
				excess emissions
										(a)ProhibitionExcept
				as provided in subsection (c), effective January 1, 2012, each covered entity
				is prohibited from emitting greenhouse gases, and having attributable
				greenhouse gas emissions, in combination, in excess of its allowable emissions
				level. A covered entity’s allowable emissions level for each calendar year is
				the number of emission allowances (or credits or other allowances as provided
				in subsection (d)) it holds as of 12:01 a.m. on April 1 (or a later date
				established by the Administrator under subsection (j)) of the following
				calendar year.
										(b)Methods of
				demonstrating complianceExcept as otherwise provided in this
				section, the owner or operator of a covered entity shall not be considered to
				be in compliance with the prohibition in subsection (a) unless, as of 12:01
				a.m. on April 1 (or a later date established by the Administrator under
				subsection (j)) of each calendar year starting in 2013, the owner or operator
				holds a quantity of emission allowances (or credits or other allowances as
				provided in subsection (d)) at least as great as the quantity calculated as
				follows:
											(1)Electricity
				sourcesFor a covered entity described in section 700(13)(A), 1
				emission allowance for each ton of carbon dioxide equivalent of greenhouse gas
				that such covered entity emitted in the previous calendar year, excluding
				emissions resulting from the combustion of—
												(A)petroleum-based or
				coal-based liquid fuel;
												(B)natural gas
				liquid;
												(C)renewable biomass
				or gas derived from renewable biomass; or
												(D)petroleum
				coke.
												(2)Fuel producers
				and importersFor a covered entity described in section
				700(13)(B), 1 emission allowance for each ton of carbon dioxide equivalent of
				greenhouse gas that would be emitted from the combustion of any petroleum-based
				or coal-based liquid fuel, petroleum coke, or natural gas liquid, produced or
				imported by such covered entity during the previous calendar year for sale or
				distribution in interstate commerce, assuming no capture and sequestration of
				any greenhouse gas emissions.
											(3)Industrial gas
				producers and importersFor a covered entity described in section
				700(13)(C), 1 emission allowance for each ton of carbon dioxide equivalent of
				fossil fuel-based carbon dioxide, nitrous oxide, or any other fluorinated gas
				that is a greenhouse gas (except for nitrogen trifluoride), or any combination
				thereof, produced or imported by such covered entity during the previous
				calendar year for sale or distribution in interstate commerce or released as
				fugitive emissions in the production of fluorinated gas.
											(4)Nitrogen
				trifluoride sourcesFor a covered entity described in section
				700(13)(D), 1 emission allowance for each ton of carbon dioxide equivalent of
				nitrogen trifluoride that such covered entity emitted in the previous calendar
				year.
											(5)Geological
				sequestration sitesFor a covered entity described in section
				700(13)(E), 1 emission allowance for each ton of carbon dioxide equivalent of
				greenhouse gas that such covered entity emitted in the previous calendar
				year.
											(6)Industrial
				stationary sourcesFor a covered entity described in section
				700(13)(F), (G), or (H), 1 emission allowance for each ton of carbon dioxide
				equivalent of greenhouse gas that such covered entity emitted in the previous
				calendar year, excluding emissions resulting from—
												(A)the combustion of petroleum-based or
				coal-based liquid fuel;
												(B)the combustion of natural gas
				liquid;
												(C)the combustion of renewable biomass or gas
				derived from renewable biomass;
												(D)the combustion of petroleum coke; or
												(E)the use of any fluorinated gas that is a
				greenhouse gas purchased for use at that covered entity, except for nitrogen
				trifluoride.
												(7)Industrial
				fossil fuel-fired combustion devicesFor a covered entity
				described in section 700(13)(I), 1 emission allowance for each ton of carbon
				dioxide equivalent of greenhouse gas that the devices emitted in the previous
				calendar year, excluding emissions resulting from the combustion of—
												(A)petroleum-based or
				coal-based liquid fuel;
												(B)natural gas
				liquid;
												(C)renewable biomass or gas derived from
				renewable biomass; or
												(D)petroleum coke.
												(8)Natural gas
				local distribution companiesFor a covered entity described in
				section 700(13)(J), 1 emission allowance for each ton of carbon dioxide
				equivalent of greenhouse gas that would be emitted from the combustion of the
				natural gas, and any other gas meeting the specifications for commingling with
				natural gas for purposes of delivery, that such entity delivered during the
				previous calendar year to customers that are not covered entities, assuming no
				capture and sequestration of that greenhouse gas.
											(9)R&D
				facilities
												(A)In
				generalFor a qualified R&D facility that emitted 25,000 tons
				per year or more carbon dioxide equivalent in the previous calendar year, 1
				emission allowance for each ton of carbon dioxide equivalent of greenhouse gas
				that such facility emitted in the previous calendar year.
												(B)TreatmentA
				qualified R&D facility shall be treated as a separate covered entity solely
				for purposes of applying the requirements of this subsection.
												(10)Algae-based
				fuelsWhere carbon dioxide
				(or another greenhouse gas) is used as an input in the production of
				algae-based fuels, the Administrator shall ensure that allowances are required
				to be held either for the carbon dioxide used to grow the algae or for the
				carbon dioxide emitted from combustion of the fuel produced from such algae,
				but not for both.
											(11)Fugitive
				emissionsThe greenhouse gas emissions to which paragraphs (1),
				(4), (6), and (7) apply shall not include fugitive emissions of greenhouse gas,
				except to the extent the Administrator determines that data on the carbon
				dioxide equivalent value of greenhouse gas in the fugitive emissions can be
				provided with sufficient precision, reliability, accessibility, and timeliness
				to ensure the integrity of emission allowances, the allowance tracking system,
				and the limits on emissions.
											(12)Export
				exemptionThis section shall
				not apply to any petroleum-based or coal-based liquid fuel, petroleum coke,
				natural gas liquid, fossil fuel-based carbon dioxide, nitrous oxide, or
				fluorinated gas that is exported for sale or use.
											(13)Natural gas
				liquidsNotwithstanding subsection (a), if the owner or operator
				of a covered entity described in section 700(13)(B) that produces natural gas
				liquids does not take ownership of the liquids, and is not responsible for the
				distribution or use of the liquids in commerce, the owner of the liquids shall
				be responsible for compliance with this section, section 723, and other
				relevant sections of this title with respect to such liquids. In the
				regulations promulgated under section 721, the Administrator shall include such
				provisions with respect to such liquids as the Administrator determines are
				appropriate to determine and ensure compliance, and to penalize noncompliance.
				In such a case, the owner of the covered entity shall provide to the
				Administrator, in a manner to be determined by the Administrator, information
				regarding the quantity and ownership of liquids produced at the covered
				entity.
											(14)Application of
				multiple paragraphsFor a covered entity to which more than 1 of
				paragraphs (1) through (8) apply, all applicable paragraphs shall apply, except
				that not more than 1 emission allowance shall be required for the same
				emission.
											(c)Phase-In of
				prohibition
											(1)Industrial
				stationary sourcesThe prohibition under subsection (a) shall
				first apply to a covered entity described in section 700(13)(D), (F), (G), (H),
				or (I), with respect to emissions occurring during calendar year 2014.
											(2)Natural gas
				local distribution companiesThe prohibition under subsection (a)
				shall first apply to a covered entity described in section 700(13)(J) with
				respect to deliveries occurring during calendar year 2016.
											(d)Additional
				methodsIn addition to using the method of compliance described
				in subsection (b), a covered entity may do the following:
											(1)Offset
				credits
												(A)Credits
													(i)In
				generalCovered entities collectively may, in accordance with
				this paragraph, use offset credits to demonstrate compliance for up to a
				maximum of 2,000,000,000 tons of greenhouse gas emissions annually.
													(ii)Demonstration
				of complianceIn any calendar year, a covered entity may
				demonstrate compliance by holding 1 domestic offset credit or 1.25
				international offset credits in lieu of an emission allowance, except as
				provided in subparagraph (D), up to a total number of offset credits described
				in subparagraph (B).
													(B)Applicable
				percentage
													(i)In
				generalThe total number of offset credits referred to in
				subparagraph (A)(ii) for a covered entity for a given calendar year shall be
				determined by—
														(I)dividing—
															(aa)the tons of
				carbon dioxide equivalent of greenhouse gas emissions of the covered entity
				(except for the types of emissions excluded under subparagraphs (A) through (D)
				of subsection (b)(1), subparagraphs (A) through (E) of subsection (b)(6), and
				subparagraphs (A) through (D) of subsection (b)(7)) and attributable greenhouse
				gas emissions for the year before the preceding calendar year; by
															(bb)the sum of the
				tons of carbon dioxide equivalent of greenhouse gas emissions of all covered
				entities (except for the types of emissions excluded under subparagraphs (A)
				through (D) of subsection (b)(1), subparagraphs (A) through (E) of subsection
				(b)(6), and subparagraphs (A) through (D) of subsection (b)(7)) and
				attributable greenhouse gas emissions for the year before the preceding
				calendar year; and
															(II)multiplying the
				quotient obtained under subclause (I) by 2,000,000,000.
														(ii)ApplicabilityClause
				(i) shall apply to a covered entity (including a covered entity that commenced
				operation during the preceding calendar year) even if the covered entity had no
				greenhouse gas emissions or attributable greenhouse gas emissions described in
				that clause.
													(iii)Offset
				creditsNot more than 3/4 of the applicable
				percentage under this paragraph may be used by holding domestic offset credits,
				and not more than 1/4 of the applicable percentage under
				this paragraph may be used by holding international offset credits, except as
				provided in subparagraph (C).
													(C)Modified
				percentagesIf the
				Administrator determines that domestic offset credits available for use in
				demonstrating compliance in any calendar year at domestic offset prices
				generally equal to or less than allowance prices, are likely to offset less
				than 900,000,000 tons of greenhouse gas emissions (measured in tons of carbon
				dioxide equivalents), the Administrator shall increase the percent of emissions
				that can be offset through the use of international offset credits (and
				decrease the percent of emissions that can be allowed through the use of
				domestic offset credits by the same amount) to reflect the amount that
				1,500,000,000 exceeds the number of domestic offset credits the Administrator
				determines is available for that year, up to a maximum of 750,000,000 tons of
				greenhouse gas emissions.
												(D)International
				offset creditsNotwithstanding subparagraph (A), to demonstrate
				compliance prior to calendar year 2018, a covered entity may use 1
				international offset credit in lieu of an emission allowance up to the amount
				permitted under this paragraph.
												(E)President’s
				recommendationThe President may make a recommendation to
				Congress as to whether the number 2,000,000,000 specified in subparagraphs (A)
				and (B) should be increased or decreased.
												(2)Term offset
				credits
												(A)In
				generalCovered entities may, in accordance with this paragraph,
				use non-expired term offset credits instead of domestic offset credits for
				purposes of temporarily demonstrating compliance with this section.
												(B)AmountThe
				combined quantity of term offset credits and domestic offset credits used by a
				covered entity to demonstrate compliance for its emissions or attributable
				greenhouse gas emissions in any given year shall not exceed the quantity of
				domestic offset credits that a covered entity is entitled to use for that year
				to demonstrate compliance in accordance with paragraph (1).
												(C)ExpirationA
				term offset credit shall expire in the year after its term ends. The term of a
				term offset credit shall be calculated by adding to the year of issuance the
				number of years equal to the length of the crediting period for the practice or
				project for which the term offset credit was issued, but in no case shall be
				later than the date 5 years from the date of issuance.
												(D)Demonstrating
				compliance upon expiration of term offset creditWith respect to
				the emissions for which a covered entity is using term offset credits to
				demonstrate compliance temporarily with this section, the owner or operator of
				a covered entity shall not be considered to be in compliance with the
				prohibition in subsection (a) unless, as of 12:01 a.m. on April 1 (or a later
				date established by the Administrator under subsection (j)) of the calendar
				year in which a term offset credit expires, the owner or operator holds—
													(i)for purposes of
				finally demonstrating compliance, an allowance or a domestic offset credit;
				or
													(ii)for purposes of
				temporarily demonstrating compliance, a non-expired term offset credit.
													(E)Inapplicability
				of percentage limitationsDomestic offset credits used for
				purposes of finally demonstrating compliance under this subparagraph shall not
				be subject to the percentage limitations in subparagraph (B).
												(F)Financial
				assuranceA covered entity may not use a term offset credit to
				demonstrate compliance temporarily unless it simultaneously provides to the
				Administrator financial assurance that, at the end of the term offset
				credits crediting term, the covered entity will have sufficient
				resources to obtain the quantity of allowances or credits necessary to
				demonstrate final compliance. The Administrator shall issue regulations
				establishing requirements for such financial assurance, which shall take into
				account the increased risk associated with longer crediting terms. These
				regulations shall take into account the total number of tons of carbon dioxide
				equivalent of greenhouse gas emissions for which a covered entity is
				demonstrating compliance temporarily, and may set a limit on this amount. In
				the event that a covered entity that used term offset credits to demonstrate
				compliance temporarily fails to meet the requirements of subparagraph (D) at
				the end of the term offset credits crediting term, if the financial
				assurance mechanism fails to provide to the Administrator the number of
				allowances or offset credits for which the crediting term has expired, then the
				Administrator shall retire that number of allowances with the vintage year 2
				years after the year in which the term offset credit expires in the same
				amount. Allowances so retired shall not be counted as emission allowances
				established for that calendar year under section 721(a).
												(3)International
				emission allowancesTo demonstrate compliance, a covered entity
				may hold an international emission allowance in lieu of an emission allowance,
				except as modified under section 728(d).
											(4)Compensatory
				allowancesTo demonstrate compliance, a covered entity may hold a
				compensatory allowance obtained under section 721(f) in lieu of an emission
				allowance.
											(e)Retirement of
				allowances and creditsAs soon as practicable after a deadline
				established for covered entities to demonstrate compliance with this title, the
				Administrator shall retire the quantity of allowances or credits required to be
				held under this title.
										(f)Alternative
				metricsFor categories of covered entities described in
				subparagraph (B), (C), (D), (G), (H), or (I) of section 700(13), the
				Administrator may, by rule, establish an applicability threshold for inclusion
				under those subparagraphs using an alternative metric and level, provided that
				such metric and level are easier to administer and cover the same size and type
				of sources as the threshold defined in such subparagraphs.
										(g)Threshold
				reviewFor each category of covered entities described in
				subparagraph (B), (C), (D), (G), (H), or (I) of section 700(13), the
				Administrator shall, in 2020 and once every 8 years thereafter, review the
				carbon dioxide equivalent emission thresholds that are used to define covered
				entities. After consideration of—
											(1)emissions from
				covered entities in each such category, and from other entities of the same
				type that emit less than the threshold amount for the category (including
				emission sources that commence operation after the date of enactment of this
				title that are not covered entities); and
											(2)whether greater
				greenhouse gas emission reductions can be cost-effectively achieved by lowering
				the applicable threshold,
											the Administrator may by rule
				lower such threshold to not less than 10,000 tons of carbon dioxide equivalent
				emissions. In determining the cost effectiveness of potential reductions from
				lowering the threshold for covered entities, the Administrator shall consider
				alternative regulatory greenhouse gas programs, including setting standards
				under other titles of this Act.(h)Designated
				representativesThe regulations promulgated under section 721(h)
				shall require that each covered entity, and each entity holding allowances or
				credits or receiving allowances or credits from the Administrator under this
				title, select a designated representative.
										(i)Education and
				outreach
											(1)In
				generalThe Administrator shall establish and carry out a program
				of education and outreach to assist covered entities, especially entities
				having little experience with environmental regulatory requirements similar or
				comparable to those under this title, in preparing to meet the compliance
				obligations of this title. Such program shall include education with respect to
				using markets to effectively achieve such compliance.
											(2)Failure to
				receive informationA failure to receive information or
				assistance under this subsection may not be used as a defense against an
				allegation of any violation of this title.
											(j)Adjustment of
				deadlineThe Administrator may, by rule, establish a deadline for
				demonstrating compliance, for a calendar year, later than the date provided in
				subsection (a), as necessary to ensure the availability of emissions data, but
				in no event shall the deadline be later than June 1.
										(k)Notice
				requirement for covered entities receiving natural gas from natural gas local
				distribution companiesThe owner or operator of a covered entity
				that takes delivery of natural gas from a natural gas local distribution
				company shall, not later than September 1 of each calendar year, notify such
				natural gas local distribution company in writing that such entity will qualify
				as a covered entity under this title for that calendar year.
										(l)Compliance
				obligationFor purposes of this title, the year of a compliance
				obligation is the year in which compliance is determined, not the year in which
				the greenhouse gas emissions occur or the covered entity has attributable
				greenhouse gas emissions.
										723.Penalty for
				noncompliance
										(a)EnforcementA
				violation of any prohibition of, requirement of, or regulation promulgated
				pursuant to this title shall be a violation of this Act. It shall be a
				violation of this Act for a covered entity to emit greenhouse gases, and have
				attributable greenhouse gas emissions, in combination, in excess of its
				allowable emissions level as provided in section 722(a). Each ton of carbon
				dioxide equivalent for which a covered entity fails to demonstrate compliance
				under section 722(b) shall be a separate violation. In the event that a covered
				entity fails to demonstrate compliance at the expiration of a term of offset
				credits crediting term as required by section 722(d)(2)(D), the year of the
				violation shall be the year in which the term offset credit expires.
										(b)Excess emissions
				penalty
											(1)In
				generalThe owner or operator of any covered entity that fails
				for any year to comply, on the deadline described in section 722(a) or (j),
				shall be liable for payment to the Administrator of an excess emissions penalty
				in the amount described in paragraph (2).
											(2)AmountThe
				amount of an excess emissions penalty required to be paid under paragraph (1)
				shall be equal to the product obtained by multiplying—
												(A)the tons of carbon
				dioxide equivalent of greenhouse gas emissions or attributable greenhouse gas
				emissions for which the owner or operator of a covered entity failed to comply
				under section 722(b) on the deadline; by
												(B)twice the fair
				market value of emission allowances established for emissions occurring in the
				calendar year for which the emission allowances were due.
												(3)TimingAn
				excess emissions penalty required under this subsection shall be immediately
				due and payable to the Administrator, without demand, in accordance with
				regulations promulgated by the Administrator, which shall be issued not later
				than 2 years after the date of enactment of this title.
											(4)No effect on
				liabilityAn excess emissions penalty due and payable by the
				owners or operators of a covered entity under this subsection shall not
				diminish the liability of the owners or operators for any fine, penalty, or
				assessment against the owners or operators for the same violation under any
				other provision of this Act or any other law.
											(c)Excess emissions
				allowancesThe owner or operator of a covered entity that fails
				for any year to comply on the deadline described in section 722(a) or (j) shall
				be liable to offset the covered entity’s excess combination of greenhouse gases
				emitted and attributable greenhouse gas emissions by an equal quantity of
				emission allowances during the following calendar year, or such longer period
				as the Administrator may prescribe. During the year in which the covered entity
				failed to comply, or any year thereafter, the Administrator may deduct the
				emission allowances required under this subsection to offset the covered
				entity’s excess actual or attributable emissions.
										724.Trading
										(a)Permitted
				transactionsExcept as
				otherwise provided in this title, the lawful holder of an emission allowance,
				compensatory allowance, or offset credit may, without restriction, sell,
				exchange, transfer, hold for compliance in accordance with section 722, or
				request that the Administrator retire the emission allowance, compensatory
				allowance, or offset credit.
										(b)No restriction
				on transactionsThe privilege of purchasing, holding, selling,
				exchanging, transferring, and requesting retirement of emission allowances,
				compensatory allowances, or offset credits shall not be restricted to the
				owners and operators of covered entities, except as otherwise provided in this
				title.
										(c)Effectiveness of
				allowance transfersNo
				transfer of an allowance or offset credit shall be effective for purposes of
				this title until a certification of the transfer, signed by the designated
				representative of the transferor, is received and recorded by the Administrator
				in accordance with regulations promulgated under section 721(h).
										(d)Allowance
				tracking systemThe
				regulations promulgated under section 721(h) shall include a system for
				issuing, recording, holding, and tracking allowances, offset credits, and term
				offset credits that shall specify all necessary procedures and requirements for
				an orderly and competitive functioning of the allowance and offset credit
				markets. Such regulations shall provide for appropriate publication of the
				information in the system on the Internet.
										725.Banking and
				borrowing
										(a)BankingAn
				emission allowance may be used to comply with section 722 or 723 for emissions
				in—
											(1)the vintage year
				for the allowance; or
											(2)any calendar year
				subsequent to the vintage year for the allowance.
											(b)Expiration
											(1)RegulationsThe
				Administrator may establish by regulation criteria and procedures for
				determining whether, and for implementing a determination that, the expiration
				of an allowance, credit, or term offset credit established or issued by the
				Administrator under this title, or expiration of the ability to use an
				international emission allowance to comply with section 722, is necessary to
				ensure the authenticity and integrity of allowances, credits, or term offset
				credits or the allowance tracking system.
											(2)General
				ruleAn allowance, credit, or term offset credit established or
				issued by the Administrator under this title shall not expire unless—
												(A)it is retired by
				the Administrator as required under this title; or
												(B)it is determined
				to expire or to have expired by a specific date by the Administrator in
				accordance with regulations promulgated under paragraph (1).
												(3)International
				emission allowancesThe ability to use an international emission
				allowance to comply with section 722 shall not expire unless—
												(A)the allowance is
				retired by the Administrator as required by this title; or
												(B)the ability to use
				such allowance to meet such compliance obligation requirements is determined to
				expire or to have expired by a specific date by the Administrator in accordance
				with regulations promulgated under paragraph (1).
												(c)Borrowing future
				vintage year allowances
											(1)Borrowing
				without interestIn addition
				to the uses described in subsection (a), an emission allowance may be used to
				comply with section 722(a) or 723 for emissions, production, importation,
				manufacture, or deliveries in the calendar year immediately preceding the
				vintage year for the allowance.
											(2)Borrowing with
				interest
												(A)In
				generalA covered entity may demonstrate compliance under
				subsection (b) in a specific calendar year for up to 15 percent of its
				emissions by holding emission allowances with a vintage year 1 to 5 years later
				than that calendar year.
												(B)LimitationsAn
				emission allowance borrowed pursuant to this paragraph shall be an emission
				allowance that is established by the Administrator for a specific future
				calendar year under section 721(a) and that is held by the borrower.
												(C)Prepayment of
				interestFor each emission
				allowance that an owner or operator of a covered entity borrows pursuant to
				this paragraph, such owner or operator shall, at the time it borrows the
				allowance, hold for retirement by the Administrator a quantity of emission
				allowances that is equal to the product obtained by multiplying—
													(i)0.08; by
													(ii)the number of years between the calendar
				year in which the allowance is being used to satisfy a compliance obligation
				and the vintage year of the allowance.
													726.Market Stability
				Reserve
										(a)Market Stability
				Reserve auctions
											(1)In
				generalOnce each quarter of each calendar year for which
				allowances are established under section 721(a), the Administrator shall
				auction market stability reserve allowances.
											(2)Restriction to
				covered entitiesIn each auction conducted under paragraph (1),
				only covered entities that the Administrator expects will be required to comply
				with section 722 in the following calendar year shall be eligible to make
				purchases.
											(b)Pool of emission
				allowances for market stability reserve auctions
											(1)Filling the
				market stability reserve initially
												(A)In
				generalThe Administrator shall, not later than 2 years after the
				date of enactment of this title, establish a market stability reserve account,
				and shall place in that account an amount of emission allowances established
				under section 721(a).
												(B)Effect on other
				provisionsAny provision in this title (except for subparagraph
				(B) of this paragraph) that refers to a quantity or percentage of the emission
				allowances established for a calendar year under section 721(a) shall be
				considered to refer to the amount of emission allowances as determined pursuant
				to section 721(e), less any emission allowances established for that year that
				are placed in the market stability reserve account under this paragraph.
												(2)Supplementing
				the market stability reserveThe Administrator shall also—
												(A)at the end of each
				calendar year, transfer to the market stability reserve account each emission
				allowance that was offered for sale but not sold at any auction conducted under
				section 778; and
												(B)transfer emission
				allowances established under subsection (g) from auction proceeds, and deposit
				them into the market stability reserve, to the extent necessary to maintain the
				reserve at its original size.
												(c)Minimum market
				stability reserve auction price
											(1)In
				generalAt each market stability reserve auction, the
				Administrator shall offer emission allowances for sale beginning at a minimum
				price per emission allowance, which shall be known as the minimum market
				stability reserve auction price.
											(2)Initial minimum
				market stability reserve auction pricesThe minimum market stability reserve
				auction price shall be $28 (in constant 2005 dollars) for the market stability
				reserve auctions held in 2012. For the market stability reserve auctions held
				in 2013 through 2017, the minimum market stability reserve auction price shall
				be the market stability reserve auction price for the previous year increased
				by 5 percent plus the rate of inflation (as measured by the Consumer Price
				Index for All Urban Consumers).
											(3)Minimum market
				stability reserve auction price in subsequent yearsFor each
				market stability reserve auction held in 2018 and each year thereafter, the
				minimum market stability reserve auction price shall be the market stability
				reserve auction price for the previous year increased by 7 percent, plus the
				rate of inflation (as measured by the Consumer Price Index for All Urban
				Consumers).
											(d)Quantity of
				emission allowances released from the market stability reserve
											(1)Initial
				limitsSubject to paragraph (4), for each of calendar years 2012
				through 2016, the annual limit on the number of emission allowances from the
				market stability reserve account that may be auctioned is an amount equal to 15
				percent of the emission allowances established for that calendar year under
				section 721(a). This limit does not apply to offset credits sold on consignment
				pursuant to subsection (h).
											(2)Limits in
				subsequent yearsSubject to
				paragraph (4), for calendar year 2017 and each year thereafter, the annual
				limit on the number of emission allowances from the market stability reserve
				account that may be auctioned is an amount equal to 25 percent of the emission
				allowances established for that calendar year under section 721(a). This limit
				does not apply to offset credits sold on consignment pursuant to subsection
				(h).
											(3)Allocation of
				limitationOne-fourth of each year’s annual market stability
				reserve auction limit under this subsection shall be made available for auction
				in each quarter. Any allowances from the market stability reserve account that
				are made available for sale in a quarterly auction and not sold shall be rolled
				over and added to the quantity available for sale in the following quarter,
				except that allowances not sold at auction in the fourth quarter of a year
				shall not be rolled over to the following calendar year’s auctions, but shall
				be returned to the market stability reserve account.
											(4)Authority to
				adjust limitationThe Administrator may adjust the limits in
				paragraphs (1) or (2) if the Administrator determines an adjustment is required
				to prevent disruptively high prices or to preserve the integrity of the market
				stability reserve.
											(e)Purchase
				limit
											(1)In
				generalExcept as provided in
				paragraph (2) or (3), the annual number of emission allowances that a covered
				entity may purchase at the market stability reserve auctions in each calendar
				year shall not exceed 20 percent of the covered entity’s emissions during the
				most recent year for which allowances or credits were retired under section
				722.
											(2)2012
				limitFor calendar year 2012, the maximum aggregate number of
				emission allowances that a covered entity may purchase from that year’s market
				stability reserve auctions shall be 20 percent of the covered entity’s
				greenhouse gas emissions that the covered entity reported to the registry
				established under section 713 for 2011 and that would be subject to section
				722(a) if occurring in later calendar years.
											(3)New
				entrantsThe Administrator shall, by regulation, establish a
				separate purchase limit applicable to entities that expect to become a covered
				entity in the year of the auction, permitting them to purchase emission
				allowances at the market stability reserve auctions in their first calendar
				year of operation in an amount of at least 20 percent of their expected
				combined emissions and attributable greenhouse gas emissions for that
				year.
											(f)Delegation or
				contractPursuant to regulations under this section, the
				Administrator may, by delegation or contract, provide for the conduct of market
				stability reserve auctions under the Administrator’s supervision by other
				departments or agencies of the Federal Government or by nongovernmental
				agencies, groups, or organizations.
										(g)Use of auction
				proceeds
											(1)Deposit in
				market stability reserve FundThe proceeds from market stability
				reserve auctions shall be placed in the Market Stability Reserve Fund
				established by subsection (j), and shall be available without further
				appropriation or fiscal year limitation for the purposes described in this
				subsection.
											(2)Offset
				creditsThe Administrator shall use the proceeds from each market
				stability reserve auction to purchase offset credits, including domestic offset
				credits and international offset credits issued for reduced deforestation
				activities pursuant to section 753. The Administrator shall retire those offset
				credits and establish a number of emission allowances equal to the number of
				international offset credits so retired. Emission allowances established under
				this paragraph shall be in addition to those established under section
				721(a).
											(3)Emission
				allowancesThe Administrator shall deposit emission allowances
				established under paragraph (2) in the market stability reserve, except that,
				with respect to any such emission allowances in excess of the amount necessary
				to fill the market stability reserve to its original size, the Administrator
				shall—
												(A)except as provided in subparagraph (B),
				assign a vintage year to the emission allowance, which shall be no earlier than
				the year in which the allowance is established under paragraph (2) and shall
				treat such allowances as ones that are not designated for distribution or
				auction; and
												(B)to the extent any
				such allowances cannot be assigned a vintage year because of the limitation in
				paragraph (4), retire the allowances.
												(4)LimitationIn no case may the Administrator assign
				under paragraph (3)(A) more emission allowances to a vintage year than the
				number of emission allowances from that vintage year that were placed in the
				market stability reserve account under subsection (b)(1).
											(h)Availability of
				offset credits for auction
											(1)In
				generalThe regulations promulgated under section 721(h) shall
				allow any entity holding offset credits to request that the Administrator
				include such offset credits in an upcoming market stability reserve auction.
				The regulations shall provide that—
												(A)upon sale of such offset credits, the
				Administrator shall retire those offset credits, and establish and provide to
				the purchasers a number of emission allowances equal to the number of offset
				credits so retired, which allowances shall be in addition to those established
				under section 721(a); and
												(B)for offset credits sold pursuant to this
				subsection, the proceeds for the entity that offered the offset credits for
				sale shall be the lesser of—
													(i)the average daily
				closing price for offset credits sold on registered exchanges (or if such price
				is unavailable, the average price as determined by the Administrator) during
				the six months prior to the market stability reserve auction at which they were
				auctioned, with the remaining funds collected upon the sale of the offset
				credits deposited in the Treasury; and
													(ii)the amount
				received for the offset credits at the auction.
													(2)ProceedsFor offset credits sold pursuant to this
				subsection, notwithstanding section 3302 of title 31, United States Code, or
				any other provision of law, within 90 days of receipt, the United States shall
				transfer the proceeds from the auction, as defined in paragraph (1)(D), to the
				entity that offered the offset credits for sale. No funds transferred from a
				purchaser to a seller of offset credits under this paragraph shall be held by
				any officer or employee of the United States or treated for any purpose as
				public monies.
											(3)PricingWhen the Administrator acts under this
				subsection as the agent of an entity in possession of offset credits, the
				Administrator is not obligated to obtain the highest price possible for the
				offset credits, and instead shall auction such offset credits in the same
				manner and pursuant to the same rules (except as modified in paragraph (1)) as
				set forth for auctioning market stability reserve allowances. Entities
				requesting that such offset credits be offered for sale at a market stability
				reserve auction may not set a minimum reserve price for their offset credits
				that is different than the minimum market stability reserve auction price set
				pursuant to subsection (c).
											(i)Initial
				regulationsNot later than 24 months after the date of enactment
				of this title, the Administrator shall promulgate regulations, in consultation
				with other appropriate agencies, governing the auction of allowances under this
				section. Such regulations shall include the following requirements:
											(1)Frequency; first
				auctionAuctions shall be held four times per year at regular
				intervals, with the first auction to be held no later than March 31,
				2012.
											(2)Auction
				formatAuctions shall follow a single-round, sealed-bid, uniform
				price format.
											(3)Participation;
				financial assuranceAuctions shall be open to any covered entity
				eligible to purchase emission allowances at the auction under subsection
				(a)(2), except that the Administrator may establish financial assurance
				requirements to ensure that auction participants can and will perform on their
				bids.
											(4)Disclosure of
				beneficial ownershipEach bidder in an auction shall be required
				to disclose the person or entity sponsoring or benefitting from the bidder’s
				participation in the auction if such person or entity is, in whole or in part,
				other than the bidder.
											(5)Purchase
				limitsNo person may, directly or in concert with another
				participant, purchase more than 20 percent of the allowances offered for sale
				at any quarterly auction.
											(6)Publication of
				informationAfter the auction, the Administrator shall, in a
				timely fashion, publish the identities of winning bidders, the quantity of
				allowances obtained by each winning bidder, and the auction clearing
				price.
											(7)Other
				requirementsThe Administrator may include in the regulations
				such other requirements or provisions as the Administrator, in consultation
				with other agencies as appropriate, considers appropriate to promote effective,
				efficient, transparent, and fair administration of auctions under this
				section.
											(j)Market Stability Reserve FundThere are established in the Treasury of
				the United States a fund to be known as the Market Stability Reserve
				Fund.
										(k)Revision of
				regulationsThe Administrator may, at any time, in consultation
				with other agencies as appropriate, revise the initial regulations promulgated
				under subsection (i). Such revised regulations need not meet the requirements
				identified in subsection (i) if the Administrator determines that an
				alternative auction design would be more effective, taking into account factors
				including costs of administration, transparency, fairness, and risks of
				collusion or manipulation. In determining whether and how to revise the initial
				regulations under this subsection, the Administrator shall not consider
				maximization of revenues to the Federal Government.
										727.Permits
										(a)Permit
				programFor stationary
				sources subject to title V of this Act, that are covered entities, the
				provisions of this title shall be implemented by permits issued to such covered
				entities (and enforced) in accordance with the provisions of title V, as
				modified by this title. Any such permit issued by the Administrator, or by a
				State with an approved permit program, shall require the owner or operator of a
				covered entity to hold emission allowances or offset credits at least equal to
				the total annual amount of carbon dioxide equivalents for its combined
				emissions and attributable greenhouse gas emissions to which section 722
				applies. No such permit shall be issued that is inconsistent with the
				requirements of this title, and title V as applicable. Nothing in this section
				regarding compliance plans or in title V shall be construed as affecting
				allowances or offset credits. Submission of a statement by the owner or
				operator, or the designated representative of the owners and operators, of a
				covered entity that the owners and operators will hold emission allowances or
				offset credits for the entity’s combined emissions and attributable greenhouse
				gas emissions to which section 722 applies shall be deemed to meet the proposed
				and approved planning requirements of title V. Recordation by the Administrator
				of transfers of emission allowances shall amend automatically all applicable
				proposed or approved permit applications, compliance plans, and permits.
										(b)Multiple
				ownersNo permit shall be
				issued under this section and no allowances or offset credits shall be
				disbursed under this title to a covered entity or any other person until the
				designated representative of the owners or operators has filed a certificate of
				representation with regard to matters under this title, including the holding
				and distribution of emission allowances and the proceeds of transactions
				involving emission allowances. Where there are multiple holders of a legal or
				equitable title to, or a leasehold interest in, such a covered entity or other
				entity or where a utility or industrial customer purchases power under a
				long-term power purchase contract from an independent power production facility
				that is a covered entity, the certificate shall state—
											(1)that emission
				allowances and the proceeds of transactions involving emission allowances will
				be deemed to be held or distributed in proportion to each holder’s legal,
				equitable, leasehold, or contractual reservation or entitlement; or
											(2)if such multiple
				holders have expressly provided for a different distribution of emission
				allowances by contract, that emission allowances and the proceeds of
				transactions involving emission allowances will be deemed to be held or
				distributed in accordance with the contract.
											A passive lessor, or a person who
				has an equitable interest through such lessor, whose rental payments are not
				based, either directly or indirectly, upon the revenues or income from the
				covered entity or other entity shall not be deemed to be a holder of a legal,
				equitable, leasehold, or contractual interest for the purpose of holding or
				distributing emission allowances as provided in this subsection, during either
				the term of such leasehold or thereafter, unless expressly provided for in the
				leasehold agreement. Except as otherwise provided in this subsection, where all
				legal or equitable title to or interest in a covered entity, or other entity,
				is held by a single person, the certificate shall state that all emission
				allowances received by the entity are deemed to be held for that person.(c)ProhibitionIt
				shall be unlawful for any person to operate any stationary source subject to
				the requirements of this section except in compliance with the terms and
				requirements of a permit issued by the Administrator or a State with an
				approved permit program in accordance with this section. For purposes of this
				subsection, compliance, as provided in section 504(f), with a permit issued
				under title V which complies with this title for covered entities shall be
				deemed compliance with this subsection as well as section 502(a).
										(d)ReliabilityNothing
				in this section or title V shall be construed as requiring termination of
				operations of a stationary source that is a covered entity for failure to have
				an approved permit, or compliance plan, that is consistent with the
				requirements in the second and fifth sentences of subsection (a) concerning the
				holding of emission allowances, compensatory allowances, international emission
				allowances, or offset allowances, except that any such covered entity may be
				subject to the applicable enforcement provision of section 113.
										(e)RegulationsThe
				Administrator shall promulgate regulations to implement this section. To
				provide for permits required under this section, each State in which one or
				more stationary sources and that are covered entities are located shall submit,
				in accordance with this section and title V, revised permit programs for
				approval.
										728.International
				emission allowances
										(a)Qualifying
				programsThe Administrator, in consultation with the Secretary of
				State, may by rule designate an international climate change program as a
				qualifying international program if—
											(1)the program is run
				by a national or supranational foreign government, and imposes a mandatory
				absolute tonnage limit on greenhouse gas emissions from 1 or more foreign
				countries, or from 1 or more economic sectors in such a country or countries;
				and
											(2)the program is at
				least as stringent as the program established by this title, including
				provisions to ensure at least comparable monitoring, compliance, enforcement,
				quality of offsets, and restrictions on the use of offsets.
											(b)Disqualified
				allowancesAn international emission allowance may not be held
				under section 722(d)(3) if it is in the nature of an offset instrument or
				allowance awarded based on the achievement of greenhouse gas emission
				reductions or avoidance, or greenhouse gas sequestration, that are not subject
				to the mandatory absolute tonnage limits referred to in subsection
				(a)(1).
										(c)Retirement
											(1)Entity
				certificationThe owner or operator of an entity that holds an
				international emission allowance under section 722(d)(3) shall certify to the
				Administrator that such international emission allowance has not previously
				been used to comply with any foreign, international, or domestic greenhouse gas
				regulatory program.
											(2)Retirement
												(A)Foreign and
				international regulatory entitiesThe Administrator, in
				consultation with the Secretary of State, shall seek, by whatever means
				appropriate, including agreements and technical cooperation on allowance
				tracking, to ensure that any relevant foreign, international, and domestic
				regulatory entities—
													(i)are notified of
				the use, for purposes of compliance with this title, of any international
				emission allowance; and
													(ii)provide for the
				disqualification of such international emission allowance for any subsequent
				use under the relevant foreign, international, or domestic greenhouse gas
				regulatory program, regardless of whether such use is a sale, exchange, or
				submission to satisfy a compliance obligation.
													(B)Disqualification
				from further useThe Administrator shall ensure that, once an
				international emission allowance has been disqualified or otherwise used for
				purposes of compliance with this title, such allowance shall be disqualified
				from any further use under this title.
												(d)Use
				limitationsThe Administrator may, by rule, modify the percentage
				applicable to international emission allowances under section 722(d)(3),
				consistent with the purposes of the Clean
				Energy Jobs and American Power Act.
										DOffsets
									731.Offsets
				Integrity Advisory Board
										(a)EstablishmentNot
				later than 30 days after the date of enactment of this title, the President
				shall establish an independent Offsets Integrity Advisory Board. The Advisory
				Board shall make recommendations to the President for use in promulgating and
				revising regulations under this part, and for ensuring the overall
				environmental integrity of the programs established pursuant to those
				regulations.
										(b)MembershipThe
				Advisory Board shall be comprised of at least nine members. Each member shall
				be qualified by education, training, and experience to evaluate scientific and
				technical information on matters referred to the Board under this section. The
				President shall appoint Advisory Board members, including a chair and
				vice-chair of the Advisory Board. Terms shall be 3 years in length, except for
				initial terms, which may be up to 5 years in length to allow staggering.
				Members may be reappointed only once for an additional 3-year term, and such
				second term may follow directly after a first term.
										(c)ActivitiesThe
				Advisory Board established pursuant to subsection (a) shall—
											(1)provide
				recommendations, not later than 90 days after the Advisory Board’s
				establishment and periodically thereafter, to the President regarding offset
				project types that should be considered for eligibility under section 733,
				taking into consideration relevant scientific and other issues,
				including—
												(A)the availability
				of a representative data set for use in developing the activity
				baseline;
												(B)the potential for
				accurate quantification of greenhouse gas reduction, avoidance, or
				sequestration for an offset project type;
												(C)the potential
				level of scientific and measurement uncertainty associated with an offset
				project type;
												(D)any beneficial or
				adverse environmental, public health, welfare, social, economic, or energy
				effects associated with an offset project type;
												(E)the extent to
				which, as of the date of submission of the report, the project or activity
				types within each category—
													(i)are required by
				law (including a regulation); or
													(ii)represent
				business-as-usual (absent funding from offset credits) practices for a relevant
				land area, industry sector, or forest, soil or facility type;
													(2)make available to
				the President its advice and comments on offset methodologies that should be
				considered under regulations promulgated pursuant to subsection (a) and (b) of
				section 734, including methodologies to address the issues of additionality,
				activity baselines, measurement, leakage, uncertainty, permanence, and
				environmental integrity;
											(3)make available to
				the President, and other relevant Federal agencies, its advice and comments
				regarding scientific, technical, and methodological issues specific to the
				issuance of international offset credits under section 744;
											(4)make available to
				the President, and other relevant Federal agencies, its advice and comments
				regarding scientific, technical, and methodological issues associated with the
				implementation of this part;
											(5)make available to
				the President its advice and comments on areas in which further knowledge is
				required to appraise the adequacy of existing, revised, or proposed
				methodologies for use under this part, and describe the research efforts
				necessary to provide the required information; and
											(6)make available to
				the President its advice and comments on other ways to improve or safeguard the
				environmental integrity of programs established under this part.
											(d)Scientific
				review of offset and deforestation reduction programsNot later
				than January 1, 2017, and at five-year intervals thereafter, the Advisory Board
				shall submit to the President and make available to the public an analysis of
				relevant scientific and technical information related to this part. The
				Advisory Board shall review approved and potential methodologies, scientific
				studies, offset project monitoring, offset project verification reports, and
				audits related to this part, and evaluate the net emissions effects of
				implemented offset projects. The Advisory Board shall recommend changes to
				offset methodologies, protocols, or project types, or to the overall offset
				program under this part, to ensure that offset credits issued by the President
				do not compromise the integrity of the annual emission reductions established
				under section 703, and to avoid or minimize adverse effects to human health or
				the environment.
										732.Establishment
				of offsets program
										(a)RegulationsNot later than 2 years after the date of
				enactment of this title, the President, in consultation with appropriate
				Federal agencies and taking into consideration the recommendations of the
				Advisory Board, shall promulgate regulations establishing a program for the
				issuance of offset credits in accordance with the requirements of this part.
				The President shall periodically revise these regulations as necessary to meet
				the requirements of this part.
										(b)RequirementsThe
				regulations described in subsection (a) shall—
											(1)authorize the
				issuance of offset credits with respect to qualifying offset projects that
				result in reductions or avoidance of greenhouse gas emissions, or sequestration
				of greenhouse gases;
											(2)ensure that such
				offset credits represent verifiable and additional greenhouse gas emission
				reductions or avoidance, or increases in sequestration;
											(3)ensure that offset
				credits issued for sequestration offset projects are only issued for greenhouse
				gas reductions that are permanent;
											(4)provide for the
				implementation of the requirements of this part;
											(5)include as reductions in greenhouse gases
				reductions achieved through the destruction of methane and its conversion to
				carbon dioxide, and reductions achieved through destruction of
				chlo­ro­fluo­ro­car­bons or other ozone depleting substances, if permitted by
				the President under section 619(b)(9) and subject to the conditions specified
				in section 619(b)(9), based on the carbon dioxide equivalent value of the
				substance destroyed; and
											(6)establish a
				process to accept and respond to comments from third parties regarding programs
				established under this part in a timely manner.
											(c)Coordination To
				minimize negative effectsIn promulgating and implementing
				regulations under this part, the President shall act (including by rejecting
				projects, if necessary) to avoid or minimize, to the maximum extent
				practicable, adverse effects on human health or the environment resulting from
				the implementation of offset projects under this part.
										(d)Offset
				registryThe President shall establish within the allowance
				tracking system established under section 724(d) an Offset Registry for
				qualifying offset projects and offset credits issued with respect thereto under
				this part.
										(e)Legal status of
				offset creditAn offset credit does not constitute a property
				right.
										(f)FeesThe President shall assess fees payable by
				offset project developers in an amount necessary to cover the administrative
				costs and the enforcement costs to the Environmental Protection Agency and the
				Department of Justice of carrying out the activities under this part. Amounts
				collected for such fees shall be available to the President and the Attorney
				General for carrying out the activities under this part to the extent provided
				in advance in appropriations Acts.
										733.Eligible
				project types
										(a)List of eligible
				project types
											(1)In
				generalAs part of the regulations promulgated under section
				732(a), the President shall establish, and may periodically revise, a list of
				types of projects eligible to generate offset credits, including international
				offset credits, under this part.
											(2)Advisory board
				recommendationsIn determining the eligibility of project types,
				the President shall take into consideration the recommendations of the Advisory
				Board. If a list established under this section differs from the
				recommendations of the Advisory Board, the regulations promulgated under
				section 732(a) shall include a justification for the discrepancy.
											(3)Initial
				determinationThe President shall establish the initial
				eligibility list under paragraph (1) not later than one year after the date of
				enactment of this title for which there are well developed methodologies that
				the President determines would meet the criteria of section 734.
											(4)Project types to
				be considered for initial listIn determining the initial list,
				the President shall give priority to consideration of offset project types that
				are recommended by the Advisory Board and for which there are well developed
				methodologies that the President determines would meet the criteria of section
				734, and shall consider—
												(A)methane collection
				and combustion projects at active underground coal mines;
												(B)methane collection
				and combustion projects at landfills;
												(C)capture of
				venting, flaring, and fugitive emissions from oil and natural gas
				systems;
												(D)nonlandfill
				methane collection, combustion and avoidance projects involving organic waste
				streams that would have otherwise emitted methane in the atmosphere, including
				manure management and biogas capture and combustion;
												(E)projects involving
				afforestation or reforestation of acreage not forested as of January 1,
				2009;
												(F)forest management
				resulting in an increase in forest carbon stores, including harvested wood
				products;
												(G)agricultural,
				grassland, and rangeland sequestration and management practices,
				including—
													(i)altered tillage
				practices, including avoided abandonment of such practices;
													(ii)winter cover
				cropping, continuous cropping, and other means to increase biomass returned to
				soil in lieu of planting followed by fallowing;
													(iii)reduction of
				nitrogen fertilizer use or increase in nitrogen use efficiency;
													(iv)reduction in the
				frequency and duration of flooding of rice paddies;
													(v)reduction in
				carbon emissions from organic soils;
													(vi)reduction in
				greenhouse gas emissions from manure and effluent;
													(vii)reduction in
				greenhouse gas emissions due to changes in animal management practices,
				including dietary modifications;
													(viii)planting and
				cultivation of permanent tree crops;
													(ix)greenhouse gas
				emission reductions from improvements and upgrades to mobile or stationary
				equipment (including engines);
													(x)practices to
				reduce and eliminate soil tillage;
													(xi)reductions in
				greenhouse gas emissions through restoration of wetlands, forestland, and
				grassland; and
													(xii)sequestration of
				greenhouse gases through management of tree crops; and
													(H)changes in carbon
				stocks attributed to land use change and forestry activities, including—
													(i)management of
				peatland or wetland;
													(ii)conservation of
				grassland and forested land;
													(iii)improved forest
				management, including accounting for carbon stored in wood products;
													(iv)reduced
				deforestation or avoided forest conversion;
													(v)urban
				tree-planting and maintenance;
													(vi)agroforestry;
				and
													(vii)adaptation of
				plant traits or new technologies that increase sequestration by forests.
													(5)MethodologiesIn
				issuing methodologies pursuant to section 734, the President shall give
				priority to methodologies for offset types included on the initial eligibility
				list.
											(b)Modification of
				listThe President—
											(1)shall add
				additional project types to the list not later than 2 years after the date of
				enactment of this title;
											(2)may at any time,
				by rule, add a project type to the list established under subsection (a) if the
				President, in consultation with appropriate Federal agencies and taking into
				consideration the recommendations of the Advisory Board, determines that the
				project type can generate additional reductions or avoidance of greenhouse gas
				emissions, or sequestration of greenhouse gases, subject to the requirements of
				this part;
											(3)may at any time,
				by rule, determine that a project type on the list does not meet the
				requirements of this part, and remove a project type from the list established
				under subsection (a), in consultation with appropriate Federal agencies and
				taking into consideration any recommendations of the Advisory Board; and
											(4)shall consider
				adding to or removing from the list established under subsection (a), at a
				minimum, project types proposed to the President—
												(A)by petition
				pursuant to subsection (c); or
												(B)by the Advisory
				Board.
												(c)Petition
				processAny person may petition the President to modify the list
				established under subsection (a) by adding or removing a project type pursuant
				to subsection (b). Any such petition shall include a showing by the petitioner
				that there is adequate data to establish that the project type does or does not
				meet the requirements of this part. Not later than 12 months after receipt of
				such a petition, the President shall either grant or deny the petition and
				publish a written explanation of the reasons for the President’s decision. The
				President may not deny a petition under this subsection on the basis of
				inadequate Environmental Protection Agency resources or time for review.
										734.Requirements
				for offset projects
										(a)MethodologiesAs
				part of the regulations promulgated under section 732(a), the President shall
				establish, for each type of offset project listed as eligible under section
				733, the following:
											(1)AdditionalityA
				standardized methodology for determining the additionality of greenhouse gas
				emission reductions or avoidance, or greenhouse gas sequestration, achieved by
				an offset project of that type. Such methodology shall ensure, at a minimum,
				that any greenhouse gas emission reduction or avoidance, or any greenhouse gas
				sequestration, is considered additional only to the extent that it results from
				activities that—
												(A)are not required
				by or undertaken to comply with any law, including any regulation or consent
				order;
												(B)were not commenced
				prior to January 1, 2009, except in the case of—
													(i)offset project
				activities that commenced after January 1, 2001, and were registered as of the
				date of enactment of this title under an offset program with respect to which
				the President has made an affirmative determination under section 740(a)(2);
				or
													(ii)activities that
				are readily reversible, with respect to which the President may set an
				alternative earlier date under this subparagraph that is not earlier than
				January 1, 2001, where the President determines that setting such an
				alternative date may produce an environmental benefit by removing an incentive
				to cease and then reinitiate activities that began prior to January 1,
				2009;
													(C)are not receiving
				support under section 323 of division A, or section 207 of division B, of the
				Clean Energy Jobs and American Power
				Act; and
												(D)exceed the
				activity baseline established under paragraph (2).
												(2)Activity
				baselinesA standardized methodology for establishing activity
				baselines for offset projects of that type. The President shall set activity
				baselines to reflect a conservative estimate of business-as-usual performance
				or practices for the relevant type of activity such that the baseline provides
				an adequate margin of safety to ensure the environmental integrity of offsets
				calculated in reference to such baseline.
											(3)Quantification
				methodsA standardized methodology for determining the extent to
				which greenhouse gas emission reductions or avoidance, or greenhouse gas
				sequestration, achieved by an offset project of that type exceed a relevant
				activity baseline, including protocols for monitoring and accounting for
				uncertainty.
											(4)LeakageA
				standardized methodology for accounting for and mitigating potential leakage,
				if any, from an offset project of that type, taking uncertainty into
				account.
											(b)Accounting for
				reversals
											(1)In
				generalAs part of the regulations promulgated under section
				732(a), for each type of sequestration project listed under section 733, the
				President shall establish requirements to account for and address reversals,
				including—
												(A)a requirement to
				report any reversal with respect to an offset project for which offset credits
				have been issued under this part;
												(B)provisions to
				require emission allowances to be held in amounts to fully compensate for
				greenhouse gas emissions attributable to reversals, and to assign
				responsibility for holding such emission allowances;
												(C)provisions to
				discourage repeated intentional reversals by offset project developers,
				including but not limited to the assessment of administrative fees, temporary
				suspension, or disqualification of an offset project developer from the
				program; and
												(D)any other
				provisions the President determines necessary to account for and address
				reversals.
												(2)MechanismsThe
				President shall prescribe mechanisms to ensure that any sequestration with
				respect to which an offset credit is issued under this part results in a
				permanent net increase in sequestration, and that full account is taken of any
				actual or potential reversal of such sequestration, with an adequate margin of
				safety. The President shall prescribe at least one of the following mechanisms
				to meet the requirements of this paragraph:
												(A)An offsets
				reserve, pursuant to paragraph (3).
												(B)Insurance that
				provides for purchase and provision to the President for retirement of an
				amount of offset credits or emission allowances equal in number to the tons of
				carbon dioxide equivalents of greenhouse gas emissions released due to
				reversal.
												(C)Another mechanism
				that the President determines satisfies the requirements of this part.
												(3)Offsets
				reserve
												(A)In
				generalAn offsets reserve referred to in paragraph (2)(A) is a
				program under which, before issuance of offset credits under this part, the
				President shall subtract and reserve from the quantity to be issued a quantity
				of offset credits based on the risk of reversal. The President shall—
													(i)hold these
				reserved offset credits in the offsets reserve; and
													(ii)register the
				holding of the reserved offset credits in the Offset Registry established under
				section 732(d).
													(B)Project
				reversal
													(i)In
				generalIf a reversal has occurred with respect an offset project
				for which offset credits are reserved under this paragraph, the President shall
				remove offset credits or emission allowances from the offsets reserve and
				cancel them to fully account for the tons of carbon dioxide equivalent that are
				no longer sequestered.
													(ii)Intentional
				reversalsIf the President determines that a reversal was
				intentional, the offset project developer for the relevant offset project shall
				place into the offsets reserve a quantity of offset credits, or combination of
				offset credits and emission allowances, equal in number to the number of
				reserve offset credits that were canceled due to the reversal pursuant to
				clause (i).
													(iii)Unintentional
				reversalsIf the President determines that a reversal was
				unintentional, the offset project developer for the relevant offset project
				shall place into the offsets reserve a quantity of offset credits, or
				combination of offset credits and emission allowances, equal in number to half
				the number of offset credits that were reserved for that offset project, or
				half the number of reserve offset credits that were canceled due to the
				reversal pursuant to clause (i), whichever is less.
													(iv)PetitionAny
				person may petition the President for a determination that an offsets reversal
				has occurred. Any such petition shall include a showing by the petitioner that
				there is adequate data or other evidence to support the petition. Not later
				than 90 days after the date of receipt of the petition, the President shall
				take final action determining either that the reversal has occurred or that the
				reversal has not occurred. Such determination shall be accompanied by a
				statement of the basis for the determination.
													(C)Use of reserved
				offset creditsOffset credits placed into the offsets reserve
				under this paragraph may not be used to comply with section 722.
												(4)Term offset
				credits
												(A)ApplicabilityWith
				respect to a practice listed under section 733 that sequesters greenhouse gases
				and has a crediting period of not more than 5 years, the President may address
				reversals pursuant to this paragraph in lieu of permanently accounting for
				reversals pursuant to paragraphs (1) and (2).
												(B)Accounting for
				reversalsFor such practices or projects implementing the
				practices described in subparagraph (A), the President shall require only
				reversals that occur during the crediting period to be accounted for and
				addressed pursuant to paragraphs (1) and (2).
												(C)Credits
				issuedFor practices or projects regulated pursuant to
				subparagraph (B), the Secretary shall issue under section 737 a term offset
				credit, in lieu of an offset credit, for each ton of carbon dioxide equivalent
				that has been sequestered.
												(c)Crediting
				periods
											(1)In
				generalAs part of the regulations promulgated under section
				732(a), for each offset project type, the President shall specify a crediting
				period, and establish provisions for petitions for new crediting periods, in
				accordance with this subsection.
											(2)Duration
												(A)In
				generalThe crediting period shall be not less than 5 and not
				greater than 10 years for any project type other than those involving
				sequestration or term offsets.
												(B)Forestry
				projectsThe crediting period for a forestry offset project shall
				not exceed 20 years.
												(C)Term offset
				creditsThe crediting period for a term offset credit issued
				shall not exceed 5 years.
												(3)EligibilityAn
				offset project shall be eligible to generate offset credits under this part
				only during the project’s crediting period. During such crediting period, the
				project shall remain eligible to generate offset credits, subject to the
				methodologies and project type eligibility list that applied as of the date of
				project approval under section 735, except as provided in paragraph (4).
											(4)Petition for new
				crediting periodAn offset project developer may petition for a
				new crediting period to commence after termination of a crediting period,
				subject to the methodologies and project type eligibility list in effect at the
				time when such petition is submitted. A petition may not be submitted under
				this paragraph more than 18 months before the end of the pending crediting
				period. The President may grant such petition after public notice and
				opportunity for comment. The President may limit the number of new crediting
				periods available for projects of particular project types.
											(d)Environmental
				integrityIn establishing the requirements under this section,
				the President shall apply conservative assumptions or methods to maximize the
				certainty that the environmental integrity of the greenhouse gas limitations
				established under section 703 is not compromised.
										(e)Pre-Existing
				methodologiesIn promulgating requirements under this section,
				the President shall give due consideration to methodologies for offset projects
				existing as of the date of enactment of this title.
										(f)Added project
				typesThe President shall establish methodologies described in
				subsection (a), and, as applicable, requirements and mechanisms for reversals
				as described in subsection (b), for any project type that is added to the list
				pursuant to section 733.
										735.Approval of
				offset projects
										(a)Approval
				petitionAn offset project developer shall submit an offset
				project approval petition signed by a responsible official (who shall certify
				the accuracy of the information submitted) and providing such information as
				the President requires to determine whether the offset project is eligible for
				issuance of offset credits under rules promulgated pursuant to this
				part.
										(b)TimingAn
				approval petition shall be submitted to the President under subsection (a) not
				later than the time at which an offset project’s first verification report is
				submitted under section 736.
										(c)Approval
				petition requirementsAs part of the regulations promulgated
				under section 732, the President shall include provisions for, and shall
				specify, the required components of an offset project approval petition
				required under subsection (a), which shall include—
											(1)designation of an
				offset project developer;
											(2)designation of a
				party who is authorized to provide access to the appropriate officials or an
				authorized representative to the offset project; and
											(3)any other
				information that the President considers to be necessary to achieve the
				purposes of this part.
											(d)Approval and
				notificationNot later than 90 days after receiving a complete
				approval petition under subsection (a), the President shall make the approval
				petition publicly available on the internet, approve or deny the petition in
				writing, and, if the petition is denied, make the President’s decision publicly
				available on the internet. After an offset project is approved, the offset
				project developer shall not be required to resubmit an approval petition during
				the offset project’s crediting period, except as provided in section
				734(c)(4).
										(e)AppealThe
				President shall establish procedures for appeal and review of determinations
				made under subsection (d).
										(f)Voluntary
				preapproval reviewThe President may establish a voluntary
				preapproval review procedure, to allow an offset project developer to request
				the President to conduct a preliminary eligibility review for an offset
				project. Findings of such reviews shall not be binding upon the President. The
				voluntary preapproval review procedure—
											(1)shall require the
				offset project developer to submit such basic project information as the
				President requires to provide a meaningful review; and
											(2)shall require a
				response from the President not later than 6 weeks after receiving a request
				for review under this subsection.
											736.Verification of
				offset projects
										(a)In
				generalAs part of the regulations promulgated under section
				732(a), the President shall establish requirements, including protocols, for
				verification of the quantity of greenhouse gas emission reductions or
				avoidance, or sequestration of greenhouse gases, resulting from an offset
				project. The regulations shall require that an offset project developer shall
				submit a report, prepared by a third-party verifier accredited under subsection
				(d), providing such information as the President requires to determine the
				quantity of greenhouse gas emission reductions or avoidance, or sequestration
				of greenhouse gas, resulting from the offset project.
										(b)ScheduleThe
				President shall prescribe a schedule for the submission of verification reports
				under subsection (a).
										(c)Verification
				report requirementsThe President shall specify the required
				components of a verification report required under subsection (a), which shall
				include—
											(1)the name and
				contact information for a designated representative for the offset project
				developer;
											(2)the quantity of
				greenhouse gas reduced, avoided, or sequestered;
											(3)the methodologies
				applicable to the project pursuant to section 734;
											(4)a certification
				that the project meets the applicable requirements;
											(5)a certification
				establishing that the conflict of interest requirements in the regulations
				promulgated under subsection (d)(1) have been complied with; and
											(6)any other
				information that the President considers to be necessary to achieve the
				purposes of this part.
											(d)Verifier
				accreditation
											(1)In
				generalAs part of the regulations promulgated under section
				732(a), the President shall establish a process and requirements for periodic
				accreditation of third-party verifiers to ensure that such verifiers are
				professionally qualified and have no conflicts of interest with offset project
				developers.
											(2)Standards
												(A)American
				national standards institute accreditationThe President may
				accredit, or accept for purposes of accreditation under this subsection,
				verifiers accredited under the American National Standards Institute (ANSI)
				accreditation program in accordance with ISO 14065. The President shall
				accredit, or accept for accreditation, verifiers under this subparagraph only
				if the President finds that the American National Standards Institute
				accreditation program provides sufficient assurance that the requirements of
				this part will be met.
												(B)EPA
				accreditationAs part of the regulations promulgated under
				section 732(a), the President may establish accreditation standards for
				verifiers under this subsection, and may establish related training and testing
				programs and requirements.
												(3)Public
				accessibilityEach verifier meeting the requirements for
				accreditation in accordance with this subsection shall be listed in a publicly
				accessible database, which shall be maintained and updated by the
				President.
											(4)RevocationThe
				regulations concerning accreditation of third-party verifiers required under
				paragraph (1) shall establish a process for the President to revoke the
				accreditation of any third-party verifier that the President finds fails to
				maintain professional qualifications or to avoid a conflict of interest, or for
				other good cause.
											737.Issuance of
				offset credits
										(a)Determination
				and notificationNot later than 90 days after receiving a
				complete verification report under section 736, the President shall—
											(1)make the report
				publicly available on the Internet;
											(2)make a
				determination of the quantity of greenhouse gas emissions reduced or avoided,
				or greenhouse gases sequestered, resulting from an offset project approved
				under section 735; and
											(3)notify the offset
				project developer in writing of such determination and make such determination
				publicly available on the Internet.
											(b)Issuance of
				offset creditsThe President shall issue one offset credit to an
				offset project developer for each ton of carbon dioxide equivalent that the
				President has determined has been reduced, avoided, or sequestered during the
				period covered by a verification report submitted in accordance with section
				736, only if—
											(1)the President has
				approved the offset project pursuant to section 735; and
											(2)the relevant
				emissions reduction, avoidance, or sequestration has—
												(A)already occurred,
				during the offset project’s crediting period; and
												(B)occurred after
				January 1, 2009.
												(c)AppealThe
				President shall establish procedures for appeal and review of determinations
				made under subsection (a).
										(d)TimingOffset
				credits meeting the criteria established in subsection (b) shall be issued not
				later than 2 weeks following the verification determination made by the
				President under subsection (a).
										(e)RegistrationThe
				President shall assign a unique serial number to and register each offset
				credit to be issued in the Offset Registry established under section
				732(d).
										738.Audits
										(a)In
				generalThe President shall, on an ongoing basis, conduct random
				audits of offset projects and offset credits. The President shall conduct
				audits of the practices of third-party verifiers. In each year, the President
				shall conduct audits, at minimum, for a representative sample of project types
				and geographic areas.
										(b)DelegationThe
				President may delegate to a State or tribal government the responsibility for
				conducting audits under this section if the President finds that the program
				proposed by the State or tribal government provides assurances equivalent to
				those provided by the auditing program of the President, and that the integrity
				of the offset program under this part will be maintained. Nothing in this
				subsection shall prevent the President from conducting any audit the President
				considers necessary and appropriate.
										(c)Audit
				requirementsAs part of the regulations promulgated under section
				732(a), the appropriate officials shall establish requirements and protocols
				for an auditing program, whether undertaken by the appropriate officials or an
				authorized representative, concerning project developers, third-party
				verifiers, and various components of the offsets program. Such regulations
				shall include—
											(1)the components of
				the offset project, which shall be evaluated against the offset approval
				petition and the verification report;
											(2)the minimum
				experience or training of the auditors;
											(3)the form in which
				reports shall be completed;
											(4)requirements for
				delegating auditing functions to States or tribal governments, including
				requiring periodic reports from State or tribal governments on their auditing
				activities and findings; and
											(5)any other
				information that the appropriate officials considers to be necessary to achieve
				the purpose of the Act.
											739.Program review
				and revisionAt least once
				every 5 years, the President shall review and, based on new or updated
				information and taking into consideration the recommendations of the Advisory
				Board, update and revise—
										(1)the list of
				eligible project types established under section 733;
										(2)the methodologies
				established, including specific activity baselines, under section
				734(a);
										(3)the reversal
				requirements and mechanisms established or prescribed under section
				734(b);
										(4)measures to
				improve the accountability of the offsets program; and
										(5)any other
				requirements established under this part to ensure the environmental integrity
				and effective operation of this part.
										740.Early offset
				supply
										(a)Projects
				registered under other government-Recognized programsExcept as
				provided in subsection (b) or (c), after public notice and opportunity for
				comment, the President shall issue one offset credit for each ton of carbon
				dioxide equivalent emissions reduced, avoided, or sequestered—
											(1)under an offset
				project that was started after January 1, 2001;
											(2)for which a credit
				was issued under any regulatory or voluntary greenhouse gas emission offset
				program that the President determines—
												(A)was established
				under State or tribal law or regulation prior to January 1, 2009, or has been
				approved by the President pursuant to subsection (e);
												(B)has developed
				offset project type standards, methodologies, and protocols through a public
				consultation process or a peer review process;
												(C)has made available
				to the public standards, methodologies, and protocols that require that
				credited emission reductions, avoidance, or sequestration are permanent,
				additional, verifiable, and enforceable;
												(D)requires that all
				emission reductions, avoidance, or sequestration be verified by a State
				regulatory agency or an accredited third-party independent verification
				body;
												(E)requires that all
				credits issued are registered in a publicly accessible registry, with
				individual serial numbers assigned for each ton of carbon dioxide equivalent
				emission reductions, avoidance, or sequestration; and
												(F)ensures that no
				credits are issued for activities for which the entity administering the
				program, or a program administrator or representative, has funded, solicited,
				or served as a fund administrator for the development of, the project or
				activity that caused the emission reduction, avoidance, or sequestration;
				and
												(3)for which the
				credit described in paragraph (2) is transferred to the President.
											(b)Ineligible
				creditsSubsection (a) shall not apply to offset credits that
				have expired or have been retired, canceled, or used for compliance under a
				program established under State or tribal law or regulation.
										(c)LimitationNotwithstanding
				subsection (a)(1), offset credits shall be issued under this section—
											(1)only for
				reductions or avoidance of greenhouse gas emissions, or sequestration of
				greenhouse gases, that occur after January 1, 2009; and
											(2)only until the
				date that is 3 years after the date of enactment of this title, or the date
				that regulations promulgated under section 732(a) take effect, whichever occurs
				sooner.
											(d)Retirement of
				creditsThe President shall seek to ensure that offset credits
				described in subsection (a)(2) are retired for purposes of use under a program
				described in subsection (b).
										(e)Other
				programs
											(1)In
				generalOffset programs that either—
												(A)were not
				established under State or tribal law; or
												(B)were not
				established prior to January 1, 2009;
												but that otherwise meet all of the
				criteria of subsection (a)(2) may apply to the President to be approved under
				this subsection as an eligible program for early offset credits under this
				section.(2)ApprovalThe
				President shall approve any such program that the President determines has
				criteria and methodologies of at least equal stringency to the criteria and
				methodologies of the programs established under State or tribal law that the
				President determines meet the criteria of subsection (a)(2). The President may
				approve types of offsets under any such program that are subject to criteria
				and methodologies of at least equal stringency to the criteria and
				methodologies for such types of offsets applied under the programs established
				under State or tribal law that the President determines meet the criteria of
				subsection (a)(2). The President shall make a determination on any application
				received under this subsection by not later than 180 days from the date of
				receipt of the application.
											741.Environmental
				considerationsIf the
				President lists forestry or other relevant land management-related offset
				projects as eligible offset project types under section 733, the President, in
				consultation with appropriate Federal agencies, shall promulgate regulations to
				establish criteria for such offset projects—
										(1)to ensure that
				native species are given primary consideration in such projects;
										(2)to enhance
				biological diversity in such projects;
										(3)to prohibit the
				use of federally designated or State-designated noxious weeds;
										(4)to prohibit the
				use of a species listed by a regional or State invasive plant authority within
				the applicable region or State;
										(5)in the case of
				forestry offset projects, in accordance with widely accepted, environmentally
				sustainable forestry practices;
										(6)to ensure that the
				offset project area was not converted from native ecosystems, such as a forest,
				grassland, scrubland or wetland, to generate offsets, unless such conversation
				took place at least 10 years prior to the date of enactment of this title or
				before January 1, 2009, whichever date is earlier; and
										(7)to the maximum
				extent practicable, ensure that the use of offset credits would be eligible to
				satisfy emission reduction commitments made by the United States in
				multilateral agreements, such as the United Nations Framework Convention on
				Climate Change, done at New York on May 9, 1992 (or any successor
				agreement).
										742.TradingSection 724 shall apply to the trading of
				offset credits.
									743.Office of
				Offsets Integrity
										(a)EstablishmentThere
				is established within the Office of the Assistant Attorney General of the
				Environment and Natural Resources Division in the Department of Justice a
				Carbon Offsets Integrity Unit, to be headed by a Special Counsel (hereinafter
				referred to as the Special Counsel). The Carbon Offsets
				Integrity Unit and the Special Counsel shall be responsible to and shall report
				directly to the Assistant Attorney General of the Environment and Natural
				Resources Division.
										(b)AppointmentThe
				Special Counsel shall be appointed by the President, by and with the advice and
				consent of the Senate.
										(c)ResponsibilitiesThe
				Special Counsel shall—
											(1)supervise and
				coordinate investigations and civil enforcement within the Department of
				Justice of the carbon offsets program under this part;
											(2)ensure that
				Federal law relating to civil enforcement of the carbon offsets program is used
				to the fullest extent authorized; and
											(3)ensure that
				adequate resources are made available for the investigation and enforcement of
				civil violations of the carbon offsets program.
											(d)CompensationThe
				Special Counsel shall be paid at the basic pay payable for level V of the
				Executive Schedule under section 5316 of title 5, United States Code.
										(e)Assignment of
				personnelThere shall be assigned to the Carbon Offsets Integrity
				Unit such personnel as the Attorney General determines to be necessary to
				provide an appropriate level of enforcement activity in the area of carbon
				offsets.
										744.International
				offset credits
										(a)In
				generalThe Administrator, in consultation with the Secretary of
				State and the Administrator of the United States Agency for International
				Development, may issue, in accordance with this section, international offset
				credits based on activities that reduce or avoid greenhouse gas emissions, or
				increase sequestration of greenhouse gases, in a developing country. Such
				credits may be issued for projects pursuant to the requirements of this part or
				as provided in subsection (c), (d), or (e).
										(b)Issuance
											(1)RegulationsNot
				later than 2 years after the date of enactment of this title, the
				Administrator, in consultation with the Secretary of State, the Administrator
				of the United States Agency for International Development, and any other
				appropriate Federal agency, and taking into consideration the recommendations
				of the Advisory Board, shall promulgate regulations for implementing this
				section, taking into consideration specific factors relevant to the
				determination of eligible international offset project types and the
				implementation of international methodologies for each offset type approved.
				Except as otherwise provided in this section, the issuance of international
				offset credits under this section shall be subject to the requirements of this
				part.
											(2)Requirements for
				international offset creditsThe Administrator may issue
				international offset credits only if—
												(A)the United States
				is a party to a bilateral or multilateral agreement or arrangement that
				includes the country in which the project or measure achieving the relevant
				greenhouse gas emission reduction or avoidance, or greenhouse gas
				sequestration, has occurred;
												(B)such country is a
				developing country; and
												(C)such agreement or
				arrangement—
													(i)ensures that all
				of the requirements of this part apply to the issuance of international offset
				credits under this section;
													(ii)provides for the
				appropriate distribution of international offset credits issued; and
													(iii)provides that
				the offset project developer be eligible to receive service of process in the
				United States for the purpose of all civil and regulatory actions in Federal
				courts, if such service is made in accordance with the Federal rules for
				service of process in the States in which the case or regulatory action is
				brought.
													(3)Supplemental
				international offset categories
												(A)In
				generalIn order to ensure a sufficient supply of international
				offsets and to reduce the cost of compliance with this title, the Administrator
				may establish categories of international offsets in addition to those
				described in subsections (c), (d), and (e), if—
													(i)for 2 consecutive
				years, the auction price for allowances reaches the market stability reserve
				auction price under section 726(c); and
													(ii)the Administrator
				determines that the total amount of international offsets held by covered
				entities for each of the 2 years referred to in clause (i) does not exceed the
				limit on international offsets established under section 722(d)(3).
													(B)Supplemental
				categories
													(i)In
				generalAny supplemental categories of international offsets
				established pursuant to subparagraph (A) shall—
														(I)satisfy all
				applicable provisions of this part, including subsection (b)(2) of this section
				and sections 733 and 734; and
														(II)meet the criteria
				described in clause (ii).
														(ii)CriteriaThe
				criteria referred to in clause (i)(II) are that—
														(I)the country in
				which the activities in the offset category would take place has developed and
				is implementing a low carbon development plan that includes provisions for the
				activities described in the offset category;
														(II)the activities in
				the offset category are not activities included under subsection (c), (d) or
				(e); and
														(III)the activities
				in the offset category satisfy specific criteria relevant to methodologies and
				institutional and technical capacities associated with developing country
				contexts to ensure adequate treatment of leakage, ad­di­tion­al­i­ty, and
				permanence.
														(c)Sector-Based
				credits
											(1)In
				generalIn order to minimize the potential for leakage and to
				encourage countries to take nationally appropriate mitigation actions to reduce
				or avoid greenhouse gas emissions, or sequester greenhouse gases, the
				Administrator, in consultation with the Secretary of State and the
				Administrator of the United States Agency for International Development,
				shall—
												(A)identify sectors,
				or combinations of sectors, within specific countries with respect to which the
				issuance of international offset credits on a sectoral basis is appropriate;
				and
												(B)issue
				international offset credits for such sectors only on a sectoral basis.
												(2)Identification
				of sectors
												(A)General
				ruleFor purposes of paragraph (1)(A), a sectoral basis shall be
				appropriate for activities—
													(i)in countries that
				have comparatively high greenhouse gas emissions, or comparatively greater
				levels of economic development; and
													(ii)that, if located
				in the United States, would be within a sector subject to the compliance
				obligation under section 722.
													(B)FactorsIn
				determining the sectors and countries for which international offset credits
				should be awarded only on a sectoral basis, the Administrator, in consultation
				with the Secretary of State and the Administrator of the United States Agency
				for International Development, shall consider the following factors:
													(i)The country’s
				gross domestic product.
													(ii)The country’s
				total greenhouse gas emissions.
													(iii)Whether the
				comparable sector of the United States economy is covered by the compliance
				obligation under section 722.
													(iv)The heterogeneity
				or homogeneity of sources within the relevant sector.
													(v)Whether the
				relevant sector provides products or services that are sold in internationally
				competitive markets.
													(vi)The risk of
				leakage if international offset credits were issued on a project-level basis,
				instead of on a sectoral basis, for activities within the relevant
				sector.
													(vii)The capability
				of accurately measuring, monitoring, reporting, and verifying the performance
				of sources across the relevant sector.
													(viii)Such other
				factors as the Administrator, in consultation with the Secretary of State and
				the Administrator of the United States Agency for International Development,
				determines are appropriate to—
														(I)ensure the
				integrity of the United States greenhouse gas emissions limitations established
				under section 703; and
														(II)encourage
				countries to take nationally appropriate mitigation actions to reduce or avoid
				greenhouse gas emissions, or sequester greenhouse gases.
														(ix)The issuance of
				offsets for activities that are—
														(I)in addition to
				nationally appropriate mitigation actions taken by developing countries
				pursuant to the low-carbon development plans of the countries; and
														(II)on a sectoral
				basis.
														(3)Sectoral
				basis
												(A)DefinitionIn
				this subsection, the term sectoral basis means the issuance of
				international offset credits only for the quantity of sector-wide reductions or
				avoidance of greenhouse gas emissions, or sector-wide increases in
				sequestration of greenhouse gases, achieved across the relevant sector or
				sectors of the economy relative to a baseline level of emissions established in
				an agreement or arrangement described in subsection (b)(2)(A) for the
				sector.
												(B)BaselineThe
				baseline for a sector shall—
													(i)be established at
				levels of greenhouse gas emissions lower than would occur under a
				business-as-usual scenario, taking into account relevant domestic or
				international policies or incentives to reduce greenhouse gas emissions;
													(ii)be used to
				determine additionality and performance;
													(iii)account for all
				significant sources of emissions from a sector;
													(iv)be adjusted over
				time to reflect changing circumstances;
													(v)be developed
				taking into consideration such factors as—
														(I)any established
				emissions performance level for the sector;
														(II)the current
				performance of the sector in the country;
														(III)expected future
				trends of the sector in the country; and
														(IV)historical data
				and other factors to ensure additionality; and
														(vi)be designed to
				produce significant deviations from business-as-usual emissions, consistent
				with nationally appropriate mitigation commitments or actions, in a way that
				equitably contributes to meeting thresholds identified in section
				705(e)(2).
													(d)Credits issued
				by an international body
											(1)In
				generalThe Administrator, in consultation with the Secretary of
				State, may issue international offset credits in exchange for instruments in
				the nature of offset credits that are issued by an international body
				established pursuant to the United Nations Framework Convention on Climate
				Change, to a protocol to such Convention, or to a treaty that succeeds such
				Convention. The Administrator may issue international offset credits under this
				subsection only if, in addition to the requirements of subsection (b), the
				Administrator has determined that the international body that issued the
				instruments has implemented substantive and procedural requirements for the
				relevant project type that provide equal or greater assurance of the integrity
				of such instruments as is provided by the requirements of this part. Beginning
				on January 1, 2016, the Administrator shall issue no offset credit pursuant to
				this subsection if the activity generating the greenhouse gas emission
				reductions or avoidance, or greenhouse gas sequestration, occurs in a country
				and sector identified by the Administrator under subsection (c), unless the
				offset credit issued by the international body is consistent with section
				744(c).
											(2)RetirementThe
				Administrator, in consultation with the Secretary of State, shall seek, by
				whatever means appropriate, including agreements, arrangements, or technical
				cooperation with the international issuing body described in paragraph (1), to
				ensure that such body—
												(A)is notified of the
				Administrator’s issuance, under this subsection, of an international offset
				credit in exchange for an instrument issued by such international body;
				and
												(B)provides, to the
				extent feasible, for the disqualification of the instrument issued by such
				international body for subsequent use under any relevant foreign or
				international greenhouse gas regulatory program, regardless of whether such use
				is a sale, exchange, or submission to satisfy a compliance obligation.
												(e)Offsets from
				reduced deforestation
											(1)RequirementsThe
				Administrator, in accordance with the regulations promulgated under subsection
				(b)(1) and an agreement or arrangement described in subsection (b)(2)(A), shall
				issue international offset credits for greenhouse gas emission reductions
				achieved through activities to reduce deforestation only if, in addition to the
				requirements of subsection (b)—
												(A)the activity
				occurs in—
													(i)a country listed
				by the Administrator pursuant to paragraph (2);
													(ii)a State or
				province listed by the Administrator pursuant to paragraph (5); or
													(iii)a country listed
				by the Administrator pursuant to paragraph (6);
													(B)except as provided
				in paragraph (5) or (6), the quantity of the international offset credits is
				determined by comparing the national emissions from deforestation relative to a
				national deforestation baseline for that country established, in accordance
				with an agreement or arrangement described in subsection (b)(2)(A), pursuant to
				paragraph (4);
												(C)the reduction in
				emissions from deforestation has occurred before the issuance of the
				international offset credit and, taking into consideration relevant
				international standards, has been demonstrated using ground-based inventories,
				remote sensing technology, and other methodologies to ensure that all relevant
				carbon stocks are accounted;
												(D)the Administrator
				has made appropriate adjustments, such as discounting for any additional
				uncertainty, to account for circumstances specific to the country, including
				its technical capacity described in paragraph (2)(A);
												(E)the Administrator
				has determined that the country within which the activity occurs has in place a
				publicly available strategic plan that includes the criteria listed in
				paragraph (2)(C);
												(F)the activity is
				designed, carried out, and managed—
													(i)in accordance with
				forest management practices that—
														(I)improve the
				livelihoods of forest communities;
														(II)maintain the
				natural biodiversity, resilience, and carbon storage capacity of forests;
				and
														(III)do not adversely
				impact the permanence of forest carbon stocks or emission reductions;
														(ii)to promote or
				restore native forest species and ecosystems where practicable, and to avoid
				the introduction of invasive nonnative species;
													(iii)in a manner that
				gives due regard to the rights and interests of local communities, indigenous
				peoples, forest-dependent communities, and vulnerable social groups;
													(iv)with
				consultations with, and full participation of, local communities, indigenous
				peoples, and forest-dependent communities, in affected areas, as partners and
				primary stakeholders, prior to and during the design, planning, implementation,
				and monitoring and evaluation of activities;
													(v)with transparent
				and equitable sharing of profits and benefits derived from offset credits with
				local communities, indigenous peoples, and forest-dependent communities;
													(vi)with full
				transparency, third-party independent oversight, and public dissemination of
				related financial and contractual arrangements, and
													(vii)so that the
				social and environmental impacts of these activities are monitored and reported
				in sufficient detail to allow appropriate officials to determine compliance
				with the requirements of this section;
													(G)the reduction
				otherwise satisfies and is consistent with any relevant requirements
				established by an agreement reached under the auspices of the United Nations
				Framework Convention on Climate Change, done at New York on May 9, 1992;
				and
												(H)in the case that
				offsets are determined by comparing the national emissions from deforestation
				relative to a national, state-level, or province-level deforestation baseline
				as provided in paragraph (4) or (5)—
													(i)a list of
				activities to reduce deforestation is provided to the Administrator and made
				publicly available;
													(ii)the social and
				environmental impacts of these activities are monitored and reported in
				sufficient detail to allow the Administrator to determine compliance with the
				requirements of this section; and
													(iii)the distribution
				of revenues for activities to reduce deforestation is transparent, subject to
				independent third-party oversight, and publicly disseminated.
													(2)Eligible
				countriesThe Administrator, in consultation with the Secretary
				of State and the Administrator of the United States Agency for International
				Development, and in accordance with an agreement or arrangement described in
				subsection (b)(2)(A), shall establish, and periodically review and update, a
				list of the developing countries that have the capacity to participate in
				deforestation reduction activities at a national level, including—
												(A)the technical
				capacity to monitor, measure, report, and verify forest carbon fluxes for all
				significant sources of greenhouse gas emissions from deforestation with an
				acceptable level of uncertainty, as determined taking into account relevant
				internationally accepted methodologies, such as those established by the
				Intergovernmental Panel on Climate Change;
												(B)the institutional
				capacity to reduce emissions from deforestation, including strong forest
				governance and mechanisms to ensure transparency and third-party independent
				oversight of offset activities and revenues, and the transparent and equitable
				distribution of offset revenues for local actions; and
												(C)a land use or
				forest sector strategic plan that—
													(i)assesses national
				and local drivers of deforestation and forest degradation and identifies
				reforms to national policies needed to address them;
													(ii)estimates the
				country’s emissions from deforestation and forest degradation;
													(iii)identifies
				improvements in and a timeline for data collection, monitoring, and
				institutional capacity necessary to implement an effective national
				deforestation reduction program that meets the criteria set forth in this
				section (including a national deforestation baseline);
													(iv)establishes a
				timeline for implementing the program and transitioning forest-based economies
				to low-emissions development pathways with respect to emissions from forest and
				land use activities;
													(v)includes a
				national policy for consultations with, and full participation of, all
				stakeholders, especially indigenous and forest-dependent communities, in its
				design, planning, and implementation of activities, whether at the national or
				local level, to reduce deforestation in the country (including a national
				process for addressing grievances if stakeholders have been caused social,
				environmental, or economic harm);
													(vi)provides for the
				distribution of revenues for activities to reduce deforestation transparently
				and publicly, subject to independent third-party oversight; and
													(vii)includes a
				national platform or a type of registry for information relating to
				deforestation and degradation policy and program implementation processes,
				including a mechanism for the monitoring and reporting of the social and
				environmental impacts of those activities.
													(3)Protection of
				interestsWith respect to an agreement or arrangement described
				in subsection (b)(2)(A) with a country that addresses international offset
				credits under this subsection, the Administrator, in consultation with the
				Secretary of State and the Administrator of the United States Agency for
				International Development, shall undertake due diligence to ensure the
				establishment and enforcement by such country of legal regimes, processes,
				standards, and safeguards that—
												(A)give due regard to
				the rights and interests of local communities, indigenous peoples,
				forest-dependent communities, and vulnerable social groups;
												(B)promote
				consultations with, and full participation of, forest-dependent communities and
				indigenous peoples in affected areas, as partners and primary stakeholders,
				prior to and during the design, planning, implementation, and monitoring and
				evaluation of activities; and
												(C)encourage
				transparent and equitable sharing of profits and benefits derived from
				international offset credits with local communities, indigenous peoples, and
				forest-dependent communities.
												(4)National
				deforestation baselineA national deforestation baseline
				established under this subsection shall—
												(A)be national in
				scope;
												(B)be consistent with
				nationally appropriate mitigation commitments or actions with respect to
				deforestation, taking into consideration the average annual historical
				deforestation rates of the country during a period of at least 5 years, the
				applicable drivers of deforestation, and other factors to ensure that only
				reductions that are in addition to such commitments or actions will generate
				offsets;
												(C)establish a
				trajectory that would result in zero net deforestation by not later than 20
				years after the national deforestation baseline has been established, including
				a spatially explicit land use plan that identifies intact and primary forest
				areas and managed forest areas that are to remain while the country is reaching
				the zero net deforestation trajectory;
												(D)be adjusted over
				time to take account of changing national circumstances;
												(E)be designed to
				account for all significant sources of greenhouse gas emissions from
				deforestation in the country; and
												(F)be consistent with
				the national deforestation baseline, if any, established for such country under
				section 753.
												(5)State-level or
				province-level activities
												(A)Eligible states
				or provincesThe Administrator, in consultation with the
				Secretary of State and the Administrator of the United States Agency for
				International Development, shall establish, and periodically review and update,
				a list of States or provinces in developing countries where—
													(i)the developing
				country is not included on the list of countries established pursuant to
				paragraph (6)(A);
													(ii)the State or
				province is undertaking deforestation reduction activities;
													(iii)the State or
				province has the capacity to engage in deforestation reduction activities at
				the State or province level, including—
														(I)the technical
				capacity to monitor and measure forest carbon fluxes for all significant
				sources of greenhouse gas emissions from deforestation with an acceptable
				amount of uncertainty, including a spatially explicit land use plan that
				identifies intact and primary forest areas and managed forest areas that are to
				remain while the country is reaching the zero net deforestation trajectory;
				and
														(II)the institutional
				capacity to reduce emissions from deforestation, including strong forest
				governance and mechanisms to deliver forest conservation resources for local
				actions;
														(iv)the State or
				province meets the eligibility criteria in paragraphs (2) and (3) for the
				geographic area under its jurisdiction; and
													(v)the
				country—
														(I)demonstrates that
				efforts are underway to transition to a national program within 5 years;
				or
														(II)in the
				determination of the Administrator, is making a good-faith effort to develop a
				land use or forest sector strategic national plan or program that meets the
				criteria described in paragraph (2)(C).
														(B)ActivitiesThe
				Administrator may issue international offset credits for greenhouse gas
				emission reductions achieved through activities to reduce deforestation at a
				State or provincial level that meet the requirements of this section. Such
				credits shall be determined by comparing the emissions from deforestation
				within that State or province relative to the State or province deforestation
				baseline for that State or province established, in accordance with an
				agreement or arrangement described in subsection (b)(2)(A), pursuant to
				subparagraph (C) of this paragraph.
												(C)State-level or
				province-level deforestation baselineA State-level or
				province-level deforestation baseline shall—
													(i)be consistent with
				any existing nationally appropriate mitigation commitments or actions for the
				country in which the activity is occurring, so that only reductions that are in
				addition to those commitments or actions will generate offsets;
													(ii)be developed
				taking into consideration the average annual historical deforestation rates of
				the State or province during a period of at least 5 years, relevant drivers of
				deforestation, and other factors to ensure additionality;
													(iii)establish a
				trajectory that would result in zero net deforestation by not later than 20
				years after the State-level or province-level deforestation baseline has been
				established; and
													(iv)be designed to
				account for all significant sources of greenhouse gas emissions from
				deforestation in the State or province and adjusted to fully account for
				emissions leakage outside the State or province through monitoring of major
				forested areas in the host country and other areas of the host country
				susceptible to leakage.
													(D)Phase-OutBeginning
				5 years after the first calendar year for which a covered entity must
				demonstrate compliance with section 722(a), the Administrator shall issue no
				further international offset credits for eligible State-level or province-level
				activities to reduce deforestation pursuant to this paragraph.
												(6)Projects and
				programs to reduce deforestation
												(A)Eligible
				countriesThe Administrator, in consultation with the Secretary
				of State and the Administrator of the United States Agency for International
				Development, shall establish, and periodically review and update, a list of
				developing countries that—
													(i)the Administrator
				determines, based on recent, credible, and reliable emissions data, account for
				less than 1 percent of global greenhouse gas emissions and less than 3 percent
				of global forest-sector and land use change greenhouse gas emissions;
													(ii)have, or in the
				determination of the Administrator are making a good faith effort to develop, a
				land use or forest sector strategic plan that meets the criteria described in
				paragraph (2)(C); and
													(iii)has made, or in
				the determination of the Administrator, is making, a good-faith effort to
				develop, through the implementation of activities under this section, a
				monitoring program for major forested areas in a host country and other areas
				in a host country susceptible to leakage, including a spatially explicit land
				use plan that identifies intact and primary forest areas and managed forest
				areas that are to remain while country is reaching the zero net deforestation
				trajectory.
													(B)ActivitiesThe
				Administrator may issue international offset credits for greenhouse gas
				emission reductions achieved through project or program level activities to
				reduce deforestation in countries listed under subparagraph (A) that meet the
				requirements of this section. The quantity of international offset credits
				shall be determined by comparing the project-level or program-level emissions
				from deforestation to a deforestation baseline for such project or program
				established pursuant to subparagraph (C).
												(C)Project-level or
				program-level baselineA project-level or program-level
				deforestation baseline shall—
													(i)be consistent with
				any existing nationally appropriate mitigation commitments or actions for the
				country in which the project or program is occurring, so that only reductions
				that are in addition to such commitments or actions will generate
				offsets;
													(ii)be developed
				taking into consideration the average annual historical deforestation rates in
				the project or program boundary during a period of at least 5 years, applicable
				drivers of deforestation, and other factors to ensure additionality;
													(iii)be designed to
				account for all significant sources of greenhouse gas emissions from
				deforestation in the project or program boundary; and
													(iv)be adjusted to
				fully account for emissions leakage outside the project or program boundary,
				including—
														(I)estimation through
				monitoring of major forested areas in a host country and other areas in a host
				country susceptible to leakage, pursuant to section 744(e)(5); and
														(II)a spatially
				explicit land use plan that identifies intact and primary forest areas and
				managed forest areas that are to remain while country is reaching the zero net
				deforestation trajectory.
														(D)Phase-Out
													(i)In
				generalBeginning on the date that is 8 years after the first
				calendar year for which a covered entity must demonstrate compliance with
				section 722(a), the Administrator shall issue no further international offset
				credits for project-level or program-level activities as described in this
				paragraph, except as provided in clause (ii).
													(ii)ExtensionThe
				Administrator may extend the phase out deadline for the issuance of
				international offset credits under this section by up to 5 years with respect
				to eligible activities taking place in a least developed country, which is a
				foreign country that the United Nations has identified as among the least
				developed of developing countries at the time that the Administrator determines
				to provide an extension, provided that the Administrator, in consultation with
				the Secretary of State and the Administrator of the United States Agency for
				International Development, determines the country—
														(I)lacks sufficient
				capacity to adopt and implement effective programs to achieve reductions in
				deforestation measured against national baselines;
														(II)is receiving
				support under part E to develop such capacity; and
														(III)has developed
				and is working to implement a credible national strategy or plan to reduce
				deforestation.
														(7)Expansion of
				scopeIn implementing this subsection, the Administrator, taking
				into consideration the recommendations of the Advisory Board, may—
												(A)expand credible
				activities to include forest degradation; and
												(B)include soil
				carbon losses associated with forested wetlands or peatlands.
												(f)Modification of
				requirementsIn promulgating regulations under subsection (b)(1)
				with respect to the issuance of international offset credits under subsection
				(c), (d), or (e), the Administrator, in consultation with the Secretary of
				State and the Administrator of the United States Agency for International
				Development, may modify or omit a requirement of this part (excluding the
				requirements of this section) if the Administrator determines that the
				application of that requirement to such subsection is not feasible or would
				result in the creation of offset credits that would not be eligible to satisfy
				emissions reduction commitments made by the United States pursuant to the
				United Nations Framework Convention on Climate Change, done at New York on May
				9, 1992 (or any successor agreement). In modifying or omitting such a
				requirement on the basis of infeasibility, the Administrator, in consultation
				with the Secretary of State and the Administrator of the United States Agency
				for International Development, shall ensure, with an adequate margin of safety,
				the integrity of international offset credits issued under this section and of
				the greenhouse gas emissions limitations established pursuant to section
				703.
										(g)Avoiding double
				countingThe Administrator, in consultation with the Secretary of
				State, shall seek, by whatever means appropriate, including agreements,
				arrangements, or technical cooperation, to ensure that activities on the basis
				of which international offset credits are issued under this section are not
				used for compliance with an obligation to reduce or avoid greenhouse gas
				emissions, or increase greenhouse gas sequestration, under a foreign or
				international regulatory system. In addition, no international offset credits
				shall be issued for emission reductions from activities with respect to which
				emission allowances were allocated under section 771(d) for distribution under
				part E.
										(h)LimitationThe
				Administrator shall not issue international offset credits generated by
				projects based on the destruction of
				hydrofluorocarbons.
										.
					102.DefinitionsTitle VII of the Clean Air Act (as added by
			 section 101 of this division) is amended by inserting before part A the
			 following:
						
							700.DefinitionsIn this title:
								(1)AdditionalThe term additional, when used
				with respect to reductions or avoidance of greenhouse gas emissions, or to
				sequestration of greenhouse gases, means reductions, avoidance, or
				sequestration that result in a lower level of net greenhouse gas emissions or
				atmospheric concentrations than would occur in the absence of an offset
				credit.
								(2)AdditionalityThe term additionality means
				the extent to which reductions or avoidance of greenhouse gas emissions, or
				sequestration of greenhouse gases, are additional.
								(3)Advisory
				boardThe term Advisory Board means the Offsets
				Integrity Advisory Board established under section 731.
								(4)AffiliatedThe
				term affiliated—
									(A)when used in
				relation to an entity, means owned or controlled by, or under common ownership
				or control with, another entity, as determined by the Administrator; and
									(B)when used in relation to a natural gas
				local distribution company, means owned or controlled by, or under common
				ownership or control with, another natural gas local distribution company, as
				determined by the Administrator.
									(5)AllowanceThe term allowance means a
				limited authorization to emit, or have attributable greenhouse gas emissions in
				an amount of, 1 ton of carbon dioxide equivalent of a greenhouse gas in
				accordance with this title; it includes an emission allowance, a compensatory
				allowance, or an international emission allowance.
								(6)Attributable
				greenhouse gas emissionsThe
				term attributable greenhouse gas emissions means—
									(A)for a covered entity that is a fuel
				producer or importer described in paragraph (13)(B), greenhouse gases that
				would be emitted from the combustion of any petroleum-based or coal-based
				liquid fuel, petroleum coke, or natural gas liquid, produced or imported by
				that covered entity for sale or distribution in interstate commerce, assuming
				no capture and sequestration of any greenhouse gas emissions;
									(B)for a covered
				entity that is an industrial gas producer or importer described in paragraph
				(13)(C), the tons of carbon dioxide equivalent of fossil fuel-based carbon
				dioxide, nitrous oxide, any fluorinated gas, other than nitrogen trifluoride,
				that is a greenhouse gas, or any combination thereof—
										(i)produced or
				imported by such covered entity during the previous calendar year for sale or
				distribution in interstate commerce; or
										(ii)released as
				fugitive emissions in the production of fluorinated gas; and
										(C)for a natural gas
				local distribution company described in paragraph (13)(J), greenhouse gases
				that would be emitted from the combustion of the natural gas, and any other gas
				meeting the specifications for commingling with natural gas for purposes of
				delivery, that such entity delivered during the previous calendar year to
				customers that are not covered entities, assuming no capture and sequestration
				of that greenhouse gas.
									(7)Biological
				sequestration; biologically sequesteredThe terms
				biological sequestration and biologically sequestered
				mean the removal of greenhouse gases from the atmosphere by terrestrial
				biological means, such as by growing plants, and the storage of those
				greenhouse gases in plants or soils.
								(8)Capped
				emissionsThe term
				capped emissions means greenhouse gas emissions to which section
				722 applies, including emissions from the combustion of natural gas,
				petroleum-based or coal-based liquid fuel, petroleum coke, or natural gas
				liquid to which section 722(b)(2) or (8) applies.
								(9)Capped
				sourceThe term capped source means a source that
				directly emits capped emissions.
								(10)Carbon dioxide
				equivalentThe term carbon dioxide equivalent means
				the unit of measure, expressed in metric tons, of greenhouse gases as provided
				under section 711 or 712.
								(11)Carbon
				stockThe term carbon
				stock means the quantity of carbon contained in a biological reservoir
				or system which has the capacity to accumulate or release carbon.
								(12)Compensatory
				allowanceThe term compensatory allowance means an
				allowance issued under section 721(f).
								(13)Covered
				entityThe term covered entity means each of the
				following:
									(A)Any electricity
				source.
									(B)(i)Any stationary source that produces
				petroleum-based or coal-based liquid fuel, petroleum coke, or natural gas
				liquid, the combustion of which would emit 25,000 or more tons of carbon
				dioxide equivalent, as determined by the Administrator.
										(ii)Any entity that
				(or any group of 2 or more affiliated entities that, in the aggregate) imports
				petroleum-based or coal-based liquid fuel, petroleum coke, or natural gas
				liquid, the combustion of which would emit 25,000 or more tons of carbon
				dioxide equivalent, as determined by the Administrator.
										(C)Any stationary source that produces, and
				any entity that (or any group of two or more affiliated entities that, in the
				aggregate) imports, for sale or distribution in interstate commerce, in bulk,
				or in products designated by the Administrator, in 2008 or any subsequent year
				more than 25,000 tons of carbon dioxide equivalent of—
										(i)fossil fuel-based
				carbon dioxide;
										(ii)nitrous
				oxide;
										(iii)except as
				otherwise provided in section 714, perfluorocarbons;
										(iv)sulfur
				hexafluoride;
										(v)any other
				fluorinated gas, except for nitrogen trifluoride, that is a greenhouse gas, as
				designated by the Administrator under section 711(b) or (c); or
										(vi)any combination
				of greenhouse gases described in clauses (i) through (v).
										(D)Any stationary
				source that has emitted 25,000 or more tons of carbon dioxide equivalent of
				nitrogen trifluoride in 2008 or any subsequent year.
									(E)Any geologic
				sequestration site.
									(F)Any stationary
				source in the following industrial sectors:
										(i)Adipic acid
				production.
										(ii)Primary aluminum
				production.
										(iii)Ammonia
				manufacturing.
										(iv)Cement
				production, excluding grinding-only operations.
										(v)Hydrochlorofluorocarbon
				production.
										(vi)Lime
				manufacturing.
										(vii)Nitric acid
				production.
										(viii)Petroleum
				refining.
										(ix)Phosphoric acid
				production.
										(x)Silicon carbide
				production.
										(xi)Soda ash
				production.
										(xii)Titanium dioxide
				production.
										(xiii)Coal-based
				liquid or gaseous fuel production.
										(G)Any stationary
				source in the chemical or petrochemical sector that, in 2008 or any subsequent
				year—
										(i)produces
				acrylonitrile, carbon black, ethylene, ethylene dichloride, ethylene oxide, or
				methanol; or
										(ii)produces a
				chemical or petrochemical product if producing that product results in annual
				combustion plus process emissions of 25,000 or more tons of carbon dioxide
				equivalent.
										(H)Any stationary
				source that—
										(i)is in one of the
				following industrial sectors: ethanol production; ferroalloy production;
				fluorinated gas production; food processing; glass production; hydrogen
				production; metal ore production or other processing; iron and steel
				production; lead production; pulp and paper manufacturing; and zinc production;
				and
										(ii)has emitted
				25,000 or more tons of carbon dioxide equivalent in 2008 or any subsequent
				year.
										(I)Any fossil
				fuel-fired combustion device (such as a boiler) or grouping of such devices
				that—
										(i)is all or part of
				an industrial source not specified in subparagraph (D), (F), (G), or (H);
				and
										(ii)has emitted
				25,000 or more tons of carbon dioxide equivalent in 2008 or any subsequent
				year.
										(J)Any natural gas local distribution company
				that (or any group of 2 or more affiliated natural gas local distribution
				companies that, in the aggregate) in 2008 or any subsequent year, delivers
				460,000,000 cubic feet or more of natural gas to customers that are not covered
				entities.
									(14)Crediting
				periodThe term crediting period means the period
				with respect to which an offset project is eligible to earn offset credits
				under part D, as determined under section 734(c).
								(15)Designated
				representativeThe term
				designated representative means, with respect to a covered entity,
				a reporting entity, an offset project developer, or any other entity receiving
				or holding allowances or offset credits under this title, an individual
				authorized, through a certificate of representation submitted to the
				Administrator by the owners and operators or similar entity official, to
				represent the owners and operators or similar entity official in all matters
				pertaining to this title (including the holding, transfer, or disposition of
				allowances or offset credits), and to make all submissions to the Administrator
				under this title.
								(16)Developing
				countryThe term
				developing country means a country eligible to receive official
				development assistance according to the income guidelines of the Development
				Assistance Committee of the Organization for Economic Cooperation and
				Development.
								(17)Domestic offset
				credit
									(A)In
				generalThe term domestic offset credit means an
				offset credit issued under part D, other than an international offset
				credit.
									(B)ExclusionThe
				term domestic offset credit does not include a term offset
				credit.
									(18)Electricity
				sourceThe term
				electricity source means a stationary source that includes one or
				more utility units.
								(19)EmissionThe term emission means the
				release of a greenhouse gas into the ambient air. Such term does not include
				gases that are captured and sequestered, except to the extent that they are
				later released into the atmosphere, in which case compliance must be
				demonstrated pursuant to section 722(b)(5).
								(20)Emission
				allowanceThe term emission allowance means an
				allowance established under section 721(a) or 726(g)(2).
								(21)Fair market
				valueThe term fair market value means the average
				daily closing price on registered exchanges or, if such a price is unavailable,
				the average price as determined by the Administrator, during a specified time
				period, of an emission allowance.
								(22)Federal
				landThe term Federal
				land means land that is owned by the United States, other than land held
				in trust for an Indian or Indian tribe.
								(23)Fossil
				fuelThe term fossil fuel means natural gas,
				petroleum, or coal, or any form of solid, liquid, or gaseous fuel derived from
				such material, including consumer products that are derived from such materials
				and are combusted.
								(24)Fossil
				fuel-firedThe term fossil fuel-fired means powered
				by combustion of fossil fuel, alone or in combination with any other fuel,
				regardless of the percentage of fossil fuel consumed.
								(25)Fugitive
				emissionsThe term fugitive emissions means
				emissions from leaks, valves, joints, or other small openings in pipes, ducts,
				or other equipment, or from vents.
								(26)Geologic
				sequestration; geologically sequesteredThe terms geologic
				sequestration and geologically sequestered mean the
				sequestration of greenhouse gases in subsurface geologic formations for
				purposes of permanent storage.
								(27)Geologic
				sequestration siteThe term geologic sequestration
				site means a site where carbon dioxide is geologically
				sequestered.
								(28)Greenhouse
				gasThe term greenhouse
				gas means any gas described in section 711(a) or designated under
				section 711(b), (c), or (e), except to the extent that it is regulated under
				title VI.
								(29)High
				conservation priority landThe term high conservation
				priority land means land that is not Federal land and is—
									(A)globally or State
				ranked as critically imperiled or imperiled under a State Natural Heritage
				Program; or
									(B)old-growth or
				late-successional forest, as identified by the office of the State Forester or
				relevant State agency with regulatory jurisdiction over forestry
				activities.
									(30)HoldThe
				term hold means, with respect to an allowance, offset credit, or
				term offset credit, to have in the appropriate account in the allowance
				tracking system, or submit to the Administrator for recording in such
				account.
								(31)Industrial
				sourceThe term
				industrial source means any stationary source that—
									(A)is not an
				electricity source; and
									(B)is in—
										(i)the manufacturing
				sector (as defined in North American Industrial Classification System codes 31,
				32, and 33); or
										(ii)the natural gas
				processing or natural gas pipeline transportation sector (as defined in North
				American Industrial Classification System codes 211112 or 486210).
										(32)International
				emission allowanceThe term international emission
				allowance means a tradable authorization to emit 1 ton of carbon dioxide
				equivalent of greenhouse gas that is issued by a national or supranational
				foreign government pursuant to a qualifying international program designated by
				the Administrator pursuant to section 728(a).
								(33)International
				offset creditThe term international offset credit
				means an offset credit issued by the Administrator under section 744.
								(34)LeakageThe
				term leakage means a significant increase in greenhouse gas
				emissions, or significant decrease in sequestration, which is caused by an
				offset project and occurs outside the boundaries of the offset project.
								(35)Market
				stability reserve allowanceThe term market stability
				reserve allowance means an emission allowance reserved for, transferred
				to, or deposited in the market stability reserve, or established, under section
				726.
								(36)Mineral
				sequestrationThe term mineral sequestration means
				sequestration of carbon dioxide from the atmosphere by capturing carbon dioxide
				into a permanent mineral, such as the aqueous precipitation of carbonate
				minerals that results in the storage of carbon dioxide in a mineral
				form.
								(37)Natural gas
				liquidThe term natural
				gas liquid means ethane, butane, isobutane, natural gasoline, and
				propane which is ready for commercial sale or use.
								(38)Natural gas
				local distribution companyThe term natural gas local
				distribution company has the meaning given the term local
				distribution company in section 2(17) of the Natural Gas Policy Act of
				1978 (15 U.S.C. 3301(17)).
								(39)Offset
				credit
									(A)In
				generalThe term offset credit means an offset
				credit issued under part D.
									(B)ExclusionThe
				term offset credit does not include a term offset credit.
									(40)Offset
				projectThe term offset project means a project or
				activity that reduces or avoids greenhouse gas emissions, or sequesters
				greenhouse gases, and for which offset credits are or may be issued under part
				D.
								(41)Offset project
				developerThe term offset project developer means
				the individual or entity designated as the offset project developer in an
				offset project approval petition under section 735(c)(1).
								(42)Qualified
				R&D facilityThe term qualified R&D facility
				means a facility that conducts research and development, that was in operation
				as of the date of enactment of this title, and that is part of a covered entity
				subject to paragraphs (1) through (8) of section 722(b).
								(43)PetroleumThe
				term petroleum includes crude oil, tar sands, oil shale, and heavy
				oils.
								(44)Repeated
				intentional reversalsThe term repeated intentional
				reversals means at least 3 intentional reversals, as determined by the
				Administrator or a court under section 734(b)(3)(B)(ii).
								(45)Research and
				developmentThe term research and development means
				activities—
									(A)that are conducted
				in process units or at laboratory bench-scale settings;
									(B)whose purpose is
				to conduct research and development for new processes, technologies, or
				products that contribute to lower greenhouse gas emissions; and
									(C)that do not
				manufacture products for sale.
									(46)Renewable
				biomassThe term
				renewable biomass means any of the following:
									(A)Plant material,
				including waste material, harvested or collected from actively managed
				agricultural land that was in cultivation, cleared, or fallow and nonforested
				on January 1, 2009.
									(B)Plant material,
				including waste material, harvested or collected from pastureland that was
				nonforested on January 1, 2009.
									(C)Nonhazardous
				vegetative matter derived from waste, including separated yard waste, landscape
				right-of-way trimmings, construction and demolition debris, or food waste (but
				not municipal solid waste, recyclable waste paper, painted, treated or
				pressurized wood, or wood contaminated with plastic or metals).
									(D)Animal waste or
				animal byproducts, including products of animal waste digesters.
									(E)Algae.
									(F)Trees, brush,
				slash, residues, or any other vegetative matter removed from within 600 feet of
				any building, campground, or route designated for evacuation by a public
				official with responsibility for emergency preparedness, or from within 300
				feet of a paved road, electric transmission line, utility tower, or water
				supply line.
									(G)Residues from or
				byproducts of milled logs.
									(H)Any of the
				following removed from forested land that is not Federal and is not high
				conservation priority land:
										(i)Trees, brush,
				slash, residues, interplanted energy crops, or any other vegetative matter
				removed from an actively managed tree plantation established—
											(I)prior to January
				1, 2009; or
											(II)on land that, as
				of January 1, 2009, was cultivated or fallow and non-forested.
											(ii)Trees, logging
				residue, thinnings, cull trees, pulpwood, and brush removed from naturally
				regenerated forests or other non-plantation forests, including for the purposes
				of hazardous fuel reduction or preventative treatment for reducing or
				containing insect or disease infestation.
										(iii)Logging residue,
				thinnings, cull trees, pulpwood, brush, and species that are non-native and
				noxious, from stands that were planted and managed after January 1, 2009, to
				restore or maintain native forest types.
										(iv)Dead or severely
				damaged trees removed within 5 years of fire, blowdown, or other natural
				disaster, and badly infested trees.
										(I)Materials, pre-commercial thinnings, or
				removed invasive species from National Forest System land and public lands (as
				defined in section 103 of the Federal Land Policy and Management Act of 1976
				(43 U.S.C. 1702)), including those that are byproducts of preventive treatments
				(such as trees, wood, brush, thinnings, chips, and slash), that are removed as
				part of a federally recognized timber sale, or that are removed to reduce
				hazardous fuels, to reduce or contain disease or insect infestation, or to
				restore ecosystem health, and that are—
										(i)not from
				components of the National Wilderness Preservation System, Wilderness Study
				Areas, Inventoried Roadless Areas, old growth or mature forest stands,
				components of the National Landscape Conservation System, National Monuments,
				National Conservation Areas, Designated Primitive Areas; or Wild and Scenic
				Rivers corridors;
										(ii)harvested in
				environmentally sustainable quantities, as determined by the appropriate
				Federal land manager; and
										(iii)are harvested in
				accordance with Federal and State law, and applicable land management
				plans.
										(47)RetireThe
				term retire, with respect to an allowance, offset credit, or term
				offset credit established or issued under this title, means to disqualify such
				allowance or offset credit for any subsequent use under this title, regardless
				of whether the use is a sale, exchange, or submission of the allowance, offset
				credit, or term offset credit to satisfy a compliance obligation.
								(48)ReversalThe
				term reversal means an intentional or unintentional loss of
				sequestered greenhouse gases to the atmosphere.
								(49)Sequestered and
				sequestrationThe terms
				sequestered and sequestration mean the separation,
				isolation, or removal of greenhouse gases from the atmosphere, as determined by
				the Administrator. The terms include biological, geologic, and mineral
				sequestration, but do not include ocean fertilization techniques.
								(50)Stationary
				sourceThe term
				stationary source means any integrated operation comprising any
				plant, building, structure, or stationary equipment, including support
				buildings and equipment, that is located within one or more contiguous or
				adjacent properties, is under common control of the same person or persons, and
				emits or may emit a greenhouse gas.
								(51)TonThe
				term ton means a metric ton.
								(52)Uncapped
				emissionsThe term
				uncapped emissions means emissions of greenhouse gases emitted
				after December 31, 2011, that are not capped emissions.
								(53)United States
				greenhouse gas emissionsThe
				term United States greenhouse gas emissions means the total
				quantity of annual greenhouse gas emissions from the United States, as
				calculated by the Administrator and reported to the United Nations Framework
				Convention on Climate Change Secretariat.
								(54)Utility
				unitThe term utility
				unit means a combustion device that, on January 1, 2009, or any date
				thereafter, is fossil fuel-fired and serves a generator that produces
				electricity for sale, unless such combustion device, during the 12-month period
				starting the later of January 1, 2009, or the commencement of commercial
				operation and each calendar year starting after such later date—
									(A)is part of an
				integrated cycle system that cogenerates steam and electricity during normal
				operation and that supplies one-third or less of its potential electric output
				capacity and 25 MW or less of electrical output for sale; or
									(B)combusts materials
				of which more than 95 percent is municipal solid waste on a heat input
				basis.
									(55)Vintage
				yearThe term vintage year means the calendar year
				for which an emission allowance is established under section 721(a) or which is
				assigned to an emission allowance under section 726(g)(3)(A), except that the
				vintage year for a market stability reserve allowance shall be the year in
				which such allowance is purchased at
				auction.
								.
					103.Offset
			 reporting requirementsSection
			 114 of Clean Air Act (42 U.S.C. 7414) is amended by adding at the end the
			 following:
						
							(e)Recordkeeping
				for carbon offsets programFor the purpose of implementing the
				carbon offsets program set forth in subtitle D of title VII, the Administrator
				shall require any person who is an offset project developer, and may require
				any person who is a third-party verifier, to establish and maintain records,
				for a period of not less than the crediting period under section 734(c) plus 5
				years, relating to—
								(1)any offset project
				approval petition submitted to the appropriate officials under section
				735;
								(2)any reversals
				which occur with respect to an offset project;
								(3)any verification
				reports; and
								(4)any other aspect
				of the offset project that the appropriate officials determines is
				appropriate.
								.
					BDisposition of
			 allowances
					111.Disposition of
			 allowances for global warming pollution reduction programTitle VII of the Clean Air Act (as amended
			 by section 141 of this division) is amended by adding at the end the
			 following:
						
							HDisposition of
				allowances
								771.Allocation of
				emission allowances
									(a)AllocationThe
				Administrator shall allocate emission allowances for the following
				purposes:
										(1)The program for
				electricity consumers pursuant to section 772.
										(2)The program for
				natural gas consumers pursuant to section 773.
										(3)The program for
				home heating oil and propane consumers pursuant to section 774.
										(4)The program for
				domestic fuel production, including petroleum refiners and small business
				refiners, under section 775.
										(5)The program to
				ensure real reductions in industrial emissions under part F.
										(6)The program for
				commercial deployment of carbon capture and sequesration technologies under
				section 780.
										(7)The program for
				early action recognition pursuant to section 782.
										(8)The program for
				State and local investment in energy efficiency and renewable energy under
				section 202 of division B of the Clean Energy
				Jobs and American Power Act.
										(9)The program for
				energy efficiency in building codes under section 163 of division A, and
				section 203 of division B, of the Clean
				Energy Jobs and American Power Act.
										(10)The program for
				retrofit for energy and environmental performance under section 164 of division
				A, and 204 of division B, of the Clean Energy
				Jobs and American Power Act.
										(11)The program for
				Energy Innovation Hubs pursuant to section 205 of division B of the
				Clean Energy Jobs and American Power
				Act.
										(12)The program for
				ARPA–E research pursuant to section 206 of division B of the
				Clean Energy Jobs and American Power
				Act.
										(13)The International
				Clean Energy Deployment Program under section 323 of division A, and section
				207 of division B, of the Clean Energy Jobs
				and American Power Act.
										(14)The international
				climate change adaptation and global security program under section 324 of
				division A, and section 208 of division B, of the
				Clean Energy Jobs and American Power
				Act.
										(b)AuctionsThe
				Administrator shall auction, pursuant to section 778, emission allowances for
				the following purposes:
										(1)The Market
				Stability Reserve Fund under section 726.
										(2)The program for
				climate change consumer refunds and low- and moderate-income consumers pursuant
				to section 776, including—
											(A)consumer rebates
				under section 776(a); and
											(B)energy refunds
				under section 776(b).
											(3)The program for
				investment in clean vehicle technology under section 201 of division B of the
				Clean Energy Jobs and American Power
				Act.
										(4)The program for
				State and local investment in energy efficiency and renewable energy under
				section 202 of division B of the Clean Energy
				Jobs and American Power Act.
										(5)The program for
				energy efficiency and renewable energy worker training under section 209 of
				division B of the Clean Energy Jobs and
				American Power Act.
										(6)The program for
				worker transition under part 2 of subtitle A of title III of division A, and
				section 210 of division B, of the Clean
				Energy Jobs and American Power Act.
										(7)The State programs
				for greenhouse gas reduction and climate adaptation pursuant to section 211 of
				division B of the Clean Energy Jobs and
				American Power Act.
										(8)The program for
				public health and climate change under subpart B of part 1 of subtitle C of
				title III of division A, and section 212 of division B, of the
				Clean Energy Jobs and American Power
				Act.
										(9)The program for
				climate change safeguards for natural resources conservation under subpart C of
				part 1 of subtitle C of title III of division A, and section 213 of division B,
				of the Clean Energy Jobs and American Power
				Act.
										(10)Nuclear worker
				training under section 132 of division A, and section 214 of division B, of the
				Clean Energy Jobs and American Power
				Act.
										(11)The supplemental
				agriculture and forestry greenhouse gas reduction and renewable energy program
				under section 155 of division A, and section 215 of division B, of the
				Clean Energy Jobs and American Power
				Act.
										(c)Deficit
				reduction
										(1)In
				generalThe Administrator shall—
											(A)auction, pursuant
				to section 778, emission allowances for deficit reduction in the amounts
				described in paragraph (2); and
											(B)deposit those
				proceeds immediately on receipt in the Deficit Reduction Fund established by
				section 783.
											(2)AmountsFor
				vintage years 2012 through 2050, 25.0 percent of emission allowances
				established for each year under section 721(a) shall be auctioned and the
				proceeds deposited pursuant to paragraph (1) to ensure that this title does not
				contribute to the deficit for that particular calendar year.
										(d)Supplemental
				reductions
										(1)In
				generalThe Administrator shall allocate allowances for each
				vintage year to achieve supplemental reductions pursuant to section 753.
										(2)AdjustmentThe
				Administrator shall modify the allowances allocated under paragraph (1) as
				necessary to ensure the achievement of the annual supplemental emissions
				reduction objective for 2020 set forth in section 704.
										772.Electricity
				consumers
									(a)DefinitionsFor
				purposes of this section:
										(1)CHP
				savingsThe term CHP savings means—
											(A)CHP system savings
				from a combined heat and power system that commences operation after the date
				of enactment of this section; and
											(B)the increase in
				CHP system savings from, at any time after the date of the enactment of this
				section, upgrading, replacing, expanding, or increasing the utilization of a
				combined heat and power system that commenced operation on or before the date
				of enactment of this section.
											(2)CHP system
				savingsThe term CHP system savings means the
				increment of electric output of a combined heat and power system that is
				attributable to the higher efficiency of the combined system (as compared to
				the efficiency of separate production of the electric and thermal
				outputs).
										(3)Coal-fueled
				unitThe term coal-fueled unit means a utility unit
				that derives at least 85 percent of its heat input from coal, petroleum coke,
				or any combination of those 2 fuels.
										(4)Cost-effectiveThe
				term cost-effective, with respect to an energy efficiency program,
				means that the program meets the total resource cost test, which requires that
				the net present value of economic benefits over the life of the program,
				including avoided supply and delivery costs and deferred or avoided
				investments, is greater than the net present value of the economic costs over
				the life of the program, including program costs and incremental costs borne by
				the energy consumer.
										(5)Electricity
				local distribution companyThe term electricity local
				distribution company means an electric utility—
											(A)that has a legal,
				regulatory, or contractual obligation to deliver electricity directly to retail
				consumers in the United States, regardless of whether that entity or another
				entity sells the electricity as a commodity to those retail consumers;
				and
											(B)the retail rates
				of which, except in the case of an electric cooperative, are regulated or set
				by—
												(i)a State regulatory
				authority;
												(ii)a State or
				political subdivision thereof (or an agency or instrumentality of, or
				corporation wholly owned by, either of the foregoing); or
												(iii)an Indian tribe
				pursuant to tribal law.
												(6)Electricity
				savingsThe term electricity savings means
				reductions in electricity consumption, relative to business-as-usual
				projections, achieved through measures implemented after the date of enactment
				of this section, limited to—
											(A)customer facility
				savings of electricity, adjusted to reflect any associated increase in fuel
				consumption at the facility;
											(B)reductions in
				distribution system losses of electricity achieved by a retail electricity
				distributor, as compared to losses attributable to new or replacement
				distribution system equipment of average efficiency;
											(C)CHP savings;
				and
											(D)fuel cell
				savings.
											(7)Fuel
				cellThe term fuel cell means a device that
				directly converts the chemical energy of a fuel and an oxidant into electricity
				by electrochemical processes occurring at separate electrodes in the
				device.
										(8)Fuel cell
				savingsThe term ‘fuel cell savings’ means the electricity saved
				by a fuel cell that is installed after the date of enactment of this section,
				or by upgrading a fuel cell that commenced operation on or before the date of
				enactment of this section, as a result of the greater efficiency with which the
				fuel cell transforms fuel into electricity as compared with sources of
				electricity delivered through the grid, provided that—
											(A)the fuel cell
				meets such requirements relating to efficiency and other operating
				characteristics as the Federal Energy Regulatory Commission may promulgate by
				regulation; and
											(B)the net sales of
				electricity from the fuel cell to customers not consuming the thermal output
				from the fuel cell, if any, do not exceed 50 percent of the total annual
				electricity generation by the fuel cell.
											(9)Independent
				power production facilityThe term independent power
				production facility means a facility—
											(A)that is used for
				the generation of electric energy, at least 80 percent of which is sold at
				wholesale; and
											(B)the sales of the
				output of which are not subject to retail rate regulation or setting of retail
				rates by—
												(i)a State regulatory
				authority;
												(ii)a State or
				political subdivision thereof (or an agency or instrumentality of, or
				corporation wholly owned by, either of the foregoing);
												(iii)an electric
				cooperative; or
												(iv)an Indian tribe
				pursuant to tribal law.
												(10)Long-term
				contract generatorThe term long-term contract
				generator means a qualifying small power production facility, a
				qualifying cogeneration facility ), an independent power production facility,
				or a facility for the production of electric energy for sale to others that is
				owned and operated by an electric cooperative that is—
											(A)a covered entity;
				and
											(B)as of the date of
				enactment of this title—
												(i)a facility with 1
				or more sales or tolling agreements executed before March 1, 2007, that govern
				the facility’s electricity sales and provide for sales at a price (whether a
				fixed price or a price formula) for electricity that does not allow for
				recovery of the costs of compliance with the limitation on greenhouse gas
				emissions under this title, provided that such agreements are not between
				entities that are affiliates of one another; or
												(ii)a facility
				consisting of 1 or more cogeneration units that makes useful thermal energy
				available to an industrial or commercial process with 1 or more sales
				agreements executed before March 1, 2007, that govern the facility’s useful
				thermal energy sales and provide for sales at a price (whether a fixed price or
				price formula) for useful thermal energy that does not allow for recovery of
				the costs of compliance with the limitation on greenhouse gas emissions under
				this title, provided that such agreements are not between entities that are
				affiliates of one another.
												(11)Merchant coal
				unitThe term merchant coal unit means a coal-fueled
				unit that—
											(A)is or is part of a
				covered entity;
											(B)is not owned by a
				Federal, State, or regional agency or power authority; and
											(C)generates
				electricity solely for sale to others, provided that all or a portion of such
				sales are made by a separate legal entity that—
												(i)has a full or
				partial ownership or leasehold interest in the unit, as certified in accordance
				with such requirements as the Administrator shall prescribe; and
												(ii)is not subject to
				retail rate regulation or setting of retail rates by—
													(I)a State regulatory
				authority;
													(II)a State or
				political subdivision thereof (or an agency or instrumentality of, or
				corporation wholly owned by, either of the foregoing);
													(III)an electric
				cooperative; or
													(IV)an Indian tribe
				pursuant to tribal law.
													(12)Merchant coal
				unit salesThe term merchant coal unit sales means
				sales to others of electricity generated by a merchant coal unit that are made
				by the owner or leaseholder described in paragraph (11)(C).
										(13)New coal-fueled
				unitThe term new coal-fueled unit means a
				coal-fueled unit that commenced operation on or after January 1, 2009 and
				before January 1, 2013.
										(14)New merchant
				coal unitThe term new merchant coal unit means a
				merchant coal unit—
											(A)that commenced
				operation on or after January 1, 2009 and before January 1, 2013; and
											(B)the actual,
				on-site construction of which commenced prior to January 1, 2009.
											(15)Qualified
				hydropowerThe term qualified hydropower
				means—
											(A)energy produced
				from increased efficiency achieved, or additions of capacity made, on or after
				January 1, 1988, at a hydroelectric facility that was placed in service before
				that date and does not include additional energy generated as a result of
				operational changes not directly associated with efficiency improvements or
				capacity additions; or
											(B)energy produced
				from generating capacity added to a dam on or after January 1, 1988, provided
				that the Federal Energy Regulatory Commission certifies that—
												(i)the dam was placed
				in service before the date of the enactment of this section and was operated
				for flood control, navigation, or water supply purposes and was not producing
				hydroelectric power prior to the addition of such capacity;
												(ii)the hydroelectric
				project installed on the dam is licensed (or is exempt from licensing) by the
				Federal Energy Regulatory Commission and is in compliance with the terms and
				conditions of the license or exemption, and with other applicable legal
				requirements for the protection of environmental quality, including applicable
				fish passage requirements; and
												(iii)the
				hydroelectric project installed on the dam is operated so that the water
				surface elevation at any given location and time that would have occurred in
				the absence of the hydroelectric project is maintained, subject to any license
				or exemption requirements that require changes in water surface elevation for
				the purpose of improving the environmental quality of the affected
				waterway.
												(16)Qualifying
				small power production facility; qualifying cogeneration
				facilityThe terms qualifying small power production
				facility and qualifying cogeneration facility have the
				meanings given those terms in section 3(17)(C) and 3(18)(B) of the Federal
				Power Act (16 U.S.C. 796(17)(C) and 796(18)(B)).
										(17)Renewable
				energy resourceThe term renewable energy resource
				means each of the following:
											(A)Wind
				energy.
											(B)Solar
				energy.
											(C)Geothermal
				energy.
											(D)Renewable
				biomass.
											(E)Biogas derived
				exclusively from renewable biomass.
											(F)Biofuels derived
				exclusively from renewable biomass.
											(G)Qualified
				hydropower.
											(H)Marine and
				hydrokinetic renewable energy, as that term is defined in section 632 of the
				Energy Independence and Security Act of 2007 (42 U.S.C. 17211).
											(18)Small
				ldcThe term small LDC means, for any given year, an
				electricity local distribution company that delivered less than 4,000,000
				megawatt hours of electric energy directly to retail consumers in the preceding
				year.
										(19)State
				regulatory authorityThe term State regulatory
				authority has the meaning given that term in section 3(17) of the Public
				Utility Regulatory Policies Act of 1978 (16 U.S.C. 2602(17)).
										(20)Useful thermal
				energyThe term useful thermal energy has the
				meaning given that term in section 371(7) of the Energy Policy and Conservation
				Act (42 U.S.C. 6341(7)).
										(b)Electricity
				local distribution companies
										(1)Distribution of
				allowancesThe Administrator shall distribute to electricity
				local distribution companies for the benefit of retail ratepayers the quantity
				of emission allowances allocated for the following vintage year pursuant to
				section 771(a)(1). Notwithstanding the preceding sentence, the Administrator
				shall withhold from distribution under this subsection a quantity of emission
				allowances equal to the lesser of 14.3 percent of the quantity of emission
				allowances allocated under section 771(a)(1) for the relevant vintage year, or
				105 percent of the emission allowances for the relevant vintage year that the
				Administrator anticipates will be distributed to merchant coal units and to
				long-term contract generators, respectively, under subsections (c) and (d). If
				not required by subsections (c) and (d) to distribute all of these reserved
				allowances, the Administrator shall distribute any remaining emission
				allowances to electricity local distribution companies in accordance with this
				subsection.
										(2)Distribution
				based on emissions
											(A)In
				generalFor each vintage year, 50 percent of the emission
				allowances available for distribution under paragraph (1), after reserving
				allowances for distribution under subsections (c) and (d), shall be distributed
				by the Administrator among individual electricity local distribution companies
				ratably based on the annual average carbon dioxide emissions attributable to
				generation of electricity delivered at retail by each such company during the
				base period determined under subparagraph (B).
											(B)Base
				period
												(i)Vintage years
				2012 and 2013For vintage years 2012 and 2013, an electricity
				local distribution company’s base period shall be—
													(I)calendar years
				2006 through 2008; or
													(II)any 3 consecutive
				calendar years between 1999 and 2008, inclusive, that such company selects,
				provided that the company timely informs the Administrator of such
				selection.
													(ii)Vintage years
				2014 and thereafterFor vintage years 2014 and thereafter, the
				base period shall be—
													(I)the base period
				selected under clause (i); or
													(II)calendar year
				2012, in the case of an electricity local distribution company that owns,
				co-owns, or purchases through a power purchase agreement (whether directly or
				through a cooperative arrangement) a substantial portion of the electricity
				generated by a new coal-fueled unit, provided that such company timely informs
				the Administrator of its election to use 2012 as its base period.
													(C)Determination of
				emissions
												(i)Determination
				for 1999–2008As part of the regulations promulgated pursuant to
				subsection (g), the Administrator, after consultation with the Energy
				Information Administration, shall determine the average amount of carbon
				dioxide emissions attributable to generation of electricity delivered at retail
				by each electricity local distribution company for each of the years 1999
				through 2008, taking into account entities’ electricity generation, electricity
				purchases, and electricity sales. In the case of any electricity local
				distribution company that owns, co-owns, or purchases through a power purchase
				agreement (whether directly or through a cooperative arrangement) a substantial
				portion of the electricity generated by, a coal-fueled unit that commenced
				operation after January 1, 2006, and before December 31, 2008, the
				Administrator shall adjust the emissions attributable to such company’s retail
				deliveries in calendar years 2006 through 2008 to reflect the emissions that
				would have occurred if the relevant unit were in operation during the entirety
				of such 3-year period.
												(ii)Adjustments for
				new coal-fueled units
													(I)Vintage years
				2012 and 2013For purposes of emission allowance distributions
				for vintage years 2012 and 2013, in the case of any electricity local
				distribution company that owns, co-owns, or purchases through a power purchase
				agreement (whether directly or through a cooperative arrangement) a substantial
				portion of the electricity generated by, a new coal-fueled unit, the
				Administrator shall adjust the emissions attributable to such company’s retail
				deliveries in the applicable base period to reflect the emissions that would
				have occurred if the new coal-fueled unit were in operation during such
				period.
													(II)Vintage year
				2014 and thereafterNot later than necessary for use in making
				emission allowance distributions under this subsection for vintage year 2014,
				the Administrator shall, for any electricity local distribution company that
				owns, co-owns, or purchases through a power purchase agreement (whether
				directly or through a cooperative arrangement) a substantial portion of the
				electricity generated by a new coal-fueled unit and has selected calendar year
				2012 as its base period pursuant to subparagraph (B)(ii)(II), determine the
				amount of carbon dioxide emissions attributable to generation of electricity
				delivered at retail by such company in calendar year 2012. If the relevant new
				coal-fueled unit was not yet operational by January 1, 2012, the Administrator
				shall adjust such determination to reflect the emissions that would have
				occurred if such unit were in operation for all of calendar year 2012.
													(iii)RequirementsDeterminations
				under this paragraph shall be as precise as practicable, taking into account
				the nature of data currently available and the nature of markets and regulation
				in effect in various regions of the country. The following requirements shall
				apply to such determinations:
													(I)The Administrator
				shall determine the amount of fossil fuel-based electricity delivered at retail
				by each electricity local distribution company, and shall use appropriate
				emission factors to calculate carbon dioxide emissions associated with the
				generation of such electricity.
													(II)Where it is not
				practical to determine the precise fuel mix for the electricity delivered at
				retail by an individual electricity local distribution company, the
				Administrator may use the best available data, including average data on a
				regional basis with reference to Regional Transmission Organizations or
				regional entities (as that term is defined in section 215(a)(7) of the Federal
				Power Act (16 U.S.C. 824o(a)(7)), to estimate fuel mix and emissions. Different
				methodologies may be applied in different regions if appropriate to obtain the
				most accurate estimate.
													(3)Distribution
				based on deliveries
											(A)Initial
				formulaExcept as provided in subparagraph (B), for each vintage
				year, the Administrator shall distribute 50 percent of the emission allowances
				available for distribution under paragraph (1), after reserving allowances for
				distribution under subsections (c) and (d), among individual electricity local
				distribution companies ratably based on each electricity local distribution
				company’s annual average retail electricity deliveries for calendar years 2006
				through 2008, unless the owner or operator of the company selects 3 other
				consecutive years between 1999 and 2008, inclusive, and timely notifies the
				Administrator of its selection.
											(B)UpdatingPrior
				to distributing 2015 vintage year emission allowances under this paragraph and
				at 3-year intervals thereafter, the Administrator shall update the distribution
				formula under this paragraph to reflect changes in each electricity local
				distribution company’s service territory since the most recent formula was
				established. For each successive 3-year period, the Administrator shall
				distribute allowances ratably among individual electricity local distribution
				companies based on the product of—
												(i)each electricity
				local distribution company’s average annual deliveries per customer during
				calendar years 2006 through 2008, or during the 3 alternative consecutive years
				selected by such company under subparagraph (A); and
												(ii)the number of
				customers of such electricity local distribution company in the most recent
				year in which the formula is updated under this subparagraph.
												(4)Prohibition
				against excess distributionsThe regulations promulgated under
				subsection (g) shall ensure that, notwithstanding paragraphs (2) and (3), no
				electricity local distribution company shall receive a greater quantity of
				allowances under this subsection than is necessary to offset any increased
				electricity costs to such company’s retail ratepayers, including increased
				costs attributable to purchased power costs, due to enactment of this title.
				Any emission allowances withheld from distribution to an electricity local
				distribution company pursuant to this paragraph shall be distributed among all
				remaining electricity local distribution companies ratably based on emissions
				pursuant to paragraph (2).
										(5)Use of
				allowances
											(A)Ratepayer
				benefitEmission allowances distributed to an electricity local
				distribution company under this subsection shall be used exclusively for the
				benefit of retail ratepayers of such electricity local distribution company and
				may not be used to support electricity sales or deliveries to entities or
				persons other than such ratepayers.
											(B)Ratepayer
				classesIn using emission allowances distributed under this
				subsection for the benefit of ratepayers, an electricity local distribution
				company shall ensure that ratepayer benefits are distributed—
												(i)among ratepayer
				classes ratably based on electricity deliveries to each class; and
												(ii)equitably among
				individual ratepayers within each ratepayer class, including entities that
				receive emission allowances pursuant to part F.
												(C)LimitationIn
				general, an electricity local distribution company shall not use the value of
				emission allowances distributed under this subsection to provide to any
				ratepayer a rebate that is based solely on the quantity of electricity
				delivered to such ratepayer. To the extent an electricity local distribution
				company uses the value of emission allowances distributed under this subsection
				to provide rebates, it shall, to the maximum extent practicable, provide such
				rebates with regard to the fixed portion of ratepayers’ bills or as a fixed
				credit or rebate on electricity bills.
											(D)Residential and
				industrial ratepayersNotwithstanding subparagraph (C), if
				compliance with the requirements of this title results (or would otherwise
				result) in an increase in electricity costs for residential or industrial
				retail ratepayers of any given electricity local distribution company
				(including entities that receive emission allowances pursuant to part F), such
				electricity local distribution company—
												(i)shall pass through
				to residential retail ratepayers as a class their ratable share (based on
				deliveries to each ratepayer class) of the value of the emission allowances
				that reduce electricity cost impacts on such ratepayers; and
												(ii)shall pass
				through to industrial ratepayers as a class their ratable share (based on
				deliveries to each ratepayer class) of the value of the emission allowances
				that reduce electricity cost impacts on such ratepayers. The electricity local
				distribution company may do so based on the quantity of electricity delivered
				to individual industrial retail ratepayers.
												(E)GuidelinesAs
				part of the regulations promulgated under subsection (g), the Administrator
				shall, after consultation with State regulatory authorities, prescribe
				guidelines for the implementation of the requirements of this paragraph. Such
				guidelines shall include—
												(i)requirements to
				ensure that residential and industrial retail ratepayers (including entities
				that receive emission allowances under part F) receive their ratable share of
				the value of the allowances distributed to each electricity local distribution
				company pursuant to this subsection; and
												(ii)requirements for
				measurement, verification, reporting, and approval of methods used to assure
				the use of allowance values to benefit retail ratepayers.
												(6)Regulatory
				proceedings
											(A)RequirementNo
				electricity local distribution company shall be eligible to receive emission
				allowances under this subsection or subsection (e) unless the State regulatory
				authority with authority over such company’s retail rates, or the entity with
				authority to regulate or set retail electricity rates of an electricity local
				distribution company not regulated by a State regulatory authority, has—
												(i)after public
				notice and an opportunity for comment, promulgated a regulation or completed a
				rate proceeding (or the equivalent, in the case of a ratemaking entity other
				than a State regulatory authority) that provides for the full implementation of
				the requirements of paragraph (5) of this subsection and the requirements of
				subsection (e); and
												(ii)made available to
				the Administrator and the public a report describing, in adequate detail, the
				manner in which the requirements of paragraph (5) and the requirements of
				subsection (e) will be implemented.
												(B)UpdatingThe
				Administrator shall require, as a condition of continued receipt of emission
				allowances under this subsection by an electricity local distribution company,
				that a new regulation be promulgated or rate proceeding be completed, after
				public notice and an opportunity for comment, and a new report be made
				available to the Administrator and the public, pursuant to subparagraph (A),
				not less frequently than every 5 years.
											(7)Plans and
				reporting
											(A)RegulationsAs
				part of the regulations promulgated under subsection (g), the Administrator
				shall prescribe requirements governing plans and reports to be submitted in
				accordance with this paragraph.
											(B)PlansNot
				later than April 30 of 2011 and every 5 years thereafter through 2026, each
				electricity local distribution company shall submit to the Administrator a
				plan, approved by the State regulatory authority or other entity charged with
				regulating tor setting the retail rates of such company, describing such
				company’s plans for the disposition of the value of emission allowances to be
				received pursuant to this subsection and subsection (e), in accordance with the
				requirements of this subsection and subsection (e). Such plan shall include a
				description of the manner in which the company will provide to industrial
				retail ratepayers (including entities that receive emission allowances under
				part F) their ratable share of the value of such allowances.
											(C)ReportsNot
				later than June 30, 2013, and each calendar year thereafter through 2031, each
				electricity local distribution company shall submit a report to the
				Administrator, and to the relevant State regulatory authority or other entity
				charged with regulating or setting the retail electricity rates of such
				company, describing the disposition of the value of any emission allowances
				received by such company in the prior calendar year pursuant to this subsection
				and subsection (e), including—
												(i)a description of
				sales, transfer, exchange, or use by the company for compliance with
				obligations under this title, of any such emission allowances;
												(ii)the monetary
				value received by the company, whether in money or in some other form, from the
				sale, transfer, or exchange of any such emission allowances;
												(iii)the manner in
				which the company’s disposition of any such emission allowances complies with
				the requirements of this subsection and of subsection (e), including each of
				the requirements of paragraph (5) of this subsection, including the requirement
				that industrial retail ratepayers (including entities that receive emission
				allowances under part F) receive their ratable share of the value of such
				allowances; and
												(iv)such other
				information as the Administrator may require pursuant to subparagraph
				(A).
												(D)PublicationThe
				Administrator shall make available to the public all plans and reports
				submitted under this subsection, including by publishing such plans and reports
				on the Internet.
											(8)Administrator
				audit reports
											(A)In
				generalEach year, the Administrator shall audit a representative
				sample of electricity local distribution companies to ensure that emission
				allowances distributed under this subsection have been used exclusively for the
				benefit of retail ratepayers and that such companies are complying with the
				requirements of this subsection and of subsection (e), including the
				requirement that residential and industrial retail ratepayers (including
				entities that receive emission allowances under part F) receive their ratable
				share of the value of such allowances. The Administrator shall assess the
				degree to which electric local distribution companies have maintained a
				marginal electric price signal while protecting consumers on total cost using
				the value of emissions allowances. In selecting companies for audit, the
				Administrator shall take into account any credible evidence of noncompliance
				with such requirements. The Administrator shall make available to the public a
				report describing the results of each such audit, including by publishing such
				report on the Internet.
											(B)GAO audit
				reportNot later than April 30, 2015, and every 3 years
				thereafter through 2026, the Comptroller General of the United States,
				incorporating results from the Administrators’ audit report and other relevant
				information including distribution company reports, shall conduct an in-depth
				evaluation and make available to the public a report on the investments made
				pursuant to paragraph (5). Said report shall be made available to the State
				regulatory authority, or the entity with authority to regulate or set retail
				electricity rates in the case of an electricity distribution company that is
				not regulated by a State regulatory authority, and shall include a description
				of how the distribution companies in the audit meet or fail to meet the
				requirement of paragraph (5), including for investments made in cost-effective
				end-use energy efficiency programs, the lifetime and annual energy saving
				benefits, and capacity benefits of said programs.
											(C)Administrator
				cost containment reportNot later than April 30, 2015 and every 3
				years thereafter through 2026, the Administrator shall transmit a report to
				Congress containing an evaluation of the disposition of the value of emission
				allowances received pursuant to this subsection and subsection (e) and
				recommendations of ways to more effectively direct the value of allowances to
				reduce costs for consumers, contain the overall costs of the greenhouse gas
				emissions reduction program, and meet the pollution reduction targets of the
				Act. The Administrator shall make available to the public such report,
				including by publishing such report on the Internet.
											(9)EnforcementA
				violation of any requirement of this subsection or of subsection (e),
				irrespective of approval by a State regulatory authority, shall be a violation
				of this Act. Each emission allowance the value of which is used in violation of
				the requirements of this subsection or of subsection (e) shall be a separate
				violation.
										(c)Merchant coal
				units
										(1)Qualifying
				emissionsThe qualifying emissions for a merchant coal unit for a
				given calendar year shall be the product of the number of megawatt hours of
				merchant coal unit sales generated by such unit in such calendar year and the
				average carbon dioxide emissions per megawatt hour generated by such unit
				during the base period under paragraph (2), provided that the number of
				megawatt hours in a given calendar year for purposes of such calculation shall
				be reduced in proportion to the portion of such unit’s carbon dioxide emissions
				that are either—
											(A)captured and
				sequestered in such calendar year; or
											(B)attributable to
				the combustion or gasification of biomass, to the extent that the owner or
				operator of the unit is not required to hold emission allowances for such
				emissions.
											(2)Base
				periodFor purposes of this subsection, the base period for a
				merchant coal unit shall be—
											(A)calendar years
				2006 through 2008; or
											(B)in the case of a
				new merchant coal unit—
												(i)the first full
				calendar year of operation of such unit, if such unit commences operation
				before January 1, 2012;
												(ii)calendar year
				2012, if such unit commences operation on or after January 1, 2012, and before
				October 1, 2012; or
												(iii)calendar year
				2013, if such unit commences operation on or after October 1, 2012, and before
				January 1, 2013.
												(3)Phase-Down
				scheduleThe Administrator shall identify an annual phase-down
				factor, applicable to distributions to merchant coal units for each of vintage
				years 2012 through 2029, that corresponds to the overall decline in the amount
				of emission allowances allocated to the electricity sector in such years
				pursuant to section 771(a)(1). Such factor shall—
											(A)for vintage year
				2012, be equal to 1.0;
											(B)for each of
				vintage years 2013 through 2029, correspond to the quotient of—
												(i)the quantity of
				emission allowances allocated under section 771(a)(1) for such vintage year;
				divided by
												(ii)the quantity of
				emission allowances allocated under section 771(a)(1) for vintage year
				2012.
												(4)Distribution of
				emission allowancesNot later than March 1 of 2013 and each
				calendar year through 2030, the Administrator shall distribute emission
				allowances of the preceding vintage year to the owner or operator of each
				merchant coal unit described in subsection (a)(11)(C) in an amount equal to the
				product of—
											(A)0.5;
											(B)the qualifying
				emissions for such merchant coal unit for the preceding year, as determined
				under paragraph (1); and
											(C)the phase-down
				factor for the preceding calendar year, as identified under paragraph
				(3).
											(5)Adjustment
											(A)StudyNot
				later than July 1, 2014, the Administrator, in consultation with the Federal
				Energy Regulatory Commission, shall complete a study to determine whether the
				allocation formula under paragraph (3) is resulting in, or is likely to result
				in, windfall profits to merchant coal generators or substantially disparate
				treatment of merchant coal generators operating in different markets or
				regions.
											(B)RegulationIf
				the Administrator, in consultation with the Federal Energy Regulatory
				Commission, makes an affirmative finding of windfall profits or disparate
				treatment under subparagraph (A), the Administrator shall, not later than 18
				months after the completion of the study described in subparagraph (A),
				promulgate regulations providing for the adjustment of the allocation formula
				under paragraph (3) to mitigate, to the extent practicable, such windfall
				profits, if any, and such disparate treatment, if any.
											(6)Limitation on
				allowancesNotwithstanding paragraph (4) or (5), for each vintage
				year the Administrator shall distribute under this subsection no more than 10
				percent of the total quantity of emission allowances available for such vintage
				year for distribution to the electricity sector under section 771(a)(1). If the
				quantity of emission allowances that would otherwise be distributed pursuant to
				paragraph (4) or (5) for any vintage year would exceed such limit, the
				Administrator shall distribute 10 percent of the total emission allowances
				available for distribution under section 771(a)(1) for such vintage year
				ratably among merchant coal generators based on the applicable formula under
				paragraph (4) or (5).
										(7)EligibilityThe
				owner or operator of a merchant coal unit shall not be eligible to receive
				emission allowances under this subsection for any vintage year for which such
				owner or operator has elected to receive emission allowances for the same unit
				under subsection (d).
										(d)Long-Term
				contract generators
										(1)DistributionNot
				later than March 1, 2013, and each calendar year through 2030, the
				Administrator shall distribute to the owner or operator of each long-term
				contract generator a quantity of emission allowances of the preceding vintage
				year that is equal to the sum of—
											(A)the number of tons
				of carbon dioxide emitted as a result of a qualifying electricity sales
				agreement referred to in subsection (a)(10)(B)(i); and
											(B)the incremental
				number of tons of carbon dioxide emitted solely as a result of a qualifying
				thermal sales agreement referred to in subsection (a)(10)(B)(ii), provided that
				in no event shall the Administrator distribute more than 1 emission allowance
				for the same ton of emissions.
											(2)Limitation on
				allowancesNotwithstanding paragraph (1), for each vintage year
				the Administrator shall distribute under this subsection no more than 4.3
				percent of the total quantity of emission allowances available for such vintage
				year for distribution to the electricity sector under section 771(a)(1). If the
				quantity of emission allowances that would otherwise be distributed pursuant to
				paragraph (1) for any vintage year would exceed such limit, the Administrator
				shall distribute 4.3 percent of the total emission allowances available for
				distribution under section 771(a)(1) for such vintage year ratably among
				long-term contract generators based on paragraph (1).
										(3)Eligibility
											(A)Facility
				eligibilityThe owner or operator of a facility shall cease to be
				eligible to receive emission allowances under this subsection upon the earliest
				date on which the facility no longer meets each and every element of the
				definition of a long-term contract generator under subsection (a)(10).
											(B)Contract
				eligibilityThe owner or operator of a facility shall cease to be
				eligible to receive emission allowances under this subsection based on an
				electricity or thermal sales agreement referred to in subsection (a)(10)(B)
				upon the earliest date that such agreement—
												(i)expires;
												(ii)is terminated;
				or
												(iii)is amended in
				any way that changes the location of the facility, the price (whether a fixed
				price or price formula) for electricity or thermal energy sold under such
				agreement, the quantity of electricity or thermal energy sold under the
				agreement, or the expiration or termination date of the agreement.
												(4)Demonstration of
				eligibilityTo be eligible to receive allowance distributions
				under this subsection, the owner or operator of a long-term contract generator
				shall submit each of the following in writing to the Administrator within 180
				days after the date of enactment of this title, and not later than September 30
				of each vintage year for which such generator wishes to receive emission
				allowances:
											(A)A certificate of
				representation described in section 700(15).
											(B)An identification
				of each owner and each operator of the facility.
											(C)An identification
				of the units at the facility and the location of the facility.
											(D)A written
				certification by the designated representative that the facility meets all the
				requirements of the definition of a long-term contract generator.
											(E)The expiration
				date of each qualifying electricity or thermal sales agreement referred to in
				subsection (a)(10)(B).
											(F)A copy of each
				qualifying electricity or thermal sales agreement referred to in subsection
				(a)(10)(B).
											(5)NotificationNot
				later than 30 days after, in accordance with paragraph (3), a facility or an
				agreement ceases to meet the eligibility requirements for distribution of
				emission allowances pursuant to this subsection, the designated representative
				of such facility shall notify the Administrator in writing when, and on what
				basis, such facility or agreement ceased to meet such requirements.
										(e)Small
				LDCs
										(1)DistributionThe
				Administrator shall, in accordance with this subsection, distribute emission
				allowances allocated pursuant to section 771(a)(1) for the following vintage
				year. Such allowances shall be distributed ratably among small LDCs based on
				historic emissions in accordance with the same measure of such emissions
				applied to each such small LDC for the relevant vintage year under subsection
				(b)(2) of this section.
										(2)UsesA
				small LDC receiving allowances under this section shall use such allowances
				exclusively for the following purposes:
											(A)Cost-effective
				programs to achieve electricity savings, provided that such savings shall not
				be transferred or used for compliance with any renewable electricity standard
				established under the Public Utility Regulatory Policies Act of 1978 (16 U.S.C.
				2601 et seq.).
											(B)Deployment of
				technologies to generate electricity from renewable energy resources, provided
				that any Federal renewable electricity credits issued based on generation
				supported under this section shall be submitted to the Federal Energy
				Regulatory Commission for voluntary retirement and shall not be used for
				compliance with the Public Utility Regulatory Policies Act of 1978 (16 U.S.C.
				2601 et seq.).
											(C)Assistance
				programs to reduce electricity costs for low-income residential ratepayers of
				such small LDC, provided that such assistance is made available equitably to
				all residential ratepayers below a certain income level, which shall not be
				higher than 200 percent of the poverty line (as that term is defined in section
				673(2) of the Community Services Block Grant Act (42 U.S.C. 9902(2)).
											(3)RequirementsAs
				part of the regulations promulgated under subsection (g), the Administrator
				shall prescribe—
											(A)after consultation
				with the Federal Energy Regulatory Commission, requirements to ensure that
				programs and projects under paragraph (2)(A) and (B) are consistent with the
				standards established by, and effectively supplement electricity savings and
				generation of electricity from renewable energy resources achieved by, the
				Combined Efficiency and Renewable Electricity Standard established by
				law;
											(B)eligibility
				criteria and guidelines for consumer assistance programs for low-income
				residential ratepayers under paragraph (2)(C); and
											(C)such other
				requirements as the Administrator determines appropriate to ensure compliance
				with the requirements of this subsection.
											(4)ReportingReports
				submitted under subsection (b)(7) shall include, in accordance with such
				requirements as the Administrator may prescribe—
											(A)a description of
				any facilities deployed under paragraph (2)(A), the quantity of resulting
				electricity generation from renewable energy resources;
											(B)an assessment
				demonstrating the cost-effectiveness of, and electricity savings achieved by,
				programs supported under paragraph (2)(B); and
											(C)a description of
				assistance provided to low-income retail ratepayers under paragraph
				(2)(C).
											(f)Certain
				cogeneration facilities
										(1)Eligible
				cogeneration facilitiesFor purposes of this subsection, an
				eligible cogeneration facility is a facility that—
											(A)is a qualifying
				co-generation facility (as that term is defined in section 3(18)(B) of the
				Federal Power Act (16 U.S.C. 796(18)(B));
											(B)derives 80 percent
				or more of its heat input from coal, petroleum coke, or any combination of
				these 2 fuels;
											(C)has a nameplate
				capacity of 100 megawatts or greater;
											(D)was in operation
				as of January 1, 2009, and remains in operation as of the date of any
				distribution of emission allowances under this subsection;
											(E)in calendar years
				2006 through 2008 sold, and as of the date of any distribution of emission
				allowances under this section sells, steam or electricity directly and solely
				to multiple, separately owned industrial or commercial facilities co-located at
				the same site with the cogeneration facility; and
											(F)is not eligible to
				receive allowances under any other subsection of this section or under part F
				of this title.
											(2)DistributionThe
				Administrator shall distribute the emission allowances allocated pursuant to
				section 771(a)(1) to owners or operators of eligible cogeneration facilities
				ratably based on the carbon dioxide emissions of each such facility in calendar
				years 2006 through 2008. The Administrator—
											(A)shall not, in any
				year, distribute emission allowances under this subsection to the owner or
				operator of any eligible cogeneration facility in excess of the amount
				necessary to offset such facility’s cost of compliance with the requirements of
				this title in that year; and
											(B)may distribute
				such allowances over a period of years if annual distributions under this
				subsection would otherwise exceed the limitation in subparagraph (A), provided
				that in no event shall distributions be made under this subsection after
				calendar year 2025.
											(3)RequirementsThe
				Administrator shall, by regulation, establish requirements to ensure that the
				value of any emission allowances distributed pursuant to this subsection are
				passed through, on an equitable basis, to the facilities to which the relevant
				cogeneration facility provides electricity or steam deliveries, including any
				facility owned or operated by the owner or operator of the cogeneration
				facility.
										(g)RegulationsNot
				later than 2 years after the date of enactment of this title, the
				Administrator, in consultation with the Federal Energy Regulatory Commission,
				shall promulgate regulations to implement the requirements of this
				section.
									773.Natural gas
				consumers
									(a)DefinitionFor
				purposes of this section, the term cost-effective, with respect to
				an energy efficiency program, means that the program meets the Total Resource
				Cost Test, which requires that the net present value of economic benefits over
				the life of the program, including avoided supply and delivery costs and
				deferred or avoided investments, is greater than the net present value of the
				economic costs over the life of the program, including program costs and
				incremental costs borne by the energy consumer.
									(b)AllocationNot
				later than June 30, 2015, and each calendar year thereafter through 2028, the
				Administrator shall distribute to natural gas local distribution companies for
				the benefit of retail ratepayers the quantity of emission allowances allocated
				for the following vintage year pursuant to section 771(a)(2). Such allowances
				shall be distributed among local natural gas distribution companies based on
				the following formula:
										(1)Initial
				formulaExcept as provided in paragraph (2), for each vintage
				year, the Administrator shall distribute emission allowances among natural gas
				local distribution companies on a pro rata basis based on each such company’s
				annual average retail natural gas deliveries for 2006 through 2008, unless the
				owner or operator of the company selects 3 other consecutive years between 1999
				and 2008, inclusive, and timely notifies the Administrator of its
				selection.
										(2)UpdatingPrior
				to distributing 2019 vintage emission allowances and at 3-year intervals
				thereafter, the Administrator shall update the distribution formula under this
				subsection to reflect changes in each natural gas local distribution company’s
				service territory since the most recent formula was established. For each
				successive 3-year period, the Administrator shall distribute allowances on a
				pro rata basis among natural gas local distribution companies based on the
				product of—
											(A)each natural gas
				local distribution company’s average annual natural gas deliveries per customer
				during calendar years 2006 through 2008, or during the 3 alternative
				consecutive years selected by such company under paragraph (1); and
											(B)the number of
				customers of such natural gas local distribution company in the most recent
				year in which the formula is updated under this paragraph.
											(c)Use of
				allowances
										(1)Ratepayer
				benefitEmission allowances distributed to a natural gas local
				distribution company under this section shall be used exclusively for the
				benefit of retail ratepayers of such natural gas local distribution company and
				may not be used to support natural gas sales or deliveries to entities or
				persons other than such ratepayers.
										(2)Ratepayer
				classesIn using emission allowances distributed under this
				section for the benefit of ratepayers, a natural gas local distribution company
				shall ensure that ratepayer benefits are distributed—
											(A)among ratepayer
				classes on a pro rata basis based on natural gas deliveries to each class;
				and
											(B)equitably among
				individual ratepayers within each ratepayer class.
											(3)LimitationA
				natural gas local distribution company shall not use the value of emission
				allowances distributed under this section to provide to any ratepayer a rebate
				that is based solely on the quantity of natural gas delivered to such
				ratepayer. To the extent a natural gas local distribution company uses the
				value of emission allowances distributed under this section to provide rebates,
				it shall, to the maximum extent practicable, provide such rebates with regard
				to the fixed portion of ratepayers’ bills or as a fixed creditor rebate on
				natural gas bills.
										(4)Energy
				efficiency programsThe value of no less than one-third of the
				emission allowances distributed to natural gas local distribution companies
				pursuant to this section in any calendar year shall be used for cost-effective
				energy efficiency programs for natural gas consumers. Such programs must be
				authorized and overseen by the State regulatory authority, or by the entity
				with regulatory authority over retail natural gas rates in the case of a
				natural gas local distribution company that is not regulated by a State
				regulatory authority.
										(5)GuidelinesAs
				part of the regulations promulgated under subsection (h), the Administrator
				shall prescribe specific guidelines for the implementation of the requirements
				of this subsection.
										(d)Regulatory
				proceedings
										(1)RequirementNo
				natural gas local distribution company shall be eligible to receive emission
				allowances under this section unless the State regulatory authority with
				authority over such company, or the entity with authority to regulate retail
				rates of a natural gas local distribution company not regulated by a State
				regulatory authority, has—
											(A)promulgated a
				regulation or completed a rate proceeding (or the equivalent, in the case of a
				ratemaking entity other than a State regulatory authority) that provides for
				the full implementation of the requirements of subsection (c); and
											(B)made available to
				the Administrator and the public a report describing, in adequate detail, the
				manner in which the requirements of subsection (c) will be implemented.
											(2)UpdatingThe
				Administrator shall require, as a condition of continued receipt of emission
				allowances under this section, that a new regulation be promulgated or rate
				proceeding be completed, and a new report be made available to the
				Administrator and the public, pursuant to paragraph (1), not less frequently
				than every 5 years.
										(e)Plans and
				reporting
										(1)RegulationsAs
				part of the regulations promulgated under subsection (h), the Administrator
				shall prescribe requirements governing plans and reports to be submitted in
				accordance with this subsection.
										(2)PlansNot
				later than April 30, 2015, and every 5 years thereafter through 2025, each
				natural gas local distribution company shall submit to the Administrator a
				plan, approved by the State regulatory authority or other entity charged with
				regulating the retail rates of such company, describing such company’s plans
				for the disposition of the value of emission allowances to be received pursuant
				to this section, in accordance with the requirements of this section.
										(3)ReportsNot
				later than June 30, 2017, and each calendar year thereafter through 2031, each
				natural gas local distribution company shall submit a report to the
				Administrator, approved by the relevant State regulatory authority or other
				entity charged with regulating the retail natural gas rates of such company,
				describing the disposition of the value of any emission allowances received by
				such company in the prior calendar year pursuant to this subsection,
				including—
											(A)a description of
				sales, transfer, exchange, or use by the company for compliance with
				obligations under this title, of any such emission allowances;
											(B)the monetary value
				received by the company, whether in money or in some other form, from the sale,
				transfer, or exchange of emission allowances received by the company under this
				section;
											(C)the manner in
				which the company’s disposition of emission allowances received under this
				subsection complies with the requirements of this section, including each of
				the requirements of subsection (c);
											(D)the
				cost-effectiveness of, and energy savings achieved by, energy efficiency
				programs supported through such emission allowances; and
											(E)such other
				information as the Administrator may require pursuant to paragraph (1).
											(4)PublicationThe
				Administrator shall make available to the public all plans and reports
				submitted by natural gas local distribution companies under this subsection,
				including by publishing such plans and reports on the Internet.
										(f)Auditing
										(1)Administrator
				audit reportEach year, the Administrator shall audit a
				significant representative sample of natural gas local distribution companies
				to ensure that emission allowances distributed under this section have been
				used exclusively for the benefit of retail ratepayers and that such companies
				are complying with the requirements of this section. In selecting companies for
				audit, the Administrator shall take into account any credible evidence of
				noncompliance with such requirements. The Administrator shall make available to
				the public a report describing the results of each such audit, including by
				publishing such report on the Internet.
										(2)GAO audit
				reportNot later April 30, 2015 and every 3 years thereafter
				through April 30, 2026, the Comptroller General of the United States,
				incorporating results from the Administrators’ audit report and other relevant
				information including distribution company reports, shall conduct an in-depth
				evaluation and make available to the public a report on the investments made
				pursuant to subsection (c). Said report shall be made available to the State
				regulatory authority, or the entity with authority to regulate or set retail
				natural gas rates in the case of a natural gas distribution company that is not
				regulated by a State regulatory authority, and shall include a description how
				the distribution companies in the audit meet or fail to meet the requirement of
				subsection (c), including for investments made in cost-effective end-use energy
				efficiency programs, the lifetime and annual energy saving benefits, and
				capacity benefits of said programs.
										(3)Administrator
				cost containment reportNot later April 30, 2015, and every 3
				years thereafter through April 30, 2026, the Administrator shall transmit a
				report to Congress containing an evaluation of the disposition of the value of
				emission allowances received pursuant to this subsection and recommendations of
				ways to more effectively direct the value of allowances to reduce costs for
				consumers, contain the overall costs of the greenhouse gas emissions reduction
				program, and meet the pollution reduction targets of the Act. The Administrator
				shall make available to the public such report, including by publishing such
				report on the Internet.
										(g)EnforcementA
				violation of any requirement of this section, irrespective of approval by a
				State regulatory authority, shall be a violation of this Act. Each emission
				allowance the value of which is used in violation of the requirements of this
				section shall be a separate violation.
									(h)RegulationsNot
				later than January 1, 2014, the Administrator, in consultation with the Federal
				Energy Regulatory Commission, shall promulgate regulations to implement the
				requirements of this section.
									774.Home heating oil and
				propane consumers
									(a)DefinitionsFor
				purposes of this section:
										(1)Carbon
				contentThe term carbon content means the amount of
				carbon dioxide that would be emitted as a result of the combustion of a
				fuel.
										(2)Cost-effectiveThe
				term cost-effective has the meaning given that term in section
				773(a).
										(b)AllocationThe Administrator shall distribute among
				the States, in accordance with this section, the quantity of emission
				allowances allocated pursuant to section 771(a)(3). The Administrator shall
				distribute a percentage of such allowances determined by the Administrator,
				after consultation with the Secretary of the Interior, pursuant to subsection
				(f).
									(c)Distribution
				among StatesThe Administrator shall distribute emission
				allowances among the States under this section each year on a pro rata basis
				based on the ratio of—
										(1)the carbon content
				of home heating oil and propane sold to consumers within each State in the
				preceding year for residential or commercial uses; to
										(2)the carbon content
				of home heating oil and propane sold to consumers within the United States in
				the preceding year for residential or commercial uses.
										(d)Use of
				allowances
										(1)In
				generalStates shall use emission allowances distributed under
				this section exclusively for the benefit of consumers of home heating oil or
				propane for residential or commercial purposes. Such proceeds shall be used
				exclusively for—
											(A)cost-effective
				energy efficiency programs for consumers that use home heating oil or propane
				for residential or commercial purposes; or
											(B)rebates or other
				direct financial assistance programs for consumers of home heating oil or
				propane used for residential or commercial purposes.
											(2)Administration
				and delivery mechanismsIn administering programs supported by
				this section, States shall—
											(A)use no less than
				50 percent of the value of emission allowances received under this section for
				cost-effective energy efficiency programs to reduce consumers’ overall fuel
				costs;
											(B)to the extent
				practicable, deliver consumer support under this section through existing
				energy efficiency and consumer energy assistance programs or delivery
				mechanisms, including, where appropriate, programs or mechanisms administered
				by parties other than the State; and
											(C)seek to coordinate
				the administration and delivery of energy efficiency and consumer energy
				assistance programs supported under this section, with one another and with
				existing programs for various fuel types, so as to deliver comprehensive,
				fuel-blind, coordinated programs to consumers.
											(e)ReportingEach
				State receiving emission allowances under this section shall submit to the
				Administrator, within 12 months of each receipt of such allowances, a report,
				in accordance with such requirements as the Administrator may prescribe,
				that—
										(1)describes the
				State’s use of emission allowances distributed under this section, including a
				description of the energy efficiency and consumer assistance programs supported
				with such allowances;
										(2)demonstrates the
				cost-effectiveness of, and the energy savings achieved by, energy efficiency
				programs supported under this section; and
										(3)includes a report
				prepared by an independent third party, in accordance with such regulations as
				the Administrator may promulgate, evaluating the performance of the energy
				efficiency and consumer assistance programs supported under this
				section.
										(f)EnforcementIf
				the Administrator determines that a State is not in compliance with this
				section, the Administrator may withhold a portion of the emission allowances,
				the quantity of which is equal to up to twice the quantity of the allowances
				that the State failed to use in accordance with the requirements of this
				section, that such State would otherwise be eligible to receive under this
				section in later years. Allowances withheld pursuant to this subsection shall
				be distributed among the remaining States on a pro rata basis in accordance
				with the formula in subsection (c).
									775.Domestic fuel
				production
									(a)PurposeThe
				purpose of this section is to provide emission allowance rebates to petroleum
				refineries in the United States in a manner that promotes energy efficiency and
				a reduction in greenhouse gas emissions at such facilities.
									(b)DefinitionsIn
				this section:
										(1)EmissionsThe
				term emissions includes direct emissions from fuel combustion,
				process emissions, and indirect emissions from the generation of electricity,
				steam, and hydrogen used to produce the output of a petroleum refinery or the
				petroleum refinery sector.
										(2)Petroleum
				refineryThe term petroleum refinery means a
				facility classified under code 324110 of the North American Industrial
				Classification System of 2002.
										(3)Small business
				refinerThe term small
				business refiner means a refiner that meets the applicable Federal
				refinery capacity and employee limitations criteria described in section
				45H(c)(1) of the Internal Revenue Code of 1986 (as in effect on the date of
				enactment of this section and without regard to section 45H(d)). Eligibility of
				a small business refiner under this paragraph shall not be recalculated or
				disallowed on account of (i) its merger with another small business refiner or
				refiners after December 31, 2002, or (ii) its acquisition of another small
				business refiner (or refinery of such refiner) after December 31, 2002.
										(c)In
				generalThe Administrator shall distribute allowances pursuant to
				this section to owners and operators of petroleum refineries, including small
				business refiners, in the United States.
									(d)Distribution
				scheduleThe Administrator shall distribute emission allowances
				pursuant to the regulations issued under subsection (e) for each vintage year
				no later than October 31 of the preceding calendar year.
									(e)RegulationsNot
				later than 3 years after the date of enactment of this title, the
				Administrator, in consultation with the Administrator of the Energy Information
				Administration, shall promulgate regulations that establish a formula for
				distributing emission allowances consistent with the purpose of this section.
				In establishing such formula, the Administrator shall consider the relative
				complexity of refinery processes and appropriate mechanisms to take energy
				efficiency and greenhouse gas reductions into account. If a petroleum
				refinery’s electricity provider received a free allocation of emission
				allowances pursuant to section 771(a)(1), the Administrator shall take this
				free allocation into account when establishing such formula to avoid rebates to
				a petroleum refinery for costs that the Administrator determines were not
				incurred by the petroleum refinery because the allowances were freely allocated
				to the petroleum refinery’s electricity provider and used for the benefit of
				the petroleum refinery. This formula shall apply separately to the distribution
				of allowances allocated pursuant to section 771(a)(4), including for petroleum
				refiners and small business refiners.
									776.Consumer
				protection
									(a)Consumer
				rebates
										(1)Establishment of
				fundThere is established in the Treasury a separate account, to
				be known as the Consumer Rebate Fund).
										(2)Availability of
				amountsAll amounts deposited in the Consumer Rebate Fund shall
				be available without further appropriation or fiscal year limitation.
										(3)Distribution of
				amountsBeginning in 2026, for each year after deposits are made
				in the Consumer Rebate Fund pursuant to section 771(b)(2)(A), the President
				shall use the funds in accordance with Federal statutory authority to provide
				relief to consumers and others affected by the enactment of the
				Clean Energy Jobs and American Power
				Act (and amendments made by that Act).
										(b)Energy refund
				program
										(1)Establishment of
				fundThere is established in the Treasury a separate account, to
				be known as the Energy Refund Account).
										(2)Availability of
				amountsAll amounts deposited in the Energy Refund Account shall
				be available without further appropriation or fiscal year limitation.
										(3)Distribution of
				amountsFor each year after deposits are made to the Energy
				Refund Account pursuant to section 771(b)(2)(B), the President shall use the
				funds in accordance with Federal statutory authority to offset energy cost
				impacts on low- and moderate-income households.
										777.Exchange for
				State-issued allowances
									(a)In
				generalNot later than 1 year
				after the date of enactment of this title, the Administrator shall issue
				regulations allowing any person in the United States to exchange greenhouse gas
				emission allowances issued before the later of December 31, 2011, or the date
				that is 9 months after the first auction under section 778, by the State of
				California or for the Regional Greenhouse Gas Initiative, or the Western
				Climate Initiative (in this section referred to as State
				allowances) for emission allowances established by the Administrator
				under section 721(a).
									(b)RegulationsRegulations
				issued under subsection (a) shall—
										(1)provide that a
				person exchanging State allowances under this section receive emission
				allowances established under section 721(a) in the amount that is sufficient to
				compensate for the cost of obtaining and holding such State allowances;
										(2)establish a
				deadline by which persons must exchange the State allowances;
										(3)provide that the
				Federal emission allowances disbursed pursuant to this section shall be
				deducted from the allowances to be auctioned pursuant to section 771(b);
				and
										(4)require that, once exchanged, the credit or
				other instrument be retired for purposes of use under the program by or for
				which it was originally issued.
										(c)Cost of
				obtaining State allowanceFor
				purposes of this section, the cost of obtaining a State allowance shall be the
				average auction price, for emission allowances issued in the year in which the
				State allowance was issued, under the program under which the State allowance
				was issued.
									778.Auction
				procedures
									(a)In
				generalTo the extent that
				auctions of emission allowances by the Administrator are authorized by this
				part, such auctions shall be carried out pursuant to this section and the
				regulations established hereunder.
									(b)Initial
				regulationsNot later than 12 months after the date of enactment
				of this title, the Administrator, in consultation with other agencies, as
				appropriate, shall promulgate regulations governing the auction of allowances
				under this section. Such regulations shall include the following
				requirements:
										(1)Frequency; first
				auctionAuctions shall be held four times per year at regular
				intervals, with the first auction to be held no later than March 31,
				2011.
										(2)Auction
				schedule; current and future vintagesThe Administrator shall, at
				each quarterly auction under this section, offer for sale both a portion of the
				allowances with the same vintage year as the year in which the auction is being
				conducted and a portion of the allowances with vintage years from future years.
				The preceding sentence shall not apply to auctions held before 2012, during
				which period, by necessity, the Administrator shall auction only allowances
				with a vintage year that is later than the year in which the auction is held.
				Beginning with the first auction and at each quarterly auction held thereafter,
				the Administrator may offer for sale allowances with vintage years of up to 4
				years after the year in which the auction is being conducted.
										(3)Auction
				formatAuctions shall follow a single-round, sealed-bid, uniform
				price format.
										(4)Participation;
				financial assuranceAuctions shall be open to any person, except
				that the Administrator may establish financial assurance requirements to ensure
				that auction participants can and will perform on their bids.
										(5)Disclosure of
				beneficial ownershipEach bidder in the auction shall be required
				to disclose the person or entity sponsoring or benefitting from the bidder’s
				participation in the auction if such person or entity is, in whole or in part,
				other than the bidder.
										(6)Purchase
				limitsNo person may, directly or in concert with another
				participant, purchase more than 5 percent of the allowances offered for sale at
				any quarterly auction.
										(7)Publication of
				informationAfter the auction, the Administrator shall, in a
				timely fashion, publish the identities of winning bidders, the quantity of
				allowances obtained by each winning bidder, and the auction clearing
				price.
										(8)Other
				requirementsThe
				Administrator may include in the regulations such other requirements or
				provisions as the Administrator, in consultation with other agencies, as
				appropriate, considers appropriate to promote effective, efficient,
				transparent, and fair administration of auctions under this section.
										(c)Revision of
				regulationsThe Administrator
				may, in consultation with other agencies, as appropriate, at any time, revise
				the initial regulations promulgated under subsection (b) by promulgating new
				regulations. Such revised regulations need not meet the requirements identified
				in subsection (b) if the Administrator determines that an alternative auction
				design would be more effective, taking into account factors including costs of
				administration, transparency, fairness, and risks of collusion or manipulation.
				In determining whether and how to revise the initial regulations under this
				subsection, the Administrator shall not consider maximization of revenues to
				the Federal Government.
									(d)Reserve auction
				priceThe minimum reserve auction price shall be $10 (in constant
				2005 dollars) for auctions occurring in 2012. The minimum reserve price for
				auctions occurring in years after 2012 shall be the minimum reserve auction
				price for the previous year increased by 5 percent plus the rate of inflation
				(as measured by the Consumer Price Index for all urban consumers).
									(e)Delegation or
				contractPursuant to regulations under this section, the
				Administrator may by delegation or contract provide for the conduct of auctions
				under the Administrator’s supervision by other departments or agencies of the
				Federal Government or by nongovernmental agencies, groups, or
				organizations.
									(f)Small business
				refiner reserveThe Administrator shall, in accordance with this
				subsection, issue regulations setting aside a specified number of allowances,
				as determined by the Administrator, that small business refiners may purchase
				at the average auction price and may use to demonstrate compliance pursuant to
				section 722. These regulations shall provide the following:
										(1)Allowed
				purchasesFrom January 1 of the calendar year that matches the
				vintage year for which allowances have been placed in the reserve, through
				January 14 of the following year, small business refiners (as defined in
				section 775(b)) may purchase allowances from this reserve at the price
				determined pursuant to paragraph (2).
										(2)PriceThe
				price for allowances purchased from this reserve shall be the average auction
				price for allowances of the same vintage year purchased at auctions conducted
				pursuant to this section during the 12 months preceding the purchase of the
				allowances.
										(3)Use of
				allowancesAllowances purchased from this reserve shall only be
				used by the purchaser to demonstrate compliance pursuant to section 722 for
				attributable greenhouse gas emissions in the calendar year that matches the
				vintage year of the purchased allowance. Allowances purchased from this reserve
				may not be banked, traded or borrowed.
										(4)Limitations on
				purchase amountThe Administrator, by regulation adopted after
				public notice and an opportunity for comment, shall establish procedures to
				distribute the ability to purchase allowances from the reserve fairly among all
				small business refiners interested in purchasing allowances from this reserve
				so as to address the potential that requests to purchase allowances exceed the
				number of allowances available in the reserve. This regulation may place limits
				on the number of allowances a small business refiner may purchase from the
				reserve.
										(5)Unsold
				allowancesVintage year allowances not sold from the reserve on
				or before January 15 of the calendar year following the vintage year shall be
				sold at an auction conducted pursuant to this section no later than March 31 of
				the calendar year following the vintage year. If significantly more allowances
				are being placed in the reserve than are being purchased from the reserve
				several years in a row, the Administrator may adjust either the percent of
				allowances placed in the reserve or the date by which allowances may be
				purchased from the reserve.
										779.Auctioning
				allowances for other entities
									(a)ConsignmentAny entity holding emission allowances or
				compensatory allowances may request that the Administrator auction, pursuant to
				section 778, the allowances on consignment.
									(b)PricingWhen
				the Administrator acts under this section as the agent of an entity in
				possession of emission allowances, the Administrator is not obligated to obtain
				the highest price possible for the emission allowances, and instead shall
				auction consignment allowances in the same manner and pursuant to the same
				rules as auctions of other allowances under section 778. The Administrator may
				permit the entity offering the allowance for sale to condition the sale of its
				allowances pursuant to this section on a minimum reserve price that is
				different than the reserve auction price set pursuant to section 778(d).
									(c)ProceedsFor
				emission allowances and compensatory allowances auctioned pursuant to this
				section, notwithstanding section 3302 of title 31, United States Code, or any
				other provision of law, within 90 days of receipt, the United States shall
				transfer the proceeds from the auction to the entity which held the allowances
				auctioned. No funds transferred from a purchaser to a seller of emission
				allowances or compensatory allowances under this subsection shall be held by
				any officer or employee of the United States or treated for any purpose as
				public monies.
									(d)RegulationsThe
				Administrator shall issue regulations within 24 months after the date of
				enactment of this title to implement this section.
									780.Commercial
				deployment of carbon capture and sequestration technologies
									(a)DefinitionsIn
				this section:
										(1)Carbon capture
				and storageThe term carbon capture and
				sequestration shall—
											(A)have such term as
				Administrator shall determine by regulation; and
											(B)include—
												(i)geological
				sequestration; and
												(ii)conversion of
				captured carbon dioxide to a stable form that will safely and permanently
				sequester the carbon dioxide.
												(2)Qualifying
				electric generating unitThe term qualifying electric
				generating unit means an electric utility unit that—
											(A)derives at least
				50 percent of the annual fuel input of the unit from—
												(i)coal or waste
				coal;
												(ii)petroleum coke;
				or
												(iii)any combination
				of those 2 fuels; and
												(B)(i)has a nameplate capacity
				of 200 megawatts or more; or
												(ii)in the case of
				retrofit applications, the carbon capture and sequestration technology is
				applied to the flue gas or fuel gas stream from at least 200 megawatts of the
				total nameplate generating capacity of the unit.
												(3)Qualifying
				industrial sourceThe term qualifying industrial
				source means a source that—
											(A)is not a
				qualifying electric generating unit;
											(B)absent carbon
				capture and sequestration, would emit greater than 50,000 tons per year of
				carbon dioxide; and
											(C)does not produce a
				liquid transportation fuel from a solid fossil-based feedstock.
											(4)Treated
				generating capacity
											(A)In
				generalThe term treated generating capacity means
				the portion of the total generating capacity of an electric generating unit (or
				industrial source, measured by such method as the Administrator may designate
				to be equivalent to the calculation under subparagraph (B)) for which the flue
				gas or fuel gas is treated by the carbon capture and sequestration
				technology.
											(B)CalculationIn
				determining the treated portion of flue gas or fuel gas of an electric
				generating unit under subparagraph (A), the Administrator shall multiply the
				nameplate capacity of the unit by the ratio that—
												(i)the mass of flue
				gas or fuel gas that is treated by the carbon capture and sequestration
				technology; bears to
												(ii)the total mass of
				the flue gas or fuel gas that is produced when the unit is operating at maximum
				capacity.
												(b)RegulationsNot
				later than 2 years after the date of enactment of this title, the Administrator
				shall promulgate regulations providing for the distribution of emission
				allowances allocated under section 771(a)(6), pursuant to the requirements of
				this section, to support the commercial deployment of carbon capture and
				sequestration technologies in electric power generation and industrial
				operations.
									(c)Eligibility
				criteria and method of distribution
										(1)EligibilityFor
				an owner or operator of a project to be eligible to receive emission allowances
				under this section, the project shall—
											(A)implement carbon
				capture and sequestration technology—
												(i)at a qualifying
				electric generating unit that, upon implementation of the carbon capture and
				sequestration technology, will achieve an emission limitation that is at least
				a 50-percent reduction in emissions of the carbon dioxide produced by—
													(I)the unit, measured
				on an annual basis, as determined by the Administrator; or
													(II)in the case of
				retrofit applications described in subsection (a)(2)(B)(ii), the treated
				portion of flue gas from the unit, measured on an annual basis, as determined
				by the Administrator; or
													(ii)at a qualifying
				industrial source that, upon implementation, will achieve an emission
				limitation that is at least a 50-percent reduction in emissions of the carbon
				dioxide produced by the emission point, measured on an annual basis, as
				determined by the Administrator;
												(B)(i)geologically sequester
				carbon dioxide at a site that meets all applicable permitting and certification
				requirements for geological sequestration; or
												(ii)pursuant to such
				requirements as the Administrator may prescribe by regulation, convert captured
				carbon dioxide to a stable form that will safely and permanently sequester the
				carbon dioxide;
												(C)meet all other
				applicable State, tribal, and Federal permitting requirements; and
											(D)be located in the
				United States.
											(2)Method of
				distribution
											(A)PeriodThe
				Administrator shall distribute emission allowances allocated under section
				771(a)(6) to eligible projects for each of the first 10 calendar years for
				which each eligible project is in commercial operation.
											(B)Bonus allowance
				formula for electric generating units
												(i)Phase I
				distributionFor each project that is certified under subsection
				(h), the quantity of emission allowances that the Administrator shall
				distribute for a calendar year to the owner or operator of the eligible project
				shall be equal to the quotient obtained by dividing—
													(I)the product
				obtained by multiplying—
														(aa)the number of
				metric tons of carbon dioxide emissions avoided through capture and
				sequestration of emissions by the project for a particular year, as determined
				pursuant to such methodology as the Administrator shall prescribe by
				regulation; and
														(bb)a bonus allowance
				value that is assigned to the project under subsection (d)(2); by
														(II)the average fair
				market value of an emission allowance during the calendar year preceding the
				year during which the project captured and sequestered the carbon dioxide
				emissions.
													(ii)Phase II
				distributionFor each project that qualifies under subsection
				(e), the quantity of emission allowances that the Administrator shall
				distribute for a calendar year to the owner or operator of the eligible project
				shall be determined through—
													(I)reverse auction,
				as prescribed by regulation under subsection (e)(3); or
													(II)if the
				Administrator decides not to distribute allowances through a reverse auction,
				an alternate distribution method established by regulation under subsection
				(e)(4).
													(C)Formula for
				industrial sourcesFor each project that qualifies under
				subsection (g), the quantity of emission allowances that the Administrator
				shall distribute for a calendar year to the owner or operator of the eligible
				project shall be determined in accordance with subsection (g)(2).
											(D)ConsistencyThe
				Administrator shall develop a method of distribution for each category of
				eligible projects under this paragraph in a manner that is consistent with the
				certification and distribution requirements under subsection (h).
											(d)Phase I
				distribution to electric generating units
										(1)Applicability
											(A)In
				generalSubject to subparagraph (B), this subsection shall apply
				to projects that are undertaken at qualifying electric generating units that
				the Administrator determines to be eligible to receive emission allowances
				under this section.
											(B)CapacityThe
				total cumulative generating capacity of the projects described in subparagraph
				(A) shall be equal to approximately 20 gigawatts of the treated generating
				capacity.
											(2)Bonus allowance
				values
											(A)First
				tranche
												(i)In
				generalThe first tranche shall include the first 10 gigawatts of
				treated generating capacity undertaken at qualifying electric generating units
				that receive emission allowances under this section.
												(ii)Certain
				unitsFor an eligible project achieving capture and sequestration
				of 90 percent or more of the carbon dioxide that otherwise would be emitted by
				the unit, the bonus allowance value shall be $96 per ton of carbon dioxide
				emissions avoided through the use of capture and sequestration.
												(iii)Bonus
				allowance valueThe Administrator shall establish, by regulation,
				a bonus allowance value for each rate of capture and sequestration achieved by
				an eligible project—
													(I)beginning at a
				minimum of $50 per ton for a 50-percent rate; and
													(II)varying in direct
				proportion with increasing rates of capture and sequestration up to $96 per ton
				for an 90-percent rate.
													(B)Second
				tranche
												(i)In
				generalThe second tranche shall include the second 10 gigawatts
				of treated generating capacity undertaken at qualifying electric generating
				units that receive emission allowances under this section.
												(ii)Certain
				unitsFor an eligible project achieving the capture and
				sequestration of 90 percent or more of the carbon dioxide that otherwise would
				be emitted by the eligible project, the bonus allowance value shall be $85 per
				ton of carbon dioxide emissions avoided through the use of capture and
				sequestration.
												(iii)Bonus
				allowance valueThe Administrator shall establish, by regulation,
				a bonus allowance value for each rate of capture and sequestration achieved by
				an eligible project—
													(I)beginning at a
				minimum of $50 per ton for a 50-percent rate; and
													(II)varying in direct
				proportion with increasing rates of capture and sequestration up to $85 per ton
				for a 90-percent rate.
													(C)Increase in
				bonus allowance valueFor an eligible project that commences
				commercial operation by not later than January 1, 2017, and that meets the
				eligibility criteria under subsection (c), the otherwise-applicable bonus
				allowance value under this paragraph shall be increased by $10, if the owner or
				operator of the eligible project submits to the Administrator by not later than
				January 1, 2012, a notification of the intent to implement carbon capture and
				sequestration technology at a qualifying electric generating unit in accordance
				with subsection (c).
											(D)Reduction
												(i)In
				generalFor a carbon capture and sequestration project
				sequestering in a geological formation for purposes of enhanced hydrocarbon
				recovery, the Administrator, by regulation, shall reduce the applicable bonus
				allowance value under this paragraph to reflect the lower net cost of the
				project, as compared to sequestration into geological formations solely for
				purposes of sequestration.
												(ii)Assessment of
				net costFor the purpose of this subparagraph, an assessment of
				net cost of a project shall account for the cost of the injection of carbon
				dioxide, or other method of enhanced hydrocarbon recovery, that would have
				otherwise been undertaken in the absence of the carbon capture and
				sequestration project under consideration.
												(E)AdjustmentsThe
				Administrator shall annually adjust for monetary inflation the bonus allowance
				values established under this paragraph.
											(F)MeasurementThe
				Administrator shall measure the tranches and capture levels for assigning the
				bonus allowance values under this subsection based on the treated generating
				capacity of the qualifying electric generating units and qualifying industrial
				sources that receive emission allowances under this subsection.
											(G)Average fair
				market value
												(i)In
				generalThe Administrator and the Secretary of Energy may jointly
				determine that the average fair market value for emission allowances or the
				bonus allowances have been too low or too high to achieve efficient and
				cost-effective commercial deployment of carbon capture and sequestration
				technology in a given calendar year.
												(ii)Action on
				determinationOn making a determination under clause (i), the
				Administrator may—
													(I)promulgate
				regulations to adjust the bonus allowance value under this paragraph; or
													(II)distribute an
				appropriate quantity of emission allowances allocated under section 771(a)(6)
				from any future vintage year.
													(e)Phase II
				distribution to electric generating units
										(1)ApplicationThis
				subsection shall apply only to the distribution of emission allowances for
				carbon capture and sequestration projects undertaken at qualifying electric
				generating units and qualifying industrial sources after the treated generating
				capacity threshold identified under subsection (d)(1) is reached.
										(2)RegulationsNot
				later than 2 years before the date on which the capacity threshold identified
				in subsection (d)(1) is projected to be reached, the Administrator shall
				promulgate regulations to govern the distribution of emission allowances to the
				owners or operators of eligible projects under this subsection.
										(3)Reverse
				auctions
											(A)In
				generalExcept as provided in paragraph (4), the regulations
				promulgated pursuant to paragraph (2) shall provide for the distribution of
				emission allowances to the owners or operators of eligible projects under this
				subsection through at least 2 reverse auctions, each of which shall be held not
				less frequently than once each calendar year.
											(B)Requirements
												(i)Projects at
				industrial sourcesThe Administrator shall annually establish a
				reverse auction for projects at industrial sources, which may not participate
				in other auctions.
												(ii)Other
				auctionsThe Administrator may establish a separate auction for
				each of not more than 5 different project categories, as defined based
				on—
													(I)coal type;
													(II)capture
				technology;
													(III)geological
				formation type;
													(IV)new unit versus
				retrofit application;
													(V)such other factors
				as the Administrator may prescribe; or
													(VI)any combination
				of the factors described in subclauses (I) through (V).
													(iii)Efficient
				distributionThe Administrator shall establish procedures for the
				auction of emission allowances under this subparagraph to ensure that the
				establishment of separate auctions for different project categories will not
				unduly impede the efficient and expeditious distribution of emission allowances
				to eligible projects under this subsection.
												(iv)Minimum
				ratesThe Administrator may establish appropriate minimum rates
				of capture and sequestration for the treated generating capacity of a project
				in implementing this subparagraph.
												(C)Auction
				processAt each reverse auction under this paragraph—
												(i)the Administrator
				shall solicit bids from eligible projects;
												(ii)owners or
				operators of eligible projects participating in the auction shall submit a bid,
				including the desired level of carbon dioxide sequestration incentive per ton
				and the estimated quantity of carbon dioxide that the project will permanently
				sequester during a 10-year period; and
												(iii)the
				Administrator shall select bids within each auction for the sequestration
				quantity submitted, beginning with the eligible project for which the bid is
				submitted for the lowest level of sequestration incentive on a per-ton basis
				and meeting such other requirements as the Administrator may specify, until the
				amounts available for the reverse auction are committed.
												(D)Form of
				distributionThe Administrator shall distribute emission
				allowances to the owners or operators of eligible projects selected through a
				reverse auction under this paragraph pursuant to a formula equivalent to the
				formula contained in subsection (c)(2)(B), except that the bonus allowance
				value that is bid by the applicable entity shall be substituted for the bonus
				allowance values described in subsection (c)(2).
											(4)Alternative
				distribution method
											(A)In
				generalIf the Administrator determines that a reverse auction
				will not result in efficient and cost-effective commercial deployment of carbon
				capture and sequestration technologies, the Administrator, pursuant to
				regulations under paragraph (2) or (5), shall prescribe a schedule for the
				provision of bonus allowances to the owners or operators of eligible projects
				under this subsection, in accordance with the requirements of this
				paragraph.
											(B)Multiple
				tranchesThe Administrator shall divide emission allowances
				available for distribution to the owners or operators of eligible projects into
				a series of tranches, each of which—
												(i)shall support the
				deployment of a specified quantity of cumulative electric generating capacity
				using carbon capture and sequestration technology; and
												(ii)shall not be
				greater than 10 gigawatts of treated generating capacity.
												(C)Method of
				distributionThe Administrator shall distribute emission
				allowances within each tranche, on a first-come, first-served basis—
												(i)based on the date
				of full-scale operation of capture and sequestration technology; and
												(ii)pursuant to a
				formula that—
													(I)is similar to the
				formula contained in subsection (c)(2)(C), except that the Administrator may
				prescribe bonus allowance values different than those described in subsection
				(c)(2) based on the criteria established under subparagraph (E); and
													(II)establishes the
				number of emission allowances to be distributed per ton of carbon dioxide
				sequestered by the project.
													(D)RequirementsFor
				each tranche established pursuant to subparagraph (B), the Administrator shall
				establish a schedule for distributing emission allowances that—
												(i)is based on a
				sliding scale that provides higher bonus allowance values for projects
				achieving higher rates of capture and sequestration for the treated generation
				capacity at the unit;
												(ii)for each capture
				and sequestration rate, establishes a bonus allowance value that is lower than
				that established for the applicable rate for the previous tranche (or, in the
				case of the first tranche, than that established for the applicable rate under
				subsection (d)(2)); and
												(iii)may establish
				different bonus allowance levels for not more than 5 different project
				categories, as defined based on—
													(I)coal type;
													(II)capture and
				transportation technology;
													(III)geological
				formation type;
													(IV)new unit versus
				retrofit application;
													(V)such other factors
				as the Administrator may prescribe; or
													(VI)any combination
				of the factors described in subclauses (I) through (V).
													(E)Criteria for
				establishing bonus allowance valuesIn establishing bonus
				allowance values under this paragraph, the Administrator shall seek to cover
				not more than the reasonable incremental capital and operating costs of a
				project that are attributable to implementation of carbon capture,
				transportation, and sequestration technologies, taking into account—
												(i)the reduced cost
				of compliance with section 722;
												(ii)the reduced cost
				associated with sequestering in a geological formation for purposes of enhanced
				hydrocarbon recovery, as compared to sequestration into geological formations
				solely for purposes of sequestration;
												(iii)the relevant
				factors defining the project category; and
												(iv)such other
				factors as the Administrator determines to be appropriate.
												(5)Revision of
				regulationsThe Administrator shall review and, as appropriate,
				revise the applicable regulations under this subsection not less frequently
				than once every 8 years.
										(f)Limits for
				certain electric generating units
										(1)DefinitionsIn
				this subsection, the terms covered EGU and initially
				permitted have the meanings given those terms in section 812.
										(2)Covered egus
				initially permitted from 2009 through 2014For a covered EGU that
				is initially permitted during the period beginning on January 1, 2009, and
				ending on December 31, 2014, the Administrator shall reduce the quantity of
				emission allowances that the owner or operator of the covered EGU would
				otherwise be eligible to receive under this section as follows:
											(A)In the case of a
				covered EGU commencing operation on or before January 1, 2019, if the date in
				clause (ii)(I) is earlier than the date in clause (ii)(II), by the product
				obtained by multiplying—
												(i)20 percent;
				and
												(ii)the number of
				years, if any, that have elapsed between—
													(I)the earlier
				of—
														(aa)January 1, 2020;
				and
														(bb)the date that is
				5 years after the commencement of operation of the covered EGU; and
														(II)the first year
				that the covered EGU achieves (and thereafter maintains) an emission limitation
				that is at least a 50-percent reduction in emissions of carbon dioxide produced
				by the unit, measured on an annual basis, as determined in accordance with
				section 812(b)(2).
													(B)In the case of a
				covered EGU commencing operation after January 1, 2019, by the product obtained
				by multiplying—
												(i)20 percent;
				and
												(ii)the number of
				years, if any, that have elapsed between—
													(I)the commencement
				of operation of the covered EGU; and
													(II)the first year
				that the covered EGU achieves (and thereafter maintains) an emission limitation
				that is at least a 50-percent reduction in emissions of carbon dioxide produced
				by the unit, measured on an annual basis, as determined in accordance with
				section 812(b)(2).
													(3)Covered egus
				initially permitted from 2015 through 2019The owner or operator
				of a covered EGU that is initially permitted during the period beginning on
				January 1, 2015, and ending on December 31, 2019, shall be ineligible to
				receive emission allowances under this section if the covered EGU, on
				commencement of operations (and thereafter), does not achieve and maintain an
				emission limitation that is at least a 50-percent reduction in emissions of
				carbon dioxide produced by the covered EGU, measured on an annual basis, as
				determined in accordance with section 812(b)(2).
										(g)Industrial
				sources
										(1)Emission
				allowancesThe Administrator—
											(A)may distribute not
				more than 15 percent of the emission allowances allocated under section
				771(a)(6) for any vintage year to the owners or operators of eligible
				industrial sources to support the commercial-scale deployment of carbon capture
				and sequestration technologies at those sources; and
											(B)notwithstanding
				any other provision of law—
												(i)may distribute to
				eligible industrial sources not more than 15 percent of the emission allowances
				allocated under section 771(a)(6) for any vintage year in the second tranche of
				phase I; but
												(ii)may not
				distribute those allowances for any vintage year in the first tranche of phase
				I.
												(2)Distribution
											(A)In
				generalThe Administrator shall prescribe, by regulation,
				requirements for the distribution of emission allowances to the owners or
				operators of industrial sources under this subsection, based on a bonus
				allowance formula that awards emission allowances to qualifying projects on the
				basis of tons of carbon dioxide captured and permanently sequestered.
											(B)MethodThe
				Administrator may provide for the distribution of emission allowances pursuant
				to—
												(i)a reverse auction
				method similar to the method described in subsection (e)(3), including the use
				of separate auctions for different project categories; or
												(ii)an incentive
				schedule similar to the schedule described in subsection (e)(4), which shall
				ensure that incentives are established so as to satisfy the requirement
				described in subsection (e)(4)(E).
												(3)Revision of
				regulationsThe Administrator shall review and, as appropriate,
				revise the regulations under this subsection not less frequently than once
				every 8 years.
										(h)Certification
				and distribution
										(1)Certification
											(A)Request
												(i)Phase I;
				alternative distribution methodIn the case of a qualifying
				project that is eligible to receive allowances under phase I or under
				subsection (e)(4), the owner or operator of the planned project may request
				from the Administrator a certification that the project is eligible to receive
				emission allowances under this section.
												(ii)Reverse
				auctionsIn the case of a qualifying project that wins a reverse
				auction under subsection (e) or (g), within a reasonably brief period following
				completion of the auction (as specified by the Administrator), the owner or
				operator of the qualifying project shall request from the Administrator a
				certification that the project is eligible to receive emission allowances under
				this section.
												(iii)Eligible
				projectsEligible projects in phase I and phase II may receive
				certification under this paragraph.
												(iv)IssuanceThe
				Administrator shall issue a certification described in this subparagraph if the
				owner or operator demonstrates a commitment to construct and operate a project
				that satisfies—
													(I)the eligibility
				criteria of subsection (c); and
													(II)the requirements
				of this subsection.
													(B)DocumentationThe
				Administrator shall prescribe, by regulation, the documentation necessary for
				making a determination of project eligibility for the certification under
				subparagraph (A), including—
												(i)technical
				information regarding the capture and sequestration technology, coal type,
				geological formation type (if applicable), and other relevant design features
				of the project;
												(ii)the annual
				reductions in carbon dioxide emissions that the capture and sequestration
				technology is projected to achieve during each of the first 10 years of the
				project’s commercial operation; and
												(iii)a demonstration
				that the owner or operator is committed to both constructing and operating the
				planned project on a timeline marked by reasonable capture and sequestration
				milestones, through the completion of 1 of the actions specified in
				subparagraph (C)(iii).
												(C)Commitment
												(i)In
				generalSubject to clause (ii), the completion of any 1 of the
				qualifying actions specified under clause (iii) shall constitute a commitment
				to construct and operate a planned carbon capture and sequestration
				project.
												(ii)ConditionIn
				the case of a qualifying action specified in subclause (I) or (II) of clause
				(iii), the completion of such an action may be subject to a condition that the
				Administrator will issue a certification under this paragraph for the
				distribution of emission allowances to the project.
												(iii)Qualifying
				actionsQualifying actions under this subparagraph shall
				include—
													(I)the execution
				of—
														(aa)a commitment by
				lenders or other appropriate entities to finance the project, which may be
				subject to customary closing conditions that are associated with the execution
				of the commitment; and
														(bb)a commitment by
				the owner or operator of the project to execute a surety bond in sufficient
				amounts by not later than 2 years after the date on which the Administrator
				issues the certification for the project; or
														(II)an authorization
				by a State regulatory authority to allow recovery, from the retail customers of
				such electric utility, of the costs of the project by a State-regulated
				electric utility that plans to construct the project.
													(D)Failure to
				request certification
												(i)In
				generalAn owner or operator may elect not to request a
				certification on the eligibility of a planned project under subparagraph (A)
				prior to the commercial operation of the project.
												(ii)Determination
				by AdministratorIf an owner or operator elects not to request a
				certification under clause (i), the Administrator shall make a determination
				regarding whether the project satisfies the eligibility requirements of
				subsection (c) at the time that the Administrator makes a determination
				regarding the annual distribution of emission allowances under paragraph
				(3)(A).
												(2)Reservation of
				emission allowances
											(A)Amount
												(i)In
				generalFor each project that receives a certification of
				eligibility under paragraph (1), the Administrator shall reserve on a
				first-come, first-served basis a portion of the emission allowances that are
				allocated for the deployment of carbon capture and sequestration technology
				under section 771(a)(6).
												(ii)DeterminationThe
				reservation of emission allowances for a particular eligible project under this
				paragraph shall be equal to the number of emission allowances that the project
				is entitled to receive under the applicable distribution method under this
				section upon commercial operation of the carbon capture and sequestration
				technology, as determined by the Administrator based on—
													(I)the applicable
				bonus allowance value;
													(II)the number of
				tons of carbon dioxide emissions projected to be captured and sequestered each
				calendar year under paragraph (1)(B)(i)(II); and
													(III)a discount rate
				to account for the monetary inflation that may be expected to occur during each
				of the relevant 10 calendar years, as determined by the Administrator.
													(B)Termination of
				reservation
												(i)In
				generalA reservation of emission allowances for a particular
				project under subparagraph (A) shall terminate if the owner or operator fails
				to achieve reasonable milestones for commencing construction or commercial
				operation of the project, as specified under paragraph (1)(B)(i)(III).
												(ii)Reduced
				quantity of carbon dioxide captured and sequesteredIf the
				quantity of carbon dioxide captured and sequestered by a project on average
				over 3 consecutive vintage years is less than the quantity estimated for those
				vintage years under subparagraph (A), the reservation of emission allowances
				for the project under subparagraph (A) shall be reduced in future years by the
				difference between—
													(I)the quantity of
				carbon dioxide captured and sequestered on average over the applicable 3
				consecutive years; and
													(II)the quantity
				estimated under subparagraph (A) for the applicable years.
													(iii)AvailabilityThe
				Administrator shall immediately make available to other eligible projects
				emission allowances for which the Administrator has terminated an emission
				allowance reservation for a particular project under this subparagraph.
												(3)Distribution
				process
											(A)Annual
				distributionThe Administrator shall distribute the emission
				allowances to eligible projects on an annual basis.
											(B)BasisThe
				annual distribution of emission allowances shall be based on the total tons of
				carbon dioxide that the project annually captures and sequesters during each of
				the first 10 years of commercial operation, in accordance with subsection
				(c)(2).
											(C)Total
				distribution amountThe total amount of emission allowances
				distributed to an eligible project for each of the first 10 years of commercial
				operation may be greater than, or less than, the quantity of emissions
				allowances that the Administrator has reserved for the eligible project under
				paragraph (2).
											(D)Reports
												(i)In
				generalExcept as provided in subparagraph (B), the Administrator
				shall make each annual distribution of emission allowances by not later than 90
				days after the date on which the owner or operator of a project submits to the
				Administrator a report regarding the carbon dioxide emissions captured and
				sequestered for a particular year by the project.
												(ii)RequirementA
				report under subclause (I) shall be verified in accordance with regulations to
				be promulgated by the Administrator.
												(i)Limitations
										(1)In
				generalEmission allowances shall be distributed under this
				section only for tons of carbon dioxide emissions that have already been
				captured and sequestered.
										(2)PeriodA
				qualifying project may receive annual emission allowances under this section
				only for the first 10 years of operation.
										(3)Capacity
											(A)In
				generalApproximately 72 gigawatts of total cumulative treated
				generating capacity may receive emission allowances under this section.
											(B)Allowance
				surplusOn reaching the cumulative capacity described in
				subparagraph (A), any emission allowances that are allocated for carbon capture
				and sequestration deployment under section 771(a)(6) and are not yet obligated
				under this section shall be treated as emission allowances not designated for
				distribution for purposes of section 771(b)(2).
											(j)Exhaustion of
				account and annual roll-over of surplus emission allowances
										(1)In
				generalIn distributing emission allowances under this section,
				the Administrator shall ensure that eligible projects receive distributions of
				emission allowances for the first 10 years of commercial operation.
										(2)Different
				vintage years
											(A)DeterminationIf
				the Administrator determines that the emission allowances allocated under
				section 771(a)(6) with a vintage year that matches the year of distribution
				will be exhausted once the estimated full 10-year distributions will be
				provided to current eligible participants, the Administrator shall provide to
				new eligible projects emission allowances from vintage years after the year of
				the distribution.
											(B)Diversity
				factorsIf the Administrator provides allowances to new eligible
				projects under subparagraph (A), the Administrator shall promulgate regulations
				to prioritize new eligible projects that are distinguished from prior
				recipients of allowances by 1 or more of the following diversity factors
				(without regard to order):
												(i)Location in a
				coal-producing region that provides a majority of coal to the project.
												(ii)Coal type,
				including waste coal.
												(iii)Capture and
				transportation technologies.
												(iv)Geological
				formations.
												(v)New units and
				retrofit applications.
												(k)Allocation of
				allowances for deployment of carbon capture and sequestration
				technology
										(1)Annual
				allocationThe Administrator shall allocate emission allowances
				for the deployment of carbon capture and sequestration technology in accordance
				with this section in the following quantities:
											(A)For each of
				vintage years 2014 through 2017, 1.75 percent of the emission allowances
				established for each year under section 721(a).
											(B)For each of
				vintage years 2018 and 2019, 4.75 percent of the emission allowances
				established for each year under section 721(a).
											(C)For each of
				vintage years 2020 through 2050, 5 percent of the emission allowances
				established for each year under section 721(a).
											(2)CarryoverIf
				the Administrator has not distributed all of the allowances allocated pursuant
				to this subsection for a given vintage year by the end of that year, the
				Administrator shall—
											(A)auction those
				emission allowances in accordance with section 778 by not later than March 31
				of the year following that vintage year; and
											(B)increase the
				allocation under this subsection for the vintage year after the vintage year
				for which emission allowances were undisbursed by the quantity of undisbursed
				emission allowances, but only to the extent that allowances for that later year
				are to be auctioned.
											(l)Davis-Bacon
				compliance
										(1)In
				generalAll laborers and mechanics employed on projects funded
				directly by or assisted in whole or in part by this section through the use of
				emission allowances shall be paid wages at rates not less than those prevailing
				on projects of a character similar in the locality as determined by the
				Secretary of Labor in accordance with subchapter IV of chapter 31 of title 40,
				United States Code.
										(2)AuthorityWith
				respect to the labor standards specified in this subsection, the Secretary of
				Labor shall have the authority and functions set forth in Reorganization Plan
				Numbered 14 of 1950 (64 Stat. 1267; 5 U.S.C. App.) and section 3145 of title
				40, United States Code.
										781.Oversight of
				allocations
									(a)In
				generalNot later than
				January 1, 2014, and every 2 years thereafter, the Comptroller General of the
				United States shall carry out a review of programs administered by the Federal
				Government that distribute emission allowances or funds from any Federal
				auction of allowances.
									(b)ContentsEach
				such report shall include a comprehensive evaluation of the administration and
				effectiveness of each program, including—
										(1)the efficiency,
				transparency, and soundness of the administration of each program;
										(2)the performance of
				activities receiving assistance under each program;
										(3)the
				cost-effectiveness of each program in achieving the stated purposes of the
				program; and
										(4)recommendations,
				if any, for regulatory or administrative changes to each program to improve its
				effectiveness.
										(c)FocusIn
				evaluating program performance, each review under this section review shall
				address the effectiveness of such programs in—
										(1)creating and
				preserving jobs;
										(2)ensuring a
				manageable transition for working families and workers;
										(3)reducing the
				emissions, or enhancing sequestration, of greenhouse gases;
										(4)developing clean
				technologies; and
										(5)building
				resilience to the impacts of climate change.
										782.Early action
				recognition
									(a)In
				generalEmission allowances allocated pursuant to section
				771(a)(7) shall be distributed by the Administrator in accordance with this
				section. Not later than 1 year after the date of enactment of this title, the
				Administrator shall issue regulations allowing—
										(1)any person in the
				United States to exchange instruments in the nature of offset credits issued
				before January 1, 2009, by a State, local, or voluntary offset program with
				respect to which the Administrator has made an affirmative determination under
				section 740(a)(2), for emission allowances established by the Administrator
				under section 721(a); and
										(2)the Administrator
				to provide compensation in the form of emission allowances to entities,
				including units of local government, that do not meet the criteria of paragraph
				(1) and meet the criteria of this paragraph for documented early reductions or
				avoidance of greenhouse gas emissions or greenhouse gases sequestered before
				January 1, 2009, from projects or process improvements begun before January 1,
				2009, where—
											(A)the entity
				publicly stated greenhouse gas reduction goals and publicly reported against
				those goals;
											(B)the entity
				demonstrated entity-wide net greenhouse gas reductions; and
											(C)the entity
				demonstrates the actual projects or process improvements undertaken to make
				reductions and documents the reductions (such as through documentation of
				engineering projects).
											(b)RegulationsRegulations
				issued under subsection (a) shall—
										(1)provide that a
				person exchanging credits under subsection (a)(1) receive emission allowances
				established under section 721(a) in an amount for which the monetary value is
				equivalent to the average monetary value of the credits during the period from
				January 1, 2006, to January 1, 2009, as adjusted for inflation to reflect
				current dollar values at the time of the exchange;
										(2)provide that a
				person receiving compensation for documented early action under subsection
				(a)(2) shall receive emission allowances established under section 721(a) in an
				amount that is approximately equivalent in value to the carbon dioxide
				equivalent per ton value received by entities in exchange for credits under
				paragraph (1) (as adjusted for inflation to reflect current dollar values at
				the time of the exchange), as determined by the Administrator;
										(3)provide that only
				reductions or avoidance of greenhouse gas emissions, or sequestration of
				greenhouse gases, achieved by activities in the United States between January
				1, 2001, and January 1, 2009, may be compensated under this section, and only
				credits issued for such activities may be exchanged under this section;
										(4)provide that only
				credits that have not been retired or otherwise used to meet a voluntary or
				mandatory commitment, and have not expired, may be exchanged under subsection
				(a)(1);
										(5)require that, once
				exchanged, the credit be retired for purposes of use under the program by or
				for which it was originally issued; and
										(6)establish a
				deadline by which persons must exchange the credits or request compensation for
				early action under this section.
										(c)ParticipationParticipation
				in an exchange of credits for allowances or compensation for early action
				authorized by this section shall not preclude any person from participation in
				an offset credit program established under part D.
									(d)DistributionOf the emission allowances distributed
				under this section, a quantity equal to 0.75 percent of vintage year 2012
				emission allowances established under section 721(a) shall be distributed
				pursuant to subsection (a)(1), and a quantity equal to 0.25 percent of vintage
				year 2012 emission allowances established under section 721(a) shall be
				distributed pursuant to subsection (a)(2).
									783.Establishment
				of Deficit Reduction Fund
									(a)Deficit
				reduction fundThere is established in the Treasury of the United
				States a fund, to be known as the Deficit Reduction Fund.
									(b)DisbursementsNo
				disbursement shall be made from the Deficit Reduction Fund except pursuant to
				an appropriation
				Act.
									.
					CAdditional
			 greenhouse gas standards
					121.Greenhouse gas
			 standardsThe Clean Air Act
			 (42 U.S.C. 7401 et seq.), as amended by subtitles A and B of this title, is
			 further amended by adding the following new title after title VII:
						
							VIIIAdditional
				greenhouse gas standards
								801.DefinitionsFor purposes of this title, terms that are
				defined in title VII, except for the term stationary source, shall
				have the meanings given those terms in title VII.
								AStationary source
				standards
									811.Standards of
				performance
										(a)Definition of
				uncapped greenhouse gas emissionsIn this section, the term
				uncapped greenhouse gas emissions means those greenhouse gas
				emissions to which section 722 does not apply.
										(b)StandardsBefore
				January 1, 2020, the Administrator shall not promulgate new source performance
				standards for greenhouse gases under section 111 that are applicable to any
				stationary source that—
											(1)emits uncapped
				greenhouse gas emissions; and
											(2)qualifies as an
				eligible offset project pursuant to section 733 that is eligible to receive an
				offset credit pursuant to section
				737.
											.
					122.HFC
			 regulation
						(a)In
			 generalTitle VI of the Clean Air Act (42 U.S.C. 7671 et seq.)
			 (relating to stratospheric ozone protection) is amended by adding at the end
			 the following:
							
								619.Hydrofluorocarbons
				(HFCs)
									(a)Treatment as
				class II, group II substancesExcept as otherwise provided in this
				section, hydrofluorocarbons shall be treated as class II substances for
				purposes of applying the provisions of this title. The Administrator shall
				establish two groups of class II substances. Class II, group I substances shall
				include all hydrochlorofluorocarbons (HCFCs) listed pursuant to section 602(b).
				Class II, group II substances shall include each of the following:
										(1)Hydrofluorocarbon-23
				(HFC–23).
										(2)Hydrofluorocarbon-32 (HFC–32).
										(3)Hydrofluorocarbon-41 (HFC–41).
										(4)Hydrofluorocarbon-125
				(HFC–125).
										(5)Hydrofluorocarbon-134
				(HFC–134).
										(6)Hydrofluorocarbon-134a
				(HFC–134a).
										(7)Hydrofluorocarbon-143
				(HFC–143).
										(8)Hydrofluorocarbon-143a
				(HFC–143a).
										(9)Hydrofluorocarbon-152
				(HFC–152).
										(10)Hydrofluorocarbon-152a
				(HFC–152a).
										(11)Hydrofluorocarbon-227ea
				(HFC–227ea).
										(12)Hydrofluorocarbon-236cb
				(HFC–236cb).
										(13)Hydrofluorocarbon-236ea
				(HFC–236ea).
										(14)Hydrofluorocarbon-236fa
				(HFC–236fa).
										(15)Hydrofluorocarbon-245ca
				(HFC–245ca).
										(16)Hydrofluorocarbon-245fa
				(HFC–245fa).
										(17)Hydrofluorocarbon-365mfc
				(HFC–365mfc).
										(18)Hydrofluorocarbon-43-10mee
				(HFC–43–10mee).
										(19)Hydrofluoroolefin-1234yf
				(HFO–1234yf).
										(20)Hydrofluoroolefin-1234ze
				(HFO–1234ze).
										Not later than 6 months after the
				date of enactment of this title, the Administrator shall publish an initial
				list of class II, group II substances, which shall include the substances
				listed in this subsection. The Administrator may add to the list of class II,
				group II substances any other substance used as a substitute for a class I or
				II substance if the Administrator determines that 1 metric ton of the substance
				makes the same or greater contribution to global warming over 100 years as 1
				metric ton of carbon dioxide. Within 24 months after the date of enactment of
				this section, the Administrator shall amend the regulations under this title
				(including the regulations referred to in sections 603, 608, 609, 610, 611,
				612, and 613) to apply to class II, group II substances.(b)Consumption and
				production of Class II, Group II substances
										(1)In
				general
											(A)Consumption
				phase downIn the case of class II, group II substances, in lieu
				of applying section 605 and the regulations thereunder, the Administrator shall
				promulgate regulations phasing down the consumption of class II, group II
				substances in the United States, and the importation of products containing any
				class II, group II substance, in accordance with this subsection within 18
				months after the date of enactment of this section. Effective January 1, 2012,
				it shall be unlawful for any person to produce any class II, group II
				substance, import any class II, group II substance, or import any product
				containing any class II, group II substance without holding one consumption
				allowance or one destruction offset credit for each carbon dioxide equivalent
				ton of the class II, group II substance. Any person who exports a class II,
				group II substance for which a consumption allowance was retired may receive a
				refund of that allowance from the Administrator following the export.
											(B)ProductionIf the United States becomes a party or
				otherwise adheres to a multilateral agreement, including any amendment to the
				Montreal Protocol on Substances That Deplete the Ozone Layer, that restricts
				the production of class II, group II substances, the Administrator shall
				promulgate regulations establishing a baseline for the production of class II,
				group II substances in the United States and phasing down the production of
				class II, group II substances in the United States, in accordance with such
				multilateral agreement and subject to the same exceptions and other provisions
				as are applicable to the phase down of consumption of class II, group II
				substances under this section (except that the Administrator shall not require
				a person who obtains production allowances from the Administrator to make
				payment for such allowances if the person is making payment for a corresponding
				quantity of consumption allowances of the same vintage year). Upon the
				effective date of such regulations, it shall be unlawful for any person to
				produce any class II, group II substance without holding one consumption
				allowance and one production allowance, or one destruction offset credit, for
				each carbon dioxide equivalent ton of the class II, group II substance.
											(C)Integrity of
				limitsTo maintain the integrity of the class II, group II
				limits, the Administrator may, through rulemaking, limit the percentage of each
				person’s compliance obligation that may be met through the use of destruction
				offset credits or banked allowances.
											(D)Counting of
				violationsEach consumption allowance, production allowance, or
				destruction offset credit not held as required by this section shall be a
				separate violation of this section.
											(2)SchedulePursuant
				to the regulations promulgated pursuant to paragraph (1)(A), the number of
				class II, group II consumption allowances established by the Administrator for
				each calendar year beginning in 2012 shall be the following percentage of the
				baseline, as established by the Administrator pursuant to paragraph (3):
											
												
													
														Calendar YearPercent of Baseline
														
													
													
														201290
														
														2013
						87.5
														
														201485
														
														201582.5
														
														201680
														
														201777.5
														
														201875
														
														201971
														
														202067
														
														202163
														
														202259
														
														202354
														
														202450
														
														202546
														
														202642
														
														202738
														
														202834
														
														202930
														
														203025
														
														203121
														
														203217
														
														after
						203215
														
													
												
											
										(3)Baseline(A)Within 12 months after the date of
				enactment of this section, the Administrator shall promulgate regulations to
				establish the baseline for purposes of paragraph (2). The baseline shall be the
				sum, expressed in metric tons of carbon dioxide equivalents, of—
												(i)the annual average
				consumption of all class II substances in calendar years 2004, 2005, and 2006;
				plus
												(ii)the annual
				average quantity of all class II substances contained in imported products in
				calendar years 2004, 2005, and 2006.
												(B)Notwithstanding
				subparagraph (A), if the Administrator determines that the baseline is higher
				than 370 million metric tons of carbon dioxide equivalents, then the
				Administrator shall establish the baseline at 370 million metric tons of carbon
				dioxide equivalents.
											(C)Notwithstanding
				subparagraph (A), if the Administrator determines that the baseline is lower
				than 280 million metric tons of carbon dioxide equivalents, then the
				Administrator shall establish the baseline at 280 million metric tons of carbon
				dioxide equivalents.
											(4)Distribution of
				allowances
											(A)In
				generalPursuant to the regulations promulgated under paragraph
				(1)(A), for each calendar year beginning in 2012, the Administrator shall sell
				consumption allowances in accordance with this paragraph.
											(B)Establishment of
				poolsThe Administrator shall establish two allowance pools.
				Eighty percent of the consumption allowances available for a calendar year
				shall be placed in the producer-importer pool, and 20 percent of the
				consumption allowances available for a calendar year shall be placed in the
				secondary pool.
											(C)Producer-importer
				pool
												(i)Auction(I)For each calendar year,
				the Administrator shall offer for sale at auction the following percentage of
				the consumption allowances in the producer-importer pool:
														
															
																
																	Calendar YearPercent Available for Auction
																	
																
																
																	201210
																	
																	2013
						20
																	
																	201430
																	
																	201540
																	
																	201650
																	
																	201760
																	
																	201870
																	
																	201980
																	
																	2020 and
						thereafter90
																	
																
															
														
													(II)Any person who produced or imported any
				class II substance during calendar year 2004, 2005, or 2006 may participate in
				the auction. No other persons may participate in the auction unless permitted
				to do so pursuant to subclause (III).
													(III)Not later than 3 years after the date of
				the initial auction and from time to time thereafter, the Administrator shall
				determine through rulemaking whether any persons who did not produce or import
				a class II substance during calendar year 2004, 2005, or 2006 will be permitted
				to participate in future auctions. The Administrator shall base this
				determination on the duration, consistency, and scale of such person’s
				purchases of consumption allowances in the secondary pool under subparagraph
				(D)(ii)(III), as well as economic or technical hardship and other factors
				deemed relevant by the Administrator.
													(IV)The Administrator shall set a minimum bid
				per consumption allowance of the following:
														(aa)For vintage year
				2012, $1.00.
														(bb)For vintage year
				2013, $1.20.
														(cc)For vintage year
				2014, $1.40.
														(dd)For vintage year
				2015, $1.60.
														(ee)For vintage year
				2016, $1.80.
														(ff)For vintage year
				2017, $2.00.
														(gg)For vintage year
				2018 and thereafter, $2.00 adjusted for inflation after vintage year 2017 based
				upon the producer price index as published by the Department of
				Commerce.
														(ii)Non-auction
				sale(I)For each calendar year, as soon as
				practicable after auction, the Administrator shall offer for sale the remaining
				consumption allowances in the producer-importer pool at the following
				prices:
														(aa)A fee of $1.00
				per vintage year 2012 allowance.
														(bb)A fee of $1.20
				per vintage year 2013 allowance.
														(cc)A fee of $1.40
				per vintage year 2014 allowance.
														(dd)For each vintage
				year 2015 allowance, a fee equal to the average of $1.10 and the auction
				clearing price for vintage year 2014 allowances.
														(ee)For each vintage
				year 2016 allowance, a fee equal to the average of $1.30 and the auction
				clearing price for vintage year 2015 allowances.
														(ff)For each vintage
				year 2017 allowance, a fee equal to the average of $1.40 and the auction
				clearing price for vintage year 2016 allowances.
														(gg)For each
				allowance of vintage year 2018 and subsequent vintage years, a fee equal to the
				auction clearing price for that vintage year.
														(II)The Administrator shall offer to sell the
				remaining consumption allowances in the producer-importer pool to producers of
				class II, group II substances and importers of class II, group II substances in
				proportion to their relative allocation share.
													(III)Such allocation
				share for such sale shall be determined by the Administrator using such
				producer’s or importer’s annual average data on class II substances from
				calendar years 2004, 2005, and 2006, on a carbon dioxide equivalent basis,
				and—
														(aa)shall be based on
				a producer’s production, plus importation, plus acquisitions and purchases from
				persons who produced class II substances in the United States during calendar
				year 2004, 2005, or 2006, less exportation, less transfers and sales to persons
				who produced class II substances in the United States during calendar year
				2004, 2005, or 2006; and
														(bb)for an importer
				of class II substances that did not produce in the United States any class II
				substance during calendar years 2004, 2005, and 2006, shall be based on the
				importer’s importation less exportation.
														For purposes of item (aa), the
				Administrator shall account for 100 percent of class II, group II substances
				and 60 percent of class II, group I substances. For purposes of item (bb), the
				Administrator shall account for 100 percent of class II, group II substances
				and 100 percent of class II, group I substances.(IV)Any consumption allowances made available
				for nonauction sale to a specific producer or importer of class II, group II
				substances but not purchased by the specific producer or importer shall be made
				available for sale to any producer or importer of class II substances during
				calendar year 2004, 2005, or 2006. If demand for such consumption allowances
				exceeds supply of such consumption allowances, the Administrator shall develop
				and utilize criteria for the sale of such consumption allowances that may
				include pro rata shares, historic production and importation, economic or
				technical hardship, or other factors deemed relevant by the Administrator. If
				the supply of such consumption allowances exceeds demand, the Administrator may
				offer such consumption allowances for sale in the secondary pool as set forth
				in subparagraph (D).
													(D)Secondary
				pool(i)For each calendar year, as soon as
				practicable after the auction required in subparagraph (C), the Administrator
				shall offer for sale the consumption allowances in the secondary pool at the
				prices listed in subparagraph (C)(ii).
												(ii)The Administrator
				shall accept applications for purchase of secondary pool consumption allowances
				from—
													(I)importers of products containing class II,
				group II substances;
													(II)persons who purchased any class II, group
				II substance directly from a producer or importer of class II, group II
				substances for use in a product containing a class II, group II substance, a
				manufacturing process, or a reclamation process;
													(III)persons who did not produce or import a
				class II substance during calendar year 2004, 2005, or 2006, but who the
				Administrator determines have subsequently taken significant steps to produce
				or import a substantial quantity of any class II, group II substance;
				and
													(IV)persons who produced or imported any class
				II substance during calendar year 2004, 2005, or 2006.
													(iii)If the supply of consumption allowances in
				the secondary pool equals or exceeds the demand for consumption allowances in
				the secondary pool as presented in the applications for purchase, the
				Administrator shall sell the consumption allowances in the secondary pool to
				the applicants in the amounts requested in the applications for purchase. Any
				consumption allowances in the secondary pool not purchased in a calendar year
				may be rolled over and added to the quantity available in the secondary pool in
				the following year.
												(iv)If the demand for
				consumption allowances in the secondary pool as presented in the applications
				for purchase exceeds the supply of consumption allowances in the secondary
				pool, the Administrator shall sell the consumption allowances as
				follows:
													(I)The Administrator shall first sell the
				consumption allowances in the secondary pool to any importers of products
				containing class II, group II substances in the amounts requested in their
				applications for purchase. If the demand for such consumption allowances
				exceeds supply of such consumption allowances, the Administrator shall develop
				and utilize criteria for the sale of such consumption allowances among
				importers of products containing class II, group II substances that may include
				pro rata shares, historic importation, economic or technical hardship, or other
				factors deemed relevant by the Administrator.
													(II)The Administrator
				shall next sell any remaining consumption allowances to persons identified in
				subclauses (II) and (III) of clause (ii) in the amounts requested in their
				applications for purchase. If the demand for such consumption allowances
				exceeds remaining supply of such consumption allowances, the Administrator
				shall develop and utilize criteria for the sale of such consumption allowances
				among subclauses (II) and (III) applicants that may include pro rata shares,
				historic use, economic or technical hardship, or other factors deemed relevant
				by the Administrator.
													(III)The Administrator shall then sell any
				remaining consumption allowances to persons who produced or imported any class
				II substance during calendar year 2004, 2005, or 2006 in the amounts requested
				in their applications for purchase. If demand for such consumption allowances
				exceeds remaining supply of such consumption allowances, the Administrator
				shall develop and utilize criteria for the sale of such consumption allowances
				that may include pro rata shares, historic production and importation, economic
				or technical hardship, or other factors deemed relevant by the
				Administrator.
													(IV)Each person who
				purchases consumption allowances in a non-auction sale under this subparagraph
				shall be required to disclose the person or entity sponsoring or benefitting
				from the purchases if such person or entity is, in whole or in part, other than
				the purchaser or the purchaser’s employer.
													(E)Discretion to
				withhold allowancesNothing
				in this paragraph prevents the Administrator from exercising discretion to
				withhold and retire consumption allowances that would otherwise be available
				for auction or nonauction sale. Not later than 18 months after the date of
				enactment of this section, the Administrator shall promulgate regulations
				establishing criteria for withholding and retiring consumption
				allowances.
											(5)BankingA
				consumption allowance or destruction offset credit may be used to meet the
				compliance obligation requirements of paragraph (1) in—
											(A)the vintage year
				for the allowance or destruction offset credit; or
											(B)any calendar year
				subsequent to the vintage year for the allowance or destruction offset
				credit.
											(6)Auctions
											(A)Initial
				regulationsNot later than 18 months after the date of enactment
				of this section, the Administrator shall promulgate regulations governing the
				auction of allowances under this section. Such regulations shall include the
				following requirements:
												(i)Frequency; first
				auctionAuctions shall be held one time per year at regular
				intervals, with the first auction to be held no later than October 31,
				2011.
												(ii)Auction
				formatAuctions shall follow a single-round, sealed-bid, uniform
				price format.
												(iii)Financial
				assuranceThe Administrator may establish financial assurance
				requirements to ensure that auction participants can and will perform on their
				bids.
												(iv)Disclosure of
				beneficial ownershipEach bidder in the auction shall be required
				to disclose the person or entity sponsoring or benefitting from the bidder’s
				participation in the auction if such person or entity is, in whole or in part,
				other than the bidder.
												(v)Publication of
				informationAfter the
				auction, the Administrator shall, in a timely fashion, publish the number of
				bidders, number of winning bidders, the quantity of allowances sold, and the
				auction clearing price.
												(vi)Bidding limits
				in 2012In the vintage year 2012 auction, no auction participant
				may, directly or in concert with another participant, bid for or purchase more
				allowances offered for sale at the auction than the greater of—
													(I)the number of
				allowances which, when added to the number of allowances available for purchase
				by the participant in the producer-importer pool non-auction sale, would equal
				the participant’s annual average consumption of class II, group II substances
				in calendar years 2004, 2005, and 2006; or
													(II)the number of
				allowances equal to the product of—
														(aa)1.20 multiplied
				by the participant’s allocation share of the producer-importer pool non-auction
				sale as determined under paragraph (4)(C)(ii); and
														(bb)the number of
				vintage year 2012 allowances offered at auction.
														(vii)Bidding limits
				in 2013In the vintage year 2013 auction, no auction participant
				may, directly or in concert with another participant, bid for or purchase more
				allowances offered for sale at the auction than the product of—
													(I)1.15 multiplied by
				the ratio of the total number of vintage year 2012 allowances purchased by the
				participant from the auction and from the producer-importer pool non-auction
				sale to the total number of vintage year 2012 allowances in the
				producer-importer pool; and
													(II)the number of
				vintage year 2013 allowances offered at auction.
													(viii)Bidding
				limits in subsequent yearsIn the auctions for vintage year 2014
				and subsequent vintage years, no auction participant may, directly or in
				concert with another participant, bid for or purchase more allowances offered
				for sale at the auction than the product of—
													(I)1.15 multiplied by
				the ratio of the highest number of allowances required to be held by the
				participant in any of the three prior vintage years to meet its compliance
				obligation under paragraph (1) to the total number of allowances in the
				producer-importer pool for such vintage year; and
													(II)the number of
				allowances offered at auction for that vintage year.
													(ix)Other
				requirementsThe Administrator may include in the regulations
				such other requirements or provisions as the Administrator considers necessary
				to promote effective, efficient, transparent, and fair administration of
				auctions under this section.
												(B)Revision of
				regulationsThe Administrator may, at any time, revise the
				initial regulations promulgated under subparagraph (A) based on the
				Administrator’s experience in administering allowance auctions by promulgating
				new regulations. Such revised regulations need not meet the requirements
				identified in subparagraph (A) if the Administrator determines that an
				alternative auction design would be more effective, taking into account factors
				including costs of administration, transparency, fairness, and risks of
				collusion or manipulation. In determining whether and how to revise the initial
				regulations under this paragraph, the Administrator shall not consider
				maximization of revenues to the Federal Government.
											(C)Delegation or
				contractPursuant to regulations under this section, the
				Administrator may, by delegation or contract, provide for the conduct of
				auctions under the Administrator’s supervision by other departments or agencies
				of the Federal Government or by nongovernmental agencies, groups, or
				organizations.
											(7)Payments for
				allowances
											(A)Initial
				regulationsNot later than 18 months after the date of enactment
				of this section, the Administrator shall promulgate regulations governing the
				payment for allowances purchased in auction and non-auction sales under this
				section. Such regulations shall include the requirement that, in the event that
				full payment for purchased allowances is not made on the date of purchase,
				equal payments shall be made one time per calendar quarter with all payments
				for allowances of a vintage year made by the end of that vintage year.
											(B)Revision of
				regulationsThe Administrator may, at any time, revise the
				initial regulations promulgated under subparagraph (A) based on the
				Administrator’s experience in administering collection of payments by
				promulgating new regulations. Such revised regulations need not meet the
				requirements identified in subparagraph (A) if the Administrator determines
				that an alternative payment structure or frequency would be more effective,
				taking into account factors including cost of administration, transparency, and
				fairness. In determining whether and how to revise the initial regulations
				under this paragraph, the Administrator shall not consider maximization of
				revenues to the Federal Government.
											(C)Penalties for
				non-paymentFailure to pay for purchased allowances in accordance
				with the regulations promulgated pursuant to this paragraph shall be a
				violation of the requirements of subsection (b). Section 113(c)(3) shall apply
				in the case of any person who knowingly fails to pay for purchased allowances
				in accordance with the regulations promulgated pursuant to this
				paragraph.
											(8)Imported
				productsIf the United States
				becomes a party or otherwise adheres to a multilateral agreement, including any
				amendment to the Montreal Protocol on Substances That Deplete the Ozone Layer,
				which restricts the production or consumption of class II, group II
				substances—
											(A)as of the date on which such agreement or
				amendment enters into force, it shall no longer be unlawful for any person to
				import from a party to such agreement or amendment any product containing any
				class II, group II substance whose production or consumption is regulated by
				such agreement or amendment without holding one consumption allowance or one
				destruction offset credit for each carbon dioxide equivalent ton of the class
				II, group II substance;
											(B)the Administrator shall promulgate
				regulations within 12 months of the date the United States becomes a party or
				otherwise adheres to such agreement or amendment, or the date on which such
				agreement or amendment enters into force, whichever is later, to establish a
				new baseline for purposes of paragraph (2), which new baseline shall be the
				original baseline less the carbon dioxide equivalent of the annual average
				quantity of any class II substances regulated by such agreement or amendment
				contained in products imported from parties to such agreement or amendment in
				calendar years 2004, 2005, and 2006;
											(C)as of the date on which such agreement or
				amendment enters into force, no person importing any product containing any
				class II, group II substance may, directly or in concert with another person,
				purchase any consumption allowances for sale by the Administrator for the
				importation of products from a party to such agreement or amendment that
				contain any class II, group II substance restricted by such agreement or
				amendment; and
											(D)the Administrator may adjust the two
				allowance pools established in paragraph (4) such that up to 90 percent of the
				consumption allowances available for a calendar year are placed in the
				producer-importer pool with the remaining consumption allowances placed in the
				secondary pool.
											(9)Offsets
											(A)Chlorofluorocarbon
				destructionWithin 18 months
				after the date of enactment of this section, the Administrator shall promulgate
				regulations to provide for the issuance of offset credits for the destruction,
				in the calendar year 2012 or later, of chlorofluorocarbons in the United
				States. The Administrator shall establish and distribute to the destroying
				entity a quantity of destruction offset credits equal to 0.8 times the number
				of metric tons of carbon dioxide equivalents of reduction achieved through the
				destruction. No destruction offset credits shall be established for the
				destruction of a class II, group II substance.
											(B)DefinitionFor purposes of this paragraph, the term
				destruction means the conversion of a substance by thermal,
				chemical, or other means to another substance with little or no carbon dioxide
				equivalent value and no ozone depletion potential.
											(C)RegulationsThe
				regulations promulgated under this paragraph shall include standards and
				protocols for project eligibility, certification of destroyers, monitoring,
				tracking, destruction efficiency, quantification of project and baseline
				emissions and carbon dioxide equivalent value, and verification. The
				Administrator shall ensure that destruction offset credits represent real and
				verifiable destruction of chlorofluorocarbons or other class I or class II,
				group I, substances authorized under subparagraph (D).
											(D)Other
				substancesThe Administrator
				may promulgate regulations to add to the list of class I and class II, group I,
				substances that may be destroyed for destruction offset credits, taking into
				account a candidate substance’s carbon dioxide equivalent value, ozone
				depletion potential, prevalence in banks in the United States, and emission
				rates, as well as the need for additional cost containment under the class II,
				group II limits and the integrity of the class II, group II limits. The
				Administrator shall not add a class I or class II, group I substance to the
				list if the consumption of the substance has not been completely phased-out
				internationally (except for essential use exemptions or other similar
				exemptions) pursuant to the Montreal Protocol.
											(E)Extension of
				offsets(i)At any time after the Administrator
				promulgates regulations pursuant to subparagraph (A), the Administrator may,
				pursuant to the requirements of part D of title VII and based on the carbon
				dioxide equivalent value of the substance destroyed, add the types of
				destruction projects authorized to receive destruction offset credits under
				this paragraph to the list of types of projects eligible for offset credits
				under section 733. If such projects are added to the list under section 733,
				the issuance of offset credits for such projects under part D of title VII
				shall be governed by the requirements of such part D, while the issuance of
				offset credits for such projects under this paragraph shall be governed by the
				requirements of this paragraph. Nothing in this paragraph shall affect the
				issuance of offset credits under section 740.
												(ii)The Administrator
				shall not make the addition under clause (i) unless the Administrator finds
				that insufficient destruction is occurring or is projected to occur under this
				paragraph and that the addition would increase destruction.
												(iii)In no event shall more than one destruction
				offset credit be issued under title VII and this section for the destruction of
				the same quantity of a substance.
												(10)Legal status of
				allowances and creditsNone of the following constitutes a
				property right:
											(A)A production or
				consumption allowance.
											(B)A destruction
				offset credit.
											(c)Deadlines for
				complianceNotwithstanding
				the deadlines specified for class II substances in sections 608, 609, 610, 612,
				and 613 that occur prior to January 1, 2009, the deadline for promulgating
				regulations under those sections for class II, group II substances shall be
				January 1, 2012.
									(d)Exceptions for
				essential usesNotwithstanding any phase down of
				production and consumption required by this section, to the extent consistent
				with any applicable multilateral agreement to which the United States is a
				party or otherwise adheres, the Administrator shall consider providing
				exceptions for essential uses under paragraph (1) and may provide exceptions
				for essential uses under paragraph (2), as follows:
										(1)Medical
				devicesIf the Administrator
				makes the determination under this subsection that a medical device is eligible
				for an exception, after notice and opportunity for public comment, and in
				consultation with the Commissioner of Food and Drugs, the Administrator shall
				provide an exception for the production and consumption of class II, group II
				substances solely for use in medical devices, such as metered dose
				inhalers.
										(2)Aviation and
				space vehicle safetyThe
				Administrator, after notice and opportunity for public comment, may authorize
				the production and consumption of limited quantities of class II, group II
				substances solely for the purposes of aviation or space vehicle safety if
				either the Administrator of the Federal Aviation Administration or the
				Administrator of the National Aeronautics and Space Administration, in
				consultation with the Administrator, determines that no safe and effective
				substitute has been developed and that such authorization is necessary for
				aviation or space flight safety purposes.
										(e)Developing
				countriesNotwithstanding any
				phase down of production required by this section, the Administrator, after
				notice and opportunity for public comment, may authorize the production of
				limited quantities of class II, group II substances in excess of the amounts
				otherwise allowable under this section solely for export to, and use in,
				developing countries. Any production authorized under this subsection shall be
				solely for purposes of satisfying the basic domestic needs of such countries as
				provided in applicable international agreements, if any, to which the United
				States is a party or otherwise adheres.
									(f)National
				security; fire suppression, etcThe provisions of subsection (f) and
				paragraphs (1) and (2) of subsection (g) of section 604 shall apply to any
				consumption and production phase down of class II, group II substances in the
				same manner and to the same extent, consistent with any applicable
				international agreement to which the United States is a party or otherwise
				adheres, as such provisions apply to the substances specified in such
				subsection.
									(g)Accelerated
				scheduleIn lieu of section
				606, the provisions of paragraphs (1), (2), and (3) of this subsection shall
				apply in the case of class II, group II substances.
										(1)In
				generalThe Administrator
				shall promulgate initial regulations not later than 18 months after the date of
				enactment of this section, and revised regulations any time thereafter, which
				establish a schedule for phasing down the consumption (and, if the condition in
				subsection (b)(1)(B) is met, the production) of class II, group II substances
				that is more stringent than the schedule set forth in this section if, based on
				the availability of substitutes, the Administrator determines that such more
				stringent schedule is practicable, taking into account technological
				achievability, safety, and other factors the Administrator deems relevant, or
				if the Montreal Protocol, or any applicable international agreement to which
				the United States is a party or otherwise adheres, is modified or established
				to include a schedule or other requirements to control or reduce production,
				consumption, or use of any class II, group II substance more rapidly than the
				applicable schedule under this section.
										(2)PetitionAny
				person may submit a petition to promulgate regulations under this subsection in
				the same manner and subject to the same procedures as are provided in section
				606(b).
										(3)InconsistencyIf the Administrator determines that the
				provisions of this section regarding banking, allowance rollover, or
				destruction offset credits create a significant potential for inconsistency
				with the requirements of any applicable international agreement to which the
				United States is a party or otherwise adheres, the Administrator may promulgate
				regulations restricting the availability of banking, allowance rollover, or
				destruction offset credits to the extent necessary to avoid such
				inconsistency.
										(h)ExchangeSection 607 shall not apply in the case of
				class II, group II substances. Production and consumption allowances for class
				II, group II substances may be freely exchanged or sold but may not be
				converted into allowances for class II, group I substances.
									(i)Labeling(1)In applying section 611
				to products containing or manufactured with class II, group II substances, in
				lieu of the words destroying ozone in the upper atmosphere on
				labels required under section 611 there shall be substituted the words
				contributing to global warming.
										(2)The Administrator may, through rulemaking,
				exempt from the requirements of section 611 products containing or manufactured
				with class II, group II substances determined to have little or no carbon
				dioxide equivalent value compared to other substances used in similar
				products.
										(j)Nonessential
				productsFor the purposes of
				section 610, class II, group II substances shall be regulated under section
				610(b), except that in applying section 610(b) the word
				hydrofluorocarbon shall be substituted for the word
				chlorofluorocarbon and the term class II, group
				II shall be substituted for the term class I. Class II,
				group II substances shall not be subject to the provisions of section
				610(d).
									(k)International
				transfersIn the case of class II, group II substances, in lieu
				of section 616, this subsection shall apply. To the extent consistent with any
				applicable international agreement to which the United States is a party or
				otherwise adheres, including any amendment to the Montreal Protocol, the United
				States may engage in transfers with other parties to such agreement or
				amendment under the following conditions:
										(1)The United States
				may transfer production allowances to another party to such agreement or
				amendment if, at the time of the transfer, the Administrator establishes
				revised production limits for the United States accounting for the transfer in
				accordance with regulations promulgated pursuant to this subsection.
										(2)The United States
				may acquire production allowances from another party to such agreement or
				amendment if, at the time of the transfer, the Administrator finds that the
				other party has revised its domestic production limits in the same manner as
				provided with respect to transfers by the United States in the regulations
				promulgated pursuant to this subsection.
										(l)Relationship to
				other laws
										(1)State
				lawsFor purposes of section
				116, the requirements of this section for class II, group II substances shall
				be treated as requirements for the control and abatement of air
				pollution.
										(2)Multilateral
				agreementsSection 614 shall apply to the provisions of this
				section concerning class II, group II substances, except that for the words
				Montreal Protocol there shall be substituted the words
				Montreal Protocol, or any applicable multilateral agreement to which the
				United States is a party or otherwise adheres that restricts the production or
				consumption of class II, group II substances, and for the words
				Article 4 of the Montreal Protocol there shall be substituted
				any provision of such multilateral agreement regarding trade with
				non-parties.
										(3)Federal
				facilitiesFor purposes of section 118, the requirements of this
				section for class II, group II substances and corresponding State, interstate,
				and local requirements, administrative authority, and process and sanctions
				shall be treated as requirements for the control and abatement of air pollution
				within the meaning of section 118.
										(m)Carbon dioxide
				equivalent value(1)In lieu of section
				602(e), the provisions of this subsection shall apply in the case of class II,
				group II substances. Simultaneously with establishing the list of class II,
				group II substances, and simultaneously with any addition to that list, the
				Administrator shall publish the carbon dioxide equivalent value of each listed
				class II, group II substance, based on a determination of the number of metric
				tons of carbon dioxide that makes the same contribution to global warming over
				100 years as 1 metric ton of each class II, group II substance.
										(2)Not later than
				February 1, 2017, and not less than every 5 years thereafter, the Administrator
				shall—
											(A)review, and if
				appropriate, revise the carbon dioxide equivalent values established for class
				II, group II substances based on a determination of the number of metric tons
				of carbon dioxide that makes the same contributions to global warming over 100
				years as 1 metric ton of each class II, group II substance; and
											(B)publish in the
				Federal Register the results of that review and any revisions.
											(3)A revised
				determination published in the Federal Register under paragraph (2)(B) shall
				take effect for production of class II, group II substances, consumption of
				class II, group II substances, and importation of products containing class II,
				group II substances starting on January 1 of the first calendar year starting
				at least 9 months after the date on which the revised determination was
				published.
										(4)The Administrator
				may decrease the frequency of review and revision under paragraph (2) if the
				Administrator determines that such decrease is appropriate in order to
				synchronize such review and revisions with any similar review process carried
				out pursuant to the United Nations Framework Convention on Climate Change, an
				agreement negotiated under that convention, The Vienna Convention for the
				Protection of the Ozone Layer, or an agreement negotiated under that
				convention, except that in no event shall the Administrator carry out such
				review and revision any less frequently than every 10 years.
										(n)Reporting
				requirementsIn lieu of
				subsections (b) and (c) of section 603, paragraphs (1) and (2) of this
				subsection shall apply in the case of class II, group II substances:
										(1)In
				generalOn a quarterly basis,
				or such other basis (not less than annually) as determined by the
				Administrator, each person who produced, imported, or exported a class II,
				group II substance, or who imported a product containing a class II, group II
				substance, shall file a report with the Administrator setting forth the carbon
				dioxide equivalent amount of the substance that such person produced, imported,
				or exported, as well as the amount that was contained in products imported by
				that person, during the preceding reporting period. Each such report shall be
				signed and attested by a responsible officer. If all other reporting is
				complete, no such report shall be required from a person after April 1 of the
				calendar year after such person permanently ceases production, importation, and
				exportation of the substance, as well as importation of products containing the
				substance, and so notifies the Administrator in writing. If the United States
				becomes a party or otherwise adheres to a multilateral agreement, including any
				amendment to the Montreal Protocol on Substances That Deplete the Ozone Layer,
				that restricts the production or consumption of class II, group II substances,
				then, if all other reporting is complete, no such report shall be required from
				a person with respect to importation from parties to such agreement or
				amendment of products containing any class II, group II substance restricted by
				such agreement or amendment, after April 1 of the calendar year following the
				year during which such agreement or amendment enters into force.
										(2)Baseline reports
				for class II, group II substances
											(A)In
				generalUnless such information has been previously reported to
				the Administrator, on the date on which the first report under paragraph (1) of
				this subsection is required to be filed, each person who produced, imported, or
				exported a class II, group II substance, or who imported a product containing a
				class II substance, (other than a substance added to the list of class II,
				group II substances after the publication of the initial list of such
				substances under this section), shall file a report with the Administrator
				setting forth the amount of such substance that such person produced, imported,
				exported, or that was contained in products imported by that person, during
				each of calendar years 2004, 2005, and 2006.
											(B)ProducersIn
				reporting under subparagraph (A), each person who produced in the United States
				a class II substance during calendar year 2004, 2005, or 2006 shall—
												(i)report all
				acquisitions or purchases of class II substances during each of calendar years
				2004, 2005, and 2006 from all other persons who produced in the United States a
				class II substance during calendar year 2004, 2005, or 2006, and supply
				evidence of such acquisitions and purchases as deemed necessary by the
				Administrator; and
												(ii)report all
				transfers or sales of class II substances during each of calendar years 2004,
				2005, and 2006 to all other persons who produced in the United States a class
				II substance during calendar year 2004, 2005, or 2006, and supply evidence of
				such transfers and sales as deemed necessary by the Administrator.
												(C)Added
				substancesIn the case of a substance added to the list of class
				II, group II substances after publication of the initial list of such
				substances under this section, each person who produced, imported, exported, or
				imported products containing such substance in calendar year 2004, 2005, or
				2006 shall file a report with the Administrator within 180 days after the date
				on which such substance is added to the list, setting forth the amount of the
				substance that such person produced, imported, and exported, as well as the
				amount that was contained in products imported by that person, in calendar
				years 2004, 2005, and 2006.
											(o)Stratospheric
				ozone and climate protection fund
										(1)In
				generalThere is established in the Treasury of the United States
				a Stratospheric Ozone and Climate Protection Fund.
										(2)DepositsThe
				Administrator shall deposit all proceeds from the auction and non-auction sale
				of allowances under this section into the Stratospheric Ozone and Climate
				Protection Fund.
										(3)UseAmounts
				deposited into the Stratospheric Ozone and Climate Protection Fund shall be
				available, subject to appropriations, exclusively for the following
				purposes:
											(A)Recovery,
				recycling, and reclamationThe Administrator may utilize funds to
				establish a program to incentivize the recovery, recycling, and reclamation of
				any Class II substances in order to reduce emissions of such substances.
											(B)Multilateral
				fundIf the United States
				becomes a party or otherwise adheres to a multilateral agreement, including any
				amendment to the Montreal Protocol on Substances That Deplete the Ozone Layer,
				which restricts the production or consumption of class II, group II substances,
				the Administrator may utilize funds to meet any related contribution obligation
				of the United States to the Multilateral Fund for the Implementation of the
				Montreal Protocol or similar multilateral fund established under such
				multilateral agreement.
											(C)Low global
				warming product transition assistance program
												(i)In
				generalThe Administrator, in
				consultation with the Secretary of Energy, may utilize funds in fiscal years
				2012 through 2022 to establish a program to provide financial assistance to
				manufacturers of products containing class II, group II substances to
				facilitate the transition to products that contain or utilize alternative
				substances with no or low carbon dioxide equivalent value and no ozone
				depletion potential.
												(ii)DefinitionIn
				this subparagraph, the term products means refrigerators,
				freezers, dehumidifiers, air conditioners, foam insulation, technical aerosols,
				fire protection systems, and semiconductors.
												(iii)Financial
				assistanceThe Administrator may provide financial assistance to
				manufacturers pursuant to clause (i) for—
													(I)the design and
				configuration of new products that use alternative substances with no or low
				carbon dioxide equivalent value and no ozone depletion potential; and
													(II)the redesign and
				retooling of facilities for the manufacture of products in the United States
				that use alternative substances with no or low carbon dioxide equivalent value
				and no ozone depletion potential.
													(iv)ReportsFor
				any fiscal year during which the Administrator provides financial assistance
				pursuant to this subparagraph, the Administrator shall submit a report to the
				Congress within 3 months of the end of such fiscal year detailing the amounts,
				recipients, specific purposes, and results of the financial assistance
				provided.
												.
						(b)Table of
			 contentsThe table of
			 contents of title VI of the Clean Air Act (42 U.S.C. 7671 et seq.) is amended
			 by adding the following new item at the end thereof:
							
								
									Sec. 619. Hydrofluorocarbons
				(HFCs).
								
								.
						(c)Fire suppression
			 agentsSection 605(a) of the Clean Air Act (42 U.S.C. 7671(a)) is
			 amended—
							(1)by striking
			 or at the end of paragraph (2);
							(2)by striking the
			 period at the end of paragraph (3) and inserting ; or;
			 and
							(3)by adding the
			 following new paragraph after paragraph (3):
								
									(4)is listed as
				acceptable for use as a fire suppression agent for nonresidential applications
				in accordance with section
				612(c).
									.
							(d)Motor vehicle
			 air conditioners
							(1)Section 609(e) of
			 the Clean Air Act (42 U.S.C. 7671h(e)) is amended by inserting , group
			 I after each reference to class II in the text and
			 heading.
							(2)Section 609 of the
			 Clean Air Act (42 U.S.C. 7671h) is amended by adding the following new
			 subsection after subsection (e):
								
									(f)Class II, group
				II substances
										(1)RepairThe
				Administrator may promulgate regulations establishing requirements for repair
				of motor vehicle air conditioners prior to adding a class II, group II
				substance.
										(2)Small
				containers(A)The Administrator may
				promulgate regulations establishing servicing practices and procedures for
				recovery of class II, group II substances from containers which contain less
				than 20 pounds of such class II, group II substances.
											(B)Not later than 18
				months after enactment of this subsection, the Administrator shall either
				promulgate regulations requiring that containers which contain less than 20
				pounds of a class II, group II substance be equipped with a device or
				technology that limits refrigerant emissions and leaks from the container and
				limits refrigerant emissions and leaks during the transfer of refrigerant from
				the container to the motor vehicle air conditioner or issue a determination
				that such requirements are not necessary or appropriate.
											(C)Not later than 18
				months after enactment of this subsection, the Administrator shall promulgate
				regulations establishing requirements for consumer education materials on best
				practices associated with the use of containers which contain less than 20
				pounds of a class II, group II substance and prohibiting the sale or
				distribution, or offer for sale or distribution, of any class II, group II
				substance in any container which contains less than 20 pounds of such class II,
				group II substance, unless consumer education materials consistent with such
				requirements are displayed and available at point-of-sale locations, provided
				to the consumer, or included in or on the packaging of the container which
				contain less than 20 pounds of a class II, group II substance.
											(D)The Administrator may, through rulemaking,
				extend the requirements established under this paragraph to containers which
				contain 30 pounds or less of a class II, group II substance if the
				Administrator determines that such action would produce significant
				environmental benefits.
											(3)Restriction of
				salesEffective January 1, 2014, no person may sell or distribute
				or offer to sell or distribute or otherwise introduce into interstate commerce
				any motor vehicle air conditioner refrigerant in any size container unless the
				substance has been found acceptable for use in a motor vehicle air conditioner
				under section
				612.
										.
							(e)Safe
			 alternatives policySection 612(e) of the Clean Air Act (42
			 U.S.C. 7671k(e)) is amended by inserting or class II after each
			 reference to class I.
						123.Black
			 carbon
						(a)Study of black
			 carbon emissions
							(1)Definition of
			 black carbonIn this subsection, the term black
			 carbon means any light-absorbing graphitic (or elemental) particle
			 produced by incomplete combustion.
							(2)StudyThe
			 Administrator, in consultation with the Secretary of Energy, the Secretary of
			 State, and the heads of the National Oceanic and Atmospheric Administration,
			 the National Aeronautics and Space Administration, the United States Agency for
			 International Development, the National Institutes of Health, the Centers for
			 Disease Control and Prevention, National Institute of Standards and Technology,
			 and other relevant Federal departments and agencies and representatives of
			 appropriate industry and environmental groups, shall conduct a 4-phase study of
			 black carbon emissions, the phases of which shall be the following:
								(A)Phase
			 I—universal definitionThe Administrator shall conduct phase I of
			 the study under this subsection to carry out measures to establish for the
			 scientific community standard definitions of the terms—
									(i)black carbon;
			 and
									(ii)organic
			 carbon.
									(B)Phase II—sources
			 and technologiesThe Administrator shall conduct phase II of the
			 study under this subsection to summarize the available scientific and technical
			 information concerning—
									(i)the identification
			 of the major sources of black carbon emissions in the United States and
			 throughout the world;
									(ii)an estimate
			 of—
										(I)the quantity of
			 current and projected future black carbon emissions from those sources;
			 and
										(II)the net climate
			 effects of the emissions;
										(iii)the most recent
			 scientific data relevant to the public health- and climate-related impacts of
			 black carbon emissions and associated emissions of organic carbon, nitrogen
			 oxides, and sulfur oxides from the sources identified under clause (i);
									(iv)the most
			 effective control strategies for additional domestic and international
			 reductions in black carbon emissions, taking into consideration lifecycle
			 analysis, cost-effectiveness, and the net climate impact of technologies,
			 operations, and strategies, such as—
										(I)diesel particulate
			 filters on existing diesel on- and off-road engines; and
										(II)particulate
			 emission reduction measures for marine vessels;
										(v)carbon dioxide
			 equivalency factors, global/regional modeling, or other metrics to compare the
			 global warming and other climate effects of black carbon emissions with carbon
			 dioxide and other greenhouse gas emissions; and
									(vi)the health
			 benefits associated with additional black carbon emission reductions.
									(C)Phase
			 III—international fundingThe Administrator shall conduct phase
			 III of the study under this subsection—
									(i)to summarize the
			 amount, type, and direction of all actual and potential financial, technical,
			 and related assistance provided by the United States to foreign countries to
			 reduce, mitigate, or otherwise abate—
										(I)black carbon
			 emissions; and
										(II)any health,
			 environmental, and economic impacts associated with those emissions; and
										(ii)to identify
			 opportunities, including action under existing authority, to achieve
			 significant black carbon emission reductions in foreign countries through the
			 provision of technical assistance or other approaches.
									(D)Phase
			 IV—research and development opportunitiesThe Administrator shall
			 conduct phase IV of the study under this subsection for the purpose of
			 providing to Congress recommendations regarding—
									(i)areas of focus for
			 additional research for cost-effective technologies, operations, and strategies
			 with the highest potential to reduce black carbon emissions and protect public
			 health in the United States and internationally; and
									(ii)actions that the
			 Federal Government could take to encourage or require additional black carbon
			 emission reductions.
									(3)ReportsThe
			 Administrator shall submit to Congress—
								(A)by not later than
			 180 days after the date of enactment of this Act, a report describing the
			 results of phases I and II of the study under subparagraphs (A) and (B) of
			 paragraph (2);
								(B)by not later than
			 270 days after the date of enactment of this Act, a report describing the
			 results of phase III of the study under paragraph (2)(C); and
								(C)by not later than
			 1 year after the date of enactment of this Act, a report describing the
			 recommendations developed for phase IV of the study under paragraph
			 (2)(D).
								(4)Authorization of
			 appropriationsThere are authorized to be appropriated such sums
			 as are necessary to carry out this subsection.
							(b)Black carbon
			 mitigationTitle VIII of the Clean Air Act (as amended by section
			 113 of division A) is amended by adding at the end the following:
							
								EBlack
				carbon
									851.Black
				carbon
										(a)Domestic black
				carbon mitigation
											(1)In
				generalTaking into consideration the public health and
				environmental impacts of black carbon emissions, including the effects on
				global and regional warming, the Arctic, and other snow and ice-covered
				surfaces, the Administrator shall—
												(A)not later than 2
				years after the date of enactment of this part, propose—
													(i)regulations
				applicable to emissions of black carbon under the existing authorities of this
				Act; or
													(ii)a finding that
				existing regulations promulgated pursuant to this Act adequately regulate black
				carbon emissions, which finding may be based on a finding that existing
				regulations, in the judgment of the Administrator—
														(I)address those
				sources that both contribute significantly to the total emissions of black
				carbon and provide the greatest potential for significant and cost-effective
				reductions in emissions of black carbon, under the existing authorities;
				and
														(II)reflect the
				greatest degree of emission reduction achievable through application of
				technology that will be available for such sources, giving appropriate
				consideration to cost, energy, and safety factors associated with the
				application of such technology; and
														(B)not later than 3
				years after the date of enactment of this part, promulgate final regulations
				under the existing authorities of this Act or finalize the proposed
				finding.
												(2)Applicability of
				regulationsRegulations promulgated under paragraph (1) shall not
				apply to specific types, classes, categories, or other suitable groupings of
				emission sources that the Administrator finds are subject to adequate
				regulation.
											(b)Authorization of
				appropriationsThere are authorized to be appropriated such sums
				as are necessary to carry out this
				section.
										.
						124.StatesSection 116 of the Clean Air Act (42 U.S.C.
			 7416) is amended by adding the following at the end thereof: For the
			 purposes of this section, the phrases standard or limitation respecting
			 emissions of air pollutants and requirements respecting control
			 or abatement of air pollution shall include any provision to: limit
			 greenhouse gas emissions, require surrender to the State or a political
			 subdivision thereof of emission allowances or offset credits established or
			 issued under this Act, and require the use of such allowances or credits as a
			 means of demonstrating compliance with requirements established by a State or
			 political subdivision thereof..
					125.State
			 programsTitle VIII of the
			 Clean Air Act (as amended by section 123(b)) is amended by adding at the end
			 the following:
						
							FMiscellaneous
								861.State
				programs
									(a)In
				generalNotwithstanding
				section 116, if a Federal auction is conducted, by the deadline of March 31,
				2011, as established in section 778, no State or political subdivision thereof
				shall implement or enforce a comprehensive greenhouse gas emission limitation
				program that covers any capped emissions emitted during the years 2012 through
				2017.
									(b)DeadlineNotwithstanding
				section 116, in the event the March 31, 2011 auction is delayed, no State or
				political subdivision thereof shall enforce a comprehensive greenhouse gas
				emission limitation program that covers any capped emissions emitted during the
				period that is at least 9 months from the first auction as set out in section
				778, through 2017.
									(c)Definition of
				comprehensive greenhouse gas emission limitation programFor purposes of this section, the term
				comprehensive greenhouse gas emission limitation program means a
				system of greenhouse gas regulation under which a State or political
				subdivision issues a limited number of tradable instruments in the nature of
				emission allowances and requires that sources within its jurisdiction surrender
				such tradeable instruments for each unit of greenhouse gases emitted during a
				compliance period. For purposes of this section, a comprehensive
				greenhouse gas emission limitation program does not include a target or
				limit on greenhouse gas emissions adopted by a State or political subdivision
				that is implemented other than through the issuance and surrender of a limited
				number of tradable instruments in the nature of emission allowances, nor does
				it include any other standard, limit, regulation, or program to reduce
				greenhouse gas emissions that is not implemented through the issuance and
				surrender of a limited number of tradeable instruments in the nature of
				emission allowances. For purposes of this section, the term comprehensive
				greenhouse gas emission limitation program does not include, among other
				things, fleet-wide motor vehicle emission requirements that allow greater
				emissions with increased vehicle production, or requirements that fuels, or
				other products, meet an average pollution emission rate or lifecycle greenhouse
				gas standard.
									862.Grants for
				support of air pollution control programsThe Administrator is authorized to make
				grants to air pollution control agencies pursuant to section 105 for purposes
				of assisting in the implementation of programs to address global warming
				established under the Clean Energy Jobs and
				American Power
				Act.
								.
					126.Enforcement
						(a)RemandSection
			 307(b) of the Clean Air Act (42 U.S.C. 7607(b)) is amended by adding the
			 following new paragraph at the end thereof:
							
								(3)If the court
				determines that any action of the Administrator is arbitrary, capricious, or
				otherwise unlawful, the court may remand such action, without vacatur, if
				vacatur would impair or delay protection of the environment or public health or
				otherwise undermine the timely achievement of the purposes of this Act.
								(4)If the court
				determines that any action of the Administrator is arbitrary, capricious, or
				otherwise unlawful, and remands the matter to the Administrator, the
				Administrator shall complete final action on remand within an expeditious time
				period not longer than the time originally allowed for the action or 1 year,
				whichever is less, unless the court on motion determines that a shorter or
				longer period is necessary, appropriate, and consistent with the purposes of
				this Act. The court of appeals shall have jurisdiction to enforce a deadline
				for action on remand under this
				paragraph.
								.
						(b)Petition for
			 reconsiderationSection
			 307(d)(7)(B) of the Clean Air Act (42 U.S.C. 7607(d)(7)(B)) is amended as
			 follows:
							(1)By inserting after
			 the second sentence If a petition for reconsideration is filed, the
			 Administrator shall take final action on such petition, including promulgation
			 of final action either revising or determining not to revise the action for
			 which reconsideration is sought, within 150 days after the petition is received
			 by the Administrator or the petition shall be deemed denied for the purpose of
			 judicial review..
							(2)By amending the
			 third sentence to read as follows: Such person may seek judicial review
			 of such denial, or of any other final action, by the Administrator, in response
			 to a petition for reconsideration, in the United States court of appeals for
			 the appropriate circuit (as provided in subsection (b))..
							(c)Petition for
			 reviewSection 307(b)(1) of the Clean Air Act (42 U.S.C.
			 7607(b)(1)) is amended by inserting after the second sentence the following:
			 Any person may file a petition for review of action by the Administrator
			 as provided in this subsection..
						127.Conforming amendments
						(a)Federal enforcementSection 113 of the Clean Air Act (42 U.S.C.
			 7413) is amended as follows:
							(1)In subsection (a)(3), by striking or
			 title VI, and inserting title VI, title VII, or title
			 VIII.
							(2)In subsection (b), by striking or a
			 major stationary source and inserting a major stationary source,
			 or a covered EGU under title VIII in the material preceding paragraph
			 (1).
							(3)In paragraph (2) of subsection (b), by
			 striking or title VI and inserting title VI, title VII,
			 or title VIII.
							(4)In subsection (c)—
								(A)in the first sentence of paragraph (1), by
			 striking or title VI (relating to stratospheric ozone control),
			 and inserting title VI, title VII, or title VIII,; and
								(B)in the first sentence of paragraph (3), by
			 striking or VI and inserting VI, VII, or
			 VIII.
								(5)In subsection (d)(1)(B), by striking
			 or VI and inserting VI, VII, or VIII.
							(6)In subsection (f), in the first sentence,
			 by striking or VI and inserting VI, VII, or
			 VIII.
							(b)Retention of
			 State authoritySection 116 of the Clean Air Act (42 U.S.C. 7416)
			 is amended as follows:
							(1)By striking
			 and 233 and inserting 233.
							(2)By striking
			 of moving sources) and inserting of moving sources), and
			 861 (preempting certain State greenhouse gas programs for a limited
			 time).
							(c)Inspections, monitoring, and
			 entrySection 114(a) of the
			 Clean Air Act (42 U.S.C. 7414(a)) is amended by striking section
			 112, and all that follows through (ii) and inserting the
			 following: section 112, or any regulation of greenhouse gas emissions
			 under title VII or VIII, (ii).
						(d)EnforcementSubsection (f) of section 304 of the Clean
			 Air Act (42 U.S.C. 7604(f)) is amended as follows:
							(1)By striking
			 ; or at the end of paragraph (3) thereof and inserting a
			 comma.
							(2)By striking the
			 period at the end of paragraph (4) thereof and inserting ,
			 or.
							(3)By adding the
			 following after paragraph (4) thereof:
								
									(5)any requirement of title VII or
				VIII.
									.
							(e)Administrative proceedings and judicial
			 reviewSection 307 of the
			 Clean Air Act (42 U.S.C. 7607) is amended as follows:
							(1)In subsection (a), by striking , or
			 section 306 and inserting section 306, or title VII or
			 VIII.
							(2)In subsection (b)(1)—
								(A)by striking ,, and inserting
			 , in each place such punctuation appears; and
								(B)by striking section 120, in
			 the first sentence and inserting section 120, any final action under
			 title VII or VIII,.
								(3)In subsection (d)(1) by amending
			 subparagraph (S) to read as follows:
								
									(S)the promulgation or revision of any
				regulation under title VII or
				VIII,
									.
							(f)Technical
			 amendmentTitle IV of the Clean Air Act (relating to noise
			 pollution) (42 U.S.C. 7641 et seq.)—
							(1)is amended by
			 redesignating sections 401 through 403 as sections 901 through 903,
			 respectively; and
							(2)is redesignated as
			 title IX and moved to appear at the end of that Act.
							128.Davis-Bacon
			 compliance
						(a)In
			 generalNotwithstanding any
			 other provision of law and in a manner consistent with other provisions in this
			 Act, to receive emission allowances or funding under this Act, or the
			 amendments made by this Act, the recipient shall provide reasonable assurances
			 that all laborers and mechanics employed by contractors and subcontractors on
			 projects funded directly by or assisted in whole or in part by and through the
			 Federal Government pursuant to this Act, or the amendments made by this Act, or
			 by any entity established in accordance with this Act, or the amendments made
			 by this Act, including the Carbon Storage Research Corporation, will be paid
			 wages at rates not less than those prevailing on projects of a character
			 similar in the locality as determined by the Secretary of Labor in accordance
			 with subchapter IV of chapter 31 of title 40, United States Code (commonly
			 known as the Davis-Bacon Act). With respect to the labor
			 standards specified in this section, the Secretary of Labor shall have the
			 authority and functions set forth in Reorganization Plan Numbered 14 of 1950
			 (64 Stat. 1267; 5 U.S.C. App.) and section 3145 of title 40, United States
			 Code.
						(b)ExemptionNeither subsection (a) nor the requirements
			 of subchapter IV of chapter 31 of title 40, United States Code, shall apply to
			 retrofitting of the following:
							(1)Single family
			 homes (both attached and detached) under section 164 of division A.
							(2)Owner-occupied
			 residential units in larger buildings that have their own dedicated
			 space-conditioning systems under section 164 of division A.
							(3)Residential
			 buildings (as defined in section 164(a) of division A) if designed for
			 residential use by less than 4 families.
							(4)Nonresidential
			 buildings (as defined in section 164(a) of division A) if the net interior
			 space of such nonresidential building is less than 6,500 square feet.
							DCarbon Market
			 Assurance
					131.Carbon market
			 assuranceIt is the sense of
			 the Senate that there shall be a single, integrated carbon market oversight
			 program—
						(1)to provide for effective and comprehensive
			 market oversight and enforcement;
						(2)to lower systemic
			 risk and protect consumers;
						(3)to ensure market
			 liquidity and allowance availability;
						(4)to enhance the
			 price discovery function of such markets, ensuring that the price for emission
			 allowances and offset credits reflects the marginal cost of abatement;
						(5)to prevent
			 excessive speculation that contributes to price volatility, including the
			 establishment of robust aggregate position limits and margin
			 requirements;
						(6)to ensure that
			 market mechanisms and associated oversight support the environmental integrity
			 of the program established under title VII of the Clean Air Act (as added by
			 section 101 of this division);
						(7)to establish
			 provisions for market transparency that provide authority, resources, and
			 information needed to prevent fraud and manipulation in such markets;
						(8)to establish
			 standards for trading as, and operation of, trading facilities;
						(9)to ensure a
			 well-functioning, well-regulated market, including a futures market, designed
			 to manage risk and facilitate investment in emission reductions;
						(10)to establish
			 clear, professional standards for dealers, traders, and other market
			 participants;
						(11)to provide for
			 appropriate criminal and civil penalties; and
						(12)to prevent any
			 excessive leverage by market participants that creates risk to the
			 economy.
						EEnsuring Real
			 Reductions in Industrial Emissions
					141.Ensuring real
			 reductions in industrial emissionsTitle VII of the Clean Air Act (as amended
			 by section 322 of division A) is amended by adding at the end the
			 following:
						
							FEnsuring real
				reductions in industrial emissions
								761.PurposesThe purposes of this part are—
									(1)to promote a strong global effort to
				significantly reduce greenhouse gas emissions, and, through this global effort,
				stabilize greenhouse gas concentrations in the atmosphere at a level that will
				prevent dangerous anthropogenic interference with the climate system;
									(2)to prevent an
				increase in greenhouse gas emissions in countries other than the United States
				as a result of direct and indirect compliance costs incurred under this
				title;
									(3)to provide a rebate to the owners and
				operators of entities in domestic eligible industrial sectors for their
				greenhouse gas emission costs incurred under this title, but not for costs
				associated with other related or unrelated market dynamics;
									(4)to design such rebates in a way that will
				prevent carbon leakage while also rewarding innovation and facility-level
				investments in energy efficiency performance improvements; and
									(5)to eliminate or
				reduce distribution of emission allowances under this part when such
				distribution is no longer necessary to prevent carbon leakage from eligible
				industrial sectors.
									762.DefinitionsIn this part:
									(1)Carbon
				leakageThe term carbon
				leakage means any substantial increase (as determined by the
				Administrator) in greenhouse gas emissions by industrial entities located in
				other countries if such increase is caused by an incremental cost of production
				increase in the United States resulting from the implementation of this
				title.
									(2)Eligible
				industrial sectorThe term eligible industrial
				sector means an industrial sector determined by the Administrator under
				section 763(b) to be eligible to receive emission allowance rebates under this
				part.
									(3)Industrial
				sectorThe term
				industrial sector means any sector that is in the manufacturing
				sector (as defined in NAICS codes 31, 32, and 33) or that beneficiates or
				otherwise processes (including agglomeration) metal ores, including iron and
				copper ores, soda ash, or phosphate. The extraction of metal ores, soda ash, or
				phosphate shall not be considered to be an industrial sector.
									(4)NAICSThe
				term NAICS means the North American Industrial Classification
				System of 2002.
									(5)OutputThe term output means the
				total tonnage or other standard unit of production (as determined by the
				Administrator) produced by an entity in an industrial sector. The output of the
				cement sector is hydraulic cement, and not clinker.
									763.Eligible
				industrial sectors
									(a)List
										(1)Initial
				listNot later than June 30,
				2011, the Administrator shall publish in the Federal Register a list of
				eligible industrial sectors pursuant to subsection (b). Such list shall include
				the amount of the emission allowance rebate per unit of production that shall
				be provided to entities in each eligible industrial sector in the following two
				calendar years pursuant to section 764.
										(2)Subsequent
				listsNot later than February
				1, 2013, and every 4 years thereafter, the Administrator shall publish in the
				Federal Register an updated version of the list published under paragraph
				(1).
										(b)Eligible
				industrial sectors
										(1)In
				generalNot later than June 30, 2011, the Administrator shall
				promulgate a rule designating, based on the criteria under paragraph (2), the
				industrial sectors eligible for emission allowance rebates under this
				part.
										(2)Presumptively
				eligible industrial sectors
											(A)Eligibility
				criteria
												(i)In
				generalAn owner or operator of an entity shall be eligible to
				receive emission allowance rebates under this part if such entity is in an
				industrial sector that is included in a six-digit classification of the NAICS
				that meets the criteria in both clauses (ii) and (iii), or the criteria in
				clause (iv).
												(ii)Energy or
				greenhouse gas intensityAs determined by the Administrator, the
				industrial sector had—
													(I)an energy
				intensity of at least 5 percent, calculated by dividing the cost of purchased
				electricity and fuel costs of the sector by the value of the shipments of the
				sector, based on data described in subparagraph (D); or
													(II)a greenhouse gas
				intensity of at least 5 percent, calculated by dividing—
														(aa)the number 20
				multiplied by the number of tons of carbon dioxide equivalent greenhouse gas
				emissions (including direct emissions from fuel combustion, process emissions,
				and indirect emissions from the generation of electricity used to produce the
				output of the sector) of the sector based on data described in subparagraph
				(D); by
														(bb)the value of the
				shipments of the sector, based on data described in subparagraph (D).
														(iii)Trade
				intensityAs determined by the Administrator, the industrial
				sector had a trade intensity of at least 15 percent, calculated by dividing the
				value of the total imports and exports of such sector by the value of the
				shipments plus the value of imports of such sector, based on data described in
				subparagraph (D).
												(iv)Very high
				energy or greenhouse gas intensityAs determined by the
				Administrator, the industrial sector had an energy or greenhouse gas intensity,
				as calculated under clause (ii)(I) or (II), of at least 20 percent.
												(B)Metal and
				phosphate production classified under more than one naics
				codeFor purposes of this section, the Administrator
				shall—
												(i)aggregate data for the beneficiation or
				other processing (including agglomeration) of metal ores, including iron and
				copper ores, soda ash, or phosphate with subsequent steps in the process of
				metal and phosphate manufacturing, regardless of the NAICS code under which
				such activity is classified; and
												(ii)aggregate data
				for the manufacturing of steel with the manufacturing of steel pipe and tube
				made from purchased steel in a nonintegrated process.
												(C)ExclusionThe
				petroleum refining sector shall not be an eligible industrial sector.
											(D)Data
				sources
												(i)Electricity and
				fuel costs, value of shipmentsThe Administrator shall determine
				electricity and fuel costs and the value of shipments under this subsection
				from data from the United States Census Annual Survey of Manufacturers. The
				Administrator shall take the average of data from as many of the years of 2004,
				2005, and 2006 for which such data are available. If such data are unavailable,
				the Administrator shall make a determination based upon 2002 or 2006 data from
				the most detailed industrial classification level of Energy Information
				Agency’s Manufacturing Energy Consumption Survey (using 2006 data if it is
				available) and the 2002 or 2007 Economic Census of the United States (using
				2007 data if it is available). If data from the Manufacturing Energy
				Consumption Survey or Economic Census are unavailable for any sector at the
				six-digit classification level in the NAICS, then the Administrator may
				extrapolate the information necessary to determine the eligibility of a sector
				under this paragraph from available Manufacturing Energy Consumption Survey or
				Economic Census data pertaining to a broader industrial category classified in
				the NAICS. If data relating to the beneficiation or other processing (including
				agglomeration) of metal ores, including iron and copper ores, soda ash, or
				phosphate are not available from the specified data sources, the Administrator
				shall use the best available Federal or State government data and may use, to
				the extent necessary, representative data submitted by entities that perform
				such beneficiation or other processing (including agglomeration), in making a
				determination. Fuel cost data shall not include the cost of fuel used as
				feedstock by an industrial sector.
												(ii)Imports and
				exportsThe Administrator shall base the value of imports and
				exports under this subsection on United States International Trade Commission
				data. The Administrator shall take the average of data from as many of the
				years of 2004, 2005, and 2006 for which such data are available. If data from
				the United States International Trade Commission are unavailable for any sector
				at the six-digit classification level in the NAICS, then the Administrator may
				extrapolate the information necessary to determine the eligibility of a sector
				under this paragraph from available United States International Trade
				Commission data pertaining to a broader industrial category classified in the
				NAICS.
												(iii)PercentagesThe
				Administrator shall round the energy intensity, greenhouse gas intensity, and
				trade intensity percentages under subparagraph (A) to the nearest whole
				number.
												(iv)Greenhouse gas
				emission calculationsWhen calculating the tons of carbon dioxide
				equivalent greenhouse gas emissions for each sector under subparagraph
				(A)(ii)(II)(aa), the Administrator—
													(I)shall use the best
				available data from as many of the years 2004, 2005, and 2006 for which such
				data is available; and
													(II)may, to the
				extent necessary with respect to a sector, use economic and engineering models
				and the best available information on technology performance levels for such
				sector.
													(3)Administrative
				determination of additional eligible industrial sectors
											(A)Updated trade
				intensity dataThe Administrator shall designate as eligible to
				receive emission allowance rebates under this part an industrial sector
				that—
												(i)met the energy or
				greenhouse gas intensity criteria in paragraph (2)(A)(ii) as of the date of
				promulgation of the rule under paragraph (1); and
												(ii)meets the trade
				intensity criteria in paragraph (2)(A)(iii), using data from any year after
				2006.
												(B)Individual
				showing petition
												(i)PetitionIn
				addition to designation under paragraph (2) or subparagraph (A) of this
				paragraph, the owner or operator of an entity in an industrial sector may
				petition the Administrator to designate as eligible industrial sectors under
				this part an entity or a group of entities that—
													(I)represent a
				subsector of a six-digit section of the NAICS code; and
													(II)meet the
				eligibility criteria in both clauses (ii) and (iii) of paragraph (2)(A), or the
				eligibility criteria in clause (iv) of paragraph (2)(A).
													(ii)DataIn
				making a determination under this subparagraph, the Administrator shall
				consider data submitted by the petitioner that is specific to the entity, data
				solicited by the Administrator from other entities in the subsector, if such
				other entities exist, and data specified in paragraph (2)(D).
												(iii)Basis of
				subsector determinationThe Administrator shall determine an
				entity or group of entities to be a subsector of a six-digit section of the
				NAICS code based only upon the products manufactured and not the industrial
				process by which the products are manufactured, except that the Administrator
				may determine an entity or group of entities that manufacture a product from
				primarily virgin material to be a separate subsector from another entity or
				group of entities that manufacture the same product primarily from recycled
				material.
												(iv)Use of most
				recent dataIn determining whether to designate a sector or
				subsector as an eligible industrial sector under this subparagraph, the
				Administrator shall use the most recent data available from the sources
				described in paragraph (2)(D), rather than the data from the years specified in
				paragraph (2)(D), to determine the trade intensity of such sector or subsector,
				but only for determining such trade intensity.
												(v)Final
				actionThe Administrator shall take final action on such petition
				no later than 6 months after the petition is received by the
				Administrator.
												764.Distribution of
				emission allowance rebates
									(a)Distribution
				schedule
										(1)In
				generalFor each vintage
				year, the Administrator shall distribute pursuant to this section emission
				allowances made available under section 771(a)(5), no later than October 31 of
				the preceding calendar year. The Administrator shall make such annual
				distributions to the owners and operators of each entity in an eligible
				industrial sector in the amount of emission allowances calculated under
				subsection (b), except that—
											(A)for vintage years 2012 and 2013, the
				distribution for a covered entity shall be pursuant to the entity’s indirect
				carbon factor as calculated under subsection (b)(3);
											(B)for vintage year 2026 and thereafter, the
				distribution shall be pursuant to the amount calculated under subsection (b)
				multiplied by, for a sector—
												(i)90 percent for
				vintage year 2026;
												(ii)80 percent for vintage year 2027;
												(iii)70 percent for vintage year 2028;
												(iv)60 percent for vintage year 2029;
												(v)50 percent for vintage year 2030;
												(vi)40 percent for vintage year 2031;
												(vii)30 percent for vintage year 2032;
												(viii)20 percent for vintage year 2033;
												(ix)10 percent for vintage year 2034;
				and
												(x)0 percent for vintage year 2035 and
				thereafter.
												(2)Newly eligible
				sectorsIn addition to receiving a distribution of emission
				allowances under this section in the first distribution occurring after an
				industrial sector is designated as eligible under section 763(b)(3), the owner
				or operator of an entity in that eligible industrial sector may receive a
				prorated share of any emission allowances made available for distribution under
				this section that were not distributed for the year in which the petition for
				eligibility was granted under section 763(b)(3)(A).
										(3)Cessation of
				qualifying activitiesIf, as determined by the Administrator, a
				facility is no longer in an eligible industrial sector designated under section
				763—
											(A)the Administrator
				shall not distribute emission allowances to the owner or operator of such
				facility under this section; and
											(B)the owner or
				operator of such facility shall return to the Administrator all allowances that
				have been distributed to it for future vintage years and a pro-rated amount of
				allowances distributed to the facility under this section for the vintage year
				in which the facility ceases to be in an eligible industrial sector designated
				under section 763.
											(b)Calculation of
				direct and indirect carbon factors
										(1)In
				general
											(A)Covered
				entitiesExcept as provided in subsection (a), for covered
				entities that are in eligible industrial sectors, the amount of emission
				allowance rebates shall be based on the sum of the covered entity’s direct and
				indirect carbon factors.
											(B)Other eligible
				entitiesFor entities that are in eligible industrial sectors but
				are not covered entities, the amount of emission allowance rebates shall be
				based on the entity’s indirect carbon factor.
											(C)New
				entitiesNot later than 2 years after the date of enactment of
				this title, the Administrator shall issue regulations governing the
				distribution of emission allowance rebates for the first and second years of
				operation of a new entity in an eligible industrial sector. These regulations
				shall provide for—
												(i)the distribution
				of emission allowance rebates to such entities based on comparable entities in
				the same sector; and
												(ii)an adjustment in
				the third and fourth years of operation to reconcile the total amount of
				emission allowance rebates received during the first and second years of
				operation to the amount the entity would have received during the first and
				second years of operation had the appropriate data been available.
												(2)Direct carbon
				factorThe direct carbon factor for a covered entity for a
				vintage year is the product of—
											(A)the average annual
				output of the covered entity for the 2 years preceding the year of the
				distribution; and
											(B)the most recent
				calculation of the average direct greenhouse gas emissions (expressed in tons
				of carbon dioxide equivalent) per unit of output for all covered entities in
				the sector, as determined by the Administrator under paragraph (4).
											(3)Indirect carbon
				factor
											(A)In
				generalThe indirect carbon factor for an entity for a vintage
				year is the product obtained by multiplying the average annual output of the
				entity for the 2 years preceding the year of the distribution by both the
				electricity emissions intensity factor determined pursuant to subparagraph (B)
				and the electricity efficiency factor determined pursuant to subparagraph (C)
				for the year concerned.
											(B)Electricity
				emissions intensity factor
												(i)In
				generalEach person selling electricity to the owner or operator
				of an entity in any sector designated as an eligible industrial sector under
				section 763(b) shall provide the owner or operator of the entity and the
				Administrator, on an annual basis, the electricity emissions intensity factor
				for the entity. The electricity emissions intensity factor for the entity,
				expressed in tons of carbon dioxide equivalents per kilowatt hour, is
				determined by dividing—
													(I)the annual sum of
				the hourly product of—
														(aa)the electricity
				purchased by the entity from that person in each hour (expressed in kilowatt
				hours); multiplied by
														(bb)the marginal or
				weighted average tons of carbon dioxide equivalent per kilowatt hour that are
				reflected in the electricity charges to the entity, as determined by the
				entity’s retail rate arrangements; by
														(II)the total
				kilowatt hours of electricity purchased by the entity from that person during
				that year.
													(ii)Use of other
				data to determine factorWhere it is not possible to determine the
				precise electricity emissions intensity factor for an entity using the
				methodology in clause (i), the person selling electricity shall use the monthly
				average data reported by the Energy Information Administration or collected and
				reported by the Administrator for the utility serving the entity to determine
				the electricity emissions intensity factor.
												(C)Electricity
				efficiency factorThe electricity efficiency factor is the
				average amount of electricity (in kilowatt hours) used per unit of output for
				all entities in the relevant sector, as determined by the Administrator based
				on the best available data, including data provided under paragraph (6).
											(D)Indirect carbon
				factor reductionIf an electricity provider received a free
				allocation of emission allowances pursuant to section 771(a)(1), the
				Administrator shall adjust the indirect carbon factor to avoid rebates to the
				eligible entity for costs that the Administrator determines were not incurred
				by the eligible entity because the allowances were freely allocated to the
				eligible entity’s electricity provider and used for the benefit of industrial
				consumers.
											(4)Greenhouse gas
				intensity calculationsThe
				Administrator shall calculate the average direct greenhouse gas emissions
				(expressed in tons of carbon dioxide equivalent) per unit of output and the
				electricity efficiency factor for all covered entities in each eligible
				industrial sector every 4 years, using an average of the four most recent years
				of the best available data. For purposes of the lists required to be published
				no later than February 1, 2013, the Administrator shall use the best available
				data for the maximum number of years, up to 4 years, for which data are
				available.
										(5)Ensuring
				efficiency improvementsWhen making greenhouse gas calculations,
				the Administrator shall—
											(A)limit the average
				direct greenhouse gas emissions per unit of output, calculated under paragraph
				(4), for any eligible industrial sector to an amount that is not greater than
				it was in any previous calculation under this subsection;
											(B)limit the
				electricity emissions intensity factor, calculated under paragraph (3)(B) and
				resulting from a change in electricity supply, for any entity to an amount that
				is not greater than it was during any previous year; and
											(C)limit the
				electricity efficiency factor, calculated under paragraph (3)(C), for any
				eligible industrial sector to an amount that is not greater than it was in any
				previous calculation under this subsection.
											(6)Data
				sourcesFor the purposes of this subsection—
											(A)the Administrator
				shall use data from the greenhouse gas registry established under section 713,
				where it is available; and
											(B)each owner or
				operator of an entity in an eligible industrial sector and each department,
				agency, and instrumentality of the United States shall provide the
				Administrator with such information as the Administrator finds necessary to
				determine the direct carbon factor and the indirect carbon factor for each
				entity subject to this section.
											(c)Total maximum
				distributionNotwithstanding subsections (a) and (b), the
				Administrator shall not distribute more allowances for any vintage year
				pursuant to this section than are allocated for use under this part pursuant to
				section 765 for that vintage year. For any vintage year for which the total
				emission allowance rebates calculated pursuant to this section exceed the
				number of allowances allocated pursuant to section 765, the Administrator shall
				reduce each entity’s distribution on a pro rata basis so that the total
				distribution under this section equals the number of allowances allocated under
				section 765.
									(d)Iron and steel
				sectorFor purposes of this section, the Administrator shall
				consider as in different industrial sectors—
										(1)entities using
				integrated iron and steelmaking technologies (including coke ovens, blast
				furnaces, and other iron-making technologies); and
										(2)entities using
				electric arc furnace technologies.
										(e)Metal, soda ash,
				or phosphate production classified under more than one naics codeFor purposes of this section, the
				Administrator shall not aggregate data for the beneficiation or other
				processing (including agglomeration) of metal ores, soda ash, or phosphate with
				subsequent steps in the process of metal, soda ash, or phosphate manufacturing.
				The Administrator shall consider the beneficiation or other processing
				(including agglomeration) of metal ores, soda ash, or phosphate to be in
				separate industrial sectors from the metal, soda ash, or phosphate
				manufacturing sectors. Industrial sectors that beneficiate or otherwise process
				(including agglomeration) metal ores, soda ash, or phosphate shall not receive
				emission allowance rebates under this section related to the activity of
				extracting metal ores, soda ash, or phosphate.
									(f)Combined heat
				and powerFor purposes of this section, and to achieve the
				purpose set forth in section 761(4),(the Administrator may consider entities to
				be in different industrial sectors or otherwise take into account the
				differences among entities in the same industrial sector, based upon the extent
				to which such entities use combined heat and power technologies.
									765.International
				tradeIt is the sense of the
				Senate that this Act will contain a trade title that will include a border
				measure that is consistent with our international obligations and designed to
				work in conjunction with provisions that allocate allowances to
				energy-intensive and trade-exposed
				industries.
								.
					IIProgram
			 Allocations
				201.Investment in
			 clean vehicle technology
					(a)Establishment of
			 fundThere is established in the Treasury a separate account,
			 which shall be known as the Clean Vehicle Technology
			 Fund.
					(b)Auction
			 proceedsThe Administrator shall deposit the proceeds of the
			 auction conducted pursuant to section 771(b)(3) of the Clean Air Act in the
			 Clean Vehicle Technology Fund.
					(c)Availability of
			 amountsOf the amounts deposited in the Clean Vehicle Technology
			 Fund—
						(1)80 percent shall
			 be available to the Secretary of Energy to support—
							(A)the development
			 and demonstration of a national transportation low-emissions energy plan;
			 and
							(B)the use of plug-in
			 electric drive vehicles, including medium- and heavy-duty motor vehicles
			 (including transit vehicles) and other advanced technology vehicles (as defined
			 in sections 131 and 136 of the Energy Independence and Security Act of 2007 (42
			 U.S.C. 17011, 17013)) that are developed and produced in the United States;
			 and
							(2)20 percent of the
			 amounts shall be available to the Administrator for use in providing grants
			 authorized under subtitle G of title VII of the Energy Policy Act of 2005 (42
			 U.S.C. 16131 et seq.).
						(d)Pilot
			 program
						(1)In
			 generalOf the amounts deposited in accordance with (c)(1), the
			 Secretary of Energy shall use not more than 5 percent to develop a national
			 transportation low-emissions energy plan that shall—
							(A)project the near-
			 and long-term need for and location of electric drive vehicle refueling
			 infrastructure at strategic locations across all major national highways,
			 roads, and corridors;
							(B)identify
			 infrastructure and standardization needs for electricity providers,
			 infrastructure providers, vehicle manufacturers, and electricity
			 purchasers;
							(C)establish an
			 aspirational goal of achieving strategic deployment of electric vehicle
			 infrastructure by 2020;
							(D)be developed by
			 the Secretary with the involvement of all relevant stakeholders; and
							(E)prioritize the
			 development of—
								(i)standardized
			 public charge access ports with wireless or smart card billing capability;
			 and
								(ii)level I and level
			 II charge port systems (that charge an electric vehicle over a period of 8 to
			 14 hours and 4 to 8 hours, respectively) that will meet the energy requirements
			 of the majority of plug-in hybrid and battery electric vehicles;
								(F)examine the
			 feasibility of level III charge port systems that can charge an electric
			 vehicle over a period of 10 to 20 minutes; and
							(G)focus on
			 infrastructure that provides consumers with the lowest cost while providing
			 convenient charge system access.
							(2)Electric drive
			 demonstration projects
							(A)In
			 generalThe Secretary shall establish pilot projects to
			 demonstrate electric drive vehicles and infrastructure.
							(B)RequirementsThe
			 Secretary shall—
								(i)establish the
			 pilot projects described in subparagraph (A) after publication of the plan
			 developed under paragraph (1);
								(ii)use the plan to
			 determine which regions of the United States are most ready to demonstrate
			 electric vehicle infrastructure;
								(iii)carry out the
			 pilot projects under this paragraph in different regions of the United States;
			 and
								(iv)ensure
			 that—
									(I)at least 1 pilot
			 project is carried out in a rural region of the United States; and
									(II)at least 1 pilot
			 project is focused on freight issues.
									(3)Financial
			 resourcesIn carrying out the pilot projects under paragraph (2),
			 the Secretary shall coordinate the use of appropriate financial incentives,
			 grant programs, and other Federal financial resources to ensure that electric
			 infrastructure delivery entities are able to participate in the pilot
			 projects.
						(4)LEEP
			 coordinatorThe Secretary may designate 1 full-time position
			 within the Department of Transportation, to be known as the LEEP
			 coordinator, with responsibility to oversee—
							(A)the development of
			 the plan under paragraph (1); and
							(B)the implementation
			 of the pilot projects under paragraph (2).
							202.State and local
			 investment in energy efficiency and renewable energy
					(a)DefinitionsFor
			 purposes of this section:
						(1)AllowanceThe
			 term allowance means an emission allowance established under
			 section 721 of the Clean Air Act.
						(2)Indian
			 tribeThe term Indian tribe has the meaning given
			 the term in section 4 of the Indian Self-Determination and Education Assistance
			 Act (25 U.S.C. 450b).
						(3)Vintage
			 yearThe term vintage year has the meaning given the
			 term in section 700 of the Clean Air Act.
						(b)Distribution
			 among Indian tribes, States, local governments, metropolitan planning
			 organizations and renewable electricity generationsThe
			 Administrator shall, in accordance with this section, distribute allowances
			 allocated pursuant to section 771(a)(8) of the Clean Air Act for the following
			 vintage year. The Administrator, after consultation with the Secretary of the
			 Interior, shall distribute not less than 1 percent of such allowances to Indian
			 tribes. The Administrator, after consultation with the Secretary of Energy and
			 the with the assistance of the Secretary of Transportation, shall distribute
			 the remaining allowances among the States, local governments, metropolitan
			 planning organizations, and renewable electricity generations under this
			 section each year in accordance with the following formula:
						(1)62.5 percent of
			 the allowances shall be provided to the States, of which—
							(A)30 percent shall
			 be divided equally among the States;
							(B)30 percent shall
			 be distributed on a pro rata basis among the States based on the population of
			 each State, as contained in the most recent reliable census data available from
			 the Bureau of the Census for all States at the time at which the Administrator
			 calculates the formula for distribution;
							(C)30 percent shall
			 be distributed on a pro rata basis among the States on the basis of the energy
			 consumption of each State, as contained in the most recent State Energy Data
			 Report available from the Energy Information Administration (or such
			 alternative reliable source as the Administrator may designate); and
							(D)10 percentage
			 shall be provided to the States based on an energy-efficiency formula developed
			 by the Administrator, which formula shall be—
								(i)based on—
									(I)weather-adjusted
			 criteria; and
									(II)performance-based
			 metrics that measure each State’s success at decreasing energy consumption or
			 increasing energy efficiency—
										(aa)on a per capita
			 basis in the residential sector; and
										(bb)on an energy
			 consumption per square-foot basis in the commercial sector; and
										(ii)updated every 3
			 years.
								(2)25 percent of the
			 allowances shall be provided to local governments for energy conservation and
			 efficiency grants.
						(3)10 percent of the
			 allowances shall be reserved by the Secretary of Transportation for grants to
			 States and metropolitan planning organizations for greenhouse gas reduction
			 programs in the transportation sector.
						(4)2.5 percent of the
			 allowances shall be provided to renewable energy generating companies with a
			 capacity of 20 megawatts or greater exclusively for the generation of renewable
			 energy. The Administrator, in consultation with the Secretary of Energy, shall
			 award allocations to renewable energy generation companies based on the number
			 of megawatt-hours the company generates and the technology used. The
			 Administrator shall promulgate such regulations as are appropriate to carry out
			 this paragraph.
						(c)UsesThe
			 allowances distributed to each State, local government, and metropolitan
			 planning organization pursuant to this section shall be used exclusively in
			 accordance with the following requirements:
						(1)Allocation to
			 StatesAllowances allocated to the States under subsection (b)(1)
			 shall be for the following purposes and be used in accordance with the
			 following conditions:
							(A)Purposes
								(i)Energy
			 efficiency programsNot less than 35 percent shall be used
			 exclusively for—
									(I)implementation and
			 enforcement of building codes;
									(II)implementation of
			 the energy-efficient manufactured homes program;
									(III)implementation
			 of building energy performance labeling; and
									(IV)low-income
			 community energy efficiency programs.
									(ii)Renewable
			 energy programsRenewable energy programs for capital grants,
			 production incentives, loans, loan guarantees, forgivable loans, direct
			 provision of allowances, and interest rate buy-downs for—
									(I)re-equipping,
			 expanding, or establishing a manufacturing facility that receives certification
			 from the Secretary of Energy pursuant to section 48C of the Internal Revenue
			 Code of 1986 for the production of—
										(aa)property designed
			 to be used to produce energy from renewable energy sources; and
										(bb)electricity
			 storage systems;
										(II)deployment of
			 technologies to generate electricity from renewable energy sources; and
									(III)deployment of
			 facilities or equipment, such as solar panels, to generate electricity or
			 thermal energy from renewable energy resources in and on buildings in an urban
			 environment.
									(iii)Improvement in
			 electricity transmissionImprovement in electricity transmission
			 for 1 or more of the following purposes:
									(I)State
			 implementation of electricity transmission planning and siting activities that
			 facilitate renewable energy development, including facilitation of landowner
			 negotiations for transmission of right-of-way leasing or other contractual
			 arrangements.
									(II)Grants to
			 nonprofit organizations that facilitate negotiations for transmission
			 right-of-way leasing or other contractual agreements between landowners and
			 developers.
									(III)State or
			 regional studies of renewable energy zones and resources with insufficient
			 transmission capacity, including geographical identification of potential
			 renewable energy sites, environmental reviews, and land use or coastal zone
			 constraints.
									(IV)Grants to support
			 landowner associations’ and other nonprofit organizations’ participation in
			 State and Federal siting processes, including such associations’ studies of
			 renewable energy feasibility and benefits and associated data
			 collection.
									(V)Grants to
			 landowners or landowner associations or nonprofit organizations for mitigation
			 of impacts on property or ecosystems due to transmission projects that are part
			 of an interconnection-wide plan focused on facilitating renewable energy
			 development.
									(VI)Training for
			 State regulatory authority staff and local workforces relating to renewable
			 energy generation resources and storage, smart grid, or new transmission
			 technologies.
									(VII)Grants to
			 transmission providers for transmission improvements (including smart grid
			 investments) that benefit consumers.
									(VIII)Grants to
			 transmission providers for security upgrades to the transmission system and
			 authorized uses under title XIII of the Energy Independence and Security Act of
			 2007 (42 U.S.C. 17381 et seq.).
									(IX)Grants to develop
			 energy storage, reliability, or distributed renewable generation
			 projects.
									(iv)End-use
			 consumersCost-effective energy efficiency programs for end-use
			 consumers of electricity, natural gas, home heating oil, or propane, including,
			 where appropriate, programs or mechanisms administered by local governments and
			 entities other than the State.
								(v)Retrofits and
			 housing investmentsEnergy retrofits and green investments in
			 subsidized housing based on standards to ensure that investments are
			 cost-effective, taking into account reductions in future use of energy and
			 other utilities, and the extent to which such retrofits and investments address
			 repair and replacement needs that may otherwise need to be addressed with other
			 forms of assistance. As a condition of such funding, the recipient shall commit
			 to an additional period of affordability of not fewer than 15 years, covering
			 all units for which such grants and loans are used.
								(vi)Thermal energy
			 efficiencyNot less than 2 percent shall be used for thermal
			 energy efficiency projects that provide district thermal energy through a
			 network of pipes from 1 or more central plants to at least 2 or more buildings,
			 combined heat and power that produces electricity and thermal energy with a
			 minimum 60 percent overall efficiency on a lower-heating value basis, or
			 recoverable waste energy (including mechanical, thermal, or electrical energy)
			 that, if not for recovery, would be wasted and may be recovered or generated
			 through modification of an existing facility or addition of a new facility.
			 Allocations may be used for planning, engineering, and feasibility studies as
			 well as project construction and development. Such projects shall—
									(I)reduce or avoid
			 greenhouse gas emissions; and
									(II)(aa)produce thermal energy
			 from renewable energy resources or natural cooling sources;
										(bb)capture and
			 productively use thermal energy from an electric generation facility;
										(cc)integrate new
			 electricity generation into an existing district energy system;
										(dd)capture and
			 productively uses surplus thermal energy from an industrial or municipal
			 process (such as wastewater treatment); or
										(ee)distribute and
			 transfer to buildings the thermal energy from the energy sources described in
			 items (aa) through (dd).
										(vii)Smart grid
			 developmentEnabling the development of a Smart Grid (as
			 described in section 1301 of the Energy Independence and Security Act of 2007
			 (42 U.S.C. 17381)) for State, local government, and other public buildings and
			 facilities, including integration of renewable energy resources and distributed
			 generation, demand response, demand-side management, and systems
			 analysis.
								(B)Conditions
								(i)In
			 generalThe States shall prioritize expansion of existing energy
			 efficiency programs approved and overseen by the State or the appropriate State
			 regulatory authority.
								(ii)SupplementationThe
			 States shall demonstrate that such allowances have been used to supplement, and
			 not to supplant, existing and otherwise available State, local, and ratepayer
			 funding for such purpose.
								(2)Energy
			 conservation and efficiencyAllowances allocated to local
			 governments under subsection (b)(2) shall be used exclusively for energy
			 conservation and efficiency purposes specified under section 543 of the Energy
			 Independence and Security Act of 2007 (42 U.S.C. 17153).
						(3)State and MPO
			 grantsAllocation to the Secretary of Transportation for grants
			 to States and metropolitan planning organizations under subsection (b)(3) shall
			 be used exclusively for the Transportation Greenhouse Gas Reduction program in
			 accordance with sections 831 and 832 of the Clean Air Act.
						(d)ReportingEach
			 Indian tribe, State, local government, metropolitan planning organization, and
			 renewable electricity generating company directly receiving allowances or
			 allowance value under this section shall submit to the Administrator a report
			 that contains a list of entities receiving allowances or allowance value under
			 this section.
					(e)EnforcementIf
			 the Administrator determines that an Indian tribe, State, local government,
			 metropolitan planning organization, or renewable electricity generation company
			 is not in compliance with this section, the Administrator may withhold up to
			 twice the number of allowances or allowance value that the Indian tribe, State,
			 local government, metropolitan planning organization, or renewable electricity
			 generation company failed to use in accordance with the requirements of this
			 section, that such Indian tribe, State, local government, metropolitan planning
			 organization, or renewable electricity generation companies would otherwise be
			 eligible to receive under this section in later years. Allowances withheld
			 pursuant to this subsection shall be distributed among the remaining Indian
			 tribes, States, local governments, metropolitan planning organizations, and
			 renewable electricity generation companies in accordance with subsection
			 (b).
					203.Energy
			 efficiency in building codesThe Administrator shall distribute emission
			 allowances allocated for the following vintage year pursuant to section
			 771(a)(9) of the Clean Air Act among the States in accordance with the formula
			 described in section 202 of this division exclusively for the purpose of
			 section 163 of division A.
				204.Building
			 retrofit programThe
			 Administrator shall distribute emission allowances allocated for the following
			 vintage year pursuant to section 771(a)(10) of the Clean Air Act among the
			 States in accordance with the formula described in section 202 of this division
			 exclusively for the purpose of section 164 of division A.
				205.Energy
			 Innovation Hubs
					(a)PurposeThe
			 Secretary shall carry out a program in accordance with this section to
			 establish Energy Innovation Hubs to enhance the economic, environmental, and
			 energy security of the United States by promoting commercial application of
			 clean, indigenous energy alternatives to oil and other fossil fuels, reducing
			 greenhouse gas emissions, and ensuring that the United States maintains a
			 technological lead in the development and commercial application of
			 state-of-the-art energy technologies.
					(b)Distribution of
			 allowances to energy innovation hubsThe Secretary shall, in
			 accordance with the requirements of this section, distribute to eligible
			 consortia allowances allocated for the following vintage year under section
			 772(a)(11) of the Clean Air Act.
					206.ARPA–E
			 research
					(a)DefinitionsFor
			 purposes of this section:
						(1)AllowanceThe term allowance means an
			 emission allowance established under section 721 of the Clean Air Act.
						(2)DirectorThe
			 term Director means Director of the Advanced Research Projects
			 Agency–Energy.
						(b)Distribution of
			 allowancesThe Director, in
			 accordance with this section, shall distribute allowances allocated for the
			 following vintage year under section 771(a)(12) of the Clean Air Act. Such
			 allowances shall be distributed on a competitive basis to institutions of
			 higher education, companies, research foundations, trade and industry research
			 collaborations, or consortia of such entities, or other appropriate research
			 and development entities to achieve the goals of the Advanced Research Projects
			 Agency-Energy (as described in section 5012(c) of the America COMPETES Act (42
			 U.S.C. 16538(c))) through targeted acceleration of—
						(1)novel early-stage
			 energy research with possible technology applications;
						(2)development of
			 techniques, processes, and technologies, and related testing and
			 evaluation;
						(3)development of
			 manufacturing processes for technologies; and
						(4)demonstration and
			 coordination with nongovernmental entities for commercial applications of
			 technologies and research applications.
						(c)Supplement not
			 supplantAssistance provided under this section shall be used to
			 supplement, and not to supplant, any other Federal resources available to carry
			 out activities described in this section.
					207.International
			 clean energy deployment programThe Secretary of State shall distribute
			 emission allowances allocated for the following vintage year pursuant to
			 section 771(a)(13) of the Clean Air Act exclusively for the purpose of section
			 323 of division A.
				208.International
			 climate change adaptation and global securityThe Secretary of State shall distribute
			 emission allowances allocated for the following vintage year pursuant to
			 section 771(a)(14) of the Clean Air Act exclusively for the purpose of section
			 324 of division A.
				209.Energy
			 efficiency and renewable energy worker training
					(a)Establishment of
			 fundThere is established in the Treasury a separate account, to
			 be known as the Energy Efficiency and Renewable Energy Worker Training
			 Fund.
					(b)Auction
			 proceedsThe Administrator shall deposit the proceeds of the
			 auction conducted pursuant to section 771(b)(5) of the Clean Air Act in the
			 Energy Efficiency and Renewable Energy Worker Training Fund.
					(c)Availability of
			 amountsThe Secretary of Energy shall use the amounts deposited
			 in the Energy Efficiency and Renewable Energy Worker Training Fund under
			 subsection (b) to carry out section 171(e)(8) of the Workforce Investment Act
			 of 1998 (29 U.S.C. 2916(e)(8)) without further appropriation or fiscal year
			 limitation.
					210.Worker
			 transition
					(a)Establishment of
			 fundThere is established in the Treasury a separate account, to
			 be known as the Worker Transition Fund.
					(b)Auction
			 proceedsThe Administrator shall deposit the proceeds of the
			 auction conducted pursuant to section 771(b)(6) of the Clean Air Act in the
			 Worker Transition Fund.
					(c)Availability of
			 amountsThe amounts deposited in the Worker Transition Fund shall
			 be used to carry out part 2 of subtitle A of title III of division A.
					211.State programs
			 for greenhouse gas reduction and climate adaptation
					(a)DefinitionsIn
			 this section:
						(1)Alaska native
			 villageThe term Alaska Native village means a
			 federally recognized Indian tribe located in the State of Alaska and listed in
			 the Bureau of Indian Affairs publication entitled Indian Entities
			 Recognized and Eligible to Receive Services from the United States Bureau of
			 Indian Affairs (74 Fed. Reg. 40218 (Aug. 11, 2009)).
						(2)AllowanceThe
			 term allowance means an emission allowance established under
			 section 721 of the Clean Air Act.
						(3)Indian
			 tribeThe term Indian tribe has the meaning given
			 the term in section 4 of the Indian Self-Determination and Education Assistance
			 Act (25 U.S.C. 450b).
						(4)SCCR
			 AccountThe term SCCR Account means a State Climate
			 Change Response Account established under subsection (d)(5).
						(5)Vintage
			 yearThe term vintage year has the meaning given
			 that term in section 700 of the Clean Air Act.
						(b)Regulations;
			 Coordination
						(1)RegulationsNot
			 later than 2 years after the date of enactment of this Act, the Administrator,
			 or the heads of such Federal agencies as the President may designate, shall
			 promulgate regulations to implement this section.
						(2)CoordinationIf
			 the President designates more than 1 Federal agency to implement this section,
			 the President shall require such agencies to establish a memorandum of
			 understanding providing for coordination of rulemaking and other implementing
			 activities, in accordance with this section.
						(c)State climate
			 change response and transportation fund
						(1)Establishment of
			 fundThere is established in the Treasury a separate account, to
			 be known as the State Climate Change Response and Transportation
			 Fund.
						(2)Auction proceeds
			 deposited to fundThe Administrator shall deposit the proceeds of
			 the auction conducted pursuant to section 771(b)(7) of the Clean Air Act in the
			 State Climate Change Response and Transportation Fund.
						(3)Availability of
			 amountsAll amounts deposited in the State Climate Change
			 Response and Transportation Fund shall be available, without further
			 appropriation or fiscal year limitation, to carry out this section.
						(d)Distribution of
			 allowance proceeds
						(1)In
			 generalThe Administrator shall distribute, in accordance with
			 this section, proceeds of the auction of allowances allocated for the following
			 vintage year that have been deposited in the State Climate Change Response and
			 Transportation Fund pursuant to subsection (c)(2).
						(2)Reservation and
			 allocationThe Administrator shall—
							(A)reserve 10 percent
			 of the proceeds of such allowances described in paragraph (1) for distribution
			 among coastal and Great Lakes States in accordance with subsection (f);
							(B)after consultation
			 with the Secretary of the Interior, reserve at least 1 percent of the proceeds
			 of those allowances for distribution to Indian tribes in accordance with
			 subsection (e); and
							(C)distribute the
			 remaining proceeds of those allowances to fund State and local government
			 programs for greenhouse gas reduction and climate adaptation, with such
			 remaining proceeds divided equally between—
								(i)funding of
			 transportation grant programs under subsection (g); and
								(ii)funding of other
			 programs administered by the States, with the proceeds to be deposited in and
			 administered through the State Climate Change Response Accounts established
			 pursuant to paragraph (5).
								(3)Formula for
			 distributionThe Administrator shall distribute the proceeds to
			 be allocated pursuant to paragraph (2)(C)(ii) ratably among the States based on
			 the product obtained by multiplying—
							(A)the population of
			 a State; and
							(B)the allocation
			 factor for the State determined under paragraph (4).
							(4)State allocation
			 factors
							(A)In
			 generalExcept as provided in subparagraph (B), the allocation
			 factor for a State shall be the quotient obtained by dividing—
								(i)the per capita
			 income of all individuals in the United States; by
								(ii)the per capita
			 income of all individuals in the State.
								(B)Limitation
								(i)MaximumIf
			 the allocation factor for a State as calculated under subparagraph (A) would
			 exceed 1.2, the allocation factor for such State shall be 1.2.
								(ii)MinimumIf
			 the allocation factor for a State as calculated under subparagraph (A) would be
			 less than 0.8, the allocation factor for such State shall be 0.8.
								(C)Per capita
			 incomeFor purposes of this paragraph, per capita income shall
			 be—
								(i)determined at
			 2-year intervals; and
								(ii)subject to
			 subparagraph (D), equal to the average of the annual per capita incomes for the
			 most recent period of 3 consecutive years for which satisfactory data are
			 available from the Department of Commerce at the time such determination is
			 made.
								(D)Revenue directly
			 resulting from a presidentially declared major disaster
								(i)In
			 generalFor purposes of this paragraph, per capita income from 1
			 or more of the sources described in clause (ii) shall be reduced or excluded if
			 the Secretary of Commerce—
									(I)(in consultation
			 with the Administrator and the heads of the departments or agencies involved)
			 determines that the income accrues to persons as the result of a major disaster
			 designated by the President under the Robert T. Stafford Disaster Relief and
			 Emergency Assistance Act (42 U.S.C. 5121 et seq.); and
									(II)finds that the
			 inclusion of 1 or more of the income sources, in whole or in part, results in a
			 transitory, rather than a sustainable, increase in a State’s per capita income
			 level relative to the national average.
									(ii)Sources of
			 incomeThe sources of income referred to in clause (i) are the
			 following:
									(I)Property and
			 casualty insurance (including homeowners and renters insurance).
									(II)The National
			 Flood Insurance Program of the Federal Emergency Management Agency.
									(III)The Individual
			 and Family Grants Program of the Federal Emergency Management Agency.
									(IV)The Disaster
			 Housing Program of the Federal Emergency Management Agency.
									(V)The Community
			 Development Block Grant Program of the Department of Housing and Urban
			 Development.
									(VI)The Disaster
			 Unemployment Assistance Program of the Department of Labor.
									(VII)Any other source
			 determined appropriate by the Administrator.
									(5)State climate
			 change response accountsEach State shall establish a State
			 Climate Change Response Account, to be administered pursuant to State law, to
			 receive and distribute the amounts provided under paragraph (2)(C)(ii). State
			 regulations and implementing procedures relating to such accounts shall require
			 compliance with the provisions of this section and all other applicable
			 provisions of Federal law.
						(e)Distribution to
			 Indian tribes
						(1)In
			 generalThe Administrator, or the heads of such Federal agencies
			 as the President may designate, shall promulgate regulations establishing a
			 program to distribute allowance proceeds to Indian tribes, in accordance with
			 the requirements of this section, of which not less than 18 percent shall be
			 allocated to Alaska Native Villages for each year.
						(2)Use of
			 proceedsAllowance proceeds distributed to Indian tribes shall be
			 used exclusively—
							(A)in accordance with
			 subsection (h); and
							(B)in compliance with
			 any approved tribal climate change response plan.
							(f)Distribution to
			 coastal and Great Lakes StatesThe Administrator, or the heads of
			 such other Federal agencies as the President may designate, shall distribute
			 proceeds of emission allowances for coastal State economic protection each
			 fiscal year, in accordance with section 384 of division A.
					(g)Distribution of
			 transportation grants
						(1)Distribution of
			 transportation grants
							(A)In
			 generalThe Secretary of Transportation, in consultation with the
			 Administrator, shall distribute the amounts allocated for transportation grants
			 each fiscal year in accordance with subsection (d)(2)(C)(i) as grants to public
			 transportation agencies (including designated recipients (as defined in section
			 5307(a) and section 5340 of title 49, United States Code)) and recipients and
			 sub-recipients (as defined in section 5311(a) of title 49, United States
			 Code).
							(B)FormulaIn
			 providing grants under this subsection, the Secretary shall distribute—
								(i)80 percent of the
			 funds in accordance with the formula and conditions governing grants under
			 section 5307 of title 49, United States Code;
								(ii)10 percent of the
			 funds in accordance with the formula and conditions governing grants under
			 section 5311 of title 49, United States Code; and
								(iii)10 percent of
			 the funds in accordance with the formula and conditions governing grants under
			 section 5340 of title 49, United States Code.
								(h)Uses of
			 allowance proceeds deposited to sccr accounts
						(1)In
			 generalStates shall use allowance proceeds deposited to SCCR
			 Accounts under subsection (d)(2)(C)(ii) exclusively for the development and
			 implementation of projects, programs, or measures as described in this section
			 to address climate change by reducing emissions of greenhouse gases or by
			 building resilience to the impacts of climate change, including impacts such
			 as—
							(A)extreme weather
			 events, such as flooding and tropical cyclones;
							(B)more frequent
			 heavy precipitation events;
							(C)water scarcity and
			 adverse impacts on water quality;
							(D)stronger and
			 longer heat waves;
							(E)more frequent and
			 severe droughts;
							(F)rises in sea
			 level;
							(G)ecosystem
			 disruption;
							(H)increased wildfire
			 risk;
							(I)increased air
			 pollution;
							(J)effects on public
			 health;
							(K)impaired
			 transportation systems and infrastructure; and
							(L)reduced
			 productivity of agricultural or ranching operations.
							(2)RequirementsThe
			 allowance proceeds received by each SCCR Account for each fiscal year shall be
			 used by the State exclusively to fund the following categories of activities,
			 in compliance with the provisions of approved State climate change response
			 plans:
							(A)Grants to fund
			 water system mitigation and adaptation partnerships in accordance with section
			 381 of division A.
							(B)Flood control,
			 protection, prevention and response programs and projects in accordance with
			 section 382 of division A.
							(C)Programs or
			 projects implemented by State agencies as owners or operators of water systems
			 to address any ongoing or forecasted climate-related impact on water quality,
			 water supply or reliability, for 1 or more of the purposes listed in section
			 381(d) of division A.
							(D)Programs or
			 projects to reduce greenhouse gas emissions through recycling or for increasing
			 recycling rates in accordance with section 154 of division A.
							(E)Programs and
			 projects addressing adverse impacts of climate change affecting agriculture or
			 ranching activities.
							(F)Programs or
			 projects addressing air pollution or air quality impacts caused or exacerbated
			 by climate change.
							(G)Programs or
			 projects to reduce greenhouse gas emissions that result in a decrease in
			 emissions of other air pollutants.
							(3)Distribution for
			 local governmentsNot less than 12.5 percent of the proceeds
			 deposited to SCCR Accounts shall be distributed by each State to units of local
			 government within such State, to be used exclusively to support the categories
			 of climate change response efforts listed in paragraph (2).
						(4)Vulnerable
			 populationsIn deploying allowance proceeds under this section,
			 States and units of local government shall ensure that programs and projects
			 are funded responding to impacts affecting socially and economically vulnerable
			 populations, including—
							(A)persons of
			 low-income (as defined in title I of the Housing and Community Development Act
			 of 1974, (42 U.S.C. 5301 et seq.));
							(B)members of
			 socially disadvantaged groups (as defined in section 2501(e)(2) of the Food,
			 Agriculture, Conservation, and Trade Act of 1990 (7 U.S.C. 2279(e)(2)));
							(C)individuals over
			 65 years of age and under 5 years of age; and
							(D)individuals with
			 disabilities.
							(5)Intent of
			 CongressIt is the intent of the Congress that allowances
			 distributed to carry out this section should be used to supplement, and not
			 replace, existing sources of funding used to address and build resilience to
			 the impacts of climate change.
						(i)State and tribal
			 climate change response plans
						(1)In
			 generalThe regulations promulgated pursuant to subsection (b)
			 shall include requirements for submission and approval of State and tribal
			 climate change response plans under this section. Beginning with vintage year
			 2012, distribution of allowance proceeds to a State pursuant to this section
			 shall be contingent on approval of a State climate change response plan for
			 such State that meets the requirements of such regulations.
						(2)RequirementsRegulations
			 promulgated under this section shall require, at minimum, that State climate
			 change response plans—
							(A)assess and
			 prioritize the vulnerability of a State to a broad range of impacts of climate
			 change, based on the best available science;
							(B)identify and
			 prioritize specific cost-effective projects, programs, and measures to mitigate
			 and build resilience to current and predicted impacts of climate change,
			 including projects, programs, and measures within each of the categories of
			 activities listed in subsection (h)(2);
							(C)include an
			 assessment of potential for carbon reduction through changes to land management
			 policies (including enhancement or protection of forest carbon sinks);
							(D)ensure that the
			 State fully considers and undertakes, to the maximum extent practicable,
			 initiatives that—
								(i)protect or enhance
			 natural ecosystem functions, including protection, maintenance, or restoration
			 of natural infrastructure such as wetlands, reefs, and barrier islands to
			 buffer communities from floodwaters or storms, watershed protection to maintain
			 water quality and groundwater recharge, or floodplain restoration to improve
			 natural flood control capacity;
								(ii)where
			 appropriate, use nonstructural approaches, including practices that use,
			 enhance, or mimic the natural hydrologic cycle processes of infiltration,
			 evapotranspiration, and use; or
								(iii)where
			 appropriate, protect forested land via scientifically based ecological
			 restoration practices, including by reducing fuel loads, restoring forest
			 diversity, and conducting research on pest mitigation;
								(E)give consideration
			 to impacts affecting socially and economically vulnerable populations,
			 including—
								(i)persons of
			 low-income (as defined in title I of the Housing and Community Development Act
			 of 1974 (42 U.S.C. sec. 5301 et seq.));
								(ii)members of
			 socially disadvantaged groups (as defined in section 2501(e)(2) of the Food,
			 Agriculture, Conservation, and Trade Act of 1990 (7 U.S.C. 2279(e)(2)));
								(iii)persons over 65
			 years of age and under 5 years of age; and
								(iv)persons with
			 disabilities;
								(F)use pre-disaster
			 mitigation, emergency response, and public insurance programs to mitigate the
			 impacts of climate change;
							(G)be consistent with
			 Federal conservation and environmental laws and, to the maximum extent
			 practicable, avoid environmental degradation; and
							(H)be revised and
			 resubmitted for approval not less frequently than every 5 years.
							(3)Tribal climate
			 change response plansRequirements for tribal climate change
			 response plans should include the requirements listed in subparagraphs (A)
			 through (H) of paragraph (2), as appropriate, but may vary from those of State
			 climate change response plans to the extent necessary to account for the
			 special circumstances of Indian tribes.
						(4)Coordination
			 with prior planning effortsIn implementing this subsection, the
			 Administrator, or the heads of such Federal agencies as the President may
			 designate, shall—
							(A)draw upon lessons
			 learned and best practices from pre-existing State and tribal climate change
			 response planning efforts;
							(B)seek to avoid
			 duplication of such efforts; and
							(C)ensure that the
			 plans developed under this section are developed in coordination with State
			 natural resources adaptation plans developed under section 369 of division
			 A.
							(j)ReportingNot
			 later than 1 year after each date of receipt of allowance proceeds under this
			 section, and biennially thereafter until the value of any allowance proceeds
			 received under this section has been fully expended, each State or Indian tribe
			 receiving allowance proceeds under this section shall submit to the
			 Administrator, or the heads of such Federal agencies as the President may
			 designate, a report that—
						(1)provides a full
			 accounting for the use by the State or Indian tribe of allowance proceeds
			 distributed under this section, including a description of the projects,
			 programs, or measures supported using such proceeds;
						(2)includes a report
			 prepared by an independent third party, in accordance with such regulations as
			 are promulgated by the Administrator or the heads of such other Federal
			 agencies as the President may designate, evaluating the performance of the
			 projects, programs, or measures supported under this section; and
						(3)identifies any use
			 by the State or Indian tribe of allowance proceeds distributed under this
			 section for the reduction of flood and storm damage and the effects of climate
			 change on water and flood protection infrastructure.
						(k)AuditingThe
			 Administrator, or the heads of such Federal agencies as the President may
			 designate, shall have authority to conduct such audits or other review of
			 States implementation of and compliance with this section as such Federal
			 officials may in their discretion determine to be necessary or
			 appropriate.
					(l)EnforcementIf
			 the Administrator, or the heads of such Federal agencies as the President may
			 designate, determine that a State or Indian tribe is not in compliance with
			 this section, the Administrator or such other agency head may withhold a
			 quantity of the allowance proceeds equal to up to twice the quantity of
			 allowance proceeds that the State or Indian tribe failed to use in accordance
			 with the requirements of this section, that such State or Indian tribe would
			 otherwise be eligible to receive under this section in 1 or more later years.
			 Allowance proceeds withheld pursuant to this subsection shall be distributed
			 among the remaining States or Indian tribes ratably in accordance with—
						(1)the formula under
			 subsection (d), in the case of allowances withheld from a State; or
						(2)in accordance with
			 subsection (e), in the case of allowance proceeds withheld from an Indian
			 tribe.
						212.Climate Change
			 Health Protection and Promotion Fund
					(a)Establishment of
			 fundThere is established in the Treasury a separate account, to
			 be known as the Climate Change Health Protection and Promotion
			 Fund.
					(b)Auction
			 proceedsThe Administrator shall deposit the proceeds of the
			 auction pursuant to section 771(b)(8) of the Clean Air Act in the Climate
			 Change Health Protection and Promotion Fund.
					(c)Availability of
			 AmountsAll amounts deposited in the Climate Change Health
			 Protection and Promotion Fund shall be available to the Secretary of Health and
			 Human Services to carry out subpart B of subtitle C of title III of division A,
			 without further appropriation or fiscal year limitation.
					(d)Distribution of
			 funds by HHSIn carrying out subpart B of subtitle C of title III
			 of division A, the Secretary of Health and Human Services may make funds
			 deposited in the Climate Change Health Protection and Promotion Fund available
			 to—
						(1)other departments,
			 agencies, and offices of the Federal Government;
						(2)foreign, State,
			 tribal, and local governments; and
						(3)such other
			 entities as the Secretary determines to be appropriate.
						(e)Supplement, not
			 replaceIt is the intent of Congress that funds made available to
			 carry out subpart B of subtitle C of title III of division A should be used to
			 supplement, and not replace, existing sources of funding for public
			 health.
					213.Climate change
			 safeguards for natural resources conservation
					(a)Establishment of
			 fundThere is established in the Treasury a separate account, to
			 be known as the Natural Resources Climate Change Adaptation
			 Account.
					(b)Auction
			 proceedsThe Administrator shall deposit the proceeds of the
			 auction conducted pursuant to section 771(b)(9) of the Clean Air Act in the
			 Natural Resources Climate Change Adaptation Account.
					(c)Availability of
			 amountsAll amounts deposited in the Natural Resources Climate
			 Change Adaptation Account shall be available without further appropriation or
			 fiscal year limitation solely for the purposes of section 370 of division
			 A.
					214.Nuclear worker
			 training
					(a)Establishment of
			 fundThere is established in the Treasury a separate account, to
			 be known as the Nuclear Worker Training Fund.
					(b)Auction
			 proceedsThe Administrator shall deposit the proceeds of the
			 auction conducted pursuant to section 771(b)(10) of the Clean Air Act in the
			 Nuclear Worker Training Fund.
					(c)Availability of
			 amountsAll amounts deposited in the Nuclear Worker Training Fund
			 shall be available without further appropriation or fiscal year limitation
			 solely for the purpose of carrying out section 132 of division A.
					215.Supplemental
			 agriculture, renewable energy, and forestry
					(a)Establishment of
			 fundThere is established in the Treasury a separate account, to
			 be known as the Supplemental Agriculture, Renewable Energy, and Forestry
			 Fund.
					(b)Auction
			 proceedsThe Administrator shall deposit the proceeds of the
			 auction conducted pursuant to section 771(b)(11) of the Clean Air Act in the
			 Supplemental Agriculture, Renewable Energy, and Forestry Fund.
					(c)Availability of
			 amountsAll amounts deposited in the Supplemental Agriculture,
			 Renewable Energy, and Forestry Fund shall be available without further
			 appropriation or fiscal year limitation solely for the purpose of carrying out
			 section 155 of division A.
					
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Clean Energy Jobs and American
			 Power Act.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of
				contents.
					Sec. 2. Findings.
					Sec. 3. Economywide emission
				reduction goals.
					Sec. 4.
				Definitions.
					DIVISION A—Authorizations for pollution
				reduction, transition, and adaptation
					Sec. 101. Structure of Act.
					Sec. 102. Requirements relating to Federal
				advisory committees.
					Sec. 103. Voluntary renewable energy
				markets.
					TITLE I—Greenhouse gas reduction
				programs
					Subtitle A—Clean transportation
					Sec. 111. Emission
				standards.
						PART B—Mobile
				  Sources
						Sec. 821. Greenhouse gas emission standards for
				  mobile sources.
					Sec. 112. Greenhouse gas emission reductions
				through transportation efficiency.
						PART C—Transportation
				  emissions
						Sec. 831. Greenhouse gas emission reductions
				  through transportation efficiency.
					Sec. 113. Transportation greenhouse gas
				emission reduction program grants.
						Sec. 832. Transportation greenhouse gas
				  emission reduction program grants.
					Sec. 114. Smartway transportation efficiency
				program.
						Sec. 822. SmartWay transportation efficiency
				  program.
					Subtitle B—Carbon capture and
				sequestration
					Sec. 121. National strategy.
					Sec. 122. Regulations for geological
				sequestration sites.
						Sec. 813. Geological storage
				  sites.
					Sec. 123. Studies and reports.
					Sec. 124. Performance standards for new
				coal-fueled power plants.
						Sec. 812. Performance standards for new
				  coal-fired power plants.
					Sec. 125. Carbon capture and sequestration
				demonstration and early deployment program.
					Subtitle C—Nuclear and advanced
				technologies
					Sec. 131. Findings and policy.
					Sec. 132. Nuclear worker training.
					Sec. 133. Nuclear safety and waste management
				programs.
					Subtitle D—Water efficiency
					Sec. 141. WaterSense.
					Sec. 142. Federal procurement of
				water-efficient products.
					Sec. 143. State residential water efficiency
				and conservation incentives program.
					Subtitle E—Miscellaneous
					Sec. 151. Office of Consumer
				Advocacy.
					Sec. 152. Clean technology business competition
				grant program.
					Sec. 153. Product carbon disclosure
				program.
					Sec. 154. State recycling programs.
					Sec. 155. Supplemental agriculture, abandoned
				mine land, and forestry greenhouse gas reduction and renewable energy
				program.
					Sec. 156. Economic Development Climate Change
				Fund.
						Sec. 219. Economic Development Climate Change
				  Fund.
					Sec. 157. Study of risk-based programs
				addressing vulnerable areas.
					Sec. 158. Efficient Buildings
				Program.
					Subtitle F—Energy Efficiency and Renewable
				Energy
					Sec. 161. Renewable energy.
					Sec. 162. Advanced biofuels.
					Sec. 163. Energy efficiency in building
				codes.
					Sec. 164. Retrofit for energy and environmental
				performance.
					Sec. 165. Certified stoves program.
					Sec. 166. Renewable fuel standard.
					Sec. 167. Tree planting programs.
					Subtitle G—Emission Reductions from Public
				Transportation Vehicles
					Sec. 171. Short title.
					Sec. 172. State fuel economy regulation for
				taxicabs.
					Sec. 173. State regulation of motor vehicle
				emissions for taxicabs.
					Subtitle H—Clean Energy and Natural
				Gas
					Sec. 181. Clean Energy and Accelerated Emission
				Reduction Program.
					Sec. 182. Advanced natural gas
				technologies.
					TITLE II—Research
					Subtitle A—Energy Research
					Sec. 201. Advanced energy research.
					Subtitle B—Drinking water adaptation,
				technology, education, and research
					Sec. 211. Effects of climate change on drinking
				water utilities.
					TITLE III—Transition and adaptation
					Subtitle A—Green jobs and worker
				transition
					PART 1—Green jobs
					Sec. 301. Clean energy curriculum development
				grants.
					Sec. 302. Development of Information and
				Resources clearinghouse for vocational education and job training in renewable
				energy sectors.
					Sec. 303. Green construction careers
				demonstration project.
					PART 2—Climate change worker adjustment
				assistance 
					Sec. 311. Petitions, eligibility requirements,
				and determinations.
					Sec. 312. Program benefits.
					Sec. 313. General provisions.
					Subtitle B—International climate change
				programs
					Sec. 321. Strategic Interagency Board on
				International Climate Investment.
					Sec. 322. Emission reductions from reduced
				deforestation.
						PART E—Supplemental emission
				  reductions
						Sec. 751.
				  Definitions.
						Sec. 752.
				  Purposes.
						Sec. 753. Emission reductions from reduced
				  deforestation.
					Sec. 323. International Clean Energy Deployment
				Program.
					Sec. 324. International climate change
				adaptation and global security program.
					Sec. 325. Evaluation and reports.
					Sec. 326. Report on climate actions of major
				economies.
					Subtitle C—Adapting to climate
				change
					PART 1—Domestic adaptation
					SUBPART A—National Climate Change Adaptation
				Program
					Sec. 341. National Climate Change Adaptation
				Program.
					Sec. 342. Climate services.
					SUBPART B—Public health and climate
				change
					Sec. 351. Sense of Congress on public health
				and climate change.
					Sec. 352. Relationship to other
				laws.
					Sec. 353. National strategic action
				plan.
					Sec. 354. Advisory board.
					Sec. 355. Reports.
					Sec. 356. Definitions.
					SUBPART C—Climate change safeguards for natural
				resources conservation
					Sec. 361. Purposes.
					Sec. 362. Natural resources climate change
				adaptation policy.
					Sec. 363. Definitions.
					Sec. 364. Council on Environmental
				Quality.
					Sec. 365. Natural Resources Climate Change
				Adaptation Panel.
					Sec. 366. Natural Resources Climate Change
				Adaptation Strategy.
					Sec. 367. Natural resources adaptation science
				and information.
					Sec. 368. Federal natural resource agency
				adaptation plans.
					Sec. 369. State natural resources adaptation
				plans.
					Sec. 370. Natural Resources Climate Change
				Adaptation Account.
					Sec. 371. National Fish and Wildlife Habitat
				and Corridors Information Program.
					Sec. 372. Additional provisions regarding
				Indian tribes.
					SUBPART D—Additional Climate Change Adaptation
				Programs
					Sec. 381. Water system mitigation and
				adaptation partnerships.
					Sec. 382. Flood control, protection,
				prevention, and response.
					Sec. 383. Wildfire.
					Sec. 384. Coastal and Great Lakes State
				adaptation program.
					DIVISION B—Pollution Reduction and
				Investment
					TITLE I—Reducing global warming
				pollution
					Subtitle A—Reducing global warming
				pollution
					Sec. 101. Reducing global warming
				pollution.
						TITLE VII—Global warming pollution reduction
				  and investment program
						PART A—Global warming pollution reduction goals
				  and targets
						Sec. 701.
				  Findings.
						Sec. 702. Economywide reduction
				  goals.
						Sec. 703. Reduction targets for specified
				  sources.
						Sec. 704. Supplemental pollution
				  reductions.
						Sec. 705. Review and program
				  recommendations.
						Sec. 706. National Academy
				  review.
						Sec. 707. Presidential response and
				  recommendations.
						Sec. 708. Consultation with
				  States.
						PART B—Designation and registration of
				  greenhouse gases
						Sec. 711. Designation of greenhouse
				  gases.
						Sec. 712. Carbon dioxide equivalent value of
				  greenhouse gases.
						Sec. 713. Greenhouse gas
				  registry.
						Sec. 714. Perfluorocarbon and other
				  nonhydrofluorocarbon fluorinated substance production
				  regulation.
						PART C—Program
				  rules
						Sec. 721. Emission
				  allowances.
						Sec. 722. Prohibition of excess
				  emissions.
						Sec. 723. Penalty for
				  noncompliance.
						Sec. 724.
				  Trading.
						Sec. 725. Banking and
				  borrowing.
						Sec. 726. Market Stability
				  Reserve.
						Sec. 727.
				  Permits.
						Sec. 728. International emission
				  allowances.
						PART
				  D—Offsets
						Sec. 731. Offsets Integrity Advisory
				  Board.
						Sec. 732. Establishment of offsets
				  program.
						Sec. 733. Eligible project
				  types.
						Sec. 734. Requirements for offset
				  projects.
						Sec. 735. Approval of offset
				  projects.
						Sec. 736. Verification of offset
				  projects.
						Sec. 737. Issuance of offset
				  credits.
						Sec. 738.
				  Audits.
						Sec. 739. Program review and
				  revision.
						Sec. 740. Early offset
				  supply.
						Sec. 741. Environmental
				  considerations.
						Sec. 742.
				  Trading.
						Sec. 743. Office of Offsets
				  Integrity.
						Sec. 744. International offset
				  credits.
					Sec. 102.
				Definitions.
						Sec. 700.
				  Definitions.
					Sec. 103. Offset reporting
				requirements.
					Subtitle B—Disposition of
				allowances
					Sec. 111. Disposition of allowances for global
				warming pollution reduction program.
						PART G—Disposition of
				  allowances
						Sec. 771. Allocation of emission
				  allowances.
						Sec. 772. Electricity
				  consumers.
						Sec. 773. Natural gas
				  consumers.
						Sec. 774. Home heating oil and propane
				  consumers.
						Sec. 775. Domestic fuel
				  production.
						Sec. 776. Consumer
				  protection.
						Sec. 777. Exchange for State-issued
				  allowances.
						Sec. 778. Auction
				  procedures.
						Sec. 779. Auctioning allowances for other
				  entities.
						Sec. 780. Commercial deployment of carbon
				  capture and permanent sequestration
				  technologies.
						Sec. 781. Oversight of
				  allocations.
						Sec. 782. Early action
				  recognition.
						Sec. 783. Establishment of Deficit Reduction
				  Fund.
					Subtitle C—Additional greenhouse gas
				standards
					Sec. 121. Greenhouse gas
				standards.
						TITLE VIII—Additional greenhouse gas
				  standards
						Sec. 801.
				  Definitions.
						PART A—Stationary source
				  standards
						Sec. 811. Standards of
				  performance.
					Sec. 122. HFC
				regulation.
						Sec. 619. Hydrofluorocarbons
				  (HFCs).
					Sec. 123. Black
				carbon.
						PART E—Black
				  carbon
						Sec. 851. Black
				  carbon.
					Sec. 124. States.
					Sec. 125. State
				programs.
						PART
				  F—Miscellaneous
						Sec. 861. State
				  programs.
						Sec. 862. Grants for support of air pollution
				  control programs.
						Sec. 863. Reducing acid rain and mercury
				  pollution.
					Sec. 126. Enforcement.
					Sec. 127. Forestry sector greenhouse gas
				accounting.
					Sec. 128. Conforming
				amendments.
						Sec. 508. Emissions of greenhouse
				  gases.
					Sec. 129. Davis-Bacon compliance.
					Subtitle D—Carbon Market Assurance
					Sec. 131. Carbon market assurance.
					Subtitle E—Ensuring Real Reductions in
				Industrial Emissions
					Sec. 141. Ensuring real reductions in
				industrial emissions.
						PART F—Ensuring real reductions in industrial
				  emissions
						Sec. 761.
				  Purposes.
						Sec. 762.
				  Definitions.
						Sec. 763. Eligible industrial
				  sectors.
						Sec. 764. Distribution of emission allowance
				  rebates.
						Sec. 765. International
				  trade.
					TITLE II—Program Allocations
					Sec. 201. Distribution of allowances for
				investment in clean vehicles.
						Sec. 795A. Black carbon reduction grant
				  program.
					Sec. 202. State and local investment in energy
				efficiency and renewable energy.
					Sec. 203. Energy efficiency in building
				codes.
					Sec. 204. Energy Innovation Hubs.
					Sec. 205. ARPA–E research.
					Sec. 206. International clean energy deployment
				program.
					Sec. 207. International climate change
				adaptation and global security.
					Sec. 208. Energy efficiency and renewable
				energy worker training.
					Sec. 209. Worker transition.
					Sec. 210. State programs for greenhouse gas
				reduction and climate adaptation.
					Sec. 211. Climate Change Health Protection and
				Promotion Fund.
					Sec. 212. Climate change safeguards for natural
				resources conservation.
					Sec. 213. Nuclear worker training.
					Sec. 214. Supplemental agriculture, abandoned
				mine land, renewable energy, and forestry.
					Sec. 215. Investment in greenhouse gas
				reductions from the transportation sector.
					Sec. 216. State programs for natural resource
				adaptation activities.
				
			2.FindingsCongress finds that—
			(1)the United States can
			 take back control of the energy future of the United States, strengthen
			 economic competitiveness, safeguard the health of families and the environment,
			 and ensure the national security, of the United States by increasing energy
			 independence;
			(2)creating a clean energy
			 future requires a comprehensive approach that includes support for the
			 improvement of all energy sources, including coal, natural gas, nuclear power,
			 and renewable generation;
			(3)efficiency in the energy
			 sector also represents a critical avenue to reduce energy consumption and
			 carbon pollution, and those benefits can be captured while generating
			 additional savings for consumers;
			(4)substantially increasing
			 the investment in the clean energy future of the United States will provide
			 economic opportunities to millions of people in the United States and drive
			 future economic growth in this country;
			(5)the United States is
			 responsible for many of the initial scientific advances in clean energy
			 technology, but, as of September 2009, the United States has only 5 of the top
			 30 leading companies in solar, wind, and advanced battery technology;
			(6)investment in the clean
			 energy sector will allow companies in the United States to retake a leadership
			 position, and the jobs created by those investments will significantly
			 accelerate growth in domestic manufacturing;
			(7)those opportunities also
			 will result in substantial employment gains in construction, a sector in which
			 the median hourly wage is 17 percent higher than the national median;
			(8)those jobs are
			 distributed throughout the United States, and the highest clean energy economy
			 employment growth rates in the last 10 years were in the States of Idaho,
			 Nebraska, South Dakota, Oregon, and New Mexico;
			(9)focusing on clean energy
			 will dramatically reduce pollution and significantly improve the health of
			 families in and the environment of the United States;
			(10)moving to a low-carbon
			 economy must protect the most vulnerable populations in the United States,
			 including low-income families that are particularly affected by volatility in
			 energy prices;
			(11)if unchecked, the impact
			 of climate change will include widespread effects on health and welfare,
			 including—
				(A)increased outbreaks from
			 waterborne diseases;
				(B)more droughts;
				(C)diminished agricultural
			 production;
				(D)severe storms and
			 floods;
				(E)heat waves;
				(F)wildfires; and
				(G)a substantial rise in sea
			 levels, due in part to—
					(i)melting mountain
			 glaciers;
					(ii)shrinking sea ice;
			 and
					(iii)thawing
			 permafrost;
					(12)the most recent science
			 indicates that the changes described in paragraph (11)(G) are occurring faster
			 and with greater intensity than expected;
			(13)military officials,
			 including retired admirals and generals, concur with the intelligence community
			 that climate change acts as a threat multiplier for instability and presents
			 significant national security challenges for the United States;
			(14)massive portions of the
			 infrastructure of the United States, including critical military
			 infrastructure, are at risk from the effects of climate change;
			(15)impacts are already
			 being felt in local communities within the United States as well as by at-risk
			 populations abroad;
			(16)the Declaration of the
			 Leaders from the Major Economies Forum on Energy and Climate, representing 17
			 of the largest economies in the world, recognizes the need to limit the
			 increase in global average temperatures to within 2 degrees Centigrade, as a
			 necessary step to prevent the catastrophic consequences of climate change;
			 and
			(17)the United States should
			 lead the global community in combating the threat of global climate change and
			 reaching a robust international agreement to address global warming under the
			 United Nations Framework Convention on Climate Change, done at New York on May
			 9, 1992 (or a successor agreement).
			3.Economywide emission
			 reduction goalsThe goals of
			 this Act and the amendments made by this Act are to reduce steadily the
			 quantity of United States greenhouse gas emissions such that—
			(1)in 2012, the quantity of
			 United States greenhouse gas emissions does not exceed 97 percent of the
			 quantity of United States greenhouse gas emissions in 2005;
			(2)in 2020, the quantity of
			 United States greenhouse gas emissions does not exceed 80 percent of the
			 quantity of United States greenhouse gas emissions in 2005;
			(3)in 2030, the quantity of
			 United States greenhouse gas emissions does not exceed 58 percent of the
			 quantity of United States greenhouse gas emissions in 2005; and
			(4)in 2050, the quantity of
			 United States greenhouse gas emissions does not exceed 17 percent of the
			 quantity of United States greenhouse gas emissions in 2005.
			4.DefinitionsIn this Act:
			(1)AdministratorThe term Administrator means
			 the Administrator of the Environmental Protection Agency.
			(2)Indian
			 tribeThe term Indian tribe has the meaning given
			 the term in section 302 of the Clean Air Act (42 U.S.C. 7602).
			(3)StateThe
			 term State has the meaning given that term in section 302 of the
			 Clean Air Act (42 U.S.C. 7602).
			AAuthorizations for
			 pollution reduction, transition, and adaptation
			101.Structure of
			 Act
				(a)Authorized and
			 allocated programsThe following programs authorized under this
			 division are eligible to receive an allocation under title VII of the Clean Air
			 Act:
					(1)The program for
			 greenhouse gas emission reductions through transportation efficiency under part
			 C of title VIII the Clean Air Act (as added by sections 112 and 113 of this
			 division) and section 215 of division B.
					(2)The program for nuclear
			 worker training under section 132 of this division and 213 of division
			 B.
					(3)State recycling programs
			 under section 154 of this division and section 210 of division B.
					(4)The supplemental
			 agriculture and forestry greenhouse gas reduction and renewable energy program
			 under section 155 of this division and section 214 of division B.
					(5)The program for energy
			 efficiency in building codes under section 163 of this division and section 203
			 of division B.
					(6)The program for retrofit
			 for energy and environmental performance under section 164 of this
			 division.
					(7)The program for worker
			 transition under part 2 of subtitle A of title III of this division and section
			 209 of division B.
					(8)The program for public
			 health and climate change under subpart B of part 1 of subtitle C of title III
			 of this division and section 211 of division B.
					(9)The program for climate
			 change safeguards for natural resources conservation under subpart C of part 1
			 of subtitle C of title III of this division, sections 212 and 216 of division
			 B, including—
						(A)State programs for
			 natural resource adaptation under section 370(a)(1) of division A, and section
			 216 of division B; and
						(B)the Natural Resources
			 Climate Change Adaptation Account under paragraphs (2) through (6) of section
			 370(a) of division A, and section 212 of division B.
						(10)The program for emission
			 reductions from reduced deforestation under section 753 of the Clean Air Act
			 (as added by section 322 of this division).
					(11)The International Clean
			 Energy Deployment Program under section 323 of this division and section 206 of
			 division B.
					(12)The international
			 climate change adaptation and global security program under 324 of this
			 division and section 207 of division B.
					(13)The program for water
			 system mitigation and adaptation partnerships under section 381 of this
			 division and section 210 of division B.
					(14)The program for flood
			 control, protection, prevention, and response under section 382 of this
			 division and section 210 of division B.
					(15)The program for wildfire
			 under section 383 of this division and section 210 of division B.
					(16)The Coastal and Great
			 Lakes State Adaptation Program under section 384 of this division and section
			 210 of division B.
					(b)Allocated
			 programsThe following allocations are provided under title VII
			 of the Clean Air Act:
					(1)The Market Stability
			 Reserve Fund under section 726 of the Clean Air Act (as added by section 101 of
			 division B).
					(2)The program to ensure
			 real reductions in industrial emissions under part F of title VII of the Clean
			 Air Act (as added by section 141 of division B).
					(3)The program for
			 electricity consumers pursuant to section 772 of the Clean Air Act (as added by
			 section 111 of division B).
					(4)The program for natural
			 gas consumers pursuant to section 773 of the Clean Air Act (as added by section
			 111 of division B).
					(5)The program for home
			 heating oil and propane consumers pursuant to section 774 of the Clean Air Act
			 (as added by section 111 of division B).
					(6)The program for domestic
			 fuel production, including petroleum refiners and small business refiners,
			 under section 775 of the Clean Air Act (as added by section 111 of division
			 B).
					(7)The program for climate
			 change consumer refunds and low- and moderate-income consumers pursuant to
			 section 776 of the Clean Air Act (as added by section 111 of division B),
			 including—
						(A)consumer rebates under
			 section 776(a) of the Clean Air Act (as so added); and
						(B)energy refunds under
			 section 776(b) of the Clean Air Act (as so added).
						(8)The program for
			 commercial deployment of carbon capture and storage technology under section
			 780 of the Clean Air Act (as added by section 111 of division B).
					(9)The program for early
			 action recognition pursuant to section 782 of the Clean Air Act (as added by
			 section 111 of division B).
					(10)The program for
			 investment in clean vehicle technology under section 201 of division B.
					(11)The program for State
			 and local investment in energy efficiency and renewable energy under section
			 202 of division B.
					(12)The program for Energy
			 Innovation Hubs pursuant to section 204 of division B.
					(13)The program for ARPA–E
			 research pursuant to section 205 of division B.
					(14)The program for energy
			 efficiency and renewable energy worker training under section 208 of division
			 B.
					(15)The State programs for
			 greenhouse gas reduction and climate adaptation pursuant to section 210 of
			 division B.
					(16)The program for
			 greenhouse gas emission reductions from the transportation sector under section
			 215 of division B.
					(c)Nonallocated
			 programsThe following programs are authorized under this
			 division:
					(1)The SmartWay
			 Transportation Efficiency Program under section 822 of the Clean Air Act (as
			 added by section 114 of this division).
					(2)The carbon capture and
			 sequestration demonstration and early deployment program under section 125 of
			 this division.
					(3)The nuclear safety and
			 waste management programs under section 133 of this division.
					(4)Water efficiency programs
			 under subtitle D of title I of this division.
					(5)The Office of Consumer
			 Advocacy under section 151 of this division.
					(6)The clean technology
			 business competition grant program under section 152 of this division.
					(7)The product carbon
			 disclosure program under section 153 of this division.
					(8)The Economic Development
			 Climate Change Fund under section 219 of the Public Works and Economic
			 Development Act of 1965 (as added by section 156 of this division).
					(9)The program for renewable
			 energy under section 161 of this division.
					(10)The program for advanced
			 biofuels under section 162 of this division.
					(11)The program for emission
			 reductions from public transportation vehicles under subtitle G of title I of
			 this division.
					(12)The Clean Energy and
			 Accelerated Emission Reduction Program under section 181 of this
			 division.
					(13)The program for advanced
			 natural gas technologies under section 182 of this division.
					(14)The program for advanced
			 energy research under subtitle A of title II of this division.
					(15)The program for drinking
			 water adaptation, technology, education, and research under subtitle B of title
			 II of this division.
					(16)The program for clean
			 energy curriculum development grants under section 301 of this division.
					(17)The program for
			 Development of Information and Resources clearinghouse for vocational education
			 and job training in renewable energy sectors under section 302 of this
			 division.
					(18)The green construction
			 careers demonstration project under section 303 of this division.
					102.Requirements relating
			 to Federal advisory committees
				(a)Appointment
			 qualificationsEach appointment of a member to an advisory
			 committee established under this Act or an amendment made by this Act shall
			 be—
					(1)based on the
			 qualifications, competence, and experience of the member; and
					(2)except as otherwise
			 required by Federal law (including regulations), made without regard to the
			 political affiliation of the member.
					(b)Designation of
			 members
					(1)In
			 generalAn individual appointed to serve on an advisory committee
			 established under this Act or an amendment made by this Act who is not a
			 full-time or permanent part-time officer or employee of the Federal Government
			 shall be designated by the Federal department or agency to which the relevant
			 advisory committee reports as—
						(A)a special employee of the
			 Federal Government, if the individual is providing advice based substantially
			 on the expertise or experience of the individual; or
						(B)a representative, if the
			 individual is substantially representing the views of individuals or entities
			 outside the Federal Government.
						(2)Reviews
						(A)In
			 generalThe head of each Federal department or agency shall
			 review the membership of each advisory committee that reports to the department
			 or agency—
							(i)to determine whether the
			 designation of the members is appropriate; and
							(ii)if the designation of
			 any member is not appropriate, to redesignate the member.
							(B)TimingA
			 review under subparagraph (A) shall be conducted—
							(i)on the date on which the
			 charter of the relevant advisory committee expires; or
							(ii)for any advisory
			 committee with an indefinite charter, not less frequently than once every 2
			 years.
							(c)Ensuring independent
			 advice and expertise
					(1)AppointmentTo
			 the maximum extent practicable, except as provided in subsection (b)(1)(B), the
			 head of each Federal department and agency shall appoint members of advisory
			 committees established under this Act or an amendment made by this Act as
			 special employees of the Federal Government.
					(2)Action by agency
			 headsThe head of each Federal department or agency shall ensure,
			 to the maximum extent practicable, that—
						(A)no individual appointed
			 to serve on an applicable advisory committee has a conflict of interest that is
			 relevant to the functions to be performed by the individual, unless—
							(i)the conflict is promptly
			 and publicly disclosed; and
							(ii)the head of the
			 department or agency determines that the conflict is unavoidable; and
							(B)each report of an
			 applicable advisory committee—
							(i)is the result of the
			 independent judgment of the advisory committee; and
							(ii)includes a statement
			 indicating the process used by the advisory committee in formulating the
			 recommendations or conclusions contained in the report.
							(3)RequirementThe
			 head of each Federal department or agency shall require that individuals
			 appointed or considered for appointment to serve on an applicable advisory
			 committee shall inform the head of any conflict of interest of the individual
			 that is relevant to the advisory committee functions to be performed by the
			 individual.
					(4)Representative
			 membersIf the head of a Federal department or agency determines
			 that a member described in subsection (b)(1)(B) is required to serve on an
			 applicable advisory committee, the advisory committee management officer of the
			 department or agency shall consult with the designated ethics official of the
			 department or agency to ensure that the designation of the member is
			 appropriate and necessary to fulfilling the purpose of the advisory
			 committee.
					(5)Action by ethics
			 officialsThe designated ethics official of each applicable
			 Federal department or agency shall issue guidance to ensure that the applicable
			 advisory committees are providing sufficiently independent advice and
			 expertise.
					(6)ReportsThe
			 Administrator of General Services shall—
						(A)conduct an annual review
			 of compliance by Federal departments and agencies with the requirements of this
			 subsection; and
						(B)submit to the Committee
			 on Environment and Public Works of the Senate and the Committee on Energy and
			 Commerce of the House of Representatives annual reports describing the results
			 of the reviews.
						(d)Disclosure of
			 information
					(1)Items required to be
			 disclosedThe head of each Federal department or agency to which
			 an advisory committee established under this Act or an amendment made by this
			 Act reports shall make available as described in paragraph (2) the following
			 information, at a minimum:
						(A)The charter of the
			 advisory committee.
						(B)A description of the
			 formation process of the advisory committee, including—
							(i)the process for
			 identifying prospective members;
							(ii)the process of selecting
			 members for balance of viewpoints or expertise; and
							(iii)a justification of the
			 need for representative members, if any.
							(C)A list of all current
			 members of the advisory committee, updated regularly, including, for each
			 member—
							(i)the name of any
			 individual or entity that nominated the member;
							(ii)whether the member is
			 designated as a special employee of the Federal Government or a representative
			 member; and
							(iii)in the case of a
			 representative member, the individuals or entity the viewpoint of which the
			 member represents.
							(D)A list of all special
			 employees of the Federal Government who have received conflict of interest
			 waivers under section 208(b) of title 18, United States Code, pursuant to
			 regulations promulgated by the Office of Government Ethics, a description of
			 the conflict necessitating the waiver, and the reason for granting the
			 waiver.
						(E)A summary of the
			 decisionmaking process of the advisory committee.
						(F)A complete report of all
			 meetings of the advisory committee.
						(G)Notices of future
			 meetings of the advisory committee.
						(2)Methods of
			 disclosure
						(A)Availability
							(i)In
			 generalSubject to clause (ii), the information required to be
			 disclosed by a Federal department or agency under this subsection shall be made
			 available electronically, including on the official public Internet website of
			 the department or agency, not later than 7 calendar days before the applicable
			 meeting of the advisory committee.
							(ii)Complete
			 reportsEach complete report of a meeting of an advisory
			 committee established under this Act or an amendment made by this Act—
								(I)shall be disclosed by the
			 relevant Federal department or agency under this subsection by not later than 7
			 calendar days after the date of the meeting; and
								(II)may take the form of an
			 electronic recording of the meeting, a transcript, or any other substantively
			 complete accounting of the meeting.
								(B)Action by
			 GSAThe Administrator of General Services shall provide, on the
			 official public Internet website of the General Services Administration,
			 electronic access to the information made available by each Federal department
			 or agency under subparagraph (A).
						103.Voluntary renewable
			 energy markets
				(a)FindingsCongress
			 finds that—
					(1)voluntary renewable
			 energy markets can be efficient and effective programs for allowing consumers
			 and businesses to voluntarily use or support renewable energy;
					(2)more than 1,000,000
			 businesses, households, government agencies, farms, and others voluntarily
			 purchase renewable electricity or renewable energy certificates; and
					(3)according to the
			 Department of Energy—
						(A)voluntary renewable
			 energy purchases totaled 24,000,000,000 kilowatt-hours during calendar year
			 2008, representing 0.6 percent of total United States electricity sales;
			 and
						(B)voluntary renewable
			 energy purchases have increased at an average annual rate of 32 percent since
			 calendar year 2004.
						(b)Statement of
			 policyIt is the policy of the United States—
					(1)to support the continued
			 growth of voluntary renewable energy markets; and
					(2)that nothing in this Act
			 or the amendments made by this Act is intended to interfere with or prevent the
			 continued operation and growth of the voluntary renewable energy market.
					(c)Report to
			 CongressNot later than 2 years after the date of enactment of
			 this Act, the Comptroller General of the United States shall submit to Congress
			 a report describing the efficacy of the voluntary renewable energy market in
			 the context of the pollution reduction and investment programs under this Act
			 and the amendments made by this Act, including—
					(1)whether meaningful
			 reductions in carbon dioxide emissions have occurred in response to investments
			 in the voluntary renewable energy market;
					(2)whether the voluntary
			 market continues to grow; and
					(3)a list of recommended
			 strategies for ensuring that—
						(A)meaningful emissions
			 reductions may occur; and
						(B)the voluntary renewable
			 energy market may continue to grow.
						IGreenhouse gas reduction
			 programs
				AClean
			 transportation
					111.Emission
			 standardsTitle VIII of the
			 Clean Air Act (as added by section 121 of division B) is amended by adding at
			 the end the following:
						
							BMobile Sources
								821.Greenhouse gas
				emission standards for mobile sources
									(a)New motor vehicles and
				new motor vehicle engines(1)Pursuant to section
				202(a)(1), by December 31, 2010, the Administrator shall promulgate standards
				applicable to emissions of greenhouse gases from new heavy-duty motor vehicles
				or new heavy-duty motor vehicle engines, excluding such motor vehicles covered
				by the Tier II standards (as established by the Administrator as of the date of
				the enactment of this section). The Administrator may revise these standards
				from time to time.
										(2)Regulations issued under
				section 202(a)(1) applicable to emissions of greenhouse gases from new
				heavy-duty motor vehicles or new heavy-duty motor vehicle engines, excluding
				such motor vehicles covered by the Tier II standards (as established by the
				Administrator as of the date of the enactment of this section), shall contain
				standards that reflect the greatest degree of emissions reduction achievable
				through the application of technology which the Administrator determines will
				be available for the model year to which such standards apply, giving
				appropriate consideration to cost, energy, and safety factors associated with
				the application of such technology. Any such regulations shall take effect
				after such period as the Administrator finds necessary to permit the
				development and application of the requisite technology, and, at a minimum,
				shall apply for a period no less than 3 model years beginning no earlier than
				the model year commencing 4 years after such regulations are
				promulgated.
										(3)Regulations issued under
				section 202(a)(1) applicable to emissions of greenhouse gases from new
				heavy-duty motor vehicles or new heavy-duty motor vehicle engines, excluding
				such motor vehicles covered by the Tier II standards (as established by the
				Administrator as of the date of the enactment of this section), shall supersede
				and satisfy any and all of the rulemaking and compliance requirements of
				section
				32902(k) of title 49, United States Code.
										(4)Other than as
				specifically set forth in paragraph (3) of this subsection, nothing in this
				section shall affect or otherwise increase or diminish the authority of the
				Secretary of Transportation to adopt regulations to improve the overall fuel
				efficiency of the commercial goods movement system.
										(b)Nonroad vehicles and
				engines(1)Pursuant to section 213(a)(4) and (5), the
				Administrator shall identify those classes or categories of new nonroad
				vehicles or engines, or combinations of such classes or categories, that, in
				the judgment of the Administrator, both contribute significantly to the total
				emissions of greenhouse gases from nonroad engines and vehicles, and provide
				the greatest potential for significant and cost-effective reductions in
				emissions of greenhouse gases. The Administrator shall promulgate standards
				applicable to emissions of greenhouse gases from these new nonroad engines or
				vehicles by December 31, 2012. The Administrator shall also promulgate
				standards applicable to emissions of greenhouse gases for such other classes
				and categories of new nonroad vehicles and engines as the Administrator
				determines appropriate and in the timeframe the Administrator determines
				appropriate. The Administrator shall base such determination, among other
				factors, on the relative contribution of greenhouse gas emissions, and the
				costs for achieving reductions, from such classes or categories of new nonroad
				engines and vehicles. The Administrator may revise these standards from time to
				time.
										(2)Standards under section 213(a)(4) and (5)
				applicable to emissions of greenhouse gases from those classes or categories of
				new nonroad engines or vehicles identified in the first sentence of paragraph
				(1) of this subsection, shall achieve the greatest degree of emissions
				reduction achievable based on the application of technology which the
				Administrator determines will be available at the time such standards take
				effect, taking into consideration cost, energy, and safety factors associated
				with the application of such technology. Any such regulations shall take effect
				at the earliest possible date after such period as the Administrator finds
				necessary to permit the development and application of the requisite
				technology, giving appropriate consideration to the cost of compliance within
				such period, the applicable compliance dates for other standards, and other
				appropriate factors, including the period of time appropriate for the transfer
				of applicable technology from other applications, including motor vehicles, and
				the period of time in which previously promulgated regulations have been in
				effect.
										(3)For purposes of this
				section and standards under section 213(a)(4) or (5) applicable to emissions of
				greenhouse gases, the term ‘nonroad engines and vehicles’ shall include
				non-internal combustion engines and the vehicles these engines power (such as
				electric engines and electric vehicles), for those non-internal combustion
				engines and vehicles which would be in the same category and have the same uses
				as nonroad engines and vehicles that are powered by internal combustion
				engines.
										(c)Averaging, banking, and
				trading of emissions creditsIn establishing standards applicable
				to emissions of greenhouse gases pursuant to this section and sections 202(a),
				213(a)(4) and (5), and 231(a), the Administrator may establish provisions for
				averaging, banking, and trading of greenhouse gas emissions credits within or
				across classes or categories of motor vehicles and motor vehicle engines,
				nonroad vehicles and engines (including marine vessels), and aircraft and
				aircraft engines, to the extent the Administrator determines appropriate and
				considering the factors appropriate in setting standards under those sections.
				Such provisions may include reasonable and appropriate provisions concerning
				generation, banking, trading, duration, and use of credits.
									(d)ReportsThe
				Administrator shall, from time to time, submit a report to Congress that
				projects the amount of greenhouse gas emissions from the transportation sector,
				including transportation fuels, for the years 2030 and 2050, based on the
				standards adopted under this section.
									(e)Greenhouse
				gasesNotwithstanding the provisions of section 711,
				hydrofluorocarbons shall be considered a greenhouse gas for purposes of this
				section.
									.
					112.Greenhouse gas
			 emission reductions through transportation efficiency
						(a)Environmental
			 protection agencyTitle VIII of the Clean Air Act (as amended by
			 section 111 of this division) is amended by adding at the end the
			 following:
							
								CTransportation emissions
									831.Greenhouse gas
				emission reductions through transportation efficiency
										(a)In
				generalThe Administrator, in consultation with the Secretary of
				Transportation (referred to in this part as the Secretary),
				shall promulgate, and update from time to time, regulations to
				establish—
											(1)national
				transportation-related greenhouse gas emission reduction goals that are
				commensurate with the emission reduction goals established under the
				Clean Energy Jobs and American Power
				Act and amendments made by that Act;
											(2)standardized emission
				models and related methods, to be used by States, metropolitan planning
				organizations, and air quality agencies to address emission reduction goals,
				including—
												(A)the development of
				surface transportation-related greenhouse gas emission reduction targets
				pursuant to sections 134 and 135 of title 23, and sections 5303 and 5304 of
				title 49, United States Code;
												(B)the assessment of
				projected surface transportation-related greenhouse gas emissions from
				transportation strategies;
												(C)the assessment of
				projected surface transportation-related greenhouse gas emissions from State
				and regional transportation plans;
												(D)the establishment of
				surface transportation-related greenhouse gas emission baselines at a national,
				State, and regional levels; and
												(E)the measurement and
				assessment of actual surface transportation-related emissions to assess
				progress toward achievement of emission targets at the State and regional
				levels;
												(3)methods for collection of
				data on transportation-related greenhouse gas emissions; and
											(4)publication and
				distribution of successful strategies employed by States, Indian tribes,
				metropolitan planning organizations, and other entities to reduce
				transportation-related greenhouse gas emissions.
											(b)Role of department of
				transportationThe Secretary, in consultation with the
				Administrator, shall promulgate, and update from time to time,
				regulations—
											(1)to improve the ability of
				transportation planning models and tools, including travel demand models, to
				address greenhouse gas emissions;
											(2)to assess projected
				surface transportation-related travel activity and transportation strategies
				from State and regional transportation plans; and
											(3)to update transportation
				planning requirements and approval of transportation plans as necessary to
				carry out this section.
											(c)Consultation and
				modelsIn promulgating the regulations, the Administrator and the
				Secretary—
											(1)shall consult with
				States, Indian tribes, metropolitan planning organizations, and air quality
				agencies;
											(2)may use existing models
				and methodologies if the models and methodologies are widely considered to
				reflect the best practicable modeling or methodological approach for assessing
				actual and projected transportation-related greenhouse gas emissions from
				transportation plans and projects; and
											(3)shall consider previously
				developed plans that were based on models and methodologies for reducing
				greenhouse gas emissions in applying those regulations to the first approvals
				after promulgation.
											(d)TimingThe
				Administrator and the Secretary shall—
											(1)publish proposed
				regulations under subsections (a) and (b) not later than 1 year after the date
				of enactment of this section; and
											(2)promulgate final
				regulations under subsections (a) and (b) not later than 18 months after the
				date of enactment of this section.
											(e)Assessment
											(1)In
				generalAt least every 6 years after promulgating final
				regulations under subsections (a) and (b), the Administrator and the Secretary
				shall jointly assess current and projected progress in reducing national
				transportation-related greenhouse gas emissions.
											(2)RequirementsThe
				assessment shall examine the contributions to emission reductions attributable
				to—
												(A)improvements in vehicle
				efficiency;
												(B)greenhouse gas
				performance of transportation fuels;
												(C)reductions in vehicle
				miles traveled;
												(D)changes in consumer
				demand and use of transportation management systems; and
												(E)any other greenhouse
				gas-related transportation policies enacted by Congress.
												(3)Results of
				assessmentThe Secretary and the Administrator shall
				consider—
												(A)the results of the
				assessment conducted under this subsection; and
												(B)based on those results,
				whether technical or other updates to regulations required under this section
				and sections 134 and 135 of title 23, and sections 5303 and 5304 of title 49,
				United States Code, are
				necessary.
												.
						(b)Metropolitan planning
			 organizations
							(1)Title
			 23Section 134 of title 23, United States Code, is
			 amended—
								(A)in subsection
			 (a)(1)—
									(i)by striking
			 minimizing and inserting reducing; and
									(ii)by inserting ,
			 reliance on oil, impacts on the environment, transportation-related greenhouse
			 gas emissions, after consumption;
									(B)in subsection
			 (h)(1)(E)—
									(i)by inserting
			 sustainability, and livability, reduce surface transportation-related
			 greenhouse gas emissions and reliance on oil, adapt to the effects of climate
			 change, after energy conservation,;
									(ii)by inserting and
			 public health after quality of life; and
									(iii)by inserting ,
			 including housing and land use patterns after development
			 patterns;
									(C)in subsection (i)—
									(i)in paragraph
			 (4)(A)—
										(I)by striking
			 consult, as appropriate, and inserting
			 cooperate;
										(II)by inserting
			 transportation, public transportation, air quality, and housing, and
			 shall consult, as appropriate, with State and local agencies and Indian tribes
			 responsible for after responsible for and
										(III)by inserting
			 public health, after conservation,; and
										(ii)in paragraph
			 (5)(C)(iii), by inserting and through the website of the metropolitan
			 planning organization, including emission reduction targets and strategies
			 developed under subsection (k)(6), including an analysis of the anticipated
			 effects of the targets and strategies, after World Wide
			 Web; and
									(D)in subsection (k), by
			 adding at the end the following:
									
										(6)Transportation
				greenhouse gas reduction efforts
											(A)In
				generalWithin a metropolitan planning area serving a
				transportation management area, the transportation planning process under this
				section shall address transportation-related greenhouse gas emissions by
				including emission reduction targets and strategies to meet those
				targets.
											(B)Eligible
				organizations
												(i)MPOS within
				tmasAll provisions and requirements of this section, including
				the requirements of the transportation greenhouse gas reduction efforts, shall
				apply to metropolitan planning organizations that also serve as transportation
				management areas.
												(ii)Other
				mposA metropolitan planning organization that does not serve as
				a transportation management area—
													(I)may develop
				transportation greenhouse gas emission reduction targets and strategies to meet
				those targets; and
													(II)if those targets and
				strategies are developed, shall be subject to all applicable provisions and
				requirements of this section and the Clean
				Energy Jobs and American Power Act, including requirements of the
				transportation greenhouse gas reduction efforts.
													(C)Establishment of
				targets and criteria
												(i)In
				generalNot later than 2 years after the promulgation of the
				final regulations required under section 831 of the Clean Air Act, each
				metropolitan planning organization that also serves as a transportation
				management area shall develop surface transportation-related greenhouse gas
				emission reduction targets, as well as strategies to meet those targets, in
				consultation with State air agencies and Indian tribes as part of the
				metropolitan transportation planning process under this section.
												(ii)Multiple
				designationsIf more than 1 metropolitan planning organization
				has been designated within a metropolitan area, each metropolitan planning
				organization shall coordinate with other metropolitan planning organizations in
				the same metropolitan area to develop the targets and strategies described in
				clause (i).
												(iii)Minimum
				requirementsEach metropolitan transportation plan developed by a
				metropolitan planning organization under clause (i) shall, within the plan,
				demonstrate progress in stabilizing and reducing transportation-related
				greenhouse gas emissions so as to contribute to the achievement of State
				targets pursuant to section 135(f)(9).
												(iv)Requirements for
				targets and strategiesThe targets and strategies developed under
				this subparagraph shall, at a minimum—
													(I)be based on the emission
				and travel demand models and related methodologies established in the final
				regulations required under section 831 of the Clean Air Act;
													(II)inventory all sources of
				surface transportation-related greenhouse gas emissions;
													(III)apply to those modes of
				surface transportation that are addressed in the planning process under this
				section;
													(IV)be integrated and
				consistent with regional transportation plans and transportation improvement
				programs; and
													(V)be selected through
				scenario analysis, and include, pursuant to the requirements of the
				transportation planning process under this section, transportation investment
				and management strategies that reduce greenhouse gas emissions from the
				transportation sector over the life of the plan, such as—
														(aa)efforts to increase
				public transportation ridership, including through service improvements,
				capacity expansions, and access enhancement;
														(bb)efforts to increase
				walking, bicycling, and other forms of nonmotorized transportation;
														(cc)implementation of zoning
				and other land use regulations and plans to support infill, transit-oriented
				development, redevelopment, or mixed use development;
														(dd)travel demand management
				programs (including carpool, vanpool, or car-share projects), transportation
				pricing measures, parking policies, and programs to promote telecommuting,
				flexible work schedules, and satellite work centers;
														(ee)surface transportation
				system operation improvements, including intelligent transportation systems or
				other operational improvements to reduce long-term greenhouse gas emissions
				through reduced congestion and improved system management;
														(ff)intercity passenger rail
				improvements;
														(gg)intercity bus
				improvements;
														(hh)freight rail
				improvements;
														(ii)use of materials or
				equipment associated with the construction or maintenance of transportation
				projects that reduce greenhouse gas emissions;
														(jj)public facilities for
				supplying electricity to electric or plug-in hybrid-electric vehicles;
				or
														(kk)any other effort that
				demonstrates progress in reducing transportation-related greenhouse gas
				emissions in each metropolitan planning organization under this
				subsection.
														(D)Review and
				approvalNot later than 180 days after the date of submission of
				a plan under this section—
												(i)the Secretary and the
				Administrator shall review the plan; and
												(ii)the Secretary shall make
				a determination that the plan submitted by a metropolitan planning organization
				meets the requirements of subparagraph (C) if—
													(I)the Secretary finds that
				a metropolitan planning organization has developed, submitted, and published
				the plan of the metropolitan planning organization pursuant to this
				section;
													(II)the Secretary, in
				consultation with the Administrator, determines that the plan is likely to
				achieve the targets established by the metropolitan planning organization under
				this subsection; and
													(III)the development of the
				plan complies with the minimum requirements established under clauses (iii) and
				(iv) of subparagraph (C).
													(E)Certification
												(i)In
				generalOnly metropolitan planning organizations that meet the
				requirements of subparagraph (C) shall be eligible to receive performance
				grants under section 113(c).
												(ii)Failure to
				complyFailure to comply with the requirements under subparagraph
				(C) shall not impact certification standards under paragraph (5).
												(7)Definition of
				metropolitan planning organizationIn this subsection, the term
				metropolitan planning organization means a metropolitan planning
				organization described in clause (i) or (ii) of paragraph (6)(B).
										(8)Scenario
				analysisThe term scenario analysis means the use of
				a planning tool that—
											(A)develops a range of
				scenarios representing various combinations of transportation and land use
				strategies, and estimates of how each of those scenarios would perform in
				meeting the greenhouse gas emission reduction targets based on analysis of
				various forces (such as health, transportation, economic or environmental
				factors, and land use) that affect growth;
											(B)may include features such
				as—
												(i)the involvement of the
				general public, key stakeholders, and elected officials on a broad
				scale;
												(ii)the creation of an
				opportunity for those participants to educate each other as to growth trends
				and trade-offs, as a means to incorporate values and feedback into future
				plans; and
												(iii)the use of continuing
				efforts and ongoing processes; and
												(C)may include key elements
				such as—
												(i)identification of the
				driving forces behind planning decisions and outcomes;
												(ii)determination of
				patterns of interaction;
												(iii)creation of scenarios
				for discussion purposes;
												(iv)analysis of
				implications;
												(v)evaluation of scenarios;
				and
												(vi)use of monitoring
				indicators.
												.
								(2)Title
			 49Section 5303 of title 49, United States Code, is
			 amended—
								(A)in subsection
			 (a)(1)—
									(i)by striking
			 minimizing and inserting reducing; and
									(ii)by inserting ,
			 reliance on oil, impacts on the environment, transportation-related greenhouse
			 gas emissions, after consumption;
									(B)in subsection
			 (h)(1)(E)—
									(i)by inserting
			 sustainability, and livability, reduce surface transportation-related
			 greenhouse gas emissions and reliance on oil, adapt to the effects of climate
			 change, after energy conservation,;
									(ii)by inserting and
			 public health after quality of life; and
									(iii)by inserting ,
			 including housing and land use patterns after development
			 patterns;
									(C)in subsection (i)—
									(i)in paragraph
			 (4)(A)—
										(I)by striking
			 consult, as appropriate, and inserting
			 cooperate;
										(II)by inserting
			 transportation, public transportation, air quality, and housing, and
			 shall consult, as appropriate, with State and local agencies and Indian tribes
			 responsible for after responsible for and
										(III)by inserting
			 public health, after conservation,; and
										(ii)in paragraph
			 (5)(C)(iii), by inserting and through the website of the metropolitan
			 planning organization, including emission reduction targets and strategies
			 developed under subsection (k)(6), including an analysis of the anticipated
			 effects of the targets and strategies, after World Wide
			 Web; and
									(D)in subsection (k), by
			 adding at the end the following:
									
										(6)Transportation
				greenhouse gas reduction efforts
											(A)In
				generalWithin a metropolitan planning area serving a
				transportation management area, the transportation planning process under this
				section shall address transportation-related greenhouse gas emissions by
				including emission reduction targets and strategies to meet those
				targets.
											(B)Eligible
				organizations
												(i)In
				generalThe requirements of the transportation greenhouse gas
				reduction efforts shall apply only to metropolitan planning organizations
				within a transportation management area.
												(ii)Development of
				planA metropolitan planning organization that does not serve as
				a transportation management area—
													(I)may develop
				transportation greenhouse gas emission reduction targets and strategies to meet
				those targets; and
													(II)if those targets and
				strategies are developed, shall be subject to all provisions and requirements
				of this section, including requirements of the transportation greenhouse gas
				reduction efforts.
													(C)Establishment of
				targets and criteria
												(i)In
				generalNot later than 2 years after the promulgation of the
				final regulations required under section 831 of the Clean Air Act, each
				metropolitan planning organization shall develop surface transportation-related
				greenhouse gas emission reduction targets, as well as strategies to meet those
				targets, in consultation with State air agencies and Indian tribes as part of
				the metropolitan transportation planning process under this section.
												(ii)Multiple
				designationsIf more than 1 metropolitan planning organization
				has been designated within a metropolitan area, each metropolitan planning
				organization shall coordinate with other metropolitan planning organizations in
				the same metropolitan area to develop the targets and strategies described in
				clause (i).
												(iii)Minimum
				requirementsEach metropolitan transportation plan developed by a
				metropolitan planning organization under clause (i) shall, within the plan,
				demonstrate progress in stabilizing and reducing transportation-related
				greenhouse gas emissions so as to contribute to the achievement of State
				targets pursuant to section 135(f)(9) of title 23.
												(iv)Requirements for
				targets and strategiesThe targets and strategies developed under
				this subparagraph shall, at a minimum—
													(I)be based on the emission
				models and related methodologies established in the final regulations required
				under section 831 of the Clean Air Act;
													(II)inventory all sources of
				surface transportation-related greenhouse gas emissions;
													(III)apply to those modes of
				surface transportation that are addressed in the planning process under this
				section;
													(IV)be integrated and
				consistent with regional transportation plans and transportation improvement
				programs; and
													(V)be selected through
				scenario analysis (as defined in section 134(k) of title 23), and include,
				pursuant to the requirements of the transportation planning process under this
				section, transportation investment and management strategies that reduce
				greenhouse gas emissions from the transportation sector over the life of the
				plan, such as—
														(aa)efforts to increase
				public transportation ridership, including through service improvements,
				capacity expansions, and access enhancement;
														(bb)efforts to increase
				walking, bicycling, and other forms of nonmotorized transportation;
														(cc)implementation of zoning
				and other land use regulations and plans to support infill, transit-oriented
				development, redevelopment, or mixed use development;
														(dd)travel demand management
				programs (including carpool, vanpool, or car-share projects), transportation
				pricing measures, parking policies, and programs to promote telecommuting,
				flexible work schedules, and satellite work centers;
														(ee)surface transportation
				system operation improvements, including intelligent transportation systems or
				other operational improvements to reduce long-term greenhouse gas emissions
				through reduced congestion and improved system management;
														(ff)intercity passenger rail
				improvements;
														(gg)intercity bus
				improvements;
														(hh)freight rail
				improvements;
														(ii)use of materials or
				equipment associated with the construction or maintenance of transportation
				projects that reduce greenhouse gas emissions;
														(jj)public facilities for
				supplying electricity to electric or plug-in hybrid-electric vehicles;
				or
														(kk)any other effort that
				demonstrates progress in reducing transportation-related greenhouse gas
				emissions in each metropolitan planning organization under this
				subsection.
														(D)Review and
				approvalNot later than 180 days after the date of submission of
				a plan under this section—
												(i)the Secretary and the
				Administrator shall review the plan; and
												(ii)the Secretary shall make
				a determination that the plan submitted by a metropolitan planning organization
				meets the requirements of subparagraph (C) if—
													(I)the Secretary finds that
				a metropolitan planning organization has developed, submitted, and published
				the plan of the metropolitan planning organization pursuant to this
				section;
													(II)the Secretary, in
				consultation with the Administrator, determines that the plan is likely to
				achieve the targets established by the metropolitan planning organization under
				this subsection; and
													(III)the development of the
				plan complies with the minimum requirements established under clauses (iii) and
				(iv) of subparagraph (C).
													(E)Certification
												(i)In
				generalOnly metropolitan planning organizations that meet the
				requirements of subparagraph (C) shall be eligible to receive performance
				grants under section 113(c).
												(ii)Failure to
				complyFailure to comply with the requirements under subparagraph
				(C) shall not impact certification standards under paragraph (5).
												(7)Definition of
				metropolitan planning organizationIn this subsection, the term
				metropolitan planning organization means a metropolitan planning
				organization described in clause (i) or (ii) of paragraph
				(6)(B).
										.
								(c)States
							(1)Title
			 23Section 135 of title 23, United States Code, is
			 amended—
								(A)in subsection
			 (d)(1)(E)—
									(i)by inserting
			 sustainability, and livability, reduce surface transportation-related
			 greenhouse gas emissions and reliance on oil, adapt to the effects of climate
			 change, after energy conservation,;
									(ii)by inserting and
			 public health after quality of life; and
									(iii)by inserting ,
			 including housing and land use patterns after development
			 patterns; and
									(B)in subsection (f)—
									(i)in paragraph
			 (2)(D)(i)—
										(I)by striking , as
			 appropriate, in consultation and inserting in
			 cooperation;
										(II)by inserting
			 State and local agencies and Indian tribes responsible for
			 transportation, public transportation, air quality, and housing and in
			 consultation with before State, tribal; and
										(III)by inserting
			 public health, after conservation,;
										(ii)in paragraph
			 (3)(B)(iii), by inserting and through the website of the State,
			 including emission reduction targets and strategies developed under paragraph
			 (9) and an analysis of the anticipated effects of the targets and
			 strategies after World Wide Web; and
									(iii)by adding at the end
			 the following:
										
											(9)Transportation
				greenhouse gas reduction efforts
												(A)In
				generalWithin a State, the transportation planning process under
				this section, shall address transportation-related greenhouse gas emissions by
				including emission reduction targets and strategies to meet those
				targets.
												(B)Establishment of
				targets and criteria
													(i)In
				generalNot later than 2 years after the promulgation of the
				final regulations required under section 831 of the Clean Air Act, each State
				shall develop surface transportation-related greenhouse gas emission reduction
				targets, as well as strategies to meet those targets, in consultation with
				State air agencies and Indian tribes as part of the transportation planning
				process under this section.
													(ii)Minimum
				requirementsEach transportation plan developed by a State under
				clause (i) shall, within the plan, demonstrate progress in stabilizing and
				reducing transportation-related greenhouse gas emissions in the State so as to
				contribute to the achievement of national goals pursuant to section 831(a)(1)
				of the Clean Air Act.
													(iii)Requirements for
				targets and strategiesThe targets and strategies developed under
				this subparagraph shall, at a minimum—
														(I)be based on the emission
				models and related methodologies established in the final regulations required
				under section 831 of the Clean Air Act;
														(II)inventory all sources of
				surface transportation-related greenhouse gas emissions;
														(III)apply to those modes of
				surface transportation that are addressed in the planning process under this
				section;
														(IV)be integrated and
				consistent with statewide transportation plans and statewide transportation
				improvement programs; and
														(V)be selected through
				scenario analysis (as defined in section 134(k)), and include, pursuant to the
				requirements of the transportation planning process under this section,
				transportation investment and management strategies that reduce greenhouse gas
				emissions from the transportation sector over the life of the plan, such
				as—
															(aa)efforts to increase
				public transportation ridership, including through service improvements,
				capacity expansions, and access enhancement;
															(bb)efforts to increase
				walking, bicycling, and other forms of nonmotorized transportation;
															(cc)implementation of zoning
				and other land use regulations and plans to support infill, transit-oriented
				development, redevelopment, or mixed use development;
															(dd)travel demand management
				programs (including carpool, vanpool, or car-share projects), transportation
				pricing measures, parking policies, and programs to promote telecommuting,
				flexible work schedules, and satellite work centers;
															(ee)surface transportation
				system operation improvements, including intelligent transportation systems or
				other operational improvements to reduce congestion and improve system
				management;
															(ff)intercity passenger rail
				improvements;
															(gg)intercity bus
				improvements;
															(hh)freight rail
				improvements;
															(ii)use of materials or
				equipment associated with the construction or maintenance of transportation
				projects that reduce greenhouse gas emissions;
															(jj)public facilities for
				supplying electricity to electric or plug-in hybrid-electric vehicles;
				or
															(kk)any other effort that
				demonstrates progress in reducing transportation-related greenhouse gas
				emissions.
															(C)Coordination and
				consultation with public agenciesTransportation greenhouse gas
				targets and plans pursuant to this section shall be developed—
													(i)in coordination
				with—
														(I)all metropolitan planning
				organizations covered by this section within the State; and
														(II)transportation and air
				quality agencies within the State;
														(ii)in consultation with
				representatives of State and local housing, economic development, and land use
				agencies; and
													(iii)in consultation with
				Indian tribes contiguous to the State.
													(D)EnforcementNot
				later than 180 days after the date of submission of a plan under this
				section—
													(i)the Secretary and the
				Administrator shall review the plan; and
													(ii)the Secretary shall make
				a determination that the plan submitted by a State meets the requirements of
				subparagraph (B) if—
														(I)the Secretary finds that
				a State has developed, submitted, and published the plan pursuant to this
				section;
														(II)the Secretary, in
				consultation with the Administrator, determines that the plan is likely to
				achieve the targets established by the State under this subsection; and
														(III)the development of the
				plan complies with the minimum requirements established under clauses (ii) and
				(iii) of subparagraph (B).
														(E)Planning
				finding
													(i)In
				generalOnly States that meet the requirements of subparagraph
				(B) shall be eligible to receive performance grants under section
				113(c).
													(ii)Failure to
				complyFailure to comply with the requirements under subparagraph
				(B) shall not impact the planning finding under subsection
				(g)(7).
													.
									(2)Title
			 49Section 5304 of title 49, United States Code is
			 amended—
								(A)in subsection
			 (d)(1)(E)—
									(i)by inserting
			 sustainability, and livability, reduce surface transportation-related
			 greenhouse gas emissions and reliance on oil, adapt to the effects of climate
			 change, after energy conservation,;
									(ii)by inserting and
			 public health after quality of life; and
									(iii)by inserting ,
			 including housing and land use patterns after development
			 patterns; and
									(B)in subsection (f)—
									(i)in paragraph
			 (2)(D)(i)—
										(I)by striking , as
			 appropriate, in consultation and inserting in
			 cooperation;
										(II)by inserting
			 State and local agencies and Indian tribes responsible for
			 transportation, public transportation, air quality, and housing and in
			 consultation with before State, tribal; and
										(III)by inserting
			 public health, after conservation,;
										(ii)in paragraph
			 (3)(B)(iii), by inserting and through the website of the State,
			 including emission reduction targets and strategies developed under paragraph
			 (9) and an analysis of the anticipated effects of the targets and
			 strategies after World Wide Web; and
									(iii)by adding at the end
			 the following:
										
											(9)Transportation
				greenhouse gas reduction efforts
												(A)In
				generalWithin a State, the transportation planning process under
				this section, shall address transportation-related greenhouse gas emissions by
				including emission reduction targets and strategies to meet those
				targets.
												(B)Establishment of
				targets and criteria
													(i)In
				generalNot later than 2 years after the promulgation of the
				final regulations required under section 831 of the Clean Air Act, each State
				shall develop surface transportation-related greenhouse gas emission reduction
				targets, as well as strategies to meet those targets, in consultation with
				State air agencies and Indian tribes as part of the transportation planning
				process under this section.
													(ii)Minimum
				requirementsEach transportation plan developed by a State under
				clause (i) shall, within the plan, demonstrate progress in stabilizing and
				reducing transportation-related greenhouse gas emissions in the State so as to
				contribute to the achievement of national targets pursuant to section 831(a)(1)
				of the Clean Air Act.
													(iii)Requirements for
				targets and strategiesThe targets and strategies developed under
				this subparagraph shall, at a minimum—
														(I)be based on the emission
				models and related methodologies established in the final regulations required
				under section 831 of the Clean Air Act;
														(II)inventory all sources of
				surface transportation-related greenhouse gas emissions;
														(III)apply to those modes of
				surface transportation that are addressed in the planning process under this
				section;
														(IV)be integrated and
				consistent with statewide transportation plans and statewide transportation
				improvement programs; and
														(V)be selected through
				scenario analysis (as defined in section 134(k) of title 23), and include,
				pursuant to the requirements of the transportation planning process under this
				section, transportation investment and management strategies that reduce
				greenhouse gas emissions from the transportation sector over the life of the
				plan, such as—
															(aa)efforts to increase
				public transportation ridership, including through service improvements,
				capacity expansions, and access enhancement;
															(bb)efforts to increase
				walking, bicycling, and other forms of nonmotorized transportation;
															(cc)implementation of zoning
				and other land use regulations and plans to support infill, transit-oriented
				development, redevelopment, or mixed use development;
															(dd)travel demand management
				programs (including carpool, vanpool, or car-share projects), transportation
				pricing measures, parking policies, and programs to promote telecommuting,
				flexible work schedules, and satellite work centers;
															(ee)surface transportation
				system operation improvements, including intelligent transportation systems or
				other operational improvements to reduce congestion and improve system
				management;
															(ff)intercity passenger rail
				improvements;
															(gg)intercity bus
				improvements;
															(hh)freight rail
				improvements;
															(ii)use of materials or
				equipment associated with the construction or maintenance of transportation
				projects that reduce greenhouse gas emissions;
															(jj)public facilities for
				supplying electricity to electric or plug-in hybrid-electric vehicles;
				or
															(kk)any other effort that
				demonstrates progress in reducing transportation-related greenhouse gas
				emissions.
															(C)Coordination and
				consultation with public agenciesTransportation greenhouse gas
				targets and plans pursuant to this section shall be developed—
													(i)in coordination
				with—
														(I)all metropolitan planning
				organizations covered by this section within the State; and
														(II)transportation and air
				quality agencies within the State;
														(ii)in consultation with
				representatives of State and local housing, economic development, and land use
				agencies; and
													(iii)in consultation with
				Indian tribes contiguous to the State.
													(D)EnforcementNot
				later than 180 days after the date of submission of a plan under this
				section—
													(i)the Secretary and the
				Administrator shall review the plan; and
													(ii)the Secretary shall make
				a determination that the plan submitted by a State meets the requirements of
				subparagraph (B) if—
														(I)the Secretary finds that
				a State has developed, submitted, and published the plan pursuant to this
				section;
														(II)the Secretary, in
				consultation with the Administrator, determines that the plan is likely to
				achieve the targets established by the State under this subsection; and
														(III)the development of the
				plan complies with the minimum requirements established under clauses (ii) and
				(iii) of subparagraph (B).
														(E)Planning
				finding
													(i)In
				generalOnly States that meet the requirements of subparagraph
				(B) shall be eligible to receive performance grants under section
				113(c).
													(ii)Failure to
				complyFailure to comply with the requirements under subparagraph
				(B) shall not impact the planning finding under subsection
				(g)(7).
													.
									(d)ApplicabilitySection
			 304 of the Clean Air Act (42 U.S.C. 7604) shall not apply to the planning
			 provisions of this section or any amendment made by this section.
						(e)Land Use
			 AuthorityNothing in this section or an amendment made by this
			 section—
							(1)infringes on the existing
			 authority of local governments to plan or control land use; or
							(2)provides or transfers
			 authority over land use to any other entity.
							113.Transportation
			 greenhouse gas emission reduction program grantsPart C of title VIII of the Clean Air Act
			 (as amended by section 112) is amended by adding at the end the
			 following:
						
							832.Transportation
				greenhouse gas emission reduction program grants
								(a)In
				generalThe Secretary of Transportation (referred to in this
				section as the Secretary) shall provide grants to States and
				metropolitan planning organizations to carry out the purposes of this section
				for each fiscal year—
									(1)to support the developing
				and updating of transportation greenhouse gas reduction targets and strategies;
				and
									(2)to provide financial
				assistance to implement plans approved pursuant to—
										(A)sections 134(k)(6) and
				135(f)(9) of title 23, United States Code; and
										(B)sections 5303(k)(6) and
				5304(f)(9) of title 49, United States Code.
										(b)Planning
				grants
									(1)In
				generalSubject to paragraph (2), the Secretary shall allocate
				not more than 10 percent of the funds available to carry out this section for a
				fiscal year for metropolitan planning organizations to develop and update
				transportation plans, including targets and strategies for greenhouse gas
				emission reduction under—
										(A)sections 134(k)(6) and
				135(f)(9) of title 23, United States Code; and
										(B)sections 5303(k)(6) and
				5304(f)(9) of title 49, United States Code.
										(2)Eligible
				organizationsThe Secretary shall distribute the funds available
				in (1) to metropolitan planning organizations (as defined in section 134(k)(7)
				of title 23, United States Code) in the proportion that—
										(A)the population within
				such a metropolitan planning organization; bears to
										(B)the total population of
				all such metropolitan planning organizations.
										(c)Performance
				grants
									(1)In
				generalAfter allocating funds pursuant to subsection (b)(1), and
				subject to subsection (h), the Secretary shall use the remainder of amounts
				made available to carry out this section to provide grants to States and
				metropolitan planning organizations.
									(2)CriteriaIn
				providing grants under this subsection, the Secretary, in consultation with the
				Administrator, shall develop criteria for providing the grants, taking into
				consideration, with respect to areas to be covered by the grants—
										(A)the quantity of total
				greenhouse gas emissions to be reduced as a result of implementation of a plan,
				within a covered area, as determined by methods established under section
				831(a);
										(B)the quantity of total
				greenhouse gas emissions to be reduced per capita as a result of implementation
				of a plan, within the covered area, as determined by methods established under
				section 831(a);
										(C)the cost-effectiveness of
				reducing greenhouse gas emissions during the life of the plan;
										(D)progress toward achieving
				emission reductions target established under—
											(i)sections 134(k)(6) and
				135(f)(9) of title 23, United States Code; and
											(ii)sections 5303(k)(6) and
				5304(f)(9) of title 49, United States Code;
											(E)reductions in greenhouse
				gas emissions previously achieved by States and metropolitan planning
				organizations during the 5-year period beginning on the date of enactment of
				this Act;
										(F)plans that increase
				transportation options and mobility, particularly for low-income individuals,
				minorities, the elderly, households without motor vehicles, cost-burdened
				households, and the disabled; and
										(G)other factors, including
				innovative approaches, minimization of costs, and consideration of economic
				development, revenue generation, consumer fuel cost-savings, and other
				economic, environmental and health benefits, as the Secretary determines to be
				appropriate.
										(d)Requirement for reduced
				emissionsA performance grant under subsection (c) may be used
				only to fund strategies that demonstrate a reduction in greenhouse gas
				emissions that is sustainable over the life of the applicable transportation
				plan.
								(e)Cost-sharingThe
				Federal share of the costs of a project receiving Federal financial assistance
				under this section shall be 80 percent.
								(f)Compliance with
				applicable laws
									(1)In
				generalSubject to paragraph (2), a project receiving funds under
				this section shall comply with all applicable Federal laws (including
				regulations), including—
										(A)subchapter IV of chapter
				31 of title 40, United States Code; and
										(B)applicable requirements
				of titles 23 and 49, United States Code.
										(2)EligibilityProject
				eligibility shall be determined in accordance with this section.
									(3)Determination of
				applicable modal requirementsThe Secretary shall—
										(A)have the discretion to
				designate the specific modal requirements that shall apply to a project;
				and
										(B)be guided by the
				predominant modal characteristics of the project in the event that a project
				has cross-modal application.
										(g)Additional
				requirements
									(1)In
				generalAs a condition on the receipt of financial assistance
				under this section, the interests of public transportation employees affected
				by the assistance shall be protected under arrangements that the Secretary of
				Labor determines—
										(A)to be fair and equitable;
				and
										(B)to provide benefits equal
				to the benefits established under section 5333(b) of title 49, United States
				Code.
										(2)Wages and
				benefitsLaborers and mechanics employed on projects funded with
				amounts made available under this section shall be paid wages and benefits not
				less than those determined by the Secretary of Labor under subchapter IV of
				chapter 31 of title 40, United States Code, to be prevailing in the same
				locality.
									(h)Administrative
				expensesNot more than 5 percent of the funds made available to
				carry out this section may be used by the Secretary to pay the administrative
				expenses necessary to carry out this section for a fiscal year.
								(i)Miscellaneous
									(1)Road-use and congestion
				pricing measuresAll projects funded by amounts made available
				under this section shall be eligible to receive amounts collected through
				road-use and congestion pricing measures.
									(2)LimitationsThe
				Administrator may not approve any transportation plan for a project that would
				be inconsistent with existing design, procurement, and construction guidelines
				established by the Department of Transportation.
									(3)SubgranteesWith
				the approval of the Secretary, recipients of funding under this section may
				enter into agreements providing for the transfer of funds to private
				transportation providers or noneligible public entities (such as local
				governments, air quality agencies, zoning commissions, special districts and
				transit agencies) that have statutory responsibility or authority for actions
				necessary to implement the strategies pursuant to—
										(A)sections 134(k)(6) and
				135(f)(9) of title 23, United States Code; and
										(B)sections 5303(k)(6) and
				5304(f)(9) of title 49, United States
				Code.
										.
					114.Smartway
			 transportation efficiency programPart B of title VIII of the Clean Air Act
			 (as amended by section 111) is amended by adding at the end the
			 following:
						
							822.SmartWay transportation efficiency
				program
								(a)In
				generalThere is established within the Environmental Protection
				Agency a SmartWay Transportation Efficiency Program to quantify, demonstrate,
				and promote the benefits of technologies, products, fuels, and operational
				strategies that reduce petroleum consumption, air pollution, and greenhouse gas
				emissions from the mobile source sector.
								(b)General
				dutiesUnder the program established under this section, the
				Administrator shall carry out each of the following:
									(1)Development of measurement protocols to
				evaluate the energy consumption and greenhouse gas impacts from technologies
				and strategies in the mobile source sector, including those for passenger
				transport and goods movement.
									(2)Development of qualifying thresholds for
				certifying, verifying, or designating energy-efficient, low-greenhouse gas
				SmartWay technologies and strategies for each mode of passenger transportation
				and goods movement.
									(3)Development of partnership and recognition
				programs to promote best practices and drive demand for energy-efficient,
				low-greenhouse gas transportation performance.
									(4)Promotion of the
				availability of, and encouragement of the adoption of, SmartWay certified or
				verified technologies and strategies, and publication of the availability of
				financial incentives, such as assistance from loan programs and other Federal
				and State incentives.
									(c)Smartway transport
				freight partnershipThe
				Administrator shall establish a SmartWay Transport Partnership program with
				shippers and carriers of goods to promote energy-efficient, low-greenhouse gas
				transportation. In carrying out such partnership, the Administrator shall
				undertake each of the following:
									(1)Verification of the energy and greenhouse
				gas performance of participating freight carriers, including those operating
				rail, trucking, marine, and other goods movement operations.
									(2)Publication of a comprehensive energy and
				greenhouse gas performance index of freight modes (including rail, trucking,
				marine, and other modes of transporting goods) and individual freight companies
				so that shippers can choose to deliver their goods more efficiently.
									(3)Development of tools
				for—
										(A)carriers to calculate their energy and
				greenhouse gas performance; and
										(B)shippers to calculate the energy and
				greenhouse gas impacts of moving their products and to evaluate the relative
				impacts from transporting their goods by different modes and corporate
				carriers.
										(4)Provision of recognition opportunities for
				participating shipper and carrier companies demonstrating advanced practices
				and achieving superior levels of greenhouse gas performance.
									(d)Improving freight
				greenhouse gas performance databasesThe Secretary of Transportation shall, in
				coordination with other appropriate agencies, define and collect data on the
				physical and operational characteristics of the Nation’s truck population, with
				special emphasis on data related to energy efficiency and greenhouse gas
				performance to inform the performance index published under subsection (c)(2)
				of this section, and other means of goods transport as necessary, at least
				every 5 years.
								(e)SmartWay passenger
				transport study
									(1)In
				generalNot later than 1 year after the date of enactment of this
				section, the Administrator shall submit to the Committee on Environment and
				Public Works of the Senate and the Committee on Energy and Commerce of the
				House of Representatives a report that describes the results of a study of the
				commercial passenger carrier industry, including tour, charter, intercity,
				commuter, and other passenger operations.
									(2)InclusionsThe
				study under paragraph (1) shall include—
										(A)an identification of
				options for commercial passenger carriers to promote energy-efficient,
				low-greenhouse gas emission transportation; and
										(B)at the discretion of the
				Administrator, support for a partnership and recognition program for those
				commercial passenger carrier companies that demonstrate and achieve superior
				levels of greenhouse gas emissions performance.
										(f)Establishment of
				financing programThe Administrator shall establish a SmartWay
				Financing Program to competitively award funding to eligible entities
				identified by the Administrator in accordance with the program requirements in
				subsection (h).
								(g)PurposesUnder
				the SmartWay Financing Program, eligible entities shall—
									(1)use funds awarded by the
				Administrator to provide flexible loan and/or lease terms that increase
				approval rates or lower the costs of loans and/or leases in accordance with
				guidance developed by the Administrator;
									(2)make such loans and/or leases available to
				public and private entities for the purpose of adopting low-greenhouse gas
				technologies or strategies for the mobile source sector that are designated by
				the Administrator; and
									(3)use funds provided by the
				Administrator for electrification of freight transportation systems in major
				national goods movement corridors, giving priority to electrification of
				transportation systems in areas that are gateways for high volumes of
				international and national freight transport and require substantial criteria
				pollutant emission reductions in order to attain national ambient air quality
				standards.
									(h)Program
				requirementsThe Administrator shall determine program design
				elements and requirements, including—
									(1)the type of financial
				mechanism with which to award funding, in the form of grants and/or
				contracts;
									(2)the designation of
				eligible entities to receive funding, such as State, tribal, and local
				governments, regional organizations comprised of governmental units, nonprofit
				organizations, or for-profit companies;
									(3)criteria for evaluating
				applications from eligible entities, including anticipated—
										(A)cost-effectiveness of loan or lease program
				on a metric-ton-of-greenhouse gas-saved-per-dollar basis; and
										(B)ability to promote the
				loan or lease program and associated technologies and strategies to the target
				audience; and
										(4)reporting requirements
				for entities that receive awards, including—
										(A)actual cost-effectiveness and greenhouse
				gas savings from the loan or lease program based on a methodology designated by
				the Administrator;
										(B)the total number of
				applications and number of approved applications; and
										(C)terms granted to loan and
				lease recipients compared to prevailing market practices and/or rates.
										(i)Authorization of
				appropriationsSuch sums as necessary are authorized to be
				appropriated to the Administrator to carry out this
				section.
								.
					BCarbon capture and
			 sequestration
					121.National
			 strategy
						(a)In
			 generalNot later than 1 year after the date of enactment of this
			 Act, the Administrator, in consultation with the Secretary of Energy, the
			 Secretary of the Interior, and the heads of such other relevant Federal
			 agencies as the President may designate, shall submit to Congress a report
			 establishing a unified and comprehensive strategy to address the key legal,
			 regulatory, and other barriers to the commercial-scale deployment of carbon
			 capture and storage.
						(b)BarriersThe
			 report under this section shall—
							(1)identify the regulatory,
			 legal, and other gaps and barriers that—
								(A)could be addressed by a
			 Federal agency using existing statutory authority;
								(B)require Federal
			 legislation, if any; or
								(C)would be best addressed
			 at the State, tribal, or regional level;
								(2)identify regulatory
			 implementation challenges, including challenges relating to approval of State
			 and tribal programs and delegation of authority for permitting; and
							(3)recommend rulemakings,
			 Federal legislation, or other actions that should be taken to further evaluate
			 and address those barriers.
							(c)FindingCongress
			 finds that it is in the public interest to achieve widespread, commercial-scale
			 deployment of carbon capture and storage in the United States and throughout
			 Asia before January 1, 2030.
						122.Regulations for
			 geological sequestration sites
						(a)Coordinated
			 certification and permitting processPart A of title VIII of the
			 Clean Air Act (as amended by section 124 of this division) is amended by adding
			 at the end the following:
							
								813.Geological storage
				sites
									(a)Coordinated
				process
										(1)In
				generalThe Administrator shall establish a coordinated approach
				to certifying and permitting geological storage, taking into consideration all
				relevant statutory authorities.
										(2)RequirementsIn
				establishing such approach, the Administrator shall—
											(A)take into account, and
				reduce redundancy with, the requirements of section 1421 of the Safe Drinking
				Water Act (42 U.S.C. 300h), including the rulemaking for geological storage
				wells described in the proposed rule entitled Federal Requirements Under
				the Underground Injection Control (UIC) Program for Carbon Dioxide (CO2)
				Geologic Sequestration (GS) Wells (73 Fed. Reg. 43492 (July 25, 2008));
				and
											(B)to the maximum extent
				practicable, reduce the burden on certified entities and implementing
				authorities.
											(b)RegulationsNot
				later than 2 years after the date of enactment of this title, the Administrator
				shall promulgate regulations to protect human health and the environment by
				minimizing the risk of escape to the atmosphere of carbon dioxide injected for
				purposes of geological storage.
									(c)RequirementsThe
				regulations under subsection (b) shall include—
										(1)a process to obtain
				certification for geological storage under this section; and
										(2)requirements for—
											(A)monitoring,
				recordkeeping, and reporting for emissions associated with injection into, and
				escape from, geological storage sites, taking into account any requirements or
				protocols developed under section 713;
											(B)public participation in
				the certification process that maximizes transparency;
											(C)the sharing of data among
				States, Indian tribes, and the Environmental Protection Agency; and
											(D)other elements or
				safeguards necessary to achieve the purpose described in subsection (b).
											(d)Report
										(1)In
				generalNot later than 2 years after the date of promulgation of
				regulations pursuant to subsection (b), and not less frequently than once every
				3 years thereafter, the Administrator shall submit to the Committee on Energy
				and Commerce of the House of Representatives and the Committee on Environment
				and Public Works of the Senate a report describing geological storage in the
				United States, and, to the extent relevant, other countries in North
				America.
										(2)InclusionsEach
				report under paragraph (1) shall include—
											(A)data regarding injection,
				emissions to the atmosphere, if any, and performance of active and closed
				geological storage sites, including those at which enhanced hydrocarbon
				recovery operations occur;
											(B)an evaluation of the
				performance of relevant Federal environmental regulations and programs in
				ensuring environmentally protective geological storage practices;
											(C)recommendations on how
				those programs and regulations should be improved or made more effective;
				and
											(D)other relevant
				information.
											.
						(b)Safe Drinking Water Act
			 standardsSection 1421 of the Safe Drinking Water Act (42 U.S.C.
			 300h) is amended by adding at the end the following:
							
								(e)Carbon dioxide
				geological storage wells
									(1)In
				generalNot later than 1 year after the date of enactment of this
				subsection, the Administrator shall promulgate regulations under subsection (a)
				for carbon dioxide geological storage wells.
									(2)Financial
				responsibility
										(A)In
				generalThe regulations under paragraph (1) shall include
				requirements for maintaining evidence of financial responsibility, including
				financial responsibility for emergency and remedial response, well plugging,
				site closure, and post-injection site care.
										(B)RegulationsFinancial
				responsibility may be established for carbon dioxide geological wells in
				accordance with regulations promulgated by the Administrator by any 1, or any
				combination, of the following:
											(i)Insurance.
											(ii)Guarantee.
											(iii)Trust.
											(iv)Standby trust.
											(v)Surety bond.
											(vi)Letter of credit.
											(vii)Qualification as a
				self-insurer.
											(viii)Any other method
				satisfactory to the
				Administrator.
											.
						123.Studies and
			 reports
						(a)Study of legal
			 framework for geological storage sites
							(1)Establishment of task
			 force
								(A)In
			 generalAs soon as practicable, but not later than 180 days after
			 the date of enactment of this Act, the Administrator shall establish a task
			 force, to be composed of an equal number of—
									(i)subject matter
			 experts;
									(ii)nongovernmental
			 organizations with expertise regarding environmental policy;
									(iii)academic experts with
			 expertise in environmental law;
									(iv)State and tribal
			 officials with environmental expertise;
									(v)representatives of State
			 and tribal attorneys general;
									(vi)representatives of the
			 Environmental Protection Agency, the Department of the Interior, the Department
			 of Energy, the Department of Transportation, and other relevant Federal
			 agencies; and
									(vii)members of the private
			 sector.
									(B)StudyThe
			 task force established under subparagraph (A) shall conduct a study of—
									(i)existing Federal
			 environmental statutes, State environmental statutes, and State common law that
			 apply to geological storage sites for carbon dioxide, including the ability of
			 those laws to serve as risk management tools;
									(ii)the existing statutory
			 framework, including Federal and State laws, that apply to harm and damage to
			 the environment or public health at closed sites at which carbon dioxide
			 injection has been used for enhanced hydrocarbon recovery;
									(iii)the statutory
			 framework, environmental health and safety considerations, implementation
			 issues, and financial implications of potential models for Federal, State, or
			 private sector assumption of liabilities and financial responsibilities with
			 respect to closed geological storage sites;
									(iv)private sector
			 mechanisms, including insurance and bonding, that may be available to manage
			 environmental, health, and safety risks from closed geological storage sites;
			 and
									(v)the subsurface mineral
			 rights, water rights, and property rights issues associated with geological
			 storage of carbon dioxide, including issues specific to Federal land.
									(2)ReportNot
			 later than 18 months after the date of enactment of this Act, the task force
			 established under paragraph (1)(A) shall submit to Congress a report describing
			 the results of the study conducted under that paragraph, including any
			 consensus recommendations of the task force.
							(b)Environmental
			 statutes
							(1)StudyThe
			 Administrator shall conduct a study of the means by which, and under what
			 circumstances, the environmental statutes for which the Environmental
			 Protection Agency has responsibility would apply to carbon dioxide injection
			 and geological storage activities.
							(2)ReportNot
			 later than 1 year after the date of enactment of this Act, the Administrator
			 shall submit to Congress a report describing the results of the study conducted
			 under paragraph (1).
							124.Performance standards
			 for new coal-fueled power plants
						(a)In
			 generalPart A of title VIII
			 of the Clean Air Act (as added by section 121 of division B) is amended by
			 adding at the end the following:
							
								812.Performance standards for new coal-fired power
				plants
									(a)DefinitionsIn
				this section:
										(1)Covered
				EGUThe term covered EGU means a utility unit that
				is—
											(A)required to have a permit
				under section 503(a); and
											(B)authorized under State or
				Federal law to derive at least 30 percent of the annual heat input of the unit
				from—
												(i)coal;
												(ii)petroleum coke;
				or
												(iii)any combination of
				those fuels.
												(2)Initially
				permitted
											(A)In
				generalThe term initially permitted, with respect
				to a covered EGU, means that—
												(i)the owner or operator of
				the covered EGU has received a preconstruction approval or permit under this
				Act as a new (not modified) source; but
												(ii)administrative review or
				appeal of the approval or permit has not been exhausted.
												(B)CalculationA
				subsequent modification of any approval or permit described in subparagraph
				(A), ongoing administrative or court review, appeals, challenges, or the
				existence or tolling of any time to pursue additional review, appeals, or
				challenges shall not affect the date on which a covered EGU is considered to be
				initially permitted for purposes of this paragraph.
											(b)Standards
										(1)In
				generalA covered EGU that is initially permitted on or after
				January 1, 2020, shall—
											(A)achieve an emission
				limitation that represents a 65-percent reduction in emissions of the carbon
				dioxide produced by the covered EGU, as measured on an annual basis; or
											(B)meet such more-stringent
				standard as the Administrator may establish pursuant to subsection (c).
											(2)Certain covered
				egus
											(A)In
				generalA covered EGU that is initially permitted during the
				period beginning on January 1, 2009, and ending on December 31, 2019, shall
				achieve, by the applicable compliance date established under this paragraph, an
				emission limitation that represents a 50-percent reduction in emissions of the
				carbon dioxide produced by the covered EGU, as measured on an annual
				basis.
											(B)Date of
				requirementCompliance with the requirement described in
				subparagraph (A) shall be required by the earlier of—
												(i)the date that is 4 years
				after the date on which the Administrator has published pursuant to subsection
				(d) a report that there are in commercial operation in the United States
				electric generating units or other stationary sources equipped with carbon
				capture and permanent sequestration technology that, in the aggregate—
													(I)have a total of at least
				10 gigawatts of capacity (including at least 3 gigawatts which shall be through
				electric generating units, and up to 1 gigawatt which may be through industrial
				applications (for which capture and permanent sequestration of 3,000,000 tons
				of carbon dioxide per year on an aggregate annualized basis shall be considered
				equivalent to 1 gigawatt)), measured as the sum of—
														(aa)the treated generating
				capacity (as defined in section 780(a)) for electric generating unit retrofits
				and industrial sources; and
														(bb)the nameplate capacity
				for new electric generating units;
														(II)include at least 3
				electric generating units, each with a nameplate generating capacity of 250
				megawatts or greater, that capture, inject, and sequester carbon dioxide into
				geological formations other than oil and gas fields; and
													(III)are capturing and
				sequestering at least 12,000,000 tons of carbon dioxide per year, calculated on
				an aggregate annualized basis; or
													(ii)January 1, 2020.
												(3)Progress
				review
											(A)In
				generalNot later than June 30, 2017, the Administrator and the
				Secretary of Energy shall jointly prepare and submit to Congress a review of
				the status of commercial deployment of carbon capture and permanent
				sequestration technology that specifies—
												(i)the number of and size of
				units in the United States that are capturing and permanently sequestering
				carbon dioxide;
												(ii)the tons of carbon
				dioxide being captured and permanently sequestered by those units; and
												(iii)the geographical and
				technological diversity represented by those units and that technology.
												(B)FindingTo
				accompany the report under subparagraph (A), the Administrator and the
				Secretary of Energy shall make a finding that, in light of the status of
				commercial deployment of carbon capture and permanent sequestration technology,
				the date set forth in paragraph (2)(B)(ii) should—
												(i)remain in effect;
				or
												(ii)in accordance with
				subparagraph (C), be extended to January 1, 2022.
												(C)Conditions for
				extensionThe date set forth in paragraph (2)(B)(ii) shall be
				extended to January 1, 2022, only if—
												(i)the Administrator and the
				Secretary jointly find, pursuant to subparagraph (B), that the extension should
				occur; and
												(ii)Congress acts to approve
				the finding by not later than January 1, 2018.
												(4)Unit-specific
				extension
											(A)In
				generalIf the deadline for compliance with paragraph (2) is the
				date specified in paragraph (2)(B), the Administrator may extend the deadline
				for compliance by a covered EGU by not more than 18 months if the Administrator
				makes a determination, based on a showing by the owner or operator of the
				covered EGU, that it will be technically infeasible for the covered EGU to meet
				the standard by that date.
											(B)RequestAn
				owner or operator of a covered EGU shall submit to the Administrator a request
				for an extension under subparagraph (A) by not later than June 1, 2018.
											(C)Public
				commentThe Administrator shall provide for public notice and
				comment on each extension request submitted under subparagraph (B).
											(c)Review and revision of
				standardsNot later than the date specified in subsection
				(b)(2)(B), and not less frequently than once every 5 years thereafter, the
				Administrator shall—
										(1)review the standards for
				new covered EGUs under this section; and
										(2)by rule, reduce the
				maximum carbon dioxide emission rate for new covered EGUs to a rate that
				reflects the degree of emission limitation achievable through the application
				of the best system of emission reduction that (taking into account the cost of
				achieving the reduction and any nonair quality health and environmental impact
				and energy requirements) the Administrator determines has been adequately
				demonstrated.
										(d)ReportsNot
				later than the date that is 18 months after the date of enactment of this
				title, and semiannually thereafter, the Administrator shall publish a report on
				the nameplate capacity of units (determined pursuant to subsection (b)(2)(A))
				in commercial operation in the United States equipped with carbon capture and
				storage technology, including the information described in subsection (b)(2)(A)
				(including the cumulative generating capacity to which carbon capture and
				storage retrofit projects meeting the criteria described in section
				780(c)(1)(A) has been applied and the quantities of carbon dioxide captured and
				sequestered by those projects).
									(e)RegulationsNot
				later than 2 years after the date of enactment of this title, the Administrator
				shall promulgate regulations to carry out the requirements of this
				section.
									.
						125.Carbon capture and
			 sequestration demonstration and early deployment program
						(a)DefinitionsFor purposes of this section:
							(1)SecretaryThe term Secretary means the
			 Secretary of Energy.
							(2)Distribution
			 utilityThe term
			 distribution utility means an entity that distributes electricity
			 directly to retail consumers under a legal, regulatory, or contractual
			 obligation to do so.
							(3)Electric
			 utilityThe term electric utility has the meaning
			 provided by section 3 of the Federal Power Act (16 U.S.C. 796).
							(4)Fossil fuel-based
			 electricityThe term
			 fossil fuel-based electricity means electricity that is produced
			 from the combustion of fossil fuels.
							(5)Fossil
			 fuelThe term fossil fuel means coal, petroleum,
			 natural gas or any derivative of coal, petroleum, or natural gas.
							(6)CorporationThe
			 term Corporation means the Carbon Storage Research Corporation
			 established in accordance with this section.
							(7)Qualified industry
			 organizationThe term
			 qualified industry organization means the Edison Electric
			 Institute, the American Public Power Association, the National Rural Electric
			 Cooperative Association, a successor organization of such organizations, or a
			 group of owners or operators of distribution utilities delivering fossil
			 fuel-based electricity who collectively represent at least 20 percent of the
			 volume of fossil fuel-based electricity delivered by distribution utilities to
			 consumers in the United States.
							(8)Retail
			 consumerThe term retail consumer means an end-user
			 of electricity.
							(b)Carbon Storage Research
			 Corporation
							(1)Establishment
								(A)ReferendumQualified
			 industry organizations may conduct, at their own expense, a referendum among
			 the owners or operators of distribution utilities delivering fossil fuel-based
			 electricity for the creation of a Carbon Storage Research Corporation. Such
			 referendum shall be conducted by an independent auditing firm agreed to by the
			 qualified industry organizations. Voting rights in such referendum shall be
			 based on the quantity of fossil fuel-based electricity delivered to consumers
			 in the previous calendar year or other representative period as determined by
			 the Secretary pursuant to subsection (f). Upon approval of those persons
			 representing two-thirds of the total quantity of fossil fuel-based electricity
			 delivered to retail consumers, the Corporation shall be established unless
			 opposed by the State regulatory authorities pursuant to subparagraph (B). All
			 distribution utilities voting in the referendum shall certify to the
			 independent auditing firm the quantity of fossil fuel-based electricity
			 represented by their vote.
								(B)State regulatory
			 authoritiesUpon its own motion or the petition of a qualified
			 industry organization, each State regulatory authority shall consider its
			 support or opposition to the creation of the Corporation under subparagraph
			 (A). State regulatory authorities may notify the independent auditing firm
			 referred to in subparagraph (A) of their views on the creation of the
			 Corporation within 180 days after the date of enactment of this Act. If 40
			 percent or more of the State regulatory authorities submit to the independent
			 auditing firm written notices of opposition, the Corporation shall not be
			 established notwithstanding the approval of the qualified industry
			 organizations as provided in subparagraph (A).
								(2)TerminationThe Corporation shall be authorized to
			 collect assessments and conduct operations pursuant to this section for a
			 10-year period from the date 6 months after the date of enactment of this Act.
			 After such 10-year period, the Corporation is no longer authorized to collect
			 assessments and shall be dissolved on the date 15 years after such date of
			 enactment, unless the period is extended by an Act of Congress.
							(3)GovernanceThe
			 Corporation shall operate as a division or affiliate of the Electric Power
			 Research Institute (referred to in this section as EPRI) and be
			 managed by a Board of not more than 15 voting members responsible for its
			 operations, including compliance with this section. EPRI, in consultation with
			 the Edison Electric Institute, the American Public Power Association and the
			 National Rural Electric Cooperative Association shall appoint the Board members
			 under clauses (i), (ii), and (iii) of subparagraph (A) from among candidates
			 recommended by those organizations. At least a majority of the Board members
			 appointed by EPRI shall be representatives of distribution utilities subject to
			 assessments under subsection (d).
								(A)MembersThe
			 Board shall include at least 1 representative of each of the following:
									(i)Investor-owned
			 utilities.
									(ii)Utilities owned by a
			 State agency, a municipality, and an Indian tribe.
									(iii)Rural electric
			 cooperatives.
									(iv)Fossil fuel
			 producers.
									(v)Nonprofit environmental
			 organizations.
									(vi)Independent generators
			 or wholesale power providers.
									(vii)Consumer groups.
									(viii)The National Energy
			 Technology laboratory of the Department of Energy.
									(ix)The Environmental
			 Protection Agency.
									(B)Nonvoting
			 MembersThe Board shall also include as additional nonvoting
			 Members the Secretary of Energy or his designee and 2 representatives of State
			 regulatory authorities as defined in section 3 of the Public Utility Regulatory
			 Policies Act of 1978 (16 U.S.C. 2602), each designated by
			 the National Association of State Regulatory Utility Commissioners from States
			 that are not within the same transmission interconnection.
								(4)CompensationCorporation Board members shall receive no
			 compensation for their services, nor shall Corporation Board members be
			 reimbursed for expenses relating to their service.
							(5)TermsCorporation Board members shall serve terms
			 of 4 years and may serve not more than 2 full consecutive terms. Members
			 filling unexpired terms may serve not more than a total of 8 consecutive years.
			 Former members of the Corporation Board may be reappointed to the Corporation
			 Board if they have not been members for a period of 2 years. Initial
			 appointments to the Corporation Board shall be for terms of 1, 2, 3, and 4
			 years, staggered to provide for the selection of 3 members each year.
							(6)Status of
			 CorporationThe Corporation shall not be considered to be an
			 agency, department, or instrumentality of the United States, and no officer or
			 director or employee of the Corporation shall be considered to be an officer or
			 employee of the United States Government, for purposes of title 5 or title 31
			 of the United States Code, or for any other purpose, and no funds of the
			 Corporation shall be treated as public money for purposes of
			 chapter 33 of title 31,
			 United States Code, or for any other purpose.
							(c)Functions and
			 administration of the Corporation
							(1)In
			 generalThe Corporation shall
			 establish and administer a program to accelerate the commercial availability of
			 carbon dioxide capture and storage technologies and methods, including
			 technologies which capture and store, or capture and convert, carbon dioxide.
			 Under such program competitively awarded grants, contracts, and financial
			 assistance shall be provided and entered into with eligible entities. Except as
			 provided in paragraph (8), the Corporation shall use all funds derived from
			 assessments under subsection (d) to issue grants and contracts to eligible
			 entities.
							(2)PurposeThe purposes of the grants, contracts, and
			 assistance under this subsection shall be to support commercial-scale
			 demonstrations of carbon capture or storage technology projects capable of
			 advancing the technologies to commercial readiness. Such projects should
			 encompass a range of different coal and other fossil fuel varieties, be
			 geographically diverse, involve diverse storage media, and employ capture or
			 storage, or capture and conversion, technologies potentially suitable either
			 for new or for retrofit applications. The Corporation shall seek, to the extent
			 feasible, to support at least 5 commercial-scale demonstration projects
			 integrating carbon capture and sequestration or conversion technologies.
							(3)Eligible
			 entitiesEntities eligible
			 for grants, contracts or assistance under this subsection may include
			 distribution utilities, electric utilities and other private entities, academic
			 institutions, national laboratories, Federal research agencies, State and
			 tribal research agencies, nonprofit organizations, or consortiums of 2 or more
			 entities. Pilot-scale and similar small-scale projects are not eligible for
			 support by the Corporation. Owners or developers of projects supported by the
			 Corporation shall, where appropriate, share in the costs of such projects.
			 Projects supported by the Corporation shall meet the eligibility criteria of
			 section 780(b) of the Clean Air Act.
							(4)Grants for early
			 moversFifty percent of the funds raised under this section shall
			 be provided in the form of grants to electric utilities that had, prior to the
			 award of any grant under this section, committed resources to deploy a large
			 scale electricity generation unit with integrated carbon capture and
			 sequestration or conversion applied to a substantial portion of the unit’s
			 carbon dioxide emissions.  Grant funds shall be provided to defray costs
			 incurred by such electricity utilities for at least 5 such electricity
			 generation units.
							(5)AdministrationThe members of the Board of Directors of
			 the Corporation shall elect a Chairman and other officers as necessary, may
			 establish committees and subcommittees of the Corporation, and shall adopt
			 rules and bylaws for the conduct of business and the implementation of this
			 section. The Board shall appoint an Executive Director and professional support
			 staff who may be employees of the Electric Power Research Institute (EPRI).
			 After consultation with the Technical Advisory Committee established under
			 subsection (j), the Secretary, and the Director of the National Energy
			 Technology Laboratory to obtain advice and recommendations on plans, programs,
			 and project selection criteria, the Board shall establish priorities for
			 grants, contracts, and assistance; publish requests for proposals for grants,
			 contracts, and assistance; and award grants, contracts, and assistance
			 competitively, on the basis of merit, after the establishment of procedures
			 that provide for scientific peer review by the Technical Advisory Committee.
			 The Board shall give preference to applications that reflect the best overall
			 value and prospect for achieving the purposes of the section, such as those
			 which demonstrate an integrated approach for capture and storage or capture and
			 conversion technologies. The Board members shall not participate in making
			 grants or awards to entities with whom they are affiliated.
							(6)Uses of grants,
			 contracts, and assistanceA grant, contract, or other assistance
			 provided under this subsection may be used to purchase carbon dioxide when
			 needed to conduct tests of carbon dioxide storage sites, in the case of
			 established projects that are storing carbon dioxide emissions, or for other
			 purposes consistent with the purposes of this section. The Corporation shall
			 make publicly available at no cost information learned as a result of projects
			 which it supports financially.
							(7)Administrative
			 expensesUp to 5 percent of
			 the funds collected in any fiscal year under subsection (d) may be used for the
			 administrative expenses of operating the Corporation (not including costs
			 incurred in the determination and collection of the assessments pursuant to
			 subsection (d)).
							(8)Programs and
			 budgetBefore August 1 each
			 year, the Corporation, after consulting with the Technical Advisory Committee
			 and the Secretary and the Director of the Department’s National Energy
			 Technology Laboratory and other interested parties to obtain advice and
			 recommendations, shall publish for public review and comment its proposed
			 plans, programs, project selection criteria, and projects to be funded by the
			 Corporation for the next calendar year. The Corporation shall also publish for
			 public review and comment a budget plan for the next calendar year, including
			 the probable costs of all programs, projects, and contracts and a recommended
			 rate of assessment sufficient to cover such costs. The Secretary may recommend
			 programs and activities the Secretary considers appropriate. The Corporation
			 shall include in the first publication it issues under this paragraph a
			 strategic plan or roadmap for the achievement of the purposes of the
			 Corporation, as set forth in paragraph (2).
							(9)Records;
			 auditsThe Corporation shall
			 keep minutes, books, and records that clearly reflect all of the acts and
			 transactions of the Corporation and make public such information. The books of
			 the Corporation shall be audited by a certified public accountant at least once
			 each fiscal year and at such other times as the Corporation may designate.
			 Copies of each audit shall be provided to the Congress, all Corporation board
			 members, all qualified industry organizations, each State regulatory authority
			 and, upon request, to other members of the industry. If the audit determines
			 that the Corporation’s practices fail to meet generally accepted accounting
			 principles the assessment collection authority of the Corporation under
			 subsection (d) shall be suspended until a certified public accountant renders a
			 subsequent opinion that the failure has been corrected. The Corporation shall
			 make its books and records available for review by the Secretary or the
			 Comptroller General of the United States.
							(10)Public
			 AccessThe Corporation
			 Board’s meetings shall be open to the public and shall occur after at least 30
			 days advance public notice. Meetings of the Board of Directors may be closed to
			 the public where the agenda of such meetings includes only confidential matters
			 pertaining to project selection, the award of grants or contracts, personnel
			 matters, or the receipt of legal advice. The minutes of all meetings of the
			 Corporation shall be made available to and readily accessible by the
			 public.
							(11)Annual
			 reportEach year the
			 Corporation shall prepare and make publicly available a report which includes
			 an identification and description of all programs and projects undertaken by
			 the Corporation during the previous year. The report shall also detail the
			 allocation or planned allocation of Corporation resources for each such program
			 and project. The Corporation shall provide its annual report to the Congress,
			 the Secretary, each State regulatory authority, and upon request to the public.
			 The Secretary shall, not less than 60 days after receiving such report, provide
			 to the President and Congress a report assessing the progress of the
			 Corporation in meeting the objectives of this section.
							(d)Assessments
							(1)Amount(A)In all calendar years
			 following its establishment, the Corporation shall collect an assessment on
			 distribution utilities for all fossil fuel-based electricity delivered directly
			 to retail consumers (as determined under subsection (f)). The assessments shall
			 reflect the relative carbon dioxide emission rates of different fossil
			 fuel-based electricity, and initially shall be not less than the following
			 amounts for coal, natural gas, and oil:
									
										
											
												Fuel
					 typeRate
					 of assessment per kilowatt hour
												
												Coal$0.00043
												
												Natural Gas$0.00022
												
												Oil$0.00032.
												
											
										
									
								(B)The Corporation is
			 authorized to adjust the assessments on fossil fuel-based electricity to
			 reflect changes in the expected quantities of such electricity from different
			 fuel types, such that the assessments generate not less than $1.0 billion and
			 not more than $1.1 billion annually. The Corporation is authorized to
			 supplement assessments through additional financial commitments.
								(2)Investment of
			 fundsPending disbursement
			 pursuant to a program, plan, or project, the Corporation may invest funds
			 collected through assessments under this subsection, and any other funds
			 received by the Corporation, only in obligations of the United States or any
			 agency thereof, in general obligations of any State or any political
			 subdivision thereof, in any interest-bearing account or certificate of deposit
			 of a bank that is a member of the Federal Reserve System, or in obligations
			 fully guaranteed as to principal and interest by the United States.
							(3)Reversion of unused
			 fundsIf the Corporation does
			 not disburse, dedicate or assign 75 percent or more of the available proceeds
			 of the assessed fees in any calendar year 7 or more years following its
			 establishment, due to an absence of qualified projects or similar
			 circumstances, it shall reimburse the remaining undedicated or unassigned
			 balance of such fees, less administrative and other expenses authorized by this
			 section, to the distribution utilities upon which such fees were assessed, in
			 proportion to their collected assessments.
							(e) ERCOT
							(1)Assessment, collection,
			 and remittance(A)Notwithstanding any
			 other provision of this section, within ERCOT, the assessment provided for in
			 subsection (d) shall be—
									(i)levied directly on
			 qualified scheduling entities, or their successor entities;
									(ii)charged consistent with
			 other charges imposed on qualified scheduling entities as a fee on energy used
			 by the load-serving entities; and
									(iii)collected and remitted
			 by ERCOT to the Corporation in the amounts and in the same manner as set forth
			 in subsection (d).
									(B)The assessment amounts referred to in
			 subparagraph (A) shall be—
									(i)determined by the amount
			 and types of fossil fuel-based electricity delivered directly to all retail
			 customers in the prior calendar year beginning with the year ending immediately
			 prior to the period described in subsection (b)(2); and
									(ii)take into account the
			 number of renewable energy credits retired by the load-serving entities
			 represented by a qualified scheduling entity within the prior calendar
			 year.
									(2)Administration
			 expensesUp to 1 percent of
			 the funds collected in any fiscal year by ERCOT under the provisions of this
			 subsection may be used for the administrative expenses incurred in the
			 determination, collection and remittance of the assessments to the
			 Corporation.
							(3)AuditERCOT
			 shall provide a copy of its annual audit pertaining to the administration of
			 the provisions of this subsection to the Corporation.
							(4)DefinitionsFor
			 the purposes of this subsection:
								(A)The term
			 ERCOT means the Electric Reliability Council of Texas.
								(B)The term
			 load-serving entities has the meaning adopted by ERCOT Protocols
			 and in effect on the date of enactment of this Act.
								(C)The term qualified
			 scheduling entities has the meaning adopted by ERCOT Protocols and in
			 effect on the date of enactment of this Act.
								(D)The term renewable
			 energy credit has the meaning as promulgated and adopted by the Public
			 Utility Commission of Texas pursuant to section 39.904(b) of the Public Utility
			 Regulatory Act of 1999, and in effect on the date of enactment of this
			 Act.
								(f)Determination of fossil
			 fuel-based electricity deliveries
							(1)FindingsThe Congress finds that:
								(A)The assessments under
			 subsection (d) are to be collected based on the amount of fossil fuel-based
			 electricity delivered by each distribution utility.
								(B)Since many distribution
			 utilities purchase all or part of their retail consumer’s electricity needs
			 from other entities, it may not be practical to determine the precise fuel mix
			 for the power sold by each individual distribution utility.
								(C)It may be necessary to
			 use average data, often on a regional basis with reference to Regional
			 Transmission Organization (RTO) or NERC regions, to make the
			 determinations necessary for making assessments.
								(2)DOE proposed
			 ruleThe Secretary, acting in close consultation with the Energy
			 Information Administration, shall issue for notice and comment a proposed rule
			 to determine the level of fossil fuel electricity delivered to retail customers
			 by each distribution utility in the United States during the most recent
			 calendar year or other period determined to be most appropriate. Such proposed
			 rule shall balance the need to be efficient, reasonably precise, and timely,
			 taking into account the nature and cost of data currently available and the
			 nature of markets and regulation in effect in various regions of the country.
			 Different methodologies may be applied in different regions if appropriate to
			 obtain the best balance of such factors.
							(3)Final
			 ruleWithin 6 months after
			 the date of enactment of this Act, and after opportunity for comment, the
			 Secretary shall issue a final rule under this subsection for determining the
			 level and type of fossil fuel-based electricity delivered to retail customers
			 by each distribution utility in the United States during the appropriate
			 period. In issuing such rule, the Secretary may consider opportunities and
			 costs to develop new data sources in the future and issue recommendations for
			 the Energy Information Administration or other entities to collect such data.
			 After notice and opportunity for comment the Secretary may, by rule,
			 subsequently update and modify the methodology for making such
			 determinations.
							(4)Annual
			 determinationsPursuant to the final rule issued under paragraph
			 (3), the Secretary shall make annual determinations of the amounts and types
			 for each such utility and publish such determinations in the Federal Register.
			 Such determinations shall be used to conduct the referendum under subsection
			 (b) and by the Corporation in applying any assessment under this
			 subsection.
							(5)Rehearing and judicial
			 reviewThe owner or operator
			 of any distribution utility that believes that the Secretary has misapplied the
			 methodology in the final rule in determining the amount and types of fossil
			 fuel electricity delivered by such distribution utility may seek rehearing of
			 such determination within 30 days of publication of the determination in the
			 Federal Register. The Secretary shall decide such rehearing petitions within 30
			 days. The Secretary’s determinations following rehearing shall be final and
			 subject to judicial review in the United States Court of Appeals for the
			 District of Columbia.
							(g)Compliance with
			 Corporation assessmentsThe Corporation may bring an action in
			 the appropriate court of the United States to compel compliance with an
			 assessment levied by the Corporation under this section. A successful action
			 for compliance under this subsection may also require payment by the defendant
			 of the costs incurred by the Corporation in bringing such action.
						(h)Midcourse
			 reviewNot later than 5 years following establishment of the
			 Corporation, the Comptroller General of the United States shall prepare an
			 analysis, and report to Congress, assessing the Corporation’s activities,
			 including project selection and methods of disbursement of assessed fees,
			 impacts on the prospects for commercialization of carbon capture and storage
			 technologies, adequacy of funding, and administration of funds. The report
			 shall also make such recommendations as may be appropriate in each of these
			 areas. The Corporation shall reimburse the Government Accountability Office for
			 the costs associated with performing this midcourse review.
						(i)Recovery of
			 costs
							(1)In
			 generalA distribution
			 utility whose transmission, delivery, or sales of electric energy are subject
			 to any form of rate regulation shall not be denied the opportunity to recover
			 the full amount of the prudently incurred costs associated with complying with
			 this section, consistent with applicable State or Federal law.
							(2)Ratepayer
			 RebatesRegulatory
			 authorities that approve cost recovery pursuant to paragraph (1) may order
			 rebates to ratepayers to the extent that distribution utilities are reimbursed
			 undedicated or unassigned balances pursuant to subsection (d)(3).
							(j)Technical Advisory
			 Committee
							(1)EstablishmentThere is established an advisory committee,
			 to be known as the Technical Advisory Committee.
							(2)MembershipThe
			 Technical Advisory Committee shall be comprised of not less than 7 members
			 appointed by the Board from among academic institutions, national laboratories,
			 independent research institutions, and other qualified institutions. No member
			 of the Committee shall be affiliated with EPRI or with any organization having
			 members serving on the Board. At least one member of the Committee shall be
			 appointed from among officers or employees of the Department of Energy
			 recommended to the Board by the Secretary of Energy.
							(3)Chairperson and Vice
			 ChairpersonThe Board shall designate one member of the Technical
			 Advisory Committee to serve as Chairperson of the Committee and one to serve as
			 Vice Chairperson of the Committee.
							(4)CompensationThe
			 Board shall provide compensation to members of the Technical Advisory Committee
			 for travel and other incidental expenses and such other compensation as the
			 Board determines to be necessary.
							(5)PurposeThe
			 Technical Advisory Committee shall provide independent assessments and
			 technical evaluations, as well as make non-binding recommendations to the
			 Board, concerning Corporation activities, including but not limited to the
			 following:
								(A)Reviewing and evaluating the Corporation’s
			 plans and budgets described in subsection (c)(9), as well as any other
			 appropriate areas, which could include approaches to prioritizing technologies,
			 appropriateness of engineering techniques, monitoring and verification
			 technologies for storage, geological site selection, and cost control
			 measures.
								(B)Making annual non-binding
			 recommendations to the Board concerning any of the matters referred to in
			 subparagraph (A), as well as what types of investments, scientific research, or
			 engineering practices would best further the goals of the Corporation.
								(6)Public
			 availabilityAll reports, evaluations, and other materials of the
			 Technical Advisory Committee shall be made available to the public by the
			 Board, without charge, at time of receipt by the Board.
							(k)Lobbying
			 restrictionsNo funds collected by the Corporation shall be used
			 in any manner for influencing legislation or elections, except that the
			 Corporation may recommend to the Secretary and the Congress changes in this
			 section or other statutes that would further the purposes of this
			 section.
						(l)Davis-Bacon
			 complianceThe Corporation shall ensure that entities receiving
			 grants, contracts, or other financial support from the Corporation for the
			 project activities authorized by this section are in compliance with subchapter
			 IV of chapter 31 of title 40,
			 United States Code (commonly known as the Davis-Bacon
			 Act).
						CNuclear and advanced
			 technologies
					131.Findings and
			 policy
						(a)FindingsCongress
			 finds that—
							(1)in 2008, 104 nuclear
			 power plants produced 19.6 percent of the electricity generated in the United
			 States, slightly less than the electricity generated by natural gas;
							(2)nuclear energy is the
			 largest provider of clean, low-carbon, electricity, almost 8 times larger than
			 all renewable power production combined, excluding hydroelectric power;
							(3)nuclear energy supplies
			 consistent, base-load electricity, independent of environmental
			 conditions;
							(4)by displacing fossil
			 fuels that would otherwise be used for electricity production, nuclear power
			 plants virtually eliminate emissions of greenhouse gases and criteria
			 pollutants associated with acid rain, smog, or ozone;
							(5)nuclear power generation
			 continues to require robust efforts to address issues of safety, waste, and
			 proliferation;
							(6)even if every nuclear
			 plant is granted a 20-year extension, all currently operating nuclear plants
			 will be retired by 2055;
							(7)long lead times for
			 nuclear power plant construction indicate that action to stimulate the nuclear
			 power industry should not be delayed;
							(8)the high upfront capital
			 costs of nuclear plant construction remain a substantial obstacle, despite
			 theoretical potential for significant cost reduction;
							(9)translating theoretical
			 cost reduction potential into actual reduced construction costs remains a
			 significant industry challenge that can be overcome only through demonstrated
			 performance;
							(10)as of January 2009, 17
			 companies and consortia have submitted applications to the Nuclear Regulatory
			 Commission for 26 new reactors in the United States;
							(11)those proposed reactors
			 will use the latest in nuclear technology for efficiency and safety, more
			 advanced than the technology of the 1960s and 1970s found in the reactors
			 currently operating in the United States;
							(12)increased resources for
			 the Nuclear Regulatory Commission and reform of the licensing process have
			 improved the safety and timeliness of the regulatory environment;
							(13)the United States has
			 not built a new reactor since the 1970s and, as a result, will need to
			 revitalize and retool the institutions and infrastructure necessary to
			 construct, maintain, and support new reactors, including improvements in
			 manufacturing of nuclear components and training for the next generation
			 nuclear workforce; and
							(14)those new reactors will
			 launch a new era for the nuclear industry, and translate into tens of thousands
			 of jobs
							(b)Statement of
			 policyIt is the policy of the United States, given the
			 importance of transitioning to a clean energy, low-carbon economy, to
			 facilitate the continued development and growth of a safe and clean nuclear
			 energy industry, through—
							(1)reductions in financial
			 and technical barriers to construction and operation; and
							(2)incentives for the
			 development of a well-trained workforce and the growth of safe domestic nuclear
			 and nuclear-related industries.
							132.Nuclear worker
			 training
						(a)Definition of
			 applicable periodIn this section, the term applicable
			 period means—
							(1)the 5-year period
			 beginning on January 1, 2012; and
							(2)each 5-year period
			 beginning on each January 1 thereafter.
							(b)Use of
			 fundsOf amounts made available to carry out this section for the
			 calendar years in each applicable period—
							(1)the Secretary of Energy
			 shall use such amounts for each applicable period as the Secretary of Energy
			 determines to be necessary to increase the number and amounts of nuclear
			 science talent expansion grants and nuclear science competitiveness grants
			 provided under section 5004 of the America COMPETES Act (42 U.S.C. 16532);
			 and
							(2)the Secretary of Labor,
			 in consultation with nuclear energy entities and organized labor, shall use
			 such amounts for each applicable period as the Secretary of Labor determines to
			 be necessary to carry out programs expanding workforce training to meet the
			 high demand for workers skilled in nuclear power plant construction and
			 operation, including programs for—
								(A)electrical craft
			 certification;
								(B)preapprenticeship career
			 technical education for industrialized skilled crafts that are useful in the
			 construction of nuclear power plants;
								(C)community college and
			 skill center training for nuclear power plant technicians;
								(D)training of construction
			 management personnel for nuclear power plant construction projects; and
								(E)regional grants for
			 integrated nuclear energy workforce development programs.
								133.Nuclear safety and
			 waste management programs
						(a)Nuclear facility
			 long-term operations research and development program
							(1)EstablishmentAs
			 soon as practicable after the date of enactment of this Act, the Secretary of
			 Energy (referred to in this section as the Secretary) shall
			 establish a research and development program—
								(A)to address the
			 reliability, availability, productivity, component aging, safety, and security
			 of nuclear power plants;
								(B)to improve the
			 performance of nuclear power plants;
								(C)to sustain the health and
			 safety of employees of nuclear power plants;
								(D)to assess the feasibility
			 of nuclear power plants to continue to provide clean and economic electricity
			 safely, substantially beyond the first license extension period of the nuclear
			 power plants, which will—
									(i)significantly contribute
			 to the energy security of the United States; and
									(ii)help protect the
			 environment of the United States; and
									(E)to support significant
			 carbon reductions, lower overall costs that are required to reduce carbon
			 emissions, and increase energy security.
								(2)Conduct of
			 program
								(A)In
			 generalIn carrying out the program established under paragraph
			 (1), the Secretary shall—
									(i)build a fundamental
			 scientific basis to understand, predict, and measure changes in materials,
			 systems, structures, equipment, and components as the materials, systems,
			 structures, equipment, and components age through continued operations in
			 long-term service environments;
									(ii)develop new safety
			 analysis tools and methods to enhance the performance and safety of nuclear
			 power plants;
									(iii)develop advanced online
			 monitoring, control, and diagnostics technologies to prevent equipment failures
			 and improve the safety of nuclear power plants;
									(iv)establish a technical
			 basis for advanced fuel designs (including silicon carbide fuel cladding) to
			 increase the safety margins of nuclear power plants; and
									(v)examine issues,
			 including—
										(I)issues relating to
			 material degradation, plant aging, and technology upgrades; and
										(II)any other issue that
			 would impact decisions to extend the lifespan of nuclear power plants.
										(B)Technical
			 supportIn carrying out the program established under paragraph
			 (1), the Secretary shall provide to the Chairman of the Nuclear Regulatory
			 Commission information collected under the program—
									(i)to help ensure informed
			 decisions regarding the extension of the life of nuclear power plants beyond a
			 60-year lifespan; and
									(ii)for the licensing and
			 long-term management, and safe and economical operation, of nuclear power
			 plants.
									(b)Spent nuclear waste
			 disposal research and development program
							(1)EstablishmentAs
			 soon as practicable after the date of enactment of this Act, the Secretary
			 shall establish a research and development program to improve the understanding
			 of nuclear spent fuel management and the entire nuclear fuel cycle life.
							(2)Conduct of
			 programIn carrying out the program established under paragraph
			 (1), the Secretary shall carry out science-based research and development
			 activities to pursue dramatic improvements in a range of nuclear spent fuel
			 management options, including short-term and long-term storage and disposal,
			 and proliferation-resistant nuclear spent fuel recycling.
							(c)Authorization of
			 appropriationsThere are authorized to be appropriated such sums
			 as are necessary to carry out this section.
						DWater efficiency
					141.WaterSense
						(a)In
			 generalThere is established within the Environmental Protection
			 Agency a WaterSense program to identify and promote water-efficient products,
			 buildings, landscapes, facilities, processes, and services, so as—
							(1)to reduce water
			 use;
							(2)to reduce the strain on
			 water, wastewater, and stormwater infrastructure;
							(3)to conserve energy used
			 to pump, heat, transport, and treat water; and
							(4)to preserve water
			 resources for future generations, through voluntary labeling of, or other forms
			 of communications about, products, buildings, landscapes, facilities,
			 processes, and services that meet the highest water efficiency and performance
			 criteria.
							(b)DutiesThe
			 Administrator shall—
							(1)establish—
								(A)a WaterSense label to be
			 used for certain items; and
								(B)the procedure by which an
			 item may be certified to display the WaterSense label;
								(2)promote
			 WaterSense-labeled products, buildings, landscapes, facilities, processes, and
			 services in the market place as the preferred technologies and services
			 for—
								(A)reducing water use;
			 and
								(B)ensuring product and
			 service performance;
								(3)work to enhance public
			 awareness of the WaterSense label through public outreach, education, and other
			 means;
							(4)preserve the integrity of
			 the WaterSense label by—
								(A)establishing and
			 maintaining performance criteria so that products, buildings, landscapes,
			 facilities, processes, and services labeled with the WaterSense label perform
			 as well or better than less water-efficient counterparts;
								(B)overseeing WaterSense
			 certifications made by third parties;
								(C)conducting reviews of the
			 use of the WaterSense label in the marketplace and taking corrective action in
			 any case in which misuse of the label is identified; and
								(D)carrying out such other
			 measures as the Administrator determines to be appropriate;
								(5)regularly review and, if
			 appropriate, update WaterSense criteria for categories of products, buildings,
			 landscapes, facilities, processes, and services, at least once every 4
			 years;
							(6)to the maximum extent
			 practicable, regularly estimate and make available to the public the production
			 and relative market shares of, and the savings of water, energy, and capital
			 costs of water, wastewater, and stormwater infrastructure attributable to the
			 use of WaterSense-labeled products, buildings, landscapes, facilities,
			 processes, and services, at least annually;
							(7)solicit comments from
			 interested parties and the public prior to establishing or revising a
			 WaterSense category, specification, installation criterion, or other criterion
			 (or prior to effective dates for any such category, specification, installation
			 criterion, or other criterion);
							(8)provide reasonable notice
			 to interested parties and the public of any changes (including effective
			 dates), on the adoption of a new or revised category, specification,
			 installation criterion, or other criterion, along with—
								(A)an explanation of the
			 changes; and
								(B)as appropriate, responses
			 to comments submitted by interested parties and the public;
								(9)provide appropriate lead
			 time (as determined by the Administrator) prior to the applicable effective
			 date for a new or significant revision to a category, specification,
			 installation criterion, or other criterion, taking into account the timing
			 requirements of the manufacturing, marketing, training, and distribution
			 process for the specific product, building and landscape, or service category
			 addressed;
							(10)identify and, if
			 appropriate, implement other voluntary approaches in commercial, institutional,
			 residential, industrial, and municipal sectors to encourage recycling and reuse
			 technologies to improve water efficiency or lower water use; and
							(11)where appropriate, apply
			 the WaterSense label to water-using products that are labeled by the Energy
			 Star program implemented by the Administrator and the Secretary of
			 Energy.
							(c)Authorization of
			 appropriationsThere are authorized to be appropriated to carry
			 out this section—
							(1)$7,500,000 for fiscal
			 year 2010;
							(2)$10,000,000 for fiscal
			 year 2011;
							(3)$20,000,000 for fiscal
			 year 2012;
							(4)$50,000,000 for fiscal
			 year 2013; and
							(5)for each subsequent
			 fiscal year, the applicable amount during the preceding fiscal year, as
			 adjusted to reflect changes for the 12-month period ending the preceding
			 November 30 in the Consumer Price Index for All Urban Consumers published by
			 the Bureau of Labor Statistics of the Department of Labor.
							142.Federal procurement of
			 water-efficient products
						(a)DefinitionsIn
			 this section:
							(1)AgencyThe
			 term Agency has the meaning given the term in section 7902(a) of
			 title 5, United States Code.
							(2)FEMP-designated
			 productThe term FEMP-designated product means a
			 product that is designated under the Federal Energy Management Program of the
			 Department of Energy as being among the highest 25 percent of equivalent
			 products for efficiency.
							(3)Product, building,
			 landscape, facility, process, and serviceThe terms
			 product, building, landscape,
			 facility, process, and service do not
			 include—
								(A)any water-using product,
			 building, landscape, facility, process, or service designed or procured for
			 combat or combat-related missions; or
								(B)any product, building,
			 landscape, facility, process, or service already covered by the Federal
			 procurement regulations established under section 553 of the National Energy
			 Conservation Policy Act (42 U.S.C. 8259b).
								(4)Watersense product,
			 building, landscape, facility, process, or serviceThe term
			 WaterSense product, building, landscape, facility, process, or
			 service means a product, building, landscape, facility, process, or
			 service that is labeled for water efficiency under the WaterSense
			 program.
							(5)Watersense
			 programThe term WaterSense program means the
			 program established by section 141.
							(b)Procurement of water
			 efficient products
							(1)Requirement
								(A)In
			 generalTo meet the requirements of an agency for a water-using
			 product, building, landscape, facility, process, or service, the head of an
			 Agency shall, except as provided in paragraph (2), procure—
									(i)a WaterSense product,
			 building, landscape, facility, process, or service; or
									(ii)a FEMP-designated
			 product.
									(B)Sense of congress
			 regarding installation preferencesIt is the sense of Congress
			 that a WaterSense irrigation system should, to the maximum extent practicable,
			 be installed and audited by a WaterSense-certified irrigation professional to
			 ensure optimal performance.
								(2)ExceptionsThe
			 head of an Agency shall not be required to procure a WaterSense product,
			 building, landscape, facility, process, or service or FEMP-designated product
			 under paragraph (1) if the head of the Agency finds in writing that—
								(A)a WaterSense product,
			 building, landscape, facility, process, or service or FEMP-designated product
			 is not cost-effective over the life of the product, building, landscape,
			 facility, process, or service, taking energy, water, and wastewater service
			 cost savings into account; or
								(B)no WaterSense product,
			 building, landscape, facility, process, or service or FEMP-designated product
			 is reasonably available that meets the functional requirements of the
			 Agency.
								(3)Procurement
			 planning
								(A)In
			 generalThe head of an Agency shall incorporate criteria used for
			 evaluating WaterSense products, buildings, landscapes, facilities, processes,
			 and services and FEMP-designated products into—
									(i)the specifications for
			 all procurements involving water-using products, buildings, landscapes,
			 facilities, processes, and systems, including guide specifications, project
			 specifications, and construction, renovation, and services contracts that
			 include provision of water-using products, buildings, landscapes, facilities,
			 processes, and systems; and
									(ii)the factors for the
			 evaluation of offers received for the procurement.
									(B)Listing of
			 water-efficient products in Federal catalogsWaterSense products,
			 buildings, landscapes, facilities, processes, and systems and FEMP-designated
			 products shall be clearly identified and prominently displayed in any inventory
			 or listing of products by the General Services Administration or the Defense
			 Logistics Agency.
								(C)Additional
			 measuresThe head of an Agency shall consider, to the maximum
			 extent practicable, additional measures for reducing Agency water use,
			 including water reuse technologies, leak detection and repair, and use of
			 waterless products that perform similar functions to existing water-using
			 products.
								(c)Retrofit
			 programsThe head of each Agency, working in coordination with
			 the Administrator and the heads of such other Agencies as the President may
			 designate, shall develop standards and implementation procedures for a building
			 water efficiency retrofit program, which shall include the following
			 elements:
							(1)Evaluation of products
			 and systemsNot later than 270 days after the date of enactment
			 of this Act, each Agency shall evaluate water-consuming products and systems in
			 buildings operated by such Agency and identify opportunities for retrofit and
			 replacement of such products and systems with high-efficiency equipment, such
			 as zero-water-consumption equipment, high-efficiency toilets, high-efficiency
			 shower heads, and high-efficiency faucets, and other products that are
			 certified as Watersense products or FEMP-designated products.
							(2)Retrofit
			 planNot later than 360 days after the date of enactment of this
			 Act, each Agency shall, in coordination with other appropriate Agencies and
			 officials, prepare a water efficiency retrofit plan that shall, to the maximum
			 extent practicable, maximize retrofitting of water-consuming products and
			 systems and replacement with high-efficiency equipment described in paragraph
			 (1).
							(d)GuidelinesNot
			 later than 180 days after the date of enactment of this Act, the Administrator,
			 working in coordination with the Secretary of Energy and the heads of such
			 other Agencies as the President may designate, shall issue guidelines to carry
			 out this section.
						143.State residential
			 water efficiency and conservation incentives program
						(a)DefinitionsIn
			 this section:
							(1)Eligible
			 entityThe term eligible entity means a State
			 government, local or county government, tribal government, wastewater or
			 sewerage utility, municipal water authority, energy utility, water utility, or
			 nonprofit organization that meets the requirements of subsection (b).
							(2)Incentive
			 programThe term incentive program means a program
			 for administering financial incentives for consumer purchase and installation
			 of water-efficient products, buildings (including New Water-Efficient Homes),
			 landscapes, processes, or services described in subsection (b)(1).
							(3)Residential
			 water-efficient product, building, landscape, process, or service
								(A)In
			 generalThe term residential water-efficient product,
			 building, landscape, process, or service means a product, building,
			 landscape, process, or service for a residence or its landscape that is rated
			 for water efficiency and performance—
									(i)by the WaterSense
			 program; or
									(ii)if a WaterSense
			 specification does not exist, by the Energy Star program or an incentive
			 program approved by the Administrator.
									(B)InclusionsThe
			 term residential water-efficient product, building, landscape, process,
			 or service includes—
									(i)faucets;
									(ii)irrigation technologies
			 and services;
									(iii)point-of-use water
			 treatment devices;
									(iv)reuse and recycling
			 technologies;
									(v)toilets;
									(vi)clothes washers;
									(vii)dishwashers;
									(viii)showerheads;
									(ix)xeriscaping and other
			 landscape conversions that replace irrigated turf; and
									(x)New Water Efficient Homes
			 certified by the WaterSense program.
									(4)Watersense
			 programThe term WaterSense program means the
			 program established by section 141.
							(b)Eligible
			 entitiesAn entity shall be eligible to receive an allocation
			 under subsection (c) if the entity—
							(1)establishes (or has
			 established) an incentive program to provide financial incentives to
			 residential consumers for the purchase of residential water-efficient products,
			 buildings, landscapes, processes, or services;
							(2)submits an application
			 for the allocation at such time, in such form, and containing such information
			 as the Administrator may require; and
							(3)provides assurances
			 satisfactory to the Administrator that the entity will use the allocation to
			 supplement, but not supplant, funds made available to carry out the incentive
			 program.
							(c)Amount of
			 allocationsFor each fiscal year, the Administrator shall
			 determine the amount to allocate to each eligible entity to carry out
			 subsection (d), taking into consideration—
							(1)the population served by
			 the eligible entity during the most recent calendar year for which data are
			 available;
							(2)the targeted population
			 of the incentive program of the eligible entity, such as general households,
			 low-income households, or first-time homeowners, and the probable effectiveness
			 of the incentive program for that population;
							(3)for existing programs,
			 the effectiveness of the program in encouraging the adoption of water-efficient
			 products, buildings, landscapes, facilities, processes, and services;
							(4)any allocation to the
			 eligible entity for a preceding fiscal year that remains unused; and
							(5)the per capita water
			 demand of the population served by the eligible entity during the most recent
			 calendar year for which data are available and the accessibility of water
			 supplies to such entity.
							(d)Use of allocated
			 fundsFunds allocated to an eligible entity under subsection (c)
			 may be used to pay up to 50 percent of the cost of establishing and carrying
			 out an incentive program.
						(e)Fixture
			 recyclingEligible entities are encouraged to promote or
			 implement fixture recycling programs to manage the disposal of older fixtures
			 replaced due to the incentive program under this section.
						(f)Issuance of
			 incentives
							(1)In
			 generalFinancial incentives may be provided to residential
			 consumers that meet the requirements of the applicable incentive
			 program.
							(2)Manner of
			 issuanceAn eligible entity may—
								(A)issue all financial
			 incentives directly to residential consumers; or
								(B)with approval of the
			 Administrator, delegate all or part of financial incentive administration to
			 other organizations, including local governments, municipal water authorities,
			 water utilities, and non-profit organizations.
								(3)AmountThe
			 amount of a financial incentive shall be determined by the eligible entity,
			 taking into consideration—
								(A)the amount of any Federal
			 or State incentive available for the purchase of the residential
			 water-efficient product or service;
								(B)the amount necessary to
			 change consumer behavior to purchase water-efficient products and services;
			 and
								(C)the consumer expenditures
			 for onsite preparation, assembly, and original installation of the
			 product.
								(g)Authorization of
			 appropriationsThere are authorized to be appropriated to the
			 Administrator to carry out this section—
							(1)$100,000,000 for fiscal
			 year 2010;
							(2)$150,000,000 for fiscal
			 year 2011;
							(3)$200,000,000 for fiscal
			 year 2012;
							(4)$150,000,000 for fiscal
			 year 2013;
							(5)$100,000,000 for fiscal
			 year 2014; and
							(6)for each subsequent
			 fiscal year, the applicable amount during the preceding fiscal year, as
			 adjusted to reflect changes for the 12-month period ending the preceding
			 November 30 in the Consumer Price Index for All Urban Consumers published by
			 the Bureau of Labor Statistics of the Department of Labor.
							EMiscellaneous
					151.Office of Consumer
			 Advocacy
						(a)DefinitionsIn
			 this section:
							(1)Advisory
			 committeeThe term Advisory Committee means the
			 Consumer Advocacy Advisory Committee established under subsection
			 (c)(1).
							(2)CommissionThe
			 term Commission means the Federal Energy Regulatory
			 Commission.
							(3)Energy
			 customerThe term energy customer means a
			 residential customer or a small commercial customer that receives products or
			 services from a public utility or natural gas company under the jurisdiction of
			 the Commission.
							(4)Natural gas
			 companyThe term natural gas company has the meaning
			 given the term in section 2 of the Natural Gas Act (15 U.S.C. 717a).
							(5)OfficeThe
			 term Office means the Office of Consumer Advocacy established by
			 subsection (b)(1).
							(6)Public
			 utilityThe term public utility has the meaning
			 given the term in section 201(e) of the Federal Power Act (16 U.S.C.
			 824(e)).
							(7)Small commercial
			 customerThe term small commercial customer means a
			 commercial customer that has a peak demand of not more than 1,000 kilowatts per
			 hour.
							(b)Office
							(1)EstablishmentThere
			 is established an Office of Consumer Advocacy to serve as an advocate for the
			 public interest.
							(2)DirectorThe
			 Office shall be headed by a Director to be appointed by the President, who is
			 admitted to the Federal Bar, with experience in public utility proceedings, and
			 by and with the advice and consent of the Senate.
							(3)DutiesThe
			 Office may—
								(A)represent, and appeal on
			 behalf of, energy customers on matters concerning rates or service of public
			 utilities and natural gas companies under the jurisdiction of the
			 Commission—
									(i)at hearings of the
			 Commission;
									(ii)in judicial proceedings
			 in the courts of the United States; and
									(iii)at hearings or
			 proceedings of other Federal regulatory agencies and commissions;
									(B)monitor and review energy
			 customer complaints and grievances on matters concerning rates or service of
			 public utilities and natural gas companies under the jurisdiction of the
			 Commission;
								(C)investigate
			 independently, or within the context of formal proceedings, the services
			 provided by, the rates charged by, and the valuation of the properties of,
			 public utilities and natural gas companies under the jurisdiction of the
			 Commission;
								(D)develop means, such as
			 public dissemination of information, consultative services, and technical
			 assistance, to ensure, to the maximum extent practicable, that the interests of
			 energy consumers are adequately represented in the course of any hearing or
			 proceeding described in subparagraph (A);
								(E)collect data concerning
			 rates or service of public utilities and natural gas companies under the
			 jurisdiction of the Commission; and
								(F)prepare and issue reports
			 and recommendations.
								(4)Compensation and
			 powersThe Director may—
								(A)employ and fix the
			 compensation of such staff personnel as is deemed necessary; and
								(B)procure temporary and
			 intermittent services as needed.
								(5)Access to
			 informationEach department, agency, and instrumentality of the
			 Federal Government is authorized and directed to furnish to the Director such
			 reports and other information as he deems necessary to carry out his functions
			 under this section.
							(c)Consumer advocacy
			 advisory committee
							(1)EstablishmentThe
			 Director shall establish an advisory committee, to be known as Consumer
			 Advocacy Advisory Committee, to review rates, services, and disputes and to
			 make recommendations to the Director.
							(2)CompositionThe
			 Director shall appoint 5 members to the Advisory Committee including—
								(A)2 individuals
			 representing State Utility Consumer Advocates; and
								(B)1 individual, from a
			 nongovernmental organization, representing consumers.
								(3)MeetingsThe
			 Advisory Committee shall meet at such frequency as may be required to carry out
			 its duties.
							(4)ReportsThe
			 Director shall provide for publication of recommendations of the Advisory
			 Committee on the public website established for the Office.
							(5)DurationNotwithstanding
			 any other provision of law, the Advisory Committee shall continue in operation
			 during the period in which the Office exists.
							(6)Application of
			 FACAExcept as otherwise specifically provided, the Advisory
			 Committee shall be subject to the Federal Advisory Committee Act.
							(d)Authorization of
			 appropriationsThere are authorized such sums as necessary to
			 carry out this section.
						(e)Savings
			 clauseNothing in this
			 section affects the rights or obligations of State Utility Consumer
			 Advocates.
						152.Clean technology
			 business competition grant program
						(a)In
			 generalThe Administrator may provide grants to organizations to
			 conduct business competitions that provide incentives, training, and mentorship
			 to entrepreneurs and early stage start-up companies throughout the United
			 States to meet high-priority economic, environmental, and energy goals in areas
			 including air quality, energy efficiency and renewable energy, transportation,
			 water quality and conservation, green buildings, and waste management.
						(b)Purposes
							(1)In
			 generalThe competitions described in subsection (a) shall have
			 the purposes of—
								(A)accelerating the
			 development and deployment of clean technology businesses and green
			 jobs;
								(B)stimulating green
			 economic development;
								(C)providing business
			 training and mentoring to early stage clean technology companies; and
								(D)strengthening the
			 competitiveness of United States clean technology industry in world trade
			 markets.
								(2)PriorityPriority
			 shall be given to business competitions that—
								(A)are led by the private
			 sector;
								(B)encourage regional and
			 interregional cooperation; and
								(C)can demonstrate
			 market-driven practices and the creation of cost-effective green jobs through
			 an annual publication of competition activities and directory of
			 companies.
								(c)Eligibility
							(1)In
			 generalTo be eligible for a
			 grant under this section, an organization shall be any sponsored entity of an
			 organization described in subparagraph (A) that is operated as a nonprofit
			 entity.
							(2)PriorityIn
			 making grants under this section, the Administrator shall give priority to
			 organizations that can demonstrate broad funding support from private and other
			 non-Federal funding sources to leverage Federal investment.
							(d)Authorization of
			 appropriationsThere is authorized to be appropriated to carry
			 out this section $20,000,000.
						153.Product carbon
			 disclosure program
						(a)EPA studyThe Administrator shall conduct a study to
			 determine the feasibility of establishing a national program for measuring,
			 reporting, publicly disclosing, and labeling products or materials sold in the
			 United States for their carbon content, and shall, not later than 18 months
			 after the date of enactment of this Act, transmit a report to Congress which
			 shall include the following:
							(1)A determination of whether a national
			 product carbon disclosure program and labeling program would be effective in
			 achieving the intended goals of achieving greenhouse gas reductions and an
			 examination of existing programs globally and their strengths and
			 weaknesses.
							(2)Criteria for identifying
			 and prioritizing sectors and products and processes that should be covered in
			 such program or programs.
							(3)An identification of
			 products, processes, or sectors whose inclusion could have a substantial carbon
			 impact (prioritizing industrial products such as iron and steel, aluminum,
			 cement, chemicals, and paper products, and also including food, beverage,
			 hygiene, cleaning, household cleaners, construction, metals, clothing,
			 semiconductor, and consumer electronics).
							(4)Suggested methodology and
			 protocols for measuring the carbon content of the products across the entire
			 carbon lifecycle of such products for use in a carbon disclosure program and
			 labeling program.
							(5)A review of existing
			 greenhouse gas product accounting standards, methodologies, and practices
			 including the Greenhouse Gas Protocol, ISO 14040/44, ISO 14067, and Publically
			 Available Specification 2050, and including a review of the strengths and
			 weaknesses of each.
							(6)A survey of secondary databases including
			 the Manufacturing Energy Consumption Survey, an evaluation of the quality of
			 data for use in a product carbon disclosure program and product carbon labeling
			 program, an identification of gaps in the data relative to the potential
			 purposes of a national product carbon disclosure program and product carbon
			 labeling program, and development of recommendations for addressing these data
			 gaps.
							(7)An assessment of the
			 utility of comparing products and the appropriateness of product carbon
			 standards.
							(8)An evaluation of the
			 information needed on a label for clear and accurate communication, including
			 what pieces of quantitative and qualitative information need to be
			 disclosed.
							(9)An evaluation of the
			 appropriate boundaries of the carbon lifecycle analysis for different sectors
			 and products.
							(10)An analysis of whether
			 default values should be developed for products whose producer does not
			 participate in the program or does not have data to support a disclosure or
			 label and a determination of the best ways to develop such default
			 values.
							(11)A recommendation of
			 certification and verification options necessary to assure the quality of the
			 information and avoid greenwashing or the use of insubstantial or meaningless
			 environmental claims to promote a product.
							(12)An assessment of options for educating
			 consumers about product carbon content and the product carbon disclosure
			 program and product carbon labeling program.
							(13)An analysis of the costs and timelines
			 associated with establishing a national product carbon disclosure program and
			 product carbon labeling program, including options for a phased approach. Costs
			 should include those for businesses associated with the measurement of carbon
			 footprints and those associated with creating a product carbon label and
			 managing and operating a product carbon labeling program, and options for
			 minimizing these costs.
							(14)An evaluation of incentives (such as
			 financial incentives, brand reputation, and brand loyalty) to determine whether
			 reductions in emissions can be accelerated through encouraging more efficient
			 manufacturing or by encouraging preferences for lower-emissions products to
			 substitute for higher-emissions products whose level of performance is no
			 better.
							(b)Development of national
			 carbon disclosure programUpon conclusion of the study, and not later
			 than 3 years after the date of enactment of this Act, the Administrator shall
			 establish a national product carbon disclosure program, participation in which
			 shall be voluntary, and which may involve a product carbon label with broad
			 applicability to the wholesale and consumer markets to enable and encourage
			 knowledge about carbon content by producers and consumers and to inform efforts
			 to reduce energy consumption (carbon dioxide equivalent emissions) nationwide.
			 In developing such a program, the Administrator shall—
							(1)consider the results of
			 the study conducted under subsection (a);
							(2)consider existing and
			 planned programs and proposals and measurement standards (including the
			 Publicly Available Specification 2050, standards to be developed by the World
			 Resource Institute/World Business Council for Sustainable Development, the
			 International Standards Organization, and the bill AB19 pending in the
			 California legislature as of the date of enactment of this Act);
							(3)consider the compatibility of a national
			 product carbon disclosure program with existing programs;
							(4)utilize incentives and other means to spur
			 the adoption of product carbon disclosure and product carbon labeling;
							(5)develop protocols and parameters for a
			 product carbon disclosure program, including a methodology and formula for
			 assessing, verifying, and potentially labeling a product’s greenhouse gas
			 content, and for data quality requirements to allow for product
			 comparison;
							(6)create a means to—
								(A)document best
			 practices;
								(B)ensure clarity and
			 consistency;
								(C)work with suppliers,
			 manufacturers, and retailers to encourage participation;
								(D)ensure that protocols are
			 consistent and comparable across like products; and
								(E)evaluate the
			 effectiveness of the program;
								(7)make publicly available
			 information on product carbon content to ensure transparency;
							(8)provide for public
			 outreach, including a consumer education program to increase awareness;
							(9)develop training and
			 education programs to help businesses learn how to measure and communicate
			 their carbon footprint and easy tools and templates for businesses to use to
			 reduce cost and time to measure their products’ carbon lifecycle;
							(10)consult with the
			 Secretary of Energy, the Secretary of Commerce, the Federal Trade Commission,
			 and other Federal agencies, as necessary;
							(11)gather input from stakeholders through
			 consultations, public workshops, or hearings with representatives of consumer
			 product manufacturers, consumer groups, and environmental groups;
							(12)utilize systems for
			 verification and product certification that will ensure that claims
			 manufacturers make about their products are valid;
							(13)create a process for reviewing the accuracy
			 of product carbon label information and protecting the product carbon label in
			 the case of a change in the product’s energy source, supply chain, ingredients,
			 or other factors, and specify the frequency to which data should be updated;
			 and
							(14)develop a standardized,
			 easily understandable carbon label, if appropriate, and create a process for
			 responding to inaccuracies and misuses of such a label.
							(c)Report to
			 CongressNot later than 5 years after the program is established
			 pursuant to subsection (b), the Administrator shall report to Congress on the
			 effectiveness and impact of the program, the level of voluntary participation,
			 and any recommendations for additional measures.
						(d)DefinitionsIn
			 this section:
							(1)The term carbon content means
			 the quantity of greenhouse gas emissions and the warming impact of those
			 emissions on the atmosphere expressed in carbon dioxide equivalent associated
			 with a product’s value chain.
							(2)The term carbon
			 footprint means the level of greenhouse gas emissions produced by a
			 particular activity, service, or entity.
							(3)The term carbon
			 lifecycle means the greenhouse gas emissions that are released as part
			 of the processes of creating, producing, processing, manufacturing, modifying,
			 transporting, distributing, storing, using, recycling, or disposing of goods
			 and services.
							(e)Authorization of
			 appropriationsThere is
			 authorized to be appropriated to the Administrator—
							(1)to carry out the study required by
			 subsection (a), $5,000,000; and
							(2)to carry out the program required under
			 subsection (b), $25,000,000 for each of fiscal years 2010 through 2025.
							154.State recycling
			 programs
						(a)EstablishmentThe
			 Administrator shall establish a State Recycling Program governing the use of
			 funds by States in accordance with this Act.
						(b)Use of funding
							(1)In
			 generalStates receiving funding to carry out this section shall
			 use the proceeds to carry out recycling programs, including reuse programs, in
			 accordance with this section.
							(2)County and municipal
			 programsSubject to subsection (d), not less than
			 1/4 of the funding made available to a State to carry out
			 this section shall be distributed by the State to county and municipal
			 recycling and reuse programs (or to State recycling and reuse programs, if that
			 State does not have a county or municipal program) as described in subsection
			 (c)(1), to be used exclusively to support recycling and reuse purposes and
			 associated source reduction purposes, including to provide incentives—
								(A)for recycling- and
			 reuse-related technology that—
									(i)reduces or avoids
			 greenhouse gas emissions;
									(ii)increases collection
			 rates;
									(iii)improves the quality of
			 recyclable material that is separated from solid waste; or
									(iv)increases the reuse of
			 products that would otherwise be disposed;
									(B)for energy-efficiency
			 projects for transportation fleets and recycling equipment used to collect and
			 sort recyclable material and reusable products separated from solid
			 waste;
								(C)for recycling and reuse
			 program-related expenses, including—
									(i)education and job
			 training;
									(ii)development and
			 implementation of variable rate (commonly referred to as
			 pay-as-you-throw) funding programs and composting, including
			 anaerobic digestion programs;
									(iii)promotion of public
			 space recycling programs;
									(iv)approaches for assuring
			 compliance with recycling and reuse requirements; and
									(v)development or
			 implementation of best practices for municipal solid waste reduction and reuse
			 programs; and
									(vi)incentives for the
			 deployment of reuse technology and equipment that reduces or avoids greenhouse
			 gas emissions; and
									(D)to ensure that recyclable
			 materials and reusable products are not sent for disposal or incineration
			 during fluctuating markets.
								(3)Recycling and reuse
			 facilitiesSubject to subsection (d), not less than
			 1/4 of the funding made available to a State to carry out
			 this section shall be distributed by the State to eligible recycling and reuse
			 facilities as described in subsection (c)(2) to be used exclusively to support
			 the recycling purposes and associated source reduction purposes of the
			 facilities, including to provide—
								(A)incentives for the
			 demonstration or deployment of recycling- and reuse-related technology and
			 equipment that reduce or avoid greenhouse gas emissions;
								(B)incentives to facilities
			 that increase the quantity and quality of recyclable material or reusable
			 products that are recycled or reused versus sent for disposal or
			 incineration;
								(C)funding for research,
			 management, and removal of impediments to recycling and reuse,
			 including—
									(i)radioactive
			 material;
									(ii)devices or materials
			 that contain polychlorinated biphenyls, mercury, or chlorofluorocarbons;
									(iii)improved collection
			 systems; and
									(iv)production of products
			 that are reusable;
									(D)funding for research on,
			 and development and deployment of, new technologies to more efficiently and
			 effectively recycle items and reuse products such as automobile shredder
			 residue, cathode ray tubes, plastics, and tires; and
								(E)incentives to recycle
			 materials and reuse products identified by the Administrator that are not being
			 recycled at a recycling facility.
								(4)Manufacturing
			 facilitiesSubject to subsection (d), not less than
			 1/4 of the funding made available to a State to carry out
			 this section shall be distributed by the State to eligible manufacturing
			 facilities as described in subsection (c)(3) to be used exclusively to support
			 recycling and reuse purposes, including to provide incentives for the
			 demonstration or deployment of—
								(A)manufacturing-related
			 technology and equipment that would increase the use of recyclable material and
			 the reuse of products and avoid or reduce greenhouse gas emissions;
								(B)radiation detection
			 equipment and the costs associated with recovery of detected radiated
			 recyclable material;
								(C)technologies that will
			 detect and separate contaminants, including mercury-, lead-, and
			 cadmium-containing devices;
								(D)strategies and
			 technologies to remove impediments to recovering recyclable material and
			 product reuse; and
								(E)strategies and
			 technologies to improve the energy efficiency of technology and equipment used
			 to manufacture recyclable and reusable products.
								(5)Reuse
			 facilitiesNot more than 1/4 of the funding
			 made available to a State to carry out this section may be distributed by the
			 State to eligible reuse facilities described in subsection (c)(4), to be used
			 exclusively to support the reuse purposes and associated source reduction
			 purposes of the facilities, including to provide—
								(A)incentives for the
			 demonstration or deployment of reuse-related technology and equipment that
			 reduces or avoids greenhouse gas emissions;
								(B)incentives to facilities
			 that increase the quantity and quality of products and materials that are
			 reused versus sent for disposal or incineration;
								(C)funding for research,
			 management, and removal of impediments to reuse, including—
									(i)improved collection
			 systems; and
									(ii)production of products
			 that are reusable;
									(D)funding for research on,
			 and development and deployment of, new technologies to more efficiently and
			 effectively reuse products; and
								(E)other incentives to reuse
			 products, as identified by the Administrator.
								(c)Eligibility
			 requirements
							(1)County and municipality
			 programsFunds provided under subsection (b)(2) shall be provided
			 on a competitive basis to county and municipal recycling and reuse programs
			 that—
								(A)have within the solid
			 waste management plans of the programs a recycling and reuse management plan
			 that includes an education outreach program for the individuals and entities
			 served by the program constituency that highlights the lifecycle benefits of
			 recycling; and
								(B)collect at least 5 types
			 of recyclable or reusable materials, such as—
									(i)ferrous and nonferrous
			 metal;
									(ii)aluminum;
									(iii)plastic;
									(iv)tires and rubber;
									(v)household electronic
			 equipment;
									(vi)glass;
									(vii)scrap food;
									(viii)recoverable fiber or
			 paper;
									(ix)textiles; and
									(x)consumer packing;
									(C)demonstrate, not later
			 than 3 years after the date of receipt of funds under this subtitle, reasonable
			 progress toward achieving—
									(i)a collection rate goal of
			 at least 30 percent of the total recyclable or reusable materials available
			 from the solid waste stream in the requesting State, county, or municipal
			 program; or
									(ii)a 10-percent increase of
			 collected recyclable materials compared to the total solid waste stream in the
			 requesting State, county, or municipal program; and
									(D)(i)own, operate, or
			 contract to handle, operate, or sell 1 or more of—
										(I)a curbside recyclables
			 collection program;
										(II)a redemption center or
			 drop-off facility for recyclables or reusable products; or
										(III)a materials recovery
			 facility; and
										(ii)have in place a quality,
			 environmental, health, and safety management system (such as that of the
			 International Standards Organization or an equivalent) that includes goals to
			 reduce the operational carbon baselines of the programs.
									(2)Recycling and reuse
			 facilitiesFunds provided under subsection (b)(3) shall be
			 provided on a competitive basis to an existing recycling facility that—
								(A)processes recyclable
			 material into commercial specification-grade commodities for use as raw
			 material feed stock at recovery facilities, including for use as—
									(i)a replacement or
			 substitute for a virgin raw material; or
									(ii)a replacement or
			 substitute for a product made, in whole or in part, from a virgin raw
			 material;
									(B)has a verifiable carbon
			 baseline; and
								(C)has an environmental,
			 health and safety, and quality management system (such as that of the
			 International Standards Organization or an equivalent) that includes goals to
			 reduce the operational carbon baseline of the recycling facility per unit of
			 material processed.
								(3)Manufacturing
			 facilityFunds provided under subsection (b)(4) shall be provided
			 on a competitive basis to a manufacturing facility that—
								(A)recovers significant
			 recyclable or reusable material;
								(B)can report on a
			 verifiable carbon baseline that is consistent with applicable reporting
			 requirements; and
								(C)has an environmental,
			 health and safety, and quality management system (such as that of the
			 International Standards Organization or an equivalent) that includes—
									(i)goals to reduce the
			 operational carbon baseline of the manufacturing facility per unit of material
			 processed; or
									(ii)evidence that the reuse
			 of products processed serves to reduce carbon emissions.
									(4)Reuse
			 facilitiesFunds under subsection (b)(5) may be provided on a
			 competitive basis to an existing reuse facility that—
								(A)processes reusable
			 material to be used as a replacement or substitute for a new product;
								(B)can report on a
			 verifiable carbon baseline; and
								(C)has an environmental,
			 health and safety, and quality management system (such as that of the
			 International Standards Organization or an equivalent) that includes goals to
			 reduce the operational carbon baseline of the reuse facility per unit of
			 material processed, or evidence that the reuse of products processed serves to
			 reduce carbon emissions.
								(d)ReportingEach
			 State that distributes funds under this section shall submit to the
			 Administrator, in accordance with such requirements as the Administrator may
			 prescribe, a report that includes—
							(1)a list of entities
			 receiving funding under this section, including entities receiving such funding
			 from units of local government pursuant to subsection (b)(2);
							(2)the amount of funding
			 received by each such recipient;
							(3)the specific purposes for
			 which the funding was conveyed to each such recipient; and
							(4)documentation of the
			 quantity of net recyclable materials and reusable products that were collected
			 and processed and greenhouse gas emissions that were reduced or avoided
			 accordingly, through use of the funding, based on a lifecycle calculation
			 developed by the Administrator.
							(e)Methodology and
			 decisionmakingThe Administrator, as appropriate—
							(1)shall develop and
			 periodically update lifecycle methods to quantify the relationship between
			 waste management decisions, including recycling, reuse, and waste reduction,
			 greenhouse gas reductions, and energy use reductions, for purposes that
			 include—
								(A)helping to support
			 decisions under Federal, State, and municipal recycling, reuse, and waste
			 management programs, including—
									(i)estimating greenhouse gas
			 and energy benefits of expanding recycling and reuse programs;
									(ii)comparing the benefits
			 of recycling, reuse, and waste reduction to other greenhouse gas and energy use
			 reduction strategies;
									(iii)optimizing waste
			 management strategies to maximize greenhouse gas reductions and energy use
			 reductions; and
									(iv)public education;
			 and
									(B)designing products to
			 optimize waste reduction, reuse, and recycling opportunities and use of
			 recycled materials in the manufacturing process;
								(2)may collect data to
			 support the development of the methods described in paragraph (1); and
							(3)to improve national
			 consistency, shall, in consultation with appropriate State and local
			 representatives and municipal recycling programs, identify best practices to
			 promote improvement in, and support State efforts in improving, municipal
			 recycling, reuse, and resource recovery programs.
							155.Supplemental
			 agriculture, abandoned mine land, and forestry greenhouse gas reduction and
			 renewable energy program
						(a)Agricultural greenhouse
			 gas reductions
							(1)Establishment
								(A)In
			 generalThe Secretary of Agriculture (referred to in this section
			 as the Secretary), in coordination with the Secretary of the
			 Interior, shall establish a Greenhouse Gas Reduction Incentives Program
			 (referred to in this section as the program) to provide financial
			 assistance to owners and operators of agricultural land (including land on
			 which specialty crops are produced and private or public land used for
			 grazing), private or public abandoned mine land, and forest land for projects
			 and activities that measurably increase carbon sequestration or reduce
			 greenhouse gas emissions.
								(B)Shared
			 authorityThe Secretary shall delegate to the Secretary of the
			 Interior the authority to carry out projects on land under the jurisdiction of
			 or operated by the Department of the Interior.
								(2)PriorityIn
			 carrying out the program, the Secretary shall give priority to projects or
			 activities that—
								(A)reduce greenhouse gas
			 emissions or increase sequestration of greenhouse gases, and achieve
			 significant other environmental benefits, such as the improvements of water or
			 air quality or natural resources in agricultural, abandoned mine land, and
			 forestry operations; and
								(B)reduce greenhouse gas
			 emissions or sequester carbon in agricultural and forestry operations where
			 there are limited recognized opportunities to achieve such emission reductions
			 or sequestration.
								(3)Eligible projects and
			 activitiesEligible projects and payments shall include those
			 that—
								(A)reflect the comparable
			 amount that the owners or operators would receive in the offset market if not
			 for compliance with environmental laws that preclude the owners and operators
			 from being eligible for receiving an offset credit under a Federal law enacted
			 for the purpose of regulating greenhouse gas emissions;
								(B)provide greenhouse gas
			 emission benefits, but do not receive an offset credit or qualify for an early
			 action allowance under a Federal law enacted for the purpose of regulating
			 greenhouse gas emissions, including projects and activities that provide an
			 opportunity to demonstrate and test new or uncertain methods to reduce or
			 sequester emissions;
								(C)reward early adopters,
			 including producers that practice no-till agriculture, and ensure that
			 individuals and entities that took action prior to the implementation of a
			 Federal law enacted for the purpose of regulating greenhouse gas emissions are
			 not placed at a competitive disadvantage, including giving consideration to
			 owners or operators located in jurisdictions with more stringent environmental
			 laws (including regulations), compliance with which precludes the owners or
			 operators from participating such an offset market;
								(D)provide incentives for
			 supplemental greenhouse gas emission reductions on private and public forest
			 land of the United States;
								(E)prevent conversion of
			 land, including native grassland, native prairie, rangeland, cropland, or
			 forested land, that would increase greenhouse gas emissions or a loss of carbon
			 sequestration;
								(F)promote the recovery and
			 reuse of abandoned mine land that otherwise would increase greenhouse gas
			 emissions or cause a loss of carbon sequestration, provided that not more than
			 5 percent of the total value of the forms of assistance provided under the
			 program for each year shall be used for the projects and activities described
			 in this subparagraph; or
								(G)support action on
			 Federal, State, or tribal land that encourages improvements and management
			 practices that include carbon sequestration benefits.
								(4)RequirementFinancial
			 incentives and support provided by the Secretary for a project or activity
			 under this section shall, to the maximum extent practicable, be directly
			 proportional to the quantity and duration of greenhouse gas emissions reduced
			 or carbon sequestered.
							(5)Other
			 projectsThe Secretary shall consider projects and activities
			 that complement and leverage existing conservation, forestry, and energy
			 program expenditures to provide measurable emission reduction and sequestration
			 benefits that otherwise may not take place or continue to exist.
							(6)EligibilityAn
			 owner or operator shall not be prohibited from participating in the program
			 established under this section due to participation of the owner or operator in
			 other Federal or State conservation or agricultural assistance programs.
							(7)Forms of
			 assistanceThe Secretary may use any of the following to provide
			 assistance under this section:
								(A)Permanent conservation
			 easements, for which the Secretary shall give priority in providing assistance
			 under this section.
								(B)Carbon sequestration or
			 carbon mitigation contracts between the owner or operator and the Secretary for
			 the performance of projects or activities that provide a measurable reduction
			 in greenhouse gas emissions or sequester carbon.
								(C)Financial incentives
			 through land management contracts or agreements, including timber sale,
			 service, or stewardship contracts.
								(D)Financial incentives
			 through grazing contracts.
								(E)Grants.
								(F)Such other forms of
			 assistance as the Secretary determines to be appropriate.
								(8)ReversalsThe
			 Secretary shall specify methods to address intentional or unintentional
			 reversal of carbon sequestration or greenhouse gas emission reductions that
			 occur during the term of a contract or easement under this section.
							(9)Accounting
			 systemsIn carrying out this section, the Secretary shall develop
			 and implement—
								(A)a national accounting
			 system for carbon stocks, sequestration, and greenhouse gas emissions that may
			 be used to assess progress in implementing this section at a national level;
			 and
								(B)credible reporting and
			 accounting systems to ensure that incentives provided under this section are
			 achieving stated objectives.
								(10)Program measurement,
			 monitoring, and verificationThe Secretary, in consultation with
			 the Administrator—
								(A)shall establish and
			 implement protocols that provide reasonable monitoring and verification of
			 compliance with terms associated with assistance provided under this section,
			 including field sampling of actual performance, to develop annual estimates of
			 emission reductions achieved under the program;
								(B)shall report annually the
			 total number of tons of carbon dioxide sequestered or the total number of tons
			 of emissions avoided through incentives provided under this section; and
								(C)not later than 2 years
			 after the date of enactment of this Act, and at least every 18 months
			 thereafter, submit to Congress and make available to the public on the website
			 of the Department of Agriculture a report that includes—
									(i)an estimate of annual and
			 cumulative reductions generated through the program under this section,
			 determined using standardized measures (including economic efficiency);
			 and
									(ii)a summary of any changes
			 to the program, in accordance with this section, that will be made as a result
			 of program measurement, monitoring, and verification conducted under this
			 section.
									(b)Research
			 programThe Secretary shall establish by rule a program to
			 conduct research to develop additional projects and activities for crops to
			 find additional techniques and methods to reduce greenhouse gas emissions or
			 sequester greenhouse gases that may or may not meet criteria for a Federal law
			 enacted for the purpose of regulating greenhouse gas emissions.
						156.Economic Development
			 Climate Change Fund
						(a)In
			 generalTitle II of the Public Works and Economic Development Act
			 of 1965 (42 U.S.C. 3141 et seq.) is amended by adding at the end the
			 following:
							
								219.Economic Development
				Climate Change Fund
									(a)In
				generalOn the application of an eligible recipient, the
				Secretary may provide technical assistance, make grants, enter into contracts,
				or otherwise provide amounts for projects—
										(1)to promote energy
				efficiency to enhance economic competitiveness;
										(2)to increase the use of
				renewable energy resources to support sustainable economic development and job
				growth;
										(3)to support the
				development of conventional energy resources to produce alternative
				transportation fuels, electricity and heat;
										(4)to develop energy
				efficient or environmentally sustainable infrastructure;
										(5)to promote
				environmentally sustainable economic development practices and models;
										(6)to support development of
				energy efficiency and alternative energy development plans, studies or
				analysis, including enhancement of new and existing Comprehensive Economic
				Development Strategies funded under this Act; and
										(7)to supplement other
				Federal grants, loans, or loan guarantees for purposes described in paragraphs
				(1) through (6).
										(b)Federal
				shareThe Federal share of the cost of any project carried out
				under this section shall not exceed 80 percent, except that the Federal share
				of a Federal grant, loan, or loan guarantee provided under subsection (a)(7)
				may be 100 percent.
									(c)Authorization of
				appropriationsThere is authorized to be appropriated to carry
				out this section $50,000,000 for each of fiscal years 2009 through 2013, to
				remain available until
				expended.
									.
						(b)Conforming
			 amendmentThe table of contents contained in section 1(b) of the
			 Public Works and Economic Development Act of 1965 (42 U.S.C. 3141 et seq.)is
			 amended by inserting after the item relating to section 218 the
			 following:
							
								
									Sec. 219. Economic Development Climate Change
				Fund.
								
								.
						157.Study of risk-based
			 programs addressing vulnerable areas
						(a)In
			 generalThe Administrator, or the heads of such other Federal
			 agencies as the President may designate, shall conduct a study and, not later
			 than 2 years after the date of enactment of this Act, submit to Congress a
			 report regarding risk-based policies and programs addressing vulnerable
			 areas.
						(b)RequirementsThe
			 report shall
							(1)review and assess Federal
			 predisaster mitigation, emergency response, and flood insurance policies and
			 programs that affect areas vulnerable to the impacts of climate change;
							(2)describe strategies for
			 better addressing such vulnerabilities and provide implementation
			 recommendations;
							(3)assess whether the
			 policies and programs described in paragraph (1) support the State and tribal
			 response and adaptation goals and objectives identified under this Act;
							(4)identify, and make
			 recommendations to resolve, inconsistencies in Federal policies and programs in
			 effect as of the date of enactment of this Act that address areas vulnerable to
			 climate change; and
							(5)identify annual cost
			 savings to the Federal Government associated with the implementation of the
			 strategies and recommendations contained in the report.
							158.Efficient Buildings
			 Program
						(a)In
			 generalThe Administrator shall establish and carry out a
			 program, to be known as the Efficient Buildings Program, to
			 achieve greenhouse gas reductions by providing assistance to owners of
			 buildings in the United States as a reward for—
							(1)constructing highly
			 efficient buildings in the United States; or
							(2)increasing the efficiency
			 of existing buildings in the United States.
							(b)RequirementsThe
			 Administrator shall provide assistance under this section to owners of
			 buildings in the United States based on the extent to which projects relating
			 to the buildings of the owners result in verifiable, additional, and
			 enforceable improvements in energy performance—
							(1)in new or renovated
			 buildings that demonstrate exemplary performance by achieving—
								(A)a minimum score of 75 on
			 the benchmarking tool of the Energy Star program established by section 324A of
			 the Energy Policy and Conservation Act (42 U.S.C. 6294a); or
								(B)an equivalent score on an
			 established energy performance benchmarking metric selected by the
			 Administrator; and
								(2)in retrofitted existing
			 buildings that demonstrate—
								(A)substantial improvement
			 in the score or rating on the benchmarking tool described in paragraph (1)(A)
			 by a minimum of 30 points; or
								(B)an equivalent improvement
			 using an established performance benchmarking metric selected by the
			 Administrator.
								(c)PriorityIn
			 providing assistance under this section, the Administrator shall give priority
			 to projects—
							(1)completed by building
			 owners with a proven track record of building energy performance; or
							(2)that result in measurable
			 greenhouse gas reduction benefits not encompassed within the metrics of the
			 Energy Star program described in subsection (b)(1)(A).
							FEnergy Efficiency and
			 Renewable Energy
					161.Renewable
			 energy
						(a)DefinitionsIn
			 this section:
							(1)Renewable
			 energyThe term renewable energy means electric
			 energy generated from solar, wind, biomass, landfill gas, ocean (including
			 tidal, wave, current, and thermal), geothermal, municipal solid waste, or new
			 hydroelectric generation capacity achieved from increased efficiency or
			 additions of new capacity at an existing hydroelectric project.
							(2)Renewable portfolio
			 standardThe term renewable portfolio
			 standard means a state statute that requires electricity
			 providers to obtain a minimum percentage of their power from renewable energy
			 resources by a certain date.
							(b)GrantsThe
			 Administrator, in consultation with the Secretaries of Energy, Interior, and
			 Agriculture, may provide grants for projects to increase the quantity of energy
			 a State uses from renewable sources under State renewable portfolio standard
			 laws.
						(c)EligibilityThe
			 Administrator shall review for approval projects applications that are—
							(1)submitted by State and
			 local governments, Indian tribes, public utilities, regional energy
			 cooperatives, or individual energy producers from states with a binding
			 Renewable Portfolio Standard; or
							(2)submitted by State and
			 local governments, Indian tribes, public utilities, or regional energy
			 cooperatives from states with nonbinding goals for adoption of renewable energy
			 requirements.
							(d)PriorityThe
			 Administrator shall give priority to project applications that are—
							(1)submitted by States with
			 a binding renewable portfolio standard;
							(2)cost-effective in
			 achieving greater renewable energy production in each State.
							(e)Certification
							(1)In
			 generalThe Administrator shall notify in writing the Governor of
			 each eligible State as described in section (c) at the time at which the
			 Administrator begins review of a project application received from an eligible
			 entity within the State.
							(2)CertificationThe
			 Governor shall certify in writing within 30 days of receipt of the
			 Administrator’s notification described in subsection (1) that the project
			 application—
								(A)will assist the State in
			 reaching renewable portfolio standard targets under applicable state laws;
			 and
								(B)has secured non-Federal
			 funding sources that, in conjunction with the requested grant amount, will be
			 sufficient to complete the renewable energy project.
								(f)Rulemaking
							(1)In
			 generalNot later than 90 days after the date of enactment of
			 this Act, the Administrator shall initiate rulemaking procedures necessary to
			 implement this section.
							(2)Final rules; acceptance
			 of applicationsNot later than 90 days after the close of the
			 public comment period relating to the rulemaking described in paragraph (1),
			 the Administrator shall—
								(A)promulgate final
			 regulations to carry out this section; and
								(B)begin accepting project
			 applications for review.
								(g)ReportingNot
			 later than 180 days after the date of enactment of this Act, and every 180 days
			 thereafter, the Administrator shall submit to the Committee on Energy and
			 Commerce of the House of Representatives and the Committee on Environment and
			 Public Works of the Senate a report specifying, with respect to the program
			 under this section—
							(1)the project applications
			 received;
							(2)the project applications
			 approved;
							(3)the amount of funding
			 allocated per project; and
							(4)the cumulative benefits
			 of the grant program.
							(h)Grant
			 amountA grant provided under this section may be in an amount
			 that does not exceed 50 percent of the total cost of the renewable energy
			 project to be funded by the grant.
						(i)AuthorizationThere
			 are authorized to be appropriated such sums as are necessary to carry out this
			 section.
						162.Advanced
			 biofuels
						(a)FindingsCongress finds that—
							(1)advanced, environmentally
			 sustainable biofuels can help promote a safe, secure, and domestic source of
			 low-carbon fuel;
							(2)such biofuels can—
								(A)benefit consumers and
			 farmers;
								(B)assist in maintaining
			 fuel supplies; and
								(C)help to keep commodity
			 prices affordable;
								(3)a coordinated research
			 and development effort is needed to help accelerate commercial-scale
			 development of advanced, environmentally sustainable biofuels; and
							(4)facilitating the
			 commercial production of advanced, environmentally sustainable biofuels can
			 help to make the United States a leader in developing new fuel
			 technologies.
							(b)DefinitionsIn this section:
							(1)Advanced green
			 biofuelThe term advanced green biofuel means an
			 advanced biofuel (as defined in section 211(o)(1) of the Clean Air Act (42
			 U.S.C. 7545(o)(1))) that the Administrator determines—
								(A)has lifecycle greenhouse
			 gas emissions that are at least 60 percent less than the baseline lifecycle
			 greenhouse gas emissions;
								(B)is made from advanced
			 renewable biomass; and
								(C)minimizes biorefinery
			 water requirements to the maximum extent achievable, taking into consideration
			 costs and other appropriate factors.
								(2)Advanced renewable
			 biomassThe term advanced renewable biomass means
			 renewable biomass that is produced using sustainable practices, as determined
			 by the Administrator, in consultation with the Secretary of Agriculture, taking
			 into consideration factors such as—
								(A)the maintenance and
			 enhancement of the quality and productivity of the soil;
								(B)the conservation of soil,
			 water, energy, natural resources, and fish and wildlife habitat;
								(C)the maintenance and
			 enhancement of the quality of surface water and groundwater;
								(D)the protection of the
			 health and safety of individuals involved in the production system;
								(E)the promotion of the
			 well-being of animals;
								(F)the increase in
			 employment opportunities in the agricultural sector; and
								(G)prevention of the
			 introduction of invasive species, including consideration of a review by the
			 Invasive Species Council established by Executive Order 13112 (64 Fed. Reg.
			 6183 (February 3, 1999)).
								(3)ProgramThe
			 term Program means the 1,000,000,000-Gallon Challenge Grant
			 Program established under subsection (c)(1).
							(4)Renewable
			 biomassThe term renewable biomass has the meaning
			 given the term in section 211(o)(1) of the Clean Air Act (42 U.S.C.
			 7545(o)(1)).
							(c)1,000,000,000-Gallon
			 Challenge Grant Program
							(1)EstablishmentThe
			 Administrator shall establish within the Environmental Protection Agency a
			 program, to be known as the 1,000,000,000-Gallon Challenge Grant
			 Program, under which the Administrator shall provide grants in
			 accordance with this subsection.
							(2)Applications
								(A)In
			 generalDuring each calendar year for the period described in
			 subparagraph (B), the Administrator shall solicit applications for grants under
			 the Program from owners and operators of projects that, as determined by the
			 Administrator, have the potential, in the aggregate, to produce up to
			 500,000,000 gallons in annual domestic production capacity of advanced green
			 biofuels.
								(B)Description of
			 periodThe period referred to in subparagraph (A) is the period
			 that—
									(i)begins on the date of
			 establishment of the Program; and
									(ii)ends on the date on
			 which, as determined by the Administrator, the Program supports projects that
			 have the potential to produce, or are producing, not less than 1,000,000,000
			 gallons in annual domestic production capacity of advanced green
			 biofuels.
									(C)Adjustments
									(i)Definition of
			 adjustment periodIn this subparagraph, the term adjustment
			 period means the period that—
										(I)begins on the date of
			 establishment of the Program; and
										(II)ends on the earlier of,
			 as determined by the Administrator—
											(aa)the date on which the
			 Program supports projects that have the potential to produce, or are producing,
			 not less than 1,000,000,000 gallons in annual domestic production capacity of
			 advanced green biofuels; and
											(bb)the date on which the
			 Program achieves the annual domestic production capacity targets of the
			 Program.
											(ii)Solicitation of
			 applicationsFor any calendar year during the adjustment period
			 for which an application for a grant under the Program is withdrawn, or for
			 which a recipient of a grant under the Program fails to meet the domestic
			 production capacity targets of the recipient (as determined by the
			 Administrator), the Administrator shall solicit additional applications for
			 grants under the Program.
									(D)Application
			 policyThe grant solicitation process of the Program shall
			 provide for, as determined by the Administrator—
									(i)simplified, standardized,
			 and timely solicitation of applications; and
									(ii)a simplified,
			 standardized funding process that requires—
										(I)timely receipt and review
			 of applications; and
										(II)protection of
			 proprietary information provided in applications.
										(3)Types of
			 grantsIn carrying out the Program, the Administrator shall
			 provide 4 types of grants, as follows:
								(A)Research and
			 development grants
									(i)In
			 generalA research and development grant may be provided under
			 the Program to a project that, as determined by the Administrator, will assist
			 biofuel developers in producing advanced green biofuels by facilitating—
										(I)the development of
			 technologies to produce advanced green biofuels;
										(II)the creation of
			 technologies used in facilities that produce advanced green biofuels; or
										(III)the production of
			 advanced green biofuels, including renewable biomass.
										(ii)LimitationThe
			 amount of a research and development grant provided under the Program shall not
			 exceed the lesser of—
										(I)an amount equal to 80
			 percent of the cost of the project; or
										(II)$2,000,000.
										(B)Planning
			 grants
									(i)In
			 generalA planning grant may be provided under the Program to a
			 project that, as determined by the Administrator, will assist biofuel
			 developers in producing advanced green biofuels by facilitating the development
			 and finalization of project plans and contracts that demonstrate that—
										(I)the project has the
			 potential for commercial viability; and
										(II)the project is likely to
			 be operational by not later than 3 years after the date on which the planning
			 grant is provided.
										(ii)LimitationThe
			 amount of a planning grant provided under the Program shall not exceed the
			 lesser of—
										(I)an amount equal to 80
			 percent of the cost of the project; or
										(II)$2,000,000.
										(C)Translational
			 grants
									(i)In
			 generalA translational grant, which helps to create successful
			 technological innovations and the commercial use of those innovations, may be
			 provided under the Program to a project that, as determined by the
			 Administrator will assist biofuel developers in producing advanced green
			 biofuels, including from the development of a basic proof-of-concept for the
			 project to the establishment of a pilot-scale advanced green biofuel production
			 facility through a phased process, as described in clause (ii).
									(ii)PhasesThe
			 phases referred to in clause (i) are the following:
										(I)Phase IA
			 project shall be considered to be in phase I for purposes of this subparagraph
			 if the purpose of the project is to determine the scientific and technical
			 merit and feasibility of ideas that appear to have commercial potential, as
			 described in subclause (II).
										(II)Phase
			 IIA project shall be considered to be in phase II for purposes
			 of this subparagraph if the purpose of the project is to advance the
			 development of a project that meets particular Program needs, based on the
			 scientific and technical merit and feasibility demonstrated in the application
			 for the project (as evidenced by phase I of the project), taking into
			 consideration, among other things, the commercial potential of the project, as
			 evidenced by—
											(aa)the record of success of
			 the applicable biofuel developer in commercializing the results of
			 research;
											(bb)the existence of phase
			 II-appropriate funding commitments from the private sector or a funding source
			 other than the Program;
											(cc)the existence of
			 commitments for phase III of the project; and
											(dd)the presence of other
			 indicators of the commercial potential of the project.
											(III)Phase
			 IIIA project shall be considered to be in phase III for purposes
			 of this clause if—
											(aa)the project has
			 completed phases I and II; and
											(bb)commercial application
			 of, or the continuation of work on, the project will be funded by the private
			 sector or a funding source other than the Program.
											(iii)LimitationThe
			 amount of a translational grant provided under the Program shall not exceed the
			 lesser of—
										(I)an amount equal to 80
			 percent of the cost of the project; or
										(II)$8,000,000.
										(D)Construction
			 grants
									(i)In
			 generalA construction grant may be provided under the Program to
			 a project that, as determined by the Administrator—
										(I)will assist biofuel
			 developers in producing advanced green biofuels by paying construction costs
			 and other costs;
										(II)demonstrates the
			 potential for commercial success; and
										(III)will commence
			 construction by not later than 1 year after the date on which the construction
			 grant is provided.
										(ii)LimitationThe
			 amount of a construction grant provided under the Program shall not exceed an
			 amount equal to 60 percent of the cost of the project.
									(4)Selection
								(A)Research and
			 development grantsIn evaluating applications for research and
			 development grants under the Program, the Administrator shall take into
			 consideration—
									(i)the potential of a
			 project for commercial viability;
									(ii)the potential of the
			 project to provide environmental and public health benefits;
									(iii)the potential of the
			 project to use existing fuel delivery and distribution systems; and
									(iv)such other factors as
			 the Administrator determines to be appropriate.
									(B)Planning
			 grantsIn evaluating applications for planning grants under the
			 Program, the Administrator shall take into consideration—
									(i)the potential of a
			 project for commercial viability;
									(ii)the potential of the
			 project to provide environmental and public health benefits;
									(iii)the potential of the
			 project to use existing fuel delivery and distribution systems;
									(iv)the scalability of the
			 project; and
									(v)such other factors as the
			 Administrator determines to be appropriate.
									(C)Translational
			 grantsIn evaluating applications for translational grants under
			 the Program, the Administrator shall take into consideration—
									(i)the potential of a
			 project for commercial viability;
									(ii)the potential of the
			 project to provide environmental and public health benefits;
									(iii)the potential of the
			 project to use existing fuel delivery and distribution systems;
									(iv)the scalability of the
			 project; and
									(v)such other factors as the
			 Administrator determines to be appropriate.
									(D)Construction
			 grantsIn evaluating applications for construction grants under
			 the Program, the Administrator shall take into consideration—
									(i)the potential of a
			 project for commercial success;
									(ii)the potential of the
			 project to provide environmental and public health benefits;
									(iii)the potential of the
			 project to use existing fuel delivery and distribution systems;
									(iv)the scalability of the
			 project;
									(v)the readiness of the
			 project to commence construction by not later than 1 year after the date on
			 which the construction grant is provided; and
									(vi)such other factors as
			 the Administrator determines to be appropriate.
									(E)Exercise of discretion
			 in funding projectsThe Administrator shall not exclude an
			 application from consideration under this paragraph solely on the basis that
			 the project that is the subject of the application uses, or proposes to use,
			 any item described in section 211(o)(1)(I) of the Clean Air Act (42 U.S.C.
			 7545(o)(1)(I)).
								(5)Coordination with
			 complementary programs
								(A)Definition of
			 complementary programIn this paragraph, the term
			 complementary program means a grant program under any other
			 provision of law (including a regulation) under which a recipient of a grant
			 under the Program receives, or has the potential to receive, funds to assist
			 the project of the recipient to achieve environmental performance standards
			 equivalent to, or greater than, the standards required under the
			 Program.
								(B)Effect of
			 Program
									(i)In
			 generalA grant provided to a recipient under the Program—
										(I)shall be provided in
			 addition to any grant provided to the recipient under a complementary program;
			 and
										(II)shall not be diminished
			 as a result of receipt by the recipient of funds under any complementary
			 program.
										(ii)Amount of other
			 grantsReceipt of a grant under the Program shall not affect the
			 amount the recipient is otherwise eligible to receive under any complementary
			 program.
									(d)Authorization of
			 appropriationsThere is
			 authorized to be appropriated to carry out this section $500,000,000 for the
			 period of fiscal years 2010 through 2014.
						163.Energy efficiency in
			 building codes
						(a)Energy efficiency
			 targets
							(1)Rulemaking to establish
			 targetsThe Administrator, or such other agency head or heads as
			 may be designated by the President, in consultation with the Director of the
			 National Institute of Standards and Technology, shall promulgate regulations
			 establishing building code energy efficiency targets for the national average
			 percentage improvement of buildings’ energy performance. Such regulations shall
			 establish a national building code energy efficiency target for residential
			 buildings and commercial buildings when built to a code meeting the target,
			 beginning not later than January 1, 2014 and applicable each calendar year
			 through December 31, 2030.
							(b)National energy
			 efficiency building codes
							(1)Rulemaking to establish
			 national codesThe Administrator, or such other agency head or
			 heads as may be designated by the President, shall promulgate regulations
			 establishing national energy efficiency building codes for residential and
			 commercial buildings. Such regulations shall be sufficient to meet the national
			 building code energy efficiency targets established under subsection (a) in the
			 most cost-effective manner, and may include provisions for State adoption of
			 the national building code standards and certification of State programs
							(c)Annual
			 reportsThe Administrator, or such other agency head or heads as
			 may be designated by the President, shall annually submit to Congress, and
			 publish in the Federal Register, a report on—
							(1)the status of national
			 energy efficiency building codes;
							(2)the status of energy
			 efficiency building code adoption and compliance in the States;
							(3)the implementation of and
			 compliance with regulations promulgated under this section;
							(4)the status of Federal and
			 State enforcement of building codes; and
							(5)impacts of action under
			 this section, and potential impacts of further action, on lifetime energy use
			 by buildings, including resulting energy and cost savings.
							164.Retrofit for energy
			 and environmental performance
						(a)DefinitionsIn
			 this section:
							(1)Assisted
			 housingThe term assisted housing means those
			 properties receiving project-based assistance pursuant to section 202 of the
			 Housing Act of 1959 (12 U.S.C. 1701q), section 811 of the Cranston-Gonzalez
			 National Affordable Housing Act (42 U.S.C. 8013), section 8 of the United
			 States Housing Act of 1937 (42 U.S.C. 1437f), or similar programs.
							(2)Nonresidential
			 buildingThe term nonresidential building means a
			 building with a primary use or purpose other than residential housing,
			 including any building used for commercial offices, schools, academic and other
			 public and private institutions, nonprofit organizations including faith-based
			 organizations, hospitals, hotels, and other nonresidential purposes. Such
			 buildings shall include mixed-use properties used for both residential and
			 nonresidential purposes in which more than half of building floor space is
			 nonresidential.
							(3)Operations and
			 maintenanceThe term operations and maintenance
			 means any service performed by staff within a building to upgrade and maintain
			 the building in order to reduce the energy demand of the building while
			 maintaining or improving building comfort, health, safety, and
			 performance.
							(4)Performance-based
			 building retrofit programThe term performance-based
			 building retrofit program means a program that determines building
			 energy efficiency success based on actual measured savings after a retrofit is
			 complete, as evidenced by energy invoices or evaluation protocols.
							(5)Prescriptive building
			 retrofit programThe term prescriptive building retrofit
			 program means a program that projects building retrofit energy
			 efficiency success based on the known effectiveness of measures prescribed to
			 be included in a retrofit.
							(6)Public
			 housingThe term public housing means properties
			 receiving assistance under section 9 of the United States Housing Act of 1937
			 (42 U.S.C. 1437g).
							(7)Recommissioning;
			 retrocommissioningThe terms recommissioning and
			 retrocommissioning have the meaning given those terms in section
			 543(f)(1) of the National Energy Conservation Policy Act (42 U.S.C.
			 8253(f)(1)).
							(8)REEP
			 programThe term REEP program means, collectively,
			 the programs to implement the residential and nonresidential policies based on
			 the standards developed under this section, as described in subsection
			 (b).
							(9)Residential
			 buildingThe term residential building means a
			 building whose primary use is residential. Such buildings shall include
			 single-family homes (both attached and detached), owner-occupied units in
			 larger buildings with their own dedicated space-conditioning systems, apartment
			 buildings, multi-unit condominium buildings, public housing, assisted housing,
			 and buildings used for both residential and nonresidential purposes in which
			 more than half of building floor space is residential.
							(10)State energy
			 programThe term State Energy Program means the
			 program under part D of title III of the Energy Policy and Conservation Act (42
			 U.S.C. 6321 et seq.).
							(b)EstablishmentThe
			 Administrator shall develop and implement, in consultation with the Secretary
			 of Energy, standards for a national energy and environmental building retrofit
			 policy for single-family and multifamily residences. The Administrator shall
			 develop and implement, in consultation with the Secretary of Energy and the
			 Director of Commercial High-Performance Green Buildings, standards for a
			 national energy and environmental building retrofit policy for nonresidential
			 buildings.
						(c)PurposeThe
			 purpose of the REEP program is to facilitate the retrofitting of existing
			 buildings across the United States to achieve maximum cost-effective energy
			 efficiency improvements and significant improvements in water use and other
			 environmental attributes.
						(d)Federal
			 administration
							(1)Existing
			 programsIn creating and operating the REEP program—
								(A)the Administrator shall
			 make appropriate use of existing programs, including the Energy Star program
			 and in particular the Environmental Protection Agency Energy Star for Buildings
			 program; and
								(B)the Administrator shall
			 consult with the Secretary of Energy regarding appropriate use of existing
			 programs, including delegating authority to the Director of Commercial
			 High-Performance Green Buildings appointed under section 421 of the Energy
			 Independence and Security Act of 2007 (42 U.S.C. 17081).
								(2)Consultation and
			 coordinationThe Administrator shall consult with and coordinate
			 with the and the Secretary of Energy and the Secretary of Housing and Urban
			 Development in carrying out the REEP program with regard to retrofitting of
			 public housing and assisted housing. As a result of such consultation, the
			 Administrator shall establish standards to ensure that retrofits of public
			 housing and assisted housing funded pursuant to this section are
			 cost-effective, including opportunities to address the potential co-performance
			 of repair and replacement needs that may be supported with other forms of
			 Federal assistance. Owners of public housing or assisted housing receiving
			 funding through the REEP program shall agree to continue to provide affordable
			 housing consistent with the provisions of the authorizing legislation governing
			 each program for an additional period commensurate with the funding received,
			 as determined in accordance with guidelines established by the Secretary of
			 Housing and Urban Development.
							(3)AssistanceThe
			 Administrator shall provide consultation and assistance to State and local
			 agencies for the establishment of revolving loan funds, loan guarantees, or
			 other forms of financial assistance under this section.
							(e)State and local
			 administration
							(1)Designation and
			 delegationA State may designate one or more agencies or
			 entities, including those regulated by the State, to carry out the purposes of
			 this section, but shall designate one entity or individual as the principal
			 point of contact for the Administrator regarding the REEP Program. The
			 designated State agency, agencies, or entities may delegate performance of
			 appropriate elements of the REEP program, upon their request and subject to
			 State law, to counties, municipalities, appropriate public agencies, and other
			 divisions of local government, as well as to entities regulated by the State.
			 In making any such designation or delegation, a State shall give priority to
			 entities that administer existing comprehensive retrofit programs, including
			 those under the supervision of State utility regulators. States shall maintain
			 responsibility for meeting the standards and requirements of the REEP program.
			 In any State that elects not to administer the REEP program, a unit of local
			 government may propose to do so within its jurisdiction, and if the
			 Administrator finds that such local government is capable of administering the
			 program, the Administrator may provide assistance to that local government,
			 prorated according to the population of the local jurisdiction relative to the
			 population of the State, for purposes of the REEP program.
							(2)EmploymentStates
			 and local government entities may administer a REEP program in a manner that
			 authorizes public or regulated investor-owned utilities, building auditors and
			 inspectors, contractors, nonprofit organizations, for-profit companies, and
			 other entities to perform audits and retrofit services under this section. A
			 State may provide incentives for retrofits without direct participation by the
			 State or its agents, so long as the resulting savings are measured and
			 verified. A State or local administrator of a REEP program shall seek to ensure
			 that sufficient qualified entities are available to support retrofit activities
			 so that building owners have a competitive choice among qualified auditors,
			 raters, contractors, and providers of services related to retrofits. Nothing in
			 this section is intended to deny the right of a building owner to choose the
			 specific providers of retrofit services to engage for a retrofit project in
			 that owner's building.
							(3)Equal incentives for
			 equal improvementIn general, the States should strive to offer
			 the same levels of incentives for retrofits that meet the same efficiency
			 improvement goals, regardless of whether the State, its agency or entity, or
			 the building owner has conducted the retrofit achieving the improvement,
			 provided the improvement is measured and verified.
							(f)Administration of
			 Indian housing
							(1)In
			 generalNot later than 180 days after the date of enactment of
			 this Act, the Secretary of Energy, in consultation with Indian tribes, the
			 Department of Housing and Urban Development, the Department of the Interior,
			 and the Department of Health and Human Services, shall establish a program and
			 promulgate such regulations as are necessary to assist Indian tribes in
			 carrying out energy efficiency retrofit programs in accordance with this
			 section.
							(2)Review of existing
			 programsIn carrying out paragraph (1), to determine the extent
			 to which programs in effect as of the date of enactment of this Act may be used
			 to further the REEP program for the benefit of Indian tribes, the Secretary of
			 Energy shall review those programs, including—
								(A)the Weatherization
			 Assistance Program for Low-Income Persons established under part A of title IV
			 of the Energy Conservation and Production Act (42 U.S.C. 6861 et seq.);
								(B)programs under the Native
			 American Housing Assistance and Self-Determination Act of 1996 (25 U.S.C. 4101
			 et seq.);
								(C)the Housing Improvement
			 Program of the Department of the Interior; and
								(D)the low-income home
			 energy assistance program established under the Low-Income Home Energy
			 Assistance Act of 1981 (42 U.S.C. 8621 et seq.).
								(g)Elements of reep
			 programThe Administrator, in consultation with the Secretary of
			 Energy, shall establish goals, guidelines, practices, and standards for
			 accomplishing the purpose stated in subsection (c), and shall annually review
			 and, as appropriate, revise such goals, guidelines, practices, and standards.
			 The program under this section shall include the following:
							(1)Residential Energy
			 Services Network (RESNET) or Building Performance Institute (BPI) analyst
			 certification of residential building energy and environment auditors,
			 inspectors, and raters, or an equivalent certification system as determined by
			 the Administrator.
							(2)BPI certification or
			 licensing by States of residential building energy and environmental retrofit
			 contractors, or an equivalent certification or licensing system as determined
			 by the Administrator.
							(3)BPI or Building Operator
			 Certification or licensing of residential and nonresidential building
			 operators, superintendents, and handypersons, or an equivalent certification or
			 licensing system, as determined by the Administrator.
							(4)Provision of BPI, RESNET,
			 or other appropriate information on equipment and procedures, as determined by
			 the Administrator, that contractors can use to test the energy and
			 environmental efficiency of buildings effectively (such as infrared photography
			 and pressurized testing, and tests for water use and indoor air
			 quality).
							(5)Provision of clear and
			 effective materials to describe the testing and retrofit processes for typical
			 buildings.
							(6)Guidelines for offering
			 and managing prescriptive building retrofit programs and performance-based
			 building retrofit programs for residential and nonresidential buildings.
							(7)Guidelines for applying
			 recommissioning, retrocommissioning, and operations and maintenance principles
			 to continuously improve the energy performance of a building.
							(8)A requirement that
			 building retrofits conducted pursuant to a REEP program utilize, especially in
			 all air-conditioned buildings, roofing materials with high solar energy
			 reflectance, unless inappropriate due to green roof management, solar energy
			 production, or for other reasons identified by the Administrator, in order to
			 reduce energy consumption within the building, increase the albedo of the
			 building's roof, and decrease the heat island effect in the area of the
			 building, without reduction of otherwise applicable ceiling insulation
			 standards.
							(9)Determination of energy
			 savings in a performance-based building retrofit program through—
								(A)for residential
			 buildings, comparison of before and after retrofit scores on the Home Energy
			 Rating System (HERS) Index, where the final score is produced by an objective
			 third party;
								(B)for nonresidential
			 buildings, Environmental Protection Agency Portfolio Manager benchmarks;
			 or
								(C)for either residential or
			 nonresidential buildings, use of an Administrator-approved simulation program
			 by a contractor with the appropriate certification, subject to appropriate
			 software standards and verification of at least 15 percent of all work done, or
			 such other percentage as the Administrator may determine.
								(10)Guidelines for utilizing
			 the Energy Star Portfolio Manager, the Home Energy Rating System (HERS) rating
			 system, Home Performance with Energy Star program approvals, and any other
			 tools associated with the retrofit program.
							(11)Requirements and
			 guidelines for post-retrofit inspection and confirmation of work and energy
			 savings.
							(12)Detailed descriptions of
			 funding options for the benefit of State and local governments, along with
			 model forms, accounting aids, agreements, and guides to best practices.
							(13)Guidance on
			 opportunities for—
								(A)rating or certifying
			 retrofitted buildings as Energy Star buildings, or as green buildings under a
			 recognized green building rating system;
								(B)assigning Home Energy
			 Rating System (HERS) or similar ratings; and
								(C)completing any applicable
			 building performance labels.
								(14)Sample materials for
			 publicizing the program to building owners, including public service
			 announcements and advertisements.
							(15)Processes for tracking
			 the numbers and locations of buildings retrofitted under the REEP program, with
			 information on projected and actual savings of energy and its value over
			 time.
							(h)RequirementsAs
			 a condition of receiving assistance for the REEP program pursuant to this Act,
			 a State or qualifying local government shall—
							(1)adopt the standards for
			 training, certification of contractors, certification of buildings, and
			 post-retrofit inspection as developed by the Administrator for residential and
			 nonresidential buildings, respectively, except as necessary to match local
			 conditions, needs, efficiency opportunities, or other local factors, or to
			 accord with State laws or regulations, and then only after the Administrator
			 approves such a variance;
							(2)establish fiscal controls
			 and accounting procedures (which conform to generally accepted government
			 accounting principles) sufficient to ensure proper accounting during
			 appropriate accounting periods for payments received and disbursements, and for
			 fund balances; and
							(3)agree to make 10 percent
			 of assistance received to carry out this section available on a preferential
			 basis for retrofit projects proposed for public housing and assisted housing,
			 provided that—
								(A)none of such funds shall
			 be used for demolition of such housing;
								(B)such retrofits not shall
			 not be used to justify any increase in rents charged to residents of such
			 housing; and
								(C)owners of such housing
			 shall agree to continue to provide affordable housing consistent with the
			 provisions of the authorizing legislation governing each program for an
			 additional period commensurate with the funding received; and
								(4)the Administrator shall
			 conduct or require each State to have such independent financial audits of
			 REEP-related funding as the Administrator considers necessary or appropriate to
			 carry out the purposes of this section.
							(i)Options to support reep
			 programThe assistance provided under this section shall support
			 the implementation through State REEP programs of alternate means of creating
			 incentives for, or reducing financial barriers to, improved energy and
			 environmental performance in buildings, consistent with this section,
			 including—
							(1)implementing prescriptive
			 building retrofit programs and performance-based building retrofit
			 programs;
							(2)providing credit
			 enhancement, interest rate subsidies, loan guarantees, or other credit
			 support;
							(3)providing initial capital
			 for public revolving fund financing of retrofits;
							(4)providing funds to
			 support utility-operated retrofit programs with repayments over time through
			 utility rates, calibrated to create net positive cash flow to the building
			 owner, and transferable from one building owner to the next with the building's
			 utility services;
							(5)providing funds to local
			 government programs to provide REEP services and financial assistance;
			 and
							(6)other means proposed by
			 State and local agencies, subject to the approval of the Administrator.
							(j)Support for
			 program
							(1)Initial award
			 limitsExcept as provided in paragraph (2), State and local REEP
			 programs may make per-building direct expenditures for retrofit improvements,
			 or their equivalent in indirect or other forms of financial support, from funds
			 made available to carry out this section, in amounts not to exceed the
			 following amounts per unit:
								(A)Residential building
			 program
									(i)AwardsFor
			 residential buildings—
										(I)support for a free or
			 low-cost detailed building energy audit that prescribes measures sufficient to
			 achieve at least a 20 percent reduction in energy use, by providing an
			 incentive equal to the documented cost of such audit, but not more than $200,
			 in addition to any earned by achieving a 20 percent or greater efficiency
			 improvement;
										(II)a total of $1,000 for a
			 combination of measures, prescribed in an audit conducted under subclause (I),
			 designed to reduce energy consumption by more than 10 percent, and $2,000 for a
			 combination of measures prescribed in such an audit, designed to reduce energy
			 consumption by more than 20 percent;
										(III)$3,000 for demonstrated
			 savings of 20 percent, pursuant to a performance-based building retrofit
			 program; and
										(IV)$1,000 for each
			 additional 5 percentage points of energy savings achieved beyond savings for
			 which funding is provided under subclause (II) or (III).
										Funding
			 shall not be provided under clauses (II) and (III) for the same energy
			 savings.(ii)Maximum
			 percentageAwards under clause (i) shall not exceed 50 percent of
			 retrofit costs for each building. For buildings with multiple residential
			 units, awards under clause (i) shall not be greater than 50 percent of the
			 total cost of retrofitting the building, prorated among individual residential
			 units on the basis of relative costs of the retrofit. In the case of public
			 housing and assisted housing, the 50 percent contribution matching the
			 contribution from REEP program funds may come from any other source, including
			 other Federal funds.
									(iii)Additional
			 awardsAdditional awards may be provided for purposes of
			 increasing energy efficiency, for buildings achieving at least 20 percent
			 energy savings using funding provided under clause (i), in the form of grants
			 of not more than $600 for measures projected or measured (using an appropriate
			 method approved by the Administrator) to achieve at least 35 percent potable
			 water savings through equipment or systems with an estimated service life of
			 not less than 7 years, and not more than an additional $20 may be provided for
			 each additional one percent of such savings, up to a maximum total grant of
			 $1,200.
									(B)Nonresidential building
			 program
									(i)AwardsFor
			 nonresidential buildings—
										(I)support for a free or
			 low-cost detailed building energy audit that prescribes, as part of a
			 energy-reducing measures sufficient to achieve at least a 20 percent reduction
			 in energy use, by providing an incentive equal to the documented cost of such
			 audit, but not more than $500, in addition to any award earned by achieving a
			 20 percent or greater efficiency improvement;
										(II)$0.15 per square foot of
			 retrofit area for demonstrated energy use reductions from 20 percent to 30
			 percent;
										(III)$0.75 per square foot
			 for demonstrated energy use reductions from 30 percent to 40 percent;
										(IV)$1.60 per square foot
			 for demonstrated energy use reductions from 40 percent to 50 percent;
			 and
										(V)$2.50 per square foot for
			 demonstrated energy use reductions exceeding 50 percent.
										(ii)Maximum
			 percentageAmounts provided under subclauses (II) through (V) of
			 clause (i) combined shall not exceed 50 percent of the total retrofit cost of a
			 building. In nonresidential buildings with multiple units, such awards shall be
			 prorated among individual units on the basis of relative costs of the
			 retrofit.
									(iii)Additional
			 awardsAdditional awards may be provided, for buildings achieving
			 at least 20 percent energy savings using funding provided under clause (i), as
			 follows:
										(I)WaterFor
			 purposes of increasing energy efficiency, grants may be made for whole building
			 potable water use reduction (using an appropriate method approved by the
			 Administrator) for up to 50 percent of the total retrofit cost, including
			 amounts up to—
											(aa)$24.00 per thousand
			 gallons per year of potable water savings of 40 percent or more;
											(bb)$27.00 per thousand
			 gallons per year of potable water savings of 50 percent or more; and
											(cc)$30.00 per thousand
			 gallons per year of potable water savings of 60 percent or more.
											(II)Environmental
			 improvementsAdditional awards of up to $1,000 may be granted for
			 the inclusion of other environmental attributes that the Administrator, in
			 consultation with the Secretary, identifies as contributing to energy
			 efficiency. Such attributes may include, but are not limited to waste diversion
			 and the use of environmentally preferable materials (including salvaged,
			 renewable, or recycled materials, and materials with no or low-VOC content).
			 The Administrator may recommend that States develop such standards as are
			 necessary to account for local or regional conditions that may affect the
			 feasibility or availability of identified resources and attributes.
										(iv)Indoor air quality
			 minimumNonresidential buildings receiving incentives under this
			 section must satisfy at a minimum the most recent version of ASHRAE Standard
			 62.1 for ventilation, or the equivalent as determined by the Administrator. A
			 State may issue a waiver from this requirement to a building project on a
			 showing that such compliance is infeasible due to the physical constraints of
			 the building's existing ventilation system, or such other limitations as may be
			 specified by the Administrator.
									(C)Disaster damaged
			 buildingsAny source of funds, including Federal funds provided
			 through the Robert T. Stafford Disaster Relief and Emergency Assistance Act,
			 shall qualify as the building owner's 50 percent contribution, in order to
			 match the contribution of REEP funds, so long as the REEP funds are only used
			 to improve the energy efficiency of the buildings being reconstructed. In
			 addition, the appropriate Federal agencies providing assistance to building
			 owners through the Robert T. Stafford Disaster Relief and Emergency Assistance
			 Act shall make information available, following a disaster, to building owners
			 rebuilding disaster damaged buildings with assistance from the Act, that REEP
			 funds may be used for energy efficiency improvements.
								(D)Historic
			 buildingsNotwithstanding subparagraphs (A) and (B), a building
			 in or eligible for the National Register of Historic Places shall be eligible
			 for awards under this paragraph in amounts up to 120 percent of the amounts set
			 forth in subparagraphs (A) and (B).
								(E)Supplemental
			 supportState and local governments may supplement the
			 per-building expenditures under this paragraph with funding from other
			 sources.
								(2)AdjustmentThe
			 Administrator may adjust the specific dollar amounts provided under paragraph
			 (1) in years subsequent to the second year after the date of enactment of this
			 Act, and every 2 years thereafter, as the Administrator determines necessary to
			 achieve optimum cost-effectiveness and to maximize incentives to achieve energy
			 efficiency within the total building award amounts provided in that paragraph,
			 and shall publish and hold constant such revised limits for at least 2
			 years.
							(k)Report to
			 CongressThe Administrator shall conduct an annual assessment of
			 the achievements of the REEP program in each State, shall prepare an annual
			 report of such achievements and any recommendations for program modifications,
			 and shall provide such report to Congress at the end of each fiscal year during
			 which funding or other resources were made available to the States for the REEP
			 program.
						(l)Operations and
			 maintenanceNotwithstanding any other provision of this section,
			 REEP funds may be used to provide training to building staff relating to
			 energy-efficient operations and maintenance of residential and nonresidential
			 buildings.
						165.Certified stoves
			 program
						(a)DefinitionsIn
			 this section:
							(1)AgencyThe
			 term Agency means the Environmental Protection Agency.
							(2)Certified
			 stove
								(A)In
			 generalThe term certified stove means a wood stove
			 or pellet stove that meets the standards of performance for new residential
			 wood heaters under subpart AAA of part 60 of subchapter C of chapter I of title
			 40, Code of Federal Regulations (or successor regulations), as certified by the
			 Administrator.
								(B)InclusionThe
			 term certified stove includes a pellet stove or fireplace insert
			 that uses pellets for fuel that are exempt from testing by the Administrator
			 but meet the same standards of performance as wood stoves.
								(3)Eligible
			 entityThe term eligible entity means—
								(A)a State, a local
			 government, or a federally recognized Indian tribe;
								(B)an Alaskan Native village
			 or regional or village corporation (as defined in, or established under, the
			 Alaskan Native Claims Settlement Act (43 U.S.C. 1601 et seq.)); and
								(C)a nonprofit organization
			 or institution that—
									(i)represents or provides
			 pollution reduction or educational services relating to wood smoke minimization
			 to persons, organizations, or communities; or
									(ii)has, as the principal
			 purpose of the organization or institution, the promotion of air quality or
			 energy efficiency.
									(4)Wood stove or pellet
			 stoveThe term wood stove or pellet stove means a
			 wood stove, pellet stove, or fireplace insert that uses wood or pellets for
			 fuel.
							(b)EstablishmentThe
			 Administrator shall establish and carry out a program to assist in the
			 replacement of wood stoves or pellet stoves that do not meet the standards of
			 performance described in subsection (a)(2) by—
							(1)requiring that each wood
			 stove or pellet stove sold in the United States on and after the date of
			 enactment of this Act meet the standards of performance described in subsection
			 (a)(2);
							(2)requiring that no wood
			 stove or pellet stove replaced under the program is sold or returned to active
			 service, but that it is instead destroyed and recycled, to the maximum extent
			 practicable;
							(3)providing funds to an
			 eligible entity to replace a wood stove or pellet stove that does not meet the
			 standards of performance described in subsection (a)(2) with a certified stove,
			 including funds to pay for—
								(A)installation of a
			 replacement certified stove; and
								(B)necessary replacement of
			 or repairs to ventilation, flues, chimneys, or other applicable items necessary
			 for safe installation of a replacement certified stove;
								(4)in addition to any funds
			 that may be appropriated for the program under this section, using existing
			 Federal, State, and local programs and incentives, to the maximum extent
			 practicable;
							(5)prioritizing the
			 replacement of wood stoves or pellet stoves manufactured before July 1, 1990;
			 and
							(6)carrying out such other
			 activities as the Administrator determines appropriate to facilitate the
			 replacement of wood stoves or pellet stoves that do not meet the standards of
			 performance described in subsection (a)(2).
							(c)EPA authority to accept
			 wood stove or pellet stove replacement supplemental environmental
			 projects
							(1)In
			 generalNotwithstanding sections 1301 and 3302 of title 31,
			 United States Code, the Administrator may accept a wood stove or pellet stove
			 replacement supplemental environmental project as part of a settlement of any
			 alleged violation of environmental law if the project—
								(A)protects human health or
			 the environment;
								(B)is related to the
			 underlying alleged violation;
								(C)does not constitute
			 activities that the defendant would otherwise be legally required to perform;
			 and
								(D)does not provide funds
			 for the staff of the Agency or for contractors to carry out the internal
			 operations of the Agency.
								(2)Certification
								(A)In
			 generalIn any settlement agreement regarding an alleged
			 violation of environmental law under which a defendant agrees to perform a wood
			 stove or pellet stove replacement supplemental environmental project, the
			 Administrator shall require the defendant to include in the settlement
			 documents a certification under penalty of law that the defendant would have
			 agreed to perform a comparably valued, alternative project other than a wood
			 stove or pellet stove replacement supplemental environmental project if the
			 Administrator were precluded by law from accepting a wood stove or pellet stove
			 replacement supplemental environmental project.
								(B)Effect of
			 omissionA failure by the Administrator to include the
			 certification described in subparagraph (A) in a settlement agreement shall
			 not—
									(i)create a cause of action
			 against the United States under the Clean Air
			 Act (42 U.S.C. 7401 et seq.) or any other law; or
									(ii)create a basis for
			 overturning a settlement agreement entered into by the United States.
									(d)RegulationsThe
			 Administrator may promulgate such regulations as are necessary to carry out the
			 program established under subsection (b).
						(e)Funding
							(1)Authorization of
			 appropriationsThere are authorized to be appropriated to carry
			 out the program established under subsection (b) $20,000,000 for the period of
			 fiscal years 2010 through 2014.
							(2)Designated
			 useOf amounts appropriated pursuant to this subsection—
								(A)25 percent shall be
			 designated for use to carry out the program established under subsection (b) on
			 land held in trust for the benefit of a federally recognized Indian
			 tribe;
								(B)3 percent shall be
			 designated for use to carry out the program in Alaskan Native villages or
			 regional or village corporations (as defined in, or established under, the
			 Alaskan Native Claims Settlement Act (43 U.S.C. 1601 et seq.)); and
								(C)72 percent shall be
			 designated for use to carry out the program nationwide.
								(3)Regulatory
			 programs
								(A)In
			 generalNo grant or loan provided under subsection (b) shall be
			 used to fund the costs of emission reductions that are mandated under Federal,
			 State, or local law.
								(B)Mandated
			 measuresFor purposes of subparagraph (A), voluntary or elective
			 emission reduction measures shall not be considered mandated, regardless of
			 whether the reductions are included in the implementation plan of a
			 State.
								166.Renewable fuel
			 standard
						(a)DefinitionsSection
			 211(o)(1) of the Clean Air Act (42 U.S.C. 7545(o)(1)) is amended—
							(1)in subparagraph
			 (B)(ii)(VII), by striking cellulosic and inserting
			 advanced green;
							(2)by striking subparagraph
			 (E);
							(3)by redesignating
			 subparagraphs (C) and (D) as subparagraphs (D) and (E), respectively;
			 and
							(4)by inserting after
			 subparagraph (B) the following:
								
									(C)Advanced green
				biofuelThe term advanced green biofuel means
				renewable fuel that—
										(i)is derived from renewable
				biomass; and
										(ii)has lifecycle greenhouse
				gas emissions that are at least 60 percent less than the baseline lifecycle
				greenhouse gas
				emissions.
										.
							(b)StandardSection
			 211(o) of the Clean Air Act (42 U.S.C. 7545(o)) is amended—
							(1)in paragraph (2)—
								(A)in subparagraph (A)(i),
			 by striking cellulosic and inserting advanced
			 green; and
								(B)in subparagraph
			 (B)—
									(i)in clause
			 (i)(III)—
										(I)in the subclause heading,
			 by striking Cellulosic and inserting
			 Advanced
			 green;
										(II)by striking
			 cellulosic and inserting advanced green;
			 and
										(III)in the heading of the
			 right column, by striking cellulosic and inserting
			 advanced
			 green;
										(ii)in clause (ii)(III), by
			 striking cellulosic and inserting advanced green;
			 and
									(iii)in clause (iv)—
										(I)in the clause heading, by
			 striking cellulosic and inserting
			 advanced
			 green; and
										(II)by striking
			 cellulosic and inserting advanced green;
										(2)in paragraphs (3)(A),
			 (4)(A), and (4)(B), by striking cellulosic each place it appears
			 and inserting advanced green; and
							(3)in paragraph
			 (7)(D)—
								(A)in the subparagraph
			 heading, by striking Cellulosic and inserting
			 Advanced
			 green; and
								(B)by striking
			 cellulosic each place it appears and inserting advanced
			 green.
								167.Tree planting
			 programs
						(a)FindingsCongress
			 finds that—
							(1)the utility sector is the
			 largest single source of greenhouse gas emissions in the United States,
			 producing approximately 1/3 of the emissions of the United
			 States;
							(2)heating and cooling of
			 homes accounts for nearly 60 percent of residential electricity usage in the
			 United States;
							(3)shade trees planted in
			 strategic locations can reduce residential cooling costs by as much as 30
			 percent;
							(4)shade trees are
			 associated with significant clean air benefits;
							(5)every group of 100
			 healthy large trees removes approximately 300 pounds of air pollution
			 (including particulate matter and ozone) and approximately 15 tons of carbon
			 dioxide from the air each year;
							(6)tree cover on private
			 property and on newly developed land has declined since the 1970s, even while
			 emissions from transportation and industry have been rising; and
							(7)in more than 12 test
			 cities across the United States, increasing urban tree cover has generated
			 between $2 and $5 in savings for every dollar invested in such tree
			 planting.
							(b)DefinitionsIn
			 this section:
							(1)Retail power
			 providerThe term retail power provider means any
			 entity authorized under applicable Federal or State law to generate,
			 distribute, or provide retail electricity, natural gas, or fuel oil
			 service.
							(2)SmallThe
			 term small, with respect to an office, means a nonresidential
			 building or structure that is—
								(A)zoned for business
			 purposes; and
								(B)not more than 20,000
			 square feet in total area.
								(3)Tree planting
			 organizationThe term tree planting organization
			 means any nonprofit group that exists, in whole or in part—
								(A)to expand urban and
			 residential tree cover;
								(B)to distribute trees for
			 planting;
								(C)to increase awareness of
			 the environmental and energy-related benefits of trees;
								(D)to educate the public
			 regarding proper tree planting, care, and maintenance strategies; or
								(E)to carry out any
			 combination of the activities described in subparagraphs (A) through
			 (D).
								(4)Tree siting
			 guidelinesThe term tree siting guidelines means a
			 comprehensive list of science-based measurements outlining—
								(A)applicable
			 species;
								(B)the minimum distance
			 required between trees planted pursuant to this section; and
								(C)the minimum required
			 distance to be maintained between those trees and—
									(i)building
			 foundations;
									(ii)air conditioning
			 units;
									(iii)driveways and
			 walkways;
									(iv)property fences;
									(v)preexisting utility
			 infrastructure;
									(vi)septic systems;
									(vii)swimming pools;
			 and
									(viii)other infrastructure,
			 as appropriate.
									(c)PurposeThe
			 purpose of this section is to establish a grant program to assist retail power
			 providers in establishing and operating tree planting programs in residential
			 and small office settings—
							(1)to reduce the peak load
			 demand for electricity from residences and small office buildings during the
			 summer months through direct shading of buildings provided by strategically
			 planted trees;
							(2)to reduce wintertime
			 demand for energy from residences and small office buildings by—
								(A)blocking cold winds from
			 reaching those structures;
								(B)lowering interior
			 temperatures; and
								(C)driving heating
			 demand;
								(3)to protect public health
			 by removing harmful pollution from the air;
							(4)to use the natural
			 photosynthetic and transpiration process of trees to lower ambient temperatures
			 and absorb carbon dioxide, mitigating the effects of climate change;
							(5)to decrease the amounts
			 of electric bills for residential and small office ratepayers by limiting
			 electricity consumption without reducing benefits;
							(6)to relieve financial and
			 demand pressure on retail power providers that stems from large peak load
			 energy demand;
							(7)to protect water quality
			 and public health by reducing stormwater runoff and keeping harmful pollutants
			 from entering waterways; and
							(8)to ensure that trees are
			 planted in locations that limit the amount of public funds required to maintain
			 public and electric infrastructure.
							(d)Assistance
			 program
							(1)In
			 generalThe Administrator may provide financial, technical, and
			 related assistance to eligible retail power providers to assist in establishing
			 new, or operating existing, tree planting programs for residences and small
			 office buildings.
							(2)Public recognition
			 initiativeIn carrying out this section, the Administrator shall
			 establish a national public recognition initiative to encourage participation
			 in tree planting programs by retail power providers.
							(3)EligibilityOnly
			 tree planting programs that use targeted, strategic tree siting guidelines to
			 plant trees in relation to building location, sunlight, and prevailing wind
			 direction shall be eligible to receive assistance under this section.
							(4)RequirementsTo
			 be eligible to receive assistance under this section, a tree planting program
			 shall—
								(A)provide free or
			 discounted shade-providing or wind-reducing trees to residential and small
			 office consumers interested in lowering energy costs;
								(B)optimize the electricity
			 consumption reduction benefit of each tree by planting in strategic locations
			 around a given residence or small office;
								(C)(i)provide a maximum
			 quantity of shade during summer intervals, when residences and small offices
			 are exposed to the most sun intensity; or
									(ii)provide a maximum
			 quantity of wind protection during fall and winter intervals, when residences
			 and small offices are exposed to the most wind intensity;
									(D)use the best available
			 science to create tree siting guidelines that establish where optimum tree
			 species are best planted in locations that achieve maximum reductions in
			 consumer energy demand while causing the least disruption to public
			 infrastructure, taking into consideration overhead and underground facilities;
			 and
								(E)be certified by the
			 Administrator, in collaboration with the head of the Urban and Community
			 Forestry Program of the Forest Service, as designed to achieve the goals
			 described in subparagraphs (A) through (D).
								(5)New program funding
			 shareNot less than 30 percent of the amounts made available to
			 carry out this section shall be distributed to retail power providers
			 that—
								(A)have not previously
			 established or operated qualified tree planting programs; or
								(B)are operating qualified
			 tree planting programs established not more than 3 years before the date of
			 enactment of this Act.
								(e)Agreements between
			 electricity providers and tree planting organizations
							(1)In
			 generalIn providing assistance under this section, the
			 Administrator may award grants only to retail power providers that have entered
			 into binding legal agreements with tree planting organizations.
							(2)Conditions of
			 agreementAn agreement under paragraph (1) shall establish the
			 conditions under which the tree planting organization shall provide a tree
			 planting program, including a requirement that the tree planting organization
			 shall—
								(A)participate in local
			 technical advisory committees responsible for drafting general tree siting
			 guidelines and choosing the most effective species of trees to plant in given
			 locations;
								(B)coordinate volunteer
			 recruitment to assist with the physical act of planting trees in residential
			 locations;
								(C)carry out public
			 awareness campaigns to educate local residents regarding the benefits, cost
			 savings, and availability of free shade trees;
								(D)establish education and
			 information campaigns to encourage recipients to maintain shade trees over the
			 long term;
								(E)serve as the point of
			 contact for existing and potential residential participants who have questions
			 or concerns regarding the tree planting program;
								(F)require tree recipients
			 to sign agreements committing to voluntary stewardship and care of provided
			 trees;
								(G)monitor and report on the
			 survival, growth, overall health, and estimated energy savings of provided
			 trees throughout the initial establishment period of the tree planting program,
			 which shall be not less than 5 years; and
								(H)ensure that—
									(i)trees planted near
			 existing power lines will not interfere with energized electricity distribution
			 lines when mature; and
									(ii)no new trees will be
			 planted under or adjacent to high-voltage electric transmission lines without
			 prior consultation with the applicable retail power provider receiving
			 assistance under this section.
									(3)Lack of nonprofit
			 organizationIf no tree planting organization exists or operates
			 within an area served by a retail power provider applying for assistance under
			 this section, the requirements of this subsection shall apply to a binding
			 legal agreement entered into by the retail power providers and 1 or more
			 of—
								(A)a local municipal
			 government with jurisdiction over the applicable urban or suburban
			 forest;
								(B)the State forester for
			 the State in which the tree planting program will operate;
								(C)the Urban and Community
			 Forestry representative for the State in which the tree planting program will
			 operate; or
								(D)a landscaping services
			 company that is—
									(i)identified in
			 consultation with a national or State nonprofit tree planting
			 organization;
									(ii)licensed to operate in
			 the State in which the tree planting program will operate; and
									(iii)a business (as defined
			 in 2007 North American Industry Classification System Code 561730 of the United
			 States Census Bureau).
									(f)Technical advisory
			 committees
							(1)In
			 generalTo be eligible to receive assistance under this section,
			 a retail power provider shall establish and consult with a local technical
			 advisory committee, which—
								(A)shall provide advice and
			 consultation to the program; and
								(B)may—
									(i)design and adopt an
			 approved plant list that emphasizes the use of hardy, noninvasive tree species
			 and, where geographically appropriate, the use of native (or site-adapted) or
			 low water-use shade trees;
									(ii)design and adopt
			 planting, installation, and maintenance specifications and establish a process
			 for inspection and quality control;
									(iii)ensure that tree
			 recipients are educated to care for and maintain trees over the long
			 term;
									(iv)help the public become
			 more engaged and educated in the planting and care of shade trees;
									(v)prioritize the sites that
			 will receive trees, giving preference to locations with the highest potential
			 for energy conservation and secondary preference to areas in which the average
			 annual income is below the regional median; and
									(vi)assist with monitoring
			 and collection of data on tree health, tree survival, and energy conservation
			 benefits generated under this section.
									(2)CompensationAn
			 individual serving on a local technical advisory committee under this
			 subsection shall not receive compensation for that service.
							(3)CompositionEach
			 local technical advisory committee under this subsection shall be composed of
			 representatives of public, private, and nongovernmental agencies with expertise
			 regarding demand-side energy efficiency management, urban forestry, or
			 arboriculture, including—
								(A)not more than 4, and not
			 less than 1, individuals representing the retail power provider receiving
			 assistance under this section;
								(B)not more than 4, and not
			 less than 1, individuals representing the local tree planting organization that
			 will partner with the retail power provider to carry out this section;
								(C)(i)not more than 3
			 individuals representing local nonprofit conservation or environmental
			 organizations, with preference given to entities that—
										(I)are described in section
			 501(c)(3) of the Internal Revenue Code of 1986; and
										(II)have demonstrated
			 expertise engaging the public in energy conservation, energy efficiency, or
			 green building practices (or a combination thereof); but
										(ii)not more than 1
			 individual representing each organization described in clause (i);
									(D)not more than 2
			 individuals representing a local affordable housing agency, affordable housing
			 builder, or community development corporation;
								(E)not more than 3, and not
			 less than 1, individuals representing the local city or county government for
			 each municipality in which a shade tree planting program will take place, at
			 least 1 of whom shall be the city or county forester, city or county arborist,
			 or functional equivalent;
								(F)not more than 1
			 individual representing the local government agency responsible for management
			 of roads, sewers, and infrastructure, including public works departments,
			 transportation agencies, or equivalent entities;
								(G)not more than 3
			 individuals representing the nursery and landscaping industry; and
								(H)not more than 3
			 individuals representing the research community or academia, with expertise
			 regarding natural resources or energy management issues.
								(4)ChairpersonEach
			 local technical advisory committee shall elect, from the members described in
			 subparagraph (A) or (B) of paragraph (3), a chairperson, who shall—
								(A)preside over committee
			 meetings;
								(B)act as a liaison to
			 governmental and other entities; and
								(C)direct the general
			 operation of the committee.
								(5)CredentialsAt
			 least 1 member of each local technical advisory committee shall be certified
			 with 1 or more of the following credentials:
								(A)International Society of
			 Arboriculture.
								(B)Certified Arborist,
			 ISA.
								(C)Certified Arborist
			 Municipal Specialist, ISA.
								(D)Certified Arborist
			 Utility Specialist, ISA.
								(E)Board Certified Master
			 Arborist.
								(F)Registered Landscape
			 Architect recommended by the American Society of Landscape Architects.
								(g)Cost sharing
							(1)Federal
			 shareThe Federal share of the cost of a project under this
			 section shall be not more than 50 percent.
							(2)Non-Federal
			 shareThe non-Federal share of the cost of a project under this
			 section may be paid by any entity from any funds not derived directly or
			 indirectly from an agency or instrumentality of the United States.
							(h)Rulemaking
							(1)Rulemaking
			 periodThe Administrator may solicit comments and initiate a
			 rulemaking period of not more than 2 years after the date of enactment of this
			 section.
							(2)Competitive grant
			 ruleAt the conclusion of the rulemaking period under paragraph
			 (1), the Administrator shall promulgate a rule governing a public, competitive
			 grant process through which retail power providers may apply for assistance
			 under this section.
							(i)NonduplicityNothing
			 in this section supersedes, duplicates, cancels, or negates any program or
			 authority under section 9 of the Cooperative Forestry Assistance Act of 1978
			 (16 U.S.C. 2105).
						(j)Authorization of
			 appropriationsThere are authorized to be appropriated such sums
			 as are necessary to carry out this section.
						GEmission Reductions from
			 Public Transportation Vehicles
					171.Short
			 titleThis subtitle may be
			 cited as the Green Taxis Act of
			 2009.
					172.State fuel economy
			 regulation for taxicabsSection 32919 of title 49, United States
			 Code, is amended by adding at the end the following new subsection:
						
							(d)TaxicabsNotwithstanding subsection (a), a State or
				political subdivision of a State may prescribe requirements for fuel economy
				for taxicabs and other automobiles if such requirements are at least as
				stringent as applicable Federal requirements and if such taxicabs and other
				automobiles—
								(1)are automobiles that are capable of
				transporting not more than 10 individuals, including the driver;
								(2)are commercially available or are designed
				and manufactured pursuant to a contract with such State or political
				subdivision of such State;
								(3)are operated for hire
				pursuant to an operating or regulatory license, permit, or other authorization
				issued by such State or political subdivision of such State;
								(4)provide local transportation for a fare
				determined on the basis of the time or distance traveled or a combination of
				time and distance traveled; and
								(5)do not exclusively
				provide transportation to and from
				airports.
								.
					173.State regulation of
			 motor vehicle emissions for taxicabsSection 209 of the Clean Air Act (42 U.S.C.
			 7543) is amended by adding at the end the following new subsection:
						
							(f)Taxicabs(1)Notwithstanding
				subsection (a), a State or political subdivision thereof may adopt and enforce
				standards for the control of emissions from new motor vehicles that are
				taxicabs and other vehicles if such standards will be, in the aggregate, at
				least as protective of public health and welfare as applicable Federal
				standards and if such taxicabs and other vehicles—
									(A)are passenger motor vehicles that are
				capable of transporting not more than 10 individuals, including the
				driver;
									(B)are commercially available or are designed
				and manufactured pursuant to a contract with such State or political
				subdivision thereof;
									(C)are operated for hire
				pursuant to an operating or regulatory license, permit, or other authorization
				issued by such State or political subdivision thereof;
									(D)provide local transportation for a fare
				determined on the basis of the time or distance traveled or a combination of
				time and distance traveled; and
									(E)do not exclusively
				provide transportation to and from airports.
									(2)If each standard of a State or political
				subdivision thereof is at least as stringent as the comparable applicable
				Federal standard, such standard of such State or political subdivision thereof
				shall be deemed at least as protective of health and welfare as such Federal
				standards for purposes of this
				subsection.
								.
					HClean Energy and Natural
			 Gas
					181.Clean Energy and
			 Accelerated Emission Reduction Program
						(a)Establishment
							(1)In
			 generalThe Administrator shall establish a program to promote
			 dispatchable power generation projects that can accelerate the reduction of
			 power sector carbon dioxide and other greenhouse gas emissions.
							(2)Use of
			 fundsFunds provided under this section shall be used by the
			 Administrator to make incentive payments to owners or operators of eligible
			 projects.
							(b)RegulationsNot
			 later than 90 days after the date of enactment of this Act, the Administrator
			 shall promulgate regulations providing for incentives, pursuant to the
			 requirements of this section.
						(c)GoalNot
			 later than 3 years after the date of enactment of this Act, the Administrator
			 shall provide incentives for eligible projects that generate 300,000
			 gigawatt-hours of electricity per year.
						(d)Criteria for eligible
			 projectsTo be eligible for funding under this section a project
			 must—
							(1)reduce emissions below
			 the 2007 average greenhouse gas emissions per megawatt-hour of the United
			 States electric power sector by the quantity specified in subsection (f);
			 and
							(2)not receive an investment
			 or production credit in—
								(A)the year in which the
			 project is placed in service; or
								(B)calendar year 2009,
			 notwithstanding the year in which the project was placed in service.
								(e)PriorityThe
			 Administrator shall give priority to eligible projects from the following
			 categories:
							(1)Power generation projects
			 designed to integrate intermittent renewable power into the bulk-power
			 system.
							(2)Energy storage projects
			 used to support renewable energy.
							(3)Power generation projects
			 with carbon capture and sequestration that are not eligible for other
			 assistance under this Act.
							(4)Projects that achieve the
			 greatest reduction in greenhouse gas emissions per dollar of incentive
			 payment.
							(f)Emission reduction
			 criteriaFor the purposes of subsection (d), the applicable
			 emission reduction quantity shall be determined in accordance with the
			 following table:
							
								
									
										Calendar yearsPercentage below 2007 average greenhouse gas emissions per MWh
					 of United States electric power sector
										
									
									
										2010 through 202025 percent
										
										2021 through 202540 percent
										
										2026 through 203065 percent
										
									
								
							
						(g)Authorization of
			 appropriationsThere are authorized to be appropriated to the
			 Administrator such sums as are necessary to carry out this section for each of
			 fiscal years 2010 through 2030.
						182.Advanced natural gas
			 technologies
						(a)DefinitionsIn
			 this section:
							(1)Corporation
								(A)In
			 generalThe term corporation means any corporation,
			 joint-stock company, partnership, limited liability company, association,
			 business trust, or other organized group of persons, regardless of
			 incorporation.
								(B)ExclusionThe
			 term corporation does not include a municipality.
								(2)Eligible
			 entity
								(A)In
			 generalThe term eligible entity means an entity
			 that is eligible to receive a grant under subsection (b).
								(B)InclusionsThe
			 term eligible entity includes a corporation, an eligible research
			 entity, an industry entity, a municipality, a municipal natural gas
			 distribution system, and a natural gas distribution company.
								(3)Eligible research
			 entity
								(A)In
			 generalThe term eligible research entity means an
			 entity that is experienced in planning, conducting, and implementing natural
			 gas research, development, demonstration, and deployment projects.
								(B)InclusionsThe
			 term eligible research entity includes a research institution and
			 an institution of higher education.
								(4)Industry
			 entity
								(A)In
			 generalThe term industry entity means the persons
			 and municipalities collectively engaged in the delivery of natural gas for
			 consumption in the United States (such as natural gas distribution companies
			 and municipal natural gas distribution systems).
								(B)ExclusionThe
			 term industry entity does not include any natural gas
			 customer.
								(5)MunicipalityThe
			 term municipality means a city, county, or other political
			 subdivision or agency of a State.
							(6)Municipal natural gas
			 distribution systemThe term municipal natural gas
			 distribution system means a municipality engaged in the business of
			 delivering natural gas for consumption to residential, commercial, industrial,
			 and other natural gas customers.
							(7)Natural gas
								(A)In
			 generalThe term natural gas means a mixture of
			 hydrocarbon and nonhydrocarbon gases, primarily methane, that have been
			 produced from geological formations or by any other means.
								(B)InclusionThe
			 term natural gas includes renewable biogas.
								(8)Natural gas
			 distribution companyThe term natural gas distribution
			 company means a person engaged in the business of distributing natural
			 gas for consumption to residential, commercial, industrial, or other natural
			 gas customers.
							(b)Grant programs
							(1)Natural gas electricity
			 generation grantsThe Administrator, in consultation with
			 Secretary of Energy, may provide to eligible entities research and development
			 grants to support the deployment of low greenhouse-gas-emitting end-use
			 technologies, including carbon capture and sequestration technologies, for
			 natural gas electricity generation.
							(2)Natural gas residential
			 and commercial technology grantsThe Administrator shall
			 establish a program to provide to eligible entities grants to advance the
			 commercial demonstration or early development of low greenhouse-gas-emitting
			 end-use technologies fueled by natural gas, including carbon capture and
			 storage, for residential and commercial purposes, through research,
			 development, demonstration, and deployment of those technologies.
							(c)ReportingNot
			 later than 180 days after the date of enactment of this Act, and every 180 days
			 thereafter, the Secretary of Energy shall submit to the Committee on Energy and
			 Commerce of the House of Representatives and the Senate Committees on Energy
			 and Natural Resources and Environment and Public Works of the Senate a report
			 that describes the status and results of activities carried out under
			 subsection (b).
						(d)AuthorizationThere
			 are authorized to be appropriated such sums as are necessary to carry out this
			 section.
						IIResearch
				AEnergy Research
					201.Advanced energy
			 research
						(a)In
			 generalThe Administrator shall establish a program to provide
			 grants for advanced energy research.
						(b)DistributionThe
			 Administrator shall distribute grants on a competitive basis to institutions of
			 higher education, companies, research foundations, trade and industry research
			 collaborations, or consortia of such entities, or other appropriate research
			 and development entities.
						(c)Selection of
			 proposalsIn selecting proposals for funding under this section,
			 the Administrator shall prioritize applications that—
							(1)enhance the economic and
			 energy security of the United States through the development of energy
			 technologies that result in—
								(A)reductions of imports of
			 energy from foreign sources;
								(B)reductions of
			 energy-related emissions, including greenhouse gases; and
								(C)improvements in the
			 energy efficiency of all economic sectors; and
								(2)ensure that the United
			 States maintains a technological lead in developing and deploying advanced
			 energy technologies.
							(d)ResponsibilitiesThe
			 Administrator shall be responsible for assessing the success of programs and
			 terminating programs carried out under this section that are not achieving the
			 goals of the programs.
						(e)AssistanceAssistance
			 provided under this section shall be used to supplement, and not to supplant,
			 any other Federal resources available to carry out activities described in this
			 section.
						(f)AuthorizationThere
			 are authorized to be appropriated such sums as are necessary to carry out this
			 section.
						BDrinking water
			 adaptation, technology, education, and research
					211.Effects of climate
			 change on drinking water utilities
						(a)FindingsCongress
			 finds that—
							(1)the consensus among
			 climate scientists is overwhelming that climate change is occurring more
			 rapidly than can be attributed to natural causes, and that significant impacts
			 to the water supply are already occurring;
							(2)among the first and most
			 critical of those impacts will be change to patterns of precipitation around
			 the world, which will affect water availability for the most basic drinking
			 water and domestic water needs of populations in many areas of the United
			 States;
							(3)drinking water utilities
			 throughout the United States, as well as those in Europe, Australia, and Asia,
			 are concerned that extended changes in precipitation will lead to extended
			 droughts;
							(4)supplying water is highly
			 energy-intensive and will become more so as climate change forces more
			 utilities to turn to alternative supplies;
							(5)energy production
			 consumes a significant percentage of the fresh water resources of the United
			 States;
							(6)since 2003, the drinking
			 water industry of the United States has sponsored, through a nonprofit water
			 research foundation, various studies to assess the impacts of climate change on
			 drinking water supplies;
							(7)those studies demonstrate
			 the need for a comprehensive program of research into the full range of impacts
			 on drinking water utilities, including impacts on water supplies, facilities,
			 and customers;
							(8)that nonprofit water
			 research foundation is also coordinating internationally with other drinking
			 water utilities on shared research projects and has hosted international
			 workshops with counterpart European and Asian water research organizations to
			 develop a unified research agenda for applied research on adaptive strategies
			 to address climate change impacts;
							(9)research data in
			 existence as of the date of enactment of this Act—
								(A)summarize the best
			 available scientific evidence on climate change;
								(B)identify the implications
			 of climate change for the water cycle and the availability and quality of water
			 resources; and
								(C)provide general guidance
			 on planning and adaptation strategies for water utilities; and
								(10)given uncertainties
			 about specific climate changes in particular areas, drinking water utilities
			 need to prepare for a wider range of likely possibilities in managing and
			 delivery of water.
							(b)In
			 generalThe Administrator, in
			 cooperation with the Secretary of Commerce, the Secretary of Energy, and the
			 Secretary of the Interior, shall establish and provide funding for a program of
			 directed and applied research, to be conducted through a nonprofit drinking
			 water research foundation and sponsored by water utilities, to assist the
			 utilities in adapting to the effects of climate change.
						(c)Research
			 areasThe research conducted
			 in accordance with subsection (b) shall include research into—
							(1)water quality impacts and
			 solutions, including research—
								(A)to address probable
			 impacts on raw water quality resulting from—
									(i)erosion and turbidity
			 from extreme precipitation events;
									(ii)watershed vegetation
			 changes; and
									(iii)increasing ranges of
			 pathogens, algae, and nuisance organisms resulting from warmer temperatures;
			 and
									(B)on mitigating increasing
			 damage to watersheds and water quality by evaluating extreme events, such as
			 wildfires and hurricanes, to learn and develop management approaches to
			 mitigate—
									(i)permanent watershed
			 damage;
									(ii)quality and yield
			 impacts on source waters; and
									(iii)increased costs of
			 water treatment;
									(2)impacts on groundwater
			 supplies from carbon sequestration, including research to evaluate potential
			 water quality consequences of carbon sequestration in various regional
			 aquifers, soil conditions, and mineral deposits;
							(3)water quantity impacts
			 and solutions, including research—
								(A)to evaluate climate
			 change impacts on water resources throughout hydrological basins of the United
			 States;
								(B)to improve the accuracy
			 and resolution of climate change models at a regional level;
								(C)to identify and explore
			 options for increasing conjunctive use of aboveground and underground storage
			 of water; and
								(D)to optimize operation of
			 existing and new reservoirs in diminished and erratic periods of precipitation
			 and runoff;
								(4)infrastructure impacts
			 and solutions for water treatment and wastewater treatment facilities and
			 underground pipelines, including research—
								(A)to evaluate and mitigate
			 the impacts of sea level rise on—
									(i)near-shore
			 facilities;
									(ii)soil drying and
			 subsidence;
									(iii)reduced flows in water
			 and wastewater pipelines; and
									(iv)extreme flows in
			 wastewater systems; and
									(B)on ways of increasing the
			 resilience of existing infrastructure, planning cost-effective responses to
			 adapt to climate change, and developing new design standards for future
			 infrastructure that include the use of energy conservation measures and
			 renewable energy in new construction to the maximum extent practicable;
								(5)desalination, water
			 reuse, and alternative supply technologies, including research—
								(A)to improve and optimize
			 existing membrane technologies, and to identify and develop breakthrough
			 technologies, to enable the use of seawater, brackish groundwater, treated
			 wastewater, and other impaired sources;
								(B)into new sources of water
			 through more cost-effective water treatment practices in recycling and
			 desalination; and
								(C)to improve technologies
			 for use in—
									(i)managing and minimizing
			 the volume of desalination and reuse concentrate streams; and
									(ii)minimizing the
			 environmental impacts of seawater intake at desalination facilities;
									(6)energy efficiency and
			 greenhouse gas minimization, including research—
								(A)on optimizing the energy
			 efficiency of water supply and wastewater operations and improving water
			 efficiency in energy production and management; and
								(B)to identify and develop
			 renewable, carbon-neutral energy options for the water supply and wastewater
			 industry;
								(7)regional and hydrological
			 basin cooperative water management solutions, including research into—
								(A)institutional mechanisms
			 for greater regional cooperation and use of water exchanges, banking, and
			 transfers; and
								(B)the economic benefits of
			 sharing risks of shortage across wider areas;
								(8)utility management,
			 decision support systems, and water management models, including
			 research—
								(A)into improved decision
			 support systems and modeling tools for use by water utility managers to assist
			 with increased water supply uncertainty and adaptation strategies posed by
			 climate change;
								(B)to provide financial
			 tools, including new rate structures, to manage financial resources and
			 investments, because increased conservation practices may diminish revenue and
			 increase investments in infrastructure; and
								(C)to develop improved
			 systems and models for use in evaluating—
									(i)successful alternative
			 methods for conservation and demand management; and
									(ii)climate change impacts
			 on groundwater resources;
									(9)reducing greenhouse gas
			 emissions and improving energy demand management, including research to improve
			 energy efficiency in water collection, production, transmission, treatment,
			 distribution, and disposal to provide more sustainability and means to assist
			 drinking water utilities in reducing the production of greenhouse gas emissions
			 in the collection, production, transmission, treatment, distribution, and
			 disposal of drinking water;
							(10)water conservation and
			 demand management, including research—
								(A)to develop strategic
			 approaches to water demand management that offer the lowest-cost,
			 noninfrastructural options to serve growing populations or manage declining
			 supplies, primarily through—
									(i)efficiencies in water use
			 and reallocation of the saved water;
									(ii)demand management
			 tools;
									(iii)economic incentives;
			 and
									(iv)water-saving
			 technologies; and
									(B)into efficiencies in
			 water management through integrated water resource management that
			 incorporates—
									(i)supply-side and
			 demand-side processes;
									(ii)continuous adaptive
			 management; and
									(iii)the inclusion of
			 stakeholders in decisionmaking processes; and
									(11)communications,
			 education, and public acceptance, including research—
								(A)into improved strategies
			 and approaches for communicating with customers, decisionmakers, and other
			 stakeholders about the implications of climate change on water supply and water
			 management;
								(B)to develop effective
			 communication approaches—
									(i)to gain public acceptance
			 of alternative water supplies and new policies and practices, including
			 conservation and demand management; and
									(ii)to gain public
			 recognition and acceptance of increased costs; and
									(C)to create and maintain a
			 clearinghouse of climate change information for water utilities, academic
			 researchers, stakeholders, government agencies, and research
			 organizations.
								(d)Authorization of
			 appropriationsThere is
			 authorized to be appropriated to carry out this section $25,000,000 for each of
			 fiscal years 2010 through 2020.
						IIITransition and
			 adaptation
				AGreen jobs and worker
			 transition
					1Green jobs
						301.Clean energy
			 curriculum development grants
							(a)AuthorizationThe Secretary of Education is authorized to
			 award grants, on a competitive basis, to eligible partnerships to develop
			 programs of study (containing the information described in section 122(c)(1)(A)
			 of the Carl D. Perkins Career and Technical Education Act of 2006
			 (20 U.S.C.
			 2342)), that are focused on emerging careers and jobs in the
			 fields of clean energy, renewable energy, energy efficiency, climate change
			 mitigation, and climate change adaptation. The Secretary of Education shall
			 consult with the Secretary of Labor and the Secretary of Energy prior to the
			 issuance of a solicitation for grant applications.
							(b)Eligible
			 partnershipsFor purposes of this section, an eligible
			 partnership shall include—
								(1)at least 1 local
			 educational agency eligible for funding under section 131 of the Carl D.
			 Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2351) or
			 an area career and technical education school or education service agency
			 described in such section;
								(2)at least 1 postsecondary
			 institution eligible for funding under section 132 of such Act (20 U.S.C. 2352);
			 and
								(3)representatives of the
			 community including business, labor organizations, and industry that have
			 experience in fields as described in subsection (a).
								(c)ApplicationAn
			 eligible partnership seeking a grant under this section shall submit an
			 application to the Secretary at such time and in such manner as the Secretary
			 may require. Applications shall include—
								(1)a description of the
			 eligible partners and partnership, the roles and responsibilities of each
			 partner, and a demonstration of each partner’s capacity to support the
			 program;
								(2)a description of the
			 career area or areas within the fields as described in subsection (a) to be
			 developed, the reason for the choice, and evidence of the labor market need to
			 prepare students in that area;
								(3)a description of the new
			 or existing program of study and both secondary and postsecondary
			 components;
								(4)a description of the
			 students to be served by the new program of study;
								(5)a description of how the
			 program of study funded by the grant will be replicable and disseminated to
			 schools outside of the partnership, including urban and rural areas;
								(6)a description of applied
			 learning that will be incorporated into the program of study and how it will
			 incorporate or reinforce academic learning;
								(7)a description of how the
			 program of study will be delivered;
								(8)a description of how the
			 program will provide accessibility to students, especially economically
			 disadvantaged, low performing, and urban and rural students;
								(9)a description of how the
			 program will address placement of students in nontraditional fields as
			 described in section 3(20) of the Carl D. Perkins Career and Technical
			 Education Act of 2006 (20 U.S.C. 2302(20)); and
								(10)a description of how the applicant proposes
			 to consult or has consulted with a labor organization, labor management
			 partnership, apprenticeship program, or joint apprenticeship and training
			 program that provides education and training in the field of study for which
			 the applicant proposes to develop a curriculum.
								(d)PriorityThe
			 Secretary shall give priority to applications that—
								(1)use online learning or
			 other innovative means to deliver the program of study to students, educators,
			 and instructors outside of the partnership; and
								(2)focus on low performing
			 students and special populations as defined in section 3(29) of the Carl D.
			 Perkins Career and Technical Education Act of 2006 (20 U.S.C.
			 2302(29)).
								(e)Peer
			 reviewThe Secretary shall convene a peer review process to
			 review applications for grants under this section and to make recommendations
			 regarding the selection of grantees. Members of the peer review committee shall
			 include—
								(1)educators who have
			 experience implementing curricula with comparable purposes; and
								(2)business and industry
			 experts in fields as described in subsection (a).
								(f)Uses of
			 fundsGrants awarded under
			 this section shall be used for the development, implementation, and
			 dissemination of programs of study (as described in section 122(c)(1)(A) of the
			 Carl D. Perkins Career and Technical Education Act (20 U.S.C.
			 2342(c)(1)(A))) in career areas related to clean energy,
			 renewable energy, energy efficiency, climate change mitigation, and climate
			 change adaptation.
							302.Development of
			 Information and Resources clearinghouse for vocational education and job
			 training in renewable energy sectors
							(a)Development of
			 clearinghouseNot later than
			 18 months after the date of enactment of this Act, the Secretary of Labor, in
			 collaboration with the Secretary of Energy and the Secretary of Education,
			 shall develop an internet based information and resources clearinghouse to aid
			 career and technical education and job training programs for the renewable
			 energy sectors. In establishing the clearinghouse, the Secretary shall—
								(1)collect and provide information that
			 addresses the consequences of rapid changes in technology and regional
			 disparities for renewable energy training programs and provides best practices
			 for training and education in light of such changes and disparities;
								(2)place an emphasis on facilitating
			 collaboration between the renewable energy industry and job training programs
			 and on identifying industry and technological trends and best practices, to
			 better help job training programs maintain quality and relevance; and
								(3)place an emphasis on
			 assisting programs that cater to high-demand middle-skill, trades,
			 manufacturing, contracting, and consulting careers.
								(b)Solicitation and
			 consultationIn developing the clearinghouse pursuant to
			 subsection (a), the Secretary shall solicit information and expertise from
			 businesses and organizations in the renewable energy sector and from
			 institutions of higher education, career and technical schools, and community
			 colleges that provide training in the renewable energy sectors. The Secretary
			 shall solicit a comprehensive peer review of the clearinghouse by such entities
			 not less than once every 2 years. Nothing in this subsection should be
			 interpreted to require the divulgence of proprietary or competitive
			 information.
							(c)Contents of
			 clearinghouse
								(1)Separate section for
			 each renewable energy sectorThe clearinghouse shall contain separate
			 sections developed for each of the following renewable energy sectors:
									(A)Solar energy systems.
									(B)Wind energy systems.
									(C)Energy transmission systems.
									(D)Geothermal systems of energy and
			 heating.
									(E)Energy efficiency
			 technical training.
									(2)Additional
			 requirementsIn addition to the information required in
			 subsection (a), each section of the clearinghouse shall include information on
			 basic environmental science and processes needed to understand renewable energy
			 systems, Federal government and industry resources, and points of contact to
			 aid institutions in the development of placement programs for apprenticeships
			 and post graduation opportunities, and information and tips about a green
			 workplace, energy efficiency, and relevant environmental topics and information
			 on available industry recognized certifications in each area.
								(d)DisseminationThe clearinghouse shall be made available
			 via the Internet to the general public. Notice of the completed clearinghouse
			 and any major revisions thereto shall also be provided—
								(1)to each Member of Congress; and
								(2)on the websites of the Departments of
			 Education, Energy, and Labor.
								(e)RevisionThe
			 Secretary of Labor shall revise and update the clearinghouse on a regular basis
			 to ensure its relevance.
							303.Green construction
			 careers demonstration project
							(a)Establishment and
			 authorityThe Secretary of Labor, in consultation with the
			 Secretary of Energy, shall, not later than 180 days after the enactment of this
			 Act, establish a Green Construction Careers demonstration project by rules,
			 regulations, and guidance in accordance with the provisions of this section.
			 The purpose of the demonstration project shall be to promote middle class
			 careers and quality employment practices in the green construction sector among
			 targeted workers and to advance efficiency and performance on construction
			 projects related to this Act. In order to advance these purposes, the Secretary
			 shall identify projects, including residential retrofitting projects, funded
			 directly by or assisted in whole or in part by or through the Federal
			 Government pursuant to this Act or by any other entity established in
			 accordance with this Act, to which all of the following shall apply.
							(b)RequirementsThe
			 Secretaries may establish such terms and conditions for the demonstration
			 projects as the Secretaries determine are necessary to meet the purposes of
			 subsection (a), including establishing minimum proportions of hours to be
			 worked by targeted workers on such projects. The Secretaries may require the
			 contractors and subcontractors performing construction services on the project
			 to comply with the terms and conditions as a condition of receiving funding or
			 assistance from the Federal Government under this Act.
							(c)EvaluationThe
			 Secretaries shall evaluate the demonstration projects against the purposes of
			 this section at the end of 3 years from initiation of the demonstration
			 project. If the Secretaries determine that the demonstration projects have been
			 successful, the Secretaries may identify further projects to which of the
			 provisions of this section shall apply.
							(d)GAO
			 reportThe Comptroller General shall prepare and submit a report
			 to the Committee on Health, Education, Labor, and Pensions and the Committee on
			 Energy and Natural Resources of the Senate and the Committee on Education and
			 Labor and the Committee on Energy and Commerce of the House of Representatives
			 not later than 5 years after the date of enactment of this Act, which shall
			 advise the committees of the results of the demonstration projects and make
			 appropriate recommendations.
							(e)Definition and
			 designation of targeted workersAs used in this section, the term
			 targeted worker means an individual who resides in the same labor
			 market area (as defined in section 101(18) of the Workforce Investment Act of
			 1998 (29 U.S.C.
			 2801(18))) as the project and who—
								(1)is a member of a targeted
			 group, within the meaning of
			 section
			 51 of the Internal Revenue Code of 1986, other than an
			 individual described in subsection (d)(1)(C) of such section;
								(2)(A)resides in a census
			 tract in which not less than 20 percent of the households have incomes below
			 the Federal poverty guidelines; or
									(B)is a member of a family
			 that received a total family income that, during the 2-year period prior to
			 employment on the project or admission to the pre-apprenticeship program, did
			 not exceed 200 percent of the Federal poverty guidelines (exclusive of
			 unemployment compensation, child support payments, payments described in
			 section 101(25)(A) of the Workforce Investment Act (29 U.S.C.
			 2801(25)(A)), and old-age and survivors insurance benefits
			 received under section 202 of the Social Security Act (42 U.S.C. 402); or
									(3)is a displaced homemaker,
			 as such term is defined in section 3(10) of the Carl D. Perkins Career and
			 Technical Education Act of 2006 (20 U.S.C. 2302(10)).
								(f)Qualified
			 pre-apprenticeship programA
			 qualified pre-apprenticeship program is a pre-apprenticeship program that has
			 demonstrated an ability to recruit, train, and prepare for admission to
			 apprenticeship programs individuals who are targeted workers.
							(g)Qualified
			 apprenticeship and other training programs
								(1)Participation by each
			 contractor requiredEach contractor and subcontractor that seeks
			 to provide construction services on projects identified by the Secretaries
			 pursuant to subsection (a) shall submit adequate assurances with its bid or
			 proposal that it participates in a qualified apprenticeship or other training
			 program, with a written arrangement with a qualified pre-apprenticeship
			 program, for each craft or trade classification of worker that it intends to
			 employ to perform work on the project.
								(2)Definition of qualified
			 apprentice ship or other training program
									(A)In
			 generalFor purposes of this section, the term qualified
			 apprenticeship or other training program means an apprenticeship or
			 other training program that qualifies as an employee welfare benefit plan, as
			 defined in section 3(1) of the Employee Retirement Income Security Act of 1974
			 (29 U.S.C.
			 1002(1)).
									(B)Certification of other
			 programs in certain localitiesIn the event that the Secretary of
			 Labor certifies that a qualified apprenticeship or other training program (as
			 defined in subparagraph (A)) for a craft or trade classification of workers
			 that a prospective contractor or subcontractor intends to employ, is not
			 operated in the locality where the project will be performed, an apprenticeship
			 or other training program that is not an employee welfare benefit plan (as
			 defined in such section) may be certified by the Secretary as a qualified
			 apprenticeship or other training program provided it is registered with the
			 Office of Apprenticeship of the Department of Labor, or a State apprenticeship
			 agency recognized by the Office of Apprenticeship for Federal purposes.
									(h)Facilitating
			 complianceThe Secretary may require Federal contracting
			 agencies, recipients of Federal assistance, and any other entity established in
			 accordance with this Act to require contractors to enter into an agreement in a
			 manner comparable with the standards set forth in sections 3 and 4 of Executive
			 Order 13502 in order to achieve the purposes of this section, including any
			 requirements established by subsection (b).
							(i)LimitationThe
			 requirements of this section shall not apply to any project funded under this
			 Act in American Samoa, Guam, the Commonwealth of the Northern Mariana Islands,
			 the Commonwealth of Puerto Rico, or the United States Virgin Islands, unless
			 participation is requested by the governor of such territories within 1 year of
			 the promulgation of rules under this Act.
							2Climate change worker adjustment assistance
			 
						311.Petitions, eligibility
			 requirements, and determinations
							(a)Petitions
								(1)FilingA
			 petition for certification of eligibility to apply for adjustment assistance
			 for a group of workers under this part may be filed by any of the
			 following:
									(A)The group of
			 workers.
									(B)The certified or
			 recognized union or other duly authorized representative of such
			 workers.
									(C)Employers of such
			 workers, one-stop operators or one-stop partners (as defined in section 101 of
			 the Workforce Investment Act of 1998 (29 U.S.C. 2801)), including State
			 employment security agencies, or the State dislocated worker unit established
			 under title I of such Act, on behalf of such workers.
									The
			 petition shall be filed simultaneously with the Secretary of Labor and with the
			 Governor of the State in which such workers’ employment site is located.(2)Action by
			 GovernorsUpon receipt of a petition filed under paragraph (1),
			 the Governor shall—
									(A)ensure that rapid
			 response activities and appropriate core and intensive services (as described
			 in section 134 of the Workforce Investment Act of 1998 (29 U.S.C. 2864))
			 authorized under other Federal laws are made available to the workers covered
			 by the petition to the extent authorized under such laws; and
									(B)assist the Secretary in
			 the review of the petition by verifying such information and providing such
			 other assistance as the Secretary may request.
									(3)Action by the
			 SecretaryUpon receipt of the petition, the Secretary shall
			 promptly publish notice in the Federal Register and on the website of the
			 Department of Labor that the Secretary has received the petition and initiated
			 an investigation.
								(4)HearingsIf
			 the petitioner, or any other person found by the Secretary to have a
			 substantial interest in the proceedings, submits not later than 10 days after
			 the date of the Secretary's publication under paragraph (3) a request for a
			 hearing, the Secretary shall provide for a public hearing and afford such
			 interested persons an opportunity to be present, to produce evidence, and to be
			 heard.
								(b)Eligibility
								(1)In
			 generalA group of workers shall be certified by the Secretary as
			 eligible to apply for adjustment assistance under this part pursuant to a
			 petition filed under subsection (a) if—
									(A)the group of workers is
			 employed in—
										(i)energy producing and
			 transforming industries;
										(ii)industries dependent upon energy
			 industries;
										(iii)energy-intensive
			 manufacturing industries;
										(iv)consumer goods
			 manufacturing; or
										(v)other industries whose employment the
			 Secretary determines has been adversely affected by any requirement of title
			 VII of the Clean Air Act;
										(B)the Secretary determines
			 that a significant number or proportion of the workers in such workers’
			 employment site have become totally or partially separated, or are threatened
			 to become totally or partially separated from employment; and
									(C)the sales, production, or delivery of goods
			 or services have decreased as a result of any requirement of title VII of the
			 Clean Air Act, including—
										(i)the shift from reliance upon fossil fuels
			 to other sources of energy, including renewable energy, that results in the
			 closing of a facility or layoff of employees at a facility that mines,
			 produces, processes, or utilizes fossil fuels to generate electricity;
										(ii)a substantial increase in the cost of
			 energy required for a manufacturing facility to produce items whose prices are
			 competitive in the marketplace, to the extent the cost is not offset by
			 assistance provided to the facility pursuant to title VII of the Clean Air Act;
			 or
										(iii)other documented occurrences that the
			 Secretary determines are indicators of an adverse impact on an industry
			 described in subparagraph (A) as a result of any requirement of title VII of
			 the Clean Air Act.
										(2)Workers in public
			 agenciesA group of workers
			 in a public agency shall be certified by the Secretary as eligible to apply for
			 climate change adjustment assistance pursuant to a petition filed if the
			 Secretary determines that a significant number or proportion of the workers in
			 the public agency have become totally or partially separated from employment,
			 or are threatened to become totally or partially separated as a result of any
			 requirement of title VII of the Clean Air Act.
								(3)Adversely affected
			 service workersA group of
			 workers shall be certified as eligible to apply for climate change adjustment
			 assistance pursuant to a petition filed if the Secretary determines
			 that—
									(A)a significant number or
			 proportion of the service workers at an employment site where a group of
			 workers has been certified by the Secretary as eligible to apply for adjustment
			 assistance under this part pursuant to paragraph (1) have become totally or
			 partially separated from employment, or are threatened to become totally or
			 partially separated; and
									(B)a loss of business in the
			 firm providing service workers to an employment site is directly attributable
			 to one or more of the documented occurrences listed in paragraph (1)(C).
									(c)Authority to
			 investigate and collect information
								(1)In
			 generalThe Secretary shall, in determining whether to certify a
			 group of workers under subsection (d), obtain information the Secretary
			 determines to be necessary to make the certification, through questionnaires
			 and in such other manner as the Secretary determines appropriate from—
									(A)the workers’ employer;
									(B)officials of certified or
			 recognized unions or other duly authorized representatives of the group of
			 workers; or
									(C)one-stop operators or
			 one-stop partners (as defined in section 101 of the Workforce Investment Act of
			 1998 (29 U.S.C. 2801)).
									(2)Verification of
			 informationThe Secretary
			 shall require an employer, union, or one-stop operator or partner to certify
			 all information obtained under paragraph (1) from the employer, union, or
			 one-stop operator or partner (as the case may be) on which the Secretary relies
			 in making a determination under subsection (d), unless the Secretary has a
			 reasonable basis for determining that such information is accurate and complete
			 without being certified.
								(3)Protection of
			 confidential informationThe Secretary may not release
			 information obtained under paragraph (1) that the Secretary considers to be
			 confidential business information unless the employer submitting the
			 confidential business information had notice, at the time of submission, that
			 the information would be released by the Secretary, or the employer
			 subsequently consents to the release of the information. Nothing in this
			 paragraph shall be construed to prohibit the Secretary from providing such
			 confidential business information to a court in camera or to another party
			 under a protective order issued by a court.
								(d)Determination by the
			 Secretary of Labor
								(1)In
			 generalAs soon as possible
			 after the date on which a petition is filed under subsection (a), but in any
			 event not later than 40 days after that date, the Secretary, in consultation
			 with the Secretary of Energy and the Administrator, as necessary, shall
			 determine whether the petitioning group meets the requirements of subsection
			 (b) and shall issue a certification of eligibility to apply for assistance
			 under this part covering workers in any group which meets such requirements.
			 Each certification shall specify the date on which the total or partial
			 separation began or threatened to begin. Upon reaching a determination on a
			 petition, the Secretary shall promptly publish a summary of the determination
			 in the Federal Register and on the website of the Department of Labor, together
			 with the Secretary's reasons for making such determination.
								(2)One year
			 limitationA certification under this section shall not apply to
			 any worker whose last total or partial separation from the employment site
			 before the worker’s application under section 312(a) occurred more than 1 year
			 before the date of the petition on which such certification was granted.
								(3)Revocation of
			 certificationWhenever the
			 Secretary determines, with respect to any certification of eligibility of the
			 workers of an employment site, that total or partial separations from such site
			 are no longer a result of the factors specified in subsection (b)(1), the
			 Secretary shall terminate such certification and promptly have notice of such
			 termination published in the Federal Register and on the website of the
			 Department of Labor, together with the Secretary's reasons for making such
			 determination. Such termination shall apply only with respect to total or
			 partial separations occurring after the termination date specified by the
			 Secretary.
								(e)Industry notification
			 of assistanceUpon receiving a notification of a determination
			 under subsection (d) with respect to a domestic industry the Secretary of Labor
			 shall notify the representatives of the domestic industry affected by the
			 determination, employers publicly identified by name during the course of the
			 proceeding relating to the determination, and any certified or recognized union
			 or, to the extent practicable, other duly authorized representative of workers
			 employed by such representatives of the domestic industry, of—
								(1)the adjustment
			 assistance, training, and other benefits available under this part;
								(2)the manner in which to
			 file a petition and apply for such benefits;
								(3)the availability of
			 assistance in filing such petitions;
								(4)notify the Governor of
			 each State in which one or more employers in such industry are located of the
			 Secretary’s determination and the identity of the employers; and
								(5)upon request, provide any
			 assistance that is necessary to file a petition under subsection (a).
								(f)Benefit information to
			 workers, providers of training
								(1)In
			 generalThe Secretary shall
			 provide full information to workers about the adjustment assistance, training,
			 and other benefits available under this part and about the petition and
			 application procedures, and the appropriate filing dates, for such assistance,
			 training and services. The Secretary shall provide whatever assistance is
			 necessary to enable groups of workers to prepare petitions or applications for
			 program benefits. The Secretary shall make every effort to insure that
			 cooperating State agencies fully comply with the agreements entered into under
			 section 312(a) and shall periodically review such compliance. The Secretary
			 shall inform the State Board for Vocational Education or equivalent agency, the
			 one-stop operators or one-stop partners (as defined in section 101 of the
			 Workforce Investment Act of 1998 (29 U.S.C. 2801)), and other public or private
			 agencies, institutions, and employers, as appropriate, of each certification
			 issued under subsection (d) and of projections, if available, of the needs for
			 training under as a result of such certification.
								(2)Notice by
			 mailThe Secretary shall
			 provide written notice through the mail of the benefits available under this
			 part to each worker whom the Secretary has reason to believe is covered by a
			 certification made under subsection (d)—
									(A)at the time such
			 certification is made, if the worker was partially or totally separated from
			 the adversely affected employment before such certification; or
									(B)at the time of the total
			 or partial separation of the worker from the adversely affected employment, if
			 subparagraph (A) does not apply.
									(3)Newspapers;
			 websiteThe Secretary shall publish notice of the benefits
			 available under this part to workers covered by each certification made under
			 subsection (d) in newspapers of general circulation in the areas in which such
			 workers reside and shall make such information available on the website of the
			 Department of Labor.
								312.Program
			 benefits
							(a)Climate change
			 adjustment assistance
								(1)EligibilityPayment
			 of climate change adjustment assistance shall be made to an adversely affected
			 worker covered by a certification under section 311(b) who files an application
			 for such assistance for any week of unemployment which begins on or after the
			 date of such certification, if the following conditions are met:
									(A)Such worker’s total or
			 partial separation before the worker’s application under this part
			 occurred—
										(i)on or after the date, as
			 specified in the certification under which the worker is covered, on which
			 total or partial separation began or threatened to begin in the adversely
			 affected employment;
										(ii)before the expiration of
			 the 2-year period beginning on the date on which the determination under
			 section 311(d) was made; and
										(iii)before the termination date, if any,
			 determined pursuant to section 311(d)(3).
										(B)Such worker had, in the
			 52-week period ending with the week in which such total or partial separation
			 occurred, at least 26 weeks of full-time employment or 1,040 hours of part time
			 employment in adversely affected employment, or, if data with respect to weeks
			 of employment are not available, equivalent amounts of employment computed
			 under regulations prescribed by the Secretary. For the purposes of this
			 paragraph, any week in which such worker—
										(i)is on employer-authorized
			 leave for purposes of vacation, sickness, injury, maternity, or inactive duty
			 or active duty military service for training;
										(ii)does not work because of
			 a disability that is compensable under a workmen's compensation law or plan of
			 a State or the United States;
										(iii)had his employment
			 interrupted in order to serve as a full-time representative of a labor
			 organization in such firm; or
										(iv)is on call-up for
			 purposes of active duty in a reserve status in the Armed Forces of the United
			 States, provided such active duty is Federal service as defined
			 in section 8521(a)(1) of title 5, United States Code,
										shall be treated as a week of
			 employment.(C)Such worker is enrolled
			 in a training program approved by the Secretary under subsection (b)(2).
									(2)Ineligibility for
			 certain other benefitsAn
			 adversely affected worker receiving a payment under this section shall be
			 ineligible to receive any other form of unemployment insurance for the period
			 in which such worker is receiving climate change adjustment assistance under
			 this section.
								(3)RevocationIf—
									(A)the Secretary determines
			 that—
										(i)the adversely affected
			 worker—
											(I)has failed to begin
			 participation in the training program the enrollment in which meets the
			 requirement of paragraph (1)(C); or
											(II)has ceased to
			 participate in such training program before completing such training program;
			 and
											(ii)there is no justifiable
			 cause for such failure or cessation; or
										(B)the certification made
			 with respect to such worker under section 311(d) is revoked under paragraph (3)
			 of such section,
									no
			 adjustment assistance may be paid to the adversely affected worker under this
			 part for the week in which such failure, cessation, or revocation occurred, or
			 any succeeding week, until the adversely affected worker begins or resumes
			 participation in a training program approved by the Secretary under subsection
			 (b)(2).(4)Waivers of training
			 requirementsThe Secretary
			 may issue a written statement to an adversely affected worker waiving the
			 requirement to be enrolled in training described in subsection (b)(2) if the
			 Secretary determines that it is not feasible or appropriate for the worker,
			 because of 1 or more of the following reasons:
									(A)RecallThe
			 worker has been notified that the worker will be recalled by the employer from
			 which the separation occurred.
									(B)Marketable
			 skills
										(i)In
			 generalThe worker possesses marketable skills for suitable
			 employment (as determined pursuant to an assessment of the worker, which may
			 include the profiling system under section 303(j) of the Social Security Act
			 (42 U.S.C. 503(j)), carried out in accordance with guidelines issued by the
			 Secretary) and there is a reasonable expectation of employment at equivalent
			 wages in the foreseeable future.
										(ii)Marketable skills
			 definedFor purposes of clause (i), the term marketable
			 skills may include the possession of a postgraduate degree from an
			 institution of higher education (as defined in section 102 of the Higher
			 Education Act of 1965 (20 U.S.C. 1002)) or an equivalent institution, or the
			 possession of an equivalent postgraduate certification in a specialized
			 field.
										(C)RetirementThe
			 worker is within 2 years of meeting all requirements for entitlement to
			 either—
										(i)old-age insurance
			 benefits under title II of the Social Security Act (42 U.S.C. 401 et seq.)
			 (except for application therefor); or
										(ii)a private pension
			 sponsored by an employer or labor organization.
										(D)HealthThe
			 worker is unable to participate in training due to the health of the worker,
			 except that a waiver under this subparagraph shall not be construed to exempt a
			 worker from requirements relating to the availability for work, active search
			 for work, or refusal to accept work under Federal or State unemployment
			 compensation laws.
									(E)Enrollment
			 unavailableThe first available enrollment date for the training
			 of the worker is within 60 days after the date of the determination made under
			 this paragraph, or, if later, there are extenuating circumstances for the delay
			 in enrollment, as determined pursuant to guidelines issued by the
			 Secretary.
									(F)Training not
			 availableTraining described in subsection (b)(2) is not
			 reasonably available to the worker from either governmental agencies or private
			 sources (which may include area career and technical education schools, as
			 defined in section 3 of the Carl D. Perkins Career and Technical Education Act
			 of 2006 (20 U.S.C. 2302), and employers), no training that is suitable for the
			 worker is available at a reasonable cost, or no training funds are
			 available.
									(5)Weekly
			 amountsThe climate change
			 adjustment assistance payable to an adversely affected worker for a week of
			 unemployment shall be an amount equal to 70 percent of the average weekly wage
			 of such worker, but in no case shall such amount exceed the average weekly wage
			 for all workers in the State where the adversely affected worker
			 resides.
								(6)Maximum duration of
			 benefitsAn eligible worker may receive a climate change
			 adjustment assistance under this subsection for a period of not longer than 156
			 weeks.
								(b)Employment services and
			 training
								(1)Information and
			 employment servicesThe Secretary shall make available, directly
			 or through agreements with the States under section 313(a) to adversely
			 affected workers covered by a certification under section 311(a) the following
			 information and employment services:
									(A)Comprehensive and specialized assessment of
			 skill levels and service needs, including through—
										(i)diagnostic testing and
			 use of other assessment tools; and
										(ii)in-depth interviewing
			 and evaluation to identify employment barriers and appropriate employment
			 goals.
										(B)Development of an
			 individual employment plan to identify employment goals and objectives, and
			 appropriate training to achieve those goals and objectives.
									(C)Information on training available in local
			 and regional areas, information on individual counseling to determine which
			 training is suitable training, and information on how to apply for such
			 training.
									(D)Information on training programs and other
			 services provided by a State pursuant to title I of the Workforce Investment
			 Act of 1998 (29 U.S.C. 2801 et seq.) and available in local and regional areas,
			 information on individual counseling to determine which training is suitable
			 training, and information on how to apply for such training.
									(E)Information on how to
			 apply for financial aid, including referring workers to educational opportunity
			 centers described in section 402F of the Higher Education Act of 1965 (20
			 U.S.C. 1070a–16), where applicable, and notifying workers that the workers may
			 request financial aid administrators at institutions of higher education (as
			 defined in section 102 of such Act (20 U.S.C. 1002)) to use the administrators’
			 discretion under section 479A of such Act (20 U.S.C. 1087tt) to use current
			 year income data, rather than preceding year income data, for determining the
			 amount of need of the workers for Federal financial assistance under title IV
			 of such Act (20 U.S.C. 1070 et seq.).
									(F)Short-term prevocational services,
			 including development of learning skills, communications skills, interviewing
			 skills, punctuality, personal maintenance skills, and professional conduct to
			 prepare individuals for employment or training.
									(G)Individual career
			 counseling, including job search and placement counseling, during the period in
			 which the individual is receiving climate change adjustment assistance or
			 training under this part, and after receiving such training for purposes of job
			 placement.
									(H)Provision of employment
			 statistics information, including the provision of accurate information
			 relating to local, regional, and national labor market areas, including—
										(i)job vacancy listings in
			 such labor market areas;
										(ii)information on jobs
			 skills necessary to obtain jobs identified in job vacancy listings described in
			 subparagraph (A);
										(iii)information relating to
			 local occupations that are in demand and earnings potential of such
			 occupations; and
										(iv)skills requirements for
			 local occupations described in subparagraph (C).
										(I)Information relating to
			 the availability of supportive services, including services relating to child
			 care, transportation, dependent care, housing assistance, and need-related
			 payments that are necessary to enable an individual to participate in
			 training.
									(2)Training
									(A)Approval of and payment
			 for trainingIf the Secretary
			 determines, with respect to an adversely affected worker that—
										(i)there is no suitable
			 employment (which may include technical and professional employment) available
			 for an adversely affected worker;
										(ii)the worker would benefit
			 from appropriate training;
										(iii)there is a reasonable
			 expectation of employment following completion of such training;
										(iv)training approved by the
			 Secretary is reasonably available to the worker from either governmental
			 agencies or private sources (including area career and technical education
			 schools, as defined in section 3 of the Carl D. Perkins Career and Technical
			 Education Act of 2006 (20 U.S.C. 2302), and employers);
										(v)the worker is qualified
			 to undertake and complete such training; and
										(vi)such training is
			 suitable for the worker and available at a reasonable cost,
										the Secretary shall approve such training
			 for the worker. Upon such approval, the worker shall be entitled to have
			 payment of the costs of such training (subject to the limitations imposed by
			 this section) paid on the worker’s behalf by the Secretary directly or through
			 a voucher system.(B)DistributionThe Secretary shall establish procedures
			 for the distribution of the funds to States to carry out the training programs
			 approved under this paragraph, and shall make an initial distribution of the
			 funds made available as soon as practicable after the beginning of each fiscal
			 year.
									(C)Additional rules
			 regarding approval of and payment for training
										(i)For purposes of applying subparagraph
			 (A)(iii), a reasonable expectation of employment does not require that
			 employment opportunities for a worker be available, or offered, immediately
			 upon the completion of training approved under such subparagraph.
										(ii)If the costs of training
			 an adversely affected worker are paid by the Secretary under subparagraph (A),
			 no other payment for such costs may be made under any other provision of
			 Federal law. No payment may be made under subparagraph (A) of the costs of
			 training an adversely affected worker or an adversely affected incumbent worker
			 if such costs—
											(I)have already been paid
			 under any other provision of Federal law; or
											(II)are reimbursable under
			 any other provision of Federal law and a portion of such costs have already
			 been paid under such other provision of Federal law.
											The
			 provisions of this clause shall not apply to, or take into account, any funds
			 provided under any other provision of Federal law which are used for any
			 purpose other than the direct payment of the costs incurred in training a
			 particular adversely affected worker, even if such use has the effect of
			 indirectly paying or reducing any portion of the costs involved in training the
			 adversely affected worker.(D)Training
			 programsThe training
			 programs that may be approved under subparagraph (A) include—
										(i)employer-based training,
			 including—
											(I)on-the-job training if
			 approved by the Secretary under subsection (c); and
											(II)joint labor-management
			 apprenticeship programs;
											(ii)any training program
			 provided by a State pursuant to title I of the Workforce Investment Act of 1998
			 (29 U.S.C. 2801 et seq.);
										(iii)any programs in career
			 and technical education described in section 3(5) of the Carl D. Perkins Career
			 and Technical Education Act of 2006 (20 U.S.C. 2302(5));
										(iv)any program of remedial
			 education;
										(v)any program of
			 prerequisite education or coursework required to enroll in training that may be
			 approved under this paragraph;
										(vi)any training program for
			 which all, or any portion, of the costs of training the worker are paid—
											(I)under any Federal or
			 State program other than this part; or
											(II)from any source other
			 than this part;
											(vii)any training program or
			 coursework at an accredited institution of higher education (described in
			 section 102 of the Higher Education Act of 1965 (20 U.S.C. 1002)), including a
			 training program or coursework for the purpose of—
											(I)obtaining a degree or
			 certification; or
											(II)completing a degree or
			 certification that the worker had previously begun at an accredited institution
			 of higher education; and
											(viii)any other training
			 program approved by the Secretary.
										(3)Supplemental
			 assistanceThe Secretary may, as appropriate, authorize
			 supplemental assistance that is necessary to defray reasonable transportation
			 and subsistence expenses for separate maintenance in a case in which training
			 for a worker is provided in a facility that is not within commuting distance of
			 the regular place of residence of the worker.
								(c)On-the-job training
			 requirements
								(1)In
			 generalThe Secretary may approve on-the-job training for any
			 adversely affected worker if—
									(A)the Secretary determines
			 that on-the-job training—
										(i)can reasonably be
			 expected to lead to suitable employment with the employer offering the
			 on-the-job training;
										(ii)is compatible with the
			 skills of the worker;
										(iii)includes a curriculum
			 through which the worker will gain the knowledge or skills to become proficient
			 in the job for which the worker is being trained; and
										(iv)can be measured by
			 benchmarks that indicate that the worker is gaining such knowledge or skills;
			 and
										(B)the State determines that
			 the on-the-job training program meets the requirements of clauses (iii) and
			 (iv) of subparagraph (A).
									(2)Monthly
			 paymentsThe Secretary shall pay the costs of on-the-job training
			 approved under paragraph (1) in monthly installments.
								(3)Contracts for
			 on-the-job training
									(A)In
			 generalThe Secretary shall ensure, in entering into a contract
			 with an employer to provide on-the-job training to a worker under this
			 subsection, that the skill requirements of the job for which the worker is
			 being trained, the academic and occupational skill level of the worker, and the
			 work experience of the worker are taken into consideration.
									(B)Term of
			 contractTraining under any such contract shall be limited to the
			 period of time required for the worker receiving on-the-job training to become
			 proficient in the job for which the worker is being trained, but may not exceed
			 156 weeks in any case.
									(4)Exclusion of certain
			 employersThe Secretary shall not enter into a contract for
			 on-the-job training with an employer that exhibits a pattern of failing to
			 provide workers receiving on-the-job training from the employer with—
									(A)continued, long-term
			 employment as regular employees; and
									(B)wages, benefits, and
			 working conditions that are equivalent to the wages, benefits, and working
			 conditions provided to regular employees who have worked a similar period of
			 time and are doing the same type of work as workers receiving on-the-job
			 training from the employer.
									(d)Administrative and
			 employment services funding
								(1)Administrative
			 fundingIn addition to any
			 funds made available to a State to carry out this section for a fiscal year,
			 the State shall receive for the fiscal year a payment in an amount that is
			 equal to 15 percent of the amount of such funds and shall—
									(A)use not more than
			 2⁄3 of such payment for the administration of the climate
			 change adjustment assistance for workers program under this part, including
			 for—
										(i)processing waivers of
			 training requirements under subsection (a)(4); and
										(ii)collecting, validating,
			 and reporting data required under this part; and
										(B)use not less than
			 1⁄3 of such payment for information and employment
			 services under subsection (b)(1).
									(2)Employment services
			 funding
									(A)In
			 generalIn addition to any funds made available to a State to
			 carry out subsection (b)(2) and the payment under paragraph (1) for a fiscal
			 year, the Secretary shall provide to the State for the fiscal year a reasonable
			 payment for the purpose of providing employment and services under subsection
			 (b)(1).
									(B)Voluntary return of
			 fundsA State that receives a payment under subparagraph (A) may
			 decline or otherwise return such payment to the Secretary.
									(e)Job search
			 assistanceThe Secretary of Labor may provide adversely affected
			 workers one-time job search assistance in accordance with regulations
			 prescribed by the Secretary. Any job search assistance provided shall be
			 available only under the following circumstances and conditions:
								(1)The worker is no longer
			 eligible for the climate change adjustment assistance under subsection (a) and
			 has completed the training program required by subsection (b)(1)(E).
								(2)The Secretary determines
			 that the worker cannot reasonably be expected to secure suitable employment in
			 the commuting area in which the worker resides.
								(3)Assistance granted shall provide
			 reimbursement to the worker of all necessary job search expenses as prescribed
			 by the Secretary in regulations. Such reimbursement under this subsection may
			 not exceed $1,500 for any worker.
								(f)Relocation assistance
			 authorized
								(1)In
			 generalAny adversely affected worker covered by a certification
			 issued under section 311 may file an application for relocation assistance with
			 the Secretary, and the Secretary may grant the relocation assistance, subject
			 to the terms and conditions of this subsection.
								(2)Conditions for granting
			 assistanceRelocation assistance may be granted if all of the
			 following terms and conditions are met:
									(A)Assist an adversely
			 affected workerThe relocation assistance will assist an
			 adversely affected worker in relocating within the United States.
									(B)Local employment not
			 availableThe Secretary determines that the worker cannot
			 reasonably be expected to secure suitable employment in the commuting area in
			 which the worker resides.
									(C)Total
			 separationThe worker is totally separated from employment at the
			 time relocation commences.
									(D)Suitable employment
			 obtainedThe worker—
										(i)has obtained suitable
			 employment affording a reasonable expectation of long-term duration in the area
			 in which the worker wishes to relocate; or
										(ii)has obtained a bona fide
			 offer of such employment.
										(E)ApplicationThe
			 worker filed an application with the Secretary at such time and in such manner
			 as the Secretary shall specify by regulation.
									(3)Amount of
			 assistanceRelocation assistance granted to a worker under
			 paragraph (1) includes—
									(A)all reasonable and
			 necessary expenses (including, subsistence and transportation expenses at
			 levels not exceeding amounts prescribed by the Secretary in regulations)
			 incurred in transporting the worker, the worker’s family, and household
			 effects; and
									(B)a lump sum equivalent to
			 3 times the worker’s average weekly wage, up to a maximum payment of
			 $1,500.
									(4)LimitationsRelocation
			 assistance may not be granted to a worker unless—
									(A)the relocation occurs
			 within 182 days after the filing of the application for relocation assistance;
			 or
									(B)the relocation occurs
			 within 182 days after the conclusion of training, if the worker entered a
			 training program approved by the Secretary under subsection (b)(2).
									(g)Health insurance
			 continuationNot later than 1
			 year after the date of enactment of this Act, the Secretary of Labor shall
			 prescribe regulations to provide, for the period in which an adversely affected
			 worker is participating in a training program described in subsection (b)(2),
			 80 percent of the monthly premium of any health insurance coverage that an
			 adversely affected worker was receiving from such worker’s employer prior to
			 the separation from employment described in section 311(b), to be paid to any
			 health care insurance plan designated by the adversely affected worker
			 receiving assistance under this section.
							313.General
			 provisions
							(a)Agreements with
			 States
								(1)In
			 generalThe Secretary is authorized on behalf of the United
			 States to enter into an agreement with any State, or with any State agency
			 (referred to in this section as cooperating States and
			 cooperating State agencies respectively). Under such an
			 agreement, the cooperating State or cooperating State agency—
									(A)as agent of the United
			 States, shall receive applications for, and shall provide, payments on the
			 basis provided in this part;
									(B)in accordance with
			 paragraph (6), shall make available to adversely affected workers covered by a
			 certification under section 311(d) the employment services described in section
			 312(b)(1);
									(C)shall make any
			 certifications required under section 311(d); and
									(D)shall otherwise cooperate
			 with the Secretary and with other State and Federal agencies in providing
			 payments and services under this part.
									Each
			 agreement under this section shall provide the terms and conditions upon which
			 the agreement may be amended, suspended, or terminated.(2)Form and manner of
			 dataEach agreement under this section shall—
									(A)provide the Secretary
			 with the authority to collect any data the Secretary determines necessary to
			 meet the requirements of this part; and
									(B)specify the form and
			 manner in which any such data requested by the Secretary shall be
			 reported.
									(3)Relationship to
			 unemployment insuranceEach agreement under this section shall
			 provide that an adversely affected worker receiving climate change adjustment
			 assistance under this part shall not be eligible for unemployment insurance
			 otherwise payable to such worker under the laws of the State.
								(4)ReviewA
			 determination by a cooperating State agency with respect to entitlement to
			 program benefits under an agreement is subject to review in the same manner and
			 to the same extent as determinations under the applicable State law and only in
			 that manner and to that extent.
								(5)CoordinationAny
			 agreement entered into under this section shall provide for the coordination of
			 the administration of the provisions for employment services, training, and
			 supplemental assistance under section 312 and under title I of the Workforce
			 Investment Act of 1998 (29 U.S.C. 2801 et seq.) upon such terms and conditions
			 as are established by the Secretary in consultation with the States and set
			 forth in such agreement. Any agency of the State jointly administering such
			 provisions under such agreement shall be considered to be a cooperating State
			 agency for purposes of this part.
								(6)Responsibilities of
			 cooperating agenciesEach cooperating State agency shall, in
			 carrying out paragraph (1)(B)—
									(A)advise each worker who
			 applies for unemployment insurance of the benefits under this part and the
			 procedures and deadlines for applying for such benefits;
									(B)facilitate the early
			 filing of petitions under section 311(a) for any workers that the agency
			 considers are likely to be eligible for benefits under this part;
									(C)advise each adversely
			 affected worker to apply for training under section 312(b) before, or at the
			 same time, the worker applies for climate change adjustment assistance under
			 section 312(a);
									(D)perform outreach to,
			 intake of, and orientation for adversely affected workers and adversely
			 affected incumbent workers covered by a certification under section 312(a) with
			 respect to assistance and benefits available under this part;
									(E)make employment services
			 described in section 312(b)(1) available to adversely affected workers and
			 adversely affected incumbent workers covered by a certification under section
			 311(d) and, if funds provided to carry out this part are insufficient to make
			 such services available, make arrangements to make such services available
			 through other Federal programs; and
									(F)provide the benefits and reemployment
			 services under this part in a manner that is necessary for the proper and
			 efficient administration of this part, including the use of state agency
			 personnel employed in accordance with a merit system of personnel
			 administration standards, including—
										(i)making determinations of
			 eligibility for, and payment of, climate change readjustment assistance and
			 health care benefit replacement amounts;
										(ii)developing
			 recommendations regarding payments as a bridge to retirement and lump sum
			 payments to pension plans in accordance with this subsection; and
										(iii)the provision of
			 reemployment services to eligible workers, including referral to training
			 services.
										(7)Submission of certain
			 informationIn order to promote the coordination of workforce
			 investment activities in each State with activities carried out under this
			 part, any agreement entered into under this section shall provide that the
			 State shall submit to the Secretary, in such form as the Secretary may require,
			 the description and information described in paragraphs (8) and (14) of section
			 112(b) of the Workforce Investment Act of 1998 (29 U.S.C. 2822(b)) and a
			 description of the State's rapid response activities under section 134(a)(2)(A)
			 of that Act (29 U.S.C. 2864(a)(2)(A)).
								(8)Control
			 measures
									(A)In
			 generalThe Secretary shall require each cooperating State and
			 cooperating State agency to implement effective control measures and to
			 effectively oversee the operation and administration of the climate change
			 adjustment assistance program under this part, including by means of monitoring
			 the operation of control measures to improve the accuracy and timeliness of the
			 data being collected and reported.
									(B)DefinitionFor
			 purposes of subparagraph (A), the term control measures means
			 measures that—
										(i)are internal to a system
			 used by a State to collect data; and
										(ii)are designed to ensure
			 the accuracy and verifiability of such data.
										(9)Data reporting
									(A)In
			 generalAny agreement entered into under this section shall
			 require the cooperating State or cooperating State agency to report to the
			 Secretary on a quarterly basis comprehensive performance accountability data,
			 to consist of—
										(i)the core indicators of
			 performance described in subparagraph (B)(i);
										(ii)the additional
			 indicators of performance described in subparagraph (B)(ii), if any; and
										(iii)a description of
			 efforts made to improve outcomes for workers under the climate change
			 adjustment assistance program.
										(B)Core indicators
			 described
										(i)In
			 generalThe core indicators of performance described in this
			 subparagraph are—
											(I)the percentage of workers
			 receiving benefits under this part who are employed during the second calendar
			 quarter following the calendar quarter in which the workers cease receiving
			 such benefits;
											(II)the percentage of such
			 workers who are employed in each of the third and fourth calendar quarters
			 following the calendar quarter in which the workers cease receiving such
			 benefits; and
											(III)the earnings of such
			 workers in each of the third and fourth calendar quarters following the
			 calendar quarter in which the workers cease receiving such benefits.
											(ii)Additional
			 indicatorsThe Secretary and a cooperating State or cooperating
			 State agency may agree upon additional indicators of performance for the
			 climate change adjustment assistance program under this part, as
			 appropriate.
										(C)Standards with respect
			 to reliability of dataIn preparing the quarterly report required
			 by subparagraph (A), each cooperating State or cooperating State agency shall
			 establish procedures that are consistent with guidelines to be issued by the
			 Secretary to ensure that the data reported are valid and reliable.
									(10)Verification of
			 eligibility for program benefits
									(A)In
			 generalAn agreement under this section shall provide that the
			 State shall periodically redetermine that a worker receiving benefits under
			 this part who is not a citizen or national of the United States remains in a
			 satisfactory immigration status. Once satisfactory immigration status has been
			 initially verified through the immigration status verification system described
			 in section 1137(d) of the Social Security Act (42 U.S.C. 1320b–7(d)) for
			 purposes of establishing a worker's eligibility for unemployment compensation,
			 the State shall reverify the worker’s immigration status if the documentation
			 provided during initial verification will expire during the period in which
			 that worker is potentially eligible to receive benefits under this part. The
			 State shall conduct such redetermination in a timely manner, utilizing the
			 immigration status verification system described in section 1137(d) of the
			 Social Security Act (42 U.S.C. 1320b–7(d)).
									(B)ProceduresThe
			 Secretary shall establish procedures to ensure the uniform application by the
			 States of the requirements of this paragraph.
									(b)Administration absent
			 State agreement
								(1)In any State where there
			 is no agreement in force between a State or its agency under subsection (a),
			 the Secretary shall promulgate regulations for the performance of all necessary
			 functions under section 312, including provision for a fair hearing for any
			 worker whose application for payments is denied.
								(2)A final determination
			 under paragraph (1) with respect to entitlement to program benefits under
			 section 312 is subject to review by the courts in the same manner and to the
			 same extent as is provided by section 205(g) of the Social Security Act (42
			 U.S.C. 405(g)).
								(c)Prohibition on
			 contracting with private entitiesNeither the Secretary nor a State may
			 contract with any private for-profit or nonprofit entity for the administration
			 of the climate change adjustment assistance program under this part.
							(d)Payment to the
			 States
								(1)In
			 generalThe Secretary shall from time to time certify to the
			 Secretary of the Treasury for payment to each cooperating State the sums
			 necessary to enable such State as agent of the United States to make payments
			 provided for by this part.
								(2)RestrictionAll
			 money paid a State under this subsection shall be used solely for the purposes
			 for which it is paid; and money so paid which is not used for such purposes
			 shall be returned, at the time specified in the agreement under this section,
			 to the Secretary of the Treasury.
								(3)BondsAny
			 agreement under this section may require any officer or employee of the State
			 certifying payments or disbursing funds under the agreement or otherwise
			 participating in the performance of the agreement, to give a surety bond to the
			 United States in such amount as the Secretary may deem necessary, and may
			 provide for the payment of the cost of such bond from funds for carrying out
			 the purposes of this part.
								(e)Labor
			 standards
								(1)Prohibition on
			 displacementAn individual in
			 an apprenticeship program or on-the-job training program under this part shall
			 not displace (including a partial displacement, such as a reduction in the
			 hours of non-overtime work, wages, or employment benefits) any employed
			 employee.
								(2)Prohibition on
			 impairment of contractsAn apprenticeship program or on-the-job
			 raining program under this Act shall not impair an existing contract for
			 services or collective bargaining agreement, and no such activity that would be
			 inconsistent with the terms of a collective bargaining agreement shall be
			 undertaken without the written concurrence of the labor organization and
			 employer concerned.
								(3)Additional
			 standardsThe Secretary, or a State acting under an agreement
			 described in subsection (a) may pay the costs of on-the-job training,
			 notwithstanding any other provision of this section, only if—
									(A)in the case of training
			 which would be inconsistent with the terms of a collective bargaining
			 agreement, the written concurrence of the labor organization concerned has been
			 obtained;
									(B)the job for which such
			 adversely affected worker is being trained is not being created in a
			 promotional line that will infringe in any way upon the promotional
			 opportunities of currently employed individuals;
									(C)such training is not for
			 the same occupation from which the worker was separated and with respect to
			 which such worker’s group was certified pursuant to section 311(d);
									(D)the employer is provided
			 reimbursement of not more than 50 percent of the wage rate of the participant,
			 for the cost of providing the training and additional supervision related to
			 the training; and
									(E)the employer has not
			 received payment under with respect to any other on-the-job training provided
			 by such employer which failed to meet the requirements of subparagraphs (A)
			 through (D).
									(f)DefinitionsAs used in this part the following
			 definitions apply:
								(1)The term adversely affected
			 employment means employment at an employment site, if workers at such
			 site are eligible to apply for adjustment assistance under this part.
								(2)The term adversely affected
			 worker means an individual who has been totally or partially separated
			 from employment and is eligible to apply for adjustment assistance under this
			 part.
								(3)The term average weekly wage
			 means 1/13 of the total wages paid to an individual in the
			 quarter in which the individual’s total wages were highest among the first 4 of
			 the last 5 completed calendar quarters immediately before the quarter in which
			 occurs the week with respect to which the computation is made. Such week shall
			 be the week in which total separation occurred, or, in cases where partial
			 separation is claimed, an appropriate week, as defined in regulations
			 prescribed by the Secretary.
								(4)The term average
			 weekly hours means the average hours worked by the individual (excluding
			 overtime) in the employment from which he has been or claims to have been
			 separated in the 52 weeks (excluding weeks during which the individual was sick
			 or on vacation) preceding the week specified in the last sentence of paragraph
			 (4).
								(5)The term benefit
			 period means, with respect to an individual—
									(A)the benefit year and any
			 ensuing period, as determined under applicable State law, during which the
			 individual is eligible for regular compensation, additional compensation, or
			 extended compensation; or
									(B)the equivalent to such a
			 benefit year or ensuing period provided for under the applicable Federal
			 unemployment insurance law.
									(6)The term consumer goods
			 manufacturing means the electrical equipment, appliance, and component
			 manufacturing industry and transportation equipment manufacturing.
								(7)The term employment site means
			 a single facility or site of employment.
								(8)The term energy-intensive
			 manufacturing industries means all industrial sectors, entities, or
			 groups of entities that meet the energy or greenhouse gas intensity criteria in
			 section 763(b)(2)(A) of the Clean Air Act based on the most recent data
			 available.
								(9)The term energy producing and
			 transforming industries means the coal mining industry, oil and gas
			 extraction, electricity power generation, transmission and distribution, and
			 natural gas distribution.
								(10)The term
			 industries dependent upon energy industries means rail
			 transportation and pipeline transportation industries.
								(11)The term
			 on-the-job training means training provided by an employer to an
			 individual who is employed by the employer.
								(12)The terms partial
			 separation and partially separated refer, with respect to
			 an individual who has not been totally separated, that such individual has
			 had—
									(A)his or her hours of work
			 reduced to 80 percent or less of his average weekly hours in adversely affected
			 employment; and
									(B)his or her wages reduced
			 to 80 percent or less of his average weekly wage in such adversely affected
			 employment.
									(13)The term public agency means a
			 department or agency of a State or political subdivision of a State or of the
			 Federal Government.
								(14)The term
			 Secretary means the Secretary of Labor.
								(15)The term service workers means
			 workers supplying support or auxiliary services to an employment site.
								(16)The term
			 State includes the District of Columbia and the Commonwealth of
			 Puerto Rico: and the term United States when used in the
			 geographical sense includes such Commonwealth.
								(17)The term State
			 agency means the agency of the State which administers the State
			 law.
								(18)The term State
			 law means the unemployment insurance law of the State approved by the
			 Secretary of Labor under section 3304 of the Internal Revenue Code of
			 1986.
								(19)The terms total
			 separation and totally separated refer to the layoff or
			 severance of an individual from employment with an employer in which adversely
			 affected employment exists.
								(20)The term
			 unemployment insurance means the unemployment compensation payable
			 to an individual under any State law or Federal unemployment compensation law,
			 including chapter 85 of title 5, United States Code, and the Railroad
			 Unemployment Insurance Act (45 U.S.C. 351 et seq.). The terms regular
			 compensation, additional compensation, and extended
			 compensation have the same respective meanings that are given them in
			 section 205(2), (3), and (4) of the Federal-State Extended Unemployment
			 Compensation Act of 1970 (26 U.S.C. 3304 note; Public Law 91–373).
								(21)The term
			 week means a week as defined in the applicable State law.
								(22)The term week of
			 unemployment means a week of total, part-total, or partial unemployment
			 as determined under the applicable State law or Federal unemployment insurance
			 law.
								(g)Special rule with
			 respect to military service
								(1)In
			 generalNotwithstanding any other provision of this part, the
			 Secretary may waive any requirement of this part that the Secretary determines
			 is necessary to ensure that an adversely affected worker who is a member of a
			 reserve component of the Armed Forces and serves a period of duty described in
			 paragraph (2) is eligible to receive climate change adjustment assistance,
			 training, and other benefits under this part in the same manner and to the same
			 extent as if the worker had not served the period of duty.
								(2)Period of duty
			 describedAn adversely affected worker serves a period of duty
			 described in this paragraph if, before completing training under this part, the
			 worker—
									(A)serves on active duty for
			 a period of more than 30 days under a call or order to active duty of more than
			 30 days; or
									(B)in the case of a member
			 of the Army National Guard of the United States or Air National Guard of the
			 United States, performs full-time National Guard duty under section 502(f) of
			 title 32, United States Code, for 30 consecutive days or more when authorized
			 by the President or the Secretary of Defense for the purpose of responding to a
			 national emergency declared by the President and supported by Federal
			 funds.
									(h)Fraud and recovery of
			 overpayments
								(1)Recovery of payments to
			 which an individual was not entitledIf the Secretary or a court of competent
			 jurisdiction determines that any person has received any payment under this
			 part to which the individual was not entitled, such individual shall be liable
			 to repay such amount to the Secretary, as the case may be, except that the
			 Secretary shall waive such repayment if such agency or the Secretary determines
			 that—
									(A)the payment was made
			 without fault on the part of such individual; and
									(B)requiring such repayment
			 would cause a financial hardship for the individual (or the individual’s
			 household, if applicable) when taking into consideration the income and
			 resources reasonably available to the individual (or household) and other
			 ordinary living expenses of the individual (or household).
									(2)Means of
			 recoveryUnless an
			 overpayment is otherwise recovered, or waived under paragraph (1), the
			 Secretary shall recover the overpayment by deductions from any sums payable to
			 such person under this part, under any Federal unemployment compensation law or
			 other Federal law administered by the Secretary which provides for the payment
			 of assistance with respect to unemployment. Any amount recovered under this
			 section shall be returned to the Treasury of the United States.
								(3)Penalties for
			 fraudAny person who—
									(A)makes a false statement
			 of a material fact knowing it to be false, or knowingly fails to disclose a
			 material fact, for the purpose of obtaining or increasing for that person or
			 for any other person any payment authorized to be furnished under this part;
			 or
									(B)makes a false statement
			 of a material fact knowing it to be false, or knowingly fails to disclose a
			 material fact, when providing information to the Secretary during an
			 investigation of a petition under section 311(c);
									shall be imprisoned for not more than one
			 year, or fined under title 18, United States Code, or both, and be ineligible
			 for any further payments under this part.(i)RegulationsThe
			 Secretary shall prescribe such regulations as may be necessary to carry out the
			 provisions of this part.
							(j)Study on older
			 workersThe Secretary shall
			 conduct a study examine the circumstances of older adversely affected workers
			 and the ability of such workers to access their retirement benefits. The
			 Secretary shall transmit a report to Congress not later than 2 years after the
			 date of enactment of this Act on the findings of the study and the Secretary’s
			 recommendations on how to ensure that adversely affected workers within 2 years
			 of retirement are able to access their retirement benefits.
							(k)Spending limit
								(1)In
			 generalFor each fiscal year, the total amount of funds disbursed
			 for the purposes described in section 312 shall not exceed the amount deposited
			 in that fiscal year into the Worker Transition Fund established under section
			 209 of division B.
								(2)Subsequent fiscal
			 yearsThe annual spending limit for any succeeding fiscal year
			 shall be increased by the difference, if any, between the amount of the
			 disbursements for the prior fiscal year and the spending limitation for that
			 fiscal year.
								(3)Administration
									(A)In
			 generalThe Secretary shall promulgate rules to ensure that the
			 spending limit established under this subsection is not exceeded.
									(B)RulesThe
			 rules shall—
										(i)provide that workers who
			 receive any of the benefits described in section 312 receive full benefits;
			 and
										(ii)include the
			 establishment of a waiting list for workers in the event that the requests for
			 assistance exceed the spending limit.
										BInternational climate
			 change programs
					321.Strategic Interagency
			 Board on International Climate Investment
						(a)Establishment
							(1)In
			 generalNot later than 90 days after the date of the enactment of
			 this Act, the President shall establish the Strategic Interagency Board
			 on International Climate Investment (referred to in this subtitle as
			 the Board).
							(2)CompositionThe
			 Board shall be composed of—
								(A)the Secretary of
			 State;
								(B)the Administrator of
			 United States Agency for International Development;
								(C)the Secretary of
			 Energy;
								(D)the Secretary of the
			 Treasury;
								(E)the Secretary of
			 Commerce;
								(F)the Secretary of
			 Agriculture;
								(G)the Administrator;
			 and
								(H)such other relevant
			 officials as the President may designate.
								(b)DutiesThe
			 duties of the Board shall include assessing, monitoring, and evaluating the
			 progress and contributions of relevant departments and agencies of the Federal
			 Government in supporting financing for international climate change
			 activities.
						322.Emission reductions
			 from reduced deforestationTitle VII of the Clean Air Act (as amended
			 by section 101 of division B) is amended by adding at the end the
			 following:
						
							ESupplemental emission reductions
								751.DefinitionsIn this part:
									(1)AdministratorThe
				term Administrator means the Administrator of the United States
				Agency for International Development.
									(2)DeforestationThe
				term deforestation means a change in land use from a forest to any
				other land use.
									(3)DegradationThe
				term degradation, with respect to a forest, is any reduction in
				the carbon stock of a forest due to the impact of human land-use
				activities.
									(4)Emission
				reductionsThe term emission reductions means
				greenhouse gas emission reductions achieved from reduced or avoided
				deforestation under this title.
									(5)Leakage prevention
				activitiesThe term leakage prevention activities
				means activities in developing countries that are directed at preserving
				existing forest carbon stocks, including forested wetlands and peatlands, that
				might, absent such activities, be lost through leakage.
									752.PurposesThe purposes of this part are to provide
				United States assistance to developing countries—
									(1)to develop, implement and
				improve nationally appropriate greenhouse gas mitigation policies and actions
				that reduce deforestation and forest degradation or conserve or restore forest
				ecosystems, in a measurable, reportable, and verifiable manner; and
									(2)in a manner that is
				consistent with and enhances the implementation of complementary United States
				policies that support the good governance of forests, biodiversity
				conservation, and environmentally sustainable development, while taking local
				communities, most vulnerable populations and communities, particularly
				forest-dependent communities and indigenous peoples into consideration.
									753.Emission reductions
				from reduced deforestation
									(a)In
				generalNot later than 2 years after the date of the enactment of
				this part, the Administrator, in consultation with the Administrator of the
				Environmental Protection Agency, the Secretary of Agriculture, and the head of
				any other appropriate agency, shall establish a program to provide assistance
				to reduce greenhouse gas emissions from deforestation in developing countries,
				in accordance with this title.
									(b)ObjectivesThe
				objectives of the program established under this section shall be—
										(1)to reduce greenhouse gas
				emissions from deforestation in developing countries by at least 720,000,000
				tons of carbon dioxide equivalent in 2020, and a cumulative quantity of at
				least 6,000,000,000 tons of carbon dioxide equivalent by December 31, 2025,
				with additional reductions in subsequent years;
										(2)to assist developing
				countries in preparing to participate in international markets for
				international offset credits for reduced emissions from deforestation;
				and
										(3)to preserve existing
				forest carbon stocks in countries where such forest carbon may be vulnerable to
				international leakage.
										(c)Not eligible for offset
				creditActivities that receive support under this part shall not
				be issued offset credits for the greenhouse gas emissions reductions or
				avoidance, or greenhouse gas sequestration, produced by such
				activities.
									.
					323.International Clean
			 Energy Deployment Program
						(a)PurposesThe purposes of this section are—
							(1)to assist developing
			 countries in activities that reduce, sequester, or avoid greenhouse gas
			 emissions;
							(2)to encourage those
			 countries to shift toward low-carbon development, and promote a successful
			 global agreement under the United Nations Framework Convention on Climate
			 Change, done at New York on May 9, 1992 (or a successor agreement) (referred to
			 in this subtitle as the Convention); and
							(3)to promote robust
			 compliance with and enforcement of existing international legal requirements
			 for the protection of intellectual property rights.
							(b)Establishment of
			 International Clean Energy Deployment Program
							(1)EstablishmentThe
			 Secretary of State, in consultation with an interagency group designated by the
			 President, shall establish an International Clean Energy Deployment Program in
			 accordance with this section.
							(2)Distribution of
			 assistanceThe Secretary of State, or the head of such other
			 Federal agency as the President may designate, shall direct the distribution of
			 funding to carry out the Clean Energy Technology Program—
								(A)in the form of bilateral
			 assistance;
								(B)to multilateral funds or
			 international institutions pursuant to the Convention or an agreement
			 negotiated under the Convention; or
								(C)through a combination of
			 the mechanisms identified under subparagraphs (A) and (B).
								(c)Determination of
			 qualifying activitiesAssistance under this subtitle may be
			 provided only to qualifying entities for clean technology activities (including
			 building relevant technical and institutional capacity) that contribute to
			 substantial, measurable, reportable, and verifiable reductions, sequestration,
			 or avoidance of greenhouse gas emissions.
						324.International climate
			 change adaptation and global security program
						(a)PurposesThe purposes of this section are—
							(1)to provide assistance to
			 the most vulnerable developing countries, particularly to the most vulnerable
			 communities and populations in those countries; and
							(2)to support the
			 development and implementation of climate change adaptation programs in a way
			 that protects and promotes interests of the United States, to the extent those
			 interests may be advanced by minimizing, averting, or increasing resilience to
			 climate change impacts.
							(b)International climate
			 change adaptation and global security program
							(1)EstablishmentThe
			 Secretary of State, in consultation with the Administrator of the United States
			 Agency for International Development, the Secretary of the Treasury, and the
			 Administrator, shall establish an International Climate Change Adaptation and
			 Global Security Program in accordance with this section.
							(2)Distribution of
			 assistanceThe Secretary of State, or the head of such other
			 Federal agency as the President may designate, after consultation with the
			 Secretary of the Treasury, the Administrator of the United States Agency for
			 International Development, and the Administrator, shall direct the distribution
			 of funding to carry out the International Climate Change Adaptation and Global
			 Security Program—
								(A)in the form of bilateral
			 assistance;
								(B)to multilateral funds or
			 international institutions pursuant to the Convention or an agreement
			 negotiated under the Convention; or
								(C)through a combination of
			 the mechanisms identified under subparagraphs (A) and (B).
								325.Evaluation and
			 reports
						(a)Monitoring, evaluation,
			 and enforcementThe Board
			 shall establish and implement a system to monitor and evaluate the
			 effectiveness and efficiency of assistance provided under this subtitle by
			 including evaluation criteria, such as performance indicators.
						(b)Reports and
			 review
							(1)Annual
			 reportNot later than 1 year after the date of enactment of this
			 Act, and annually thereafter, the Board shall submit to the appropriate
			 committees of Congress a report that describes—
								(A)the steps Federal
			 agencies have taken, and the progress made, toward accomplishing the objectives
			 of this section; and
								(B)the ramifications of any
			 potentially destabilizing impacts climate change may have on the interests of
			 the United States.
								(2)ReviewsNot
			 later than 3 years after the date of enactment of this Act, and triennially
			 thereafter, the Board, in cooperation with the National Academy of Sciences and
			 other appropriate research and development institutions, shall—
								(A)review the global needs
			 and opportunities for climate change investment in developing countries;
			 and
								(B)submit to Congress a
			 report that describes the findings of the review.
								326.Report on climate
			 actions of major economies
						(a)In
			 generalThe Secretary of State, in cooperation with the Board,
			 shall prepare an interagency report on climate change and energy policy of the
			 5 countries that, of the countries that are not members of the Organisation for
			 Economic Co-Operation and Development, emit the greatest annual quantity of
			 greenhouse gases.
						(b)PurposesThe
			 purposes of the report shall be—
							(1)to provide to Congress
			 and the public of the United States—
								(A)a better understanding of
			 the actions the countries described in subsection (a) are taking to reduce
			 greenhouse gas emissions; and
								(B)an assessment of the
			 climate change and energy policy commitments and actions of those countries;
			 and
								(2)to identify the means by
			 which the United States can assist those countries in achieving such a
			 reduction.
							(c)Submission to
			 CongressNot later than 15 months after the date of enactment of
			 this Act, the Secretary of State shall submit to the appropriate committees of
			 Congress the report prepared under this section.
						CAdapting to climate
			 change
					1Domestic adaptation
						ANational Climate Change Adaptation Program
							341.National Climate
			 Change Adaptation ProgramThe
			 President shall establish within the United States Global Change Research
			 Program a National Climate Change Adaptation Program for the purpose of
			 increasing the overall effectiveness of Federal climate change adaptation
			 efforts.
							342.Climate
			 servicesThe Secretary of
			 Commerce, acting through the Administrator of the National Oceanic and
			 Atmospheric Administration (NOAA), shall establish within NOAA a National
			 Climate Service to develop climate information, data, forecasts, and warnings
			 at national and regional scales, and to distribute information related to
			 climate impacts to State, local, and tribal governments and the public to
			 facilitate the development and implementation of strategies to reduce society’s
			 vulnerability to climate variability and change.
							BPublic health and climate change
							351.Sense of Congress on
			 public health and climate changeIt is the sense of the Congress that the
			 Federal Government, in cooperation with international, State, and local
			 governments, Indian tribes, concerned public and private organizations, and
			 citizens, should use all practicable means and measures—
								(1)to assist the efforts of
			 public health and health care professionals, first responders, States, Indian
			 tribes, municipalities, and local communities to incorporate measures to
			 prepare health systems to respond to the impacts of climate change;
								(2)to ensure—
									(A)that the Nation’s health
			 professionals have sufficient information to prepare for and respond to the
			 adverse health impacts of climate change;
									(B)the utility and value of
			 scientific research in advancing understanding of—
										(i)the health impacts of
			 climate change; and
										(ii)strategies to prepare for and respond to
			 the health impacts of climate change;
										(C)the identification of
			 communities vulnerable to the health effects of climate change and the
			 development of strategic response plans to be carried out by health
			 professionals for those communities;
									(D)the improvement of health
			 status and health equity through efforts to prepare for and respond to climate
			 change; and
									(E)the inclusion of health
			 policy in the development of climate change responses;
									(3)to encourage further
			 research, interdisciplinary partnership, and collaboration among stakeholders
			 in order to—
									(A)understand and monitor
			 the health impacts of climate change; and
									(B)improve public health
			 knowledge and response strategies to climate change;
									(4)to enhance preparedness
			 activities, and public health infrastructure, relating to climate change and
			 health;
								(5)to encourage each and
			 every American to learn about the impacts of climate change on health;
			 and
								(6)to assist the efforts of
			 developing nations to incorporate measures to prepare health systems to respond
			 to the impacts of climate change.
								352.Relationship to other
			 lawsNothing in this subpart
			 in any manner limits the authority provided to or responsibility conferred on
			 any Federal department or agency by any provision of any law (including
			 regulations) or authorizes any violation of any provision of any law (including
			 regulations), including any health, energy, environmental, transportation, or
			 any other law or regulation.
							353.National strategic
			 action plan
								(a)Requirement
									(1)In
			 generalThe Secretary of
			 Health and Human Services, within 2 years after the date of the enactment of
			 this Act, on the basis of the best available science, and in consultation
			 pursuant to paragraph (2), shall publish a strategic action plan to assist
			 health professionals in preparing for and responding to the impacts of climate
			 change on public health in the United States and other nations, particularly
			 developing nations.
									(2)ConsultationIn
			 developing or making any revision to the national strategic action plan, the
			 Secretary shall—
										(A)consult with the Director of the Centers
			 for Disease Control and Prevention, the Administrator of the Environmental
			 Protection Agency, the Director of the National Institutes of Health, the
			 Director of the Indian Health Service, the Secretary of Energy, other
			 appropriate Federal agencies, Indian tribes, State and local governments,
			 public health organizations, scientists, and other interested stakeholders;
			 and
										(B)provide opportunity for
			 public input.
										(b)Contents
									(1)In
			 generalThe Secretary shall
			 assist health professionals in preparing for and responding effectively and
			 efficiently to the health effects of climate change through measures
			 including—
										(A)developing, improving,
			 integrating, and maintaining domestic and international disease surveillance
			 systems and monitoring capacity to respond to health-related effects of climate
			 change, including on topics addressing—
											(i)water, food, and vector
			 borne infectious diseases and climate change;
											(ii)pulmonary effects,
			 including responses to aeroallergens;
											(iii)cardiovascular effects,
			 including impacts of temperature extremes;
											(iv)air pollution health effects, including
			 heightened sensitivity to air pollution;
											(v)hazardous algal
			 blooms;
											(vi)mental and behavioral
			 health impacts of climate change;
											(vii)the health of refugees,
			 displaced persons, and vulnerable communities;
											(viii)the implications for communities vulnerable
			 to health effects of climate change, as well as strategies for responding to
			 climate change within these communities; and
											(ix)local and
			 community-based health interventions for climate-related health impacts;
											(B)creating tools for
			 predicting and monitoring the public health effects of climate change on the
			 international, national, regional, State, tribal, and local levels, and
			 providing technical support to assist in their implementation;
										(C)developing public health communications
			 strategies and interventions for extreme weather events and disaster response
			 situations;
										(D)identifying and prioritizing communities
			 and populations vulnerable to the health effects of climate change, and
			 determining actions and communication strategies that should be taken to inform
			 and protect these communities and populations from the health effects of
			 climate change;
										(E)developing health
			 communication, public education, and outreach programs aimed at public health
			 and health care professionals, as well as the general public, to promote
			 preparedness and response strategies relating to climate change and public
			 health, including the identification of greenhouse gas reduction behaviors that
			 are health-promoting; and
										(F)developing academic and
			 regional centers of excellence devoted to—
											(i)researching relationships between climate
			 change and health;
											(ii)expanding and training
			 the public health workforce to strengthen the capacity of such workforce to
			 respond to and prepare for the health effects of climate change;
											(iii)creating and supporting
			 academic fellowships focusing on the health effects of climate change;
			 and
											(iv)training senior health
			 ministry officials from developing nations to strengthen the capacity of such
			 nations to—
												(I)prepare for and respond
			 to the health effects of climate change; and
												(II)build an international
			 network of public health professionals with the necessary climate change
			 knowledge base;
												(G)using techniques, including health impact
			 assessments, to assess various climate change public health preparedness and
			 response strategies on international, national, State, regional, tribal, and
			 local levels, and make recommendations as to those strategies that best protect
			 the public health;
										(H)(i)assisting in the
			 development, implementation, and support of State, regional, tribal, and local
			 preparedness, communication, and response plans (including with respect to the
			 health departments of such entities) to anticipate and reduce the health
			 threats of climate change; and
											(ii)pursuing collaborative efforts to develop,
			 integrate, and implement such plans;
											(I)creating a program to advance research as
			 it relates to the effects of climate change on public health across Federal
			 agencies, including research to—
											(i)identify and assess climate change health
			 effects preparedness and response strategies;
											(ii)prioritize critical
			 public health infrastructure projects related to potential climate change
			 impacts that affect public health; and
											(iii)coordinate preparedness
			 for climate change health impacts, including the development of modeling and
			 forecasting tools;
											(J)providing technical assistance for the
			 development, implementation, and support of preparedness and response plans to
			 anticipate and reduce the health threats of climate change in developing
			 nations; and
										(K)carrying out other activities determined
			 appropriate by the Secretary to plan for and respond to the impacts of climate
			 change on public health.
										(c)RevisionThe
			 Secretary shall revise the national strategic action plan not later than July
			 1, 2014, and every 4 years thereafter, to reflect new information collected
			 pursuant to implementation of the national strategic action plan and otherwise,
			 including information on—
									(1)the status of critical
			 environmental health parameters and related human health impacts;
									(2)the impacts of climate
			 change on public health; and
									(3)advances in the
			 development of strategies for preparing for and responding to the impacts of
			 climate change on public health.
									(d)Implementation
									(1)Implementation through
			 HHSThe Secretary shall exercise the Secretary’s authority under
			 this subpart and other provisions of Federal law to achieve the goals and
			 measures of the national strategic action plan.
									(2)Other public health
			 programs and initiativesThe
			 Secretary and Federal officials of other relevant Federal agencies shall
			 administer public health programs and initiatives authorized by provisions of
			 law other than this subpart, subject to the requirements of such statutes, in a
			 manner designed to achieve the goals of the national strategic action
			 plan.
									(3)Specific
			 activitiesIn furtherance of the national strategic action plan,
			 the Secretary shall—
										(A)conduct scientific
			 research to assist health professionals in preparing for and responding to the
			 impacts of climate change on public health; and
										(B)provide funding
			 for—
											(i)research on the health
			 effects of climate change; and
											(ii)preparedness planning on
			 the international, national, State, tribal, regional, and local levels to
			 respond to or reduce the burden of health effects of climate change; and
											(C)carry out other
			 activities determined appropriate by the Secretary to prepare for and respond
			 to the impacts of climate change on public health.
										354.Advisory
			 board
								(a)EstablishmentThe
			 Secretary shall establish a permanent science advisory board comprised of not
			 less than 10 and not more than 20 members.
								(b)Appointment of
			 membersThe Secretary shall appoint the members of the science
			 advisory board from among individuals—
									(1)who have expertise in
			 public health and human services, climate change, and other relevant
			 disciplines; and
									(2)at least
			 1/2 of whom are recommended by the President of the
			 National Academy of Sciences.
									(c)FunctionsThe
			 science advisory board shall—
									(1)provide scientific and
			 technical advice and recommendations to the Secretary on the domestic and
			 international impacts of climate change on public health, populations and
			 regions particularly vulnerable to the effects of climate change, and
			 strategies and mechanisms to prepare for and respond to the impacts of climate
			 change on public health; and
									(2)advise the Secretary
			 regarding the best science available for purposes of issuing the national
			 strategic action plan.
									355.Reports
								(a)Needs
			 assessment
									(1)In
			 generalThe Secretary shall seek to enter into, by not later than
			 6 months after the date of the enactment of this Act, an agreement with the
			 National Research Council and the Institute of Medicine to complete a report
			 that—
										(A)assesses the needs for
			 health professionals to prepare for and respond to climate change impacts on
			 public health; and
										(B)recommends programs to
			 meet those needs.
										(2)SubmissionThe
			 agreement under paragraph (1) shall require the completed report to be
			 submitted to the Congress and the Secretary and made publicly available not
			 later than 1 year after the date of the agreement.
									(b)Climate change health
			 protection and promotion reports
									(1)In
			 generalThe Secretary, in
			 consultation with the advisory board established under section 354, shall
			 ensure the issuance of reports to aid health professionals in preparing for and
			 responding to the adverse health effects of climate change that—
										(A)review scientific
			 developments on health impacts of climate change; and
										(B)recommend changes to the
			 national strategic action plan.
										(2)SubmissionThe
			 Secretary shall submit the reports required by paragraph (1) to the Congress
			 and make such reports publicly available not later than July 1, 2013, and every
			 4 years thereafter.
									356.DefinitionsIn this subpart:
								(1)Health impact
			 assessmentThe term health impact assessment means a
			 combination of procedures, methods, and tools by which a policy, program, or
			 project may be judged as to its potential effects on the health of a
			 population, and the distribution of those effects within the population.
								(2)National strategic
			 action planThe term national strategic action plan
			 means the plan issued and revised under section 353.
								(3)SecretaryUnless
			 otherwise specified, the term Secretary means the Secretary of
			 Health and Human Services.
								CClimate change safeguards for natural resources
			 conservation
							361.PurposesThe purposes of this subpart are—
								(1)to establish an integrated Federal program
			 that responds to ongoing and expected impacts of climate change, including,
			 where applicable, ocean acidification, drought, flooding, and wildfire, by
			 protecting, restoring, and conserving the natural resources of the United
			 States; and
								(2)to provide financial
			 support and incentives for programs, strategies, and activities that respond to
			 threats of climate change, including, where applicable, ocean acidification,
			 drought, flooding, and wildfire, by protecting, restoring, and conserving the
			 natural resources of the United States.
								362.Natural resources
			 climate change adaptation policyIt is the policy of the Federal Government,
			 in cooperation with State and local governments, Indian tribes, and other
			 interested stakeholders, to use all practicable means to protect, restore, and
			 conserve natural resources so that natural resources become more resilient,
			 adapt to, and withstand the ongoing and expected impacts of climate change,
			 including, where applicable, ocean acidification, drought, flooding, and
			 wildfire.
							363.DefinitionsIn this subpart:
								(1)AccountThe
			 term Account means the Natural Resources Climate Change Adaption
			 Account established by section 370(a).
								(2)AdministratorsThe
			 term Administrators means—
									(A)the Administrator of the
			 National Oceanic and Atmospheric Administration; and
									(B)the Director of the
			 United States Geological Survey.
									(3)BoardThe
			 term Board means the Science Advisory Board established by section
			 367(f)(1).
								(4)CenterThe
			 term Center means the National Climate Change and Wildlife Science
			 Center described by section 367(e)(1).
								(5)Coastal
			 stateThe term coastal State has the meaning given
			 the term coastal state in section 304 of the Coastal Zone
			 Management Act of 1972 (16 U.S.C. 1453).
								(6)CorridorsThe term corridors means areas
			 that—
									(A)provide connectivity, over different time
			 scales, of habitats or potential habitats; and
									(B)facilitate terrestrial, marine, estuarine,
			 and freshwater fish, wildlife, or plant movement necessary for migration, gene
			 flow, or dispersal, or to respond to the ongoing and expected impacts of
			 climate change, including, where applicable, ocean acidification, drought,
			 flooding, and wildfire.
									(7)Ecological
			 processesThe term ecological processes means
			 biological, chemical, or physical interaction between the biotic and abiotic
			 components of an ecosystem, including—
									(A)nutrient cycling;
									(B)pollination;
									(C)predator-prey
			 relationships;
									(D)soil formation;
									(E)gene flow;
									(F)disease
			 epizootiology;
									(G)larval dispersal and
			 settlement;
									(H)hydrological
			 cycling;
									(I)decomposition; and
									(J)disturbance regimes, such
			 as fire and flooding.
									(8)HabitatThe term habitat means the
			 physical, chemical, and biological properties that fish, wildlife, or plants
			 use for growth, reproduction, survival, food, water, or cover (whether on land,
			 in water, or in an area or region).
								(9)Indian
			 tribeThe term Indian tribe has the meaning given
			 the term in section 4 of the Indian Self-Determination and Education Assistance
			 Act (25 U.S.C. 450b).
								(10)Natural
			 resourcesThe term natural resources means fish,
			 wildlife, plants, habitats, and terrestrial, freshwater, estuarine, and marine
			 ecosystems of the United States.
								(11)Natural resources
			 adaptationThe term
			 natural resources adaptation means the protection, restoration,
			 and conservation of natural resources so that natural resources become more
			 resilient, adapt to, and withstand the ongoing and expected impacts of climate
			 change, including, where applicable, ocean acidification, drought, flooding,
			 and wildfire.
								(12)PanelThe
			 term Panel means the Natural Resources Climate Change Adaptation
			 Panel established under section 365(a).
								(13)Resilience;
			 resilientThe terms resilience and
			 resilient mean—
									(A)the ability to resist or
			 recover from disturbance; and
									(B)the ability to preserve
			 diversity, productivity, and sustainability.
									(14)StateThe term State means—
									(A)a State of the United
			 States;
									(B)the District of
			 Columbia;
									(C)American Samoa;
									(D)Guam;
									(E)the Commonwealth of the
			 Northern Mariana Islands;
									(F)the Commonwealth of
			 Puerto Rico; and
									(G)the United States Virgin
			 Islands.
									(15)StrategyThe
			 term Strategy means the Natural Resources Climate Change
			 Adaptation Strategy developed under section 366(a).
								364.Council on
			 Environmental QualityThe
			 Chair of the Council on Environmental Quality shall—
								(1)advise the President on
			 implementing and developing—
									(A)the Strategy; and
									(B)the Federal natural
			 resource agency adaptation plans required by section 368;
									(2)serve as the Chair of the
			 Panel established under section 365; and
								(3)coordinate Federal agency
			 strategies, plans, programs, and activities relating to protecting, restoring,
			 and maintaining natural resources so that natural resources become more
			 resilient, adapt to, and withstand the ongoing and expected impacts of climate
			 change.
								365.Natural Resources
			 Climate Change Adaptation Panel
								(a)EstablishmentNot
			 later than 90 days after the date of enactment of this Act, the President shall
			 establish a Natural Resources Climate Change Adaptation Panel.
								(b)DutiesThe
			 Panel shall serve as a forum for interagency consultation on, and the
			 coordination of, the development and implementation of the Strategy.
								(c)MembershipThe
			 Panel shall be composed of—
									(1)the Administrator of the
			 National Oceanic and Atmospheric Administration (or a designee);
									(2)the Chief of the Forest
			 Service (or a designee);
									(3)the Director of the
			 National Park Service (or a designee);
									(4)the Director of the
			 United States Fish and Wildlife Service (or a designee);
									(5)the Director of the
			 Bureau of Land Management (or a designee);
									(6)the Director of the
			 United States Geological Survey (or a designee);
									(7)the Commissioner of
			 Reclamation (or a designee); and
									(8)the Director of the
			 Bureau of Indian Affairs (or a designee);
									(9)the Administrator of the
			 Environmental Protection Agency (or a designee);
									(10)the Chief of Engineers
			 (or a designee);
									(11)the Chair of the Council
			 on Environmental Quality (or a designee);
									(12)the Administrator of the
			 Federal Emergency Management Agency (or a designee); and
									(13)the heads of such other
			 Federal agencies or departments with jurisdiction over natural resources of the
			 United States, as determined by the President.
									(d)ChairpersonThe
			 Chair of the Council on Environmental Quality shall serve as the Chairperson of
			 the Panel.
								366.Natural Resources
			 Climate Change Adaptation Strategy
								(a)In
			 generalNot later than 1 year
			 after the date of enactment of this Act, the Panel shall develop a Natural
			 Resources Climate Change Adaptation Strategy—
									(1)to protect, restore, and conserve natural
			 resources so that natural resources become more resilient, adapt to, and
			 withstand the ongoing and expected impacts of climate change; and
									(2)to identify opportunities to mitigate the
			 ongoing and expected impacts of climate change.
									(b)DevelopmentIn
			 developing and revising the Strategy, the Panel shall—
									(1)base the strategy on the
			 best available science;
									(2)develop the strategy in
			 close cooperation with States and Indian tribes;
									(3)coordinate with other
			 Federal agencies, as appropriate;
									(4)consult with local
			 governments, conservation organizations, scientists, and other interested
			 stakeholders; and
									(5)provide public notice and
			 opportunity for comment.
									(c)RevisionAfter
			 the Panel adopts the initial Strategy, the Panel shall review and revise the
			 Strategy every 5 years to incorporate—
									(1)new information regarding
			 the ongoing and expected impacts of climate change on natural resources;
			 and
									(2)new advances in the
			 development of strategies that make natural resources more resilient or able to
			 adapt to the ongoing and expected impacts of climate change.
									(d)ContentsThe
			 Strategy shall—
									(1)assess the vulnerability of natural
			 resources to climate change, including short-term, medium-term, long-term,
			 cumulative, and synergistic impacts;
									(2)describe current
			 research, observation, and monitoring activities at the Federal, State, tribal,
			 and local level related to the ongoing and expected impacts of climate change
			 on natural resources;
									(3)identify and prioritize
			 research and data needs;
									(4)identify natural
			 resources likely to have the greatest need for protection, restoration, and
			 conservation due to the ongoing and expanding impacts of climate change;
									(5)include specific
			 protocols for integrating natural resources adaptation strategies and
			 activities into the conservation and management of natural resources by Federal
			 departments and agencies to ensure consistency across agency
			 jurisdictions;
									(6)include specific actions
			 that Federal departments and agencies shall take to protect, conserve, and
			 restore natural resources to become more resilient, adapt to, and withstand the
			 ongoing and expected impacts of climate change, including a timeline to
			 implement those actions;
									(7)include specific
			 mechanisms for ensuring communication and coordination—
										(A)among Federal departments
			 and agencies; and
										(B)between Federal
			 departments and agencies and State natural resource agencies, United States
			 territories, Indian tribes, private landowners, conservation organizations, and
			 other countries that share jurisdiction over natural resources with the United
			 States;
										(8)include specific actions
			 to develop and implement consistent natural resources inventory and monitoring
			 protocols through interagency coordination and collaboration; and
									(9)include procedures for
			 guiding the development of detailed agency- and department-specific adaptation
			 plans required under section 368.
									(e)ImplementationConsistent
			 with other laws and Federal trust responsibilities concerning land of Indian
			 tribes, each Federal department or agency represented on the Panel shall
			 integrate the elements of the Strategy that relate to conservation,
			 restoration, and management of natural resources into agency plans,
			 environmental reviews, programs, and activities.
								367.Natural resources
			 adaptation science and information
								(a)CoordinationNot
			 later than 90 days after the date of enactment of this Act, the Administrators
			 shall establish coordinated procedures for developing and providing science and
			 information necessary to address the ongoing and expected impacts of climate
			 change on natural resources.
								(b)OversightThe
			 National Climate Change and Wildlife Science Center established under
			 subsection (e) and the National Climate Service of the National Oceanic and
			 Atmospheric Administration shall oversee development of the procedures.
								(c)FunctionsThe
			 Administrators shall—
									(1)ensure that the
			 procedures required under subsection (a) avoid duplication; and
									(2)ensure that the National
			 Oceanic and Atmospheric Administration and the United States Geological
			 Survey—
										(A)provide technical
			 assistance to Federal departments and agencies, State and local governments,
			 Indian tribes, and interested private landowners that are pursuing the goals of
			 addressing the ongoing and expected impacts of climate change on natural
			 resources;
										(B)conduct and sponsor research to develop
			 strategies that increase the ability of natural resources to become more
			 resilient, adapt to, and withstand the ongoing and expected impacts of climate
			 change;
										(C)provide Federal departments and agencies,
			 State and local governments, Indian tribes, and interested private landowners
			 with research products, decision and monitoring tools, and information to
			 develop strategies that increase the ability of natural resources to become
			 more resilient, adapt to, and withstand the ongoing and expected impacts of
			 climate change; and
										(D)assist Federal
			 departments and agencies in the development of adaptation plans required by
			 section 368.
										(d)SurveyNot
			 later than 1 year after the date of enactment of this Act, and every 5 years
			 thereafter, the Secretary of Commerce and the Secretary of the Interior shall
			 conduct a climate change impact survey that—
									(1)identifies natural
			 resources considered likely to be adversely affected by climate change;
									(2)includes baseline
			 monitoring and ongoing trend analysis;
									(3)with input from
			 stakeholders, identifies and prioritizes necessary monitoring and research that
			 is most relevant to the needs of natural resource managers to address the
			 ongoing and expected impacts of climate change and to promote resilience;
			 and
									(4)identifies the decision
			 tools necessary to develop strategies that increase the ability of natural
			 resources to become more resilient, adapt to, and withstand the ongoing and
			 expected impacts of climate change.
									(e)National Climate Change
			 and Wildlife Science Center
									(1)EstablishmentThe Secretary of the Interior shall
			 establish the National Climate Change and Wildlife Science Center within the
			 United States Geological Survey.
									(2)FunctionsIn
			 collaboration with Federal and State natural resources agencies and
			 departments, Indian tribes, universities, and other partner organizations, the
			 Center shall—
										(A)assess and synthesize
			 current physical and biological knowledge;
										(B)prioritize scientific
			 gaps in such knowledge in order to forecast the ecological impacts of climate
			 change, including, where applicable, ocean acidification, drought, flooding,
			 and wildfire on fish and wildlife at the ecosystem, habitat, community,
			 population, and species levels;
										(C)develop and improve tools
			 to identify, evaluate, and link scientific approaches and models that forecast
			 the impacts of climate change, including, where applicable, ocean
			 acidification, drought, flooding, and wildfire on fish, wildlife, plants, and
			 associated habitats, including—
											(i)monitoring;
											(ii)predictive
			 models;
											(iii)vulnerability
			 analyses;
											(iv)risk assessments;
			 and
											(v)decision support systems
			 that help managers make informed decisions;
											(D)develop and evaluate
			 tools to adaptively manage and monitor the effects of climate change (including
			 tools for the collection of data) on fish and wildlife on the national,
			 regional, and local level; and
										(E)develop capacities for
			 sharing standardized data and the synthesis of the data described in
			 subparagraph (D).
										(f)Science Advisory
			 Board
									(1)EstablishmentNot
			 later than 180 days after the date of enactment of this Act, the Secretary of
			 Commerce and the Secretary of the Interior shall establish and appoint the
			 members of the Science Advisory Board.
									(2)MembershipThe
			 Board shall be comprised of not fewer than 10 and not more than 20
			 members—
										(A)who have expertise in
			 fish, wildlife, plant, aquatic, and coastal and marine biology, ecology,
			 climate change, including, where applicable, ocean acidification, drought,
			 flooding, and wildfire, and other relevant scientific disciplines;
										(B)who represent a balanced
			 membership among Federal, State, tribal, and local representatives,
			 universities, and conservation organizations; and
										(C)at least
			 ½ of whom are recommended by the President of the National
			 Academy of Sciences.
										(3)DutiesThe
			 Board shall—
										(A)advise the Secretary of
			 Commerce and the Secretary of the Interior on the state of the science
			 regarding—
											(i)the ongoing and expected
			 impacts of climate change, including, where applicable, ocean acidification,
			 drought, flooding, and wildfire on natural resources; and
											(ii)scientific strategies
			 and mechanisms for protecting, restoring, and conserving natural resources so
			 natural resources become more resilient, adapt to, and withstand the ongoing
			 and expected impacts of climate change, including, where applicable, ocean
			 acidification, drought, flooding, and wildfire; and
											(B)identify and recommend
			 priorities for ongoing research needs on the issues described in subparagraph
			 (A).
										(4)CollaborationThe
			 Board shall collaborate with climate change and ecosystem research entities in
			 other Federal agencies and departments.
									(5)Availability to
			 publicThe advice and recommendations of the Board shall be made
			 available to the public.
									368.Federal natural
			 resource agency adaptation plans
								(a)DevelopmentNot later than 1 year after the date of
			 development of the Strategy, each department or agency with representation on
			 the Panel shall—
									(1)complete an adaptation
			 plan for that department or agency that—
										(A)implements the Strategy
			 and is consistent with the natural resources climate change adaptation policy
			 required by section 362;
										(B)details the ongoing and
			 expanding actions of the department or agency, and any changes in
			 decisionmaking processes necessary to increase the ability of resources under
			 the jurisdiction of the department or agency and, to the maximum extent
			 practicable, resources under the jurisdiction of other departments and agencies
			 that may be significantly affected by decisions of the department or agency, to
			 become more resilient, adapt to, and withstand the ongoing and expected impacts
			 of climate change, including, where applicable, ocean acidification, drought,
			 flooding, and wildfire; and
										(C)includes a timeline for
			 implementation;
										(2)provide opportunities for
			 public review and comment on the adaptation plan, and in the case of a plan by
			 the Bureau of Indian Affairs, review by Indian tribes; and
									(3)submit the plan to the
			 President for approval.
									(b)Review by President and
			 submission to Congress
									(1)Review by
			 PresidentThe President
			 shall—
										(A)approve an adaptation
			 plan submitted under subsection (a)(3) if the plan meets the requirements of
			 subsection (c) and is consistent with the Strategy; and
										(B)decide whether to approve
			 the plan within 60 days of submission.
										(2)DisapprovalIf
			 the President disapproves an adaptation plan, the President shall direct the
			 department or agency to submit a revised plan within 60 days of that
			 disapproval.
									(3)Submission to
			 CongressNot later than 30 days after the date of approval of an
			 adaptation plan by the President, the department or agency shall submit the
			 plan to—
										(A)the Committee on Natural
			 Resources of the House of Representatives;
										(B)the Committee on Energy
			 and Natural Resources of the Senate;
										(C)the Committee on
			 Environment and Public Works of the Senate; and
										(D)any other committees of
			 the House of Representatives or the Senate with principal jurisdiction over the
			 department or agency.
										(c)RequirementsEach
			 adaptation plan shall—
									(1)establish programs for
			 assessing the ongoing and expected impacts of climate change, including, where
			 applicable, ocean acidification, drought, flooding, and wildfire on natural
			 resources under the jurisdiction of the department or agency preparing the
			 plan, including—
										(A)assessment of cumulative
			 and synergistic effects; and
										(B)programs that identify
			 and monitor natural resources likely to be adversely affected and that have
			 need for conservation;
										(2)identify and
			 prioritize—
										(A)the strategies of the
			 department or agency preparing the plan;
										(B)the specific conservation
			 actions that address the ongoing and expected impacts of climate change,
			 including, where applicable, ocean acidification, drought, flooding, and
			 wildfire on natural resources under jurisdiction of the department or agency
			 preparing the plan;
										(C)strategies to protect,
			 restore, and conserve such resources to become more resilient, adapt to, and
			 better withstand those impacts, including—
											(i)protection, restoration,
			 and conservation of terrestrial, marine, estuarine, and freshwater habitats and
			 ecosystems;
											(ii)establishment of
			 terrestrial, marine, estuarine, and freshwater habitat linkages and
			 corridors;
											(iii)restoration and
			 conservation of ecological processes;
											(iv)protection of a broad
			 diversity of native species of fish, wildlife, and plant populations across the
			 ranges of those species; and
											(v)protection of fish,
			 wildlife, and plant health, recognizing that climate can alter the distribution
			 and ecology of parasites, pathogens, and vectors;
											(3)describe how the
			 department or agency will—
										(A)integrate the strategies
			 and conservation activities into plans, programs, activities, and actions of
			 the department or agency relating to the conservation and management of natural
			 resources; and
										(B)establish new plans,
			 programs, activities, and actions, if necessary;
										(4)establish methods—
										(A)to assess the
			 effectiveness of strategies and conservation actions the department or agency
			 takes to protect, restore, and conserve natural resources so natural resources
			 become more resilient, adapt to, and withstand the ongoing and expected impacts
			 of climate change; and
										(B)to update those
			 strategies and actions to respond to new information and changing
			 conditions;
										(5)describe current and proposed mechanisms to
			 enhance cooperation and coordination of natural resources adaptation efforts
			 with other Federal agencies, State and local governments, Indian tribes, and
			 nongovernmental stakeholders;
									(6)include written guidance
			 to resource managers that—
										(A)explains how managers are
			 expected to address the ongoing and expected effects of climate change,
			 including, where applicable, ocean acidification, drought, flooding, and
			 wildfire;
										(B)identifies how managers
			 shall obtain any necessary site-specific information; and
										(C)reflects best practices
			 shared among relevant agencies, but recognizes the unique missions, objectives,
			 and responsibilities of each agency;
										(7)identify and assess data
			 and information gaps necessary to develop natural resources adaptation plans
			 and strategies; and
									(8)consider strategies that
			 engage youth and young adults (including youth and young adults working in
			 full-time or part-time youth service or conservation corps programs) to provide
			 the youth and young adults with opportunities for meaningful conservation and
			 community service and to encourage opportunities for employment in the private
			 sector through partnerships with employers.
									(d)Implementation
									(1)In
			 generalUpon approval by the
			 President, each department or agency with representation on the Panel shall,
			 consistent with existing authority, implement the adaptation plan of the
			 department or agency through existing and new plans, policies, programs,
			 activities, and actions.
									(2)Consideration of
			 impactsTo the maximum extent
			 practicable and consistent with existing authority, natural resource management
			 decisions made by the department or agency shall consider the ongoing and
			 expected impacts of climate change, including, where applicable, ocean
			 acidification, drought, flooding, and wildfire on natural resources.
									(e)Revision and
			 reviewNot less than every 5 years, each department or agency
			 shall review and revise the adaptation plan of the department or agency to
			 incorporate the best available science, and other information, regarding the
			 ongoing and expected impacts of climate change on natural resources.
								369.State natural
			 resources adaptation plans
								(a)RequirementIn order to be eligible for funds under
			 section 370, not later than 1 year after the development of the Strategy, each
			 State shall prepare a State natural resources adaptation plan detailing current
			 and future efforts of the State to address the ongoing and expected impacts of
			 climate change on natural resources and coastal areas within the jurisdiction
			 of the State.
								(b)Review or
			 approval
									(1)In
			 generalThe Secretary of the
			 Interior and, as applicable, the Secretary of Commerce shall review each State
			 adaptation plan, and approve the plan if the plan—
										(A)meets the requirements of subsection (c);
			 and
										(B)is consistent with the Strategy.
										(2)Approval or
			 disapprovalThe Secretary of the Interior and, as applicable, the
			 Secretary of Commerce shall approve or disapprove the plan by written notice
			 not later than 180 days after the date of submission of the plan (or a revised
			 plan).
									(3)ResubmissionNot
			 later than 90 days after the date of resubmission of an adaptation plan that
			 has been disapproved under paragraph (2), the Secretary of the Interior and, as
			 applicable, the Secretary of Commerce, shall approve or disapprove the plan by
			 written notice.
									(c)ContentsA
			 State natural resources adaptation plan shall—
									(1)include strategies for
			 addressing the ongoing and expected impacts of climate change, including, where
			 applicable, ocean acidification, drought, flooding, and wildfire on
			 terrestrial, marine, estuarine, and freshwater fish, wildlife, plants,
			 habitats, ecosystems, wildlife health, and ecological processes that—
										(A)describe the ongoing and
			 expected impacts of climate change, including, where applicable, ocean
			 acidification, drought, flooding, and wildfire on the diversity and health of
			 fish, wildlife and plant populations, habitats, ecosystems, and associated
			 ecological processes;
										(B)establish programs for
			 monitoring the ongoing and expected impacts of climate change, including, where
			 applicable, ocean acidification, drought, flooding, and wildfire on fish,
			 wildlife, and plant populations, habitats, ecosystems, and associated
			 ecological processes;
										(C)describe and prioritize
			 proposed conservation actions that increase the ability of fish, wildlife,
			 plant populations, habitats, ecosystems, and associated ecological processes to
			 become more resilient, adapt to, and better withstand those impacts;
										(D)consider strategies that
			 engage youth and young adults (including youth and young adults working in
			 full-time or part-time youth service or conservation corps programs) to provide
			 the youth and young adults with opportunities for meaningful conservation and
			 community service and to encourage opportunities for employment in the private
			 sector through partnerships with employers;
										(E)integrate protection and
			 restoration of resource resilience into agency decision making and specific
			 conservation actions;
										(F)include a time frame for
			 implementing conservation actions for fish, wildlife, and plant populations,
			 habitats, ecosystems, and associated ecological processes;
										(G)establish methods—
											(i)for assessing the
			 effectiveness of strategies and conservation actions taken to increase the
			 ability of fish, wildlife, and plant populations, habitats, ecosystems, and
			 associated ecological processes to become more resilient, adapt to, and better
			 withstand the ongoing and expected impacts of climate changes, including, where
			 applicable, ocean acidification, drought, flooding, and wildfire; and
											(ii)for updating strategies
			 and actions to respond appropriately to new information or changing
			 conditions;
											(H)are incorporated into a
			 revision of the State wildlife action plan (also known as the State
			 comprehensive wildlife strategy) that has been—
											(i)submitted to the United
			 States Fish and Wildlife Service; and
											(ii)approved, or is pending
			 approval, by the United States Fish and Wildlife Service; and
											(I)are developed—
											(i)with the participation of
			 the State fish and wildlife agency, the State coastal agency, the State agency
			 responsible for administration of Land and Water Conservation Fund grants, the
			 State Forest Legacy program coordinator, and other State agencies considered
			 appropriate by the Governor of the State;
											(ii)in coordination with the
			 Secretary of the Interior, and where applicable, the Secretary of
			 Commerce;
											(iii)in coordination with
			 other States that share jurisdiction over natural resources with the State;
			 and
											(iv)in coordination
			 with—
												(I)Indian tribes that
			 located within the State; and
												(II)Indian tribes having
			 treaty rights to natural resources within the State; and
												(2)in the case of a coastal
			 State, include strategies for addressing the ongoing and expected impacts of
			 climate change, including, where applicable, ocean acidification, drought,
			 flooding, and wildfire on a coastal zone that—
										(A)identify natural
			 resources likely to be impacted by climate change, and describe the
			 impacts;
										(B)identify and prioritize
			 continuing research and data collection needed to address the impacts,
			 including—
											(i)acquisition of
			 high-resolution coastal elevation and nearshore bathymetry data;
											(ii)historic shoreline
			 position maps, erosion rates, and inventories of shoreline features and
			 structures;
											(iii)measures and models of
			 relative rates of sea level rise or lake level changes, including effects on
			 flooding, storm surge, inundation, and coastal geological processes;
											(iv)measures and models of
			 habitat loss, including projected losses of coastal wetlands and potentials for
			 inland migration of natural shoreline habitats;
											(v)measures and models of
			 ocean and coastal species and ecosystem migrations, and changes in species
			 population dynamics;
											(vi)changes in storm
			 frequency, intensity, or rainfall patterns;
											(vii)measures and models of
			 saltwater intrusion into coastal rivers and aquifers;
											(viii)changes in chemical or
			 physical characteristics of marine and estuarine systems, including the
			 presence, extent, and timing of hypoxic and anoxic conditions;
											(ix)measures and models of
			 increased harmful algal blooms; and
											(x)measures and models of
			 the spread of invasive species;
											(C)identify and prioritize
			 adaptation strategies to protect, restore, and conserve natural resources to
			 enable natural resources to become more resilient, adapt to, and withstand the
			 ongoing and expected impacts of climate change, including, where applicable,
			 ocean acidification, drought, flooding, and wildfire, including—
											(i)protection, maintenance,
			 and restoration of ecologically important coastal lands, coastal and ocean
			 ecosystems, and species biodiversity and the establishment of habitat buffer
			 zones, migration corridors, and climate refugia; and
											(ii)improved planning,
			 siting policies, hazard mitigation strategies, and State property insurance
			 programs;
											(D)establish
			 programs—
											(i)for the long-term
			 monitoring of the ongoing and expected impacts of climate change, including,
			 where applicable, ocean acidification, drought, flooding, and wildfire on the
			 ocean and coastal zone; and
											(ii)assess and adjust, when
			 necessary, the adaptive management strategies;
											(E)establish performance
			 measures that—
											(i)assess the effectiveness
			 of adaptation strategies intended to improve resilience and the ability of
			 natural resources to adapt to and withstand the ongoing and expected impacts of
			 climate change, including, where applicable, ocean acidification, drought,
			 flooding, and wildfire;
											(ii)assess the effectiveness
			 of adaptation strategies intended to minimize those impacts on the coastal
			 zone; and
											(iii)update the strategies
			 to respond to new information or changing conditions; and
											(F)are developed—
											(i)with the participation of
			 the State coastal agency and other appropriate State agencies; and
											(ii)in coordination with the
			 Secretary of Commerce and other appropriate Federal agencies.
											(d)Public
			 inputIn developing the adaptation plan, a State shall provide
			 for solicitation and consideration of public input and independent scientific
			 input.
								(e)Coordination with other
			 plansThe State adaptation plan shall review research and
			 information and, where appropriate, integrate the goals and measures set forth
			 in other natural resources conservation strategies, including—
									(1)the National Fish Habitat
			 Action Plan;
									(2)plans under the North
			 American Wetlands Conservation Act (16 U.S.C. 4401 et seq.);
									(3)the Federal, State, and
			 local partnership known as Partners in Flight;
									(4)federally approved
			 coastal zone management plans under the Coastal Zone Management Act of 1972 (16
			 U.S.C. 1451 et seq.);
									(5)federally approved
			 regional fishery management plants and habitat conservation activities under
			 the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1801 et
			 seq.);
									(6)the National Coral Reef
			 Action Plan;
									(7)recovery plans for
			 threatened species and endangered species under section 4(f) of the Endangered
			 Species Act of 1973 (16 U.S.C. 1533(f));
									(8)habitat conservation
			 plans under section 10 of that Act (16 U.S.C. 1539);
									(9)other Federal, State, and
			 tribal plans for imperiled species;
									(10)State or tribal hazard
			 mitigation plans;
									(11)State or tribal water
			 management plans;
									(12)State property insurance
			 programs; and
									(13)other State-based
			 strategies that comprehensively implement adaptation activities to remediate
			 the ongoing and expected effects of climate change, including, where
			 applicable, ocean acidification, drought, flooding, and wildfire, on
			 terrestrial, marine, and freshwater fish, wildlife, plants, and other natural
			 resources.
									(f)UpdatingEach
			 State plan shall be updated at least every 5 years.
								(g)Funding
									(1)In
			 generalFunds allocated to States under section 370 shall be used
			 only for activities consistent with a State natural resources adaptation plan
			 approved by the Secretary of the Interior and, as appropriate, the Secretary of
			 Commerce.
									(2)Funding prior to the
			 approval of a State planUntil the earlier of the date that is 3
			 years after the date of enactment of this Act or the date on which a State
			 adaptation plan is approved, a State shall be eligible to receive funding under
			 section 370 for adaptation activities that are—
										(A)consistent with the
			 comprehensive wildlife strategy of the State and, where appropriate, other
			 natural resources conservation strategies; and
										(B)in accordance with a work
			 plan developed in coordination with—
											(i)the Secretary of the
			 Interior; and
											(ii)the Secretary of Commerce.
											(3)Coastal
			 StateIn developing a work
			 plan under paragraph (2)(B), a coastal State shall coordinate with the
			 Secretary of Commerce only for those portions of the strategy relating to
			 activities affecting the coastal zone.
									(4)Pending
			 approvalDuring the period for which approval by the applicable
			 Secretary is pending, the State may continue to receive funds under section 370
			 pursuant to the work plan described in paragraph (2)(B).
									370.Natural Resources
			 Climate Change Adaptation Account
								(a)Distribution
									(1)StatesThe
			 assistance made available pursuant to section 771(a)(16) of the Clean Air Act
			 and section 216 of division B for each fiscal year shall be provided to States
			 to carry out natural resources adaptation activities in accordance with
			 adaptation plans approved under section 369, and shall be distributed as
			 follows:
										(A)84 percent shall be available to State
			 wildlife agencies in accordance with the apportionment formula established
			 under the second subsection (c) (relating to the apportionment of the Wildlife
			 Conservation and Restoration Account) of section 4 of the Pittman-Robertson
			 Wildlife Restoration Act (16 U.S.C. 669c).
										(B)16 percent shall be
			 available to State coastal agencies pursuant to the formula established by the
			 Secretary of Commerce under section 306(c) of the Coastal Management Act of
			 1972 (16 U.S.C. 1455(c)).
										(2)Natural resource
			 adaptationOf the amounts made available pursuant to section
			 771(b)(7) of the Clean Air Act and section 212 of division B for each fiscal
			 year to carry out this subpart—
										(A)28 percent shall be
			 allocated to the Secretary of the Interior for use in funding—
											(i)natural resources
			 adaptation activities carried out—
												(I)under endangered species,
			 migratory species, and other fish and wildlife programs administered by the
			 National Park Service, the United States Fish and Wildlife Service, the Bureau
			 of Indian Affairs, and the Bureau of Land Management;
												(II)on wildlife refuges,
			 National Park Service land, and other public land under the jurisdiction of the
			 United States Fish and Wildlife Service, the Bureau of Land Management, the
			 Bureau of Indian Affairs, or the National Park Service; and
												(III)within Federal water
			 managed by the Bureau of Reclamation and the National Park Service; and
												(ii)the implementation of the National Fish and
			 Wildlife Habitat and Corridors Information Program required by section
			 371;
											(B)8 percent shall be
			 allocated to the Secretary of the Interior for natural resources adaptation
			 activities carried out under cooperative grant programs, including—
											(i)the cooperative
			 endangered species conservation fund authorized under section 6 of the
			 Endangered Species Act of 1973 (16 U.S.C. 1535);
											(ii)programs under the North
			 American Wetlands Conservation Act (16 U.S.C. 4401 et seq.);
											(iii)the Neotropical
			 Migratory Bird Conservation Fund established by section 9(a) of the Neotropical
			 Migratory Bird Conservation Act (16 U.S.C. 6108(a));
											(iv)the Coastal Program of
			 the United States Fish and Wildlife Service;
											(v)the National Fish Habitat
			 Action Plan;
											(vi)the Partners for Fish
			 and Wildlife Program;
											(vii)the Landowner Incentive
			 Program;
											(viii)the Wildlife Without
			 Borders Program of the United States Fish and Wildlife Service; and
											(ix)the Migratory Species
			 Program and Park Flight Migratory Bird Program of the National Park Service;
			 and
											(C)5 percent shall be
			 allocated to the Secretary of the Interior to provide financial assistance to
			 Indian tribes to carry out natural resources adaptation activities
			 through—
											(i)the Trust Natural
			 Resources Program of the Bureau of Indian Affairs; and
											(ii)the Tribal Wildlife
			 Grants Program of the United States Fish and Wildlife Service.
											(3)Land and water
			 conservation
										(A)Deposits
											(i)In
			 generalOf the amounts made available pursuant to section
			 771(b)(7) of the Clean Air Act and section 212 of division B for each fiscal
			 year to carry out this subpart, 20 percent shall be deposited in the Land and
			 Water Conservation Fund established under section 2 of the Land and Water
			 Conservation Fund Act of 1965 (16 U.S.C. 460l–5).
											(ii)Use of
			 depositsDeposits in the Land and Water Conservation Fund under
			 this paragraph shall—
												(I)be supplemental to
			 authorizations provided under section 3 of the Land and Water Conservation Fund
			 Act of 1965 (16 U.S.C. 460l–6), which shall remain available
			 for nonadaptation needs; and
												(II)be available to carry
			 out this subpart without further appropriation or fiscal year
			 limitation.
												(B)Distribution of
			 amountsOf the amounts deposited under this paragraph in the Land
			 and Water Conservation Fund—
											(i)for the purposes of
			 carrying out the natural resources adaptation activities through the
			 acquisition of land and interests in land under section 6 of the Land and Water
			 Conservation Fund Act of 1965 (16 U.S.C. 460l–8), 1/6
			 shall be allocated to the Secretary of the Interior and made available on a
			 competitive basis—
												(I)to States, in accordance
			 with the natural resources adaptation plans of States, and to Indian
			 tribes;
												(II)notwithstanding section
			 5 of that Act (16 U.S.C. 460l–7); and
												(III)in addition to any
			 funds provided pursuant to annual appropriations Acts, the Energy Policy Act of
			 2005 (42 U.S.C. 15801 et seq.), or any other authorization for nonadaptation
			 needs;
												(ii)1/3
			 shall be allocated to the Secretary of the Interior to carry out natural
			 resources adaptation activities through the acquisition of lands and interests
			 in land under section 7 of the Land and Water Conservation Fund Act of 1965 (16
			 U.S.C. 460l–9);
											(iii)1/6
			 shall be allocated to the Secretary of Agriculture and made available to the
			 States and Indian tribes to carry out natural resources adaptation activities
			 through the acquisition of land and interests in land under section 7 of the
			 Cooperative Forestry Assistance Act of 1978 (16 U.S.C. 2103c); and
											(iv)1/3
			 shall be allocated to the Secretary of Agriculture to carry out natural
			 resources adaptation activities through the acquisition of land and interests
			 in land under section 7 of the Land and Water Conservation Fund Act of 1965 (16
			 U.S.C. 460l–9).
											(C)Expenditure of
			 fundsIn allocating funds under subparagraph (B), the Secretary
			 of the Interior and the Secretary of Agriculture shall take into consideration
			 factors including—
											(i)the availability of
			 non-Federal contributions from State, local, or private sources;
											(ii)opportunities to protect
			 fish and wildlife corridors or otherwise to link or consolidate fragmented
			 habitats;
											(iii)opportunities to reduce
			 the risk of catastrophic wildfires, drought, extreme flooding, or other
			 climate-related events that are harmful to fish and wildlife and people;
			 and
											(iv)the potential for
			 conservation of species or habitat types at serious risk due to climate change,
			 including, where applicable, ocean acidification, drought, flooding, and
			 wildfire, or other stressors.
											(4)National forest and
			 grassland adaptationOf the amounts made available pursuant to
			 section 771(b)(7) of the Clean Air Act and section 212 of division B for each
			 fiscal year to carry out this subpart, 8 percent shall be allocated to the
			 Forest Service, through the Secretary of Agriculture—
										(A)to fund natural resources
			 adaptation activities carried out in national forests and national grasslands
			 under the jurisdiction of the Forest Service; and
										(B)to carry out natural
			 resource adaptation activities on State and private forest land carried out
			 under the Cooperative Forestry Assistance Act of 1978 (16 U.S.C. 2101 et
			 seq.).
										(5)Coastal and marine
			 system adaptationOf the amounts made available pursuant to
			 section 771(b)(7) of the Clean Air Act and section 212 of division B for each
			 fiscal year to carry out this subpart, 11 percent shall be allocated to the
			 Secretary of Commerce to fund natural resources adaptation activities that
			 protect, maintain, and restore coastal, estuarine, and marine resources,
			 habitats, and ecosystems, including such activities carried out under—
										(A)the coastal and estuarine
			 land conservation program administered by the National Oceanic and Atmospheric
			 Administration;
										(B)the community-based
			 restoration program for fishery and coastal habitats established under section
			 117 of the Magnuson-Stevens Fishery Conservation and Management Reauthorization
			 Act of 2006 (16 U.S.C. 1891a);
										(C)the Coastal Zone
			 Management Act of 1972 (16 U.S.C. 1451 et seq.) that are specifically designed
			 to strengthen the ability of coastal, estuarine, and marine resources,
			 habitats, and ecosystems to adapt to and withstand the ongoing and expected
			 impacts of climate change, including, where applicable, ocean acidification,
			 drought, flooding, and wildfire;
										(D)the Open Rivers
			 Initiative;
										(E)the Magnuson-Stevens
			 Fishery Conservation and Management Act (16 U.S.C. 1801 et seq.);
										(F)the Marine Mammal
			 Protection Act of 1972 (16 U.S.C. 1361 et seq.);
										(G)the Endangered Species
			 Act of 1973 (16 U.S.C. 1531 et seq.);
										(H)the Marine Protection,
			 Research, and Sanctuaries Act of 1972 (33 U.S.C. 1401 et seq.);
										(I)the Coral Reef
			 Conservation Act of 2000 (16 U.S.C. 6401 et seq.); and
										(J)the Estuary Restoration
			 Act of 2000 (33 U.S.C. 2901 et seq.).
										(6)Estuarine and
			 freshwater ecosystem adaptationOf the amounts made available
			 pursuant to section 771(b)(7) of the Clean Air Act and section 212 of division
			 B for each fiscal year to carry out this subpart, 12 percent shall be allocated
			 to the Administrator of the Environmental Protection Agency and 8 percent shall
			 be available to the Secretary of the Army for use by the Corps of Engineers for
			 use in natural resources adaptation activities restoring and protecting—
										(A)large-scale freshwater
			 aquatic ecosystems, such as the Everglades, the Great Lakes, Flathead Lake, the
			 Missouri River, the Mississippi River, the Colorado River, the Sacramento-San
			 Joaquin Rivers, the Ohio River, the Columbia-Snake River System, the
			 Apalachicola, Chattahoochee, and Flint River System, the Connecticut River, the
			 Rio Grande River, and the Yellowstone River;
										(B)large-scale estuarine
			 ecosystems, such as Chesapeake Bay, Long Island Sound, Puget Sound, the
			 Mississippi River Delta, the San Francisco Bay Delta, Narragansett Bay, and
			 Albemarle-Pamlico Sound;
										(C)freshwater and estuarine
			 ecosystems, watersheds, and basins identified and prioritized by the
			 Administrator of the Environmental Protection Agency or the Corps of Engineers,
			 working in cooperation with other Federal agencies, States, Indian tribes,
			 local governments, scientists, and other conservation partners; and
										(D)(i)habitats and ecosystems
			 through estuary habitat restoration projects authorized by the Estuary
			 Restoration Act of 2000 (33 U.S.C. 2901 et seq.);
											(ii)project modifications
			 for improvement of the environment;
											(iii)aquatic restoration and
			 protection projects authorized by section 206 of the Water Resources
			 Development Act of 1996 (33 U.S.C. 2330); and
											(iv)other appropriate
			 programs and activities.
											(b)Use of funds by Federal
			 departments and agenciesFunds allocated to Federal departments and
			 agencies under this section shall only be used for natural resources adaptation
			 activities consistent with an adaptation plan approved under section
			 368.
								(c)State
			 cost-sharingNotwithstanding
			 any other provision of law, a State that receives a grant under this section
			 shall use funds from non-Federal sources to pay 10 percent of the costs of each
			 activity carried out under the grant.
								371.National Fish and
			 Wildlife Habitat and Corridors Information Program
								(a)DefinitionsIn
			 this section:
									(1)Geospatial
			 Interoperability FrameworkThe term Geospatial
			 Interoperability Framework means the strategy used by the National
			 Biological Information Infrastructure (based on accepted standards,
			 specifications, and protocols adopted through the International Standards
			 Organization, the Open Geospatial Consortium, and the Federal Geographic Data
			 Committee) to manage, archive, integrate, analyze, and make geospatial and
			 biological data and metadata accessible.
									(2)ProgramThe
			 term Program means the National Fish and Wildlife Habitat and
			 Corridors Information Program established under subsection (b).
									(3)SecretaryThe
			 term Secretary means the Secretary of the Interior.
									(4)SystemThe
			 term System means the Habitat and Corridors Information System
			 established under subsection (d)(1).
									(b)EstablishmentNot
			 later than 180 days after the date of enactment of this Act, the Secretary, in
			 cooperation with the States and Indian tribes, shall establish a National Fish
			 and Wildlife Habitat and Corridors Information Program.
								(c)PurposeThe purposes of the Program are—
									(1)to support States and
			 Indian tribes in developing geographical information system databases of fish
			 and wildlife habitats and corridors that—
										(A)inform planning and
			 development decisions within each State and Indian tribe;
										(B)enable each State and
			 Indian tribe to model climate impacts and adaptation; and
										(C)provide geographically
			 specific enhancements of State wildlife action plans and conservation or
			 natural resource management plans of Indian tribes;
										(2)to ensure the
			 collaborative development of a comprehensive national geographic information
			 system database of maps, models, data, surveys, informational products, and
			 other geospatial information regarding fish and wildlife habitat and corridors
			 that—
										(A)is based on consistent
			 protocols for sampling and mapping across landscapes;
										(B)takes into account
			 regional differences; and
										(C)uses—
											(i)existing and planned
			 State- and tribal-based geographical information system databases; and
											(ii)existing databases,
			 analytical tools, metadata activities, and other information products available
			 through the National Biological Information Infrastructure maintained by the
			 Secretary and nongovernmental organizations; and
											(3)to facilitate the use of
			 those databases by Federal, State, local, and tribal decisionmakers to
			 incorporate qualitative information on fish and wildlife habitats and corridors
			 at the earliest practicable stage for use in—
										(A)prioritizing and
			 targeting natural resources adaptation strategies and activities;
										(B)avoiding, minimizing, and
			 mitigating the impacts on fish and wildlife habitat and corridors when locating
			 energy development, water, transmission, transportation, and other land use
			 projects;
										(C)assessing the impacts of existing
			 development on habitats and corridors; and
										(D)developing management
			 strategies that enhance the ability of fish, wildlife, and plant species to
			 migrate or respond to shifting habitats within existing habitats and
			 corridors.
										(d)Habitat and Corridors
			 Information System
									(1)In
			 generalThe Secretary, in cooperation with States and Indian
			 tribes, shall establish a Habitat and Corridors Information System.
									(2)ContentsThe
			 System shall—
										(A)include maps, data, and
			 descriptions of fish and wildlife habitat and corridors that—
											(i)have been developed by
			 Federal agencies, State wildlife agencies, and natural heritage programs,
			 Indian tribes, local governments, nongovernmental organizations, and industry;
			 and
											(ii)meet accepted geospatial
			 interoperability framework data and metadata protocols and standards;
											(B)include maps and
			 descriptions of projected shifts in habitats and corridors of fish and wildlife
			 species in response to climate change;
										(C)ensure data
			 quality;
										(D)at scales useful to
			 decisionmakers, make data, models, and analyses included in the System
			 available—
											(i)to prioritize and target
			 natural resources adaptation strategies and activities;
											(ii)to assess the impacts of existing
			 development on habitats and corridors;
											(iii)to assess the impacts
			 of proposed energy development, water, transmission, transportation, and other
			 land use projects and to avoid, minimize, or mitigate those impacts on habitats
			 and corridors; and
											(iv)to develop management
			 strategies that enhance the ability of fish, wildlife, and plant species to
			 migrate or respond to shifting habitats within existing habitats and
			 corridors;
											(E)update maps and other
			 information as landscapes, habitats, corridors, and wildlife populations
			 change, or as new information becomes available;
										(F)encourage development of
			 collaborative plans by Federal and State agencies and Indian tribes that
			 monitor and evaluate the ability of the System to meet the needs of
			 decisionmakers;
										(G)identify gaps in habitat
			 and corridor information, mapping, and research needed to fully assess current
			 data and metadata;
										(H)prioritize research and
			 future data collection activities for use in updating the System and provide
			 support for those activities;
										(I)include mechanisms to
			 support collaborative research, mapping, and planning of habitats and corridors
			 by Federal and State agencies, Indian tribes, and other interested
			 stakeholders;
										(J)incorporate biological
			 and geospatial data on species and corridors found in energy development and
			 transmission plans, including renewable energy initiatives, transportation, and
			 other land use plans;
										(K)identify, prioritize, and describe key
			 parcels of non-Federal land that—
											(i)are located within units of the National
			 Park System, National Wildlife Refuge System, National Forest System, or
			 National Grassland System; and
											(ii)are critical to maintenance of wildlife
			 habitat and migration corridors; and
											(L)be based on the best
			 scientific information available.
										(e)Financial and other
			 supportThe Secretary may provide support to the States and
			 Indian tribes, including financial and technical assistance, for activities
			 that support the development and implementation of the System.
								(f)CoordinationIn cooperation with States and Indian
			 tribes, the Secretary shall recommend how the information in the System may be
			 incorporated into relevant State and Federal plans that affect fish and
			 wildlife, including—
									(1)land management plans;
									(2)the State Comprehensive Wildlife
			 Conservation Strategies; and
									(3)appropriate tribal conservation
			 plans.
									(g)Purpose of
			 incorporationThe Secretary
			 shall make the recommendations required by subsection (f) to ensure that
			 relevant State and Federal plans that affect fish and wildlife—
									(1)prevent unnecessary
			 habitat fragmentation and disruption of corridors;
									(2)promote the landscape
			 connectivity necessary to allow wildlife to move as necessary to meet
			 biological needs, adjust to shifts in habitat, and adapt to climate change;
			 and
									(3)minimize the impacts of
			 energy, development, water, transportation, and transmission projects and other
			 activities expected to impact habitat and corridors.
									372.Additional provisions
			 regarding Indian tribes
								(a)Federal trust
			 responsibilityNothing in
			 this subpart amends, alters, or gives priority over the Federal trust
			 responsibility to any Indian tribe.
								(b)Exemption from
			 FOIAIf a Federal department or agency receives any information
			 relating to sacred sites or cultural activities identified by an Indian tribe
			 as confidential, such information shall be exempt from disclosure under section
			 552 of title 5, United States Code (commonly referred to as the Freedom of
			 Information Act).
								(c)Application of other
			 lawThe Secretary of the Interior may apply the provisions of the
			 Indian Self-Determination and Education Assistance Act (25 U.S.C. 450 et seq.)
			 in the implementation of this subpart.
								(d)Protection of right and
			 access of Indian tribes to first foods
									(1)Definition of first
			 foodsIn this subsection, the term first foods means
			 roots, berries, and plants.
									(2)ProtectionConsistent
			 with the Natural Resources Climate Change Adaptation Policy under section 362
			 and the Strategy, Federal departments and agencies, States, and Indian tribes
			 shall ensure communication and coordination to protect treaty-reserved rights
			 of Indian tribes to gather first foods.
									DAdditional Climate Change
			 Adaptation Programs
							381.Water system
			 mitigation and adaptation partnerships
								(a)DefinitionsIn
			 this section:
									(1)Owner or
			 operator
										(A)In
			 generalThe term owner or operator means a person
			 (including a regional, tribal, local, municipal, or private entity) that owns
			 or operates a water system.
										(B)InclusionThe
			 term owner or operator includes—
											(i)a non-Federal entity that
			 has operational responsibilities for a federally or State owned water system;
			 and
											(ii)an entity formed
			 pursuant to any State’s joint exercise of powers statutes that includes one or
			 more of the entities in paragraph (A).
											(2)Water
			 systemThe term water system means—
										(A)a community water system
			 (as defined in section 1401 of the Safe Drinking Water Act (42 U.S.C.
			 300f));
										(B)a treatment works (as
			 defined in section 212 of the Federal Water Pollution Control Act (33 U.S.C.
			 1292)), including a municipal separate storm sewer system;
										(C)a decentralized
			 wastewater treatment system for domestic sewage;
										(D)a groundwater storage and
			 replenishment system; or
										(E)a system for transport
			 and delivery of water for irrigation or conservation.
										(b)EstablishmentThe
			 Administrator shall establish a water system mitigation and adaptation
			 partnership program to provide funds to States and Indian tribes for water
			 system adaptation projects.
								(c)GrantsBeginning
			 in fiscal year 2010, each State or Indian tribe receiving funds pursuant to
			 this section shall make grants to owners or operators of water systems to
			 address any ongoing or forecasted (based on the best available research and
			 data) climate-related impact on the water quality, water supply or reliability
			 of a region of the United States, for the purposes of mitigating or adapting to
			 the impacts of climate change.
								(d)Eligible
			 usesThe funds made available to each State or Indian tribe
			 pursuant to this section shall be used exclusively to assist in the planning,
			 design, construction, implementation, or operation or maintenance of any
			 program or project to respond or increase the resilience of a water system to
			 climate change by—
									(1)conserving water or
			 enhancing water use efficiency, including through the use of water metering and
			 electronic sensing and control systems to measure the effectiveness of a water
			 efficiency program;
									(2)modifying or relocating
			 existing water system infrastructure made or projected to be significantly
			 impaired by climate change impacts;
									(3)preserving or improving
			 water quality, including through measures to manage, reduce, treat, or reuse
			 municipal stormwater, wastewater, or drinking water;
									(4)investigating, designing,
			 or constructing groundwater remediation, recycled water, or desalination
			 facilities or systems to serve existing communities;
									(5)enhancing water
			 management by increasing watershed preservation and protection, such as through
			 the use of natural or engineered green infrastructure in the management,
			 conveyance, or treatment of water, wastewater, or stormwater;
									(6)enhancing energy
			 efficiency or the use and generation of renewable energy in the management,
			 conveyance, or treatment of water, wastewater, or stormwater;
									(7)supporting the adoption
			 and use of advanced water treatment, water supply management (such as reservoir
			 reoperation and water banking), or water demand management technologies,
			 projects, or processes (such as water reuse and recycling, adaptive
			 conservation pricing, and groundwater banking) that maintain or increase water
			 supply or improve water quality;
									(8)modifying or replacing
			 existing systems or constructing new systems for existing communities or land
			 currently in agricultural production to improve water supply, reliability,
			 storage, or conveyance in a manner that—
										(A)promotes conservation or
			 improves the efficiency of utilization of available water supplies; and
										(B)does not further
			 exacerbate stresses on ecosystems or cause redirected impacts by degrading
			 water quality or increasing net greenhouse gas emissions;
										(9)supporting practices and
			 projects, such as improved irrigation systems, water banking and other forms of
			 water transactions, groundwater recharge, stormwater capture, groundwater
			 conjunctive use, and reuse or recycling of drainage water, to improve water
			 quality or promote more efficient water use on land currently in agricultural
			 production;
									(10)conducting and
			 completing studies or assessments to project how climate change may impact the
			 future operations and sustainability of water systems; or
									(11)developing and
			 implementing mitigation and adaptation measures to rapidly address impacts from
			 climate change on water systems and regional and hydrological basins through
			 cooperative activities with other States that share the same regional or
			 hydrological basin (such as the Colorado River Basin), water system, or
			 shoreline.
									(e)ApplicationTo
			 be eligible to receive a grant from the State of Indian tribe under this
			 section, the owner or operator of a water system shall submit to the State or
			 Indian tribe an application that—
									(1)includes a proposal of
			 the program, strategy, or infrastructure improvement to be planned, designed,
			 constructed, implemented, or maintained by the water system;
									(2)cites the best available
			 research or data that demonstrate—
										(A)the risk to the water
			 resources or infrastructure of the water system as a result of ongoing or
			 forecasted changes to the hydrological system brought about by factors arising
			 from climate change, including rising sea levels and changes in precipitation
			 levels; and
										(B)how the proposed program,
			 strategy, or infrastructure improvement would perform under the anticipated
			 climate conditions; and
										(3)explains how the proposed
			 program, strategy, or infrastructure improvement is expected to enhance the
			 resiliency of the water system, including source water protection for community
			 water systems, to these risks or reduce the direct or indirect greenhouse gas
			 emissions of the water system.
									(f)Competitive
			 process
									(1)In
			 generalEach calendar year, each State shall conduct a
			 competitive process to select and fund applications under this section.
									(2)Priority requirements
			 and weightingIn carrying out the process, the States
			 shall—
										(A)prioritize funding of
			 applications that are submitted by the owners or operators of water systems
			 that are, based on the best available research and data, at the greatest and
			 most immediate risk of facing significant climate-related negative impacts on
			 water quality or quantity; and
										(B)in selecting among the
			 priority applications determined under subparagraph (A), ensure that, to the
			 maximum extent practicable, the final list of applications funded for each year
			 includes a substantial number meeting one or more of each of the following
			 goals—
											(i)promote more efficient
			 water use, water conservation, water reuse, or recycling;
											(ii)use decentralized,
			 low-impact development technologies and nonstructural approaches, including
			 practices that use, enhance, or mimic the natural hydrological cycle or protect
			 natural flows;
											(iii)reduce stormwater
			 runoff by protecting or enhancing natural ecosystem functions;
											(iv)modify, upgrade,
			 enhance, or replace existing water system infrastructure in response to ongoing
			 or forecasted climate-related impacts;
											(v)promote the
			 sustainability and reliability of water supplies used for agricultural
			 purposes;
											(vi)improve water quality or
			 quantity for agricultural and municipal uses, including through salinity
			 reduction; and
											(vii)provide multiple
			 benefits, including to water supply enhancement or demand reduction, water
			 quality protection or improvement, increased flood protection, and ecosystem
			 protection or improvement; and
											(C)provide for solicitation
			 and consideration of public input in the development of criteria used in
			 evaluating applications.
										(g)Cost-sharing
									(1)Federal
			 shareThe share of the cost of any program, strategy, or
			 infrastructure improvement that is the subject of a grant awarded by a State to
			 the owner or operator of a water system under subsection (c) paid through funds
			 distributed under this section shall not exceed 50 percent of the cost of the
			 program, strategy, and infrastructure improvement.
									(2)Calculation of
			 non-Federal shareIn calculating the non-Federal share of the
			 cost of a program, strategy, or infrastructure improvement proposed by a water
			 system through an application submitted by the water system under subsection
			 (e), the State shall—
										(A)include the value of any
			 in-kind services that are integral to the completion of the program, strategy,
			 or infrastructure improvement, including reasonable administrative and overhead
			 costs; and
										(B)not include any other
			 amount that the water system receives from a Federal agency.
										(h)Labor
			 standards
									(1)In
			 generalOther than with respect to employees of State and local
			 agencies, or other public entities, all laborers and mechanics employed on
			 infrastructure improvements funded directly by or assisted in whole or in part
			 by this section shall be paid wages at rates not less than those prevailing for
			 the same type of work on similar construction in the immediate locality, as
			 determined by the Secretary of Labor in accordance with subchapter IV of
			 chapter 31 of part A of subtitle II of title 40, United States Code.
									(2)Authority and
			 functionsWith respect to the labor standards in this subsection,
			 the Secretary of Labor shall have the authority and functions set forth in
			 Reorganization Plan Numbered 14 of 1950 (64 Stat. 1267; 5 U.S.C. App.) and
			 section 3145 of title 40, United States Code.
									382.Flood control,
			 protection, prevention, and response
								(a)EstablishmentThe
			 Administrator, in consultation with the Assistant Secretary of the Army for
			 Civil Works and the Administrator of the Federal Emergency Management Agency,
			 shall establish a Flood Control, Protection, Prevention and Response Program to
			 provide funds to States and Indian tribes for flood control, protection,
			 prevention and response projects.
								(b)Eligible uses
									(1)In
			 generalStates and Indian tribes receiving funding pursuant to
			 this section may use such funding on flood control, protection, prevention and
			 response programs and projects addressing the projected impacts of climate
			 change in accordance with this section.
									(2)ObjectivesSuch
			 projects and activities shall seek to mitigate or adapt to the destructive
			 impacts of climate related increases in the duration, frequency, or magnitude
			 of rainfall or runoff, including snowmelt runoff, as well as hurricanes,
			 including projects and programs that—
										(A)reduce flood damage,
			 risk, and vulnerability;
										(B)identify, maintain and
			 restore ecosystems and natural barriers integral to flood control, protection,
			 prevention and response;
										(C)update the available
			 data, technologies, and scientific knowledge used in estimating, identifying
			 and mitigating flood hazards;
										(D)highlight, update and
			 remediate vulnerabilities in emergency response;
										(E)incorporate risk analysis
			 and a risk-reduction approach to flood-related investments;
										(F)incorporate and identify
			 changes in risk due to processes such as land loss, subsidence, sea-level rise,
			 reduced natural buffers, urban development and infrastructure aging;
										(G)identify and incorporate
			 innovative approaches to land use management, water resource planning, and
			 ecosystem restoration;
										(H)provide for acquisition
			 and easement of floodways and flood-prone properties in order to prevent urban
			 areas from flooding, or move people out of harm’s way; and
										(I)promote land use planning
			 that prevents future floodplain development.
										(3)PriorityPriority
			 in projects to reduce flood events shall be given to those projects
			 that—
										(A)directly assist local
			 governments and communities in flood control, protection, prevention and
			 response activities;
										(B)are part of a larger
			 State or watershed plan to reduce flood risk;
										(C)are specifically designed
			 to accommodate forecasted climate change scenarios;
										(D)advance multiple
			 objectives, including public safety, water quality, fish and wildlife
			 conservation, water supply, and recreation;
										(E)protect or enhance
			 natural ecosystem functions, including protection, maintenance, or restoration
			 of natural infrastructure, natural buffer zones, or natural shorelines, to
			 buffer communities from floodwaters or storms, watershed protection to maintain
			 water quality and groundwater recharge, or floodplain restoration to improve
			 natural flood control capacity;
										(F)use nonstructural
			 approaches, including practices that use, enhance, or mimic the natural
			 hydrologic cycle; and
										(G)reduce the frequency and
			 consequences of flooding in densely populated urban areas.
										383.Wildfire
								(a)FindingsCongress
			 finds that—
									(1)since 1980, wildfires in
			 the United States have burned almost twice as many acres per year on average
			 than the average burned acreage during the period beginning on January 1, 1920,
			 and ending on December 31, 1979;
									(2)the wildfire season in
			 the western United States has increased by an average of 78 days during the
			 30-year period preceding the date of enactment of this Act;
									(3)researchers predict that
			 the area subject to wildfire damage will increase during the 21st century by up
			 to 118 percent as a result of climate change;
									(4)of the annual budget of
			 the Forest Service, the Forest Service used for wildfire suppression
			 activities—
										(A)13 percent in 1991;
			 and
										(B)45 percent in 2007;
			 and
										(5)1 percent of the largest
			 escaped fires—
										(A)burn 95 percent of all
			 burned acres; and
										(B)consume 85 percent of all
			 wildfire fighting costs.
										(b)PurposeThe
			 purpose of this section is to authorize a program to reduce the risk of
			 wildfires in fire-ready communities.
								(c)DefinitionsIn
			 this section:
									(1)Fire-ready
			 communityThe term fire-ready community means a
			 community that—
										(A)is located within a
			 priority area identified pursuant to subsection (d);
										(B)has a cooperative fire
			 agreement that articulates the roles and responsibilities for Federal, State,
			 and local government entities, and, where applicable, Indian tribes, in local
			 wildfire suppression and protection;
										(C)has local codes that
			 require fire-resistant home design and building materials;
										(D)has a community wildfire
			 protection plan (as defined in section 101 of the Healthy Forests Restoration
			 Act of 2003 (16 U.S.C. 6502)); and
										(E)is engaged in a
			 successful collaborative process that includes multiple interested persons
			 representing diverse interests and is transparent and nonexclusive, such as a
			 resource advisory committee established under section 205 of the Secure Rural
			 Schools and Community Self-Determination Act of 2000 (Public Law 106-393; 16
			 U.S.C. 500 note).
										(2)SecretariesThe
			 term Secretaries means the Secretary of Agriculture and the
			 Secretary of the Interior.
									(d)Fire risk
			 mappingAs soon as is practicable after the date of the enactment
			 of this Act, the Secretaries shall develop regional maps of communities most at
			 risk of wildfire and in need of hazardous fuel treatment and maintenance. The
			 maps shall identify priority areas for hazardous fuels reduction projects,
			 including—
									(1)at-risk communities in
			 fire-prone areas of the wildland-urban interface (as defined in section 101 of
			 the Healthy Forests Restoration Act of 2003 (16 U.S.C. 6502));
									(2)watersheds and municipal
			 drinking water sources;
									(3)emergency evacuation
			 corridors;
									(4)electricity transmission
			 corridors;
									(5)low-capacity or
			 low-income communities; and
									(6)communities in fire-prone
			 areas due to the impact of pest infestation on forest resources.
									(e)Local wildland
			 firefighting capability grants
									(1)Grants
			 availableThe Secretaries may provide cost-share grants
			 to—
										(A)fire-ready communities,
			 to assist those communities in carrying out activities authorized by paragraph
			 (2); and
										(B)communities that are not
			 fire-ready, to assist those communities in carrying out planning activities to
			 become fire-ready communities consistent with the requirements of this
			 section.
										(2)Eligible
			 activitiesGrant funds may be used for the following:
										(A)Education programs to
			 raise awareness of homeowners and citizens about wildland fire protection
			 practices, including FireWise or similar programs.
										(B)Training programs for
			 local firefighters on wildland firefighting techniques and approaches.
										(C)Equipment acquisition to
			 facilitate wildland fire preparedness.
										(D)Implementation of a
			 community wildfire protection plan.
										(E)Forest restoration that
			 accomplishes fuels reduction
										(f)Wildland fire
			 cost-share agreementsIn developing any wildland fire cost-share
			 agreement with a State Forester or equivalent official, the Secretaries shall,
			 to the maximum extent practicable, encourage the State and local communities
			 involved to become fire-ready communities.
								384.Coastal and Great
			 Lakes State adaptation program
								(a)FindingsCongress
			 finds that, according to the National Ocean Economics Program, coastal and
			 Great Lakes States account for 81.4 percent of the population of the United
			 States and generate 83 percent of the economic output of the United
			 States.
								(b)DefinitionsIn
			 this section:
									(1)Coastal
			 StateThe term coastal State has the meaning given
			 the term coastal state in section 304 of the Coastal Zone
			 Management Act of 1972 (16 U.S.C. 1453).
									(2)Coastal
			 watershedThe term coastal watershed means a
			 geographical area drained into or contributing water to an estuarine area, an
			 ocean, or a Great Lake, all or a portion of which is within the coastal zone
			 (as defined in section 304 of the Coastal Zone Management Act of 1972 (16
			 U.S.C. 1453)).
									(3)Shoreline
			 milesThe term shoreline miles, with respect to a
			 coastal State, means the mileage of tidal shoreline or Great Lake shoreline of
			 the coastal State, based on the most recently available data from or accepted
			 by the National Ocean Service of the National Oceanic and Atmospheric
			 Administration.
									(c)Distribution
									(1)In
			 generalThe Administrator shall distribute, in accordance with
			 this section, funding for coastal State adaptation under subsection (d).
									(2)AllocationThe
			 funding available for allocation under subsection (b) for a calendar year shall
			 be distributed among coastal States, as follows:
										(A)25 percent based on the
			 proportion that—
											(i)the number of shoreline
			 miles of a coastal State; bears to
											(ii)the total number of
			 shoreline miles of all coastal States.
											(B)25 percent based on the
			 proportion that—
											(i)the population of a
			 coastal State; bears to
											(ii)the total population of
			 all coastal States.
											(C)50 percent divided
			 equally among all coastal States.
										(d)Use of funding
									(1)In
			 generalDuring any calendar year, a coastal State receiving
			 funding under this section may use the funding only for projects and activities
			 to plan for and address the impacts of climate change in the coastal watershed,
			 including—
										(A)to address the impacts of
			 climate change with respect to—
											(i)accelerated sea level
			 rise and lake level changes;
											(ii)shoreline
			 erosion;
											(iii)increased storm
			 frequency or intensity;
											(iv)changes in rainfall or
			 other precipitation; and
											(v)related flooding;
											(B)to identify and develop
			 plans to protect, or, as necessary or applicable, to relocate public facilities
			 and infrastructure, coastal resources of national significance, public energy
			 facilities, or other public water uses located in the coastal watershed that
			 are affected by climate change, including strategies that protect or restore
			 natural infrastructure, if the plans—
											(i)ensure full consideration
			 and undertake, to the maximum extent practicable, initiatives that—
												(I)protect or enhance
			 natural ecosystem functions, including protection, maintenance, or restoration
			 of natural infrastructure, natural buffer zones, or natural shorelines (such as
			 wetlands, reefs, and barrier islands) to buffer communities from floodwaters or
			 storms, watershed protection to maintain water quality and groundwater
			 recharge, or floodplain restoration to improve natural flood control capacity;
			 or
												(II)use nonstructural
			 approaches, including practices that utilize, enhance, or mimic the natural
			 hydrologic cycle processes of infiltration, evapotranspiration, and reuse;
			 and
												(ii)are consistent with
			 Federal conservation and environmental laws and, to the maximum extent
			 practicable, avoid environmental degradation;
											(C)to research and collect
			 data using, or on matters such as—
											(i)historical shoreline
			 position maps;
											(ii)historical shoreline
			 erosion rates;
											(iii)inventories of
			 shoreline features and conditions;
											(iv)acquisition of
			 high-resolution topography and bathymetry;
											(v)sea level rise inundation
			 models;
											(vi)storm surge sea level
			 rise linked inundation models;
											(vii)shoreline change
			 modeling based on sea level rise projections;
											(viii)sea level rise
			 vulnerability analyses and socioeconomic studies; and
											(ix)environmental and
			 habitat changes associated with sea level rise; and
											(D)to respond to—
											(i)changes in chemical
			 characteristics (including ocean acidification) and physical characteristics
			 (including thermal stratification) of marine systems;
											(ii)sea level rise threats
			 to groundwater aquifers, including—
												(I)saltwater intrusion;
			 and
												(II)unsaturated zone
			 thinning;
												(iii)increased harmful algae
			 blooms;
											(iv)spread of invasive
			 species;
											(v)coastal habitat
			 loss;
											(vi)species migrations;
			 and
											(vii)marine, estuarine, and
			 freshwater ecosystem changes associated with climate change.
											(2)ExecutionPriority
			 to plan and carry out projects and activities under this subsection shall be
			 given to State coastal agencies, as determined in accordance with State
			 law.
									(3)CoordinationIn
			 carrying out this subsection, a coastal State shall coordinate with other
			 statewide or tribal climate change efforts and climate change efforts to
			 promote cooperation and in order to avoid duplication of such efforts.
									(e)ReportNot
			 later than 1 year after the date on which a State receives funds under this
			 section, and biennially thereafter until such time as the funding is fully
			 expended, the State shall submit to the Administrator, or the heads of such
			 other Federal agencies as the President may designate, a report that—
									(1)provides a full
			 accounting for the State’s use of funding distributed under this section,
			 including a description of the projects and activities funded;
									(2)may be independent or
			 included within any report required for any State programs for greenhouse gas
			 reduction and climate adaptation; and
									(3)is available to the
			 public on request.
									BPollution Reduction and
			 Investment
			IReducing global warming
			 pollution
				AReducing global warming
			 pollution
					101.Reducing global
			 warming pollutionThe Clean
			 Air Act is amended by adding after title VI (42 U.S.C. 7671 et seq.) the
			 following:
						
							VIIGlobal warming pollution reduction and
				investment program
								AGlobal warming pollution reduction goals and
				targets
									701.FindingsCongress finds that—
										(1)global warming poses a
				significant threat to the national security, economy, public health and
				welfare, and environment of the United States, as well as of other
				countries;
										(2)reviews of scientific
				studies, including by the Intergovernmental Panel on Climate Change and the
				National Academy of Sciences, demonstrate that global warming is the result of
				the combined anthropogenic greenhouse gas emissions from numerous sources of
				all types and sizes;
										(3)each increment of
				emission, when combined with other emissions, causes or contributes materially
				to the acceleration and extent of global warming and its adverse effects for
				the lifetime of such gas in the atmosphere;
										(4)accordingly, controlling
				emissions in small as well as large quantities is essential to prevent, slow
				the pace of, reduce the threats from, and mitigate global warming and its
				adverse effects;
										(5)because they induce
				global warming, greenhouse gas emissions cause or contribute to injuries to
				persons in the United States, including—
											(A)adverse health effects,
				such as disease and loss of life;
											(B)displacement of human
				populations;
											(C)damage to property and
				other interests relating to ocean levels, acidification, and ice
				changes;
											(D)severe weather and
				seasonal changes;
											(E)disruption, costs, and
				losses to business, trade, employment, farms, subsistence, aesthetic enjoyment
				of the environment, recreation, culture, and tourism;
											(F)damage to plants,
				forests, lands, and waters;
											(G)harm to wildlife and
				habitat;
											(H)scarcity of water and the
				decreased abundance of other natural resources;
											(I)worsening of tropospheric
				air pollution;
											(J)substantial threats of
				similar damage; and
											(K)other harm;
											(6)the fact that many of
				those effects and risks of future effects of global warming are widely shared
				does not minimize the adverse effects individual persons have suffered, will
				suffer, and are at risk of suffering because of global warming;
										(7)the fact that some of the
				adverse and potentially catastrophic effects of global warming are at risk of
				occurring and not a certainty does not negate the harm persons suffer from
				actions that increase the likelihood, extent, and severity of such future
				impacts;
										(8)countries of the world
				look to the United States for leadership in addressing the threat of and harm
				from global warming;
										(9)full implementation of
				this title is critical to engage other countries in an international effort to
				mitigate the threat of and harm from global warming; and
										(10)global warming and its
				adverse effects are occurring and are likely to continue and increase in
				magnitude, and to do so at a greater and more harmful rate, unless the this
				title is fully implemented and enforced in an expeditious manner.
										702.Economywide reduction
				goalsThe goals of this title,
				and the Clean Energy Jobs and American Power
				Act (and the amendments made by that Act), are to reduce steadily
				the quantity of United States greenhouse gas emissions such that—
										(1)in 2012, the quantity of
				United States greenhouse gas emissions does not exceed 97 percent of the
				quantity of United States greenhouse gas emissions in 2005;
										(2)in 2020, the quantity of
				United States greenhouse gas emissions does not exceed 80 percent of the
				quantity of United States greenhouse gas emissions in 2005;
										(3)in 2030, the quantity of
				United States greenhouse gas emissions does not exceed 58 percent of the
				quantity of United States greenhouse gas emissions in 2005; and
										(4)in 2050, the quantity of
				United States greenhouse gas emissions does not exceed 17 percent of the
				quantity of United States greenhouse gas emissions in 2005.
										703.Reduction targets for
				specified sources
										(a)In
				generalThe regulations
				issued under section 721 shall limit and reduce annually the greenhouse gas
				emissions of capped sources each calendar year beginning in 2012 such
				that—
											(1)in 2012, the quantity of
				greenhouse gas emissions from capped sources does not exceed 97 percent of the
				quantity of greenhouse gas emissions from such sources in 2005;
											(2)in 2020, the quantity of
				greenhouse gas emissions from capped sources does not exceed 80 percent of the
				quantity of greenhouse gas emissions from such sources in 2005;
											(3)in 2030, the quantity of
				greenhouse gas emissions from capped sources does not exceed 58 percent of the
				quantity of greenhouse gas emissions from such sources in 2005; and
											(4)in 2050, the quantity of
				greenhouse gas emissions from capped sources does not exceed 17 percent of the
				quantity of greenhouse gas emissions from such sources in 2005.
											(b)Definition of
				greenhouse gas emissions from such sources in 2005For purposes
				of this section, the term greenhouse gas emissions from such sources in
				2005 means emissions to which section 722 would have applied if the
				requirements of this title for the specified year had been in effect for
				2005.
										704.Supplemental pollution
				reductionsFor the purposes of
				decreasing the likelihood of catastrophic climate change, preserving tropical
				forests, building capacity to generate offset credits, and facilitating
				international action on global warming, the Administrator shall set aside a
				percentage specified in section 771(c) of the quantity of emission allowances
				established under section 721(a) for each year, to be used to achieve a
				reduction of greenhouse gas emissions from deforestation in developing
				countries in accordance with part E. In 2020, activities supported under part E
				shall provide greenhouse gas reductions in an amount equal to an additional 10
				percentage points of reductions from United States greenhouse gas emissions in
				2005. The Administrator shall distribute these allowances with respect to
				activities in countries that enter into and implement agreements or
				arrangements relating to reduced deforestation as described in section
				753(a)(2).
									705.Review and program
				recommendations
										(a)In
				generalThe Administrator shall, in consultation with appropriate
				Federal agencies, submit to Congress a report not later than July 1, 2013, and
				every 4 years thereafter, that includes—
											(1)an analysis of key
				findings based on up-to-date scientific information and data relevant to global
				climate change;
											(2)an analysis of
				capabilities to monitor and verify greenhouse gas reductions on a worldwide
				basis, including for the United States, as required under the
				Clean Energy Jobs and American Power
				Act (and the amendments made by that Act);
											(3)an analysis of the status
				of worldwide greenhouse gas reduction efforts, including implementation of the
				Clean Energy Jobs and American Power
				Act and other policies, both domestic and international, for
				reducing greenhouse gas emissions, preventing dangerous atmospheric
				concentrations of greenhouse gases, preventing significant irreversible
				consequences of climate change, and reducing vulnerability to the impacts of
				climate change; and
											(4)an analysis, to be
				conducted by the Secretary of Energy in accordance with subsection (f) and
				submitted to the Administrator for inclusion in each report under this
				subsection, of the technological feasibility of achieving additional reductions
				in greenhouse gas emissions.
											(b)ExceptionSubsection
				(a)(3) shall not apply to the first report submitted under subsection
				(a).
										(c)Latest scientific
				informationThe analysis required under subsection (a)(1)
				shall—
											(1)address existing
				scientific information and reports, considering, to the greatest extent
				possible, the most recent assessment report of the Intergovernmental Panel on
				Climate Change, reports by the United States Global Change Research Program,
				the Natural Resources Climate Change Adaptation Panel established under section
				365 of the Clean Energy Jobs and American
				Power Act, and Federal agencies, and the European Union’s global
				temperature data assessment;
											(2)review trends and
				projections for—
												(A)global and
				country-specific annual emissions of greenhouse gases, and cumulative
				greenhouse gas emissions produced between 1850 and the present,
				including—
													(i)global cumulative
				emissions of anthropogenic greenhouse gases;
													(ii)global annual emissions
				of anthropogenic greenhouse gases; and
													(iii)by country, annual
				total, annual per capita, and cumulative anthropogenic emissions of greenhouse
				gases for the top 50 emitting nations;
													(B)significant changes, both
				globally and by region, in annual net non-anthropogenic greenhouse gas
				emissions from natural sources, including permafrost, forests, or
				oceans;
												(C)global atmospheric
				concentrations of greenhouse gases, expressed in annual concentration units as
				well as carbon dioxide equivalents based on 100-year global warming
				potentials;
												(D)major climate forcing
				factors, such as aerosols;
												(E)global average
				temperature, expressed as seasonal and annual averages in land, ocean, and
				land-plus-ocean averages; and
												(F)sea level rise;
												(3)assess the current and
				potential impacts of global climate change on—
												(A)human populations,
				including impacts on public health, economic livelihoods, subsistence, tribal
				culture, human infrastructure, and displacement or permanent relocation due to
				flooding, severe weather, extended drought, erosion, or other ecosystem
				changes;
												(B)freshwater systems,
				including water resources for human consumption and agriculture and natural and
				managed ecosystems, flood and drought risks, and relative humidity;
												(C)the carbon cycle,
				including impacts related to the thawing of permafrost, the frequency and
				intensity of wildfire, and terrestrial and ocean carbon sinks;
												(D)ecosystems and animal and
				plant populations, including impacts on species abundance, phenology, and
				distribution;
												(E)oceans and ocean
				ecosystems, including effects on sea level, ocean acidity, ocean temperatures,
				coral reefs, ocean circulation, fisheries, and other indicators of ocean
				ecosystem health;
												(F)the cryosphere, including
				effects on ice sheet mass balance, mountain glacier mass balance, and sea-ice
				extent and volume;
												(G)changes in the intensity,
				frequency, or distribution of severe weather events, including precipitation,
				tropical cyclones, tornadoes, and severe heat waves;
												(H)agriculture and forest
				systems; and
												(I)any other indicators the
				Administrator deems appropriate;
												(4)summarize any significant
				socioeconomic impacts of climate change in the United States, including the
				territories of the United States, drawing on work by Federal agencies and the
				academic literature, including impacts on—
												(A)public health;
												(B)economic livelihoods,
				subsistence, and tribal culture;
												(C)displacement or permanent
				relocation due to flooding, severe weather, extended drought, or other
				ecosystem changes;
												(D)human infrastructure,
				including coastal infrastructure vulnerability to extreme events and sea level
				rise, river floodplain infrastructure, and sewer and water management
				systems;
												(E)agriculture and forests,
				including effects on potential growing season, distribution, and yield;
												(F)water resources for human
				consumption, agriculture and natural and managed ecosystems, flood and drought
				risks, and relative humidity;
												(G)energy supply and use;
				and
												(H)transportation;
												(5)in assessing risks and
				impacts, use a risk management framework, including both qualitative and
				quantitative measures, to assess the observed and projected impacts of current
				and future climate change, accounting for—
												(A)both monetized and
				non-monetized losses;
												(B)potential nonlinear,
				abrupt, or essentially irreversible changes in the climate system;
												(C)potential nonlinear
				increases in the cost of impacts;
												(D)potential
				low-probability, high impact events; and
												(E)whether impacts are
				transitory or essentially permanent; and
												(6)based on the findings of
				the Administrator under this section, as well as assessments produced by the
				Intergovernmental Panel on Climate Change, the United States Global Change
				Research program, and other relevant scientific entities—
												(A)describe increased risks
				to natural systems and society that would result from an increase in global
				average temperature 3.6 degrees Fahrenheit (2 degrees Celsius) above the
				pre-industrial average or an increase in atmospheric greenhouse gas
				concentrations above 450 parts per million carbon dioxide equivalent;
				and
												(B)identify and
				assess—
													(i)significant residual
				risks not avoided by the thresholds described in subparagraph (A);
													(ii)alternative thresholds
				or targets that may more effectively limit the risks identified pursuant to
				clause (i); and
													(iii)thresholds above those
				described in subparagraph (A) which significantly increase the risk of certain
				impacts or render them essentially permanent.
													(d)Status of monitoring
				and verification capabilities to evaluate greenhouse gas reduction
				effortsThe analysis required under subsection (a)(2) shall
				evaluate the capabilities of the monitoring, reporting, and verification
				systems used to quantify progress in achieving reductions in greenhouse gas
				emissions both globally and in the United States (as described in section 702),
				including—
											(1)quantification of
				emissions and emission reductions by entities participating in the pollution
				reduction and investment program under this title;
											(2)quantification of
				emissions and emission reductions by entities participating in the offset
				program under this title;
											(3)quantification of
				emission and emission reductions by entities regulated by performance
				standards;
											(4)quantification of
				aggregate net emissions and emission reductions by the United States;
				and
											(5)quantification of global
				changes in net emissions and in sources and sinks of greenhouse gases.
											(e)Status of greenhouse
				gas reduction effortsThe analysis required under subsection
				(a)(3) shall address—
											(1)whether the programs
				under the Clean Energy Jobs and American
				Power Act (and the amendments made by that Act) and other Federal
				statutes are resulting in sufficient United States greenhouse gas emission
				reductions to meet the emissions reduction goals described in section 702,
				taking into account the use of offsets; and
											(2)whether United States
				actions, taking into account international actions, commitments, and trends,
				and considering the range of plausible emissions scenarios, are sufficient to
				avoid—
												(A)atmospheric greenhouse
				gas concentrations above 450 parts per million carbon dioxide
				equivalent;
												(B)global average surface
				temperature 3.6 degrees Fahrenheit (2 degrees Celsius) above the pre-industrial
				average, or such other temperature thresholds as the Administrator deems
				appropriate; and
												(C)other temperature or
				greenhouse gas thresholds identified pursuant to subsection (c)(6)(B).
												(f)Technological
				informationThe analysis required under subsection (a)(4)
				shall—
											(1)review existing
				technological information and reports, including the most recent reports by the
				Department of Energy, the United States Global Change Research Program, the
				Intergovernmental Panel on Climate Change, and the International Energy Agency,
				and any other relevant information on technologies or practices that reduce or
				limit greenhouse gas emissions;
											(2)include the participation
				of technical experts from relevant private industry sectors;
											(3)review the current and
				future projected deployment of technologies and practices in the United States
				that reduce or limit greenhouse gas emissions, including—
												(A)technologies for capture
				and sequestration of greenhouse gases;
												(B)technologies to improve
				energy efficiency;
												(C)low- or zero-greenhouse
				gas emitting energy technologies;
												(D)low- or zero-greenhouse
				gas emitting fuels;
												(E)biological sequestration
				practices and technologies; and
												(F)any other technologies
				the Secretary determines to be relevant; and
												(4)review and compare the
				emission reduction potential, commercial viability, market penetration,
				investment trends, and deployment of the technologies described in paragraph
				(3), including—
												(A)the need for additional
				research and development, including publicly funded research and
				development;
												(B)the extent of commercial
				deployment, including, where appropriate, a comparison to the cost and level of
				deployment of conventional fossil fuel-fired energy technologies and devices;
				and
												(C)an evaluation of any
				substantial technological, legal, or market-based barriers to commercial
				deployment.
												(g)Recommendations
											(1)Latest scientific
				informationBased on the analysis described in subsection (a)(1),
				each report under subsection (a) shall identify actions that could be taken
				to—
												(A)improve the
				characterization of changes in the earth-climate system and impacts of global
				climate change;
												(B)better inform decision
				making and actions related to global climate change;
												(C)mitigate risks to natural
				and social systems; and
												(D)design policies to better
				account for climate risks.
												(2)Monitoring, reporting
				and verificationBased on the analysis described in subsection
				(a)(2), each report under subsection (a) shall identify key gaps in
				measurement, reporting, and verification capabilities and make recommendations
				to improve the accuracy and reliability of those capabilities.
											(3)Status of greenhouse
				gas reduction effortsBased on the analysis described in
				subsection (a)(3), taking into account international actions, commitments, and
				trends, and considering the range of plausible emissions scenarios, each report
				under subsection (a) shall identify—
												(A)the quantity of
				additional reductions required to meet the emissions reduction goals in section
				702;
												(B)the quantity of
				additional reductions in global greenhouse gas emissions needed to avoid the
				concentration and temperature thresholds identified in subsection (e);
				and
												(C)possible strategies and
				approaches for achieving additional reductions.
												(h)Authorization of
				appropriationsThere are
				authorized to be appropriated to carry out this section such sums as may be
				necessary.
										706.National Academy
				review
										(a)In
				generalNot later than 1 year after the date of enactment of this
				title, the Administrator shall offer to enter into a contract with the National
				Academy of Sciences (in this section referred to as the Academy)
				under which the Academy shall, not later than July 1, 2014, and every 4 years
				thereafter, submit to Congress and the Administrator a report that
				includes—
											(1)a review of the most
				recent report and recommendations issued under section 705; and
											(2)an analysis of
				technologies to achieve reductions in greenhouse gas emissions.
											(b)Failure to issue a
				reportIn the event that the Administrator has not issued all or
				part of the most recent report required under section 705, the Academy shall
				conduct its own review and analysis of the required information.
										(c)Recommendations
											(1)Latest scientific
				informationBased on the review described in subsection (a)(1),
				the Academy shall identify actions that could be taken to—
												(A)improve the
				characterization of changes in the earth-climate system and impacts of global
				climate change;
												(B)better inform decision
				making and actions related to global climate change;
												(C)mitigate risks to natural
				and social systems;
												(D)design policies to better
				account for climate risks; and
												(E)improve the accuracy and
				reliability of capabilities to monitor, report, and verify greenhouse gas
				emissions reduction efforts.
												(2)Technological
				informationBased on the analysis described in subsection (a)(2),
				the Academy shall identify—
												(A)additional emission
				reductions that may be possible as a result of technologies described in the
				analysis;
												(B)barriers to the
				deployment of such technologies; and
												(C)actions that could be
				taken to speed deployment of such technologies.
												(3)Status of greenhouse
				gas reduction effortsBased on the review described in subsection
				(a)(1), the Academy shall identify—
												(A)the quantity of
				additional reductions required to meet the emissions reduction goals described
				in section 702; and
												(B)the quantity of
				additional reductions in global greenhouse gas emissions needed to avoid the
				concentration and temperature thresholds described in section 705(c)(6)(A) or
				identified pursuant to section 705(c)(6)(B).
												(d)Authorization of
				appropriationsThere are authorized to be appropriated to carry
				out this section such sums as may be necessary.
										707.Presidential response
				and recommendationsNot later
				than July 1, 2015, and every 4 years thereafter—
										(1)the President shall
				direct relevant Federal agencies to use existing statutory authority to take
				appropriate actions identified in the reports submitted under sections 705 and
				706 and to address any shortfalls identified in such reports; and
										(2)in the event that the
				National Academy of Sciences has concluded, in the most recent report submitted
				under section 706, that the United States will not achieve the necessary
				domestic greenhouse gas emission reductions, or that global actions will not
				maintain safe global average surface temperature and atmospheric greenhouse gas
				concentration thresholds, the President shall submit to Congress a plan
				identifying domestic and international actions that will achieve necessary
				additional greenhouse gas reductions, including any recommendations for
				legislative action.
										708.Consultation with
				StatesIn the development of
				any regulations required to implement the global warming pollution and
				reduction investment program pursuant to this title, and in the implementation
				of that program, the Administrator shall consult with the States in the
				Regional Greenhouse Gas Initiative, the Western Climate Initiative, and the
				Mid-West Governors Accord.
									BDesignation and registration of greenhouse
				gases
									711.Designation of
				greenhouse gases
										(a)Greenhouse
				gasesFor purposes of this title, the following are greenhouse
				gases:
											(1)Carbon dioxide.
											(2)Methane.
											(3)Nitrous oxide.
											(4)Sulfur
				hexafluoride.
											(5)Hydrofluorocarbons from a
				chemical manufacturing process at an industrial stationary source.
											(6)Any perfluorocarbon that
				is an anthropogenic gas 1 metric ton of which makes the same or greater
				contribution to global warming over 100 years as 1 metric ton of carbon
				dioxide.
											(7)Nitrogen
				trifluoride.
											(8)Any other anthropogenic
				gas designated as a greenhouse gas by the Administrator under this
				section.
											(b)Determination on
				Administrator’s initiativeThe Administrator shall, by
				rule—
											(1)determine whether 1
				metric ton of another anthropogenic gas makes the same or greater contribution
				to global warming over 100 years as 1 metric ton of carbon dioxide;
											(2)determine the carbon dioxide equivalent
				value for each gas with respect to which the Administrator makes an affirmative
				determination under paragraph (1);
											(3)for each gas with respect to which the
				Administrator makes an affirmative determination under paragraph (1) and that
				is used as a substitute for a class I or class II substance under title VI,
				determine the extent to which to regulate that gas under section 619 and
				specify appropriate compliance obligations under section 619;
											(4)designate as a greenhouse gas for purposes
				of this title each gas for which the Administrator makes an affirmative
				determination under paragraph (1), to the extent that it is not regulated under
				section 619; and
											(5)specify the appropriate compliance
				obligations under this title for each gas designated as a greenhouse gas under
				paragraph (4).
											(c)Petitions to designate
				a greenhouse gas
											(1)In
				generalAny person may petition the Administrator to designate as
				a greenhouse gas any anthropogenic gas 1 metric ton of which makes the same or
				greater contribution to global warming over 100 years as 1 metric ton of carbon
				dioxide.
											(2)Contents of
				petitionThe petitioner shall provide sufficient data, as
				specified by rule by the Administrator, to demonstrate that the gas is likely
				to be a greenhouse gas and is likely to be produced, imported, used, or emitted
				in the United States. To the extent practicable, the petitioner shall also
				identify producers, importers, distributors, users, and emitters of the gas in
				the United States.
											(3)Review and action by
				the administratorNot later than 90 days after receipt of a
				petition under paragraph (2), the Administrator shall determine whether the
				petition is complete and notify the petitioner and the public of the
				decision.
											(4)Additional
				informationThe Administrator may require producers, importers,
				distributors, users, or emitters of the gas to provide information on the
				contribution of the gas to global warming over 100 years compared to carbon
				dioxide.
											(5)Treatment of
				petitionFor any substance
				used as a substitute for a class I or class II substance under title VI, the
				Administrator may elect to treat a petition under this subsection as a petition
				to list the substance as a class II, group II substance under section 619, and
				may require the petition to be amended to address listing criteria promulgated
				under that section.
											(6)DeterminationNot
				later than 2 years after receipt of a complete petition, the Administrator
				shall, after notice and an opportunity for comment—
												(A)issue and publish in the
				Federal Register—
													(i)a determination that 1
				metric ton of the gas does not make a contribution to global warming over 100
				years that is equal to or greater than that made by 1 metric ton of carbon
				dioxide; and
													(ii)an explanation of the
				decision; or
													(B)determine that 1 metric ton of the gas
				makes a contribution to global warming over 100 years that is equal to or
				greater than that made by 1 metric ton of carbon dioxide, and take the actions
				described in subsection (b) with respect to such gas.
												(7)Grounds for
				denialThe Administrator may not deny a petition under this
				subsection solely on the basis of inadequate Environmental Protection Agency
				resources or time for review.
											(d)Science Advisory Board
				Consultation
											(1)ConsultationThe Administrator shall—
												(A)give notice to the
				Science Advisory Board prior to making a determination under subsection (b)(1),
				(c)(6), or (e)(2)(B);
												(B)consider the written
				recommendations of the Science Advisory Board under paragraph (2) regarding the
				determination; and
												(C)consult with the Science
				Advisory Board regarding such determination, including consultation subsequent
				to receipt of such written recommendations.
												(2)Formulation of
				recommendationsUpon receipt of notice under paragraph (1)(A)
				regarding a pending determination under subsection (b)(1), (c)(6), or
				(e)(2)(B), the Science Advisory Board shall—
												(A)formulate recommendations
				regarding such determination, subject to a peer review process; and
												(B)submit such
				recommendations in writing to the Administrator.
												(e)Manufacturing and
				emission notices
											(1)Notice
				requirement
												(A)In
				generalEffective 24 months after the date of enactment of this
				title, no person may manufacture or introduce into interstate commerce a
				fluorinated gas, or emit in a calendar year a significant quantity, as
				determined by the Administrator (which in no case shall be less than
				1/2 ton of such fluorinated gas), of any fluorinated gas
				that is generated as a byproduct during the production or use of another
				fluorinated gas, unless—
													(i)the gas is designated as
				a greenhouse gas under this section or is an ozone-depleting substance listed
				as a class I or class II substance under title VI;
													(ii)the Administrator has
				determined that 1 metric ton of such gas does not make a contribution to global
				warming that is equal to or greater than that made by 1 metric ton of carbon
				dioxide; or
													(iii)the person
				manufacturing or importing the gas for distribution into interstate commerce,
				or emitting the gas, has submitted to the Administrator, at least 90 days
				before the start of such manufacture, introduction into commerce, or emission,
				a notice of such person’s manufacture, introduction into commerce, or emission
				of such gas, and the Administrator has not determined that notice or a
				substantially similar notice is incomplete.
													(B)Alternative
				complianceFor a gas that is a substitute for a class I or class
				II substance under title VI and either has been listed as acceptable for use
				under section 612 or is currently subject to evaluation under section 612, the
				Administrator may accept the notice and information provided pursuant to that
				section as fulfilling the obligation under clause (iii) of subparagraph
				(A).
												(2)Review and action by
				the Administrator
												(A)CompletenessNot later than 90 days after receipt of
				notice under paragraph (1)(A)(iii) or (B), the Administrator shall determine
				whether the notice is complete.
												(B)DeterminationIf
				the Administrator determines that the notice is complete, the Administrator
				shall, after notice and an opportunity for comment, not later than 12 months
				after receipt of the notice—
													(i)issue and publish in the
				Federal Register a determination that 1 metric ton of the gas does not make a
				contribution to global warming over 100 years that is equal to or greater than
				that made by 1 metric ton of carbon dioxide and an explanation of the decision;
				or
													(ii)determine that 1 metric ton of the gas
				makes a contribution to global warming over 100 years that is equal to or
				greater than that made by 1 metric ton of carbon dioxide, and take the actions
				described in subsection (b) with respect to such gas.
													(f)RegulationsNot
				later than one year after the date of enactment of this title, the
				Administrator shall promulgate regulations to carry out this section. Such
				regulations shall include—
											(1)requirements for the
				contents of a petition submitted under subsection (c);
											(2)requirements for the contents of a notice
				required under subsection (e); and
											(3)methods and standards for
				evaluating the carbon dioxide equivalent value of a gas.
											(g)Gases regulated under
				title VIThe Administrator shall
				not designate a gas as a greenhouse gas under this section to the extent that
				the gas is regulated under title VI.
										(h)Savings
				clauseNothing in this
				section shall be interpreted to relieve any person from complying with the
				requirements of section 612.
										712.Carbon dioxide
				equivalent value of greenhouse gases
										(a)Measure of quantity of
				greenhouse gasesAny provision of this title or title VIII that
				refers to a quantity or percentage of a quantity of greenhouse gases shall mean
				the quantity or percentage of the greenhouse gases expressed in carbon dioxide
				equivalents.
										(b)Initial
				valueExcept as provided by the Administrator under this section
				or section 711—
											(1)the carbon dioxide
				equivalent value of greenhouse gases for purposes of this Act shall be as
				follows:
												
													 CARBON DIOXIDE EQUIVALENT OF 1 TON OF LISTED
				GREENHOUSE GASES 
													
														
															Greenhouse gas (1 metric ton)Carbon dioxide equivalent
						(metric tons)
															
														
														
															Carbon dioxide1
															
															Methane25
															
															Nitrous oxide298
															
															HFC-2314,800
															
															HFC-1253,500
															
															HFC-134a1,430
															
															HFC-143a4,470
															
															HFC-152a124
															
															HFC-227ea3,220
															
															HFC-236fa9,810
															
															HFC-4310mee1,640
															
															CF47,390
															
															C2F612,200
															
															C4F108,860
															
															C6F149,300
															
															SF622,800
															
															NF317,200
															
														
													
												
												;
				and(2)the carbon dioxide
				equivalent value for purposes of this Act for any greenhouse gas not listed in
				the table under paragraph (1) shall be the 100-year Global Warming Potentials
				provided in the Intergovernmental Panel on Climate Change Fourth Assessment
				Report.
											(c)Periodic
				review
											(1)Not later than February
				1, 2017, and (except as provided in paragraph (3)) not less than every 5 years
				thereafter, the Administrator shall—
												(A)review and, if appropriate, revise the
				carbon dioxide equivalent values established under this section or section
				711(b)(2), based on a determination of the number of metric tons of carbon
				dioxide that makes the same contribution to global warming over 100 years as 1
				metric ton of each greenhouse gas; and
												(B)publish in the Federal
				Register the results of that review and any revisions.
												(2)A revised determination
				published in the Federal Register under paragraph (1)(B) shall take effect for
				greenhouse gas emissions starting on January 1 of the first calendar year
				starting at least 9 months after the date on which the revised determination
				was published.
											(3)The Administrator may
				decrease the frequency of review and revision under paragraph (1) if the
				Administrator determines that such decrease is appropriate in order to
				synchronize such review and revision with any similar review process carried
				out pursuant to the United Nations Framework Convention on Climate Change, done
				at New York on May 9, 1992, or to an agreement negotiated under that
				convention, except that in no event shall the Administrator carry out such
				review and revision any less frequently than every 10 years.
											(d)MethodologyIn
				setting carbon dioxide equivalent values, for purposes of this section or
				section 711, the Administrator shall take into account publications by the
				Intergovernmental Panel on Climate Change or a successor organization under the
				auspices of the United Nations Environmental Programme and the World
				Meteorological Organization.
										713.Greenhouse gas
				registry
										(a)DefinitionsFor purposes of this section:
											(1)Climate
				RegistryThe term
				Climate Registry means the greenhouse gas emissions registry
				jointly established and managed by more than 40 States and Indian tribes in
				2007 to collect high-quality greenhouse gas emission data from facilities,
				corporations, and other organizations to support various greenhouse gas
				emission reporting and reduction policies for the member States and Indian
				tribes.
											(2)Reporting
				entityThe term reporting entity means—
												(A)a covered entity;
												(B)an entity that—
													(i)would be a covered entity if it had
				emitted, produced, imported, manufactured, or delivered in 2008 or any
				subsequent year more than the applicable threshold level in the definition of
				covered entity in paragraph (13) of section 700; and
													(ii)has emitted, produced,
				imported, manufactured, or delivered in 2008 or any subsequent year more than
				the applicable threshold level in the definition of covered entity in paragraph
				(13) of section 700, provided that the figure of 25,000 tons of carbon dioxide
				equivalent is read instead as 10,000 tons of carbon dioxide equivalent and the
				figure of 460,000,000 cubic feet is read instead as 184,000,000 cubic
				feet;
													(C)any other entity that
				emits a greenhouse gas, or produces, imports, manufactures, or delivers
				material whose use results or may result in greenhouse gas emissions if the
				Administrator determines that reporting under this section by such entity will
				help achieve the purposes of this title or title VIII;
												(D)any vehicle fleet with
				emissions of more than 25,000 tons of carbon dioxide equivalent on an annual
				basis, if the Administrator determines that the inclusion of such fleet will
				help achieve the purposes of this title or title VIII; or
												(E)any entity that delivers
				electricity to an energy-intensive facility in an industrial sector that meets
				the energy or greenhouse gas intensity criteria in section
				764(b)(3)(B)(i).
												(b)Regulations
											(1)In
				generalNot later than 6 months after the date of enactment of
				this title, the Administrator shall issue regulations establishing a Federal
				greenhouse gas registry. Such regulations shall—
												(A)require reporting
				entities to submit to the Administrator data on—
													(i)greenhouse gas emissions
				in the United States;
													(ii)the production and
				manufacture in the United States, importation into the United States, and, at
				the discretion of the Administrator, exportation from the United States, of
				fuels and industrial gases the uses of which result or may result in greenhouse
				gas emissions;
													(iii)deliveries in the United States of natural
				gas, and any other gas meeting the specifications for commingling with natural
				gas for purposes of delivery, the combustion of which result or may result in
				greenhouse gas emissions; and
													(iv)the capture and
				sequestration of greenhouse gases;
													(B)require covered entities
				and, where appropriate, other reporting entities to submit to the Administrator
				data sufficient to ensure compliance with or implementation of the requirements
				of this title;
												(C)require reporting of
				electricity delivered to industrial sources in energy-intensive
				industries;
												(D)ensure the completeness, consistency,
				transparency, accuracy, precision, and reliability of such data;
												(E)take into account the
				best practices from the most recent Federal, State, tribal, and international
				protocols for the measurement, accounting, reporting, and verification of
				greenhouse gas emissions, including protocols from the Climate Registry and
				other mandatory State or multistate authorized programs;
												(F)take into account the
				latest scientific research;
												(G)require that, for covered entities with
				respect to greenhouse gases to which section 722 applies, and, to the extent
				determined to be appropriate by the Administrator, for covered entities with
				respect to other greenhouse gases and for other reporting entities, submitted
				data are based on—
													(i)continuous monitoring
				systems for fuel flow or emissions, such as continuous emission monitoring
				systems;
													(ii)alternative systems that are demonstrated
				as providing data with the same precision, reliability, accessibility, and
				timeliness, or, to the extent the Administrator determines is appropriate for
				reporting small amounts of emissions, the same precision, reliability, and
				accessibility and similar timeliness, as data provided by continuous monitoring
				systems for fuel flow or emissions; or
													(iii)alternative methodologies that are
				demonstrated to provide data with precision, reliability, accessibility, and
				timeliness, or, to the extent the Administrator determines is appropriate for
				reporting small amounts of emissions, precision, reliability, and
				accessibility, as similar as is technically feasible to that of data generally
				provided by continuous monitoring systems for fuel flow or emissions, if the
				Administrator determines that, with respect to a reporting entity, there is no
				continuous monitoring system or alternative system described in clause (i) or
				(ii) that is technically feasible;
													(H)require that the
				Administrator, in determining the extent to which the requirement to use
				systems or methodologies in accordance with subparagraph (G) is appropriate for
				reporting entities other than covered entities or for greenhouse gases to which
				section 722 does not apply, consider the cost of using such systems and
				methodologies, and of using other systems and methodologies that are available
				and suitable, for quantifying the emissions involved in light of the purposes
				of this title, including the goal of collecting consistent entity-wide
				data;
												(I)include methods for
				minimizing double reporting and avoiding irreconcilable double reporting of
				greenhouse gas emissions;
												(J)establish measurement
				protocols for carbon capture and sequestration systems, taking into
				consideration the regulations promulgated under section 813;
												(K)require that reporting entities provide the
				data required under this paragraph in reports submitted electronically to the
				Administrator, in such form and containing such information as may be required
				by the Administrator;
												(L)include requirements for keeping records
				supporting or related to, and protocols for auditing, submitted data;
												(M)establish consistent
				policies for calculating carbon content and greenhouse gas emissions for each
				type of fossil fuel with respect to which reporting is required;
												(N)subsequent to
				implementation of policies developed under subparagraph (M), provide for
				immediate dissemination, to States, Indian tribes, and on the Internet, of all
				data reported under this section as soon as practicable after electronic audit
				by the Administrator and any resulting correction of data, except that data
				shall not be disseminated under this subparagraph if—
													(i)its nondissemination is
				vital to the national security of the United States, as determined by the
				President; or
													(ii)it is confidential
				business information that cannot be derived from information that is otherwise
				publicly available and disclosure of which would likely cause substantial harm
				to the competitive position of the person from which the information was
				obtained, except that—
														(I)data relating to
				greenhouse gas emissions, including any upstream or verification data from
				reporting entities, shall not be considered to be confidential business
				information; and
														(II)data that is
				confidential business information shall be provided to a State or Indian tribe
				within whose jurisdiction the reporting entity is located, if—
															(aa)the State or Indian
				tribe has first provided to the Administrator a written opinion from the chief
				legal officer or counsel of the requesting State agency, or comparable tribal
				legal counsel, stating that under applicable State or tribal law, the State or
				Indian tribe has the authority to compel a business that possesses such
				information to disclose the information to the State or Indian tribe; or
															(bb)each affected business
				is informed of disclosures under this part that pertain to the business, and
				the State or Indian tribe has demonstrated to the chief legal officer of the
				Environmental Protection Agency that the use and disclosure by the State or
				Indian tribe, as applicable, of such information will be governed by State or
				tribal law and procedures that will provide adequate protection to the
				interests of affected businesses;
															(O)prescribe methods by which the
				Administrator shall, in cases in which satisfactory data are not submitted to
				the Administrator for any period of time, estimate emission, production,
				importation, manufacture, or delivery levels—
													(i)for covered entities with respect to
				greenhouse gas emissions, production, importation, manufacture, or delivery
				regulated under this title to ensure that emissions, production, importation,
				manufacture, or deliveries are not underreported, and to create a strong
				incentive for meeting data monitoring and reporting requirements—
														(I)with a conservative estimate of the highest
				emission, production, importation, manufacture, or delivery levels that may
				have occurred during the period for which data are missing; or
														(II)to the extent the
				Administrator considers appropriate, with an estimate of such levels assuming
				the unit is emitting, producing, importing, manufacturing, or delivering at a
				maximum potential level during the period, in order to ensure that such levels
				are not underreported and to create a strong incentive for meeting data
				monitoring and reporting requirements; and
														(ii)for covered entities with respect to
				greenhouse gas emissions to which section 722 does not apply and for other
				reporting entities, with a reasonable estimate of the emission, production,
				importation, manufacture, or delivery levels that may have occurred during the
				period for which data are missing;
													(P)require the designation
				of a designated representative for each reporting entity;
												(Q)require an appropriate
				certification, by the designated representative for the reporting entity, of
				accurate and complete accounting of greenhouse gas emissions, as determined by
				the Administrator; and
												(R)include requirements for other data
				necessary for accurate and complete accounting of greenhouse gas emissions, as
				determined by the Administrator, including data for quality assurance of
				monitoring systems, monitors and other measurement devices, and other data
				needed to verify reported emissions, production, importation, manufacture, or
				delivery.
												(2)Timing
												(A)Calendar years 2007
				through 2010For a base period of calendar years 2007 through
				2010, each reporting entity shall submit annual data required under this
				section to the Administrator not later than March 31, 2011. The Administrator
				may waive or modify reporting requirements for calendar years 2007 through 2010
				for categories of reporting entities to the extent that the Administrator
				determines that the reporting entities did not keep data or records necessary
				to meet reporting requirements. The Administrator may, in addition to or in
				lieu of such requirements, collect information on energy consumption and
				production.
												(B)Subsequent calendar
				yearsFor calendar year 2011 and each subsequent calendar year,
				each reporting entity shall submit quarterly data required under this section
				to the Administrator not later than 60 days after the end of the applicable
				quarter, except when the data is already being reported to the Administrator on
				an earlier timeframe for another program.
												(3)Waiver of reporting
				requirementsThe Administrator may waive reporting requirements
				under this section for specific entities to the extent that the Administrator
				determines that sufficient and equally or more reliable verified and timely
				data are available to the Administrator and the public on the Internet under
				other mandatory statutory requirements.
											(4)Alternative
				thresholdThe Administrator may, by rule, establish applicability
				thresholds for reporting under this section using alternative metrics and
				levels, provided that such metrics and levels are easier to administer and
				cover the same size and type of sources as the threshold defined in this
				section.
											(c)Interrelationship with
				other systemsIn developing the regulations issued under
				subsection (b), the Administrator shall take into account the work done by the
				Climate Registry and other mandatory State or multistate programs. Such
				regulations shall include an explanation of any major differences in approach
				between the system established under the regulations and such registries and
				programs.
										714.Perfluorocarbon and
				other nonhydrofluorocarbon fluorinated substance production regulation
										(a)DefinitionsIn
				this section:
											(1)Best achievable
				performance standardThe term best achievable performance
				standard means a limitation on total emissions based on the maximum
				degree of reduction of fluorinated gases that are greenhouse gases subject to
				regulation under this Act emitted during the production of nonhydrofluorocarbon
				fluorinated substances at covered entities that the Administrator, taking into
				consideration energy, environmental, economic impacts, and other costs,
				determines to be achievable for covered entities through application of
				production process optimization and available methods, control technologies or
				systems, and management techniques or practices.
											(2)Nonhydrofluorocarbon
				fluorinated substanceThe term nonhydrofluorocarbon
				fluorinated substance means a substance included on the list under
				subsection (d) that—
												(A)is not listed as a class
				I or class II substance under title VI; and
												(B)is not—
													(i)sulfur hexafluoride;
				or
													(ii)nitrogen
				trifluoride.
													(b)Determination by
				Administrator
											(1)In
				generalNot later than 1 year after the date of enactment of this
				section, the Administrator shall determine, based on the criteria described in
				paragraph (2), whether fluorinated gases that are greenhouse gases emitted
				during the production of nonhydrofluorocarbon fluorinated substances should be
				regulated in accordance with—
												(A)subsection (c); or
												(B)the applicable
				requirements of section 722 relating to emissions of greenhouse gases during
				fluorinated substance production at covered entities.
												(2)Criteria for
				determinationIn making the determination under paragraph (1),
				the Administrator shall take into consideration—
												(A)whether an equivalent or
				greater level of total emissions reductions could be achieved under subsection
				(c), as compared to the emissions reductions that would be achieved under the
				applicable requirements of section 722 relating to emissions of greenhouse
				gases during fluorinated substance production at covered entities; and
												(B)such other criteria as
				the Administrator determines to be appropriate.
												(c)Greenhouse gas
				emissions from nonhydrofluorocarbon fluorinated substance production
											(1)In
				generalIf the Administrator makes the determination described in
				subsection (b)(1)(A), not later than 18 months after the date of enactment of
				this section, the Administrator shall promulgate regulations applicable to
				covered entities that require fluorinated gases that are greenhouse gases
				emitted during the production of nonhydrofluorocarbon fluorinated substances at
				those covered entities to meet the best achievable performance standard.
											(2)Best achievable
				performance standard reviewThe Administrator shall, at the
				discretion of the Administrator—
												(A)not later than 2 years
				after the date of establishment of a best achievable performance standard, and
				every 2 years thereafter—
													(i)review the best
				achievable performance standard; and
													(ii)as necessary, establish
				a more stringent best available performance standard that reduces emissions, to
				the maximum extent practicable, in accordance with the economy-wide reduction
				goals referred to in section 702; or
													(B)not later than 2 years
				after the date of establishment of a best achievable performance standard, and
				every 10 years thereafter, establish a 10-year schedule under which each
				applicable covered entity shall incrementally implement a more stringent best
				achievable performance standard that reduces, to the maximum extent
				practicable, emissions in accordance with the economy-wide reduction goals
				referred to in section 702.
												(3)ExclusivityIf
				the Administrator makes the determination described in subsection (b)(1)(A),
				the requirements of this subsection relating to control of emissions of
				fluorinated gases that are greenhouse gases during the production of
				nonhydrofluorocarbon fluorinated substances shall apply in lieu of the
				requirements of section 722 relating to emissions of fluorinated gases that are
				greenhouse gases during fluorinated substance production at covered
				entities.
											(d)List of
				nonhydrofluorocarbon fluorinated substances
											(1)Initial
				listIf the Administrator makes the determination described in
				subsection (b)(1)(A), not later than 2 years after the date of enactment of
				this section, the Administrator shall publish a list of nonhydrofluorocarbon
				fluorinated substances subject to regulation under this section.
											(2)Additions to
				listThe Administrator may include on the list published under
				paragraph (1) any substance that meets the requirements described in subsection
				(a)(2).
											CProgram rules
									721.Emission
				allowances
										(a)In
				generalThe Administrator shall establish a separate quantity of
				emission allowances for each calendar year starting in 2012, in the quantities
				prescribed under subsection (e).
										(b)Identification
				numbersThe Administrator shall assign to each emission allowance
				established under subsection (a) a unique identification number that includes
				the vintage year for that emission allowance.
										(c)Legal status of
				emission allowances
											(1)In
				generalAn allowance established by the Administrator under this
				title does not constitute a property right.
											(2)Termination or
				limitationNothing in this Act or any other provision of law
				shall be construed to limit or alter the authority of the United States,
				including the Administrator acting pursuant to statutory authority, to
				terminate or limit allowances, offset credits, or term offset credits.
											(3)Other provisions
				unaffectedExcept as
				otherwise specified in this Act, nothing in this Act relating to allowances,
				offset credits, or term offset credits established or issued under this title
				shall affect the application of any other provision of law to a covered entity,
				or the responsibility for a covered entity to comply with any such provision of
				law.
											(d)Savings
				provisionNothing in this
				part shall be construed as requiring a change of any kind in any State or
				tribal law regulating electric utility rates and charges, or as affecting any
				State or tribal law regarding such State regulation, or as limiting State or
				tribal regulation (including any prudency review) under such a State or tribal
				law. Nothing in this part shall be construed as modifying the Federal Power Act
				(16 U.S.C. 791a et seq.) or as affecting the authority of the Federal Energy
				Regulatory Commission under that Act. Nothing in this part shall be construed
				to interfere with or impair any program for competitive bidding for power
				supply in a State in which such program is established.
										(e)Allowances for each
				calendar year
											(1)In
				generalExcept as provided in
				paragraph (2), the number of emission allowances established by the
				Administrator under subsection (a) for each calendar year shall be as provided
				in the following table:
												
													
														
															Calendar
						YearEmission Allowances (MtCO2e)
															
															20124,627
															
															20134,544
															
															20145,053
															
															20155,003
															
															20165,482
															
															20175,261
															
															20185,132
															
															20195,002
															
															20204,873
															
															20214,739
															
															20224,605
															
															20234,471
															
															20244,337
															
															20254,203
															
															20264,069
															
															20273,935
															
															20283,801
															
															20293,667
															
															20303,533
															
															20313,408
															
															20323,283
															
															20333,158
															
															20343,033
															
															20352,908
															
															20362,784
															
															20372,659
															
															20382,534
															
															20392,409
															
															20402,284
															
															20412,159
															
															20422,034
															
															20431,910
															
															20441,785
															
															20451,660
															
															20461,535
															
															20471,410
															
															20481,285
															
															20491,160
															
															2050 and each calendar year
						thereafter1,035
															
														
													
												
											(2)Revision
												(A)In
				generalThe Administrator may
				adjust, in accordance with subparagraph (B), the number of emission allowances
				established pursuant to paragraph (1) if, after notice and an opportunity for
				public comment, the Administrator determines that—
													(i)United States greenhouse
				gas emissions in 2005 were other than 7,206 million metric tons carbon dioxide
				equivalent;
													(ii)if the requirements of this title for 2012
				had been in effect in 2005, section 722 would have required emission allowances
				to be held for other than 66.2 percent of United States greenhouse gas
				emissions in 2005;
													(iii)if the requirements of this title for 2014
				had been in effect in 2005, section 722 would have required emission allowances
				to be held for other than 75.6 percent of United States greenhouse gas
				emissions in 2005; or
													(iv)if the requirements of this title for 2016
				had been in effect in 2005, section 722 would have required emission allowances
				to be held for other than 84.5 percent United States greenhouse gas emissions
				in 2005.
													(B)Adjustment
				formula
													(i)In
				generalIf the Administrator
				adjusts under this paragraph the number of emission allowances established
				pursuant to paragraph (1), the number of emission allowances the Administrator
				establishes for any given calendar year shall equal the product of—
														(I)United States greenhouse
				gas emissions in 2005, expressed in tons of carbon dioxide equivalent;
														(II)the percent of United States greenhouse gas
				emissions in 2005, expressed in tons of carbon dioxide equivalent, that would
				have been subject to section 722 if the requirements of this title for the
				given calendar year had been in effect in 2005; and
														(III)the percentage set
				forth for that calendar year in section 703(a), or determined under clause (ii)
				of this subparagraph.
														(ii)TargetsIn
				applying the portion of the formula in clause (i)(III) of this subparagraph,
				for calendar years for which a percentage is not listed in section 703(a), the
				Administrator shall use a uniform annual decline in the amount of emissions
				between the years that are specified.
													(iii)Carbon dioxide
				equivalent valueIf the Administrator adjusts under this
				paragraph the number of emission allowances established pursuant to paragraph
				(1), the Administrator shall use the carbon dioxide equivalent values
				established pursuant to section 712.
													(iv)Limitation on
				adjustment timingOnce a calendar year has started, the
				Administrator may not adjust the number of emission allowances to be
				established for that calendar year.
													(C)Limitation on
				adjustment authorityThe
				Administrator may adjust under this paragraph the number of emission allowances
				to be established pursuant to paragraph (1) only once.
												(f)Compensatory
				allowance
											(1)In
				generalThe regulations promulgated under subsection (h) shall
				provide for the establishment and distribution of compensatory allowances
				for—
												(A)the destruction, in 2012
				or later, of fluorinated gases that are greenhouse gases if—
													(i)allowances or offset
				credits were retired for their production or importation; and
													(ii)such gases are not
				required to be destroyed under any other provision of law;
													(B)the nonemissive use, in 2012 or later, of
				petroleum-based or coal-based liquid or gaseous fuel, petroleum coke, natural
				gas liquid, or natural gas as a feedstock, if allowances or offset credits were
				retired for the greenhouse gases that would have been emitted from their
				combustion; and
												(C)the conversionary use, in 2012 or later, of
				fluorinated gases in a manufacturing process, including semiconductor research
				or manufacturing, if allowances or offset credits were retired for the
				production or importation of such gas.
												(2)Establishment and
				distribution
												(A)In
				generalNot later than 90
				days after the end of each calendar year, the Administrator shall establish and
				distribute to the entity taking the actions described in subparagraph (A), (B),
				or (C) of paragraph (1) a quantity of compensatory allowances equivalent to the
				number of tons of carbon dioxide equivalent of avoided emissions achieved
				through such actions. In establishing the quantity of compensatory allowances,
				the Administrator shall take into account the carbon dioxide equivalent value
				of any greenhouse gas resulting from such action.
												(B)Source of
				allowancesCompensatory allowances established under this
				subsection shall not be emission allowances established under subsection
				(a).
												(C)Identification
				numbersThe Administrator shall assign to each compensatory
				allowance established under subparagraph (A) a unique identification
				number.
												(3)DefinitionsFor purposes of this subsection—
												(A)the term
				destruction means the conversion of a greenhouse gas by thermal,
				chemical, or other means to another gas or set of gases with little or no
				carbon dioxide equivalent value;
												(B)the term nonemissive use means
				the use of fossil fuel as a feedstock in an industrial or manufacturing process
				to the extent that greenhouse gases are not emitted from such process, and to
				the extent that the products of such process are not intended for use as, or to
				be contained in, a fuel; and
												(C)the term conversionary use
				means the conversion during research or manufacturing of a fluorinated gas into
				another greenhouse gas or set of gases with a lower carbon dioxide equivalent
				value.
												(4)Feedstock emissions
				study
												(A)The Administrator may conduct a study to
				determine the extent to which petroleum-based or coal-based liquid or gaseous
				fuel, petroleum coke, natural gas liquid, or natural gas are used as feedstocks
				in manufacturing processes to produce products and the greenhouse gas emissions
				resulting from such uses.
												(B)If as a result of such a
				study, the Administrator determines that the use of such products by noncovered
				sources results in substantial emissions of greenhouse gases or their
				precursors and that such emissions have not been adequately addressed under
				other requirements of this Act, the Administrator may, after notice and comment
				rulemaking, promulgate a regulation reducing compensatory allowances
				commensurately if doing so will not result in leakage.
												(g)Fluorinated gases
				assessment
											(1)In
				generalNot later than March 31, 2014, the Administrator shall
				conduct an assessment of the regulation of non-hydrofluorocarbon fluorinated
				gases under this title to determine whether the most appropriate point of
				regulation of those gases is at—
												(A)the gas manufacturer or
				importer level; or
												(B)the downstream source of
				the emissions.
												(2)Modification of
				definitionIf the Administrator determines, based on
				consideration of environmental effectiveness, cost-effectiveness,
				administrative feasibility, extent of coverage of emissions, and
				competitiveness considerations, that emissions of non-hydrofluorocarbon
				fluorinated gases can best be regulated by designating downstream emission
				sources as covered entities with compliance obligations under section 722, the
				Administrator shall—
												(A)after providing notice
				and an opportunity for comment, modify the definition of the term covered
				entity with respect to fluorinated gases (other than hydrofluorocarbons)
				accordingly; and
												(B)establish such
				requirements as are necessary to ensure compliance by the covered entities with
				the requirements of this title.
												(h)RegulationsNot later than 24 months after the date of
				enactment of this title, the Administrator shall promulgate regulations to
				carry out the provisions of this title.
										722.Prohibition of excess
				emissions
										(a)ProhibitionExcept
				as provided in subsection (c), effective January 1, 2012, each covered entity
				is prohibited from emitting greenhouse gases, and having attributable
				greenhouse gas emissions, in combination, in excess of its allowable emissions
				level. A covered entity’s allowable emissions level for each calendar year is
				the number of emission allowances (or credits or other allowances as provided
				in subsection (d)) it holds as of 12:01 a.m. on April 1 (or a later date
				established by the Administrator under subsection (j)) of the following
				calendar year.
										(b)Methods of
				demonstrating complianceExcept as otherwise provided in this
				section, the owner or operator of a covered entity shall not be considered to
				be in compliance with the prohibition in subsection (a) unless, as of 12:01
				a.m. on April 1 (or a later date established by the Administrator under
				subsection (j)) of each calendar year starting in 2013, the owner or operator
				holds a quantity of emission allowances (or credits or other allowances as
				provided in subsection (d)) at least as great as the quantity calculated as
				follows:
											(1)Electricity
				sourcesFor a covered entity described in section 700(13)(A), 1
				emission allowance for each ton of carbon dioxide equivalent of greenhouse gas
				that such covered entity emitted in the previous calendar year, excluding
				emissions resulting from the combustion of—
												(A)petroleum-based or
				coal-based liquid fuel;
												(B)natural gas
				liquid;
												(C)renewable biomass or gas
				derived from renewable biomass; or
												(D)petroleum coke.
												(2)Fuel producers and
				importersFor a covered entity described in section 700(13)(B), 1
				emission allowance for each ton of carbon dioxide equivalent of greenhouse gas
				that would be emitted from the combustion of any petroleum-based or coal-based
				liquid fuel, petroleum coke, or natural gas liquid, produced or imported by
				such covered entity during the previous calendar year for sale or distribution
				in interstate commerce, assuming no capture and sequestration of any greenhouse
				gas emissions.
											(3)Industrial gas
				producers and importersFor a covered entity described in section
				700(13)(C), 1 emission allowance for each ton of carbon dioxide equivalent of
				fossil fuel-based carbon dioxide, nitrous oxide, or any other fluorinated gas
				that is a greenhouse gas (except for nitrogen trifluoride), or any combination
				thereof, produced or imported by such covered entity during the previous
				calendar year for sale or distribution in interstate commerce.
											(4)Nitrogen trifluoride
				sourcesFor a covered entity described in section 700(13)(D), 1
				emission allowance for each ton of carbon dioxide equivalent of nitrogen
				trifluoride that such covered entity emitted in the previous calendar
				year.
											(5)Geological
				sequestration sitesFor a covered entity described in section
				700(13)(E), 1 emission allowance for each ton of carbon dioxide equivalent of
				greenhouse gas that such covered entity emitted in the previous calendar
				year.
											(6)Industrial stationary
				sourcesFor a covered entity described in section 700(13)(F),
				(G), or (H), 1 emission allowance for each ton of carbon dioxide equivalent of
				greenhouse gas that such covered entity emitted in the previous calendar year,
				excluding emissions resulting from—
												(A)the combustion of petroleum-based or
				coal-based liquid fuel;
												(B)the combustion of natural gas
				liquid;
												(C)the combustion of renewable biomass or gas
				derived from renewable biomass;
												(D)the combustion of petroleum coke; or
												(E)the use of any fluorinated gas that is a
				greenhouse gas purchased for use at that covered entity, except for nitrogen
				trifluoride.
												(7)Industrial fossil
				fuel-fired combustion devicesFor a covered entity described in
				section 700(13)(I), 1 emission allowance for each ton of carbon dioxide
				equivalent of greenhouse gas that the devices emitted in the previous calendar
				year, excluding emissions resulting from the combustion of—
												(A)petroleum-based or
				coal-based liquid fuel;
												(B)natural gas
				liquid;
												(C)renewable biomass or gas derived from
				renewable biomass; or
												(D)petroleum coke.
												(8)Natural gas local
				distribution companiesFor a covered entity described in section
				700(13)(J), 1 emission allowance for each ton of carbon dioxide equivalent of
				greenhouse gas that would be emitted from the combustion of the natural gas,
				and any other gas meeting the specifications for commingling with natural gas
				for purposes of delivery, that such entity delivered during the previous
				calendar year to customers that are not covered entities, assuming no capture
				and sequestration of that greenhouse gas.
											(9)R&D
				facilities
												(A)In
				generalFor a qualified R&D facility that emitted 25,000 tons
				per year or more carbon dioxide equivalent in the previous calendar year, 1
				emission allowance for each ton of carbon dioxide equivalent of greenhouse gas
				that such facility emitted in the previous calendar year.
												(B)TreatmentA
				qualified R&D facility shall be treated as a separate covered entity solely
				for purposes of applying the requirements of this subsection.
												(10)Algae-based
				fuelsWhere carbon dioxide
				(or another greenhouse gas) generated by a covered entity is used as an input
				in the production of algae-based fuels, the Administrator shall ensure that
				emission allowances are required to be held either for the carbon dioxide
				generated by a covered entity used to grow the algae or for the portion of the
				carbon dioxide emitted from combustion of the fuel produced from such algae
				that is attributable to carbon dioxide generated by a covered entity, but not
				for both.
											(11)Fugitive
				emissionsThe greenhouse gas emissions to which paragraphs (1),
				(4), (6), and (7) apply shall not include fugitive emissions of greenhouse gas,
				except to the extent the Administrator determines that data on the carbon
				dioxide equivalent value of greenhouse gas in the fugitive emissions can be
				provided with sufficient precision, reliability, accessibility, and timeliness
				to ensure the integrity of emission allowances, the allowance tracking system,
				and the limits on emissions.
											(12)Export
				exemptionThis section shall
				not apply to any petroleum-based or coal-based liquid fuel, petroleum coke,
				natural gas liquid, fossil fuel-based carbon dioxide, nitrous oxide, or
				fluorinated gas that is exported for sale or use.
											(13)Natural gas
				liquidsNotwithstanding subsection (a), if the owner or operator
				of a covered entity described in section 700(13)(B) that produces natural gas
				liquids does not take ownership of the liquids, and is not responsible for the
				distribution or use of the liquids in commerce, the owner of the liquids shall
				be responsible for compliance with this section, section 723, and other
				relevant sections of this title with respect to such liquids. In the
				regulations promulgated under section 721, the Administrator shall include such
				provisions with respect to such liquids as the Administrator determines are
				appropriate to determine and ensure compliance, and to penalize noncompliance.
				In such a case, the owner of the covered entity shall provide to the
				Administrator, in a manner to be determined by the Administrator, information
				regarding the quantity and ownership of liquids produced at the covered
				entity.
											(14)Application of
				multiple paragraphsFor a covered entity to which more than 1 of
				paragraphs (1) through (8) apply, all applicable paragraphs shall apply, except
				that not more than 1 emission allowance shall be required for the same
				emission.
											(c)Phase-in of
				prohibition
											(1)Industrial stationary
				sourcesThe prohibition under subsection (a) shall first apply to
				a covered entity described in section 700(13)(D), (F), (G), (H), or (I), with
				respect to emissions occurring during calendar year 2014.
											(2)Small business
				refinersThe prohibition under subsection (a) shall first apply
				to a covered entity described in section 700(13)(F)(viii) that is a small
				business refiner with respect to emissions during calendar year 2015.
											(3)Natural gas local
				distribution companiesThe prohibition under subsection (a) shall
				first apply to a covered entity described in section 700(13)(J) with respect to
				deliveries occurring during calendar year 2016.
											(d)Additional
				methodsIn addition to using the method of compliance described
				in subsection (b), a covered entity may do the following:
											(1)Offset credits
												(A)Credits
													(i)In
				generalCovered entities collectively may, in accordance with
				this paragraph, use offset credits to demonstrate compliance for up to a
				maximum of 2,000,000,000 tons of greenhouse gas emissions annually.
													(ii)Demonstration of
				complianceIn any calendar year, a covered entity may demonstrate
				compliance by holding 1 domestic offset credit or 1.25 international offset
				credits in lieu of an emission allowance, except as provided in subparagraph
				(D), up to a total number of offset credits described in subparagraph
				(B).
													(B)Applicable
				percentage
													(i)In
				generalThe total number of offset credits referred to in
				subparagraph (A)(ii) for a covered entity for a given calendar year shall be
				determined by—
														(I)dividing—
															(aa)the tons of carbon
				dioxide equivalent of greenhouse gas emissions of the covered entity (except
				for the types of emissions excluded under subparagraphs (A) through (D) of
				subsection (b)(1), subparagraphs (A) through (E) of subsection (b)(6), and
				subparagraphs (A) through (D) of subsection (b)(7)) and attributable greenhouse
				gas emissions for the year before the preceding calendar year; by
															(bb)the sum of the tons of
				carbon dioxide equivalent of greenhouse gas emissions of all covered entities
				(except for the types of emissions excluded under subparagraphs (A) through (D)
				of subsection (b)(1), subparagraphs (A) through (E) of subsection (b)(6), and
				subparagraphs (A) through (D) of subsection (b)(7)) and attributable greenhouse
				gas emissions for the year before the preceding calendar year; and
															(II)multiplying the quotient
				obtained under subclause (I) by 2,000,000,000.
														(ii)ApplicabilityClause
				(i) shall apply to a covered entity (including a covered entity that commenced
				operation during the preceding calendar year) even if the covered entity had no
				greenhouse gas emissions or attributable greenhouse gas emissions described in
				that clause.
													(iii)Offset
				creditsNot more than 3/4 of the applicable
				percentage under this paragraph may be used by holding domestic offset credits,
				and not more than 1/4 of the applicable percentage under
				this paragraph may be used by holding international offset credits, except as
				provided in subparagraph (C).
													(C)Modified
				percentagesIf the
				Administrator determines that domestic offset credits available for use in
				demonstrating compliance in any calendar year at domestic offset prices
				generally equal to or less than allowance prices, are likely to offset less
				than 900,000,000 tons of greenhouse gas emissions (measured in tons of carbon
				dioxide equivalents), the Administrator shall increase the percent of emissions
				that can be offset through the use of international offset credits (and
				decrease the percent of emissions that can be allowed through the use of
				domestic offset credits by the same amount) to reflect the amount that
				1,500,000,000 exceeds the number of domestic offset credits the Administrator
				determines is available for that year, up to a maximum of 750,000,000 tons of
				greenhouse gas emissions.
												(D)International offset
				creditsNotwithstanding subparagraph (A), to demonstrate
				compliance prior to calendar year 2018, a covered entity may use 1
				international offset credit in lieu of an emission allowance up to the amount
				permitted under this paragraph.
												(E)President’s
				recommendationThe President may make a recommendation to
				Congress as to whether the number 2,000,000,000 specified in subparagraphs (A)
				and (B) should be increased or decreased.
												(2)Term offset
				credits
												(A)In
				generalCovered entities may, in accordance with this paragraph,
				use non-expired term offset credits instead of domestic offset credits for
				purposes of temporarily demonstrating compliance with this section.
												(B)AmountThe
				combined quantity of term offset credits and domestic offset credits used by a
				covered entity to demonstrate compliance for its emissions or attributable
				greenhouse gas emissions in any given year shall not exceed the quantity of
				domestic offset credits that a covered entity is entitled to use for that year
				to demonstrate compliance in accordance with paragraph (1).
												(C)ExpirationA
				term offset credit shall expire in the year after its term ends. The term of a
				term offset credit shall be calculated by adding to the year of issuance the
				number of years equal to the length of the crediting period for the practice or
				project for which the term offset credit was issued, but in no case shall be
				later than the date 5 years from the date of issuance.
												(D)Demonstrating
				compliance upon expiration of term offset creditWith respect to
				the emissions for which a covered entity is using term offset credits to
				demonstrate compliance temporarily with this section, the owner or operator of
				a covered entity shall not be considered to be in compliance with the
				prohibition in subsection (a) unless, as of 12:01 a.m. on April 1 (or a later
				date established by the Administrator under subsection (j)) of the calendar
				year in which a term offset credit expires, the owner or operator holds—
													(i)for purposes of finally
				demonstrating compliance, an allowance or a domestic offset credit; or
													(ii)for purposes of
				temporarily demonstrating compliance, a non-expired term offset credit.
													(E)Inapplicability of
				percentage limitationsDomestic offset credits used for purposes
				of finally demonstrating compliance under this subparagraph shall not be
				subject to the percentage limitations in subparagraph (B).
												(F)Financial
				assuranceA covered entity may not use a term offset credit to
				demonstrate compliance temporarily unless it simultaneously provides to the
				Administrator financial assurance that, at the end of the term offset
				credits crediting term, the covered entity will have sufficient
				resources to obtain the quantity of allowances or credits necessary to
				demonstrate final compliance. The Administrator shall issue regulations
				establishing requirements for such financial assurance, which shall take into
				account the increased risk associated with longer crediting terms. These
				regulations shall take into account the total number of tons of carbon dioxide
				equivalent of greenhouse gas emissions for which a covered entity is
				demonstrating compliance temporarily, and may set a limit on this amount. In
				the event that a covered entity that used term offset credits to demonstrate
				compliance temporarily fails to meet the requirements of subparagraph (D) at
				the end of the term offset credits crediting term, if the financial
				assurance mechanism fails to provide to the Administrator the number of
				allowances or offset credits for which the crediting term has expired, then the
				Administrator shall retire that number of allowances with the vintage year 2
				years after the year in which the term offset credit expires in the same
				amount. Allowances so retired shall not be counted as emission allowances
				established for that calendar year under section 721(a).
												(3)International emission
				allowancesTo demonstrate compliance, a covered entity may hold
				an international emission allowance in lieu of an emission allowance, except as
				modified under section 728(d).
											(4)Compensatory
				allowancesTo demonstrate compliance, a covered entity may hold a
				compensatory allowance obtained under section 721(f) in lieu of an emission
				allowance.
											(e)Retirement of
				allowances and creditsAs soon as practicable after a deadline
				established for covered entities to demonstrate compliance with this title, the
				Administrator shall retire the quantity of allowances or credits required to be
				held under this title.
										(f)Alternative
				metricsFor categories of covered entities described in
				subparagraph (B), (C), (D), (G), (H), or (I) of section 700(13), the
				Administrator may, by rule, establish an applicability threshold for inclusion
				under those subparagraphs using an alternative metric and level, provided that
				such metric and level are easier to administer and cover the same size and type
				of sources as the threshold defined in such subparagraphs.
										(g)Threshold
				reviewFor each category of covered entities described in
				subparagraph (B), (C), (D), (G), (H), or (I) of section 700(13), the
				Administrator shall, in 2020 and once every 8 years thereafter, review the
				carbon dioxide equivalent emission thresholds that are used to define covered
				entities. After consideration of—
											(1)emissions from covered
				entities in each such category, and from other entities of the same type that
				emit less than the threshold amount for the category (including emission
				sources that commence operation after the date of enactment of this title that
				are not covered entities); and
											(2)whether greater
				greenhouse gas emission reductions can be cost-effectively achieved by lowering
				the applicable threshold,
											the
				Administrator may by rule lower such threshold to not less than 10,000 tons of
				carbon dioxide equivalent emissions. In determining the cost effectiveness of
				potential reductions from lowering the threshold for covered entities, the
				Administrator shall consider alternative regulatory greenhouse gas programs,
				including setting standards under other titles of this Act.(h)Designated
				representativesThe regulations promulgated under section 721(h)
				shall require that each covered entity, and each entity holding allowances or
				credits or receiving allowances or credits from the Administrator under this
				title, select a designated representative.
										(i)Education and
				outreach
											(1)In
				generalThe Administrator shall establish and carry out a program
				of education and outreach to assist covered entities, especially entities
				having little experience with environmental regulatory requirements similar or
				comparable to those under this title, in preparing to meet the compliance
				obligations of this title. Such program shall include education with respect to
				using markets to effectively achieve such compliance.
											(2)Failure to receive
				informationA failure to receive information or assistance under
				this subsection may not be used as a defense against an allegation of any
				violation of this title.
											(j)Adjustment of
				deadlineThe Administrator may, by rule, establish a deadline for
				demonstrating compliance, for a calendar year, later than the date provided in
				subsection (a), as necessary to ensure the availability of emissions data, but
				in no event shall the deadline be later than June 1.
										(k)Notice requirement for
				covered entities receiving natural gas from natural gas local distribution
				companiesThe owner or operator of a covered entity that takes
				delivery of natural gas from a natural gas local distribution company shall,
				not later than September 1 of each calendar year, notify such natural gas local
				distribution company in writing that such entity will qualify as a covered
				entity under this title for that calendar year.
										(l)Compliance
				obligationFor purposes of this title, the year of a compliance
				obligation is the year in which compliance is determined, not the year in which
				the greenhouse gas emissions occur or the covered entity has attributable
				greenhouse gas emissions.
										723.Penalty for
				noncompliance
										(a)EnforcementA
				violation of any prohibition of, requirement of, or regulation promulgated
				pursuant to this title shall be a violation of this Act. It shall be a
				violation of this Act for a covered entity to emit greenhouse gases, and have
				attributable greenhouse gas emissions, in combination, in excess of its
				allowable emissions level as provided in section 722(a). Each ton of carbon
				dioxide equivalent for which a covered entity fails to demonstrate compliance
				under section 722(b) shall be a separate violation. In the event that a covered
				entity fails to demonstrate compliance at the expiration of a term of offset
				credits crediting term as required by section 722(d)(2)(D), the year of the
				violation shall be the year in which the term offset credit expires.
										(b)Excess emissions
				penalty
											(1)In
				generalThe owner or operator of any covered entity that fails
				for any year to comply, on the deadline described in section 722(a) or (j),
				shall be liable for payment to the Administrator of an excess emissions penalty
				in the amount described in paragraph (2).
											(2)AmountThe
				amount of an excess emissions penalty required to be paid under paragraph (1)
				shall be equal to the product obtained by multiplying—
												(A)the tons of carbon
				dioxide equivalent of greenhouse gas emissions or attributable greenhouse gas
				emissions for which the owner or operator of a covered entity failed to comply
				under section 722(b) on the deadline; by
												(B)twice the fair market
				value of emission allowances established for emissions occurring in the
				calendar year for which the emission allowances were due.
												(3)TimingAn
				excess emissions penalty required under this subsection shall be immediately
				due and payable to the Administrator, without demand, in accordance with
				regulations promulgated by the Administrator, which shall be issued not later
				than 2 years after the date of enactment of this title.
											(4)No effect on
				liabilityAn excess emissions penalty due and payable by the
				owners or operators of a covered entity under this subsection shall not
				diminish the liability of the owners or operators for any fine, penalty, or
				assessment against the owners or operators for the same violation under any
				other provision of this Act or any other law.
											(c)Excess emissions
				allowancesThe owner or operator of a covered entity that fails
				for any year to comply on the deadline described in section 722(a) or (j) shall
				be liable to offset the covered entity’s excess combination of greenhouse gases
				emitted and attributable greenhouse gas emissions by an equal quantity of
				emission allowances during the following calendar year, or such longer period
				as the Administrator may prescribe. During the year in which the covered entity
				failed to comply, or any year thereafter, the Administrator may deduct the
				emission allowances required under this subsection to offset the covered
				entity’s excess actual or attributable emissions.
										724.Trading
										(a)Permitted
				transactionsExcept as
				otherwise provided in this title, the lawful holder of an emission allowance,
				compensatory allowance, or offset credit may, without restriction, sell,
				exchange, transfer, hold for compliance in accordance with section 722, or
				request that the Administrator retire the emission allowance, compensatory
				allowance, or offset credit.
										(b)No restriction on
				transactionsThe privilege of purchasing, holding, selling,
				exchanging, transferring, and requesting retirement of emission allowances,
				compensatory allowances, or offset credits shall not be restricted to the
				owners and operators of covered entities, except as otherwise provided in this
				title.
										(c)Effectiveness of
				allowance transfersNo
				transfer of an allowance or offset credit shall be effective for purposes of
				this title until a certification of the transfer, signed by the designated
				representative of the transferor, is received and recorded by the Administrator
				in accordance with regulations promulgated under section 721(h).
										(d)Allowance tracking
				systemThe regulations
				promulgated under section 721(h) shall include a system for issuing, recording,
				holding, and tracking allowances, offset credits, and term offset credits that
				shall specify all necessary procedures and requirements for an orderly and
				competitive functioning of the allowance and offset credit markets. Such
				regulations shall provide for appropriate publication of the information in the
				system on the Internet.
										725.Banking and
				borrowing
										(a)BankingAn
				emission allowance may be used to comply with section 722 or 723 for emissions
				in—
											(1)the vintage year for the
				allowance; or
											(2)any calendar year
				subsequent to the vintage year for the allowance.
											(b)Expiration
											(1)RegulationsThe
				Administrator may establish by regulation criteria and procedures for
				determining whether, and for implementing a determination that, the expiration
				of an allowance, credit, or term offset credit established or issued by the
				Administrator under this title, or expiration of the ability to use an
				international emission allowance to comply with section 722, is necessary to
				ensure the authenticity and integrity of allowances, credits, or term offset
				credits or the allowance tracking system.
											(2)General
				ruleAn allowance, credit, or term offset credit established or
				issued by the Administrator under this title shall not expire unless—
												(A)it is retired by the
				Administrator as required under this title; or
												(B)it is determined to
				expire or to have expired by a specific date by the Administrator in accordance
				with regulations promulgated under paragraph (1).
												(3)International emission
				allowancesThe ability to use an international emission allowance
				to comply with section 722 shall not expire unless—
												(A)the allowance is retired
				by the Administrator as required by this title; or
												(B)the ability to use such
				allowance to meet such compliance obligation requirements is determined to
				expire or to have expired by a specific date by the Administrator in accordance
				with regulations promulgated under paragraph (1).
												(c)Borrowing future
				vintage year allowances
											(1)Borrowing without
				interestIn addition to the
				uses described in subsection (a), an emission allowance may be used to comply
				with section 722(a) or 723 for emissions, production, importation, manufacture,
				or deliveries in the calendar year immediately preceding the vintage year for
				the allowance.
											(2)Borrowing with
				interest
												(A)In
				generalA covered entity may demonstrate compliance under
				subsection (b) in a specific calendar year for up to 15 percent of its
				emissions by holding emission allowances with a vintage year 1 to 5 years later
				than that calendar year.
												(B)LimitationsAn
				emission allowance borrowed pursuant to this paragraph shall be an emission
				allowance that is established by the Administrator for a specific future
				calendar year under section 721(a) and that is held by the borrower.
												(C)Prepayment of
				interestFor each emission
				allowance that an owner or operator of a covered entity borrows pursuant to
				this paragraph, such owner or operator shall, at the time it borrows the
				allowance, hold for retirement by the Administrator a quantity of emission
				allowances that is equal to the product obtained by multiplying—
													(i)0.08; by
													(ii)the number of years between the calendar
				year in which the allowance is being used to satisfy a compliance obligation
				and the vintage year of the allowance.
													726.Market Stability
				Reserve
										(a)Market Stability
				Reserve auctions
											(1)In
				generalOnce each quarter of each calendar year for which
				allowances are established under section 721(a), the Administrator shall
				auction market stability reserve allowances.
											(2)Restriction to covered
				entitiesIn each auction conducted under paragraph (1), only
				covered entities that the Administrator expects will be required to comply with
				section 722 in the following calendar year shall be eligible to make
				purchases.
											(b)Pool of emission
				allowances for market stability reserve auctions
											(1)Filling the market
				stability reserve initiallyThe Administrator shall, not later
				than 2 years after the date of enactment of this title, establish a market
				stability reserve account, and shall place in that account a quantity of
				emission allowances established under section 771(d)(9).
											(2)Supplementing the
				market stability reserveThe Administrator shall also—
												(A)at the end of each
				calendar year, transfer to the market stability reserve account each emission
				allowance that was offered for sale but not sold at any auction conducted under
				section 778; and
												(B)transfer emission
				allowances established under subsection (g) from auction proceeds, and deposit
				them into the market stability reserve, to the extent necessary to maintain the
				reserve at its original size.
												(c)Minimum market
				stability reserve auction price
											(1)In
				generalAt each market stability reserve auction, the
				Administrator shall offer emission allowances for sale beginning at a minimum
				price per emission allowance, which shall be known as the minimum market
				stability reserve auction price.
											(2)Initial minimum market
				stability reserve auction pricesThe minimum market stability reserve
				auction price shall be $28 (in constant 2005 dollars) for the market stability
				reserve auctions held in 2012. For the market stability reserve auctions held
				in 2013 through 2017, the minimum market stability reserve auction price shall
				be the market stability reserve auction price for the previous year increased
				by 5 percent plus the rate of inflation (as measured by the Consumer Price
				Index for All Urban Consumers).
											(3)Minimum market
				stability reserve auction price in subsequent yearsFor each
				market stability reserve auction held in 2018 and each year thereafter, the
				minimum market stability reserve auction price shall be the market stability
				reserve auction price for the previous year increased by 7 percent, plus the
				rate of inflation (as measured by the Consumer Price Index for All Urban
				Consumers).
											(d)Quantity of emission
				allowances released from the market stability reserve
											(1)Initial
				limitsSubject to paragraph (4), for each of calendar years 2012
				through 2016, the annual limit on the number of emission allowances from the
				market stability reserve account that may be auctioned is an amount equal to 15
				percent of the emission allowances established for that calendar year under
				section 721(a). This limit does not apply to offset credits sold on consignment
				pursuant to subsection (h).
											(2)Limits in subsequent
				yearsSubject to paragraph
				(4), for calendar year 2017 and each year thereafter, the annual limit on the
				number of emission allowances from the market stability reserve account that
				may be auctioned is an amount equal to 25 percent of the emission allowances
				established for that calendar year under section 721(a). This limit does not
				apply to offset credits sold on consignment pursuant to subsection (h).
											(3)Allocation of
				limitationOne-fourth of each year’s annual market stability
				reserve auction limit under this subsection shall be made available for auction
				in each quarter. Any allowances from the market stability reserve account that
				are made available for sale in a quarterly auction and not sold shall be rolled
				over and added to the quantity available for sale in the following quarter,
				except that allowances not sold at auction in the fourth quarter of a year
				shall not be rolled over to the following calendar year’s auctions, but shall
				be returned to the market stability reserve account.
											(4)Authority to adjust
				limitationThe Administrator may adjust the limits in paragraphs
				(1) or (2) if the Administrator determines an adjustment is required to prevent
				disruptively high prices or to preserve the integrity of the market stability
				reserve.
											(e)Purchase limit
											(1)In
				generalExcept as provided in
				paragraph (2) or (3), the annual number of emission allowances that a covered
				entity may purchase at the market stability reserve auctions in each calendar
				year shall not exceed 20 percent of the covered entity’s emissions during the
				most recent year for which allowances or credits were retired under section
				722.
											(2)2012
				limitFor calendar year 2012, the maximum aggregate number of
				emission allowances that a covered entity may purchase from that year’s market
				stability reserve auctions shall be 20 percent of the covered entity’s
				greenhouse gas emissions that the covered entity reported to the registry
				established under section 713 for 2011 and that would be subject to section
				722(a) if occurring in later calendar years.
											(3)New
				entrantsThe Administrator shall, by regulation, establish a
				separate purchase limit applicable to entities that expect to become a covered
				entity in the year of the auction, permitting them to purchase emission
				allowances at the market stability reserve auctions in their first calendar
				year of operation in an amount of at least 20 percent of their expected
				combined emissions and attributable greenhouse gas emissions for that
				year.
											(f)Delegation or
				contractPursuant to regulations under this section, the
				Administrator may, by delegation or contract, provide for the conduct of market
				stability reserve auctions under the Administrator’s supervision by other
				departments or agencies of the Federal Government or by nongovernmental
				agencies, groups, or organizations.
										(g)Use of auction
				proceeds
											(1)Deposit in market
				stability reserve FundThe proceeds from market stability reserve
				auctions shall be placed in the Market Stability Reserve Fund established by
				subsection (j), and shall be available without further appropriation or fiscal
				year limitation for the purposes described in this subsection.
											(2)Offset
				creditsThe Administrator shall use the proceeds from each market
				stability reserve auction to purchase offset credits, including domestic offset
				credits and international offset credits issued pursuant to section 744. The
				Administrator shall retire those offset credits and establish a number of
				emission allowances equal to the number of international offset credits so
				retired. Emission allowances established under this paragraph shall be in
				addition to those established under section 721(a).
											(3)Emission
				allowancesThe Administrator shall deposit emission allowances
				established under paragraph (2) in the market stability reserve, except that,
				with respect to any such emission allowances in excess of the amount necessary
				to fill the market stability reserve to its original size, the Administrator
				shall—
												(A)except as provided in subparagraph (B),
				assign a vintage year to the emission allowance, which shall be no earlier than
				the year in which the allowance is established under paragraph (2) and shall
				treat such allowances as ones that are not designated for distribution or
				auction; and
												(B)to the extent any such
				allowances cannot be assigned a vintage year because of the limitation in
				paragraph (4), retire the allowances.
												(4)LimitationIn no case may the Administrator assign
				under paragraph (3)(A) more emission allowances to a vintage year than the
				number of emission allowances from that vintage year that were placed in the
				market stability reserve account under subsection (b)(1).
											(h)Availability of offset
				credits for auction
											(1)In
				generalThe regulations promulgated under section 721(h) shall
				allow any entity holding offset credits to request that the Administrator
				include such offset credits in an upcoming market stability reserve auction.
				The regulations shall provide that—
												(A)upon sale of such offset credits, the
				Administrator shall retire those offset credits, and establish and provide to
				the purchasers a number of emission allowances equal to the number of offset
				credits so retired, which allowances shall be in addition to those established
				under section 721(a); and
												(B)for offset credits sold pursuant to this
				subsection, the proceeds for the entity that offered the offset credits for
				sale shall be the lesser of—
													(i)the average daily closing
				price for offset credits sold on registered exchanges (or if such price is
				unavailable, the average price as determined by the Administrator) during the
				six months prior to the market stability reserve auction at which they were
				auctioned, with the remaining funds collected upon the sale of the offset
				credits deposited in the Treasury; and
													(ii)the amount received for
				the offset credits at the auction.
													(2)ProceedsFor offset credits sold pursuant to this
				subsection, notwithstanding section 3302 of title 31, United States Code, or
				any other provision of law, within 90 days of receipt, the United States shall
				transfer the proceeds from the auction, as defined in paragraph (1)(D), to the
				entity that offered the offset credits for sale. No funds transferred from a
				purchaser to a seller of offset credits under this paragraph shall be held by
				any officer or employee of the United States or treated for any purpose as
				public monies.
											(3)PricingWhen the Administrator acts under this
				subsection as the agent of an entity in possession of offset credits, the
				Administrator is not obligated to obtain the highest price possible for the
				offset credits, and instead shall auction such offset credits in the same
				manner and pursuant to the same rules (except as modified in paragraph (1)) as
				set forth for auctioning market stability reserve allowances. Entities
				requesting that such offset credits be offered for sale at a market stability
				reserve auction may not set a minimum reserve price for their offset credits
				that is different than the minimum market stability reserve auction price set
				pursuant to subsection (c).
											(i)Initial
				regulationsNot later than 24 months after the date of enactment
				of this title, the Administrator shall promulgate regulations, in consultation
				with other appropriate agencies, governing the auction of allowances under this
				section. Such regulations shall include the following requirements:
											(1)Frequency; first
				auctionAuctions shall be held four times per year at regular
				intervals, with the first auction to be held no later than March 31,
				2012.
											(2)Auction
				formatAuctions shall follow a single-round, sealed-bid, uniform
				price format.
											(3)Participation;
				financial assuranceAuctions shall be open to any covered entity
				eligible to purchase emission allowances at the auction under subsection
				(a)(2), except that the Administrator may establish financial assurance
				requirements to ensure that auction participants can and will perform on their
				bids.
											(4)Disclosure of
				beneficial ownershipEach bidder in an auction shall be required
				to disclose the person or entity sponsoring or benefitting from the bidder’s
				participation in the auction if such person or entity is, in whole or in part,
				other than the bidder.
											(5)Purchase
				limitsNo person may, directly or in concert with another
				participant, purchase more than 20 percent of the allowances offered for sale
				at any quarterly auction.
											(6)Publication of
				informationAfter the auction, the Administrator shall, in a
				timely fashion, publish the identities of winning bidders, the quantity of
				allowances obtained by each winning bidder, and the auction clearing
				price.
											(7)Other
				requirementsThe Administrator may include in the regulations
				such other requirements or provisions as the Administrator, in consultation
				with other agencies as appropriate, considers appropriate to promote effective,
				efficient, transparent, and fair administration of auctions under this
				section.
											(j)Market Stability Reserve FundThere are established in the Treasury of
				the United States a fund to be known as the Market Stability Reserve
				Fund.
										(k)Revision of
				regulationsThe Administrator may, at any time, in consultation
				with other agencies as appropriate, revise the initial regulations promulgated
				under subsection (i). Such revised regulations need not meet the requirements
				identified in subsection (i) if the Administrator determines that an
				alternative auction design would be more effective, taking into account factors
				including costs of administration, transparency, fairness, and risks of
				collusion or manipulation. In determining whether and how to revise the initial
				regulations under this subsection, the Administrator shall not consider
				maximization of revenues to the Federal Government.
										727.Permits
										(a)Permit
				programFor stationary
				sources subject to title V of this Act, that are covered entities, the
				provisions of this title shall be implemented by permits issued to such covered
				entities (and enforced) in accordance with the provisions of title V, as
				modified by this title. Any such permit issued by the Administrator, or by a
				State with an approved permit program, shall require the owner or operator of a
				covered entity to hold emission allowances or offset credits at least equal to
				the total annual amount of carbon dioxide equivalents for its combined
				emissions and attributable greenhouse gas emissions to which section 722
				applies. No such permit shall be issued that is inconsistent with the
				requirements of this title, and title V as applicable. Nothing in this section
				regarding compliance plans or in title V shall be construed as affecting
				allowances or offset credits. Submission of a statement by the owner or
				operator, or the designated representative of the owners and operators, of a
				covered entity that the owners and operators will hold emission allowances or
				offset credits for the entity’s combined emissions and attributable greenhouse
				gas emissions to which section 722 applies shall be deemed to meet the proposed
				and approved planning requirements of title V. Recordation by the Administrator
				of transfers of emission allowances shall amend automatically all applicable
				proposed or approved permit applications, compliance plans, and permits.
										(b)Multiple
				ownersNo permit shall be
				issued under this section and no allowances or offset credits shall be
				disbursed under this title to a covered entity or any other person until the
				designated representative of the owners or operators has filed a certificate of
				representation with regard to matters under this title, including the holding
				and distribution of emission allowances and the proceeds of transactions
				involving emission allowances. Where there are multiple holders of a legal or
				equitable title to, or a leasehold interest in, such a covered entity or other
				entity or where a utility or industrial customer purchases power under a
				long-term power purchase contract from an independent power production facility
				that is a covered entity, the certificate shall state—
											(1)that emission allowances
				and the proceeds of transactions involving emission allowances will be deemed
				to be held or distributed in proportion to each holder’s legal, equitable,
				leasehold, or contractual reservation or entitlement; or
											(2)if such multiple holders
				have expressly provided for a different distribution of emission allowances by
				contract, that emission allowances and the proceeds of transactions involving
				emission allowances will be deemed to be held or distributed in accordance with
				the contract.
											A
				passive lessor, or a person who has an equitable interest through such lessor,
				whose rental payments are not based, either directly or indirectly, upon the
				revenues or income from the covered entity or other entity shall not be deemed
				to be a holder of a legal, equitable, leasehold, or contractual interest for
				the purpose of holding or distributing emission allowances as provided in this
				subsection, during either the term of such leasehold or thereafter, unless
				expressly provided for in the leasehold agreement. Except as otherwise provided
				in this subsection, where all legal or equitable title to or interest in a
				covered entity, or other entity, is held by a single person, the certificate
				shall state that all emission allowances received by the entity are deemed to
				be held for that person.(c)ProhibitionIt
				shall be unlawful for any person to operate any stationary source subject to
				the requirements of this section except in compliance with the terms and
				requirements of a permit issued by the Administrator or a State with an
				approved permit program in accordance with this section. For purposes of this
				subsection, compliance, as provided in section 504(f), with a permit issued
				under title V which complies with this title for covered entities shall be
				deemed compliance with this subsection as well as section 502(a).
										(d)ReliabilityNothing
				in this section or title V shall be construed as requiring termination of
				operations of a stationary source that is a covered entity for failure to have
				an approved permit, or compliance plan, that is consistent with the
				requirements in the second and fifth sentences of subsection (a) concerning the
				holding of emission allowances, compensatory allowances, international emission
				allowances, or offset allowances, except that any such covered entity may be
				subject to the applicable enforcement provision of section 113.
										(e)RegulationsThe
				Administrator shall promulgate regulations to implement this section. To
				provide for permits required under this section, each State in which one or
				more stationary sources and that are covered entities are located shall submit,
				in accordance with this section and title V, revised permit programs for
				approval.
										728.International emission
				allowances
										(a)Qualifying
				programsThe Administrator, in consultation with the Secretary of
				State, may by rule designate an international climate change program as a
				qualifying international program if—
											(1)the program is run by a
				national or supranational foreign government, and imposes a mandatory absolute
				tonnage limit on greenhouse gas emissions from 1 or more foreign countries, or
				from 1 or more economic sectors in such a country or countries; and
											(2)the program is at least
				as stringent as the program established by this title, including provisions to
				ensure at least comparable monitoring, compliance, enforcement, quality of
				offsets, and restrictions on the use of offsets.
											(b)Disqualified
				allowancesAn international emission allowance may not be held
				under section 722(d)(3) if it is in the nature of an offset instrument or
				allowance awarded based on the achievement of greenhouse gas emission
				reductions or avoidance, or greenhouse gas sequestration, that are not subject
				to the mandatory absolute tonnage limits referred to in subsection
				(a)(1).
										(c)Retirement
											(1)Entity
				certificationThe owner or operator of an entity that holds an
				international emission allowance under section 722(d)(3) shall certify to the
				Administrator that such international emission allowance has not previously
				been used to comply with any foreign, international, or domestic greenhouse gas
				regulatory program.
											(2)Retirement
												(A)Foreign and
				international regulatory entitiesThe Administrator, in
				consultation with the Secretary of State, shall seek, by whatever means
				appropriate, including agreements and technical cooperation on allowance
				tracking, to ensure that any relevant foreign, international, and domestic
				regulatory entities—
													(i)are notified of the use,
				for purposes of compliance with this title, of any international emission
				allowance; and
													(ii)provide for the
				disqualification of such international emission allowance for any subsequent
				use under the relevant foreign, international, or domestic greenhouse gas
				regulatory program, regardless of whether such use is a sale, exchange, or
				submission to satisfy a compliance obligation.
													(B)Disqualification from
				further useThe Administrator shall ensure that, once an
				international emission allowance has been disqualified or otherwise used for
				purposes of compliance with this title, such allowance shall be disqualified
				from any further use under this title.
												(d)Use
				limitationsThe Administrator may, by rule, modify the percentage
				applicable to international emission allowances under section 722(d)(3),
				consistent with the purposes of the Clean
				Energy Jobs and American Power Act.
										DOffsets
									731.Offsets Integrity
				Advisory Board
										(a)EstablishmentNot
				later than 30 days after the date of enactment of this title, the President
				shall establish an independent Offsets Integrity Advisory Board. The Advisory
				Board shall make recommendations to the President for use in promulgating and
				revising regulations under this part, and for ensuring the overall
				environmental integrity of the programs established pursuant to those
				regulations.
										(b)MembershipThe
				Advisory Board shall be comprised of at least nine members. Each member shall
				be qualified by education, training, and experience to evaluate scientific and
				technical information on matters referred to the Board under this section. The
				President shall appoint Advisory Board members, including a chair and
				vice-chair of the Advisory Board. Terms shall be 3 years in length, except for
				initial terms, which may be up to 5 years in length to allow staggering.
				Members may be reappointed only once for an additional 3-year term, and such
				second term may follow directly after a first term.
										(c)ActivitiesThe
				Advisory Board established pursuant to subsection (a) shall—
											(1)provide recommendations,
				not later than 90 days after the Advisory Board’s establishment and
				periodically thereafter, to the President regarding offset project types that
				should be considered for eligibility under section 733, taking into
				consideration relevant scientific and other issues, including—
												(A)the availability of a
				representative data set for use in developing the activity baseline;
												(B)the potential for
				accurate quantification of greenhouse gas reduction, avoidance, or
				sequestration for an offset project type;
												(C)the potential level of
				scientific and measurement uncertainty associated with an offset project
				type;
												(D)any beneficial or adverse
				environmental, public health, welfare, social, economic, or energy effects
				associated with an offset project type;
												(E)the extent to which, as
				of the date of submission of the report, the project or activity types within
				each category—
													(i)are required by law
				(including a regulation); or
													(ii)represent
				business-as-usual (absent funding from offset credits) practices for a relevant
				land area, industry sector, or forest, soil or facility type;
													(2)make available to the
				President its advice and comments on offset methodologies that should be
				considered under regulations promulgated pursuant to subsection (a) and (b) of
				section 734, including methodologies to address the issues of additionality,
				activity baselines, measurement, leakage, uncertainty, permanence, and
				environmental integrity;
											(3)make available to the
				President, and other relevant Federal agencies, its advice and comments
				regarding scientific, technical, and methodological issues specific to the
				issuance of international offset credits under section 744;
											(4)make available to the
				President, and other relevant Federal agencies, its advice and comments
				regarding scientific, technical, and methodological issues associated with the
				implementation of this part;
											(5)make available to the
				President its advice and comments on areas in which further knowledge is
				required to appraise the adequacy of existing, revised, or proposed
				methodologies for use under this part, and describe the research efforts
				necessary to provide the required information; and
											(6)make available to the
				President its advice and comments on other ways to improve or safeguard the
				environmental integrity of programs established under this part.
											(d)Scientific review of
				offset and deforestation reduction programsNot later than
				January 1, 2017, and at five-year intervals thereafter, the Advisory Board
				shall submit to the President and make available to the public an analysis of
				relevant scientific and technical information related to this part. The
				Advisory Board shall review approved and potential methodologies, scientific
				studies, offset project monitoring, offset project verification reports, and
				audits related to this part, and evaluate the net emissions effects of
				implemented offset projects. The Advisory Board shall recommend changes to
				offset methodologies, protocols, or project types, or to the overall offset
				program under this part, to ensure that offset credits issued by the President
				do not compromise the integrity of the annual emission reductions established
				under section 703, and to avoid or minimize adverse effects to human health or
				the environment.
										732.Establishment of
				offsets program
										(a)RegulationsNot later than 2 years after the date of
				enactment of this title, the President, in consultation with appropriate
				Federal agencies and taking into consideration the recommendations of the
				Advisory Board, shall promulgate regulations establishing a program for the
				issuance of offset credits in accordance with the requirements of this part.
				The President shall periodically revise these regulations as necessary to meet
				the requirements of this part.
										(b)RequirementsThe
				regulations described in subsection (a) shall—
											(1)authorize the issuance of
				offset credits with respect to qualifying offset projects that result in
				reductions or avoidance of greenhouse gas emissions, or sequestration of
				greenhouse gases;
											(2)ensure that such offset
				credits represent verifiable and additional greenhouse gas emission reductions
				or avoidance, or increases in sequestration;
											(3)ensure that offset
				credits issued for sequestration offset projects are only issued for greenhouse
				gas reductions that are permanent;
											(4)provide for the
				implementation of the requirements of this part;
											(5)include as reductions in greenhouse gases
				reductions achieved through the destruction of methane and its conversion to
				carbon dioxide, and reductions achieved through destruction of
				chlorofluorocarbons or other ozone depleting substances, if permitted by the
				President under section 619(b)(9) and subject to the conditions specified in
				section 619(b)(9), based on the carbon dioxide equivalent value of the
				substance destroyed; and
											(6)establish a process to
				accept and respond to comments from third parties regarding programs
				established under this part in a timely manner.
											(c)Coordination to
				minimize negative effectsIn promulgating and implementing
				regulations under this part, the President shall act (including by rejecting
				projects, if necessary) to avoid or minimize, to the maximum extent
				practicable, adverse effects on human health or the environment resulting from
				the implementation of offset projects under this part.
										(d)Offset
				registryThe President shall establish within the allowance
				tracking system established under section 724(d) an Offset Registry for
				qualifying offset projects and offset credits issued with respect thereto under
				this part.
										(e)Legal status of offset
				creditAn offset credit does not constitute a property
				right.
										(f)FeesThe President shall assess fees payable by
				offset project developers in an amount necessary to cover the administrative
				costs and the enforcement costs to the Environmental Protection Agency and the
				Department of Justice of carrying out the activities under this part. Amounts
				collected for such fees shall be available to the President and the Attorney
				General for carrying out the activities under this part to the extent provided
				in advance in appropriations Acts.
										(g)Secretary of
				AgricultureThe President shall designate the Secretary of
				Agriculture to serve as the lead agency in—
											(1)the implementation of
				elements of the offset program, in coordination with the Administrator, for
				agriculture and forestry projects in the United States authorized under this
				part, including project types and methodologies; and
											(2)working directly with
				farmers, ranchers, and foresters to implement agriculture and forestry
				projects.
											733.Eligible project
				types
										(a)List of eligible
				project types
											(1)In
				generalAs part of the regulations promulgated under section
				732(a), the President shall establish, and may periodically revise, a list of
				types of projects eligible to generate offset credits, including international
				offset credits, under this part.
											(2)Advisory board
				recommendationsIn determining the eligibility of project types,
				the President shall take into consideration the recommendations of the Advisory
				Board. If a list established under this section differs from the
				recommendations of the Advisory Board, the regulations promulgated under
				section 732(a) shall include a justification for the discrepancy.
											(3)Initial
				determinationThe President shall establish the initial
				eligibility list under paragraph (1) not later than one year after the date of
				enactment of this title for which there are well developed methodologies that
				the President determines would meet the criteria of section 734.
											(4)Project types to be
				considered for initial listIn determining the initial list, the
				President shall give priority to consideration of offset project types that are
				recommended by the Advisory Board, and shall consider—
												(A)methane collection and
				combustion projects at active coal mines;
												(B)methane collection and
				combustion projects at landfills;
												(C)capture of venting,
				flaring, and fugitive emissions from oil and natural gas systems;
												(D)nonlandfill methane
				collection, combustion and avoidance projects involving organic waste streams
				that would have otherwise emitted methane in the atmosphere, including manure
				management and biogas capture and combustion;
												(E)projects involving
				afforestation or reforestation of acreage not forested as of January 1,
				2009;
												(F)forest management
				resulting in an increase in forest carbon stores, including harvested wood
				products;
												(G)agricultural, grassland,
				and rangeland sequestration and management practices, including—
													(i)altered tillage
				practices, including avoided abandonment of such practices;
													(ii)winter cover cropping,
				continuous cropping, and other means to increase biomass returned to soil in
				lieu of planting followed by fallowing;
													(iii)reduction of nitrogen
				fertilizer use or increase in nitrogen use efficiency;
													(iv)reduction in the
				frequency and duration of flooding of rice paddies;
													(v)reduction in carbon
				emissions from organic soils;
													(vi)reduction in greenhouse
				gas emissions from manure and effluent;
													(vii)reduction in greenhouse
				gas emissions due to changes in animal management practices, including dietary
				modifications;
													(viii)planting and
				cultivation of permanent tree crops;
													(ix)greenhouse gas emission
				reductions from improvements and upgrades to mobile or stationary equipment
				(including engines);
													(x)practices to reduce and
				eliminate soil tillage;
													(xi)reductions in greenhouse
				gas emissions through restoration of wetlands, forestland, and grassland;
				and
													(xii)sequestration of
				greenhouse gases through management of tree crops; and
													(H)changes in carbon stocks
				attributed to land use change and forestry activities, including—
													(i)management of peatland or
				wetland;
													(ii)conservation of
				grassland and forested land;
													(iii)improved forest
				management, including accounting for carbon stored in wood products;
													(iv)reduced deforestation or
				avoided forest conversion;
													(v)urban tree-planting and
				maintenance;
													(vi)agroforestry; and
													(vii)adaptation of plant
				traits or new technologies that increase sequestration by forests.
													(5)MethodologiesIn
				issuing methodologies pursuant to section 734, the President shall give
				priority to methodologies for offset types included on the initial eligibility
				list.
											(b)Modification of
				listThe President—
											(1)shall add additional
				project types to the list not later than 2 years after the date of enactment of
				this title;
											(2)may at any time, by rule,
				add a project type to the list established under subsection (a) if the
				President, in consultation with appropriate Federal agencies and taking into
				consideration the recommendations of the Advisory Board, determines that the
				project type can generate additional reductions or avoidance of greenhouse gas
				emissions, or sequestration of greenhouse gases, subject to the requirements of
				this part;
											(3)may at any time, by rule,
				determine that a project type on the list does not meet the requirements of
				this part, and remove a project type from the list established under subsection
				(a), in consultation with appropriate Federal agencies and taking into
				consideration any recommendations of the Advisory Board; and
											(4)shall consider adding to
				or removing from the list established under subsection (a), at a minimum,
				project types proposed to the President—
												(A)by petition pursuant to
				subsection (c); or
												(B)by the Advisory
				Board.
												(c)Petition
				processAny person may petition the President to modify the list
				established under subsection (a) by adding or removing a project type pursuant
				to subsection (b). Any such petition shall include a showing by the petitioner
				that there is adequate data to establish that the project type does or does not
				meet the requirements of this part. Not later than 12 months after receipt of
				such a petition, the President shall either grant or deny the petition and
				publish a written explanation of the reasons for the President’s decision. The
				President may not deny a petition under this subsection on the basis of
				inadequate agency resources or time for review.
										734.Requirements for
				offset projects
										(a)MethodologiesAs
				part of the regulations promulgated under section 732(a), the President shall
				establish, for each type of offset project listed as eligible under section
				733, the following:
											(1)AdditionalityA
				standardized methodology for determining the additionality of greenhouse gas
				emission reductions or avoidance, or greenhouse gas sequestration, achieved by
				an offset project of that type. Such methodology shall ensure, at a minimum,
				that any greenhouse gas emission reduction or avoidance, or any greenhouse gas
				sequestration, is considered additional only to the extent that it results from
				activities that—
												(A)are not required by or
				undertaken to comply with any law, including any regulation or consent
				order;
												(B)were not commenced prior
				to January 1, 2009, except in the case of—
													(i)offset project activities
				that commenced after January 1, 2001, and were registered as of the date of
				enactment of this title under an offset program with respect to which the
				President has made an affirmative determination under section 740(a)(2);
				or
													(ii)activities that are
				readily reversible, with respect to which the President may set an alternative
				earlier date under this subparagraph that is not earlier than January 1, 2001,
				where the President determines that setting such an alternative date may
				produce an environmental benefit by removing an incentive to cease and then
				reinitiate activities that began prior to January 1, 2009;
													(C)are not receiving support
				under section 323 of division A, or section 206 of division B, of the
				Clean Energy Jobs and American Power
				Act; and
												(D)exceed the activity
				baseline established under paragraph (2).
												(2)Activity
				baselinesA standardized methodology for establishing activity
				baselines for offset projects of that type. The President shall set activity
				baselines to reflect a conservative estimate of business-as-usual performance
				or practices for the relevant type of activity such that the baseline provides
				an adequate margin of safety to ensure the environmental integrity of offsets
				calculated in reference to such baseline.
											(3)Quantification
				methodsA standardized methodology for determining the extent to
				which greenhouse gas emission reductions or avoidance, or greenhouse gas
				sequestration, achieved by an offset project of that type exceed a relevant
				activity baseline, including protocols for monitoring and accounting for
				uncertainty.
											(4)LeakageA
				standardized methodology for accounting for and mitigating potential leakage,
				if any, from an offset project of that type, taking uncertainty into
				account.
											(b)Accounting for
				reversals
											(1)Accounting
												(A)In
				generalAfter issuance of offset credits for a project, pursuant
				to section 733, the offset project developer shall, in a timely manner, report
				any reversal that occurs.
												(B)Intentional
				reversalsAn offset project developer shall not engage in
				repeated intentional reversals.
												(2)RegulationsAs
				part of the regulations promulgated under section 732(a), for each type of
				sequestration project listed under section 733, the President shall establish
				requirements to account for and address reversals, including—
												(A)a requirement to report
				any reversal with respect to an offset project for which offset credits have
				been issued under this part;
												(B)provisions to require
				emission allowances to be held in amounts to fully compensate for greenhouse
				gas emissions attributable to reversals, and to assign responsibility for
				holding such emission allowances;
												(C)provisions to discourage
				repeated intentional reversals by offset project developers, including but not
				limited to the assessment of administrative fees, temporary suspension, or
				disqualification of an offset project developer from the program; and
												(D)any other provisions the
				President determines necessary to account for and address reversals.
												(3)MechanismsThe
				President shall prescribe mechanisms to ensure that any sequestration with
				respect to which an offset credit is issued under this part results in a
				permanent net increase in sequestration, and that full account is taken of any
				actual or potential reversal of such sequestration, with an adequate margin of
				safety. The President shall prescribe at least one of the following mechanisms
				to meet the requirements of this paragraph:
												(A)An offsets reserve,
				pursuant to paragraph (4).
												(B)Insurance that provides
				for purchase and provision to the President for retirement of an amount of
				offset credits or emission allowances equal in number to the tons of carbon
				dioxide equivalents of greenhouse gas emissions released due to
				reversal.
												(C)Another mechanism that
				the President determines satisfies the requirements of this part.
												(4)Offsets
				reserve
												(A)In
				generalAn offsets reserve referred to in paragraph (3)(A) is a
				program under which, before issuance of offset credits under this part, the
				President shall subtract and reserve from the quantity to be issued a quantity
				of offset credits based on the risk of reversal. The President shall—
													(i)hold these reserved
				offset credits in the offsets reserve; and
													(ii)register the holding of
				the reserved offset credits in the Offset Registry established under section
				732(d).
													(B)Project
				reversal
													(i)In
				generalIf a reversal has occurred with respect an offset project
				for which offset credits are reserved under this paragraph, the President shall
				remove offset credits or emission allowances from the offsets reserve and
				cancel them to fully account for the tons of carbon dioxide equivalent that are
				no longer sequestered.
													(ii)Intentional
				reversalsIf the President determines that a reversal was
				intentional, the offset project developer for the relevant offset project shall
				place into the offsets reserve a quantity of offset credits, or combination of
				offset credits and emission allowances, equal in number to the number of
				reserve offset credits that were canceled due to the reversal pursuant to
				clause (i).
													(iii)Unintentional
				reversalsIf the President determines that a reversal was
				unintentional, the offset project developer for the relevant offset project
				shall place into the offsets reserve a quantity of offset credits, or
				combination of offset credits and emission allowances, equal in number to half
				the number of offset credits that were reserved for that offset project, or
				half the number of reserve offset credits that were canceled due to the
				reversal pursuant to clause (i), whichever is less.
													(iv)PetitionAny
				person may petition the President for a determination that an offsets reversal
				has occurred. Any such petition shall include a showing by the petitioner that
				there is adequate data or other evidence to support the petition. Not later
				than 90 days after the date of receipt of the petition, the President shall
				take final action determining either that the reversal has occurred or that the
				reversal has not occurred. Such determination shall be accompanied by a
				statement of the basis for the determination.
													(C)Use of reserved offset
				creditsOffset credits placed into the offsets reserve under this
				paragraph may not be used to comply with section 722.
												(5)Term offset
				credits
												(A)ApplicabilityWith
				respect to a practice listed under section 733 that sequesters greenhouse gases
				and has a crediting period of not more than 5 years, the President may address
				reversals pursuant to this paragraph in lieu of permanently accounting for
				reversals pursuant to paragraphs (2) and (3).
												(B)Accounting for
				reversalsFor such practices or projects implementing the
				practices described in subparagraph (A), the President shall require only
				reversals that occur during the crediting period to be accounted for and
				addressed pursuant to paragraphs (2) and (3).
												(C)Credits
				issuedFor practices or projects regulated pursuant to
				subparagraph (B), the President shall issue under section 737 a term offset
				credit, in lieu of an offset credit, for each ton of carbon dioxide equivalent
				that has been sequestered.
												(c)Crediting
				periods
											(1)In
				generalAs part of the regulations promulgated under section
				732(a), for each offset project type, the President shall specify a crediting
				period, and establish provisions for petitions for new crediting periods, in
				accordance with this subsection.
											(2)Duration
												(A)In
				generalThe crediting period shall be not less than 5 and not
				greater than 10 years for any project type other than those involving
				sequestration or term offsets.
												(B)Forestry
				projectsThe crediting period for a forestry offset project shall
				not exceed 20 years.
												(C)Term offset
				creditsThe crediting period for a term offset credit issued
				shall not exceed 5 years.
												(3)EligibilityAn
				offset project shall be eligible to generate offset credits under this part
				only during the project’s crediting period. During such crediting period, the
				project shall remain eligible to generate offset credits, subject to the
				methodologies and project type eligibility list that applied as of the date of
				project approval under section 735, except as provided in paragraph (4).
											(4)Petition for new
				crediting periodAn offset project developer may petition for a
				new crediting period to commence after termination of a crediting period,
				subject to the methodologies and project type eligibility list in effect at the
				time when such petition is submitted. A petition may not be submitted under
				this paragraph more than 18 months before the end of the pending crediting
				period. The President may grant such petition after public notice and
				opportunity for comment. The President may limit the number of new crediting
				periods available for projects of particular project types.
											(d)Environmental
				integrityIn establishing the requirements under this section,
				the President shall apply conservative assumptions or methods to maximize the
				certainty that the environmental integrity of the greenhouse gas limitations
				established under section 703 is not compromised.
										(e)Pre-existing
				methodologiesIn promulgating requirements under this section,
				the President shall give due consideration to methodologies for offset projects
				existing as of the date of enactment of this title.
										(f)Added project
				typesThe President shall establish methodologies described in
				subsection (a), and, as applicable, requirements and mechanisms for reversals
				as described in subsection (b), for any project type that is added to the list
				pursuant to section 733.
										735.Approval of offset
				projects
										(a)Approval
				petitionAn offset project developer shall submit an offset
				project approval petition signed by a responsible official (who shall certify
				the accuracy of the information submitted) and providing such information as
				the President requires to determine whether the offset project is eligible for
				issuance of offset credits under rules promulgated pursuant to this
				part.
										(b)TimingAn
				approval petition shall be submitted to the President under subsection (a) not
				later than the time at which an offset project’s first verification report is
				submitted under section 736.
										(c)Approval petition
				requirementsAs part of the regulations promulgated under section
				732, the President shall include provisions for, and shall specify, the
				required components of an offset project approval petition required under
				subsection (a), which shall include—
											(1)designation of an offset
				project developer;
											(2)designation of a party
				who is authorized to provide access to the appropriate officials or an
				authorized representative to the offset project; and
											(3)any other information
				that the President considers to be necessary to achieve the purposes of this
				part.
											(d)Approval and
				notificationNot later than 90 days after receiving a complete
				approval petition under subsection (a), the President shall make the approval
				petition publicly available on the internet, approve or deny the petition in
				writing, and, if the petition is denied, provide the reasons for the denial and
				make the President’s decision publicly available on the internet. After an
				offset project is approved, the offset project developer shall not be required
				to resubmit an approval petition during the offset project’s crediting period,
				except as provided in section 734(c)(4).
										(e)AppealThe
				President shall establish procedures for appeal and review of determinations
				made under subsection (d).
										(f)Voluntary preapproval
				reviewThe President may establish a voluntary preapproval review
				procedure, to allow an offset project developer to request the President to
				conduct a preliminary eligibility review for an offset project. Findings of
				such reviews shall not be binding upon the President. The voluntary preapproval
				review procedure—
											(1)shall require the offset
				project developer to submit such basic project information as the President
				requires to provide a meaningful review; and
											(2)shall require a response
				from the President not later than 6 weeks after receiving a request for review
				under this subsection.
											736.Verification of offset
				projects
										(a)In
				generalAs part of the regulations promulgated under section
				732(a), the President shall establish requirements, including protocols, for
				verification of the quantity of greenhouse gas emission reductions or
				avoidance, or sequestration of greenhouse gases, resulting from an offset
				project. The regulations shall require that an offset project developer shall
				submit a report, prepared by a third-party verifier accredited under subsection
				(d), providing such information as the President requires to determine the
				quantity of greenhouse gas emission reductions or avoidance, or sequestration
				of greenhouse gas, resulting from the offset project.
										(b)ScheduleThe
				President shall prescribe a schedule for the submission of verification reports
				under subsection (a).
										(c)Verification report
				requirementsThe President shall specify the required components
				of a verification report required under subsection (a), which shall
				include—
											(1)the name and contact
				information for a designated representative for the offset project
				developer;
											(2)the quantity of
				greenhouse gas reduced, avoided, or sequestered;
											(3)the methodologies
				applicable to the project pursuant to section 734;
											(4)a certification that the
				project meets the applicable requirements;
											(5)a certification
				establishing that the conflict of interest requirements in the regulations
				promulgated under subsection (d)(1) have been complied with; and
											(6)any other information
				that the President considers to be necessary to achieve the purposes of this
				part.
											(d)Verifier
				accreditation
											(1)In
				generalAs part of the regulations promulgated under section
				732(a), the President shall establish a process and requirements for periodic
				accreditation of third-party verifiers to ensure that such verifiers are
				professionally qualified and have no conflicts of interest with offset project
				developers.
											(2)Standards
												(A)American national
				standards institute accreditationThe President may accredit, or
				accept for purposes of accreditation under this subsection, verifiers
				accredited under the American National Standards Institute (ANSI) accreditation
				program in accordance with ISO 14065. The President shall accredit, or accept
				for accreditation, verifiers under this subparagraph only if the President
				finds that the American National Standards Institute accreditation program
				provides sufficient assurance that the requirements of this part will be
				met.
												(B)EPA
				accreditationAs part of the regulations promulgated under
				section 732(a), the President may establish accreditation standards for
				verifiers under this subsection, and may establish related training and testing
				programs and requirements.
												(3)Public
				accessibilityEach verifier meeting the requirements for
				accreditation in accordance with this subsection shall be listed in a publicly
				accessible database, which shall be maintained and updated by the
				President.
											(4)RevocationThe
				regulations concerning accreditation of third-party verifiers required under
				paragraph (1) shall establish a process for the President to revoke the
				accreditation of any third-party verifier that the President finds fails to
				maintain professional qualifications or to avoid a conflict of interest, or for
				other good cause.
											737.Issuance of offset
				credits
										(a)Determination and
				notificationNot later than 90 days after receiving a complete
				verification report under section 736, the President shall—
											(1)make the report publicly
				available on the Internet;
											(2)make a determination of
				the quantity of greenhouse gas emissions reduced or avoided, or greenhouse
				gases sequestered, resulting from an offset project approved under section 735;
				and
											(3)notify the offset project
				developer in writing of such determination and make such determination publicly
				available on the Internet.
											(b)Issuance of offset
				creditsThe President shall issue one offset credit to an offset
				project developer for each ton of carbon dioxide equivalent that the President
				has determined has been reduced, avoided, or sequestered during the period
				covered by a verification report submitted in accordance with section 736, only
				if—
											(1)the President has
				approved the offset project pursuant to section 735; and
											(2)the relevant emissions
				reduction, avoidance, or sequestration has—
												(A)already occurred, during
				the offset project’s crediting period; and
												(B)occurred after January 1,
				2009.
												(c)AppealThe
				President shall establish procedures for appeal and review of determinations
				made under subsection (a).
										(d)TimingOffset
				credits meeting the criteria established in subsection (b) shall be issued not
				later than 2 weeks following the verification determination made by the
				President under subsection (a).
										(e)RegistrationThe
				President shall assign a unique serial number to and register each offset
				credit to be issued in the Offset Registry established under section
				732(d).
										738.Audits
										(a)In
				generalThe President shall, on an ongoing basis, conduct random
				audits of offset projects and offset credits. The President shall conduct
				audits of the practices of third-party verifiers. In each year, the President
				shall conduct audits, at minimum, for a representative sample of project types
				and geographic areas.
										(b)DelegationThe
				President may delegate to a State or Indian tribe the responsibility for
				conducting audits under this section if the President finds that the program
				proposed by the State or Indian tribe provides assurances equivalent to those
				provided by the auditing program of the President, and that the integrity of
				the offset program under this part will be maintained. Nothing in this
				subsection shall prevent the President from conducting any audit the President
				considers necessary and appropriate.
										(c)Audit
				requirementsAs part of the regulations promulgated under section
				732(a), the President shall establish requirements and protocols for an
				auditing program, whether undertaken by the President or an authorized
				representative, concerning project developers, third party verifiers, and
				reports submitted by those persons, including the offset project approval
				petition and verification report. Such regulations shall include—
											(1)the components of the
				offset project, which shall be evaluated against the offset approval petition
				and the verification report;
											(2)the minimum experience or
				training of the auditors;
											(3)the form in which reports
				shall be completed;
											(4)requirements for
				delegating auditing functions to States or Indian tribes, including requiring
				periodic reports from States or Indian tribes on their auditing activities and
				findings; and
											(5)any other information
				that the appropriate officials considers to be necessary to achieve the purpose
				of the Act.
											739.Program review and
				revisionAt least once every 5
				years, the President shall review and, based on new or updated information and
				taking into consideration the recommendations of the Advisory Board, update and
				revise—
										(1)the list of eligible
				project types established under section 733;
										(2)the methodologies
				established, including specific activity baselines, under section
				734(a);
										(3)the reversal requirements
				and mechanisms established or prescribed under section 734(b);
										(4)measures to improve the
				accountability of the offsets program; and
										(5)any other requirements
				established under this part to ensure the environmental integrity and effective
				operation of this part.
										740.Early offset
				supply
										(a)Projects registered
				under other government-recognized programsExcept as provided in
				subsection (b) or (c), after public notice and opportunity for comment, the
				President shall issue one offset credit for each ton of carbon dioxide
				equivalent emissions reduced, avoided, or sequestered—
											(1)under an offset project
				that was started after January 1, 2001;
											(2)for which a credit was
				issued under any regulatory or voluntary greenhouse gas emission offset program
				that the President determines—
												(A)was established under
				State or tribal law or regulation prior to January 1, 2009, or has been
				approved by the President pursuant to subsection (e);
												(B)has developed offset
				project type standards, methodologies, and protocols through a public
				consultation process or a peer review process;
												(C)has made available to the
				public standards, methodologies, and protocols that require that credited
				emission reductions, avoidance, or sequestration are permanent, additional,
				verifiable, and enforceable;
												(D)requires that all
				emission reductions, avoidance, or sequestration be verified by a State
				regulatory agency or an accredited third-party independent verification
				body;
												(E)requires that all credits
				issued are registered in a publicly accessible registry, with individual serial
				numbers assigned for each ton of carbon dioxide equivalent emission reductions,
				avoidance, or sequestration; and
												(F)ensures that no credits
				are issued for activities for which the entity administering the program, or a
				program administrator or representative, has funded, solicited, or served as a
				fund administrator for the development of, the project or activity that caused
				the emission reduction, avoidance, or sequestration; and
												(3)for which the credit
				described in paragraph (2) is transferred to the President.
											(b)Ineligible
				creditsSubsection (a) shall not apply to offset credits that
				have expired or have been retired, canceled, or used for compliance under a
				program established under State or tribal law or regulation.
										(c)LimitationNotwithstanding
				subsection (a)(1), offset credits shall be issued under this section—
											(1)only for reductions or
				avoidance of greenhouse gas emissions, sequestration of greenhouse gases, or
				destruction of chlorofluorocarbons (subject to the conditions specified in
				section 619(b)(9) and based on the carbon dioxide equivalent value of the
				substance destroyed), that occur after January 1, 2009; and
											(2)only until the date that
				is 3 years after the date of enactment of this title, or the date that
				regulations promulgated under section 732(a) take effect, whichever occurs
				sooner.
											(d)Retirement of
				creditsThe President shall seek to ensure that offset credits
				described in subsection (a)(2) are retired for purposes of use under a program
				described in subsection (b).
										(e)Other programs
											(1)In
				generalOffset programs that either—
												(A)were not established
				under State or tribal law; or
												(B)were not established
				prior to January 1, 2009;
												but
				that otherwise meet all of the criteria of subsection (a)(2) may apply to the
				President to be approved under this subsection as an eligible program for early
				offset credits under this section.(2)ApprovalThe
				President shall approve any such program that the President determines has
				criteria and methodologies of at least equal stringency to the criteria and
				methodologies of the programs established under State or tribal law that the
				President determines meet the criteria of subsection (a)(2). The President
				shall approve types of offsets under any such program that are subject to
				criteria and methodologies of at least equal stringency to the criteria and
				methodologies for such types of offsets applied under the programs established
				under State or tribal law that the President determines meet the criteria of
				subsection (a)(2). The President shall make a determination on any application
				received under this subsection by not later than 180 days from the date of
				receipt of the application.
											741.Environmental
				considerationsIf the
				President lists forestry or other relevant land management-related offset
				projects as eligible offset project types under section 733, the President, in
				consultation with appropriate Federal agencies, shall promulgate regulations to
				establish criteria for such offset projects—
										(1)to ensure that native
				species are given primary consideration in such projects;
										(2)to enhance biological
				diversity in such projects;
										(3)to prohibit the use of
				federally designated or State-designated noxious weeds;
										(4)to prohibit the use of a
				species listed by a regional, State, or tribal invasive plant authority within
				the applicable region, State, or land of Indian tribes;
										(5)in the case of forestry
				offset projects, in accordance with widely accepted, environmentally
				sustainable forestry practices;
										(6)to ensure that the offset
				project area was not converted from native ecosystems, such as a forest,
				grassland, scrubland or wetland, to generate offsets, unless such conversation
				took place at least 10 years prior to the date of enactment of this title or
				before January 1, 2009, whichever date is earlier; and
										(7)to the maximum extent
				practicable, ensure that the use of offset credits would be eligible to satisfy
				emission reduction commitments made by the United States in multilateral
				agreements, such as the United Nations Framework Convention on Climate Change,
				done at New York on May 9, 1992 (or any successor agreement).
										742.TradingSection 724 shall apply to the trading of
				offset credits.
									743.Office of Offsets
				Integrity
										(a)EstablishmentThere
				is established within the Office of the Assistant Attorney General of the
				Environment and Natural Resources Division in the Department of Justice a
				Carbon Offsets Integrity Unit, to be headed by a Special Counsel (hereinafter
				referred to as the Special Counsel). The Carbon Offsets
				Integrity Unit and the Special Counsel shall be responsible to and shall report
				directly to the Assistant Attorney General of the Environment and Natural
				Resources Division.
										(b)AppointmentThe
				Special Counsel shall be appointed by the President, by and with the advice and
				consent of the Senate.
										(c)ResponsibilitiesThe
				Special Counsel shall—
											(1)supervise and coordinate
				investigations and civil enforcement within the Department of Justice of the
				carbon offsets program under this part;
											(2)ensure that Federal law
				relating to civil enforcement of the carbon offsets program is used to the
				fullest extent authorized; and
											(3)ensure that adequate
				resources are made available for the investigation and enforcement of civil
				violations of the carbon offsets program.
											(d)CompensationThe
				Special Counsel shall be paid at the basic pay payable for level V of the
				Executive Schedule under section 5316 of title 5, United States Code.
										(e)Assignment of
				personnelThere shall be assigned to the Carbon Offsets Integrity
				Unit such personnel as the Attorney General determines to be necessary to
				provide an appropriate level of enforcement activity in the area of carbon
				offsets.
										744.International offset
				credits
										(a)In
				generalThe Administrator, in consultation with the Secretary of
				State and the Administrator of the United States Agency for International
				Development, may issue, in accordance with this section, international offset
				credits based on activities that reduce or avoid greenhouse gas emissions, or
				increase sequestration of greenhouse gases, in a developing country. Such
				credits may be issued for projects pursuant to the requirements of this part or
				as provided in subsection (c), (d), or (e).
										(b)Issuance
											(1)RegulationsNot
				later than 2 years after the date of enactment of this title, the
				Administrator, in consultation with the Secretary of State, the Administrator
				of the United States Agency for International Development, and any other
				appropriate Federal agency, and taking into consideration the recommendations
				of the Advisory Board, shall promulgate regulations for implementing this
				section, taking into consideration specific factors relevant to the
				determination of eligible international offset project types and the
				implementation of international methodologies for each offset type approved.
				Except as otherwise provided in this section, the issuance of international
				offset credits under this section shall be subject to the requirements of this
				part.
											(2)Requirements for
				international offset creditsThe Administrator may issue
				international offset credits only if—
												(A)the United States is a
				party to a bilateral or multilateral agreement or arrangement that includes the
				country in which the project or measure achieving the relevant greenhouse gas
				emission reduction or avoidance, or greenhouse gas sequestration, has
				occurred;
												(B)such country is a
				developing country; and
												(C)such agreement or
				arrangement—
													(i)ensures that all of the
				requirements of this part apply to the issuance of international offset credits
				under this section;
													(ii)provides for the
				appropriate distribution of international offset credits issued; and
													(iii)provides that the
				offset project developer be eligible to receive service of process in the
				United States for the purpose of all civil and regulatory actions in Federal
				courts, if such service is made in accordance with the Federal rules for
				service of process in the States in which the case or regulatory action is
				brought.
													(3)Supplemental
				international offset categories
												(A)In
				generalIn order to ensure a sufficient supply of international
				offsets and to reduce the cost of compliance with this title, the Administrator
				may establish categories of international offsets in addition to those
				described in subsections (c), (d), and (e), if—
													(i)for 2 consecutive years,
				the auction price for allowances reaches the market stability reserve auction
				price under section 726(c); and
													(ii)the Administrator
				determines that the total amount of international offsets held by covered
				entities for each of the 2 years referred to in clause (i) does not exceed the
				limit on international offsets established under section
				722(d)(1)(B)(iii).
													(B)Supplemental
				categories
													(i)In
				generalAny supplemental categories of international offsets
				established pursuant to subparagraph (A) shall—
														(I)satisfy all applicable
				provisions of this part, including subsection (b)(2) of this section and
				sections 733 and 734; and
														(II)meet the criteria
				described in clause (ii).
														(ii)CriteriaThe
				criteria referred to in clause (i)(II) are that—
														(I)the country in which the
				activities in the offset category would take place has developed and is
				implementing a low carbon development plan that includes provisions for the
				activities described in the offset category;
														(II)the activities in the
				offset category are not activities included under subsection (c), (d) or (e);
				and
														(III)the activities in the
				offset category satisfy specific criteria relevant to methodologies and
				institutional and technical capacities associated with developing country
				contexts to ensure adequate treatment of leakage, additionality, and
				permanence.
														(c)Sector-based
				credits
											(1)In
				generalIn order to minimize the potential for leakage and to
				encourage countries to take nationally appropriate mitigation actions to reduce
				or avoid greenhouse gas emissions, or sequester greenhouse gases, the
				Administrator, in consultation with the Secretary of State and the
				Administrator of the United States Agency for International Development,
				shall—
												(A)identify sectors, or
				combinations of sectors, within specific countries with respect to which the
				issuance of international offset credits on a sectoral basis is appropriate;
				and
												(B)issue international
				offset credits for such sectors only on a sectoral basis.
												(2)Identification of
				sectors
												(A)General
				ruleFor purposes of paragraph (1)(A), a sectoral basis shall be
				appropriate for activities—
													(i)in countries that have
				comparatively high greenhouse gas emissions, or comparatively greater levels of
				economic development; and
													(ii)that, if located in the
				United States, would be within a sector subject to the compliance obligation
				under section 722.
													(B)FactorsIn
				determining the sectors and countries for which international offset credits
				should be awarded only on a sectoral basis, the Administrator, in consultation
				with the Secretary of State and the Administrator of the United States Agency
				for International Development, shall consider the following factors:
													(i)The country’s gross
				domestic product.
													(ii)The country’s total
				greenhouse gas emissions.
													(iii)Whether the comparable
				sector of the United States economy is covered by the compliance obligation
				under section 722.
													(iv)The heterogeneity or
				homogeneity of sources within the relevant sector.
													(v)Whether the relevant
				sector provides products or services that are sold in internationally
				competitive markets.
													(vi)The risk of leakage if
				international offset credits were issued on a project-level basis, instead of
				on a sectoral basis, for activities within the relevant sector.
													(vii)The capability of
				accurately measuring, monitoring, reporting, and verifying the performance of
				sources across the relevant sector.
													(viii)Such other factors as
				the Administrator, in consultation with the Secretary of State and the
				Administrator of the United States Agency for International Development,
				determines are appropriate to—
														(I)ensure the integrity of
				the United States greenhouse gas emissions limitations established under
				section 703; and
														(II)encourage countries to
				take nationally appropriate mitigation actions to reduce or avoid greenhouse
				gas emissions, or sequester greenhouse gases.
														(ix)The issuance of offsets
				for activities that are—
														(I)in addition to nationally
				appropriate mitigation actions taken by developing countries pursuant to the
				low-carbon development plans of the countries; and
														(II)on a sectoral
				basis.
														(3)Sectoral basis
												(A)DefinitionIn
				this subsection, the term sectoral basis means the issuance of
				international offset credits only for the quantity of sector-wide reductions or
				avoidance of greenhouse gas emissions, or sector-wide increases in
				sequestration of greenhouse gases, achieved across the relevant sector or
				sectors of the economy relative to a baseline level of emissions established in
				an agreement or arrangement described in subsection (b)(2)(A) for the
				sector.
												(B)BaselineThe
				baseline for a sector shall—
													(i)be established at levels
				of greenhouse gas emissions lower than would occur under a business-as-usual
				scenario, taking into account relevant domestic or international policies or
				incentives to reduce greenhouse gas emissions;
													(ii)be used to determine
				additionality and performance;
													(iii)account for all
				significant sources of emissions from a sector;
													(iv)be adjusted over time to
				reflect changing circumstances;
													(v)be developed taking into
				consideration such factors as—
														(I)any established emissions
				performance level for the sector;
														(II)the current performance
				of the sector in the country;
														(III)expected future trends
				of the sector in the country; and
														(IV)historical data and
				other factors to ensure additionality; and
														(vi)be designed to produce
				significant deviations from business-as-usual emissions, consistent with
				nationally appropriate mitigation commitments or actions, in a way that
				equitably contributes to meeting thresholds identified in section
				705(e)(2).
													(d)Credits issued by an
				international body
											(1)In
				generalThe Administrator, in consultation with the Secretary of
				State, may issue international offset credits in exchange for instruments in
				the nature of offset credits that are issued by an international body
				established pursuant to the United Nations Framework Convention on Climate
				Change, to a protocol to such Convention, or to a treaty that succeeds such
				Convention. The Administrator may issue international offset credits under this
				subsection only if, in addition to the requirements of subsection (b), the
				Administrator has determined that the international body that issued the
				instruments has implemented substantive and procedural requirements for the
				relevant project type that provide equal or greater assurance of the integrity
				of such instruments as is provided by the requirements of this part. Beginning
				on January 1, 2016, the Administrator shall issue no offset credit pursuant to
				this subsection if the activity generating the greenhouse gas emission
				reductions or avoidance, or greenhouse gas sequestration, occurs in a country
				and sector identified by the Administrator under subsection (c), unless the
				offset credit issued by the international body is consistent with section
				744(c).
											(2)RetirementThe
				Administrator, in consultation with the Secretary of State, shall seek, by
				whatever means appropriate, including agreements, arrangements, or technical
				cooperation with the international issuing body described in paragraph (1), to
				ensure that such body—
												(A)is notified of the
				Administrator’s issuance, under this subsection, of an international offset
				credit in exchange for an instrument issued by such international body;
				and
												(B)provides, to the extent
				feasible, for the disqualification of the instrument issued by such
				international body for subsequent use under any relevant foreign or
				international greenhouse gas regulatory program, regardless of whether such use
				is a sale, exchange, or submission to satisfy a compliance obligation.
												(e)Offsets from reduced
				deforestation
											(1)RequirementsThe
				Administrator, in accordance with the regulations promulgated under subsection
				(b)(1) and an agreement or arrangement described in subsection (b)(2)(A), shall
				issue international offset credits for greenhouse gas emission reductions
				achieved through activities to reduce deforestation only if, in addition to the
				requirements of subsection (b)—
												(A)the activity occurs
				in—
													(i)a country listed by the
				Administrator pursuant to paragraph (2);
													(ii)a state or province
				listed by the Administrator pursuant to paragraph (5); or
													(iii)a country listed by the
				Administrator pursuant to paragraph (6);
													(B)except as provided in
				paragraph (5) or (6), the quantity of the international offset credits is
				determined by comparing the national emissions from deforestation relative to a
				national deforestation baseline for that country established, in accordance
				with an agreement or arrangement described in subsection (b)(2)(A), pursuant to
				paragraph (4);
												(C)the reduction in
				emissions from deforestation has occurred before the issuance of the
				international offset credit and, taking into consideration relevant
				international standards, has been demonstrated using ground-based inventories,
				remote sensing technology, and other methodologies to ensure that all relevant
				carbon stocks are accounted;
												(D)the Administrator has
				made appropriate adjustments, such as discounting for any additional
				uncertainty, to account for circumstances specific to the country, including
				its technical capacity described in paragraph (2)(A);
												(E)the Administrator has
				determined that the country within which the activity occurs has in place a
				publicly available strategic plan that includes the criteria listed in
				paragraph (2)(C);
												(F)the activity is designed,
				carried out, and managed—
													(i)in accordance with forest
				management practices that—
														(I)improve the livelihoods
				of forest communities;
														(II)maintain the natural
				biodiversity, resilience, and carbon storage capacity of forests; and
														(III)do not adversely impact
				the permanence of forest carbon stocks or emission reductions;
														(ii)to promote or restore
				native forest species and ecosystems where practicable, and to avoid the
				introduction of invasive nonnative species;
													(iii)in a manner that gives
				due regard to the rights and interests of local communities, indigenous
				peoples, forest-dependent communities, and vulnerable social groups;
													(iv)with consultations with,
				and full participation of, local communities, indigenous peoples, and
				forest-dependent communities, in affected areas, as partners and primary
				stakeholders, prior to and during the design, planning, implementation, and
				monitoring and evaluation of activities;
													(v)with transparent and
				equitable sharing of profits and benefits derived from offset credits with
				local communities, indigenous peoples, and forest-dependent communities;
													(vi)with full transparency,
				third-party independent oversight, and public dissemination of related
				financial and contractual arrangements, and
													(vii)so that the social and
				environmental impacts of these activities are monitored and reported in
				sufficient detail to allow appropriate officials to determine compliance with
				the requirements of this section;
													(G)the reduction otherwise
				satisfies and is consistent with any relevant requirements established by an
				agreement reached under the auspices of the United Nations Framework Convention
				on Climate Change, done at New York on May 9, 1992; and
												(H)in the case that offsets
				are determined by comparing the national emissions from deforestation relative
				to a national, state-level, or province-level deforestation baseline as
				provided in paragraph (4) or (5)—
													(i)a list of activities to
				reduce deforestation is provided to the Administrator and made publicly
				available;
													(ii)the social and
				environmental impacts of these activities are monitored and reported in
				sufficient detail to allow the Administrator to determine compliance with the
				requirements of this section; and
													(iii)the distribution of
				revenues for activities to reduce deforestation is transparent, subject to
				independent third-party oversight, and publicly disseminated.
													(2)Eligible
				countriesThe Administrator, in consultation with the Secretary
				of State and the Administrator of the United States Agency for International
				Development, and in accordance with an agreement or arrangement described in
				subsection (b)(2)(A), shall establish, and periodically review and update, a
				list of the developing countries that have the capacity to participate in
				deforestation reduction activities at a national level, including—
												(A)the technical capacity to
				monitor, measure, report, and verify forest carbon fluxes for all significant
				sources of greenhouse gas emissions from deforestation with an acceptable level
				of uncertainty, as determined taking into account relevant internationally
				accepted methodologies, such as those established by the Intergovernmental
				Panel on Climate Change;
												(B)the institutional
				capacity to reduce emissions from deforestation, including strong forest
				governance and mechanisms to ensure transparency and third-party independent
				oversight of offset activities and revenues, and the transparent and equitable
				distribution of offset revenues for local actions; and
												(C)a land use or forest
				sector strategic plan that—
													(i)assesses national and
				local drivers of deforestation and forest degradation and identifies reforms to
				national policies needed to address them;
													(ii)estimates the country’s
				emissions from deforestation and forest degradation;
													(iii)identifies improvements
				in and a timeline for data collection, monitoring, and institutional capacity
				necessary to implement an effective national deforestation reduction program
				that meets the criteria set forth in this section (including a national
				deforestation baseline);
													(iv)establishes a timeline
				for implementing the program and transitioning forest-based economies to
				low-emissions development pathways with respect to emissions from forest and
				land use activities;
													(v)includes a national
				policy for consultations with, and full participation of, all stakeholders,
				especially indigenous and forest-dependent communities, in its design,
				planning, and implementation of activities, whether at the national or local
				level, to reduce deforestation in the country (including a national process for
				addressing grievances if stakeholders have been caused social, environmental,
				or economic harm);
													(vi)provides for the
				distribution of revenues for activities to reduce deforestation transparently
				and publicly, subject to independent third-party oversight; and
													(vii)includes a national
				platform or a type of registry for information relating to deforestation and
				degradation policy and program implementation processes, including a mechanism
				for the monitoring and reporting of the social and environmental impacts of
				those activities.
													(3)Protection of
				interestsWith respect to an agreement or arrangement described
				in subsection (b)(2)(A) with a country that addresses international offset
				credits under this subsection, the Administrator, in consultation with the
				Secretary of State and the Administrator of the United States Agency for
				International Development, shall undertake due diligence to ensure the
				establishment and enforcement by such country of legal regimes, processes,
				standards, and safeguards that—
												(A)give due regard to the
				rights and interests of local communities, indigenous peoples, forest-dependent
				communities, and vulnerable social groups;
												(B)promote consultations
				with, and full participation of, forest-dependent communities and indigenous
				peoples in affected areas, as partners and primary stakeholders, prior to and
				during the design, planning, implementation, and monitoring and evaluation of
				activities; and
												(C)encourage transparent and
				equitable sharing of profits and benefits derived from international offset
				credits with local communities, indigenous peoples, and forest-dependent
				communities.
												(4)National deforestation
				baselineA national deforestation baseline established under this
				subsection shall—
												(A)be national in
				scope;
												(B)be consistent with
				nationally appropriate mitigation commitments or actions with respect to
				deforestation, taking into consideration the average annual historical
				deforestation rates of the country during a period of at least 5 years, the
				applicable drivers of deforestation, and other factors to ensure that only
				reductions that are in addition to such commitments or actions will generate
				offsets;
												(C)establish a trajectory
				that would result in zero net deforestation by not later than 20 years after
				the national deforestation baseline has been established, including a spatially
				explicit land use plan that identifies intact and primary forest areas and
				managed forest areas that are to remain while the country is reaching the zero
				net deforestation trajectory;
												(D)be adjusted over time to
				take account of changing national circumstances;
												(E)be designed to account
				for all significant sources of greenhouse gas emissions from deforestation in
				the country; and
												(F)be consistent with the
				national deforestation baseline, if any, established for such country under
				section 753.
												(5)State-level or
				province-level activities
												(A)Eligible states or
				provincesThe Administrator, in consultation with the Secretary
				of State and the Administrator of the United States Agency for International
				Development, shall establish, and periodically review and update, a list of
				states or provinces in developing countries where—
													(i)the developing country is
				not included on the list of countries established pursuant to paragraph
				(6)(A);
													(ii)the State or province is
				undertaking deforestation reduction activities;
													(iii)the state or province
				has the capacity to engage in deforestation reduction activities at the state
				or province level, including—
														(I)the technical capacity to
				monitor and measure forest carbon fluxes for all significant sources of
				greenhouse gas emissions from deforestation with an acceptable amount of
				uncertainty, including a spatially explicit land use plan that identifies
				intact and primary forest areas and managed forest areas that are to remain
				while the country is reaching the zero net deforestation trajectory; and
														(II)the institutional
				capacity to reduce emissions from deforestation, including strong forest
				governance and mechanisms to deliver forest conservation resources for local
				actions;
														(iv)the state or province
				meets the eligibility criteria in paragraphs (2) and (3) for the geographic
				area under its jurisdiction; and
													(v)the country—
														(I)demonstrates that efforts
				are underway to transition to a national program within 5 years; or
														(II)in the determination of
				the Administrator, is making a good-faith effort to develop a land use or
				forest sector strategic national plan or program that meets the criteria
				described in paragraph (2)(C).
														(B)ActivitiesThe
				Administrator may issue international offset credits for greenhouse gas
				emission reductions achieved through activities to reduce deforestation at a
				state or provincial level that meet the requirements of this section. Such
				credits shall be determined by comparing the emissions from deforestation
				within that state or province relative to the state or province deforestation
				baseline for that state or province established, in accordance with an
				agreement or arrangement described in subsection (b)(2)(A), pursuant to
				subparagraph (C) of this paragraph.
												(C)State-level or
				province-level deforestation baselineA state-level or
				province-level deforestation baseline shall—
													(i)be consistent with any
				existing nationally appropriate mitigation commitments or actions for the
				country in which the activity is occurring, so that only reductions that are in
				addition to those commitments or actions will generate offsets;
													(ii)be developed taking into
				consideration the average annual historical deforestation rates of the state or
				province during a period of at least 5 years, relevant drivers of
				deforestation, and other factors to ensure additionality;
													(iii)establish a trajectory
				that would result in zero net deforestation by not later than 20 years after
				the state-level or province-level deforestation baseline has been established;
				and
													(iv)be designed to account
				for all significant sources of greenhouse gas emissions from deforestation in
				the state or province and adjusted to fully account for emissions leakage
				outside the state or province through monitoring of major forested areas in the
				host country and other areas of the host country susceptible to leakage.
													(D)Phase
				outBeginning 5 years after the first calendar year for which a
				covered entity must demonstrate compliance with section 722(a), the
				Administrator shall issue no further international offset credits for eligible
				state-level or province-level activities to reduce deforestation pursuant to
				this paragraph.
												(6)Projects and programs
				to reduce deforestation
												(A)Eligible
				countriesThe Administrator, in consultation with the Secretary
				of State and the Administrator of the United States Agency for International
				Development, shall establish, and periodically review and update, a list of
				developing countries that—
													(i)the Administrator
				determines, based on recent, credible, and reliable emissions data, account for
				less than 1 percent of global greenhouse gas emissions and less than 3 percent
				of global forest-sector and land use change greenhouse gas emissions;
													(ii)have, or in the
				determination of the Administrator are making a good faith effort to develop, a
				land use or forest sector strategic plan that meets the criteria described in
				paragraph (2)(C); and
													(iii)has made, or in the
				determination of the Administrator, is making, a good-faith effort to develop,
				through the implementation of activities under this section, a monitoring
				program for major forested areas in a host country and other areas in a host
				country susceptible to leakage, including a spatially explicit land use plan
				that identifies intact and primary forest areas and managed forest areas that
				are to remain while country is reaching the zero net deforestation
				trajectory.
													(B)ActivitiesThe
				Administrator may issue international offset credits for greenhouse gas
				emission reductions achieved through project or program level activities to
				reduce deforestation in countries listed under subparagraph (A) that meet the
				requirements of this section. The quantity of international offset credits
				shall be determined by comparing the project-level or program-level emissions
				from deforestation to a deforestation baseline for such project or program
				established pursuant to subparagraph (C).
												(C)Project-level or
				program-level baselineA project-level or program-level
				deforestation baseline shall—
													(i)be consistent with any
				existing nationally appropriate mitigation commitments or actions for the
				country in which the project or program is occurring, so that only reductions
				that are in addition to such commitments or actions will generate
				offsets;
													(ii)be developed taking into
				consideration the average annual historical deforestation rates in the project
				or program boundary during a period of at least 5 years, applicable drivers of
				deforestation, and other factors to ensure additionality;
													(iii)be designed to account
				for all significant sources of greenhouse gas emissions from deforestation in
				the project or program boundary; and
													(iv)be adjusted to fully
				account for emissions leakage outside the project or program boundary,
				including—
														(I)estimation through
				monitoring of major forested areas in a host country and other areas in a host
				country susceptible to leakage, pursuant to section 744(e)(5); and
														(II)a spatially explicit
				land use plan that identifies intact and primary forest areas and managed
				forest areas that are to remain while country is reaching the zero net
				deforestation trajectory
														(D)Phase-out
													(i)In
				generalBeginning on the date that is 8 years after the first
				calendar year for which a covered entity must demonstrate compliance with
				section 722(a), the Administrator shall issue no further international offset
				credits for project-level or program-level activities as described in this
				paragraph, except as provided in clause (ii).
													(ii)ExtensionThe
				Administrator may extend the phase out deadline for the issuance of
				international offset credits under this section by up to 5 years with respect
				to eligible activities taking place in a least developed country, which is a
				foreign country that the United Nations has identified as among the least
				developed of developing countries at the time that the Administrator determines
				to provide an extension, provided that the Administrator, in consultation with
				the Secretary of State and the Administrator of the United States Agency for
				International Development, determines the country—
														(I)lacks sufficient capacity
				to adopt and implement effective programs to achieve reductions in
				deforestation measured against national baselines;
														(II)is receiving support
				under part E to develop such capacity; and
														(III)has developed and is
				working to implement a credible national strategy or plan to reduce
				deforestation.
														(7)Offset credit
				issuanceRequirements under this subsection to issue
				international offset credits only if the quantity of the international offset
				credits is determined by reference to a national, State-level, or
				province-level deforestation baseline do not preclude the Administrator from
				issuing a portion of the total quantity of those credits directly to an offset
				project developer for use in carrying out activities in accordance with this
				section that contributed to a reduction in emissions, if that issuance is
				authorized by—
												(A)the agreement or
				arrangement described in subsection (b)(2)(A); and
												(B)if the credits are issued
				pursuant to paragraph (5), by the State or provincial government.
												(8)Expansion of
				scopeIn implementing this subsection, the Administrator, taking
				into consideration the recommendations of the Advisory Board, may expand the
				scope of creditable activities to include activities that reduce emissions from
				land use, such as those that address forest degradation or soil carbon losses
				associated with forested wetlands or peatlands.
											(f)Modification of
				requirementsIn promulgating regulations under subsection (b)(1)
				with respect to the issuance of international offset credits under subsection
				(c), (d), or (e), the Administrator, in consultation with the Secretary of
				State and the Administrator of the United States Agency for International
				Development, may modify or omit a requirement of this part (excluding the
				requirements of this section) if the Administrator determines that the
				application of that requirement to such subsection is not feasible or would
				result in the creation of offset credits that would not be eligible to satisfy
				emissions reduction commitments made by the United States pursuant to the
				United Nations Framework Convention on Climate Change, done at New York on May
				9, 1992 (or any successor agreement). In modifying or omitting such a
				requirement on the basis of infeasibility, the Administrator, in consultation
				with the Secretary of State and the Administrator of the United States Agency
				for International Development, shall ensure, with an adequate margin of safety,
				the integrity of international offset credits issued under this section and of
				the greenhouse gas emissions limitations established pursuant to section
				703.
										(g)Avoiding double
				countingThe Administrator, in consultation with the Secretary of
				State, shall seek, by whatever means appropriate, including agreements,
				arrangements, or technical cooperation, to ensure that activities on the basis
				of which international offset credits are issued under this section are not
				used for compliance with an obligation to reduce or avoid greenhouse gas
				emissions, or increase greenhouse gas sequestration, under a foreign or
				international regulatory system. In addition, no international offset credits
				shall be issued for emission reductions from activities with respect to which
				emission allowances were allocated under section 771(c) for distribution under
				part E.
										(h)LimitationThe
				Administrator shall not issue international offset credits generated by
				projects based on the destruction of
				hydrofluorocarbons.
										.
					102.DefinitionsTitle VII of the Clean Air Act (as added by
			 section 101 of this division) is amended by inserting before part A the
			 following:
						
							700.DefinitionsIn this title:
								(1)AdditionalThe term additional, when used
				with respect to reductions or avoidance of greenhouse gas emissions, or to
				sequestration of greenhouse gases, means reductions, avoidance, or
				sequestration that result in a lower level of net greenhouse gas emissions or
				atmospheric concentrations than would occur in the absence of an offset
				credit.
								(2)AdditionalityThe term additionality means
				the extent to which reductions or avoidance of greenhouse gas emissions, or
				sequestration of greenhouse gases, are additional.
								(3)Advisory
				boardThe term Advisory Board means the Offsets
				Integrity Advisory Board established under section 731.
								(4)AffiliatedThe
				term affiliated—
									(A)when used in relation to
				an entity, means owned or controlled by, or under common ownership or control
				with, another entity, as determined by the Administrator; and
									(B)when used in relation to a natural gas
				local distribution company, means owned or controlled by, or under common
				ownership or control with, another natural gas local distribution company, as
				determined by the Administrator.
									(5)AllowanceThe term allowance means a
				limited authorization to emit, or have attributable greenhouse gas emissions in
				an amount of, 1 ton of carbon dioxide equivalent of a greenhouse gas in
				accordance with this title; it includes an emission allowance, a compensatory
				allowance, or an international emission allowance.
								(6)Attributable greenhouse
				gas emissionsThe term
				attributable greenhouse gas emissions means—
									(A)for a covered entity that is a fuel
				producer or importer described in paragraph (13)(B), greenhouse gases that
				would be emitted from the combustion of any petroleum-based or coal-based
				liquid fuel, petroleum coke, or natural gas liquid, produced or imported by
				that covered entity for sale or distribution in interstate commerce, assuming
				no capture and sequestration of any greenhouse gas emissions;
									(B)for a covered entity that
				is an industrial gas producer or importer described in paragraph (13)(C), the
				tons of carbon dioxide equivalent of fossil fuel-based carbon dioxide, nitrous
				oxide, any fluorinated gas, other than nitrogen trifluoride, that is a
				greenhouse gas, or any combination thereof—
										(i)produced or imported by
				such covered entity during the previous calendar year for sale or distribution
				in interstate commerce; or
										(ii)released as fugitive
				emissions in the production of fluorinated gas; and
										(C)for a natural gas local
				distribution company described in paragraph (13)(J), greenhouse gases that
				would be emitted from the combustion of the natural gas, and any other gas
				meeting the specifications for commingling with natural gas for purposes of
				delivery, that such entity delivered during the previous calendar year to
				customers that are not covered entities, assuming no capture and sequestration
				of that greenhouse gas.
									(7)Biological
				sequestration; biologically sequesteredThe terms
				biological sequestration and biologically sequestered
				mean the removal of greenhouse gases from the atmosphere by terrestrial
				biological means, such as by growing plants, and the storage of those
				greenhouse gases in plants or soils.
								(8)Capped
				emissionsThe term
				capped emissions means greenhouse gas emissions to which section
				722 applies, including emissions from the combustion of natural gas,
				petroleum-based or coal-based liquid fuel, petroleum coke, or natural gas
				liquid to which section 722(b)(2) or (8) applies.
								(9)Capped
				sourceThe term capped source means a source that
				directly emits capped emissions.
								(10)Carbon dioxide
				equivalentThe term carbon dioxide equivalent means
				the unit of measure, expressed in metric tons, of greenhouse gases as provided
				under section 711 or 712.
								(11)Carbon
				stockThe term carbon
				stock means the quantity of carbon contained in a biological reservoir
				or system which has the capacity to accumulate or release carbon.
								(12)Compensatory
				allowanceThe term compensatory allowance means an
				allowance issued under section 721(f).
								(13)Covered
				entityThe term covered entity means each of the
				following:
									(A)Any electricity
				source.
									(B)(i)Any stationary source that produces
				petroleum-based or coal-based liquid fuel, petroleum coke, or natural gas
				liquid, the combustion of which would emit 25,000 or more tons of carbon
				dioxide equivalent, as determined by the Administrator.
										(ii)Any entity that (or any
				group of 2 or more affiliated entities that, in the aggregate) imports
				petroleum-based or coal-based liquid fuel, petroleum coke, or natural gas
				liquid, the combustion of which would emit 25,000 or more tons of carbon
				dioxide equivalent, as determined by the Administrator.
										(C)Any stationary source that produces, and
				any entity that (or any group of two or more affiliated entities that, in the
				aggregate) imports, for sale or distribution in interstate commerce, in bulk,
				or in products designated by the Administrator, in 2008 or any subsequent year
				more than 25,000 tons of carbon dioxide equivalent of—
										(i)fossil fuel-based carbon
				dioxide;
										(ii)nitrous oxide;
										(iii)perfluorocarbons;
										(iv)sulfur
				hexafluoride;
										(v)any other fluorinated
				gas, except for nitrogen trifluoride, that is a greenhouse gas, as designated
				by the Administrator under section 711(b) or (c); or
										(vi)any combination of
				greenhouse gases described in clauses (i) through (v).
										(D)Any stationary source
				that has emitted 25,000 or more tons of carbon dioxide equivalent of nitrogen
				trifluoride in 2008 or any subsequent year.
									(E)Any geologic
				sequestration site.
									(F)Any stationary source in
				the following industrial sectors:
										(i)Adipic acid
				production.
										(ii)Primary aluminum
				production.
										(iii)Ammonia
				manufacturing.
										(iv)Cement production,
				excluding grinding-only operations.
										(v)Hydrochlorofluorocarbon
				production.
										(vi)Lime
				manufacturing.
										(vii)Nitric acid
				production.
										(viii)Petroleum
				refining.
										(ix)Phosphoric acid
				production.
										(x)Silicon carbide
				production.
										(xi)Soda ash
				production.
										(xii)Titanium dioxide
				production.
										(xiii)Coal-based liquid or
				gaseous fuel production.
										(G)Any stationary source in
				the chemical or petrochemical sector that, in 2008 or any subsequent
				year—
										(i)produces acrylonitrile,
				carbon black, ethylene, ethylene dichloride, ethylene oxide, or methanol;
				or
										(ii)produces a chemical or
				petrochemical product if producing that product results in annual combustion
				plus process emissions of 25,000 or more tons of carbon dioxide
				equivalent.
										(H)Any stationary source
				that—
										(i)is in one of the
				following industrial sectors: ethanol production; ferroalloy production;
				fluorinated gas production; food processing; glass production; hydrogen
				production; beneficiation or other processing (including agglomeration) of
				metal ores; iron and steel production; lead production; pulp and paper
				manufacturing; and zinc production; and
										(ii)has emitted 25,000 or
				more tons of carbon dioxide equivalent in 2008 or any subsequent year.
										(I)Any fossil fuel-fired
				combustion device (such as a boiler) or grouping of such devices that—
										(i)is all or part of an
				industrial source not specified in subparagraph (D), (F), (G), or (H);
				and
										(ii)has emitted 25,000 or
				more tons of carbon dioxide equivalent in 2008 or any subsequent year.
										(J)Any natural gas local distribution company
				that (or any group of 2 or more affiliated natural gas local distribution
				companies that, in the aggregate) in 2008 or any subsequent year, delivers
				460,000,000 cubic feet or more of natural gas to customers that are not covered
				entities.
									(14)Crediting
				periodThe term crediting period means the period
				with respect to which an offset project is eligible to earn offset credits
				under part D, as determined under section 734(c).
								(15)Designated
				representativeThe term
				designated representative means, with respect to a covered entity,
				a reporting entity, an offset project developer, or any other entity receiving
				or holding allowances or offset credits under this title, an individual
				authorized, through a certificate of representation submitted to the
				Administrator by the owners and operators or similar entity official, to
				represent the owners and operators or similar entity official in all matters
				pertaining to this title (including the holding, transfer, or disposition of
				allowances or offset credits), and to make all submissions to the Administrator
				under this title.
								(16)Developing
				countryThe term
				developing country means a country eligible to receive official
				development assistance according to the income guidelines of the Development
				Assistance Committee of the Organization for Economic Cooperation and
				Development.
								(17)Domestic offset
				credit
									(A)In
				generalThe term domestic offset credit means an
				offset credit issued under part D, other than an international offset
				credit.
									(B)ExclusionThe
				term domestic offset credit does not include a term offset
				credit.
									(18)Electricity
				sourceThe term
				electricity source means a stationary source that includes one or
				more utility units.
								(19)EmissionThe term emission means the
				release of a greenhouse gas into the ambient air. Such term does not include
				gases that are captured and sequestered, except to the extent that they are
				later released into the atmosphere, in which case compliance must be
				demonstrated pursuant to section 722(b)(5).
								(20)Emission
				allowanceThe term emission allowance means an
				allowance established under section 721(a) or 726(g)(2).
								(21)Fair market
				valueThe term fair market value means the average
				daily closing price on registered exchanges or, if such a price is unavailable,
				the average price as determined by the Administrator, during a specified time
				period, of an emission allowance.
								(22)Federal
				landThe term Federal
				land means land that is owned by the United States, other than land held
				in trust for an Indian or Indian tribe.
								(23)Fossil
				fuelThe term fossil fuel means natural gas,
				petroleum, or coal, or any form of solid, liquid, or gaseous fuel derived from
				such material, including consumer products that are derived from such materials
				and are combusted.
								(24)Fossil
				fuel-firedThe term fossil fuel-fired means powered
				by combustion of fossil fuel, alone or in combination with any other fuel,
				regardless of the percentage of fossil fuel consumed.
								(25)Fugitive
				emissionsThe term fugitive emissions means
				emissions from leaks, valves, joints, or other small openings in pipes, ducts,
				or other equipment, or from vents.
								(26)Geologic
				sequestration; geologically sequesteredThe terms geologic
				sequestration and geologically sequestered mean the
				sequestration of greenhouse gases in subsurface geologic formations for
				purposes of permanent storage.
								(27)Geologic sequestration
				siteThe term geologic sequestration site means a
				site where carbon dioxide is geologically sequestered.
								(28)Greenhouse
				gasThe term greenhouse
				gas means any gas described in section 711(a) or designated under
				section 711(b), (c), or (e), except to the extent that it is regulated under
				title VI.
								(29)High conservation
				priority landThe term high conservation priority
				land means land that is not Federal land and is—
									(A)globally or State ranked
				as critically imperiled or imperiled under a State Natural Heritage Program;
				or
									(B)old-growth or
				late-successional forest, as identified by the office of the State Forester or
				relevant State agency with regulatory jurisdiction over forestry
				activities.
									(30)HoldThe
				term hold means, with respect to an allowance, offset credit, or
				term offset credit, to have in the appropriate account in the allowance
				tracking system, or submit to the Administrator for recording in such
				account.
								(31)Industrial
				sourceThe term
				industrial source means any stationary source that—
									(A)is not an electricity
				source; and
									(B)is in—
										(i)the manufacturing sector
				(as defined in North American Industrial Classification System codes 31, 32,
				and 33); or
										(ii)the natural gas
				processing or natural gas pipeline transportation sector (as defined in North
				American Industrial Classification System codes 211112 or 486210).
										(32)International emission
				allowanceThe term international emission allowance
				means a tradable authorization to emit 1 ton of carbon dioxide equivalent of
				greenhouse gas that is issued by a national or supranational foreign government
				pursuant to a qualifying international program designated by the Administrator
				pursuant to section 728(a).
								(33)International offset
				creditThe term international offset credit means an
				offset credit issued by the Administrator under section 744.
								(34)LeakageThe
				term leakage means a significant increase in greenhouse gas
				emissions, or significant decrease in sequestration, which is caused by an
				offset project and occurs outside the boundaries of the offset project.
								(35)Market stability
				reserve allowanceThe term market stability reserve
				allowance means an emission allowance reserved for, transferred to, or
				deposited in the market stability reserve, or established, under section
				726.
								(36)Mineral
				sequestrationThe term mineral sequestration means
				sequestration of carbon dioxide from the atmosphere by capturing carbon dioxide
				into a permanent mineral, such as the aqueous precipitation of carbonate
				minerals that results in the storage of carbon dioxide in a mineral
				form.
								(37)Natural gas
				liquidThe term natural
				gas liquid means ethane, butane, isobutane, natural gasoline, and
				propane which is ready for commercial sale or use.
								(38)Natural gas local
				distribution companyThe term natural gas local
				distribution company has the meaning given the term local
				distribution company in section 2(17) of the Natural Gas Policy Act of
				1978 (15 U.S.C. 3301(17)).
								(39)Offset credit
									(A)In
				generalThe term offset credit means an offset
				credit issued under part D.
									(B)ExclusionThe
				term offset credit does not include a term offset credit.
									(40)Offset
				projectThe term offset project means a project or
				activity that reduces or avoids greenhouse gas emissions, or sequesters
				greenhouse gases, and for which offset credits are or may be issued under part
				D.
								(41)Offset project
				developerThe term offset project developer means
				the individual or entity designated as the offset project developer in an
				offset project approval petition under section 735(c)(1).
								(42)Qualified R&D
				facilityThe term qualified R&D facility means a
				facility that conducts research and development, that was in operation as of
				the date of enactment of this title, and that is part of a covered entity
				subject to paragraphs (1) through (8) of section 722(b).
								(43)PetroleumThe
				term petroleum includes crude oil, tar sands, oil shale, and heavy
				oils.
								(44)Repeated intentional
				reversalsThe term repeated intentional reversals
				means at least 3 intentional reversals, as determined by the Administrator or a
				court under section 734(b)(3)(B)(ii).
								(45)Research and
				developmentThe term research and development means
				activities—
									(A)that are conducted in
				process units or at laboratory bench-scale settings;
									(B)whose purpose is to
				conduct research and development for new processes, technologies, or products
				that contribute to lower greenhouse gas emissions; and
									(C)that do not manufacture
				products for sale.
									(46)Renewable
				biomassThe term
				renewable biomass means any of the following:
									(A)Plant material, including
				waste material, harvested or collected from actively managed agricultural land
				that was in cultivation, cleared, or fallow and nonforested on January 1,
				2009.
									(B)Plant material, including
				waste material, harvested or collected from pastureland that was nonforested on
				January 1, 2009.
									(C)Nonhazardous vegetative
				matter derived from waste, including separated yard waste, landscape
				right-of-way trimmings, construction and demolition debris, or food waste (but
				not municipal solid waste, recyclable waste paper, painted, treated or
				pressurized wood, or wood contaminated with plastic or metals).
									(D)Animal waste or animal
				byproducts, including products of animal waste digesters.
									(E)Algae.
									(F)Trees, brush, slash,
				residues, or any other vegetative matter removed from within 600 feet of any
				building, campground, or route designated for evacuation by a public official
				with responsibility for emergency preparedness, or from within 300 feet of a
				paved road, electric transmission line, utility tower, or water supply
				line.
									(G)Residues from or
				byproducts of milled logs.
									(H)Any of the following
				removed from forested land that is not Federal and is not high conservation
				priority land:
										(i)Trees, brush, slash,
				residues, interplanted energy crops, or any other vegetative matter removed
				from an actively managed tree plantation established—
											(I)prior to January 1, 2009;
				or
											(II)on land that, as of
				January 1, 2009, was cultivated or fallow and non-forested.
											(ii)Trees, logging residue,
				thinnings, cull trees, pulpwood, and brush removed from naturally regenerated
				forests or other non-plantation forests, including for the purposes of
				hazardous fuel reduction or preventative treatment for reducing or containing
				insect or disease infestation.
										(iii)Logging residue,
				thinnings, cull trees, pulpwood, brush, and species that are non-native and
				noxious, from stands that were planted and managed after January 1, 2009, to
				restore or maintain native forest types.
										(iv)Dead or severely damaged
				trees removed within 5 years of fire, blowdown, or other natural disaster, and
				badly infested trees.
										(I)Materials, pre-commercial thinnings, or
				removed invasive species from National Forest System land and public lands (as
				defined in section 103 of the Federal Land Policy and Management Act of 1976
				(43 U.S.C. 1702)), including those that are byproducts of preventive treatments
				(such as trees, wood, brush, thinnings, chips, and slash), that are removed as
				part of a federally recognized timber sale, or that are removed to reduce
				hazardous fuels, to reduce or contain disease or insect infestation, or to
				restore ecosystem health, and that are—
										(i)not from components of
				the National Wilderness Preservation System, Wilderness Study Areas,
				Inventoried Roadless Areas, old growth or mature forest stands, components of
				the National Landscape Conservation System, National Monuments, National
				Conservation Areas, Designated Primitive Areas; or Wild and Scenic Rivers
				corridors;
										(ii)harvested in
				environmentally sustainable quantities, as determined by the appropriate
				Federal land manager; and
										(iii)are harvested in
				accordance with Federal and State law, and applicable land management
				plans.
										(47)RetireThe
				term retire, with respect to an allowance, offset credit, or term
				offset credit established or issued under this title, means to disqualify such
				allowance or offset credit for any subsequent use under this title, regardless
				of whether the use is a sale, exchange, or submission of the allowance, offset
				credit, or term offset credit to satisfy a compliance obligation.
								(48)ReversalThe
				term reversal means an intentional or unintentional loss of
				sequestered greenhouse gases to the atmosphere.
								(49)Sequestered and
				sequestrationThe terms
				sequestered and sequestration mean the separation,
				isolation, or removal of greenhouse gases from the atmosphere, as determined by
				the Administrator. The terms include biological, geologic, and mineral
				sequestration, but do not include ocean fertilization techniques.
								(50)Small business
				refiner
									(A)In
				generalThe term small business refiner means a
				refiner that meets the applicable Federal refinery capacity and employee
				limitations criteria described in section 45H(c)(1) of the Internal Revenue
				Code of 1986 (as in effect on the date of enactment of this section and without
				regard to section 45H(d)).
									(B)EligibilityEligibility
				of a small business refiner under this paragraph shall not be recalculated or
				disallowed on account of—
										(i)a merger of the small
				business refiner with 1 or more other small business refiners after December
				31, 2002; or
										(ii)the acquisition by a
				small business refiner of another small business refiner (or refinery of such
				refiner) after December 31, 2002.
										(51)Stationary
				sourceThe term
				stationary source means any integrated operation comprising any
				plant, building, structure, or stationary equipment, including support
				buildings and equipment, that is located within one or more contiguous or
				adjacent properties, is under common control of the same person or persons, and
				emits or may emit a greenhouse gas.
								(52)TonThe
				term ton means a metric ton.
								(53)Uncapped
				emissionsThe term
				uncapped emissions means emissions of greenhouse gases emitted
				after December 31, 2011, that are not capped emissions.
								(54)United States
				greenhouse gas emissionsThe
				term United States greenhouse gas emissions means the total
				quantity of annual greenhouse gas emissions from the United States, as
				calculated by the Administrator and reported to the United Nations Framework
				Convention on Climate Change Secretariat.
								(55)Utility
				unitThe term utility
				unit means a combustion device that, on January 1, 2009, or any date
				thereafter, is fossil fuel-fired and serves a generator that produces
				electricity for sale, unless such combustion device, during the 12-month period
				starting the later of January 1, 2009, or the commencement of commercial
				operation and each calendar year starting after such later date—
									(A)is part of an integrated
				cycle system that cogenerates thermal energy and electricity during normal
				operation and that supplies 1/3 or less of its potential
				electric output capacity and 25 megawatts or less of electrical output for
				sale; or
									(B)combusts materials of
				which more than 95 percent is municipal solid waste on a heat input
				basis.
									(56)Vintage
				yearThe term vintage year means the calendar year
				for which an emission allowance is established under section 721(a) or which is
				assigned to an emission allowance under section 726(g)(3)(A), except that the
				vintage year for a market stability reserve allowance shall be the year in
				which such allowance is purchased at
				auction.
								.
					103.Offset reporting
			 requirementsSection 114 of
			 Clean Air Act (42 U.S.C. 7414) is amended by adding at the end the
			 following:
						
							(e)Recordkeeping for
				carbon offsets programFor the purpose of implementing the carbon
				offsets program set forth in subtitle D of title VII, the Administrator shall
				require any person who is an offset project developer, and may require any
				person who is a third party verifier, to establish and maintain records, for a
				period of not less than the crediting period under section 734(c) plus 5 years,
				relating to—
								(1)any offset project
				approval petition submitted to the appropriate officials under section
				735;
								(2)any reversals which occur
				with respect to an offset project;
								(3)any verification reports;
				and
								(4)any other aspect of the
				offset project that the appropriate officials determines is
				appropriate.
								.
					BDisposition of
			 allowances
					111.Disposition of
			 allowances for global warming pollution reduction programTitle VII of the Clean Air Act (as amended
			 by section 141 of this division) is amended by adding at the end the
			 following:
						
							GDisposition of allowances
								771.Allocation of emission
				allowances
									(a)AllocationSubject
				to subsection (d), of the total quantity of emission allowances established for
				each vintage year under section 721(a), the Administrator shall allocate
				emission allowances for the purposes and for the vintage years and
				corresponding percentages specified as follows:
										(1)For the program for
				electricity consumers pursuant to section 772, as described in the following
				tables:
											(A)For distribution to
				electricity consumers in accordance with subsections (b), (c), and (d) of
				section 772, the percentages specified in the following table:
												
													Electricity consumers 
													
														
															Vintage
						YearPercentage of ­allowances
															
															201243.75
															
															201343.75
															
															201438.89
															
															201538.89
															
															201635.00
															
															201735.00
															
															201835.00
															
															201935.00
															
															202035.00
															
															202135.00
															
															202235.00
															
															202335.00
															
															202435.00
															
															202535.00
															
															202628.00
															
															202721.00
															
															202814.00
															
															20297.00
															
														
													
												
											(B)For distribution to small
				LDCs under section 772(e), the percentages specified in the following
				table:
												
													Small LDCs
													
														
															Vintage
						YearPercentage of ­allowances
															
															20120.50
															
															20130.50
															
															20140.50
															
															20150.50
															
															20160.50
															
															20170.50
															
															20180.50
															
															20190.50
															
															20200.50
															
															20210.50
															
															20220.50
															
															20230.50
															
															20240.50
															
															20250.50
															
															20260.40
															
															20270.30
															
															20280.20
															
															20290.10
															
														
													
												
											(2)For the program for
				natural gas consumers pursuant to section 773, as described in the following
				table:
											
												Natural gas consumers
												
													
														Vintage
						YearPercentage of ­allowances
														
														20120.00
														
														20130.00
														
														20140.00
														
														20150.00
														
														20169.00
														
														20179.00
														
														20189.00
														
														20199.00
														
														20209.00
														
														20219.00
														
														20229.00
														
														20239.00
														
														20249.00
														
														20259.00
														
														20267.20
														
														20275.40
														
														20283.60
														
														20291.80
														
													
												
											
										(3)For the program for home
				heating oil and propane consumers pursuant to section 774, as described in the
				following table:
											
												Home heating oil and propane consumers
												
													
														Vintage
						YearPercentage of ­allowances
														
														20121.88
														
														20131.88
														
														20141.67
														
														20151.67
														
														20161.50
														
														20171.50
														
														20181.50
														
														20191.50
														
														20201.50
														
														20211.50
														
														20221.50
														
														20231.50
														
														20241.50
														
														20251.50
														
														20261.20
														
														20270.90
														
														20280.60
														
														20290.30
														
													
												
											
										(4)For the program for
				domestic fuel production, including petroleum refiners and small business
				refiners, under section 775, for each of vintage years 2014 through 2026, for
				allocation and distribution in accordance with section 775—
											(A)1.25 percent of the
				emission allowances established for each vintage year under section 721(a) to
				domestic petroleum refineries that are covered entities described in section
				700(13)(F)(viii); and
											(B)an additional 1.0 percent
				of the emission allowances established for each vintage year under section
				721(a) to small business refiners that are covered entities described in
				section 700(13)(F)(viii).
											(5)In addition to emission
				allowances reserved under subsection (d)(5), subject to subparagraph (G), for
				the program to ensure real reductions in industrial emissions under part F, as
				follows:
											(A)For each of vintage years
				2012 and 2013, up to 4.0 percent of the emission allowances established for
				each year under section 721(a).
											(B)For vintage year 2014, up
				to 15 percent of the emission allowances established for that year under
				section 721(a).
											(C)For vintage year 2015, up to the product
				of—
												(i)the quantity specified in
				subparagraph (B); multiplied by
												(ii)the quantity of emission
				allowances established for 2015 under section 721(a) divided by the quantity of
				emission allowances established for 2014 under section 721(a).
												(D)For vintage year 2016, up to the lesser or
				13.45 percent or the product obtained by multiplying—
												(i)the quantity specified in
				subparagraph (C); and
												(ii)the quantity of emission
				allowances established for 2015 under section 721(a) divided by the quantity of
				emission allowances established for 2014 under section 721(a).
												(E)For vintage years 2017 through 2025, up to
				the lesser or 13.45 percent or the product obtained by multiplying—
												(i)the quantity specified in
				subparagraph (D); and
												(ii)the quantity of emission
				allowances established for that year under section 721(a) divided by the
				quantity of emission allowances established for 2016 under section
				721(a).
												(F)For vintage years 2026
				through 2050, up to the product of the quantity specified in subparagraph
				(D)—
												(i)multiplied by the quantity of emission
				allowances established for the applicable year during 2026 through 2050 under
				section 721(a) divided by the quantity of emission allowances established for
				2016 under section 721(a); and
												(ii)multiplied by a factor
				that shall equal 90 percent for 2026 and decline 10 percent for each year
				thereafter until reaching 0.
												(G)If the Administrator has not distributed
				all of the allowances allocated pursuant to this paragraph for a given vintage
				year by the end of that year, any emission allowances allocated to entities in
				eligible industrial sectors pursuant to this paragraph that have not been so
				distributed shall, in accordance with subsection (e), be exchanged for
				allowances from the following vintage year and treated as part of the
				allocation to such entities for that later vintage year.
											(6)(A)Subject to subparagraph
				(B), for the program for commercial deployment of carbon capture and
				sequestration technologies under section 780, as described in the following
				table:
												
													Deployment of carbon capture and sequestration
				technology
													
														
															Vintage
						YearPercentage of ­allowances
															
															20120.00
															
															20130.00
															
															20141.75
															
															20151.75
															
															20161.75
															
															20171.75
															
															20184.75
															
															20194.75
															
															Each of vintage years 2020 through
						20505.00
															
														
													
												
											(B)If the Administrator has
				not distributed all of the allowances allocated pursuant to this paragraph for
				a given vintage year by the end of that year, all such undistributed emission
				allowances shall, in accordance with subsection (e), be exchanged for
				allowances from the following vintage year and treated as part of the
				allocation for the deployment of carbon capture and sequestration technology
				under this subsection for that later vintage year.
											(7)For the program for early
				action recognition pursuant to section 782, 2.0 percent of the emission
				allowances for each of vintage years 2012 and 2013.
										(8)For the program for
				investment in clean vehicle technology under section 201 of division B of the
				Clean Energy Jobs and American Power
				Act—
											(A)for each of vintage years
				2012 through 2017, 2.4 percent of the emission allowances; and
											(B)for each of vintage years
				2018 through 2025, 0.8 percent of the emission allowances.
											(9)(A)In addition to the
				emission allowances reserved under subsection (d)(6), subject to subparagraph
				(B), for the program for State and local investment in energy efficiency and
				renewable energy under section 202 of division B of the
				Clean Energy Jobs and American Power
				Act, as described in the following table:
												
													Investment in energy efficiency and renewable
				energy
													
														
															Vintage
						YearPercentage of ­allowances
															
															201210.35
															
															201310.35
															
															20148.55
															
															20158.55
															
															20165.85
															
															20176.12
															
															20185.22
															
															20195.22
															
															20204.95
															
															20214.95
															
															20220.90
															
															20230.90
															
															20240.90
															
															20250.90
															
															Each of vintage years 2026 through
						20504.05
															
														
													
												
											(B)At the time at which
				allowances are distributed under subparagraph (A) for each of vintage years
				2022 through 2025, 3.2 percent of emission allowances established under section
				721(a) for the vintage year that is 4 years after that vintage year shall also
				be distributed (which shall be in addition to the emission allowances
				distributed under subparagraph (A) for vintage years 2026 through 2050.
											(10)For the program for
				energy efficiency in building codes under section 163 of division A, and
				section 203 of division B, of the Clean
				Energy Jobs and American Power Act, 0.50 percent of the emission
				allowances for each of vintage years 2012 through 2050.
										(11)For the program for
				Energy Innovation Hubs pursuant to section 204 of division B of the
				Clean Energy Jobs and American Power
				Act—
											(A)for each of vintage years
				2012 through 2015, 0.75 percent of the emission allowances; and
											(B)for each of vintage years
				2016 through 2050, 0.45 percent of the emission allowances.
											(12)For the program for
				ARPA–E research pursuant to section 205 of division B of the
				Clean Energy Jobs and American Power
				Act—
											(A)for each of vintage years
				2012 and 2013, 3.25 percent of the emission allowances; and
											(B)for each of vintage years
				2014 through 2050, 1.25 percent of the emission allowances.
											(13)For the International
				Clean Energy Deployment Program under section 323 of division A, and section
				206 of division B, of the Clean Energy Jobs
				and American Power Act—
											(A)for each of vintage years
				2012 through 2021, 1.0 percent of the emission allowances;
											(B)for each of vintage years
				2022 through 2026, 2.0 percent of the emission allowances; and
											(C)for each of vintage years
				2027 through 2050, 3.0 percent of the emission allowances.
											(14)In addition to the
				emission allowances reserved under subsection (d)(8), for the international
				climate change adaptation and global security program under section 324 of
				division A, and section 207 of division B, of the
				Clean Energy Jobs and American Power
				Act—
											(A)for each of vintage years
				2012 through 2021, 1.0 percent of the emission allowances;
											(B)for each of vintage years
				2022 through 2026, 2.0 percent of the emission allowances; and
											(C)for each of vintage years
				2027 through 2050, 5.0 percent of the emission allowances.
											(15)For State programs for
				greenhouse gas reduction and climate adaptation pursuant to section 210(c) of
				division B of the Clean Energy Jobs and
				American Power Act, as described in the following table:
											
												State programs for greenhouse gas reduction and
				adaptation
												
													
														Vintage
						YearPercentage of ­allowances
														
														20121.34
														
														20131.34
														
														20140.50
														
														20150.50
														
														20160.50
														
														20170.50
														
														20180.50
														
														20190.50
														
														20200.50
														
														20210.50
														
														20221.06
														
														20231.06
														
														20241.06
														
														20251.06
														
														20261.06
														
														Each of vintage years 2027 through
						20502.18
														
													
												
											
										(16)For State programs for
				natural resource adaptation activities under the program for climate change
				safeguards for natural resources conservation under section 370(a)(1) of
				division A, and section 216 of division B, of the
				Clean Energy Jobs and American Power
				Act, as described in the following table:
											
												State programs for natural resource adaptation
				
												
													
														Vintage
						YearPercentage of ­allowances
														
														20120.39
														
														20130.39
														
														20140.39
														
														20150.39
														
														20160.39
														
														20170.39
														
														20180.39
														
														20190.39
														
														20200.39
														
														20210.39
														
														20220.77
														
														20230.77
														
														20240.77
														
														20250.77
														
														20260.77
														
														Each of vintage years 2027 through
						20501.54
														
													
												
											
										(b)AuctionsSubject
				to subsection (d), of the total quantity of emission allowances established for
				each calendar year under section 721(a), the Administrator shall auction,
				pursuant to section 778, emission allowances for the purposes and for the
				vintage or calendar years and corresponding percentages specified as
				follows:
										(1)Emission allowances
				reserved under subsection (d)(9) for the Market Stability Reserve Fund under
				section 726.
										(2)For the program for
				climate change consumer refunds and low- and moderate-income consumers pursuant
				to section 776—
											(A)emission allowances for
				consumer rebates under section 776(a), pursuant to subsection (f)(2);
				and
											(B)emission allowances for
				energy refunds under section 776(b), as follows:
												(i)For each of calendar
				years 2012 through 2029, 15.00 percent of the emission allowances.
												(ii)For each of calendar
				years 2030 through 2050, 18.50 percent of the emission allowances.
												(iii)For calendar year 2051
				and each calendar year thereafter, 15.00 percent of the emission
				allowances.
												(3)For the program for
				investment in clean vehicle technology under section 201 of division B of the
				Clean Energy Jobs and American Power
				Act—
											(A)for each of calendar
				years 2012 through 2017, 0.6 percent of the emission allowances; and
											(B)for each of calendar
				years 2018 through 2025, 0.2 percent of the emission allowances.
											(4)For the program for
				energy efficiency and renewable energy worker training under section 208 of
				division B of the Clean Energy Jobs and
				American Power Act—
											(A)for each of calendar
				years 2012 and 2013, 1.0 percent of the emission allowances; and
											(B)for each of calendar
				years 2014 and 2015, 0.05 percent of the emission allowances.
											(5)For the program for
				worker transition under part 2 of subtitle A of title III of division A, and
				section 209 of division B, of the Clean
				Energy Jobs and American Power Act—
											(A)for each of calendar
				years 2012 through 2021, 0.5 percent of the emission allowances; and
											(B)for each of calendar
				years 2022 through 2050, 1.0 percent of the emission allowances.
											(6)For the program for
				public health and climate change under subpart B of part 1 of subtitle C of
				title III of division A, and section 211 of division B, of the
				Clean Energy Jobs and American Power
				Act, 0.10 percent of the emission allowances for each of calendar
				years 2012 through 2050.
										(7)For the Natural Resources
				Climate Change Adaptation Account under the program for climate change
				safeguards for natural resources conservation under paragraphs (2) through (6)
				of section 370(a) of division A, and section 212 of division B, of the
				Clean Energy Jobs and American Power
				Act, as described in the following table:
											
												Natural Resources Climate Change Adaptation
				Account
												
													
														Calendar
						YearPercentage of ­allowances
														
														20120.62
														
														20130.62
														
														20140.62
														
														20150.62
														
														20160.62
														
														20170.62
														
														20180.62
														
														20190.62
														
														20200.62
														
														20210.62
														
														20221.23
														
														20231.23
														
														20241.23
														
														20251.23
														
														20261.23
														
														Each of calendar years 2027
						through 20502.46
														
													
												
											
										(8)For nuclear worker
				training under section 132 of division A, and section 213 of division B, of the
				Clean Energy Jobs and American Power
				Act—
											(A)for each of calendar
				years 2012 and 2013, 0.5 percent of the emission allowances; and
											(B)for each of calendar
				years 2014 and 2015, 0.05 percent of the emission allowances.
											(9)In addition to the
				emission allowances reserved under subsection (d)(3), for the supplemental
				agriculture, abandoned mine land, renewable energy, and forestry greenhouse gas
				reduction and renewable energy program under section 155 of division A, and
				section 214 of division B, of the Clean
				Energy Jobs and American Power Act—
											(A)for each of calendar
				years 2012 and 2013, 1.0 percent of the emission allowances; and
											(B)for each of calendar
				years 2014 through 2016, 0.28 percent of the emission allowances.
											(10)Transportation
				greenhouse gas reductionIn addition to the emission allowances
				reserved under subsection (d)(4), for the transportation greenhouse gas
				reduction program under sections 831 and 832 of this Act, and 215 of division
				B, of the Clean Energy Jobs and American
				Power Act, as described in the following table:
											
												Transportation greenhouse gas reduction
												
													
														Calendar
						YearPercentage of ­allowances
														
														20122.21
														
														20132.21
														
														20141.35
														
														20151.35
														
														20161.05
														
														20171.08
														
														20180.98
														
														20190.98
														
														20200.95
														
														20210.95
														
														20220.94
														
														20230.94
														
														20240.94
														
														20250.94
														
														20261.64
														
														20272.52
														
														20282.52
														
														20292.52
														
														Each of calendar years 2030
						through 20502.17
														
													
												
											
										(c)Supplemental
				reductions
										(1)In
				generalSubject to subsection (d) and paragraphs (2) and (3), the
				Administrator shall allocate allowances for each vintage year to achieve
				supplemental reductions pursuant to section 753, as follows:
											(A)For each of calendar
				years 2012 through 2025, 5.0 percent of the emission allowances.
											(B)For each of calendar
				years 2026 through 2030, 3.0 percent of the emission allowances.
											(C)For each of calendar
				years 2031 through 2050, 2.0 percent of the emission allowances.
											(2)AdjustmentThe
				Administrator shall modify the allowances allocated under paragraph (1) as
				necessary to ensure the achievement of the annual supplemental emissions
				reduction objective for 2020 and the cumulative reduction objective through
				2025 set forth in section 753(b)(1).
										(3)CarryoverIf the Administrator has not distributed
				all of the allowances allocated pursuant to this subsection for a given vintage
				year by the end of that year, all such undistributed emission allowances shall,
				in accordance with subsection (e), be exchanged for allowances from the
				following vintage year and treated as part of the allocation for supplemental
				reductions under this section for that later vintage year.
										(d)Initial reservation of
				allowances
										(1)In
				generalBefore allocating emission allowances under subsections
				(a) through (c) for each calendar year, the Administrator shall reserve from
				the total quantity of emission allowances established for the calendar year
				under section 721(a) the percentages of allowances specified in paragraphs (2)
				through (9), for use for the purposes described in those paragraphs.
										(2)Deficit
				reductionFor auction pursuant to section 778 to ensure that this
				title does not contribute to the deficit for a calendar year, with proceeds of
				the auction to be deposited immediately upon receipt in the Deficit Reduction
				Fund established by section 783, the Administrator shall reserve—
											(A)for each of calendar
				years 2012 through 2029, 10 percent of the emission allowances;
											(B)for each of calendar
				years 2030 through 2039, 22 percent of the emission allowances; and
											(C)for each of calendar
				years 2040 through 2050, 25 percent of the emission allowances.
											(3)Supplemental
				agriculture, abandoned mine land, renewable energy, and
				forestryFor the supplemental agriculture, abandoned mine land,
				renewable energy, and forestry greenhouse gas reduction and renewable energy
				program under section 155 of division A, and section 214 of division B, of the
				Clean Energy Jobs and American Power
				Act, the Administrator shall reserve 1.0 percent of the emission
				allowances for each of calendar years 2012 through 2050.
										(4)Transportation
				greenhouse gas reductionFor the transportation greenhouse gas
				reduction program under sections 831 and 832 of this Act, and section 215 of
				division B of the Clean Energy Jobs and
				American Power Act, the Administrator shall reserve for each of
				calendar years 2012 through 2050, 1.0 percent of the emission
				allowances.
										(5)Industrial
				emissionsFor the program to ensure real reductions in industrial
				emissions under part F, the Administrator shall reserve 0.50 percent of the
				emission allowances for each of calendar years 2012 through 2050.
										(6)State and local
				investment in energy efficiency and renewable energyFor the
				program for State and local investment in energy efficiency and renewable
				energy under section 202 of division B of the Clean Energy Jobs and American Power Act,
				the Administrator shall reserve 0.50 percent of the emission allowances for
				each of calendar years 2012 through 2050.
										(7)Electricity consumers;
				small LDCsFor distribution to small LDCs under the program for
				electricity consumers under section 772(f), the Administrator shall
				reserve—
											(A)for each of calendar
				years 2012 through 2025, 0.50 percent of the emission allowances;
											(B)for calendar year 2026,
				0.40 percent of the emission allowances;
											(C)for calendar year 2027,
				0.30 percent of the emission allowances;
											(D)for calendar year 2028,
				0.20 percent of the emission allowances; and
											(E)for calendar year 2029,
				0.10 percent of the emission allowances.
											(8)International climate
				change adaptation and global security programFor the
				international climate change adaptation and global security program under
				section 324 of division A, and section 207 of division B, of the
				Clean Energy Jobs and American Power
				Act, the Administrator shall reserve 0.25 percent of the emission
				allowances for each of calendar years 2012 through 2026.
										(9)Market stability
				reserve fundFor the Market Stability Reserve Fund under section
				726, the Administrator shall reserve—
											(A)for each of calendar
				years 2012 through 2019, 2.0 percent of the emission allowances; and
											(B)for each of calendar
				years 2020 through 2050, 3.0 percent of the emission allowances.
											(e)Treatment of carryover
				allowances
										(1)In
				generalIf there are
				undistributed allowances from a vintage year for eligible industrial sectors
				pursuant to subsection (a)(5), deployment of carbon capture and sequestration
				technology pursuant to subsection (a)(6), or supplemental reductions pursuant
				to subsection (c), the Administrator shall—
											(A)use the undistributed
				allowances to increase for the same vintage year—
												(i)the allocation of
				allowances to be auctioned, with the proceeds to be deposited immediately upon
				receipt in the Deficit Reduction Fund established by section 783;
												(ii)the allocation of
				allowances for the program for climate change consumer refunds and low- and
				moderate-income consumers pursuant to subsection (b)(2); or
												(iii)a combination the
				purposes described in clauses (i) and (ii); and
												(B)except as provided in
				paragraph (2)—
												(i)decrease by the same
				quantity for the following vintage year the allocation for the purpose for
				which the allocation was increased pursuant to subparagraph (A); and
												(ii)increase by the same quantity for the
				following vintage year the allocation for the purpose for which the
				undistributed allowances were originally allocated.
												(2)Excess undistributed
				allowances
											(A)In
				generalFor each vintage year
				for which this subsection applies, the Administrator shall determine
				whether—
												(i)the total quantity of
				undistributed allowances for that vintage year that were allocated pursuant to
				paragraphs (5)(G) and (6)(B) of subsection (a), and subsection (c);
				exceeds
												(ii)the total quantity of
				allowances allocated pursuant to subsections (b)(2) and (d)(2) for the
				following vintage year, decreased by the quantity of allowances for that
				following vintage year set aside for the reserve established by section
				778(f).
												(B)Determination of
				exceedanceIf the
				Administrator determines under subparagraph (A) that the quantity described in
				subparagraph (A)(i) exceeds the quantity described in subparagraph
				(A)(ii)—
												(i)paragraph (1)(B)(ii) shall not apply;
				and
												(ii)for each purpose described in paragraphs
				(5)(G) and (6)(B) of subsection (a), and subsection (c), for which
				undistributed allowances for a given vintage year were allocated, the
				Administrator shall increase the allocation for the following vintage year by
				the quantity that equals the product obtained by multiplying—
												(iii)the number of
				undistributed allowances for that purpose; and
												(iv)the quantity described
				in subparagraph (A)(ii) divided by the quantity described in subparagraph
				(A)(i).
												(f)Remaining
				allowancesAfter making the allocations of emission allowances
				under subsections (a) through (e) for a calendar year, the Administrator shall
				allocate any emission allowances remaining from the total quantity of emission
				allowances established for the calendar year under section 721(a)—
										(1)for each of calendar
				years 2012 through 2025, for auction in accordance with section 778 and deposit
				in the Deficit Reduction Fund established by section 783; and
										(2)for each of calendar
				years 2026 through 2050, for the program for climate change consumer refunds
				and low- and moderate-income consumers pursuant to section 776.
										772.Electricity
				consumers
									(a)DefinitionsIn
				this section:
										(1)CHP
				savingsThe term CHP savings means—
											(A)CHP system savings from a
				combined heat and power system that commences operation after the date of
				enactment of this section; and
											(B)the increase in CHP
				system savings from, at any time after the date of the enactment of this
				section, upgrading, replacing, expanding, or increasing the utilization of a
				combined heat and power system that commenced operation on or before the date
				of enactment of this section.
											(2)CHP system
				savingsThe term CHP system savings means the
				increment of electric output of a combined heat and power system that is
				attributable to the higher efficiency of the combined system (as compared to
				the efficiency of separate production of the electric and thermal
				outputs).
										(3)Coal-fueled
				unitThe term coal-fueled unit means a utility unit
				that derives at least 85 percent of its heat input from coal, petroleum coke,
				or any combination of those 2 fuels.
										(4)Cost-effectiveThe
				term cost-effective, with respect to an energy efficiency program,
				means that the program meets the total resource cost test, which requires that
				the net present value of economic benefits over the life of the program,
				including avoided supply and delivery costs and deferred or avoided
				investments, is greater than the net present value of the economic costs over
				the life of the program, including program costs and incremental costs borne by
				the energy consumer.
										(5)Electricity local
				distribution companyThe term electricity local
				distribution company means an electric utility—
											(A)that has a legal,
				regulatory, or contractual obligation to deliver electricity directly to retail
				consumers in the United States, regardless of whether that entity or another
				entity sells the electricity as a commodity to those retail consumers;
				and
											(B)the retail rates of
				which, except in the case of an electric cooperative, are regulated or set
				by—
												(i)a State regulatory
				authority;
												(ii)a State or political
				subdivision thereof (or an agency or instrumentality of, or corporation wholly
				owned by, either of the foregoing); or
												(iii)an Indian tribe
				pursuant to tribal law.
												(6)Electricity
				savingsThe term electricity savings means
				reductions in electricity consumption, relative to business-as-usual
				projections, achieved through measures implemented after the date of enactment
				of this section, limited to—
											(A)customer facility savings
				of electricity, adjusted to reflect any associated increase in fuel consumption
				at the facility;
											(B)reductions in
				distribution system losses of electricity achieved by a retail electricity
				distributor, as compared to losses attributable to new or replacement
				distribution system equipment of average efficiency;
											(C)CHP savings; and
											(D)fuel cell savings.
											(7)Fuel
				cellThe term fuel cell means a device that
				directly converts the chemical energy of a fuel and an oxidant into electricity
				by electrochemical processes occurring at separate electrodes in the
				device.
										(8)Fuel cell
				savingsThe term ‘fuel cell savings’ means the electricity saved
				by a fuel cell that is installed after the date of enactment of this section,
				or by upgrading a fuel cell that commenced operation on or before the date of
				enactment of this section, as a result of the greater efficiency with which the
				fuel cell transforms fuel into electricity as compared with sources of
				electricity delivered through the grid, provided that—
											(A)the fuel cell meets such
				requirements relating to efficiency and other operating characteristics as the
				Federal Energy Regulatory Commission may promulgate by regulation; and
											(B)the net sales of
				electricity from the fuel cell to customers not consuming the thermal output
				from the fuel cell, if any, do not exceed 50 percent of the total annual
				electricity generation by the fuel cell.
											(9)Independent power
				production facilityThe term independent power production
				facility means a facility—
											(A)that is used for the
				generation of electric energy, at least 80 percent of which is sold at
				wholesale; and
											(B)the sales of the output
				of which are not subject to retail rate regulation or setting of retail rates
				by—
												(i)a State regulatory
				authority;
												(ii)a State or political
				subdivision thereof (or an agency or instrumentality of, or corporation wholly
				owned by, either of the foregoing);
												(iii)an electric
				cooperative; or
												(iv)an Indian tribe pursuant
				to tribal law.
												(10)Long-term contract
				generator
											(A)In
				generalThe term long-term contract generator means
				a qualifying small power production facility, a qualifying cogeneration
				facility ), an independent power production facility, or a facility for the
				production of electric energy for sale to others that is owned and operated by
				an electric cooperative that is—
												(i)a covered entity;
				and
												(ii)as of the date of
				enactment of this title—
													(I)a facility with 1 or more
				sales or tolling agreements executed before March 1, 2007, that govern the
				facility’s electricity sales and provide for sales at a price (whether a fixed
				price or a price formula) for electricity that does not allow for recovery of
				the costs of compliance with the limitation on greenhouse gas emissions under
				this title, provided that such agreements are not between entities that were
				affiliates of one another at the time at which the agreements were entered
				into; or
													(II)a facility consisting of
				1 or more cogeneration units that makes useful thermal energy available to an
				industrial or commercial process with 1 or more sales agreements executed
				before March 1, 2007, that govern the facility’s useful thermal energy sales
				and provide for sales at a price (whether a fixed price or price formula) for
				useful thermal energy that does not allow for recovery of the costs of
				compliance with the limitation on greenhouse gas emissions under this title,
				provided that such agreements are not between entities that were affiliates of
				one another at the time at which the agreements were entered into.
													(B)AffiliateIn
				this paragraph, the term affiliate, when used in relation to a
				covered entity, means another entity that directly or indirectly owned or
				controlled, was owned or controlled by, or that had 50 percent or more of its
				equity interests under common ownership or control with, the covered
				entity.
											(11)Merchant coal
				unitThe term merchant coal unit means a coal-fueled
				unit that—
											(A)is or is part of a
				covered entity;
											(B)is not owned by a
				Federal, State, or regional agency or power authority; and
											(C)generates electricity
				solely for sale to others, provided that all or a portion of such sales are
				made by a separate legal entity that—
												(i)has a full or partial
				ownership or leasehold interest in the unit, as certified in accordance with
				such requirements as the Administrator shall prescribe; and
												(ii)is not subject to retail
				rate regulation or setting of retail rates by—
													(I)a State regulatory
				authority;
													(II)a State or political
				subdivision thereof (or an agency or instrumentality of, or corporation wholly
				owned by, either of the foregoing);
													(III)an electric
				cooperative; or
													(IV)an Indian tribe pursuant
				to tribal law.
													(12)Merchant coal unit
				salesThe term merchant coal unit sales means sales
				to others of electricity generated by a merchant coal unit that are made by the
				owner or leaseholder described in paragraph (11)(C).
										(13)New coal-fueled
				unitThe term new coal-fueled unit means a
				coal-fueled unit that commenced operation on or after January 1, 2009 and
				before January 1, 2013.
										(14)New merchant coal
				unitThe term new merchant coal unit means a
				merchant coal unit—
											(A)that commenced operation
				on or after January 1, 2009 and before January 1, 2013; and
											(B)the actual, on-site
				construction of which commenced prior to January 1, 2009.
											(15)Qualified
				hydropowerThe term qualified hydropower
				means—
											(A)energy produced from
				increased efficiency achieved, or additions of capacity made, on or after
				January 1, 1988, at a hydroelectric facility that was placed in service before
				that date and does not include additional energy generated as a result of
				operational changes not directly associated with efficiency improvements or
				capacity additions; or
											(B)energy produced from
				generating capacity added to a dam on or after January 1, 1988, provided that
				the Federal Energy Regulatory Commission certifies that—
												(i)the dam was placed in
				service before the date of the enactment of this section and was operated for
				flood control, navigation, or water supply purposes and was not producing
				hydroelectric power prior to the addition of such capacity;
												(ii)the hydroelectric
				project installed on the dam is licensed (or is exempt from licensing) by the
				Federal Energy Regulatory Commission and is in compliance with the terms and
				conditions of the license or exemption, and with other applicable legal
				requirements for the protection of environmental quality, including applicable
				fish passage requirements; and
												(iii)the hydroelectric
				project installed on the dam is operated so that the water surface elevation at
				any given location and time that would have occurred in the absence of the
				hydroelectric project is maintained, subject to any license or exemption
				requirements that require changes in water surface elevation for the purpose of
				improving the environmental quality of the affected waterway.
												(16)Qualifying small power
				production facility; qualifying cogeneration facilityThe terms
				qualifying small power production facility and qualifying
				cogeneration facility have the meanings given those terms in section
				3(17)(C) and 3(18)(B) of the Federal Power Act (16 U.S.C. 796(17)(C) and
				796(18)(B)).
										(17)Renewable energy
				resourceThe term renewable energy resource means
				each of the following:
											(A)Wind energy.
											(B)Solar energy.
											(C)Geothermal energy.
											(D)Renewable biomass.
											(E)Biogas derived
				exclusively from renewable biomass.
											(F)Biofuels derived
				exclusively from renewable biomass.
											(G)Qualified
				hydropower.
											(H)Marine and hydrokinetic
				renewable energy, as that term is defined in section 632 of the Energy
				Independence and Security Act of 2007 (42 U.S.C. 17211).
											(18)Small
				ldcThe term small LDC means, for any given year, an
				electricity local distribution company that delivered less than 4,000,000
				megawatt hours of electric energy directly to retail consumers in the preceding
				year.
										(19)State regulatory
				authorityThe term State regulatory authority has
				the meaning given that term in section 3(17) of the Public Utility Regulatory
				Policies Act of 1978 (16 U.S.C. 2602(17)).
										(20)Useful thermal
				energyThe term useful thermal energy has the
				meaning given that term in section 371(7) of the Energy Policy and Conservation
				Act (42 U.S.C. 6341(7)).
										(b)Electricity local
				distribution companies
										(1)Distribution of
				allowancesThe Administrator shall distribute to electricity
				local distribution companies for the benefit of retail ratepayers the quantity
				of emission allowances allocated for the following vintage year pursuant to
				section 771(a)(1)(A). Notwithstanding the preceding sentence, the Administrator
				shall withhold from distribution under this subsection a quantity of emission
				allowances equal to the lesser of 14.3 percent of the quantity of emission
				allowances allocated under section 771(a)(1) for the relevant vintage year, or
				105 percent of the emission allowances for the relevant vintage year that the
				Administrator anticipates will be distributed to merchant coal units and to
				long-term contract generators, respectively, under subsections (c) and (d), on
				the condition that the Administrator shall be authorized to distribute future
				vintage year allowances available to long-term contract generators under
				subsection (d) in the case of a shortfall of allowances in any vintage year,
				subject to section 772(d)(2). If not required by subsections (c) and (d) to
				distribute all of these reserved allowances, the Administrator shall distribute
				any remaining emission allowances to electricity local distribution companies
				in accordance with this subsection.
										(2)Distribution based on
				emissions
											(A)In
				generalFor each vintage year, 50 percent of the emission
				allowances available for distribution under paragraph (1), after reserving
				allowances for distribution under subsections (c) and (d), shall be distributed
				by the Administrator among individual electricity local distribution companies
				ratably based on the annual average carbon dioxide emissions attributable to
				generation of electricity delivered at retail by each such company during the
				base period determined under subparagraph (B).
											(B)Base period
												(i)Vintage years 2012 and
				2013For vintage years 2012 and 2013, an electricity local
				distribution company’s base period shall be—
													(I)calendar years 2006
				through 2008;
													(II)any 3 consecutive
				calendar years between 1999 and 2008, inclusive, that such company selects,
				provided that the company timely informs the Administrator of such selection;
				or
													(III)calendar year 2012, in
				the case of a local distribution company that—
														(aa)is located outside of
				the Pacific Northwest (as defined in section 3 of the Pacific Northwest
				Electric Power Planning and Conservation Act (16 U.S.C. 839a)), and purchased
				long-term excess Federal power and Hungry Horse Reservation power from the
				Bonneville Power Administration; and
														(bb)will no longer have
				long-term excess Federal power or Hungry Horse Reservation power from the
				Bonneville Power Administration after October 1, 2011.
														(ii)Vintage years 2014 and
				thereafterFor vintage years 2014 and thereafter, the base period
				shall be—
													(I)the base period selected
				under clause (i); or
													(II)calendar year 2012, in
				the case of—
														(aa)an electricity local
				distribution company that owns, co-owns, or purchases through a power purchase
				agreement (whether directly or through a cooperative arrangement) a substantial
				portion of the electricity generated by a new coal-fueled unit, on the
				condition that such company timely informs the Administrator of its election to
				use 2012 as its base period; or
														(bb)any small local
				distribution company that is located outside of the Pacific Northwest (as
				defined in section 3 of the Pacific Northwest Electric Power Planning and
				Conservation Act (16 U.S.C. 839a)), that purchased long-term excess Federal
				power and Hungry Horse Reservation power from the Bonneville Power
				Administration, and that will no longer have long-term excess Federal power or
				Hungry Horse Reservation power from the Bonneville Power Administration after
				October 1, 2011, on the condition that such company timely informs the
				Administrator of its election to use 2012 as its base period.
														(C)Determination of
				emissions
												(i)Determination for
				1999–2008As part of the regulations promulgated pursuant to
				subsection (g), the Administrator, after consultation with the Energy
				Information Administration, shall determine the average amount of carbon
				dioxide emissions attributable to generation of electricity delivered at retail
				by each electricity local distribution company for each of the years 1999
				through 2008, taking into account entities’ electricity generation, electricity
				purchases, and electricity sales. In the case of any electricity local
				distribution company that owns, co-owns, or purchases through a power purchase
				agreement (whether directly or through a cooperative arrangement) a substantial
				portion of the electricity generated by, a coal-fueled unit that commenced
				operation after January 1, 2006, and before December 31, 2008, the
				Administrator shall adjust the emissions attributable to such company’s retail
				deliveries in calendar years 2006 through 2008 to reflect the emissions that
				would have occurred if the relevant unit were in operation during the entirety
				of such 3-year period.
												(ii)Adjustments for new
				coal-fueled units
													(I)Vintage years 2012 and
				2013For purposes of emission allowance distributions for vintage
				years 2012 and 2013, in the case of any electricity local distribution company
				that owns, co-owns, or purchases through a power purchase agreement (whether
				directly or through a cooperative arrangement) a substantial portion of the
				electricity generated by, a new coal-fueled unit, the Administrator shall
				adjust the emissions attributable to such company’s retail deliveries in the
				applicable base period to reflect the emissions that would have occurred if the
				new coal-fueled unit were in operation during such period.
													(II)Vintage year 2014 and
				thereafterNot later than necessary for use in making emission
				allowance distributions under this subsection for vintage year 2014, the
				Administrator shall, for any electricity local distribution company that owns,
				co-owns, or purchases through a power purchase agreement (whether directly or
				through a cooperative arrangement) a substantial portion of the electricity
				generated by a new coal-fueled unit and has selected calendar year 2012 as its
				base period pursuant to subparagraph (B)(ii)(II), determine the amount of
				carbon dioxide emissions attributable to generation of electricity delivered at
				retail by such company in calendar year 2012. If the relevant new coal-fueled
				unit was not yet operational by January 1, 2012, the Administrator shall adjust
				such determination to reflect the emissions that would have occurred if such
				unit were in operation for all of calendar year 2012.
													(iii)RequirementsDeterminations
				under this paragraph shall be as precise as practicable, taking into account
				the nature of data currently available and the nature of markets and regulation
				in effect in various regions of the country. The following requirements shall
				apply to such determinations:
													(I)The Administrator shall
				determine the amount of fossil fuel-based electricity delivered at retail by
				each electricity local distribution company, and shall use appropriate emission
				factors to calculate carbon dioxide emissions associated with the generation of
				such electricity.
													(II)Where it is not
				practical to determine the precise fuel mix for the electricity delivered at
				retail by an individual electricity local distribution company, the
				Administrator may use the best available data, including average data on a
				regional basis with reference to Regional Transmission Organizations or
				regional entities (as that term is defined in section 215(a)(7) of the Federal
				Power Act (16 U.S.C. 824o(a)(7)), to estimate fuel mix and emissions. Different
				methodologies may be applied in different regions if appropriate to obtain the
				most accurate estimate.
													(3)Distribution based on
				deliveries
											(A)Initial
				formulaExcept as provided in subparagraph (B), for each vintage
				year, the Administrator shall distribute 50 percent of the emission allowances
				available for distribution under paragraph (1), after reserving allowances for
				distribution under subsections (c) and (d), among individual electricity local
				distribution companies ratably based on each electricity local distribution
				company’s annual average retail electricity deliveries for calendar years 2006
				through 2008, unless the owner or operator of the company selects 3 other
				consecutive years between 1999 and 2008, inclusive, and timely notifies the
				Administrator of its selection.
											(B)UpdatingPrior
				to distributing 2015 vintage year emission allowances under this paragraph and
				at 3-year intervals thereafter, the Administrator shall update the distribution
				formula under this paragraph to reflect changes in each electricity local
				distribution company’s service territory since the most recent formula was
				established. For each successive 3-year period, the Administrator shall
				distribute allowances ratably among individual electricity local distribution
				companies based on the product of—
												(i)each electricity local
				distribution company’s average annual deliveries per customer during calendar
				years 2006 through 2008, or during the 3 alternative consecutive years selected
				by such company under subparagraph (A); and
												(ii)the number of customers
				of such electricity local distribution company in the most recent year in which
				the formula is updated under this subparagraph.
												(4)Prohibition against
				excess distributionsThe regulations promulgated under subsection
				(g) shall ensure that, notwithstanding paragraphs (2) and (3), no electricity
				local distribution company shall receive a greater quantity of allowances under
				this subsection than is necessary to offset any increased electricity costs to
				such company’s retail ratepayers, including increased costs attributable to
				purchased power costs, due to enactment of this title. Any emission allowances
				withheld from distribution to an electricity local distribution company
				pursuant to this paragraph shall be distributed among all remaining electricity
				local distribution companies ratably based on emissions pursuant to paragraph
				(2).
										(5)Use of
				allowances
											(A)Ratepayer
				benefitEmission allowances distributed to an electricity local
				distribution company under this subsection shall be used exclusively for the
				benefit of retail ratepayers of such electricity local distribution company and
				may not be used to support electricity sales or deliveries to entities or
				persons other than such ratepayers.
											(B)Ratepayer
				classesIn using emission allowances distributed under this
				subsection for the benefit of ratepayers, an electricity local distribution
				company shall ensure that ratepayer benefits are distributed—
												(i)among ratepayer classes
				ratably based on electricity deliveries to each class; and
												(ii)equitably among
				individual ratepayers within each ratepayer class, including entities that
				receive emission allowances pursuant to part F.
												(C)LimitationIn
				general, an electricity local distribution company shall not use the value of
				emission allowances distributed under this subsection to provide to any
				ratepayer a rebate that is based solely on the quantity of electricity
				delivered to such ratepayer. To the extent an electricity local distribution
				company uses the value of emission allowances distributed under this subsection
				to provide rebates, it shall, to the maximum extent practicable, provide such
				rebates with regard to the fixed portion of ratepayers’ bills or as a fixed
				credit or rebate on electricity bills.
											(D)Residential and
				industrial ratepayersNotwithstanding subparagraph (C), if
				compliance with the requirements of this title results (or would otherwise
				result) in an increase in electricity costs for residential or industrial
				retail ratepayers of any given electricity local distribution company
				(including entities that receive emission allowances pursuant to part F), such
				electricity local distribution company—
												(i)shall pass through to
				residential retail ratepayers as a class their ratable share (based on
				deliveries to each ratepayer class) of the value of the emission allowances
				that reduce electricity cost impacts on such ratepayers; and
												(ii)shall pass through to
				industrial ratepayers as a class their ratable share (based on deliveries to
				each ratepayer class) of the value of the emission allowances that reduce
				electricity cost impacts on such ratepayers. The electricity local distribution
				company may do so based on the quantity of electricity delivered to individual
				industrial retail ratepayers.
												(E)GuidelinesAs
				part of the regulations promulgated under subsection (g), the Administrator
				shall, after consultation with State and tribal regulatory authorities,
				prescribe guidelines for the implementation of the requirements of this
				paragraph. Such guidelines shall include—
												(i)requirements to ensure
				that residential and industrial retail ratepayers (including entities that
				receive emission allowances under part F) receive their ratable share of the
				value of the allowances distributed to each electricity local distribution
				company pursuant to this subsection; and
												(ii)requirements for
				measurement, verification, reporting, and approval of methods used to assure
				the use of allowance values to benefit retail ratepayers.
												(6)Regulatory
				proceedings
											(A)RequirementNo
				electricity local distribution company shall be eligible to receive emission
				allowances under this subsection or subsection (e) unless the State regulatory
				authority with authority over such company’s retail rates, or the entity with
				authority to regulate or set retail electricity rates of an electricity local
				distribution company not regulated by a State regulatory authority, has—
												(i)after public notice and
				an opportunity for comment, promulgated a regulation or completed a rate
				proceeding (or the equivalent, in the case of a ratemaking entity other than a
				State regulatory authority) that provides for the full implementation of the
				requirements of paragraph (5) of this subsection and the requirements of
				subsection (e); and
												(ii)made available to the
				Administrator and the public a report describing, in adequate detail, the
				manner in which the requirements of paragraph (5) and the requirements of
				subsection (e) will be implemented.
												(B)UpdatingThe
				Administrator shall require, as a condition of continued receipt of emission
				allowances under this subsection by an electricity local distribution company,
				that a new regulation be promulgated or rate proceeding be completed , after
				public notice and an opportunity for comment, and a new report be made
				available to the Administrator and the public, pursuant to subparagraph (A),
				not less frequently than every 5 years.
											(7)Plans and
				reporting
											(A)RegulationsAs
				part of the regulations promulgated under subsection (g), the Administrator
				shall prescribe requirements governing plans and reports to be submitted in
				accordance with this paragraph.
											(B)PlansNot
				later than April 30 of 2011 and every 5 years thereafter through 2026, each
				electricity local distribution company shall submit to the Administrator a
				plan, approved by the State regulatory authority or other entity charged with
				regulating tor setting the retail rates of such company, describing such
				company’s plans for the disposition of the value of emission allowances to be
				received pursuant to this subsection and subsection (e), in accordance with the
				requirements of this subsection and subsection (e). Such plan shall include a
				description of the manner in which the company will provide to industrial
				retail ratepayers (including entities that receive emission allowances under
				part F) their ratable share of the value of such allowances.
											(C)ReportsNot
				later than June 30, 2013, and each calendar year thereafter through 2031, each
				electricity local distribution company shall submit a report to the
				Administrator, and to the relevant State regulatory authority or other entity
				charged with regulating or setting the retail electricity rates of such
				company, describing the disposition of the value of any emission allowances
				received by such company in the prior calendar year pursuant to this subsection
				and subsection (e), including—
												(i)a description of sales,
				transfer, exchange, or use by the company for compliance with obligations under
				this title, of any such emission allowances;
												(ii)the monetary value
				received by the company, whether in money or in some other form, from the sale,
				transfer, or exchange of any such emission allowances;
												(iii)the manner in which the
				company’s disposition of any such emission allowances complies with the
				requirements of this subsection and of subsection (e), including each of the
				requirements of paragraph (5) of this subsection, including the requirement
				that industrial retail ratepayers (including entities that receive emission
				allowances under part F) receive their ratable share of the value of such
				allowances; and
												(iv)such other information
				as the Administrator may require pursuant to subparagraph (A).
												(D)PublicationThe
				Administrator shall make available to the public all plans and reports
				submitted under this subsection, including by publishing such plans and reports
				on the Internet.
											(8)Administrator audit
				reports
											(A)In
				generalEach year, the Administrator shall audit a representative
				sample of electricity local distribution companies to ensure that emission
				allowances distributed under this subsection have been used exclusively for the
				benefit of retail ratepayers and that such companies are complying with the
				requirements of this subsection and of subsection (e), including the
				requirement that residential and industrial retail ratepayers (including
				entities that receive emission allowances under part F) receive their ratable
				share of the value of such allowances. The Administrator shall assess the
				degree to which electric local distribution companies have maintained a
				marginal electric price signal while protecting consumers on total cost using
				the value of emissions allowances. In selecting companies for audit, the
				Administrator shall take into account any credible evidence of noncompliance
				with such requirements. The Administrator shall make available to the public a
				report describing the results of each such audit, including by publishing such
				report on the Internet.
											(B)GAO audit
				reportNot later than April 30, 2015, and every 3 years
				thereafter through 2026, the Comptroller General of the United States,
				incorporating results from the Administrators’ audit report and other relevant
				information including distribution company reports, shall conduct an in-depth
				evaluation and make available to the public a report on the investments made
				pursuant to paragraph (5). Said report shall be made available to the State
				regulatory authority, or the entity with authority to regulate or set retail
				electricity rates in the case of an electricity distribution company that is
				not regulated by a State regulatory authority, and shall include a description
				of how the distribution companies in the audit meet or fail to meet the
				requirement of paragraph (5), including for investments made in cost-effective
				end-use energy efficiency programs, the lifetime and annual energy saving
				benefits, and capacity benefits of said programs.
											(C)Administrator cost
				containment reportNot later than April 30, 2015 and every 3
				years thereafter through 2026, the Administrator shall transmit a report to
				Congress containing an evaluation of the disposition of the value of emission
				allowances received pursuant to this subsection and subsection (e) and
				recommendations of ways to more effectively direct the value of allowances to
				reduce costs for consumers, contain the overall costs of the greenhouse gas
				emissions reduction program, and meet the pollution reduction targets of the
				Act. The Administrator shall make available to the public such report,
				including by publishing such report on the Internet.
											(9)EnforcementA
				violation of any requirement of this subsection or of subsection (e),
				irrespective of approval by a State regulatory authority, shall be a violation
				of this Act. Each emission allowance the value of which is used in violation of
				the requirements of this subsection or of subsection (e) shall be a separate
				violation.
										(c)Merchant coal
				units
										(1)Qualifying
				emissionsThe qualifying emissions for a merchant coal unit for a
				given calendar year shall be the product of the number of megawatt hours of
				merchant coal unit sales generated by such unit in such calendar year and the
				average carbon dioxide emissions per megawatt hour generated by such unit
				during the base period under paragraph (2), provided that the number of
				megawatt hours in a given calendar year for purposes of such calculation shall
				be reduced in proportion to the portion of such unit’s carbon dioxide emissions
				that are either—
											(A)captured and sequestered
				in such calendar year; or
											(B)attributable to the
				combustion or gasification of biomass, to the extent that the owner or operator
				of the unit is not required to hold emission allowances for such
				emissions.
											(2)Base
				periodFor purposes of this subsection, the base period for a
				merchant coal unit shall be—
											(A)calendar years 2006
				through 2008; or
											(B)in the case of a new
				merchant coal unit—
												(i)the first full calendar
				year of operation of such unit, if such unit commences operation before January
				1, 2012;
												(ii)calendar year 2012, if
				such unit commences operation on or after January 1, 2012, and before October
				1, 2012; or
												(iii)calendar year 2013, if
				such unit commences operation on or after October 1, 2012, and before January
				1, 2013.
												(3)Phase-down
				scheduleThe Administrator shall identify an annual phase-down
				factor, applicable to distributions to merchant coal units for each of vintage
				years 2012 through 2029, that corresponds to the overall decline in the amount
				of emission allowances allocated to the electricity sector in such years
				pursuant to section 771(a)(1). Such factor shall—
											(A)for vintage year 2012, be
				equal to 1.0;
											(B)for each of vintage years
				2013 through 2029, correspond to the quotient of—
												(i)the quantity of emission
				allowances allocated under section 771(a)(1) for such vintage year; divided
				by
												(ii)the quantity of emission
				allowances allocated under section 771(a)(1) for vintage year 2012.
												(4)Distribution of
				emission allowancesNot later than March 1 of 2013 and each
				calendar year through 2030, the Administrator shall distribute emission
				allowances of the preceding vintage year to the owner or operator of each
				merchant coal unit described in subsection (a)(11)(C) in an amount equal to the
				product of—
											(A)0.5;
											(B)the qualifying emissions
				for such merchant coal unit for the preceding year, as determined under
				paragraph (1); and
											(C)the phase-down factor for
				the preceding calendar year, as identified under paragraph (3).
											(5)Adjustment
											(A)StudyNot
				later than 5 years after the date of enactment of the
				Clean Energy Jobs and American Power
				Act, the Administrator, in consultation with the Federal Energy
				Regulatory Commission, shall issue a study to determine whether the allocation
				formula under paragraph (3) is resulting in windfall profits to merchant coal
				generators or substantially disparate treatment of merchant coal generators
				operating in different markets or regions.
											(B)RegulationIf
				the Administrator, in consultation with the Federal Energy Regulatory
				Commission, makes an affirmative finding of windfall profits or disparate
				treatment under subparagraph (A), the Administrator shall, not later than 18
				months after the completion of the study described in subparagraph (A),
				promulgate regulations providing for the adjustment of the allocation formula
				under paragraph (3) to mitigate, to the extent practicable, such windfall
				profits, if any, and such disparate treatment, if any.
											(6)Limitation on
				allowancesNotwithstanding paragraph (4) or (5), for each vintage
				year the Administrator shall distribute under this subsection no more than 10
				percent of the total quantity of emission allowances available for such vintage
				year for distribution to the electricity sector under section 771(a)(1). If the
				quantity of emission allowances that would otherwise be distributed pursuant to
				paragraph (4) or (5) for any vintage year would exceed such limit, the
				Administrator shall distribute 10 percent of the total emission allowances
				available for distribution under section 771(a)(1) for such vintage year
				ratably among merchant coal generators based on the applicable formula under
				paragraph (4) or (5).
										(7)EligibilityThe
				owner or operator of a merchant coal unit shall not be eligible to receive
				emission allowances under this subsection for any vintage year for which such
				owner or operator has elected to receive emission allowances for the same unit
				under subsection (d).
										(d)Long-term contract
				generators
										(1)DistributionNot
				later than March 1, 2013, and each calendar year through 2030, the
				Administrator shall distribute to the owner or operator of each long-term
				contract generator a quantity of emission allowances of the preceding vintage
				year that is equal to the sum of—
											(A)the number of tons of
				carbon dioxide emitted as a result of a qualifying electricity sales agreement
				referred to in subsection (a)(10)(B)(i); and
											(B)the incremental number of
				tons of carbon dioxide emitted solely as a result of a qualifying thermal sales
				agreement referred to in subsection (a)(10)(B)(ii), provided that in no event
				shall the Administrator distribute more than 1 emission allowance for the same
				ton of emissions.
											(2)Limitation on
				allowances
											(A)In
				generalNotwithstanding paragraph (1), for each vintage year the
				Administrator shall distribute under this subsection no more than 4.3 percent
				of the total quantity of emission allowances available for such vintage year
				for distribution to the electricity sector under section 771(a)(1).
											(B)Future vintage year
				allowances
												(i)In
				generalTo the extent that any quantity of allowances that would
				otherwise be distributed pursuant to paragraph (1) would exceed 4.3 percent in
				any vintage year, the Administrator shall distribute future vintage year
				allowances reserved for long-term contract generators under this section to
				satisfy any such shortfall in available allowances, subject to projections by
				the Administrator of required allowance needs for long-term contract generators
				in future vintage years.
												(ii)Maintenance of
				yearFuture vintage year allowances distributed pursuant to this
				subsection shall maintain the future vintage year assigned to those
				allowances.
												(C)ShortfallIf
				the quantity of emission allowances that would otherwise be distributed
				pursuant to paragraph (1) for any vintage year would result in a shortfall
				based on a consideration of available allowances under this subsection over the
				entire allocation period, as determined by the Administrator, the Administrator
				shall distribute the emission allowances available for distribution under
				section 771(a)(1) for such vintage year ratably among long-term contract
				generators in accordance with paragraph (1).
											(3)Eligibility
											(A)Facility
				eligibilityThe owner or operator of a facility shall cease to be
				eligible to receive emission allowances under this subsection upon the earliest
				date on which the facility no longer meets each and every element of the
				definition of a long-term contract generator under subsection (a)(10).
											(B)Contract
				eligibilityThe owner or operator of a facility shall cease to be
				eligible to receive emission allowances under this subsection based on an
				electricity or thermal sales agreement referred to in subsection (a)(10)(B)
				upon the earliest date that such agreement—
												(i)expires;
												(ii)is terminated; or
												(iii)is amended in any way
				that changes the location of the facility, the price (whether a fixed price or
				price formula) for electricity or thermal energy sold under such agreement, the
				quantity of electricity or thermal energy sold under the agreement, or the
				expiration or termination date of the agreement.
												(4)Demonstration of
				eligibilityTo be eligible to receive allowance distributions
				under this subsection, the owner or operator of a long-term contract generator
				shall submit each of the following in writing to the Administrator within 180
				days after the date of enactment of this title, and not later than September 30
				of each vintage year for which such generator wishes to receive emission
				allowances:
											(A)A certificate of
				representation described in section 700(15).
											(B)An identification of each
				owner and each operator of the facility.
											(C)An identification of the
				units at the facility and the location of the facility.
											(D)A written certification
				by the designated representative that the facility meets all the requirements
				of the definition of a long-term contract generator.
											(E)The expiration date of
				each qualifying electricity or thermal sales agreement referred to in
				subsection (a)(10)(B).
											(F)A copy of each qualifying
				electricity or thermal sales agreement referred to in subsection
				(a)(10)(B).
											(5)NotificationNot
				later than 30 days after, in accordance with paragraph (3), a facility or an
				agreement ceases to meet the eligibility requirements for distribution of
				emission allowances pursuant to this subsection, the designated representative
				of such facility shall notify the Administrator in writing when, and on what
				basis, such facility or agreement ceased to meet such requirements.
										(e)Small
				LDCs
										(1)DistributionThe
				Administrator shall, in accordance with this subsection, distribute emission
				allowances allocated pursuant to section 771(a)(1)(B) for the following vintage
				year. Such allowances shall be distributed ratably among small LDCs based on
				historic emissions in accordance with the same measure of such emissions
				applied to each such small LDC for the relevant vintage year under subsection
				(b)(2) of this section.
										(2)UsesA
				small LDC receiving allowances under this section shall use such allowances
				exclusively for the following purposes:
											(A)Cost-effective programs
				to achieve electricity savings, provided that such savings shall not be
				transferred or used for compliance with any renewable electricity standard
				established under the Public Utility Regulatory Policies Act of 1978 (16 U.S.C.
				2601 et seq.).
											(B)Deployment of
				technologies to generate electricity from renewable energy resources, provided
				that any Federal renewable electricity credits issued based on generation
				supported under this section shall be submitted to the Federal Energy
				Regulatory Commission for voluntary retirement and shall not be used for
				compliance with the Public Utility Regulatory Policies Act of 1978 (16 U.S.C.
				2601 et seq.).
											(C)Assistance programs to
				reduce electricity costs for low-income residential ratepayers of such small
				LDC, provided that such assistance is made available equitably to all
				residential ratepayers below a certain income level, which shall not be higher
				than 200 percent of the poverty line (as that term is defined in section 673(2)
				of the Community Services Block Grant Act (42 U.S.C. 9902(2)).
											(D)Costs of compliance
				associated with the enactment of this title.
											(3)RequirementsAs
				part of the regulations promulgated under subsection (g), the Administrator
				shall prescribe—
											(A)after consultation with
				the Federal Energy Regulatory Commission, requirements to ensure that programs
				and projects under paragraph (2)(A) and (B) are consistent with the standards
				established by, and effectively supplement electricity savings and generation
				of electricity from renewable energy resources achieved by, the Combined
				Efficiency and Renewable Electricity Standard established by law;
											(B)eligibility criteria and
				guidelines for consumer assistance programs for low-income residential
				ratepayers under paragraph (2)(C); and
											(C)such other requirements
				as the Administrator determines appropriate to ensure compliance with the
				requirements of this subsection.
											(4)ReportingReports
				submitted under subsection (b)(7) shall include, in accordance with such
				requirements as the Administrator may prescribe—
											(A)a description of any
				facilities deployed under paragraph (2)(A), the quantity of resulting
				electricity generation from renewable energy resources;
											(B)an assessment
				demonstrating the cost-effectiveness of, and electricity savings achieved by,
				programs supported under paragraph (2)(B); and
											(C)a description of
				assistance provided to low-income retail ratepayers under paragraph
				(2)(C).
											(f)Rural electric
				cooperatives, consumer, or publicly owned small LDCs
										(1)Distribution
											(A)In
				generalThe Administrator shall, in accordance with this
				subsection, distribute emission allowances allocated pursuant to section
				771(d)(7) for the following vintage year.
											(B)MethodAllowances
				described in subparagraph (A) shall be distributed ratably, among rural
				electric cooperatives and consumer-owned or publicly owned electricity local
				distribution companies that meet the definition of the term small
				LDC based on historic emissions, in accordance with the same measure of
				those emissions applied to each such rural electric cooperative for the
				relevant vintage year under subsection (b)(2).
											(2)UsesA
				small LDC receiving allowances under this section shall use the allowances only
				for—
											(A)cost-effective programs
				to achieve electricity savings, on the condition that such savings shall not be
				transferred or used for compliance with any renewable electricity standard
				established under the Public Utility Regulatory Policies Act of 1978 (16 U.S.C.
				2601 et seq.);
											(B)deployment of
				technologies to generate electricity from renewable energy resources, on the
				condition that any Federal renewable electricity credits issued based on
				generation supported under this section shall—
												(i)be submitted to the
				Federal Energy Regulatory Commission for voluntary retirement; and
												(ii)not be used for
				compliance with the Public Utility Regulatory Policies Act of 1978 (16 U.S.C.
				2601 et seq.); and
												(C)assistance programs to
				reduce electricity costs for low-income residential ratepayers of the small
				LDC, on the condition that the assistance is made available equitably to all
				residential ratepayers below a certain income level, which shall not be higher
				than 200 percent of the poverty line (as defined in section 673 of the
				Community Services Block Grant Act (42 U.S.C. 9902).
											(g)RegulationsNot
				later than 2 years after the date of enactment of this title, the
				Administrator, in consultation with the Federal Energy Regulatory Commission,
				shall promulgate regulations to implement the requirements of this
				section.
									773.Natural gas
				consumers
									(a)DefinitionFor
				purposes of this section, the term cost-effective, with respect to
				an energy efficiency program, means that the program meets the Total Resource
				Cost Test, which requires that the net present value of economic benefits over
				the life of the program, including avoided supply and delivery costs and
				deferred or avoided investments, is greater than the net present value of the
				economic costs over the life of the program, including program costs and
				incremental costs borne by the energy consumer.
									(b)AllocationNot
				later than June 30, 2015, and each calendar year thereafter through 2028, the
				Administrator shall distribute to natural gas local distribution companies for
				the benefit of retail ratepayers the quantity of emission allowances allocated
				for the following vintage year pursuant to section 771(a)(2). Such allowances
				shall be distributed among local natural gas distribution companies based on
				the following formula:
										(1)Initial
				formulaExcept as provided in paragraph (2), for each vintage
				year, the Administrator shall distribute emission allowances among natural gas
				local distribution companies on a pro rata basis based on each such company’s
				annual average retail natural gas deliveries for 2006 through 2008, unless the
				owner or operator of the company selects 3 other consecutive years between 1999
				and 2008, inclusive, and timely notifies the Administrator of its
				selection.
										(2)UpdatingPrior
				to distributing 2019 vintage emission allowances and at 3-year intervals
				thereafter, the Administrator shall update the distribution formula under this
				subsection to reflect changes in each natural gas local distribution company’s
				service territory since the most recent formula was established. For each
				successive 3-year period, the Administrator shall distribute allowances on a
				pro rata basis among natural gas local distribution companies based on the
				product of—
											(A)each natural gas local
				distribution company’s average annual natural gas deliveries per customer
				during calendar years 2006 through 2008, or during the 3 alternative
				consecutive years selected by such company under paragraph (1); and
											(B)the number of customers
				of such natural gas local distribution company in the most recent year in which
				the formula is updated under this paragraph.
											(c)Use of
				allowances
										(1)Ratepayer
				benefitEmission allowances distributed to a natural gas local
				distribution company under this section shall be used exclusively for the
				benefit of retail ratepayers of such natural gas local distribution company and
				may not be used to support natural gas sales or deliveries to entities or
				persons other than such ratepayers.
										(2)Ratepayer
				classesIn using emission allowances distributed under this
				section for the benefit of ratepayers, a natural gas local distribution company
				shall ensure that ratepayer benefits are distributed—
											(A)among ratepayer classes
				on a pro rata basis based on natural gas deliveries to each class; and
											(B)equitably among
				individual ratepayers within each ratepayer class.
											(3)LimitationA
				natural gas local distribution company shall not use the value of emission
				allowances distributed under this section to provide to any ratepayer a rebate
				that is based solely on the quantity of natural gas delivered to such
				ratepayer. To the extent a natural gas local distribution company uses the
				value of emission allowances distributed under this section to provide rebates,
				it shall, to the maximum extent practicable, provide such rebates with regard
				to the fixed portion of ratepayers’ bills or as a fixed creditor rebate on
				natural gas bills.
										(4)Energy efficiency
				programsThe value of no less than one-third of the emission
				allowances distributed to natural gas local distribution companies pursuant to
				this section in any calendar year shall be used for cost-effective energy
				efficiency programs for natural gas consumers. Such programs must be authorized
				and overseen by the State regulatory authority, or by the entity with
				regulatory authority over retail natural gas rates in the case of a natural gas
				local distribution company that is not regulated by a State regulatory
				authority.
										(5)Certain intracompany
				deliveriesIf a natural gas local distribution company makes an
				intracompany delivery of natural gas to a customer that is not a covered
				entity, for which such company is required to hold emission allowances under
				section 722, such customer shall, for purposes of this section, be considered
				to be a retail ratepayer and a member of a ratepayer class to be determined by
				the relevant State regulatory authority (or other entity with authority to
				regulate or set natural gas rates, in the case of a company not regulated by a
				State regulatory authority).
										(6)GuidelinesAs
				part of the regulations promulgated under subsection (h), the Administrator
				shall prescribe specific guidelines for the implementation of the requirements
				of this subsection.
										(d)Regulatory
				proceedings
										(1)RequirementNo
				natural gas local distribution company shall be eligible to receive emission
				allowances under this section unless the State regulatory authority with
				authority over such company, or the entity with authority to regulate retail
				rates of a natural gas local distribution company not regulated by a State
				regulatory authority, has—
											(A)promulgated a regulation
				or completed a rate proceeding (or the equivalent, in the case of a ratemaking
				entity other than a State regulatory authority) that provides for the full
				implementation of the requirements of subsection (c); and
											(B)made available to the
				Administrator and the public a report describing, in adequate detail, the
				manner in which the requirements of subsection (c) will be implemented.
											(2)UpdatingThe
				Administrator shall require, as a condition of continued receipt of emission
				allowances under this section, that a new regulation be promulgated or rate
				proceeding be completed, and a new report be made available to the
				Administrator and the public, pursuant to paragraph (1), not less frequently
				than every 5 years.
										(e)Plans and
				reporting
										(1)RegulationsAs
				part of the regulations promulgated under subsection (h), the Administrator
				shall prescribe requirements governing plans and reports to be submitted in
				accordance with this subsection.
										(2)PlansNot
				later than April 30, 2015, and every 5 years thereafter through 2025, each
				natural gas local distribution company shall submit to the Administrator a
				plan, approved by the State regulatory authority or other entity charged with
				regulating the retail rates of such company, describing such company’s plans
				for the disposition of the value of emission allowances to be received pursuant
				to this section, in accordance with the requirements of this section.
										(3)ReportsNot
				later than June 30, 2017, and each calendar year thereafter through 2031, each
				natural gas local distribution company shall submit a report to the
				Administrator, approved by the relevant State regulatory authority or other
				entity charged with regulating the retail natural gas rates of such company,
				describing the disposition of the value of any emission allowances received by
				such company in the prior calendar year pursuant to this subsection,
				including—
											(A)a description of sales,
				transfer, exchange, or use by the company for compliance with obligations under
				this title, of any such emission allowances;
											(B)the monetary value
				received by the company, whether in money or in some other form, from the sale,
				transfer, or exchange of emission allowances received by the company under this
				section;
											(C)the manner in which the
				company’s disposition of emission allowances received under this subsection
				complies with the requirements of this section, including each of the
				requirements of subsection (c);
											(D)the cost-effectiveness
				of, and energy savings achieved by, energy efficiency programs supported
				through such emission allowances; and
											(E)such other information as
				the Administrator may require pursuant to paragraph (1).
											(4)PublicationThe
				Administrator shall make available to the public all plans and reports
				submitted by natural gas local distribution companies under this subsection,
				including by publishing such plans and reports on the Internet.
										(f)Auditing
										(1)Administrator audit
				reportEach year, the Administrator shall audit a significant
				representative sample of natural gas local distribution companies to ensure
				that emission allowances distributed under this section have been used
				exclusively for the benefit of retail ratepayers and that such companies are
				complying with the requirements of this section. In selecting companies for
				audit, the Administrator shall take into account any credible evidence of
				noncompliance with such requirements. The Administrator shall make available to
				the public a report describing the results of each such audit, including by
				publishing such report on the Internet.
										(2)GAO audit
				reportNot later April 30, 2015 and every 3 years thereafter
				through April 30, 2026, the Comptroller General of the United States,
				incorporating results from the Administrators’ audit report and other relevant
				information including distribution company reports, shall conduct an in-depth
				evaluation and make available to the public a report on the investments made
				pursuant to subsection (c). Said report shall be made available to the State
				regulatory authority, or the entity with authority to regulate or set retail
				natural gas rates in the case of a natural gas distribution company that is not
				regulated by a State regulatory authority, and shall include a description how
				the distribution companies in the audit meet or fail to meet the requirement of
				subsection (c), including for investments made in cost-effective end-use energy
				efficiency programs, the lifetime and annual energy saving benefits, and
				capacity benefits of said programs.
										(3)Administrator cost
				containment reportNot later April 30, 2015, and every 3 years
				thereafter through April 30, 2026, the Administrator shall transmit a report to
				Congress containing an evaluation of the disposition of the value of emission
				allowances received pursuant to this subsection and recommendations of ways to
				more effectively direct the value of allowances to reduce costs for consumers,
				contain the overall costs of the greenhouse gas emissions reduction program,
				and meet the pollution reduction targets of the Act. The Administrator shall
				make available to the public such report, including by publishing such report
				on the Internet.
										(g)EnforcementA
				violation of any requirement of this section, irrespective of approval by a
				State regulatory authority, shall be a violation of this Act. Each emission
				allowance the value of which is used in violation of the requirements of this
				section shall be a separate violation.
									(h)RegulationsNot
				later than January 1, 2014, the Administrator, in consultation with the Federal
				Energy Regulatory Commission, shall promulgate regulations to implement the
				requirements of this section.
									774.Home heating oil and
				propane consumers
									(a)DefinitionsFor
				purposes of this section:
										(1)Carbon
				contentThe term carbon content means the amount of
				carbon dioxide that would be emitted as a result of the combustion of a
				fuel.
										(2)Cost-effectiveThe
				term cost-effective has the meaning given that term in section
				773(a).
										(b)AllocationThe Administrator shall distribute among
				the States, in accordance with this section, the quantity of emission
				allowances allocated pursuant to section 771(a)(3). The Administrator shall
				distribute a percentage of such allowances determined by the Administrator,
				after consultation with the Secretary of the Interior, pursuant to subsection
				(f).
									(c)Distribution among
				StatesThe Administrator shall distribute emission allowances
				among the States under this section each year on a pro rata basis based on the
				ratio of—
										(1)the carbon content of
				home heating oil and propane sold to consumers within each State in the
				preceding year for residential or commercial uses; to
										(2)the carbon content of
				home heating oil and propane sold to consumers within the United States in the
				preceding year for residential or commercial uses.
										(d)Use of
				allowances
										(1)In
				generalStates shall use emission allowances distributed under
				this section exclusively for the benefit of consumers of home heating oil or
				propane for residential or commercial purposes. Such proceeds shall be used
				exclusively for—
											(A)cost-effective energy
				efficiency programs for consumers that use home heating oil or propane for
				residential or commercial purposes; or
											(B)rebates or other direct
				financial assistance programs for consumers of home heating oil or propane used
				for residential or commercial purposes.
											(2)Administration and
				delivery mechanismsIn administering programs supported by this
				section, States shall—
											(A)use no less than 50
				percent of the value of emission allowances received under this section for
				cost-effective energy efficiency programs to reduce consumers’ overall fuel
				costs;
											(B)to the extent
				practicable, deliver consumer support under this section through existing
				energy efficiency and consumer energy assistance programs or delivery
				mechanisms, including, where appropriate, programs or mechanisms administered
				by parties other than the State; and
											(C)seek to coordinate the
				administration and delivery of energy efficiency and consumer energy assistance
				programs supported under this section, with one another and with existing
				programs for various fuel types, so as to deliver comprehensive, fuel-blind,
				coordinated programs to consumers.
											(e)ReportingEach
				State receiving emission allowances under this section shall submit to the
				Administrator, within 12 months of each receipt of such allowances, a report,
				in accordance with such requirements as the Administrator may prescribe,
				that—
										(1)describes the State’s use
				of emission allowances distributed under this section, including a description
				of the energy efficiency and consumer assistance programs supported with such
				allowances;
										(2)demonstrates the
				cost-effectiveness of, and the energy savings achieved by, energy efficiency
				programs supported under this section; and
										(3)includes a report
				prepared by an independent third party, in accordance with such regulations as
				the Administrator may promulgate, evaluating the performance of the energy
				efficiency and consumer assistance programs supported under this
				section.
										(f)Distribution to Indian
				tribesNot later than 18 months after the date of enactment of
				this title, the Administrator shall, in consultation with the Secretary of the
				Interior and Indian tribes, promulgate regulations establishing a program to
				distribute the emission allowances made available to Indian tribes under this
				section.
									(g)Enforcement
										(1)In
				generalIf the Administrator determines that a State or Indian
				tribe is not in compliance with this section, the Administrator may withhold a
				portion of the emission allowances, the quantity of which is equal to up to
				twice the quantity of the allowances that the State or Indian tribe failed to
				use in accordance with the requirements of this section, that such State or
				Indian tribe would otherwise be eligible to receive under this section in later
				years.
										(2)Withheld
				allowances
											(A)StatesAllowances
				withheld from States pursuant to this subsection shall be distributed among the
				remaining States on a pro rata basis in accordance with the formula in
				subsection (c).
											(B)Indian
				tribesAllowances withheld from Indian tribes pursuant to this
				subsection shall be distributed among the remaining Indian tribes on a pro rata
				basis in accordance with the program established under subsection (f).
											775.Domestic fuel
				production
									(a)PurposeThe
				purpose of this section is to provide emission allowance rebates to petroleum
				refineries in the United States in a manner that promotes energy efficiency and
				a reduction in greenhouse gas emissions at such facilities.
									(b)DefinitionsIn
				this section:
										(1)EmissionsThe
				term emissions includes direct emissions from fuel combustion,
				process emissions, and indirect emissions from the generation of electricity,
				steam, and hydrogen used to produce the output of a petroleum refinery or the
				petroleum refinery sector.
										(2)Petroleum
				refineryThe term petroleum refinery means a
				facility classified under code 324110 of the North American Industrial
				Classification System of 2002.
										(3)Small business
				refinerThe term small
				business refiner means a refiner that meets the applicable Federal
				refinery capacity and employee limitations criteria described in
				section
				45H(c)(1) of the Internal Revenue Code of 1986 (as in effect on
				the date of enactment of this section and without regard to section 45H(d)).
				Eligibility of a small business refiner under this paragraph shall not be
				recalculated or disallowed on account of (i) its merger with another small
				business refiner or refiners after December 31, 2002 or (ii) its acquisition of
				another small business refiner (or refinery of such refiner) after December 31,
				2002.
										(c)Distribution of
				allowancesThe Administrator shall distribute allowances pursuant
				to this section to owners and operators of petroleum refineries, including
				small business refiners, in the United States.
									(d)Distribution
				scheduleThe Administrator shall distribute emission allowances
				pursuant to the regulations issued under subsection (e) for each vintage year
				no later than October 31 of the preceding calendar year.
									(e)Regulations
										(1)In
				generalNot later than 3 years after the date of enactment of
				this title, the Administrator, in consultation with the Administrator of the
				Energy Information Administration, shall promulgate regulations in accordance
				with the purpose of this section that establish separate formulas for
				distribution of emission allowances provided to—
											(A)petroleum refineries
				pursuant to section 771(a)(4)(A); and
											(B)small business refiners
				pursuant to section 771(a)(4)(B).
											(2)ConsiderationsIn
				establishing the formulas under paragraph (1), the Administrator shall
				consider—
											(A)the relative complexity
				of refinery processes and appropriate mechanisms to take energy efficiency and
				greenhouse gas reductions into account;
											(B)direct emissions from
				fuel combustion;
											(C)process emissions;
											(D)indirect emissions for
				the generation of electricity, steam, and hydrogen used to produce the output
				of a petroleum refinery; and
											(E)emissions from the
				combustion of products produced at a petroleum refinery or by the petroleum
				refinery sector.
											(3)Excess
				distributionIf the electricity provider for a petroleum refinery
				received a free allocation of emission allowances pursuant to section
				771(a)(1), the Administrator shall take the free allocation into account when
				establishing the applicable formula under this subsection to avoid rebates to a
				petroleum refinery for costs that the Administrator determines were not
				incurred by the petroleum refinery because the allowances were—
											(A)freely allocated to the
				electricity provider of the petroleum refinery; and
											(B)used for the benefit of
				the petroleum refinery.
											776.Consumer
				protection
									(a)Consumer
				rebates
										(1)Establishment of
				fundThere is established in the Treasury a separate account, to
				be known as the Consumer Rebate Fund).
										(2)Availability of
				amountsAll amounts deposited in the Consumer Rebate Fund shall
				be available without further appropriation or fiscal year limitation.
										(3)Distribution of
				amountsBeginning in 2026, for each year after deposits are made
				in the Consumer Rebate Fund pursuant to section 771(b)(2)(A), the President
				shall use the funds in accordance with Federal statutory authority to provide
				relief to consumers and others affected by the enactment of the
				Clean Energy Jobs and American Power
				Act (and amendments made by that Act).
										(b)Energy refund
				program
										(1)Establishment of
				fundThere is established in the Treasury a separate account, to
				be known as the Energy Refund Account).
										(2)Availability of
				amountsAll amounts deposited in the Energy Refund Account shall
				be available without further appropriation or fiscal year limitation.
										(3)Distribution of
				amountsFor each year after deposits are made to the Energy
				Refund Account pursuant to section 771(b)(2)(B), the President shall use the
				funds in accordance with Federal statutory authority to offset energy cost
				impacts on low- and moderate-income households.
										777.Exchange for
				State-issued allowances
									(a)In
				generalNot later than 1 year
				after the date of enactment of this title, the Administrator shall issue
				regulations allowing any person in the United States to exchange greenhouse gas
				emission allowances issued before the later of December 31, 2011, or the date
				that is 9 months after the first auction under section 778, by the State of
				California or for the Regional Greenhouse Gas Initiative, or the Western
				Climate Initiative (in this section referred to as State
				allowances) for emission allowances established by the Administrator
				under section 721(a).
									(b)RegulationsRegulations
				issued under subsection (a) shall—
										(1)provide that a person
				exchanging State allowances under this section receive emission allowances
				established under section 721(a) in the amount that is sufficient to compensate
				for the cost of obtaining and holding such State allowances;
										(2)establish a deadline by
				which persons must exchange the State allowances;
										(3)provide that the Federal
				emission allowances disbursed pursuant to this section shall be deducted from
				the allowances to be auctioned pursuant to section 771(b); and
										(4)require that, once exchanged, the credit or
				other instrument be retired for purposes of use under the program by or for
				which it was originally issued.
										(c)Cost of obtaining State
				allowanceFor purposes of
				this section, the cost of obtaining a State allowance shall be the average
				auction price, for emission allowances issued in the year in which the State
				allowance was issued, under the program under which the State allowance was
				issued.
									778.Auction
				procedures
									(a)In
				generalTo the extent that
				auctions of emission allowances by the Administrator are authorized by this
				part, such auctions shall be carried out pursuant to this section and the
				regulations established hereunder.
									(b)Initial
				regulationsNot later than 12 months after the date of enactment
				of this title, the Administrator, in consultation with other agencies, as
				appropriate, shall promulgate regulations governing the auction of allowances
				under this section. Such regulations shall include the following
				requirements:
										(1)Frequency; first
				auctionAuctions shall be held four times per year at regular
				intervals, with the first auction to be held no later than March 31,
				2011.
										(2)Auction schedule;
				current and future vintagesThe Administrator shall, at each
				quarterly auction under this section, offer for sale both a portion of the
				allowances with the same vintage year as the year in which the auction is being
				conducted and a portion of the allowances with vintage years from future years.
				The preceding sentence shall not apply to auctions held before 2012, during
				which period, by necessity, the Administrator shall auction only allowances
				with a vintage year that is later than the year in which the auction is held.
				Beginning with the first auction and at each quarterly auction held thereafter,
				the Administrator may offer for sale allowances with vintage years of up to 4
				years after the year in which the auction is being conducted.
										(3)Auction
				formatAuctions shall follow a single-round, sealed-bid, uniform
				price format.
										(4)Participation;
				financial assuranceAuctions shall be open to any person, except
				that the Administrator may establish financial assurance requirements to ensure
				that auction participants can and will perform on their bids.
										(5)Disclosure of
				beneficial ownershipEach bidder in the auction shall be required
				to disclose the person or entity sponsoring or benefitting from the bidder’s
				participation in the auction if such person or entity is, in whole or in part,
				other than the bidder.
										(6)Purchase
				limitsNo person may, directly or in concert with another
				participant, purchase more than 5 percent of the allowances offered for sale at
				any quarterly auction.
										(7)Publication of
				informationAfter the auction, the Administrator shall, in a
				timely fashion, publish the identities of winning bidders, the quantity of
				allowances obtained by each winning bidder, and the auction clearing
				price.
										(8)Other
				requirementsThe
				Administrator may include in the regulations such other requirements or
				provisions as the Administrator, in consultation with other agencies, as
				appropriate, considers appropriate to promote effective, efficient,
				transparent, and fair administration of auctions under this section.
										(c)Revision of
				regulationsThe Administrator
				may, in consultation with other agencies, as appropriate, at any time, revise
				the initial regulations promulgated under subsection (b) by promulgating new
				regulations. Such revised regulations need not meet the requirements identified
				in subsection (b) if the Administrator determines that an alternative auction
				design would be more effective, taking into account factors including costs of
				administration, transparency, fairness, and risks of collusion or manipulation.
				In determining whether and how to revise the initial regulations under this
				subsection, the Administrator shall not consider maximization of revenues to
				the Federal Government.
									(d)Reserve auction
				priceThe minimum reserve auction price shall be $10 (in constant
				2005 dollars) for auctions occurring in 2012. The minimum reserve price for
				auctions occurring in years after 2012 shall be the minimum reserve auction
				price for the previous year increased by 5 percent plus the rate of inflation
				(as measured by the Consumer Price Index for all urban consumers).
									(e)Delegation or
				contractPursuant to regulations under this section, the
				Administrator may by delegation or contract provide for the conduct of auctions
				under the Administrator’s supervision by other departments or agencies of the
				Federal Government or by nongovernmental agencies, groups, or
				organizations.
									(f)Small business refiner
				reserveThe Administrator shall, in accordance with this
				subsection, issue regulations setting aside a specified number of allowances,
				as determined by the Administrator, that small business refiners may purchase
				at the average auction price and may use to demonstrate compliance pursuant to
				section 722. These regulations shall provide the following:
										(1)AmountThe
				Administrator shall place in the small business refiner reserve account
				allowances that are to be sold at auction pursuant to the allocations under
				section 771 in an amount equal to—
											(A)for each of vintage years
				2012 and 2013, 6.2 percent of the emission allowances established under section
				721(a);
											(B)for each of vintage years
				2014 and 2015, 5.4 percent of the emission allowances established under section
				721(a); and
											(C)for each of vintage years
				2016 through 2024, 4.9 percent of the emission allowances established under
				section 721(a).
											(2)Allowed
				purchasesFrom January 1 of the calendar year that matches the
				vintage year for which allowances have been placed in the reserve, through
				January 14 of the following year, small business refiners (as defined in
				section 775(b)) may purchase allowances from this reserve at the price
				determined pursuant to paragraph (3).
										(3)PriceThe
				price for allowances purchased from this reserve shall be the average auction
				price for allowances of the same vintage year purchased at auctions conducted
				pursuant to this section during the 12 months preceding the purchase of the
				allowances.
										(4)Use of
				allowancesAllowances purchased from this reserve shall only be
				used by the purchaser to demonstrate compliance pursuant to section 722 for
				attributable greenhouse gas emissions in the calendar year that matches the
				vintage year of the purchased allowance. Allowances purchased from this reserve
				may not be banked, traded or borrowed.
										(5)Limitations on purchase
				amountThe Administrator, by regulation adopted after public
				notice and an opportunity for comment, shall establish procedures to distribute
				the ability to purchase allowances from the reserve fairly among all small
				business refiners interested in purchasing allowances from this reserve so as
				to address the potential that requests to purchase allowances exceed the number
				of allowances available in the reserve. This regulation may place limits on the
				number of allowances a small business refiner may purchase from the
				reserve.
										(6)Unsold
				allowancesVintage year allowances not sold from the reserve on
				or before January 15 of the calendar year following the vintage year shall be
				sold at an auction conducted pursuant to this section no later than March 31 of
				the calendar year following the vintage year. If significantly more allowances
				are being placed in the reserve than are being purchased from the reserve
				several years in a row, the Administrator may adjust either the percent of
				allowances placed in the reserve or the date by which allowances may be
				purchased from the reserve.
										779.Auctioning
				allowances for other entities
									(a)ConsignmentAny entity holding emission allowances or
				compensatory allowances may request that the Administrator auction, pursuant to
				section 778, the allowances on consignment.
									(b)PricingWhen
				the Administrator acts under this section as the agent of an entity in
				possession of emission allowances, the Administrator is not obligated to obtain
				the highest price possible for the emission allowances, and instead shall
				auction consignment allowances in the same manner and pursuant to the same
				rules as auctions of other allowances under section 778. The Administrator may
				permit the entity offering the allowance for sale to condition the sale of its
				allowances pursuant to this section on a minimum reserve price that is
				different than the reserve auction price set pursuant to section 778(d).
									(c)ProceedsFor
				emission allowances and compensatory allowances auctioned pursuant to this
				section, notwithstanding section 3302 of title 31, United States Code, or any
				other provision of law, within 90 days of receipt, the United States shall
				transfer the proceeds from the auction to the entity which held the allowances
				auctioned. No funds transferred from a purchaser to a seller of emission
				allowances or compensatory allowances under this subsection shall be held by
				any officer or employee of the United States or treated for any purpose as
				public monies.
									(d)RegulationsThe
				Administrator shall issue regulations within 24 months after the date of
				enactment of this title to implement this section.
									780.Commercial deployment
				of carbon capture and permanent sequestration technologies
									(a)DefinitionsIn
				this section:
										(1)Carbon capture and
				permanent sequestrationThe term carbon capture and
				permanent sequestration shall—
											(A)have such meaning as the
				Administrator shall determine by regulation; and
											(B)include—
												(i)permanent geological
				sequestration; and
												(ii)conversion of captured
				carbon dioxide to a stable form that will safely and permanently sequester the
				carbon dioxide.
												(2)Enhanced hydrocarbon
				recovery
											(A)In
				generalThe term enhanced hydrocarbon recovery means
				a process by which oil, methane, or other natural gases are recovered by the
				injection of carbon dioxide into a geologic formation.
											(B)ExclusionThe
				term enhanced hydrocarbon recovery does not include the in situ
				generation of a new hydrocarbon.
											(3)Qualifying electric
				generating unitThe term qualifying electric generating
				unit means an electric utility unit—
											(A)that derives at least 50
				percent of the annual fuel input of the unit from—
												(i)coal or waste
				coal;
												(ii)petroleum coke;
				or
												(iii)any combination of
				those 2 fuels; and
												(B)(i)that has a nameplate
				capacity of 200 megawatts or more; or
												(ii)in the case of retrofit
				applications, the carbon capture and permanent sequestration technology of
				which is applied to the flue gas or fuel gas stream from at least 200 megawatts
				of the total nameplate generating capacity of the unit.
												(4)Qualifying industrial
				sourceThe term qualifying industrial source means a
				source that—
											(A)is not a qualifying
				electric generating unit;
											(B)absent carbon capture and
				permanent sequestration, would emit greater than 50,000 tons per year of carbon
				dioxide; and
											(C)does not produce a liquid
				transportation fuel from a solid fossil-based feedstock.
											(5)Treated generating
				capacity
											(A)In
				generalThe term treated generating capacity means
				the portion of the total generating capacity of an electric generating unit (or
				industrial source, measured by such method as the Administrator may designate
				to be equivalent to the calculation under subparagraph (B)) for which the flue
				gas or fuel gas is treated by the carbon capture and permanent sequestration
				technology.
											(B)CalculationIn
				determining the treated portion of flue gas or fuel gas of an electric
				generating unit under subparagraph (A), the Administrator shall multiply the
				nameplate capacity of the unit by the ratio that—
												(i)the mass of flue gas or
				fuel gas that is treated by the carbon capture and permanent sequestration
				technology; bears to
												(ii)the total mass of the
				flue gas or fuel gas that is produced when the unit is operating at maximum
				capacity.
												(b)RegulationsNot
				later than 2 years after the date of enactment of this title, the Administrator
				shall promulgate regulations providing for the distribution of emission
				allowances allocated under section 771(a)(6), pursuant to the requirements of
				this section, to support the commercial deployment of carbon capture and
				permanent sequestration technologies in electric power generation and
				industrial operations.
									(c)Eligibility criteria
				and method of distribution
										(1)EligibilityFor
				an owner or operator of a project to be eligible to receive emission allowances
				under this section, the project shall—
											(A)implement carbon capture
				and permanent sequestration technology—
												(i)at a qualifying electric
				generating unit that, upon implementation of the carbon capture and permanent
				sequestration technology, will achieve an emission limitation that is at least
				a 50-percent reduction in emissions of the carbon dioxide produced by—
													(I)the unit, measured on an
				annual basis, as determined by the Administrator; or
													(II)in the case of retrofit
				applications described in subsection (a)(2)(B)(ii), the treated portion of flue
				gas from the unit, measured on an annual basis, as determined by the
				Administrator; or
													(ii)at a qualifying
				industrial source that, upon implementation, will achieve an emission
				limitation that is at least a 50-percent reduction in emissions of the carbon
				dioxide produced by the emission point, measured on an annual basis, as
				determined by the Administrator;
												(B)(i)geologically sequester
				carbon dioxide at a site that meets all applicable permitting and certification
				requirements for permanent geological sequestration; or
												(ii)pursuant to such
				requirements as the Administrator may prescribe by regulation, convert captured
				carbon dioxide to a stable form that will safely and permanently sequester the
				carbon dioxide;
												(C)meet all other applicable
				State, tribal, and Federal permitting requirements; and
											(D)be located in the United
				States.
											(2)Method of
				distribution
											(A)PeriodThe
				Administrator shall distribute emission allowances allocated under section
				771(a)(6) to eligible projects for each of the first 10 calendar years for
				which each eligible project is in commercial operation.
											(B)Bonus allowance formula
				for electric generating units
												(i)Phase i
				distributionFor each project that is certified under subsection
				(h), the quantity of emission allowances that the Administrator shall
				distribute for a calendar year to the owner or operator of the eligible project
				shall be equal to the quotient obtained by dividing—
													(I)the product obtained by
				multiplying—
														(aa)the number of metric
				tons of carbon dioxide emissions avoided through carbon capture and permanent
				sequestration of emissions by the project for a particular year, as determined
				pursuant to such methodology as the Administrator shall prescribe by
				regulation; and
														(bb)a bonus allowance value
				that is assigned to the project under subsection (d)(2); by
														(II)the average fair market
				value of an emission allowance during the calendar year preceding the earlier
				of—
														(aa)the year during which
				the project captured and sequestered the carbon dioxide emissions; or
														(bb)the year in which the
				project receives an advanced distribution of emission allowances under
				subsection (h)(3)(B).
														(ii)Phase ii
				distributionFor each project that qualifies under subsection
				(e), the quantity of emission allowances that the Administrator shall
				distribute for a calendar year to the owner or operator of the eligible project
				shall be determined through—
													(I)reverse auction, as
				prescribed by regulation under subsection (e)(3); or
													(II)if the Administrator
				decides not to distribute allowances through a reverse auction, an alternate
				distribution method established by regulation under subsection (e)(4).
													(C)Formula for industrial
				sourcesFor each project that qualifies under subsection (g), the
				quantity of emission allowances that the Administrator shall distribute for a
				calendar year to the owner or operator of the eligible project shall be
				determined in accordance with subsection (g)(2).
											(D)ConsistencyThe
				Administrator shall develop a method of distribution for each category of
				eligible projects under this paragraph in a manner that is consistent with the
				certification and distribution requirements under subsection (h).
											(d)Phase i distribution to
				electric generating units
										(1)Applicability
											(A)In
				generalSubject to subparagraph (B), this subsection shall apply
				to projects that are undertaken at qualifying electric generating units that
				the Administrator determines to be eligible to receive emission allowances
				under this section.
											(B)CapacityThe
				total cumulative generating capacity of the projects described in subparagraph
				(A) shall be equal to approximately 20 gigawatts of the treated generating
				capacity.
											(2)Bonus allowance
				values
											(A)First tranche
												(i)In
				generalThe first tranche shall include the first 10 gigawatts of
				treated generating capacity undertaken at qualifying electric generating units
				that receive emission allowances under this section.
												(ii)Certain
				unitsFor an eligible project achieving carbon capture and
				permanent sequestration of 90 percent or more of the carbon dioxide that
				otherwise would be emitted by the unit, the bonus allowance value shall be $96
				per ton of carbon dioxide emissions avoided through the use of carbon capture
				and permanent sequestration.
												(iii)Bonus allowance
				valueThe Administrator shall establish, by regulation, a bonus
				allowance value for each rate of carbon capture and permanent sequestration
				achieved by an eligible project—
													(I)beginning at a minimum of
				$50 per ton for a 50-percent rate; and
													(II)varying in direct
				proportion with increasing rates of carbon capture and permanent sequestration
				up to $96 per ton for an 90-percent rate.
													(B)Second tranche
												(i)In
				generalThe second tranche shall include the second 10 gigawatts
				of treated generating capacity undertaken at qualifying electric generating
				units that receive emission allowances under this section.
												(ii)Certain
				unitsFor an eligible project achieving the carbon capture and
				permanent sequestration of 90 percent or more of the carbon dioxide that
				otherwise would be emitted by the eligible project, the bonus allowance value
				shall be $85 per ton of carbon dioxide emissions avoided through the use of
				capture and permanent sequestration.
												(iii)Bonus allowance
				valueThe Administrator shall establish, by regulation, a bonus
				allowance value for each rate of carbon capture and permanent sequestration
				achieved by an eligible project—
													(I)beginning at a minimum of
				$50 per ton for a 50-percent rate; and
													(II)varying in direct
				proportion with increasing rates of carbon capture and permanent sequestration
				up to $85 per ton for a 90-percent rate.
													(C)Increase in bonus
				allowance valueFor an eligible project that commences commercial
				operation by not later than January 1, 2017, and that meets the eligibility
				criteria under subsection (c), the otherwise-applicable bonus allowance value
				under this paragraph shall be increased by $10, if the owner or operator of the
				eligible project submits to the Administrator by not later than January 1,
				2012, a notification of the intent to implement carbon capture and permanent
				sequestration technology at a qualifying electric generating unit in accordance
				with subsection (c).
											(D)Reduction
												(i)In
				generalFor a carbon capture and permanent sequestration project
				sequestering in a geological formation for purposes of enhanced hydrocarbon
				recovery, the Administrator, by regulation, shall reduce the applicable bonus
				allowance value under this paragraph to reflect the lower net cost of the
				project, as compared to permanent sequestration into geological formations
				solely for purposes of sequestration.
												(ii)Assessment of net
				costFor the purpose of this subparagraph, an assessment of net
				cost of a project shall account for the cost of the injection of carbon
				dioxide, or other method of enhanced hydrocarbon recovery, that would have
				otherwise been undertaken in the absence of the carbon capture and permanent
				sequestration project under consideration.
												(E)AdjustmentsThe
				Administrator shall annually adjust for monetary inflation the bonus allowance
				values established under this paragraph.
											(F)MeasurementThe
				Administrator shall measure the tranches and capture levels for assigning the
				bonus allowance values under this subsection based on the treated generating
				capacity of the qualifying electric generating units and qualifying industrial
				sources that receive emission allowances under this subsection.
											(G)Average fair market
				value
												(i)In
				generalThe Administrator and the Secretary of Energy may jointly
				determine that the average fair market value for emission allowances or the
				bonus allowances have been too low or too high to achieve efficient and
				cost-effective commercial deployment of carbon capture and permanent
				sequestration technology in a given calendar year.
												(ii)Action on
				determinationOn making a determination under clause (i), the
				Administrator may—
													(I)promulgate regulations to
				adjust the bonus allowance value under this paragraph; or
													(II)distribute an
				appropriate quantity of emission allowances allocated under section 771(a)(6)
				from any future vintage year.
													(e)Phase II distribution
				to electric generating units
										(1)ApplicationThis
				subsection shall apply only to the distribution of emission allowances for
				carbon capture and permanent sequestration projects undertaken at qualifying
				electric generating units and qualifying industrial sources after the treated
				generating capacity threshold identified under subsection (d)(1) is
				reached.
										(2)RegulationsNot
				later than 2 years before the date on which the capacity threshold identified
				in subsection (d)(1) is projected to be reached, the Administrator shall
				promulgate regulations to govern the distribution of emission allowances to the
				owners or operators of eligible projects under this subsection.
										(3)Reverse
				auctions
											(A)In
				generalExcept as provided in paragraph (4), the regulations
				promulgated pursuant to paragraph (2) shall provide for the distribution of
				emission allowances to the owners or operators of eligible projects under this
				subsection through at least 2 reverse auctions, each of which shall be held not
				less frequently than once each calendar year.
											(B)Requirements
												(i)Projects at industrial
				sourcesThe Administrator shall annually establish a reverse
				auction for projects at industrial sources, which may not participate in other
				auctions.
												(ii)Other
				auctionsThe Administrator may establish a separate auction for
				each of not more than 5 different project categories, as defined based
				on—
													(I)coal type;
													(II)capture
				technology;
													(III)geological formation
				type;
													(IV)new unit versus retrofit
				application;
													(V)such other factors as the
				Administrator may prescribe; or
													(VI)any combination of the
				factors described in subclauses (I) through (V).
													(iii)Efficient
				distributionThe Administrator shall establish procedures for the
				auction of emission allowances under this subparagraph to ensure that the
				establishment of separate auctions for different project categories will not
				unduly impede the efficient and expeditious distribution of emission allowances
				to eligible projects under this subsection.
												(iv)Minimum
				ratesThe Administrator may establish appropriate minimum rates
				of carbon capture and permanent sequestration for the treated generating
				capacity of a project in implementing this subparagraph.
												(C)Auction
				processAt each reverse auction under this paragraph—
												(i)the Administrator shall
				solicit bids from eligible projects;
												(ii)owners or operators of
				eligible projects participating in the auction shall submit a bid, including
				the desired level of carbon dioxide permanent sequestration incentive per ton
				and the estimated quantity of carbon dioxide that the project will permanently
				sequester during a 10-year period; and
												(iii)the Administrator shall
				select bids within each auction for the permanent sequestration quantity
				submitted, beginning with the eligible project for which the bid is submitted
				for the lowest level of permanent sequestration incentive on a per-ton basis
				and meeting such other requirements as the Administrator may specify, until the
				amounts available for the reverse auction are committed.
												(D)Form of
				distributionThe Administrator shall distribute emission
				allowances to the owners or operators of eligible projects selected through a
				reverse auction under this paragraph pursuant to a formula equivalent to the
				formula contained in subsection (c)(2)(B), except that the bonus allowance
				value that is bid by the applicable entity shall be substituted for the bonus
				allowance values described in subsection (c)(2).
											(4)Alternative
				distribution method
											(A)In
				generalIf the Administrator determines that a reverse auction
				will not result in efficient and cost-effective commercial deployment of carbon
				capture and permanent sequestration technologies, the Administrator, pursuant
				to regulations under paragraph (2) or (5), shall prescribe a schedule for the
				provision of bonus allowances to the owners or operators of eligible projects
				under this subsection, in accordance with the requirements of this
				paragraph.
											(B)Multiple
				tranchesThe Administrator shall divide emission allowances
				available for distribution to the owners or operators of eligible projects into
				a series of tranches, each of which—
												(i)shall support the
				deployment of a specified quantity of cumulative electric generating capacity
				using carbon capture and permanent sequestration technology; and
												(ii)shall not be greater
				than 10 gigawatts of treated generating capacity.
												(C)Method of
				distributionThe Administrator shall distribute emission
				allowances within each tranche, on a first-come, first-served basis—
												(i)based on the date of
				full-scale operation of carbon capture and permanent sequestration technology;
				and
												(ii)pursuant to a formula
				that—
													(I)is similar to the formula
				contained in subsection (c)(2)(C), except that the Administrator may prescribe
				bonus allowance values different than those described in subsection (c)(2)
				based on the criteria established under subparagraph (E); and
													(II)establishes the number
				of emission allowances to be distributed per ton of carbon dioxide sequestered
				by the project.
													(D)RequirementsFor
				each tranche established pursuant to subparagraph (B), the Administrator shall
				establish a schedule for distributing emission allowances that—
												(i)is based on a sliding
				scale that provides higher bonus allowance values for projects achieving higher
				rates of carbon capture and permanent sequestration for the treated generation
				capacity at the unit;
												(ii)for each carbon capture
				and permanent sequestration rate, establishes a bonus allowance value that is
				lower than that established for the applicable rate for the previous tranche
				(or, in the case of the first tranche, than that established for the applicable
				rate under subsection (d)(2)); and
												(iii)may establish different
				bonus allowance levels for not more than 5 different project categories, as
				defined based on—
													(I)coal type;
													(II)capture and
				transportation technology;
													(III)geological formation
				type;
													(IV)new unit versus retrofit
				application;
													(V)such other factors as the
				Administrator may prescribe; or
													(VI)any combination of the
				factors described in subclauses (I) through (V).
													(E)Criteria for
				establishing bonus allowance valuesIn establishing bonus
				allowance values under this paragraph, the Administrator shall seek to cover
				not more than the reasonable incremental capital and operating costs of a
				project that are attributable to implementation of carbon capture and permanent
				sequestration technologies and carbon transportation technologies, taking into
				account—
												(i)the reduced cost of
				compliance with section 722;
												(ii)the reduced cost
				associated with sequestering in a geological formation for purposes of enhanced
				hydrocarbon recovery, as compared to permanent sequestration into geological
				formations solely for purposes of sequestration;
												(iii)the relevant factors
				defining the project category; and
												(iv)such other factors as
				the Administrator determines to be appropriate.
												(5)Revision of
				regulationsThe Administrator shall review and, as appropriate,
				revise the applicable regulations under this subsection not less frequently
				than once every 8 years.
										(f)Limits for certain
				electric generating units
										(1)DefinitionsIn
				this subsection, the terms covered EGU and initially
				permitted have the meanings given those terms in section 812.
										(2)Covered egus initially
				permitted from 2009 through 2014For a covered EGU that is
				initially permitted during the period beginning on January 1, 2009, and ending
				on December 31, 2014, the Administrator shall reduce the quantity of emission
				allowances that the owner or operator of the covered EGU would otherwise be
				eligible to receive under this section as follows:
											(A)In the case of a covered
				EGU commencing operation on or before January 1, 2019, if the date in clause
				(ii)(I) is earlier than the date in clause (ii)(II), by the product obtained by
				multiplying—
												(i)20 percent; and
												(ii)the number of years, if
				any, that have elapsed between—
													(I)the earlier of—
														(aa)January 1, 2020;
				and
														(bb)the date that is 5 years
				after the commencement of operation of the covered EGU; and
														(II)the first year that the
				covered EGU achieves (and thereafter maintains) an emission limitation that is
				at least a 50-percent reduction in emissions of carbon dioxide produced by the
				unit, measured on an annual basis, as determined in accordance with section
				812(b)(2).
													(B)In the case of a covered
				EGU commencing operation after January 1, 2019, by the product obtained by
				multiplying—
												(i)20 percent; and
												(ii)the number of years, if
				any, that have elapsed between—
													(I)the commencement of
				operation of the covered EGU; and
													(II)the first year that the
				covered EGU achieves (and thereafter maintains) an emission limitation that is
				at least a 50-percent reduction in emissions of carbon dioxide produced by the
				unit, measured on an annual basis, as determined in accordance with section
				812(b)(2).
													(3)Covered egus initially
				permitted from 2015 through 2019The owner or operator of a
				covered EGU that is initially permitted during the period beginning on January
				1, 2015, and ending on December 31, 2019, shall be ineligible to receive
				emission allowances under this section if the covered EGU, on commencement of
				operations (and thereafter), does not achieve and maintain an emission
				limitation that is at least a 50-percent reduction in emissions of carbon
				dioxide produced by the covered EGU, measured on an annual basis, as determined
				in accordance with section 812(b)(2).
										(4)Egus receiving advanced
				distribution
											(A)In
				generalFor an EGU that receives an advanced distribution of
				emission allowances, the Administrator shall reduce and recover, as applicable,
				the quantity of emission allowances that the owner or operator of the EGU has
				received and remains eligible to receive under this section, which shall be
				equal to the product obtained by multiplying—
												(i)20 percent; and
												(ii)the number of years, if
				any, that have elapsed between—
													(I)the date that is 18
				months after—
														(aa)in the case of an EGU
				that was initially permitted during the period beginning on January 1, 2009,
				and ending on December 31, 2014, the date of commencement of operation of the
				EGU; or
														(bb)in the case of an EGU
				that was initially permitted prior to January 1, 2009, the date that is 3 years
				after the date on which the project owner receives an advanced distribution for
				that EGU under subsection (h)(3)(B); and
														(II)the first year that the
				EGU achieves (and thereafter maintains) an emission limitation that is at least
				a 50-percent reduction in emissions of carbon dioxide produced by the EGU,
				measured on an annual basis.
													(B)Extension
												(i)In
				generalIf an owner or operator of an EGU that receives an
				advanced distribution of emission allowances determines that the owner or
				operator will not be able to achieve at least a 50-percent reduction in
				emissions of carbon dioxide produced by the EGU, as measured on an annual
				basis, by the date specified in subparagraph (A)(ii)(I), the owner or operator
				may petition the Administrator to extend that date by not more than 18
				months.
												(ii)Time of submission of
				petitionThe owner or operator shall submit a petition described
				in clause (i) to the Administrator as soon as practicable after the date on
				which the basis for the petition arises.
												(iii)Conditions for
				extensionThe Administrator shall prescribe, by regulation, the
				conditions under which an extension under clause (i) may be granted,
				including—
													(I)an inability of an EGU to
				sequester at the site, despite due diligence having been undertaken; and
													(II)legal challenges to the
				implementation of the carbon capture and permanent sequestration
				technology.
													(g)Industrial
				sources
										(1)Emission
				allowancesThe Administrator—
											(A)may distribute not more
				than 15 percent of the emission allowances allocated under section 771(a)(6)
				for any vintage year to the owners or operators of eligible industrial sources
				to support the commercial-scale deployment of carbon capture and permanent
				sequestration technologies at those sources; and
											(B)notwithstanding any other
				provision of law—
												(i)may distribute to
				eligible industrial sources not more than 15 percent of the emission allowances
				allocated under section 771(a)(6) for any vintage year in the second tranche of
				phase I; but
												(ii)may not distribute those
				allowances for any vintage year in the first tranche of phase I.
												(2)Distribution
											(A)In
				generalThe Administrator shall prescribe, by regulation,
				requirements for the distribution of emission allowances to the owners or
				operators of industrial sources under this subsection, based on a bonus
				allowance formula that awards emission allowances to qualifying projects on the
				basis of tons of carbon dioxide captured and permanently sequestered.
											(B)MethodThe
				Administrator may provide for the distribution of emission allowances pursuant
				to—
												(i)a reverse auction method
				similar to the method described in subsection (e)(3), including the use of
				separate auctions for different project categories; or
												(ii)an incentive schedule
				similar to the schedule described in subsection (e)(4), which shall ensure that
				incentives are established so as to satisfy the requirement described in
				subsection (e)(4)(E).
												(3)Revision of
				regulationsThe Administrator shall review and, as appropriate,
				revise the regulations under this subsection not less frequently than once
				every 8 years.
										(h)Certification and
				distribution
										(1)Certification
											(A)Request
												(i)Phase i; alternative
				distribution methodIn the case of a qualifying project that is
				eligible to receive allowances under phase I or under subsection (e)(4), at any
				time prior to placing a carbon capture and permanent sequestration project into
				commercial operation, the owner or operator of the planned project may request
				from the Administrator a certification that the project is eligible to receive
				emission allowances under this section.
												(ii)Reverse
				auctionsIn the case of a qualifying project that wins a reverse
				auction under subsection (e) or (g), within a reasonably brief period following
				completion of the auction (as specified by the Administrator), the owner or
				operator of the qualifying project shall request from the Administrator a
				certification that the project is eligible to receive emission allowances under
				this section.
												(iii)Eligible
				projectsEligible projects in phase I and phase II may receive
				certification under this paragraph.
												(iv)IssuanceNot
				later than 90 days after the date on which the Administrator determines that
				the owner or operator of the planned project has submitted complete
				documentation pursuant to subparagraph (B), the Administrator shall issue a
				certification described in this subparagraph—
													(I)if the owner or operator
				demonstrates a commitment to construct and operate a project that
				satisfies—
														(aa)the eligibility criteria
				of subsection (c); and
														(bb)the requirements of this
				paragraph; and
														(II)that is based on the
				consideration by the Administrator of the documentation submitted pursuant to
				subparagraph (B), as well as other relevant information, as determined by the
				Administrator, in consultation with the owner or operator.
													(B)Documentation
												(i)In
				generalThe Administrator shall prescribe, by regulation, the
				documentation necessary for making a determination of project eligibility for
				the certification under subparagraph (A), including—
													(I)in the case of a planned
				project receiving an advanced distribution of emission allowances, a commitment
				to implement carbon and permanent sequestration technology upon commencement of
				operation, to meet the eligibility requirements of (c)(1) by not later than 18
				months after the date of commencement of operation;
													(II)technical information
				regarding the carbon capture and permanent sequestration technology, coal type,
				geological formation type (if applicable), and other relevant design features
				that are planned for the project;
													(III)the annual reductions
				in carbon dioxide emissions that the carbon capture and permanent sequestration
				technology is projected to achieve during each of the first 10 years that the
				project achieves commercial operation;
													(IV)a demonstration that the
				owner or operator is committed to both constructing and operating the planned
				project on a timeline marked by reasonable milestones, through the completion
				of 1 of the actions specified in subparagraph (C)(iii);
													(V)the amount of Federal
				funding the project owner has received, if any, to cover the costs of
				constructing a project that is eligible under this paragraph; and
													(VI)an assessment of the
				costs of constructing the project, which shall serve as a basis for the
				determination of the Administrator regarding advanced distributions under
				paragraph (3)(C).
													(ii)Nonretrofit
				applicationIn the case of a project that is not a retrofit
				application, the assessment of costs described in clause (i)(VI) shall include
				an assessment of the costs of constructing the electric generating unit or
				industrial source that will produce the flue gas or fuel gas to be treated by
				the carbon capture and permanent sequestration technology.
												(C)Commitment
												(i)In
				generalSubject to clause (ii), the completion of any 1 of the
				qualifying actions specified under clause (iii) shall constitute a commitment
				to construct and operate a planned carbon capture and permanent sequestration
				project.
												(ii)ConditionIn
				the case of a qualifying action specified in subclause (I) or (II) of clause
				(iii), the completion of such an action may be subject to a condition that the
				Administrator will issue a certification under this paragraph for the
				distribution of emission allowances to the project.
												(iii)Qualifying
				actionsQualifying actions under this subparagraph shall
				include—
													(I)the execution of—
														(aa)a commitment by lenders
				or other appropriate entities to finance the project, which may be subject to
				customary closing conditions that are associated with the execution of the
				commitment;
														(bb)an authorization by a
				State regulatory authority to allow recovery, from the retail customers of such
				electric utility, of the costs of the project by a State-regulated electric
				utility that plans to construct the project; or
														(cc)an authorization by a
				State legislature to allow recovery, from the retail customers of electric
				utilities that are required to purchase some or all of the electricity from the
				project pursuant to State law, of the costs of the project, on the conditions
				that the project has been approved by the legislature and, under State law,
				retail electric providers are required collectively to purchase all of the net
				electric output from the project; and
														(II)a commitment by the
				owner or operator of the project to execute a surety bond in sufficient amounts
				by not later than 2 years after the date on which the Administrator issues the
				certification for the project.
													(D)Content of
				certificationThe Administrator shall prescribe, by regulation,
				the required content of each certification issued under this paragraph,
				including—
												(i)the annual reductions in
				carbon dioxide emissions that the carbon capture and sequestration technology
				the owner or operator of the planned project commits to achieve during each of
				the first 10 years that the project is in commercial operation, as specified in
				section 812;
												(ii)the construction and
				operating milestones to which the owner or operator of the planned project
				commits;
												(iii)a certification that
				the documentation submitted under subparagraph (B) is true and accurate;
												(iv)for those sources that
				have received advanced distribution of emission allowances under paragraph
				(3)(B), the repayment periods that the Administrator has specified pursuant to
				paragraph (3)(D)(v) as of the effective date of the certification; and
												(v)such other requirements
				as may be necessary to govern the advanced distribution of emission allowances
				between the Administrator and the owner or operator of the planned project,
				subject to the requirements of this subsection.
												(E)Failure to request
				certification
												(i)In
				generalAn owner or operator may elect not to request a
				certification on the eligibility of a planned project under subparagraph (A)
				prior to the commercial operation of the project.
												(ii)Determination by
				AdministratorIf an owner or operator elects not to request a
				certification under clause (i), the Administrator shall make a determination
				regarding whether the project satisfies the eligibility requirements of
				subsection (c) at the time that the Administrator makes a determination
				regarding the annual distribution of emission allowances under paragraph
				(3)(A).
												(2)Reservation of emission
				allowances
											(A)Amount
												(i)In
				generalFor each project that receives a certification of
				eligibility under paragraph (1), the Administrator shall reserve on a
				first-come, first-served basis a portion of the emission allowances that are
				allocated for the deployment of carbon capture and permanent sequestration
				technology under section 771(a)(6).
												(ii)DeterminationThe
				reservation of emission allowances for a particular eligible project under this
				paragraph shall be equal to the number of emission allowances that the project
				would be entitled to receive under the applicable distribution method under
				this section upon commercial operation of the carbon capture and permanent
				sequestration technology, as determined by the Administrator based on—
													(I)the applicable bonus
				allowance value;
													(II)the number of tons of
				carbon dioxide emissions projected to be avoided through the use of carbon
				capture and permanent sequestration technologies during each calendar year
				under paragraph (1)(B)(i)(II); and
													(III)a discount rate to
				account for the increase in the monetary inflation that may be expected to
				occur during each of the relevant 10 calendar years, as determined by the
				Administrator.
													(B)Termination of
				reservation
												(i)In
				generalA reservation of emission allowances for a particular
				project under subparagraph (A) shall terminate if the Administrator determines
				that the owner or operator has failed to achieve a reasonable number of
				milestones for commencing construction or commercial operation of the project,
				as specified under paragraph (1)(B)(i)(III).
												(ii)Reduced quantity of
				carbon dioxide captured and sequesteredIf the quantity of carbon
				dioxide emissions avoided through the operation of the carbon capture and
				permanent sequestration project on average over 3 consecutive calendar years is
				less than the quantity specified for those calendar years under subparagraph
				(A), the reservation of emission allowances for the project under subparagraph
				(A) shall be reduced in future years by the difference between—
													(I)the quantity of carbon
				dioxide emissions avoided through operation of the carbon capture and permanent
				sequestration project on average over the applicable 3 consecutive years;
				and
													(II)the quantity specified
				under subparagraph (A) for the applicable years.
													(iii)AvailabilityThe
				Administrator shall immediately make available to other eligible projects
				emission allowances for which the Administrator has terminated an emission
				allowance reservation for a particular project under this subparagraph.
												(3)Distribution
				process
											(A)Annual
				distribution
												(i)In
				generalThe Administrator shall distribute the emission
				allowances to eligible projects on an annual basis.
												(ii)BasisThe
				annual distribution of emission allowances shall be based on the total tons of
				carbon dioxide emissions avoided through operation of the carbon capture and
				permanent sequestration project during each of the first 10 years of commercial
				operation, in accordance with subsection (c)(2).
												(iii)Total distribution
				amountThe total amount of emission allowances distributed to an
				eligible project for each of the first 10 years of commercial operation may be
				greater than, or less than, the quantity of emissions allowances that the
				Administrator has reserved for the eligible project under paragraph (2).
												(iv)Reports
													(I)In
				generalExcept as provided in subparagraph (B), the Administrator
				shall make each annual distribution of emission allowances by not later than 90
				days after the date on which the owner or operator of a project submits to the
				Administrator a report regarding the tons of carbon dioxide emissions avoided
				for that year through operation of the carbon capture and permanent
				sequestration project.
													(II)RequirementA
				report under subclause (I) shall be verified in accordance with regulations to
				be promulgated by the Administrator.
													(B)Advanced
				distribution
												(i)In
				generalThe Administrator may provide an advanced distribution of
				emission allowances to the projects—
													(I)that receive emission
				allowances under the phase I distributions authorized by subsection (d);
				and
													(II)for which the
				Administrator has issued a certification of eligibility under paragraph
				(1).
													(ii)RequirementsAn
				advanced distribution of emission allowances for a particular project shall be
				provided—
													(I)prior to the operational
				phase of the project, at an appropriate milestone that best ensures the
				expeditious deployment of the carbon capture and permanent sequestration
				technology, as determined by the Administrator;
													(II)in a quantity that
				equals a percentage, as specified in subparagraph (C), of the total number of
				emission allowances that the Administrator has reserved for that project during
				the 10-year period of commercial operation; and
													(III)using allowances that
				are drawn—
														(aa)from the current vintage
				year; or
														(bb)if the allowances are
				exhausted from the current vintage year, in order from successive vintage
				years, beginning with the most proximate future vintage year.
														(iii)Reports
													(I)In
				generalThe owner or operator of a planned project that receives
				an advanced distribution of emission allowances shall submit to the
				Administrator, not later than 90 days after the end of each calendar year, a
				report describing the tons of carbon dioxide emissions avoided for that year
				through operation of the carbon capture and permanent sequestration project ,
				compared to the total tons of carbon dioxide emissions generated by the unit on
				which the planned project is implemented.
													(II)RequirementA
				report under subclause (I) shall be verified in accordance with regulations
				promulgated by the Administrator.
													(III)Avoidance of
				duplicative reportingIf the unit on which a planned project is
				implemented already submits the information required by subclause (I) to the
				Administrator pursuant to another reporting requirement, the owner or operator
				of the planned project may refer the Administrator to the other submission in
				which the required information is provided.
													(C)Percentages
												(i)In
				generalSubject to clauses (ii) and (iii), the Administrator
				shall apply the following percentages for determining the advanced distribution
				of emission allowances:
													(I)70 percent of the
				emission allowance reservation for the first tranche under subsection
				(d)(2)(A).
													(II)50 percent of the
				emission allowance reservation for the second tranche under subsection
				(d)(2)(B).
													(ii)Costs less than value
				of allowancesIf the costs described in clause (iii) are less
				than the monetary value of allowances represented by the percentages described
				in clause (i) at the time of advanced distribution, the advanced distribution
				shall be limited to an amount that is equivalent to the costs described in
				clause (iii).
												(iii)Costs
													(I)In
				generalFor retrofit projects, the advanced distribution shall
				equate to 100 percent of the costs of permitting, design or engineering, labor,
				materials, land, and equipment associated with the construction and
				installation of the system to capture, compress, transport, and store carbon
				dioxide (including design changes to the associated generating unit needed to
				accommodate the carbon dioxide capture and compression system).
													(II)New electric
				generating unitsFor new projects—
														(aa)the advanced
				distribution shall equate to 100 percent of the incremental permitting, design
				or engineering, labor, materials, land, and equipment cost differences
				between—
															(AA)a new coal power plant
				with carbon capture and storage; and
															(BB)a new coal power plant
				without carbon capture and storage in the location where the new coal power
				plant is being constructed, and for the same intended service territory absent
				carbon capture and storage; and
															(bb)it shall be the
				responsibility of the organization that is requesting advanced distributions to
				provide to the Administrator a cost estimate for both the new coal power plant
				with carbon capture and storage and a new coal power plant without carbon
				capture and storage.
														(III)ReductionFor
				the purposes of this subparagraph, the costs under this clause shall be reduced
				by the amounts documented under paragraph (1)(B)(i)(V).
													(D)Reconciliation for
				advanced payments
												(i)In
				generalIn the case of a project that receives an advanced
				distribution of emission allowances under this paragraph, the Administrator
				shall distribute annually the remainder of emission allowances reserved under
				paragraph (2) once the carbon capture and permanent sequestration technology
				begins commercial operation.
												(ii)Timing of
				distributionThe annual distribution of emission allowances under
				clause (i) shall take place not later than 60 days after the end of each
				calendar year.
												(iii)Calculation of
				remaining distributionSubject to clauses (iv) and (v), the
				remaining distribution referred to in clause (i) shall annually be calculated
				upward or downward as the difference between—
													(I)the number of allowances
				that were reserved for the project in the relevant calendar year under
				paragraph (2)(A)(ii)(II); and
													(II)the number of allowances
				that the project would be eligible to receive under the bonus allowance formula
				described in subsection (c)(2)(B)(i) based on the tons of carbon dioxide
				emissions that were avoided through operation of the carbon capture and
				permanent sequestration project during the relevant calendar year.
													(iv)Number of
				allowancesFor purposes of clauses (iii)(II) and (viii)(I), for
				the purposes of calculating the number of allowances under subsection
				(c)(2)(B)(i), the Administrator shall enter the average fair market value of
				emission allowances in the year specified under subsection
				(c)(2)(B)(i)(II)(bb)).
												(v)Methods of
				reconciliation
													(I)In
				generalIf, in any calendar year, the number of tons of carbon
				dioxide emissions projected to be avoided for that year under paragraph
				(1)(B)(i)(III) is greater than the number of tons of carbon dioxide emissions
				that were actually avoided by a project during that year, based on the report
				submitted to the Administrator under paragraph (3)(B)(iii), the difference may
				be accounted for by—
														(aa)the owner or operator of
				the project capturing and storing an additional quantity of emissions that
				cumulatively exceeds the difference between—
															(AA)the number of tons of
				carbon dioxide emissions that were projected to be avoided for the relevant
				calendar year under paragraph (1)(B)(i)(II); and
															(BB)the number of tons of
				carbon dioxide emissions that were actually avoided through operation of the
				project during that year;
															(bb)the Administrator
				adjusting the annual distributions under clause (iii), on the condition that
				the reduction shall be sufficient to account for the difference described in
				this subclause within the period specified by the Administrator in subclause
				(II); or
														(cc)the owner or operator of
				the project making a repayment in accordance with clause (vi).
														(II)PeriodCompliance
				with subclause (I)(aa) shall occur over a period to be specified by the
				Administrator, but not to exceed 18 months.
													(III)InterestThe
				Administrator may apply an appropriate rate of interest to the repayment
				requirement under this clause.
													(vi)Alternate repayment by
				allowances or cashIf the owner or operator of the project elects
				to comply by repaying in accordance with clause (v)(I)(aa), during the period
				specified by the Administrator under clause (v)(II), the owner or operator
				shall repay the Administrator an amount of allowances or cash (as calculated
				under clause (viii)) if—
													(I)the number of tons of
				carbon dioxide emissions that were actually avoided through operation of the
				project during that period is less than the number necessary to rectify the
				difference described in clause (v)(I); and
													(II)the number of allowances
				remaining reserved for a project is insufficient to adjust for the difference
				under clause (iii).
													(vii)MilestonesIf
				the Administrator determines that the owner or operator failed to achieve a
				milestone for commencing construction or commercial operation of the project
				(as specified in paragraph (1)(B)), the owner or operator shall repay the
				Administrator an amount of allowances or cash calculated under clause
				(viii).
												(viii)CalculationThe
				repayments required under clauses (vi)(I) and (vii) shall be equal to, at the
				option of the owner or operator of the project—
													(I)the difference between
				the numbers of allowances described in subclauses (I) and (II) of clause (iii);
				or
													(II)a cash payment in an
				amount equal to the product obtained by multiplying—
														(aa)the difference between
				the numbers of allowances described in subclauses (I) and (II) of clause (iii);
				and
														(bb)the average fair market
				value of an emission allowance during the year in which the repayment would be
				made under clause (vi).
														(ix)Use of repaid
				amountsThe Administrator shall use amounts received as
				repayments under this subparagraph to support the deployment of carbon capture
				and permanent sequestration.
												(i)Limitations
										(1)In
				generalEmission allowances shall be distributed under this
				section only for tons of carbon dioxide emissions that are captured and
				sequestered in accordance with this section.
										(2)PeriodA
				qualifying project may receive annual emission allowances under this section
				only for the first 10 years of operation.
										(3)Capacity
											(A)In
				generalApproximately 72 gigawatts of total cumulative treated
				generating capacity may receive emission allowances under this section.
											(B)Allowance
				surplusOn reaching the cumulative capacity described in
				subparagraph (A), any emission allowances that are allocated for carbon capture
				and permanent sequestration deployment under section 771(a)(6) and are not yet
				obligated under this section shall be treated as emission allowances not
				designated for distribution for purposes of section 771(b)(2).
											(j)Exhaustion of account
				and annual roll-over of surplus emission allowances
										(1)In
				generalIn distributing emission allowances under this section,
				the Administrator shall ensure that eligible projects receive distributions of
				emission allowances for the first 10 years of commercial operation.
										(2)Different vintage
				years
											(A)DeterminationIf
				the Administrator determines that the emission allowances allocated under
				section 771(a)(6) with a vintage year that matches the year of distribution
				will be exhausted once the estimated full 10-year distributions will be
				provided to current eligible participants, the Administrator shall provide to
				new eligible projects emission allowances from vintage years after the year of
				the distribution.
											(B)Diversity
				factorsIf the Administrator provides allowances to new eligible
				projects under subparagraph (A), the Administrator shall promulgate regulations
				to prioritize new eligible projects that are distinguished from prior
				recipients of allowances by 1 or more of the following diversity factors
				(without regard to order):
												(i)Location in a
				coal-producing region that provides a majority of coal to the project.
												(ii)Coal type, including
				waste coal.
												(iii)Capture and
				transportation technologies.
												(iv)Geological
				formations.
												(v)New units and retrofit
				applications.
												(k)Davis-Bacon
				compliance
										(1)In
				generalAll laborers and mechanics employed on projects funded
				directly by or assisted in whole or in part by this section through the use of
				emission allowances shall be paid wages at rates not less than those prevailing
				on projects of a character similar in the locality as determined by the
				Secretary of Labor in accordance with subchapter IV of chapter 31 of title 40,
				United States Code.
										(2)AuthorityWith
				respect to the labor standards specified in this subsection, the Secretary of
				Labor shall have the authority and functions set forth in Reorganization Plan
				Numbered 14 of 1950 (64 Stat. 1267; 5 U.S.C. App.) and section 3145 of title
				40, United States Code.
										781.Oversight of
				allocations
									(a)In
				generalNot later than
				January 1, 2014, and every 2 years thereafter, the Comptroller General of the
				United States shall carry out a review of programs administered by the Federal
				Government that distribute emission allowances or funds from any Federal
				auction of allowances.
									(b)ContentsEach
				such report shall include a comprehensive evaluation of the administration and
				effectiveness of each program, including—
										(1)the efficiency,
				transparency, and soundness of the administration of each program;
										(2)the performance of
				activities receiving assistance under each program;
										(3)the cost-effectiveness of
				each program in achieving the stated purposes of the program; and
										(4)recommendations, if any,
				for regulatory or administrative changes to each program to improve its
				effectiveness.
										(c)FocusIn
				evaluating program performance, each review under this section review shall
				address the effectiveness of such programs in—
										(1)creating and preserving
				jobs;
										(2)ensuring a manageable
				transition for working families and workers;
										(3)reducing the emissions,
				or enhancing sequestration, of greenhouse gases;
										(4)developing clean
				technologies; and
										(5)building resilience to
				the impacts of climate change.
										782.Early action
				recognition
									(a)In
				generalEmission allowances allocated pursuant to section
				771(a)(7) shall be distributed by the Administrator in accordance with this
				section. Not later than 1 year after the date of enactment of this title, the
				Administrator shall issue regulations allowing—
										(1)any person in the United
				States to exchange instruments in the nature of offset credits issued before
				January 1, 2009, by a State, local, or voluntary offset program with respect to
				which the Administrator has made an affirmative determination under section
				740(a)(2), for emission allowances established by the Administrator under
				section 721(a); and
										(2)the Administrator to
				provide compensation in the form of emission allowances to entities, including
				units of local government, that do not meet the criteria of paragraph (1) and
				meet the criteria of this paragraph for documented early reductions or
				avoidance of greenhouse gas emissions or greenhouse gases sequestered before
				January 1, 2009, from projects or process improvements begun before January 1,
				2009, where—
											(A)the entity publicly
				stated greenhouse gas reduction goals and publicly reported against those
				goals;
											(B)the entity demonstrated
				entity-wide net greenhouse gas reductions; and
											(C)the entity demonstrates
				the actual projects or process improvements undertaken to make reductions and
				documents the reductions (such as through documentation of engineering
				projects).
											(b)RegulationsRegulations
				issued under subsection (a) shall—
										(1)provide that a person
				exchanging credits under subsection (a)(1) receive emission allowances
				established under section 721(a) in an amount for which the monetary value is
				equivalent to the average monetary value of the credits during the period from
				January 1, 2006, to January 1, 2009, as adjusted for inflation to reflect
				current dollar values at the time of the exchange;
										(2)provide that a person
				receiving compensation for documented early action under subsection (a)(2)
				shall receive emission allowances established under section 721(a) in an amount
				that is approximately equivalent in value to the carbon dioxide equivalent per
				ton value received by entities in exchange for credits under paragraph (1) (as
				adjusted for inflation to reflect current dollar values at the time of the
				exchange), as determined by the Administrator;
										(3)provide that only
				reductions or avoidance of greenhouse gas emissions, or sequestration of
				greenhouse gases, achieved by activities in the United States between January
				1, 2001, and January 1, 2009, may be compensated under this section, and only
				credits issued for such activities may be exchanged under this section;
										(4)provide that only credits
				that have not been retired or otherwise used to meet a voluntary or mandatory
				commitment, and have not expired, may be exchanged under subsection
				(a)(1);
										(5)require that, once
				exchanged, the credit be retired for purposes of use under the program by or
				for which it was originally issued; and
										(6)establish a deadline by
				which persons must exchange the credits or request compensation for early
				action under this section.
										(c)ParticipationParticipation
				in an exchange of credits for allowances or compensation for early action
				authorized by this section shall not preclude any person from participation in
				an offset credit program established under part D.
									783.Establishment of
				Deficit Reduction Fund
									(a)Deficit reduction
				fundThere is established in the Treasury of the United States a
				fund, to be known as the Deficit Reduction Fund.
									(b)DisbursementsNo
				disbursement shall be made from the Deficit Reduction Fund except pursuant to
				an appropriation
				Act.
									.
					CAdditional greenhouse gas
			 standards
					121.Greenhouse gas
			 standardsThe Clean Air Act
			 (42 U.S.C. 7401 et seq.), as amended by subtitles A and B of this title, is
			 further amended by adding the following new title after title VII:
						
							VIIIAdditional greenhouse
				gas standards
								801.DefinitionsFor purposes of this title, terms that are
				defined in title VII, except for the term stationary source, shall
				have the meanings given those terms in title VII.
								AStationary source standards
									811.Standards of
				performance
										(a)Definition of uncapped
				greenhouse gas emissionsIn this section, the term uncapped
				greenhouse gas emissions means those greenhouse gas emissions to which
				section 722 does not apply.
										(b)StandardsBefore
				January 1, 2020, the Administrator shall not promulgate new source performance
				standards for greenhouse gases under section 111 that are applicable to any
				stationary source that—
											(1)emits uncapped greenhouse
				gas emissions; and
											(2)qualifies as an eligible
				offset project pursuant to section 733 that is eligible to receive an offset
				credit pursuant to section
				737.
											.
					122.HFC
			 regulation
						(a)In
			 generalTitle VI of the Clean Air Act (42 U.S.C. 7671 et
			 seq.) (relating to stratospheric ozone protection) is amended
			 by adding at the end the following:
							
								619.Hydrofluorocarbons
				(HFCs)
									(a)Treatment as class II,
				group II substancesExcept as
				otherwise provided in this section, hydrofluorocarbons shall be treated as
				class II substances for purposes of applying the provisions of this title. The
				Administrator shall establish two groups of class II substances. Class II,
				group I substances shall include all hydrochlorofluorocarbons (HCFCs) listed
				pursuant to section 602(b). Class II, group II substances shall include each of
				the following:
										(1)Hydrofluorocarbon-23
				(HFC–23).
										(2)Hydrofluorocarbon-32 (HFC–32).
										(3)Hydrofluorocarbon-41 (HFC–41).
										(4)Hydrofluorocarbon-125
				(HFC–125).
										(5)Hydrofluorocarbon-134
				(HFC–134).
										(6)Hydrofluorocarbon-134a
				(HFC–134a).
										(7)Hydrofluorocarbon-143
				(HFC–143).
										(8)Hydrofluorocarbon-143a
				(HFC–143a).
										(9)Hydrofluorocarbon-152
				(HFC–152).
										(10)Hydrofluorocarbon-152a
				(HFC–152a).
										(11)Hydrofluorocarbon-227ea
				(HFC–227ea).
										(12)Hydrofluorocarbon-236cb
				(HFC–236cb).
										(13)Hydrofluorocarbon-236ea
				(HFC–236ea).
										(14)Hydrofluorocarbon-236fa
				(HFC–236fa).
										(15)Hydrofluorocarbon-245ca
				(HFC–245ca).
										(16)Hydrofluorocarbon-245fa
				(HFC–245fa).
										(17)Hydrofluorocarbon-365mfc
				(HFC–365mfc).
										(18)Hydrofluorocarbon-43-10mee
				(HFC–43–10mee).
										(19)Hydrofluoroolefin-1234yf
				(HFO–1234yf).
										(20)Hydrofluoroolefin-1234ze
				(HFO–1234ze).
										Not
				later than 6 months after the date of enactment of this title, the
				Administrator shall publish an initial list of class II, group II substances,
				which shall include the substances listed in this subsection. The Administrator
				may add to the list of class II, group II substances any other substance used
				as a substitute for a class I or II substance if the Administrator determines
				that 1 metric ton of the substance makes the same or greater contribution to
				global warming over 100 years as 1 metric ton of carbon dioxide. Within 24
				months after the date of enactment of this section, the Administrator shall
				amend the regulations under this title (including the regulations referred to
				in sections 603, 608, 609, 610, 611, 612, and 613) to apply to class II, group
				II substances.(b)Consumption and
				production of Class II, Group II substances
										(1)In general
											(A)Consumption phase
				downIn the case of class II, group II substances, in lieu of
				applying section 605 and the regulations thereunder, the Administrator shall
				promulgate regulations phasing down the consumption of class II, group II
				substances in the United States, and the importation of products containing any
				class II, group II substance, in accordance with this subsection within 18
				months after the date of enactment of this section. Effective January 1, 2012,
				it shall be unlawful for any person to produce any class II, group II
				substance, import any class II, group II substance, or import any product
				containing any class II, group II substance without holding one consumption
				allowance or one destruction offset credit for each carbon dioxide equivalent
				ton of the class II, group II substance. Any person who exports a class II,
				group II substance for which a consumption allowance was retired may receive a
				refund of that allowance from the Administrator following the export.
											(B)ProductionIf the United States becomes a party or
				otherwise adheres to a multilateral agreement, including any amendment to the
				Montreal Protocol on Substances That Deplete the Ozone Layer, that restricts
				the production of class II, group II substances, the Administrator shall
				promulgate regulations establishing a baseline for the production of class II,
				group II substances in the United States and phasing down the production of
				class II, group II substances in the United States, in accordance with such
				multilateral agreement and subject to the same exceptions and other provisions
				as are applicable to the phase down of consumption of class II, group II
				substances under this section (except that the Administrator shall not require
				a person who obtains production allowances from the Administrator to make
				payment for such allowances if the person is making payment for a corresponding
				quantity of consumption allowances of the same vintage year). Upon the
				effective date of such regulations, it shall be unlawful for any person to
				produce any class II, group II substance without holding one consumption
				allowance and one production allowance, or one destruction offset credit, for
				each carbon dioxide equivalent ton of the class II, group II substance.
											(C)Integrity of
				limitsTo maintain the integrity of the class II, group II
				limits, the Administrator may, through rulemaking, limit the percentage of each
				person’s compliance obligation that may be met through the use of destruction
				offset credits or banked allowances.
											(D)Counting of
				violationsEach consumption allowance, production allowance, or
				destruction offset credit not held as required by this section shall be a
				separate violation of this section.
											(2)SchedulePursuant
				to the regulations promulgated pursuant to paragraph (1)(A), the number of
				class II, group II consumption allowances established by the Administrator for
				each calendar year beginning in 2012 shall be the following percentage of the
				baseline, as established by the Administrator pursuant to paragraph (3):
											
												
													
														Calendar YearPercent of Baseline
														
													
													
														201290
														
														2013
						87.5
														
														201485
														
														201582.5
														
														201680
														
														201777.5
														
														201875
														
														201971
														
														202067
														
														202163
														
														202259
														
														202354
														
														202450
														
														202546
														
														202642
														
														202738
														
														202834
														
														202930
														
														203025
														
														203121
														
														203217
														
														after
						203215
														
													
												
											
										(3)Baseline(A)Not later than 1 year after the date of
				enactment of this section, the Administrator shall promulgate regulations to
				establish the baseline for purposes of paragraph (2). The baseline shall be the
				sum, expressed in metric tons of carbon dioxide equivalents, of—
												(i)the annual average
				consumption of all class II substances in calendar years 2004, 2005, and 2006;
				plus
												(ii)the annual average
				quantity of all class II substances contained in imported products in calendar
				years 2004, 2005, and 2006.
												(B)Notwithstanding
				subparagraph (A), if the Administrator determines that the baseline is higher
				than 370 million metric tons of carbon dioxide equivalents, then the
				Administrator shall establish the baseline at 370 million metric tons of carbon
				dioxide equivalents.
											(C)Notwithstanding
				subparagraph (A), if the Administrator determines that the baseline is lower
				than 280 million metric tons of carbon dioxide equivalents, then the
				Administrator shall establish the baseline at 280 million metric tons of carbon
				dioxide equivalents.
											(4)Distribution of
				allowances
											(A)In
				generalPursuant to the regulations promulgated under paragraph
				(1)(A), for each calendar year beginning in 2012, the Administrator shall sell
				consumption allowances in accordance with this paragraph.
											(B)Establishment of
				poolsThe Administrator shall establish two allowance pools.
				Eighty percent of the consumption allowances available for a calendar year
				shall be placed in the producer-importer pool, and 20 percent of the
				consumption allowances available for a calendar year shall be placed in the
				secondary pool.
											(C)Producer-importer
				pool
												(i)Auction(I)For each calendar year,
				the Administrator shall offer for sale at auction the following percentage of
				the consumption allowances in the producer-importer pool:
														
															
																
																	Calendar YearPercent Available for Auction
																	
																
																
																	201210
																	
																	2013
						20
																	
																	201430
																	
																	201540
																	
																	201650
																	
																	201760
																	
																	201870
																	
																	201980
																	
																	2020 and
						thereafter90
																	
																
															
														
													(II)Any person who produced or imported any
				class II substance during calendar year 2004, 2005, or 2006 may participate in
				the auction. No other persons may participate in the auction unless permitted
				to do so pursuant to subclause (III).
													(III)Not later than 3 years after the date of
				the initial auction and from time to time thereafter, the Administrator shall
				determine through rulemaking whether any persons who did not produce or import
				a class II substance during calendar year 2004, 2005, or 2006 will be permitted
				to participate in future auctions. The Administrator shall base this
				determination on the duration, consistency, and scale of such person’s
				purchases of consumption allowances in the secondary pool under subparagraph
				(D)(ii)(III), as well as economic or technical hardship and other factors
				deemed relevant by the Administrator.
													(IV)The Administrator shall set a minimum bid
				per consumption allowance of the following:
														(aa)For vintage year 2012,
				$1.00.
														(bb)For vintage year 2013,
				$1.20.
														(cc)For vintage year 2014,
				$1.40.
														(dd)For vintage year 2015,
				$1.60.
														(ee)For vintage year 2016,
				$1.80.
														(ff)For vintage year 2017,
				$2.00.
														(gg)For vintage year 2018
				and thereafter, $2.00 adjusted for inflation after vintage year 2017 based upon
				the producer price index as published by the Department of Commerce.
														(ii)Non-auction
				sale(I)For each calendar year, as soon as
				practicable after auction, the Administrator shall offer for sale the remaining
				consumption allowances in the producer-importer pool at the following
				prices:
														(aa)A fee of $1.00 per
				vintage year 2012 allowance.
														(bb)A fee of $1.20 per
				vintage year 2013 allowance.
														(cc)A fee of $1.40 per
				vintage year 2014 allowance.
														(dd)For each vintage year
				2015 allowance, a fee equal to the average of $1.10 and the auction clearing
				price for vintage year 2014 allowances.
														(ee)For each vintage year
				2016 allowance, a fee equal to the average of $1.30 and the auction clearing
				price for vintage year 2015 allowances.
														(ff)For each vintage year
				2017 allowance, a fee equal to the average of $1.40 and the auction clearing
				price for vintage year 2016 allowances.
														(gg)For each allowance of
				vintage year 2018 and subsequent vintage years, a fee equal to the auction
				clearing price for that vintage year.
														(II)The Administrator shall offer to sell the
				remaining consumption allowances in the producer-importer pool to producers of
				class II, group II substances and importers of class II, group II substances in
				proportion to their relative allocation share.
													(III)Such allocation share
				for such sale shall be determined by the Administrator using such producer’s or
				importer’s annual average data on class II substances from calendar years 2004,
				2005, and 2006, on a carbon dioxide equivalent basis, and—
														(aa)shall be based on a
				producer’s production, plus importation, plus acquisitions and purchases from
				persons who produced class II substances in the United States during calendar
				year 2004, 2005, or 2006, less exportation, less transfers and sales to persons
				who produced class II substances in the United States during calendar year
				2004, 2005, or 2006; and
														(bb)for an importer of class
				II substances that did not produce in the United States any class II substance
				during calendar years 2004, 2005, and 2006, shall be based on the importer’s
				importation less exportation.
														For
				purposes of item (aa), the Administrator shall account for 100 percent of class
				II, group II substances and 60 percent of class II, group I substances. For
				purposes of item (bb), the Administrator shall account for 100 percent of class
				II, group II substances and 100 percent of class II, group I substances.(IV)Any consumption allowances made available
				for nonauction sale to a specific producer or importer of class II, group II
				substances but not purchased by the specific producer or importer shall be made
				available for sale to any producer or importer of class II substances during
				calendar year 2004, 2005, or 2006. If demand for such consumption allowances
				exceeds supply of such consumption allowances, the Administrator shall develop
				and utilize criteria for the sale of such consumption allowances that may
				include pro rata shares, historic production and importation, economic or
				technical hardship, or other factors deemed relevant by the Administrator. If
				the supply of such consumption allowances exceeds demand, the Administrator may
				offer such consumption allowances for sale in the secondary pool as set forth
				in subparagraph (D).
													(D)Secondary
				pool(i)For each calendar year, as soon as
				practicable after the auction required in subparagraph (C), the Administrator
				shall offer for sale the consumption allowances in the secondary pool at the
				prices listed in subparagraph (C)(ii).
												(ii)The Administrator shall
				accept applications for purchase of secondary pool consumption allowances
				from—
													(I)importers of products containing class II,
				group II substances;
													(II)persons who purchased any class II, group
				II substance directly from a producer or importer of class II, group II
				substances for use in a product containing a class II, group II substance, a
				manufacturing process, or a reclamation process;
													(III)persons who did not produce or import a
				class II substance during calendar year 2004, 2005, or 2006, but who the
				Administrator determines have subsequently taken significant steps to produce
				or import a substantial quantity of any class II, group II substance;
				and
													(IV)persons who produced or imported any class
				II substance during calendar year 2004, 2005, or 2006.
													(iii)If the supply of consumption allowances in
				the secondary pool equals or exceeds the demand for consumption allowances in
				the secondary pool as presented in the applications for purchase, the
				Administrator shall sell the consumption allowances in the secondary pool to
				the applicants in the amounts requested in the applications for purchase. Any
				consumption allowances in the secondary pool not purchased in a calendar year
				may be rolled over and added to the quantity available in the secondary pool in
				the following year.
												(iv)If the demand for
				consumption allowances in the secondary pool as presented in the applications
				for purchase exceeds the supply of consumption allowances in the secondary
				pool, the Administrator shall sell the consumption allowances as
				follows:
													(I)The Administrator shall first sell the
				consumption allowances in the secondary pool to any importers of products
				containing class II, group II substances in the amounts requested in their
				applications for purchase. If the demand for such consumption allowances
				exceeds supply of such consumption allowances, the Administrator shall develop
				and utilize criteria for the sale of such consumption allowances among
				importers of products containing class II, group II substances that may include
				pro rata shares, historic importation, economic or technical hardship, or other
				factors deemed relevant by the Administrator.
													(II)The Administrator shall
				next sell any remaining consumption allowances to persons identified in
				subclauses (II) and (III) of clause (ii) in the amounts requested in their
				applications for purchase. If the demand for such consumption allowances
				exceeds remaining supply of such consumption allowances, the Administrator
				shall develop and utilize criteria for the sale of such consumption allowances
				among subclauses (II) and (III) applicants that may include pro rata shares,
				historic use, economic or technical hardship, or other factors deemed relevant
				by the Administrator.
													(III)The Administrator shall then sell any
				remaining consumption allowances to persons who produced or imported any class
				II substance during calendar year 2004, 2005, or 2006 in the amounts requested
				in their applications for purchase. If demand for such consumption allowances
				exceeds remaining supply of such consumption allowances, the Administrator
				shall develop and utilize criteria for the sale of such consumption allowances
				that may include pro rata shares, historic production and importation, economic
				or technical hardship, or other factors deemed relevant by the
				Administrator.
													(IV)Each person who
				purchases consumption allowances in a non-auction sale under this subparagraph
				shall be required to disclose the person or entity sponsoring or benefitting
				from the purchases if such person or entity is, in whole or in part, other than
				the purchaser or the purchaser’s employer.
													(E)Discretion to withhold
				allowancesNothing in this
				paragraph prevents the Administrator from exercising discretion to withhold and
				retire consumption allowances that would otherwise be available for auction or
				nonauction sale, or to allocate such allowances for essential uses pursuant to
				subsection (d). Not later than 18 months after the date of enactment of this
				section, the Administrator shall promulgate regulations establishing criteria
				for withholding and retiring consumption allowances and governing the
				allocation of withheld allowances for essential uses subject to the criteria
				under subsection (d).
											(5)BankingA
				consumption allowance or destruction offset credit may be used to meet the
				compliance obligation requirements of paragraph (1) in—
											(A)the vintage year for the
				allowance or destruction offset credit; or
											(B)any calendar year
				subsequent to the vintage year for the allowance or destruction offset
				credit.
											(6)Auctions
											(A)Initial
				regulationsNot later than 18 months after the date of enactment
				of this section, the Administrator shall promulgate regulations governing the
				auction of allowances under this section. Such regulations shall include the
				following requirements:
												(i)Frequency; first
				auctionAuctions shall be held one time per year at regular
				intervals, with the first auction to be held no later than October 31,
				2011.
												(ii)Auction
				formatAuctions shall follow a single-round, sealed-bid, uniform
				price format.
												(iii)Financial
				assuranceThe Administrator may establish financial assurance
				requirements to ensure that auction participants can and will perform on their
				bids.
												(iv)Disclosure of
				beneficial ownershipEach bidder in the auction shall be required
				to disclose the person or entity sponsoring or benefitting from the bidder’s
				participation in the auction if such person or entity is, in whole or in part,
				other than the bidder.
												(v)Publication of
				informationAfter the
				auction, the Administrator shall, in a timely fashion, publish the number of
				bidders, number of winning bidders, the quantity of allowances sold, and the
				auction clearing price.
												(vi)Bidding limits in
				2012In the vintage year 2012 auction, no auction participant
				may, directly or in concert with another participant, bid for or purchase more
				allowances offered for sale at the auction than the greater of—
													(I)the number of allowances
				which, when added to the number of allowances available for purchase by the
				participant in the producer-importer pool non-auction sale, would equal the
				participant’s annual average consumption of class II, group II substances in
				calendar years 2004, 2005, and 2006; or
													(II)the number of allowances
				equal to the product of—
														(aa)1.20 multiplied by the
				participant’s allocation share of the producer-importer pool non-auction sale
				as determined under paragraph (4)(C)(ii); and
														(bb)the number of vintage
				year 2012 allowances offered at auction.
														(vii)Bidding limits in
				2013In the vintage year 2013 auction, no auction participant
				may, directly or in concert with another participant, bid for or purchase more
				allowances offered for sale at the auction than the product of—
													(I)1.15 multiplied by the
				ratio of the total number of vintage year 2012 allowances purchased by the
				participant from the auction and from the producer-importer pool non-auction
				sale to the total number of vintage year 2012 allowances in the
				producer-importer pool; and
													(II)the number of vintage
				year 2013 allowances offered at auction.
													(viii)Bidding limits in
				subsequent yearsIn the auctions for vintage year 2014 and
				subsequent vintage years, no auction participant may, directly or in concert
				with another participant, bid for or purchase more allowances offered for sale
				at the auction than the product of—
													(I)1.15 multiplied by the
				ratio of the highest number of allowances required to be held by the
				participant in any of the three prior vintage years to meet its compliance
				obligation under paragraph (1) to the total number of allowances in the
				producer-importer pool for such vintage year; and
													(II)the number of allowances
				offered at auction for that vintage year.
													(ix)Other
				requirementsThe Administrator may include in the regulations
				such other requirements or provisions as the Administrator considers necessary
				to promote effective, efficient, transparent, and fair administration of
				auctions under this section.
												(B)Revision of
				regulationsThe Administrator may, at any time, revise the
				initial regulations promulgated under subparagraph (A) based on the
				Administrator’s experience in administering allowance auctions by promulgating
				new regulations. Such revised regulations need not meet the requirements
				identified in subparagraph (A) if the Administrator determines that an
				alternative auction design would be more effective, taking into account factors
				including costs of administration, transparency, fairness, and risks of
				collusion or manipulation. In determining whether and how to revise the initial
				regulations under this paragraph, the Administrator shall not consider
				maximization of revenues to the Federal Government.
											(C)Delegation or
				contractPursuant to regulations under this section, the
				Administrator may, by delegation or contract, provide for the conduct of
				auctions under the Administrator’s supervision by other departments or agencies
				of the Federal Government or by nongovernmental agencies, groups, or
				organizations.
											(7)Payments for
				allowances
											(A)Initial
				regulationsNot later than 18 months after the date of enactment
				of this section, the Administrator shall promulgate regulations governing the
				payment for allowances purchased in auction and non-auction sales under this
				section. Such regulations shall include the requirement that, in the event that
				full payment for purchased allowances is not made on the date of purchase,
				equal payments shall be made one time per calendar quarter with all payments
				for allowances of a vintage year made by the end of that vintage year.
											(B)Revision of
				regulationsThe Administrator may, at any time, revise the
				initial regulations promulgated under subparagraph (A) based on the
				Administrator’s experience in administering collection of payments by
				promulgating new regulations. Such revised regulations need not meet the
				requirements identified in subparagraph (A) if the Administrator determines
				that an alternative payment structure or frequency would be more effective,
				taking into account factors including cost of administration, transparency, and
				fairness. In determining whether and how to revise the initial regulations
				under this paragraph, the Administrator shall not consider maximization of
				revenues to the Federal Government.
											(C)Penalties for
				non-paymentFailure to pay for purchased allowances in accordance
				with the regulations promulgated pursuant to this paragraph shall be a
				violation of the requirements of subsection (b). Section 113(c)(3) shall apply
				in the case of any person who knowingly fails to pay for purchased allowances
				in accordance with the regulations promulgated pursuant to this
				paragraph.
											(8)Imported
				productsIf the United States
				becomes a party or otherwise adheres to a multilateral agreement, including any
				amendment to the Montreal Protocol on Substances That Deplete the Ozone Layer,
				which restricts the production or consumption of class II, group II
				substances—
											(A)as of the date on which such agreement or
				amendment enters into force, it shall no longer be unlawful for any person to
				import from a party to such agreement or amendment any product containing any
				class II, group II substance whose production or consumption is regulated by
				such agreement or amendment without holding one consumption allowance or one
				destruction offset credit for each carbon dioxide equivalent ton of the class
				II, group II substance;
											(B)the Administrator shall promulgate
				regulations within 12 months of the date the United States becomes a party or
				otherwise adheres to such agreement or amendment, or the date on which such
				agreement or amendment enters into force, whichever is later, to establish a
				new baseline for purposes of paragraph (2), which new baseline shall be the
				original baseline less the carbon dioxide equivalent of the annual average
				quantity of any class II substances regulated by such agreement or amendment
				contained in products imported from parties to such agreement or amendment in
				calendar years 2004, 2005, and 2006;
											(C)as of the date on which such agreement or
				amendment enters into force, no person importing any product containing any
				class II, group II substance may, directly or in concert with another person,
				purchase any consumption allowances for sale by the Administrator for the
				importation of products from a party to such agreement or amendment that
				contain any class II, group II substance restricted by such agreement or
				amendment; and
											(D)the Administrator may adjust the two
				allowance pools established in paragraph (4) such that up to 90 percent of the
				consumption allowances available for a calendar year are placed in the
				producer-importer pool with the remaining consumption allowances placed in the
				secondary pool.
											(9)Offsets
											(A)Chlorofluorocarbon
				destructionWithin 18 months
				after the date of enactment of this section, the Administrator shall promulgate
				regulations to provide for the issuance of offset credits for the destruction,
				in the calendar year 2012 or later, of chlorofluorocarbons in the United
				States. The Administrator shall establish and distribute to the destroying
				entity a quantity of destruction offset credits equal to 0.8 times the number
				of metric tons of carbon dioxide equivalents of reduction achieved through the
				destruction. No destruction offset credits shall be established for the
				destruction of a class II, group II substance.
											(B)DefinitionFor purposes of this paragraph, the term
				destruction means the conversion of a substance by thermal,
				chemical, or other means to another substance with little or no carbon dioxide
				equivalent value and no ozone depletion potential.
											(C)RegulationsThe
				regulations promulgated under this paragraph shall include standards and
				protocols for project eligibility, certification of destroyers, monitoring,
				tracking, destruction efficiency, quantification of project and baseline
				emissions and carbon dioxide equivalent value, and verification. The
				Administrator shall ensure that destruction offset credits represent real and
				verifiable destruction of chlorofluorocarbons or other class I or class II,
				group I, substances authorized under subparagraph (D).
											(D)Other
				substancesThe Administrator
				may promulgate regulations to add to the list of class I and class II, group I,
				substances that may be destroyed for destruction offset credits, taking into
				account a candidate substance’s carbon dioxide equivalent value, ozone
				depletion potential, prevalence in banks in the United States, and emission
				rates, as well as the need for additional cost containment under the class II,
				group II limits and the integrity of the class II, group II limits. The
				Administrator shall not add a class I or class II, group I substance to the
				list if the consumption of the substance has not been completely phased-out
				internationally (except for essential use exemptions or other similar
				exemptions) pursuant to the Montreal Protocol.
											(E)Extension of
				offsets(i)At any time after the Administrator
				promulgates regulations pursuant to subparagraph (A), the Administrator may,
				pursuant to the requirements of part D of title VII and based on the carbon
				dioxide equivalent value of the substance destroyed, add the types of
				destruction projects authorized to receive destruction offset credits under
				this paragraph to the list of types of projects eligible for offset credits
				under section 733. If such projects are added to the list under section 733,
				the issuance of offset credits for such projects under part D of title VII
				shall be governed by the requirements of such part D, while the issuance of
				offset credits for such projects under this paragraph shall be governed by the
				requirements of this paragraph. Nothing in this paragraph shall affect the
				issuance of offset credits under section 740.
												(ii)The Administrator shall
				not make the addition under clause (i) unless the Administrator finds that
				insufficient destruction is occurring or is projected to occur under this
				paragraph and that the addition would increase destruction.
												(iii)In no event shall more than one destruction
				offset credit be issued under title VII and this section for the destruction of
				the same quantity of a substance.
												(10)Legal status of
				allowances and creditsNone of the following constitutes a
				property right:
											(A)A production or
				consumption allowance.
											(B)A destruction offset
				credit.
											(c)Deadlines for
				complianceNotwithstanding
				the deadlines specified for class II substances in sections 608, 609, 610, 612,
				and 613 that occur prior to January 1, 2009, the deadline for promulgating
				regulations under those sections for class II, group II substances shall be
				January 1, 2012.
									(d)Exceptions for
				essential usesNotwithstanding the provisions of this section
				regarding auction and nonauction sale of allowances, to the extent consistent
				with any applicable multilateral agreement to which the United States is a
				party or otherwise adheres, the Administrator may allocate (and in the case of
				medical devices, shall determine whether to allocate) allowances withheld from
				auction or nonauction sale under subsection (b)(4)(E) for essential uses
				pursuant to the following requirements:
										(1)Medical
				devicesThe Administrator, after notice and opportunity for
				public comment, and in consultation with the Commissioner of Food and Drugs,
				shall determine whether to allocate withheld allowances for the production and
				consumption of class II, group II substances solely for use in medical devices
				approved and determined to be essential by the Commissioner. Not later than 20
				months after the date of enactment of this title, the Commissioner shall
				approve and determine essential medical devices. For purposes of this section,
				section 601(8)(A) shall not apply to metered dose inhalers.
										(2)Aviation and space
				vehicle safetyThe Administrator, after notice and opportunity
				for public comment, and in consultation with the Administrator of the Federal
				Aviation Administration or the Administrator of the National Aeronautics and
				Space Administration, may allocate withheld allowances for the production and
				consumption of class II, group II substances solely for aviation and space
				flight safety purposes.
										(3)Fire
				suppressionThe Administrator, after notice and opportunity for
				public comment, may allocate withheld allowances for the production and
				consumption of class II, group II substances solely for fire suppression
				purposes. Paragraphs (1) and (2) of subsection (g) of section 604 shall apply
				to class II, group II substances in the same manner and to the same extent as
				such provisions apply to the substances specified in such subsection.
										(4)National
				securityThe Administrator, after notice and opportunity for
				public comment, and in consultation with the Secretary of Defense, may allocate
				withheld allowances for the production and consumption of class II, group II
				substances for use as may be necessary to protect the national security
				interests of the United States if the Administrator, in consultation with the
				Secretary of Defense, finds that adequate substitutes are not available and
				that the production or consumption of such substance is necessary to protect
				such national security interest.
										(e)Developing
				countriesNotwithstanding any
				phase down of production required by this section, the Administrator, after
				notice and opportunity for public comment, may authorize the production of
				limited quantities of class II, group II substances in excess of the amounts
				otherwise allowable under this section solely for export to, and use in,
				developing countries. Any production authorized under this subsection shall be
				solely for purposes of satisfying the basic domestic needs of such countries as
				provided in applicable international agreements, if any, to which the United
				States is a party or otherwise adheres.
									(f)National security; fire
				suppression, etcThe
				provisions of subsection (f) and paragraphs (1) and (2) of subsection (g) of
				section 604 shall apply to any consumption and production phase down of class
				II, group II substances in the same manner and to the same extent, consistent
				with any applicable international agreement to which the United States is a
				party or otherwise adheres, as such provisions apply to the substances
				specified in such subsection.
									(g)Accelerated
				scheduleIn lieu of section
				606, the provisions of paragraphs (1), (2), and (3) of this subsection shall
				apply in the case of class II, group II substances.
										(1)In
				generalThe Administrator
				shall promulgate initial regulations not later than 18 months after the date of
				enactment of this section, and revised regulations any time thereafter, which
				establish a schedule for phasing down the consumption (and, if the condition in
				subsection (b)(1)(B) is met, the production) of class II, group II substances
				that is more stringent than the schedule set forth in this section if, based on
				the availability of substitutes, the Administrator determines that such more
				stringent schedule is practicable, taking into account technological
				achievability, safety, and other factors the Administrator deems relevant, or
				if the Montreal Protocol, or any applicable international agreement to which
				the United States is a party or otherwise adheres, is modified or established
				to include a schedule or other requirements to control or reduce production,
				consumption, or use of any class II, group II substance more rapidly than the
				applicable schedule under this section.
										(2)PetitionAny
				person may submit a petition to promulgate regulations under this subsection in
				the same manner and subject to the same procedures as are provided in section
				606(b).
										(3)InconsistencyIf the Administrator determines that the
				provisions of this section regarding banking, allowance rollover, or
				destruction offset credits create a significant potential for inconsistency
				with the requirements of any applicable international agreement to which the
				United States is a party or otherwise adheres, the Administrator may promulgate
				regulations restricting the availability of banking, allowance rollover, or
				destruction offset credits to the extent necessary to avoid such
				inconsistency.
										(h)ExchangeSection 607 shall not apply in the case of
				class II, group II substances. Production and consumption allowances for class
				II, group II substances may be freely exchanged or sold but may not be
				converted into allowances for class II, group I substances.
									(i)Labeling(1)In applying section 611
				to products containing or manufactured with class II, group II substances, in
				lieu of the words destroying ozone in the upper atmosphere on
				labels required under section 611 there shall be substituted the words
				contributing to global warming.
										(2)The Administrator may, through rulemaking,
				exempt from the requirements of section 611 products containing or manufactured
				with class II, group II substances determined to have little or no carbon
				dioxide equivalent value compared to other substances used in similar
				products.
										(j)Nonessential
				productsFor the purposes of
				section 610, class II, group II substances shall be regulated under section
				610(b), except that in applying section 610(b) the word
				hydrofluorocarbon shall be substituted for the word
				chlorofluorocarbon and the term class II, group
				II shall be substituted for the term class I. Class II,
				group II substances shall not be subject to the provisions of section
				610(d).
									(k)International
				transfersIn the case of class II, group II substances, in lieu
				of section 616, this subsection shall apply. To the extent consistent with any
				applicable international agreement to which the United States is a party or
				otherwise adheres, including any amendment to the Montreal Protocol, the United
				States may engage in transfers with other parties to such agreement or
				amendment under the following conditions:
										(1)The United States may
				transfer production allowances to another party to such agreement or amendment
				if, at the time of the transfer, the Administrator establishes revised
				production limits for the United States accounting for the transfer in
				accordance with regulations promulgated pursuant to this subsection.
										(2)The United States may
				acquire production allowances from another party to such agreement or amendment
				if, at the time of the transfer, the Administrator finds that the other party
				has revised its domestic production limits in the same manner as provided with
				respect to transfers by the United States in the regulations promulgated
				pursuant to this subsection.
										(l)Relationship to other
				laws
										(1)State
				lawsFor purposes of section
				116, the requirements of this section for class II, group II substances shall
				be treated as requirements for the control and abatement of air
				pollution.
										(2)Multilateral
				agreementsSection 614 shall apply to the provisions of this
				section concerning class II, group II substances, except that for the words
				Montreal Protocol there shall be substituted the words
				Montreal Protocol, or any applicable multilateral agreement to which the
				United States is a party or otherwise adheres that restricts the production or
				consumption of class II, group II substances, and for the words
				Article 4 of the Montreal Protocol there shall be substituted
				any provision of such multilateral agreement regarding trade with
				non-parties.
										(3)Federal
				facilitiesFor purposes of section 118, the requirements of this
				section for class II, group II substances and corresponding State, interstate,
				and local requirements, administrative authority, and process and sanctions
				shall be treated as requirements for the control and abatement of air pollution
				within the meaning of section 118.
										(m)Carbon dioxide
				equivalent value(1)In lieu of section
				602(e), the provisions of this subsection shall apply in the case of class II,
				group II substances. Simultaneously with establishing the list of class II,
				group II substances, and simultaneously with any addition to that list, the
				Administrator shall publish the carbon dioxide equivalent value of each listed
				class II, group II substance, based on a determination of the number of metric
				tons of carbon dioxide that makes the same contribution to global warming over
				100 years as 1 metric ton of each class II, group II substance.
										(2)Not later than February
				1, 2017, and not less than every 5 years thereafter, the Administrator
				shall—
											(A)review, and if
				appropriate, revise the carbon dioxide equivalent values established for class
				II, group II substances based on a determination of the number of metric tons
				of carbon dioxide that makes the same contributions to global warming over 100
				years as 1 metric ton of each class II, group II substance; and
											(B)publish in the Federal
				Register the results of that review and any revisions.
											(3)A revised determination
				published in the Federal Register under paragraph (2)(B) shall take effect for
				production of class II, group II substances, consumption of class II, group II
				substances, and importation of products containing class II, group II
				substances starting on January 1 of the first calendar year starting at least 9
				months after the date on which the revised determination was published.
										(4)The Administrator may
				decrease the frequency of review and revision under paragraph (2) if the
				Administrator determines that such decrease is appropriate in order to
				synchronize such review and revisions with any similar review process carried
				out pursuant to the United Nations Framework Convention on Climate Change, an
				agreement negotiated under that convention, The Vienna Convention for the
				Protection of the Ozone Layer, or an agreement negotiated under that
				convention, except that in no event shall the Administrator carry out such
				review and revision any less frequently than every 10 years.
										(n)Reporting
				requirementsIn lieu of
				subsections (b) and (c) of section 603, paragraphs (1) and (2) of this
				subsection shall apply in the case of class II, group II substances:
										(1)In
				generalOn a quarterly basis,
				or such other basis (not less than annually) as determined by the
				Administrator, each person who produced, imported, or exported a class II,
				group II substance, or who imported a product containing a class II, group II
				substance, shall file a report with the Administrator setting forth the carbon
				dioxide equivalent amount of the substance that such person produced, imported,
				or exported, as well as the amount that was contained in products imported by
				that person, during the preceding reporting period. Each such report shall be
				signed and attested by a responsible officer. If all other reporting is
				complete, no such report shall be required from a person after April 1 of the
				calendar year after such person permanently ceases production, importation, and
				exportation of the substance, as well as importation of products containing the
				substance, and so notifies the Administrator in writing. If the United States
				becomes a party or otherwise adheres to a multilateral agreement, including any
				amendment to the Montreal Protocol on Substances That Deplete the Ozone Layer,
				that restricts the production or consumption of class II, group II substances,
				then, if all other reporting is complete, no such report shall be required from
				a person with respect to importation from parties to such agreement or
				amendment of products containing any class II, group II substance restricted by
				such agreement or amendment, after April 1 of the calendar year following the
				year during which such agreement or amendment enters into force.
										(2)Baseline reports for
				class II, group II substances
											(A)In
				generalUnless such information has been previously reported to
				the Administrator, on the date on which the first report under paragraph (1) of
				this subsection is required to be filed, each person who produced, imported, or
				exported a class II, group II substance, or who imported a product containing a
				class II substance, (other than a substance added to the list of class II,
				group II substances after the publication of the initial list of such
				substances under this section), shall file a report with the Administrator
				setting forth the amount of such substance that such person produced, imported,
				exported, or that was contained in products imported by that person, during
				each of calendar years 2004, 2005, and 2006.
											(B)ProducersIn
				reporting under subparagraph (A), each person who produced in the United States
				a class II substance during calendar year 2004, 2005, or 2006 shall—
												(i)report all acquisitions
				or purchases of class II substances during each of calendar years 2004, 2005,
				and 2006 from all other persons who produced in the United States a class II
				substance during calendar year 2004, 2005, or 2006, and supply evidence of such
				acquisitions and purchases as deemed necessary by the Administrator; and
												(ii)report all transfers or
				sales of class II substances during each of calendar years 2004, 2005, and 2006
				to all other persons who produced in the United States a class II substance
				during calendar year 2004, 2005, or 2006, and supply evidence of such transfers
				and sales as deemed necessary by the Administrator.
												(C)Added
				substancesIn the case of a substance added to the list of class
				II, group II substances after publication of the initial list of such
				substances under this section, each person who produced, imported, exported, or
				imported products containing such substance in calendar year 2004, 2005, or
				2006 shall file a report with the Administrator within 180 days after the date
				on which such substance is added to the list, setting forth the amount of the
				substance that such person produced, imported, and exported, as well as the
				amount that was contained in products imported by that person, in calendar
				years 2004, 2005, and 2006.
											(o)Stratospheric ozone and
				climate protection fund
										(1)In
				generalThere is established in the Treasury of the United States
				a Stratospheric Ozone and Climate Protection Fund.
										(2)DepositsThe
				Administrator shall deposit all proceeds from the auction and non-auction sale
				of allowances under this section into the Stratospheric Ozone and Climate
				Protection Fund.
										(3)UseAmounts
				deposited into the Stratospheric Ozone and Climate Protection Fund shall be
				available, subject to appropriations, exclusively for the following
				purposes:
											(A)Recovery, recycling,
				and reclamationThe Administrator may use funds to establish a
				program to incentivize the recovery, recycling, and reclamation of any Class II
				substances in order to reduce emissions of such substances.
											(B)Multilateral
				fundIf the United States
				becomes a party or otherwise adheres to a multilateral agreement, including any
				amendment to the Montreal Protocol on Substances That Deplete the Ozone Layer,
				which restricts the production or consumption of class II, group II substances,
				the Administrator may use funds to meet any related contribution obligation of
				the United States to the Multilateral Fund for the Implementation of the
				Montreal Protocol or similar multilateral fund established under such
				multilateral agreement.
											(C)Best-in-class
				appliances deployment programThe Secretary of Energy may use
				funds to establish and carry out a program, to be known as the
				Best-in-Class Appliances Deployment Program—
												(i)to provide bonus payments
				to retailers or distributors for sales of best-in-class high-efficiency
				household appliance models, high-efficiency installed building equipment, and
				high-efficiency consumer electronics, with the goals of—
													(I)accelerating the
				reduction in consumption of hydrochlorofluorocarbons (measured on a global
				warming potential-weighted basis);
													(II)reducing life-cycle
				costs for consumers;
													(III)encouraging innovation;
				and
													(IV)maximizing energy
				savings and public benefit;
													(ii)to provide bounties to
				retailers and manufacturers for the replacement, retirement, and recycling of
				old, inefficient, and environmentally harmful products; and
												(iii)to provide premium
				awards to manufacturers for developing and producing new super-efficient
				best-in-class products.
												(D)Low global warming
				product transition assistance program
												(i)In
				generalThe Administrator, in
				consultation with the Secretary of Energy, may utilize funds in fiscal years
				2012 through 2022 to establish a program to provide financial assistance to
				manufacturers of products containing class II, group II substances to
				facilitate the transition to products that contain or utilize alternative
				substances with no or low carbon dioxide equivalent value and no ozone
				depletion potential.
												(ii)Definition of
				productsIn this subparagraph, the term products
				means refrigerators, freezers, dehumidifiers, air conditioners, foam
				insulation, technical aerosols, fire protection systems, and
				semiconductors.
												(iii)Financial
				assistanceThe Administrator may provide financial assistance to
				manufacturers pursuant to clause (i) for—
													(I)the design and
				configuration of new products that use alternative substances with no or low
				carbon dioxide equivalent value and no ozone depletion potential; and
													(II)the redesign and
				retooling of facilities for the manufacture of products in the United States
				that use alternative substances with no or low carbon dioxide equivalent value
				and no ozone depletion potential.
													(iv)ReportsFor
				any fiscal year during which the Administrator provides financial assistance
				pursuant to this subparagraph, the Administrator shall submit a report to the
				Congress within 3 months of the end of such fiscal year detailing the amounts,
				recipients, specific purposes, and results of the financial assistance
				provided.
												.
						(b)Table of
			 contentsThe table of
			 contents of title VI of the Clean Air Act (42 U.S.C. 7671 et seq.) is amended
			 by adding the following new item at the end thereof:
							
								
									Sec. 619. Hydrofluorocarbons
				(HFCs).
								
								.
						(c)Fire suppression
			 agentsSection 605(a) of the Clean Air Act (42 U.S.C. 7671(a))
			 is amended—
							(1)by striking
			 or at the end of paragraph (2);
							(2)by striking the period at
			 the end of paragraph (3) and inserting ; or; and
							(3)by adding the following
			 new paragraph after paragraph (3):
								
									(4)is listed as acceptable
				for use as a fire suppression agent for nonresidential applications in
				accordance with section
				612(c).
									.
							(d)Motor vehicle air
			 conditioners
							(1)Section 609(e) of the
			 Clean Air Act (42
			 U.S.C. 7671h(e)) is amended by inserting , group
			 I after each reference to class II in the text and
			 heading.
							(2)Section 609 of the Clean
			 Air Act (42 U.S.C.
			 7671h) is amended by adding the following new subsection after
			 subsection (e):
								
									(f)Class II, group II
				substances
										(1)RepairThe
				Administrator may promulgate regulations establishing requirements for repair
				of motor vehicle air conditioners prior to adding a class II, group II
				substance.
										(2)Small
				containers(A)The Administrator may
				promulgate regulations establishing servicing practices and procedures for
				recovery of class II, group II substances from containers which contain less
				than 20 pounds of such class II, group II substances.
											(B)Not later than 18 months
				after enactment of this subsection, the Administrator shall either promulgate
				regulations requiring that containers which contain less than 20 pounds of a
				class II, group II substance be equipped with a device or technology that
				limits refrigerant emissions and leaks from the container and limits
				refrigerant emissions and leaks during the transfer of refrigerant from the
				container to the motor vehicle air conditioner or issue a determination that
				such requirements are not necessary or appropriate.
											(C)Not later than 18 months
				after enactment of this subsection, the Administrator shall promulgate
				regulations establishing requirements for consumer education materials on best
				practices associated with the use of containers which contain less than 20
				pounds of a class II, group II substance and prohibiting the sale or
				distribution, or offer for sale or distribution, of any class II, group II
				substance in any container which contains less than 20 pounds of such class II,
				group II substance, unless consumer education materials consistent with such
				requirements are displayed and available at point-of-sale locations, provided
				to the consumer, or included in or on the packaging of the container which
				contain less than 20 pounds of a class II, group II substance.
											(D)The Administrator may, through rulemaking,
				extend the requirements established under this paragraph to containers which
				contain 30 pounds or less of a class II, group II substance if the
				Administrator determines that such action would produce significant
				environmental benefits.
											(3)Restriction of
				salesEffective January 1, 2014, no person may sell or distribute
				or offer to sell or distribute or otherwise introduce into interstate commerce
				any motor vehicle air conditioner refrigerant in any size container unless the
				substance has been found acceptable for use in a motor vehicle air conditioner
				under section
				612.
										.
							(e)Safe alternatives
			 policySection 612(e) of the Clean Air Act (42 U.S.C.
			 7671k(e)) is amended by inserting or class II
			 after each reference to class I.
						123.Black carbon
						(a)Study of black carbon
			 emissions
							(1)Definition of black
			 carbonIn this subsection, the term black carbon
			 means any light-absorbing graphitic (or elemental) particle produced by
			 incomplete combustion.
							(2)StudyThe
			 Administrator, in consultation with the Secretary of Energy, the Secretary of
			 State, and the heads of the National Oceanic and Atmospheric Administration,
			 the National Aeronautics and Space Administration, the United States Agency for
			 International Development, the National Institutes of Health, the Centers for
			 Disease Control and Prevention, National Institute of Standards and Technology,
			 and other relevant Federal departments and agencies and representatives of
			 appropriate industry and environmental groups, shall conduct a 4-phase study of
			 black carbon emissions, the phases of which shall be the following:
								(A)Phase I–universal
			 definitionThe Administrator shall conduct phase I of the study
			 under this subsection to carry out measures to establish for the scientific
			 community standard definitions of the terms—
									(i)black carbon; and
									(ii)organic carbon.
									(B)Phase II–sources and
			 technologiesThe Administrator shall conduct phase II of the
			 study under this subsection to summarize the available scientific and technical
			 information concerning—
									(i)the identification of the
			 major sources of black carbon emissions in the United States and throughout the
			 world;
									(ii)an estimate of—
										(I)the quantity of current
			 and projected future black carbon emissions from those sources; and
										(II)the net climate effects
			 of the emissions;
										(iii)the most recent
			 scientific data relevant to the public health- and climate-related impacts of
			 black carbon emissions and associated emissions of organic carbon, nitrogen
			 oxides, and sulfur oxides from the sources identified under clause (i);
									(iv)the most effective
			 control strategies for additional domestic and international reductions in
			 black carbon emissions, taking into consideration lifecycle analysis,
			 cost-effectiveness, and the net climate impact of technologies, operations, and
			 strategies, such as—
										(I)diesel particulate
			 filters on existing diesel on- and off-road engines; and
										(II)particulate emission
			 reduction measures for marine vessels;
										(v)carbon dioxide
			 equivalency factors, global/regional modeling, or other metrics to compare the
			 global warming and other climate effects of black carbon emissions with carbon
			 dioxide and other greenhouse gas emissions; and
									(vi)the health benefits
			 associated with additional black carbon emission reductions.
									(C)Phase III–international
			 fundingThe Administrator shall conduct phase III of the study
			 under this subsection—
									(i)to summarize the amount,
			 type, and direction of all actual and potential financial, technical, and
			 related assistance provided by the United States to foreign countries to
			 reduce, mitigate, or otherwise abate—
										(I)black carbon emissions;
			 and
										(II)any health,
			 environmental, and economic impacts associated with those emissions; and
										(ii)to identify
			 opportunities, including action under existing authority, to achieve
			 significant black carbon emission reductions in foreign countries through the
			 provision of technical assistance or other approaches.
									(D)Phase IV–research and
			 development opportunitiesThe Administrator shall conduct phase
			 IV of the study under this subsection for the purpose of providing to Congress
			 recommendations regarding—
									(i)areas of focus for
			 additional research for cost-effective technologies, operations, and strategies
			 with the highest potential to reduce black carbon emissions and protect public
			 health in the United States and internationally; and
									(ii)actions that the Federal
			 Government could take to encourage or require additional black carbon emission
			 reductions.
									(3)ReportsThe
			 Administrator shall submit to Congress—
								(A)by not later than 180
			 days after the date of enactment of this Act, a report describing the results
			 of phases I and II of the study under subparagraphs (A) and (B) of paragraph
			 (2);
								(B)by not later than 270
			 days after the date of enactment of this Act, a report describing the results
			 of phase III of the study under paragraph (2)(C); and
								(C)by not later than 1 year
			 after the date of enactment of this Act, a report describing the
			 recommendations developed for phase IV of the study under paragraph
			 (2)(D).
								(4)Authorization of
			 appropriationsThere are authorized to be appropriated such sums
			 as are necessary to carry out this subsection.
							(b)Black carbon
			 mitigationTitle VIII of the Clean Air Act (as amended by section
			 113 of division A) is amended by adding at the end the following:
							
								EBlack carbon
									851.Black carbon
										(a)Domestic black carbon
				mitigation
											(1)In
				generalTaking into consideration the public health and
				environmental impacts of black carbon emissions, including the effects on
				global and regional warming, the Arctic, and other snow and ice-covered
				surfaces, the Administrator shall—
												(A)not later than 2 years
				after the date of enactment of this part, propose—
													(i)regulations applicable to
				emissions of black carbon under the existing authorities of this Act; or
													(ii)a finding that existing
				regulations promulgated pursuant to this Act adequately regulate black carbon
				emissions, which finding may be based on a finding that existing regulations,
				in the judgment of the Administrator—
														(I)address those sources
				that both contribute significantly to the total emissions of black carbon and
				provide the greatest potential for significant and cost-effective reductions in
				emissions of black carbon, under the existing authorities; and
														(II)reflect the greatest
				degree of emission reduction achievable through application of technology that
				will be available for such sources, giving appropriate consideration to cost,
				energy, and safety factors associated with the application of such technology;
				and
														(B)not later than 3 years
				after the date of enactment of this part, promulgate final regulations under
				the existing authorities of this Act or finalize the proposed finding.
												(2)Applicability of
				regulationsRegulations promulgated under paragraph (1) shall not
				apply to specific types, classes, categories, or other suitable groupings of
				emission sources that the Administrator finds are subject to adequate
				regulation.
											(b)Authorization of
				appropriationsThere are authorized to be appropriated such sums
				as are necessary to carry out this
				section.
										.
						124.StatesSection 116 of the Clean Air Act (42 U.S.C.
			 7416) is amended by adding the following at the end thereof: For the
			 purposes of this section, the phrases standard or limitation respecting
			 emissions of air pollutants and requirements respecting control
			 or abatement of air pollution shall include any provision to: limit
			 greenhouse gas emissions, require surrender to the State or a political
			 subdivision thereof of emission allowances or offset credits established or
			 issued under this Act, and require the use of such allowances or credits as a
			 means of demonstrating compliance with requirements established by a State or
			 political subdivision thereof..
					125.State
			 programsTitle VIII of the
			 Clean Air Act (as amended by section 123(b)) is amended by adding at the end
			 the following:
						
							FMiscellaneous
								861.State programs
									(a)In
				generalNotwithstanding
				section 116, if a Federal auction is conducted, by the deadline of March 31,
				2011, as established in section 778, no State or political subdivision thereof
				shall implement or enforce a comprehensive greenhouse gas emission limitation
				program that covers any capped emissions emitted during the years 2012 through
				2017.
									(b)DeadlineNotwithstanding
				section 116, in the event the March 31, 2011 auction is delayed, no State or
				political subdivision thereof shall enforce a comprehensive greenhouse gas
				emission limitation program that covers any capped emissions emitted during the
				period that commences at least 9 months after the date of the first auction as
				set out in section 778, through 2017.
									(c)Definition of
				comprehensive greenhouse gas emission limitation programFor purposes of this section, the term
				comprehensive greenhouse gas emission limitation program means a
				system of greenhouse gas regulation under which a State or political
				subdivision issues a limited number of tradable instruments in the nature of
				emission allowances and requires that sources within its jurisdiction surrender
				such tradable instruments for each unit of greenhouse gases emitted during a
				compliance period. For purposes of this section, a comprehensive
				greenhouse gas emission limitation program does not include a target or
				limit on greenhouse gas emissions adopted by a State or political subdivision
				that is implemented other than through the issuance and surrender of a limited
				number of tradable instruments in the nature of emission allowances, nor does
				it include any other standard, limit, regulation, or program to reduce
				greenhouse gas emissions that is not implemented through the issuance and
				surrender of a limited number of tradable instruments in the nature of emission
				allowances. For purposes of this section, the term comprehensive
				greenhouse gas emission limitation program does not include, among other
				things, fleet-wide motor vehicle emission requirements that allow greater
				emissions with increased vehicle production, or requirements that fuels, or
				other products, meet an average pollution emission rate or lifecycle greenhouse
				gas standard.
									862.Grants for support of
				air pollution control programsThe Administrator is authorized to make
				grants to air pollution control agencies pursuant to section 105 for purposes
				of assisting in the implementation of programs to address global warming
				established under the Clean Energy Jobs and
				American Power Act.
								863.Reducing acid rain and
				mercury pollution
									(a)In
				generalNot later than 18
				months after the date of enactment of this part, the Administrator shall submit
				to Congress a report that analyzes the effects of different carbon dioxide
				reduction strategies and technologies on the emissions of mercury, sulfur
				dioxide, and nitrogen oxide, which cause acid rain, particulate matter,
				ground-level ozone, mercury contamination, and other environmental
				problems.
									(b)InclusionsThe report under subsection (a) shall
				include—
										(1)an assessment of a variety of carbon
				reduction technologies, including the application of various carbon capture and
				sequestration technologies for new and existing power plants;
										(2)an assessment of the current scientific and
				technical understanding of the interplay between the various technologies and
				emissions of air pollutants;
										(3)identification of hurdles to strategies
				that could cost-effectively reduce emissions of multiple pollutants; and
										(4)appropriate recommendations of the
				Administrator, if
				any.
										.
					126.Enforcement
						(a)RemandSection
			 307(b) of the Clean Air Act (42 U.S.C. 7607(b)) is amended by adding the
			 following new paragraph at the end thereof:
							
								(3)If the court determines
				that any action of the Administrator is arbitrary, capricious, or otherwise
				unlawful, the court may remand such action, without vacatur, if vacatur would
				impair or delay protection of the environment or public health or otherwise
				undermine the timely achievement of the purposes of this Act.
								(4)If the court determines
				that any action of the Administrator is arbitrary, capricious, or otherwise
				unlawful, and remands the matter to the Administrator, the Administrator shall
				complete final action on remand within an expeditious time period not longer
				than the time originally allowed for the action or 1 year, whichever is less,
				unless the court on motion determines that a shorter or longer period is
				necessary, appropriate, and consistent with the purposes of this Act. The court
				of appeals shall have jurisdiction to enforce a deadline for action on remand
				under this
				paragraph.
								.
						(b)Petition for
			 reconsiderationSection
			 307(d)(7)(B) of the Clean Air Act (42 U.S.C. 7607(d)(7)(B)) is amended as
			 follows:
							(1)By inserting after the
			 second sentence If a petition for reconsideration is filed, the
			 Administrator shall take final action on such petition, including promulgation
			 of final action either revising or determining not to revise the action for
			 which reconsideration is sought, within 150 days after the petition is received
			 by the Administrator or the petition shall be deemed denied for the purpose of
			 judicial review..
							(2)By amending the third
			 sentence to read as follows: Such person may seek judicial review of
			 such denial, or of any other final action, by the Administrator, in response to
			 a petition for reconsideration, in the United States court of appeals for the
			 appropriate circuit (as provided in subsection (b))..
							(c)Petition for
			 reviewSection 307(b)(1) of the Clean Air Act (42 U.S.C.
			 7607(b)(1)) is amended by inserting after the second sentence the following:
			 Any person may file a petition for review of action by the Administrator
			 as provided in this subsection..
						127.Forestry sector
			 greenhouse gas accounting
						(a)In
			 generalThe Administrator, in consultation with the Secretary of
			 Agriculture and the Secretary of the Interior, shall provide an annual
			 accounting of sequestration and emissions of greenhouse gases from forests and
			 forest products, including—
							(1)sequestration, including
			 sequestration resulting from natural forest growth or other natural ecosystem
			 processes, forest management practices, afforestation, or reforestation;
							(2)emissions resulting from
			 forest management practices, timber harvest, deforestation, or conversion
			 between forest types or to cropland or other nonforested uses; and
							(3)transfers of carbon
			 through forest products from the forest sector to other sectors, including the
			 waste, manufacturing and milling, and energy sectors.
							(b)Scale of
			 accountingAccounting under subsection (a) shall be provided, at
			 a minimum, for—
							(1)Federal, other public,
			 tribal, and private land of ownerships larger than 5,000 acres on which
			 forestry is regularly practiced; and
							(2)any forest land on which
			 conversion described in subsection (a)(2) occurs.
							(c)Basis of
			 accountingAccounting under subsection (a) shall be based on
			 information available from existing sources, including information—
							(1)collected for tax
			 purposes;
							(2)from the Forest Inventory
			 Analysis of the Forest Service;
							(3)collected for regulatory
			 purposes; and
							(4)collected as part of
			 standard industry practices, such as industry updates on inventories of
			 timber.
							(d)Authority of
			 Administrator
							(1)In
			 generalNothing in this section authorizes the Administrator to
			 require new generation of data by forest land owners.
							(2)Need for additional
			 informationIf the Administrator determines that additional
			 information not available from current sources is necessary to carry out the
			 purposes of this section, the Administrator shall submit to Congress a report
			 that describes the necessary information and new authority that would be
			 required to collect that information.
							128.Conforming amendments
						(a)Federal enforcementSection 113 of the Clean Air Act (42 U.S.C.
			 7413) is amended as follows:
							(1)In subsection (a)(3), by striking or
			 title VI, and inserting title VI, title VII, or title
			 VIII.
							(2)In subsection (b), by striking or a
			 major stationary source and inserting a major stationary source,
			 or a covered EGU under title VIII in the material preceding paragraph
			 (1).
							(3)In paragraph (2) of subsection (b), by
			 striking or title VI and inserting title VI, title VII,
			 or title VIII.
							(4)In subsection (c)—
								(A)in the first sentence of paragraph (1), by
			 striking or title VI (relating to stratospheric ozone control),
			 and inserting title VI, title VII, or title VIII,; and
								(B)in the first sentence of paragraph (3), by
			 striking or VI and inserting VI, VII, or
			 VIII.
								(5)In subsection (d)(1)(B), by striking
			 or VI and inserting VI, VII, or VIII.
							(6)In subsection (f), in the first sentence,
			 by striking or VI and inserting VI, VII, or
			 VIII.
							(b)Retention of State
			 authoritySection 116 of the Clean Air Act (42 U.S.C. 7416) is
			 amended as follows:
							(1)By striking and
			 233 and inserting 233.
							(2)By striking of
			 moving sources) and inserting of moving sources), and 861
			 (preempting certain State greenhouse gas programs for a limited
			 time).
							(c)Inspections, monitoring, and
			 entrySection 114(a) of the
			 Clean Air Act (42 U.S.C. 7414(a)) is amended by striking section
			 112, and all that follows through (ii) and inserting the
			 following: section 112, or any regulation of greenhouse gas emissions
			 under title VII or VIII, (ii).
						(d)EnforcementSubsection (f) of section 304 of the Clean
			 Air Act (42 U.S.C. 7604(f)) is amended as follows:
							(1)By striking ;
			 or at the end of paragraph (3) thereof and inserting a comma.
							(2)By striking the period at
			 the end of paragraph (4) thereof and inserting , or.
							(3)By adding the following
			 after paragraph (4) thereof:
								
									(5)any requirement of title VII or
				VIII.
									.
							(e)Administrative proceedings and judicial
			 reviewSection 307 of the
			 Clean Air Act (42 U.S.C. 7607) is amended as follows:
							(1)In subsection (a), by striking , or
			 section 306 and inserting section 306, or title VII or
			 VIII.
							(2)In subsection (b)(1)—
								(A)by striking ,, and inserting
			 , in each place such punctuation appears; and
								(B)by striking section 120, in
			 the first sentence and inserting section 120, any final action under
			 title VII or VIII,.
								(3)In subsection (d)(1) by amending
			 subparagraph (S) to read as follows:
								
									(S)the promulgation or revision of any
				regulation under title VII or
				VIII,
									.
							(f)Technical
			 amendmentTitle IV of the Clean Air Act (relating to noise
			 pollution) (42 U.S.C. 7641 et seq.)—
							(1)is amended by
			 redesignating sections 401 through 403 as sections 901 through 903,
			 respectively; and
							(2)is redesignated as title
			 IX and moved to appear at the end of that Act.
							(g)Amendments clarifying
			 regulation of greenhouse gases under Clean Air Act
							(1)Air quality criteria
			 and control techniquesSection 108(a) of the Clean Air Act (42
			 U.S.C. 7408(a)) is amended by adding at the end the following:
								
									(3)Prohibition on listing
				of greenhouse gasesOn and after the date of enactment of this
				paragraph, the Administrator shall not include on the list of pollutants under
				this subsection any greenhouse gas on the basis of any effect the greenhouse
				gas may have on climate
				change.
									.
							(2)Hazardous air
			 pollutantsSection 112 of the Clean Air Act (42 U.S.C. 7412) is
			 amended by adding at the end the following:
								
									(20)Greenhouse gas
				limitationNo greenhouse gas may be added to the list of
				hazardous air pollutants under this section unless the greenhouse gas meets the
				criteria described in subsection (b) independent of the effects of the
				greenhouse gas on climate
				change.
									.
							(3)International air
			 pollutionSection 115(c) of the Clean Air Act (42 U.S.C. 7415(c))
			 is amended—
								(A)by striking (c)
			 This section and inserting the following:
									
										(3)Applicability
											(A)Foreign
				countriesThis section
											;
				and
								(B)by adding at the end the
			 following:
									
										(B)Greenhouse
				gasesThis section does not apply to any greenhouse gas with
				respect to the effects of the greenhouse gas on climate
				change.
										.
								(4)Definition of major
			 emitting facilitySection 169(1) of the Clean Air Act (42 U.S.C.
			 7479(1)) is amended—
								(A)in the first sentence, by
			 inserting (other than any greenhouse gas), or 25,000 tons per year of
			 carbon dioxide equivalent for any greenhouse gas or combination of greenhouse
			 gases after one hundred tons per year or more of any air
			 pollutant,; and
								(B)in the second sentence,
			 by inserting (other than any greenhouse gas), or 25,000 tons per year of
			 carbon dioxide equivalent for any greenhouse gas or combination of greenhouse
			 gases after two hundred fifty tons per year or more of any air
			 pollutant.
								(5)PermitsTitle
			 V of the Clean Air Act (42 U.S.C. 7661 et seq.) is amended by adding at the end
			 the following:
								
									508.Emissions of
				greenhouse gasesNotwithstanding any provision of this title
				or title III, no stationary source shall be required to apply for, or operate
				pursuant to, a permit under this title solely because the stationary source,
				including an agricultural source, emits less than 25,000 tons per year of any
				greenhouse gas or combination of greenhouse gases that are regulated solely
				because of the effect of those gases on climate
				change.
									.
							(h)Containers of class I
			 and class II substancesSection 608(c) of the Clean Air Act (42
			 U.S.C. 7671g(c)) is amended by adding at the end the following:
							
								(3)Containers of class I
				and class II substances
									(A)Definition of
				refillable containerIn this paragraph, the term refillable
				container means a container that is designed to be refilled.
									(B)RegulationsNot
				later than 2 years after the date of enactment of this paragraph, the
				Administrator shall revise regulations promulgated under this section to
				require that only a refillable container may be used to hold 20 pounds or more
				of a class I substance or class II
				substance.
									.
						129.Davis-Bacon
			 compliance
						(a)In
			 generalNotwithstanding any
			 other provision of law and in a manner consistent with other provisions in this
			 Act, to receive emission allowances or funding under this Act, or the
			 amendments made by this Act, the recipient shall provide reasonable assurances
			 that all laborers and mechanics employed by contractors and subcontractors on
			 projects funded directly by or assisted in whole or in part by and through the
			 Federal Government pursuant to this Act, or the amendments made by this Act, or
			 by any entity established in accordance with this Act, or the amendments made
			 by this Act, including the Carbon Storage Research Corporation, will be paid
			 wages at rates not less than those prevailing on projects of a character
			 similar in the locality as determined by the Secretary of Labor in accordance
			 with subchapter IV of
			 chapter 31 of title 40,
			 United States Code (commonly known as the Davis-Bacon Act). With
			 respect to the labor standards specified in this section, the Secretary of
			 Labor shall have the authority and functions set forth in Reorganization Plan
			 Numbered 14 of 1950 (64 Stat. 1267; 5 U.S.C. App.) and
			 section
			 3145 of title 40, United States Code.
						(b)ExemptionNeither subsection (a) nor the requirements
			 of subchapter IV of
			 chapter 31 of title 40,
			 United States Code, shall apply to retrofitting of the following:
							(1)Single family homes (both
			 attached and detached) under section 164 of division A.
							(2)Owner-occupied
			 residential units in larger buildings that have their own dedicated
			 space-conditioning systems under section 164 of division A.
							(3)Residential buildings (as
			 defined in section 164(a) of division A) if designed for residential use by
			 less than 4 families.
							(4)Nonresidential buildings
			 (as defined in section 164(a) of division A) if the net interior space of such
			 nonresidential building is less than 6,500 square feet.
							DCarbon Market
			 Assurance
					131.Carbon market
			 assuranceIt is the sense of
			 the Senate that there shall be a single, integrated carbon market oversight
			 program—
						(1)to provide for effective and comprehensive
			 market oversight and enforcement;
						(2)to lower systemic risk
			 and protect consumers;
						(3)to ensure market
			 liquidity and allowance availability;
						(4)to enhance the price
			 discovery function of such markets, ensuring that the price for emission
			 allowances and offset credits reflects the marginal cost of abatement;
						(5)to prevent excessive
			 speculation that contributes to price volatility, including the establishment
			 of robust aggregate position limits and margin requirements;
						(6)to ensure that market
			 mechanisms and associated oversight support the environmental integrity of the
			 program established under title VII of the Clean Air Act (as added by section
			 101 of this division);
						(7)to establish provisions
			 for market transparency that provide authority, resources, and information
			 needed to prevent fraud and manipulation in such markets;
						(8)to establish standards
			 for trading as, and operation of, trading facilities;
						(9)to ensure a
			 well-functioning, well-regulated market, including a futures market, designed
			 to manage risk and facilitate investment in emission reductions;
						(10)to establish clear,
			 professional standards for dealers, traders, and other market
			 participants;
						(11)to provide for
			 appropriate criminal and civil penalties; and
						(12)to prevent any excessive
			 leverage by market participants that creates risk to the economy.
						EEnsuring Real Reductions
			 in Industrial Emissions
					141.Ensuring real
			 reductions in industrial emissionsTitle VII of the Clean Air Act (as amended
			 by section 322 of division A) is amended by adding at the end the
			 following:
						
							FEnsuring real reductions in industrial
				emissions
								761.PurposesThe purposes of this part are—
									(1)to promote a strong global effort to
				significantly reduce greenhouse gas emissions, and, through this global effort,
				stabilize greenhouse gas concentrations in the atmosphere at a level that will
				prevent dangerous anthropogenic interference with the climate system;
									(2)to prevent an increase in
				greenhouse gas emissions in countries other than the United States as a result
				of direct and indirect compliance costs incurred under this title;
									(3)to provide a rebate to the owners and
				operators of entities in domestic eligible industrial sectors for their
				greenhouse gas emission costs incurred under this title, but not for costs
				associated with other related or unrelated market dynamics;
									(4)to design such rebates in a way that will
				prevent carbon leakage while also rewarding innovation and facility-level
				investments in energy efficiency performance improvements; and
									(5)to eliminate or reduce
				distribution of emission allowances under this part when such distribution is
				no longer necessary to prevent carbon leakage from eligible industrial
				sectors.
									762.DefinitionsIn this part:
									(1)Carbon
				leakageThe term carbon
				leakage means any substantial increase (as determined by the
				Administrator) in greenhouse gas emissions by industrial entities located in
				other countries if such increase is caused by an incremental cost of production
				increase in the United States resulting from the implementation of this
				title.
									(2)Eligible industrial
				sectorThe term eligible industrial sector means an
				industrial sector determined by the Administrator under section 763(b) to be
				eligible to receive emission allowance rebates under this part.
									(3)Industrial
				sector
										(A)In
				generalThe term
				industrial sector means any sector that—
											(i)is in the manufacturing sector (as defined
				in NAICS codes 31, 32, and 33); or
											(ii)is part of, or an entire, sector that
				beneficiates or otherwise processes (including agglomeration) metal ores,
				including iron and copper ores, soda ash, or phosphate.
											(B)ExclusionThe term industrial sector
				does not include any part of a sector that extracts metal ores, soda ash, or
				phosphate.
										(4)NAICSThe
				term NAICS means the North American Industrial Classification
				System of 2002.
									(5)OutputThe term output means the
				total tonnage or other standard unit of production (as determined by the
				Administrator) produced by an entity in an industrial sector. The output of the
				cement sector is hydraulic cement, and not clinker.
									763.Eligible industrial
				sectors
									(a)List
										(1)Initial
				listNot later than June 30,
				2011, the Administrator shall publish in the Federal Register a list of
				eligible industrial sectors pursuant to subsection (b). Such list shall include
				the amount of the emission allowance rebate per unit of production that shall
				be provided to entities in each eligible industrial sector in the following two
				calendar years pursuant to section 764.
										(2)Subsequent
				listsNot later than February
				1, 2013, and every 4 years thereafter, the Administrator shall publish in the
				Federal Register an updated version of the list published under paragraph
				(1).
										(b)Eligible industrial
				sectors
										(1)In
				generalNot later than June 30, 2011, the Administrator shall
				promulgate a rule designating, based on the criteria under paragraph (2), the
				industrial sectors eligible for emission allowance rebates under this
				part.
										(2)Presumptively eligible
				industrial sectors
											(A)Eligibility
				criteria
												(i)In
				generalAn owner or operator of an entity shall be eligible to
				receive emission allowance rebates under this part if such entity is in an
				industrial sector that is included in a six-digit classification of the NAICS
				that meets the criteria in both clauses (ii) and (iii), or the criteria in
				clause (iv).
												(ii)Energy or greenhouse
				gas intensityAs determined by the Administrator, the industrial
				sector had—
													(I)an energy intensity of at
				least 5 percent, calculated by dividing the cost of purchased electricity and
				fuel costs of the sector by the value of the shipments of the sector, based on
				data described in subparagraph (D); or
													(II)a greenhouse gas
				intensity of at least 5 percent, calculated by dividing—
														(aa)the number 20 multiplied
				by the number of tons of carbon dioxide equivalent greenhouse gas emissions
				(including direct emissions from fuel combustion, process emissions, and
				indirect emissions from the generation of electricity used to produce the
				output of the sector) of the sector based on data described in subparagraph
				(D); by
														(bb)the value of the
				shipments of the sector, based on data described in subparagraph (D).
														(iii)Trade
				intensityAs determined by the Administrator, the industrial
				sector had a trade intensity of at least 15 percent, calculated by dividing the
				value of the total imports and exports of such sector by the value of the
				shipments plus the value of imports of such sector, based on data described in
				subparagraph (D).
												(iv)Very high energy or
				greenhouse gas intensityAs determined by the Administrator, the
				industrial sector had an energy or greenhouse gas intensity, as calculated
				under clause (ii)(I) or (II), of at least 20 percent.
												(B)Metal and phosphate
				production classified under more than one naics codeFor purposes
				of this section, the Administrator shall—
												(i)aggregate data for the beneficiation or
				other processing (including agglomeration) of metal ores, including iron and
				copper ores, soda ash, or phosphate with subsequent steps in the process of
				metal and phosphate manufacturing, regardless of the NAICS code under which
				such activity is classified; and
												(ii)aggregate data for the
				manufacturing of steel with the manufacturing of steel pipe and tube made from
				purchased steel in a nonintegrated process.
												(C)ExclusionThe
				petroleum refining sector shall not be an eligible industrial sector.
											(D)Data sources
												(i)Electricity and fuel
				costs, value of shipmentsThe
				Administrator shall determine electricity and fuel costs and the value of
				shipments under this subsection from data from the United States Census Annual
				Survey of Manufacturers. The Administrator shall take the average of data from
				as many of the years of 2004, 2005, and 2006 for which such data are available.
				If such data are unavailable, the Administrator shall make a determination
				based upon 2002 or 2006 data from the most detailed industrial classification
				level of Energy Information Agency’s Manufacturing Energy Consumption Survey
				(using 2006 data if it is available) and the 2002 or 2007 Economic Census of
				the United States (using 2007 data if it is available). If data from the
				Manufacturing Energy Consumption Survey or Economic Census are unavailable for
				any sector at the six-digit classification level in the NAICS, then the
				Administrator may extrapolate the information necessary to determine the
				eligibility of a sector under this paragraph from available Manufacturing
				Energy Consumption Survey or Economic Census data pertaining to a broader
				industrial category classified in the NAICS. If data relating to the
				beneficiation or other processing (including agglomeration) of metal ores,
				including iron and copper ores, soda ash, or phosphate are not available from
				the specified data sources, the Administrator shall use the best available
				Federal or State government data and may use, to the extent necessary,
				representative data submitted by entities that perform such beneficiation or
				other processing (including agglomeration), in making a determination. Fuel
				cost data shall not include the cost of fuel used as feedstock by an industrial
				sector.
												(ii)Imports and
				exportsThe Administrator shall base the value of imports and
				exports under this subsection on United States International Trade Commission
				data. The Administrator shall take the average of data from as many of the
				years of 2004, 2005, and 2006 for which such data are available. If data from
				the United States International Trade Commission are unavailable for any sector
				at the six-digit classification level in the NAICS, then the Administrator may
				extrapolate the information necessary to determine the eligibility of a sector
				under this paragraph from available United States International Trade
				Commission data pertaining to a broader industrial category classified in the
				NAICS.
												(iii)PercentagesThe
				Administrator shall round the energy intensity, greenhouse gas intensity, and
				trade intensity percentages under subparagraph (A) to the nearest whole
				number.
												(iv)Greenhouse gas
				emission calculationsWhen calculating the tons of carbon dioxide
				equivalent greenhouse gas emissions for each sector under subparagraph
				(A)(ii)(II)(aa), the Administrator—
													(I)shall use the best
				available data from as many of the years 2004, 2005, and 2006 for which such
				data is available; and
													(II)may, to the extent
				necessary with respect to a sector, use economic and engineering models and the
				best available information on technology performance levels for such
				sector.
													(3)Administrative
				determination of additional eligible industrial sectors
											(A)Updated trade intensity
				dataThe Administrator shall designate as eligible to receive
				emission allowance rebates under this part an industrial sector that—
												(i)met the energy or
				greenhouse gas intensity criteria in paragraph (2)(A)(ii) as of the date of
				promulgation of the rule under paragraph (1); and
												(ii)meets the trade
				intensity criteria in paragraph (2)(A)(iii), using data from any year after
				2006.
												(B)Individual showing
				petition
												(i)PetitionIn
				addition to designation under paragraph (2) or subparagraph (A) of this
				paragraph, the owner or operator of an entity in an industrial sector may
				petition the Administrator to designate as eligible industrial sectors under
				this part an entity or a group of entities that—
													(I)represent a subsector of
				a six-digit section of the NAICS code; and
													(II)meet the eligibility
				criteria in both clauses (ii) and (iii) of paragraph (2)(A), or the eligibility
				criteria in clause (iv) of paragraph (2)(A).
													(ii)DataIn
				making a determination under this subparagraph, the Administrator shall
				consider data submitted by the petitioner that is specific to the entity, data
				solicited by the Administrator from other entities in the subsector, if such
				other entities exist, and data specified in paragraph (2)(D).
												(iii)Basis of subsector
				determinationThe Administrator shall determine an entity or
				group of entities to be a subsector of a six-digit section of the NAICS code
				based only upon the products manufactured and not the industrial process by
				which the products are manufactured, except that the Administrator may
				determine an entity or group of entities that manufacture a product from
				primarily virgin material to be a separate subsector from another entity or
				group of entities that manufacture the same product primarily from recycled
				material.
												(iv)Use of most recent
				dataIn determining whether to designate a sector or subsector as
				an eligible industrial sector under this subparagraph, the Administrator shall
				use the most recent data available from the sources described in paragraph
				(2)(D), rather than the data from the years specified in paragraph (2)(D), to
				determine the trade intensity of such sector or subsector, but only for
				determining such trade intensity.
												(v)Final
				actionThe Administrator shall take final action on such petition
				no later than 6 months after the petition is received by the
				Administrator.
												764.Distribution of
				emission allowance rebates
									(a)Distribution
				schedule
										(1)In
				generalFor each vintage
				year, the Administrator shall distribute pursuant to this section emission
				allowances made available under section 771(a)(5), not later than October 31 of
				the preceding calendar year. The Administrator shall make such annual
				distributions to the owners and operators of each entity in an eligible
				industrial sector in the amount of emission allowances calculated under
				subsection (b), except that—
											(A)for vintage years 2012 and 2013, the
				distribution for a covered entity shall be pursuant to the entity’s indirect
				carbon factor as calculated under subsection (b)(3);
											(B)for vintage year 2026 and thereafter, the
				distribution shall be pursuant to the amount calculated under subsection (b)
				multiplied by, for a sector—
												(i)90 percent for vintage
				year 2026;
												(ii)80 percent for vintage year 2027;
												(iii)70 percent for vintage year 2028;
												(iv)60 percent for vintage year 2029;
												(v)50 percent for vintage year 2030;
												(vi)40 percent for vintage year 2031;
												(vii)30 percent for vintage year 2032;
												(viii)20 percent for vintage year 2033;
												(ix)10 percent for vintage year 2034;
				and
												(x)0 percent for vintage year 2035 and
				thereafter.
												(2)Newly eligible
				sectorsIn addition to receiving a distribution of emission
				allowances under this section in the first distribution occurring after an
				industrial sector is designated as eligible under section 763(b)(3), the owner
				or operator of an entity in that eligible industrial sector may receive a
				prorated share of any emission allowances made available for distribution under
				this section that were not distributed for the year in which the petition for
				eligibility was granted under section 763(b)(3)(A).
										(3)Cessation of qualifying
				activitiesIf, as determined by the Administrator, a facility is
				no longer in an eligible industrial sector designated under section 763—
											(A)the Administrator shall
				not distribute emission allowances to the owner or operator of such facility
				under this section; and
											(B)the owner or operator of
				such facility shall return to the Administrator all allowances that have been
				distributed to it for future vintage years and a pro-rated amount of allowances
				distributed to the facility under this section for the vintage year in which
				the facility ceases to be in an eligible industrial sector designated under
				section 763.
											(b)Calculation of direct
				and indirect carbon factors
										(1)In general
											(A)Covered
				entitiesExcept as provided in subsection (a), for covered
				entities that are in eligible industrial sectors, the amount of emission
				allowance rebates shall be based on the sum of the covered entity’s direct and
				indirect carbon factors.
											(B)Other eligible
				entitiesFor entities that are in eligible industrial sectors but
				are not covered entities, the amount of emission allowance rebates shall be
				based on the entity’s indirect carbon factor.
											(C)New
				entitiesNot later than 2 years after the date of enactment of
				this title, the Administrator shall issue regulations governing the
				distribution of emission allowance rebates for the first and second years of
				operation of a new entity in an eligible industrial sector. These regulations
				shall provide for—
												(i)the distribution of
				emission allowance rebates to such entities based on comparable entities in the
				same sector; and
												(ii)an adjustment in the
				third and fourth years of operation to reconcile the total amount of emission
				allowance rebates received during the first and second years of operation to
				the amount the entity would have received during the first and second years of
				operation had the appropriate data been available.
												(2)Direct carbon
				factorThe direct carbon factor for a covered entity for a
				vintage year is the product of—
											(A)the average annual output
				of the covered entity for the 2 years preceding the year of the distribution;
				and
											(B)the most recent
				calculation of the average direct greenhouse gas emissions (expressed in tons
				of carbon dioxide equivalent) per unit of output for all covered entities in
				the sector, as determined by the Administrator under paragraph (4).
											(3)Indirect carbon
				factor
											(A)In
				generalThe indirect carbon factor for an entity for a vintage
				year is the product obtained by multiplying the average annual output of the
				entity for the 2 years preceding the year of the distribution by both the
				electricity emissions intensity factor determined pursuant to subparagraph (B)
				and the electricity efficiency factor determined pursuant to subparagraph (C)
				for the year concerned.
											(B)Electricity emissions
				intensity factor
												(i)In
				generalEach person selling electricity to the owner or operator
				of an entity in any sector designated as an eligible industrial sector under
				section 763(b) shall provide the owner or operator of the entity and the
				Administrator, on an annual basis, the electricity emissions intensity factor
				for the entity. The electricity emissions intensity factor for the entity,
				expressed in tons of carbon dioxide equivalents per kilowatt hour, is
				determined by dividing—
													(I)the annual sum of the
				hourly product of—
														(aa)the electricity
				purchased by the entity from that person in each hour (expressed in kilowatt
				hours); multiplied by
														(bb)the marginal or weighted
				average tons of carbon dioxide equivalent per kilowatt hour that are reflected
				in the electricity charges to the entity, as determined by the entity’s retail
				rate arrangements; by
														(II)the total kilowatt hours
				of electricity purchased by the entity from that person during that
				year.
													(ii)Use of other data to
				determine factorWhere it is
				not possible to determine the precise electricity emissions intensity factor
				for an entity using the methodology in clause (i), the person selling
				electricity shall use the monthly average data reported by the Energy
				Information Administration or collected and reported by the Administrator for
				the utility serving the entity to determine the electricity emissions intensity
				factor.
												(C)Electricity efficiency
				factorThe electricity efficiency factor is the average amount of
				electricity (in kilowatt hours) used per unit of output for all entities in the
				relevant sector, as determined by the Administrator based on the best available
				data, including data provided under paragraph (6).
											(D)Indirect carbon factor
				reductionIf an electricity provider received a free allocation
				of emission allowances pursuant to section 771(a)(1), the Administrator shall
				adjust the indirect carbon factor to avoid rebates to the eligible entity for
				costs that the Administrator determines were not incurred by the eligible
				entity because the allowances were freely allocated to the eligible entity’s
				electricity provider and used for the benefit of industrial consumers.
											(4)Greenhouse gas
				intensity calculationsThe
				Administrator shall calculate the average direct greenhouse gas emissions
				(expressed in tons of carbon dioxide equivalent) per unit of output and the
				electricity efficiency factor for all covered entities in each eligible
				industrial sector every 4 years, using an average of the 5 most recent years of
				the best available data, from up to 7 years prior to the year in which such
				calculations are made. For the purpose of determining sector averages that are
				representative of typical market conditions during the previous 7 years of
				operations, such averages shall exclude data from individual years with the
				highest and the lowest direct greenhouse gas emissions per unit of output and
				electricity efficiency factors. For purposes of the lists required to be
				published not later than February 1, 2013, the Administrator shall use the best
				available data for the maximum number of years, up to 5 years, for which data
				are available.
										(5)Determination of
				sectors for purposes of sectoral averages
											(A)In
				generalNotwithstanding the criteria used to determine eligible
				sectors under paragraphs (2) and (3)(C), not later than June 30, 2011, the
				Administrator shall, by rule, identify sectors or subsectors for purposes of
				calculating sector averages under paragraphs (2)(B), (3)(C), and (4), based
				upon, to the extent practicable in achieving the purposes of this part—
												(i)product produced;
												(ii)process employed,
				including distinctions based upon the extent of integration or exclusion of
				process steps; and
												(iii)the extent of use of
				combined heat and power technologies.
												(B)Consideration of
				criteriaIn determining what entities are comparable to a new
				entity under paragraph (1)(C)(i), the Administrator shall consider, to the
				extent practicable, the criteria set forth in subparagraph (A).
											(6)Ensuring efficiency
				improvementsWhen making greenhouse gas calculations, the
				Administrator shall—
											(A)limit the average direct
				greenhouse gas emissions per unit of output, calculated under paragraph (4),
				for any eligible industrial sector to an amount that is not greater than it was
				in any previous calculation under this subsection;
											(B)limit the electricity
				emissions intensity factor, calculated under paragraph (3)(B) and resulting
				from a change in electricity supply, for any entity to an amount that is not
				greater than it was during any previous year; and
											(C)limit the electricity
				efficiency factor, calculated under paragraph (3)(C), for any eligible
				industrial sector to an amount that is not greater than it was in any previous
				calculation under this subsection.
											(7)Data
				sourcesFor the purposes of this subsection—
											(A)the Administrator shall
				use data from the greenhouse gas registry established under section 713, where
				that data is available; and
											(B)each owner or operator of
				an entity in an eligible industrial sector and each department, agency, and
				instrumentality of the United States shall provide the Administrator with such
				information as the Administrator finds necessary to determine the direct carbon
				factor and the indirect carbon factor for each entity subject to this
				section.
											(c)Total maximum
				distributionNotwithstanding subsections (a) and (b), the
				Administrator shall not distribute more allowances for any vintage year
				pursuant to this section than are allocated for use under this part pursuant to
				section 765 for that vintage year. For any vintage year for which the total
				emission allowance rebates calculated pursuant to this section exceed the
				number of allowances allocated pursuant to section 765, the Administrator shall
				reduce each entity’s distribution on a pro rata basis so that the total
				distribution under this section equals the number of allowances allocated under
				section 765.
									(d)Iron and steel
				sectorFor purposes of this section, the Administrator shall
				consider as in different industrial sectors—
										(1)entities using integrated
				iron and steelmaking technologies (including coke ovens, blast furnaces, and
				other iron-making technologies); and
										(2)entities using electric
				arc furnace technologies.
										(e)Metal, soda ash, or
				phosphate production classified under more than one naics codeFor purposes of this section, the
				Administrator shall not aggregate data for the beneficiation or other
				processing (including agglomeration) of metal ores, soda ash, or phosphate with
				subsequent steps in the process of metal, soda ash, or phosphate manufacturing.
				The Administrator shall consider the beneficiation or other processing
				(including agglomeration) of metal ores, soda ash, or phosphate to be in
				separate industrial sectors from the metal, soda ash, or phosphate
				manufacturing sectors. Industrial sectors that beneficiate or otherwise process
				(including agglomeration) metal ores, soda ash, or phosphate shall not receive
				emission allowance rebates under this section related to the activity of
				extracting metal ores, soda ash, or phosphate.
									(f)Combined heat and
				powerFor purposes of this section, and to achieve the purpose
				set forth in section 761(4),(the Administrator may consider entities to be in
				different industrial sectors or otherwise take into account the differences
				among entities in the same industrial sector, based upon the extent to which
				such entities use combined heat and power technologies.
									765.International
				tradeIt is the sense of the
				Senate that this Act will contain a trade title that will include a border
				measure that is consistent with our international obligations and designed to
				work in conjunction with provisions that allocate allowances to
				energy-intensive and trade-exposed
				industries.
								.
					IIProgram
			 Allocations
				201.Distribution of
			 allowances for investment in clean vehicles
					(a)DefinitionsIn
			 this section:
						(1)Advanced technology
			 vehicleThe term advanced technology vehicle means
			 any light-duty vehicle assembled in the United States that meets—
							(A)the Tier II Bin 5
			 emission standard established by regulations promulgated by the Administrator
			 pursuant to section 202(i) of the Clean Air Act (42 U.S. C. 7521(i)), or a
			 lower-numbered Bin emission standard;
							(B)any new emission standard
			 for fine particulate matter established by the Administrator under that Act (42
			 U.S.C. 7401 et seq.); and
							(C)a target fuel economy
			 equal to or greater than 115 percent of the base model year target fuel economy
			 for a vehicle of the same type and footprint, calculated on an
			 energy-equivalent basis for vehicles other than advanced diesel light-duty
			 motor vehicles.
							(2)Base model
			 yearThe term base model year means the model year 4
			 model years prior to the model year during which an advanced technology vehicle
			 is initially certified for sale in the United States under part 86 of title 40,
			 Code of Federal Regulations (as in effect on the date of enactment of this
			 Act).
						(3)Engineering integration
			 costThe term engineering integration cost includes
			 the cost of engineering tasks performed in the United States relating
			 to—
							(A)incorporating qualifying
			 components into the design of advanced technology vehicles; and
							(B)designing new tooling and
			 equipment for production facilities that produce, in the United States,
			 qualifying components or advanced technology vehicles.
							(4)Qualifying
			 componentThe term qualifying component means a
			 component that the Secretary of Energy determines to be—
							(A)specially designed for
			 advanced technology vehicles;
							(B)installed for the purpose
			 of meeting the performance requirements of advanced technology vehicles as
			 specified in subparagraphs (A), (B), and (C) of paragraph (1); and
							(C)manufactured in the
			 United States.
							(5)Target fuel
			 economyThe term target fuel economy means—
							(A)for a vehicle classified
			 as a passenger automobile pursuant to section 523.4 of title 49, Code of
			 Federal Regulations (as in effect on the date of enactment of this Act), the
			 value of Ti, representing the fuel economy target in the
			 formula displayed as Figure 1, calculated for that vehicle in a given model
			 year pursuant to section 531.5(c) of title 49, Code of Federal Regulations (as
			 in effect on the date of enactment of this Act); and
							(B)for a vehicle classified
			 as a light truck pursuant to section 523.5 of title 49, Code of Federal
			 Regulations (as in effect on the date of enactment of this Act), the value of
			 Ti, representing the fuel economy target in the formula
			 displayed as Figure 1, calculated for that vehicle in a given model year
			 pursuant to section 533.5(a) of title 49, Code of Federal Regulations (as in
			 effect on the date of enactment of this Act).
							(b)Establishment of
			 fundThere is established in the Treasury a separate account, to
			 be known as the Clean Vehicle Technology Fund.
					(c)AuctionThe
			 Administrator shall—
						(1)auction the quantity of
			 emission allowances allocated pursuant to section 771(b)(3) of the Clean Air
			 Act pursuant to section 778 of that Act; and
						(2)deposit funds received
			 from the auction in the Clean Vehicle Technology Fund.
						(d)GrantsThe
			 Administrator shall distribute amounts allocated pursuant to section 771(a)(8)
			 of the Clean Air Act, at the direction of the Secretary of Energy, to provide
			 facility conversion funding grants to vehicle manufacturers and component
			 suppliers to pay the costs of—
						(1)reequipping or expanding
			 an existing manufacturing facility in the United States to produce—
							(A)qualifying advanced
			 technology vehicles;
							(B)plug-in electric drive or
			 hybrid-electric, hybrid hydraulic, plug-in hybrid, electric, and fuel cell
			 drive medium- and heavy-duty motor vehicles (including transit vehicles);
			 or
							(C)qualifying components;
			 and
							(2)engineering integration,
			 performed in the United States, of qualifying vehicles and qualifying
			 components that are produced in the United States.
						(e)Period of
			 availabilityA grant provided under subsection (d) may be used
			 for—
						(1)facilities and equipment
			 placed in service after the date of enactment of this Act; and
						(2)engineering integration
			 costs incurred after the date of enactment of this Act.
						(f)Limitations
						(1)Plug-in electric drive
			 vehiclesNot less than 25 percent of the funds provided under
			 subsection (d) shall be used for—
							(A)reequipping or expanding
			 facilities in the United States to produce plug-in electric drive vehicles or
			 qualifying components for those vehicles; or
							(B)engineering integration,
			 performed in the United States, relating to those vehicles and components that
			 are produced in the United States.
							(2)CAFE
			 requirementsNo grant shall be provided under subsection (d) to
			 an automobile manufacturer that, directly or through a parent, subsidiary, or
			 affiliated entity, is not in compliance with each applicable corporate average
			 fuel standard under section 32902 of title 49, United States Code, as in effect
			 on the date on which the grant is provided.
						(g)Availability of auction
			 proceeds
						(1)Black carbon reduction
			 grant programNot less than 75 percent of the proceeds of the
			 auction conducted pursuant to subsection (c) shall be used for providing grants
			 under section 795A of the Energy Policy Act of 2005.
						(2)Other
			 assistanceNot less than 20 percent of the proceeds of the
			 auction conducted pursuant to subsection (c) shall be available to the
			 Administrator to provide assistance for the deployment, integration, and use of
			 advanced technology vehicles and plug-in electric drive or hybrid-electric,
			 hybrid hydraulic, plug-in hybrid, electric, and fuel cell drive medium- and
			 heavy-duty motor vehicles (including transit vehicles and over-road
			 buses).
						(3)National transportation
			 low-emission energy plan; pilot programNot less than 5 percent
			 of the proceeds of the auction conducted pursuant to subsection (c) shall be
			 available to the Secretary of Energy to carry out subsection (h).
						(h)National transportation
			 low-emission energy plan; pilot program
						(1)National transportation
			 low-emission energy planUsing the amounts described in
			 subsection (g)(3), the Secretary of Energy shall develop a national
			 transportation low-emission energy plan that—
							(A)projects the near- and
			 long-term need for and location of electric drive vehicle refueling
			 infrastructure at strategic locations across all major national highways,
			 roads, and corridors;
							(B)identifies infrastructure
			 and standardization needs for electricity providers, infrastructure providers,
			 vehicle manufacturers, and electricity purchasers;
							(C)establishes an
			 aspirational goal of achieving strategic deployment of electric vehicle
			 infrastructure by January 1, 2020;
							(D)prioritizes the
			 development of—
								(i)standardized public
			 charge access ports with wireless or smart card billing capability; and
								(ii)level I and level II
			 charge port systems (that charge an electric vehicle over a period of 8 to 14
			 hours and 4 to 8 hours, respectively) that will meet the energy requirements of
			 the majority of plug-in hybrid and battery electric vehicles;
								(E)examines the feasibility
			 of level III charge port systems that can charge an electric vehicle over a
			 period of 10 to 20 minutes;
							(F)focuses on infrastructure
			 that provides consumers with the lowest cost while providing convenient charge
			 system access; and
							(G)is developed by the
			 Secretary, with the involvement of all relevant stakeholders.
							(2)Electric drive
			 demonstration projects
							(A)In
			 generalThe Secretary shall establish pilot projects to
			 demonstrate electric drive vehicles and infrastructure.
							(B)RequirementsThe
			 Secretary shall—
								(i)establish the pilot
			 projects described in subparagraph (A) after publication of the plan developed
			 under paragraph (1);
								(ii)use that plan to
			 determine which regions of the United States are most ready to demonstrate
			 electric vehicle infrastructure;
								(iii)carry out the pilot
			 projects in different regions of the United States; and
								(iv)ensure that—
									(I)at least 1 pilot project
			 is carried out in a rural region of the United States; and
									(II)at least 1 pilot project
			 is focused on freight issues.
									(3)Financial
			 resourcesIn carrying out the pilot projects under paragraph (2),
			 the Secretary shall coordinate the use of appropriate financial incentives,
			 grant programs, and other Federal financial resources to ensure that electric
			 infrastructure delivery entities are able to participate in the pilot
			 projects.
						(4)LEEP
			 coordinatorThe Secretary may designate 1 full-time position
			 within the Department of Transportation, to be known as the LEEP
			 coordinator, with responsibility to oversee—
							(A)the development of the
			 plan under paragraph (1); and
							(B)the implementation of the
			 pilot projects under paragraph (2).
							(i)Diesel emissions
			 reduction
						(1)Definition of eligible
			 entitySection 791(3) of the Energy Policy Act of 2005 (42 U.S.C.
			 16131(3)) is amended—
							(A)in subparagraph (A), by
			 striking and after the semicolon at the end;
							(B)in subparagraph (B), by
			 striking the period at the end and inserting ; and; and
							(C)by adding at the end the
			 following:
								
									(C)any person that is the
				owner of record of a diesel
				fleet.
									.
							(2)Use of
			 fundsSection 792(d) of the Energy Policy Act of 2005 (42 U.S.C.
			 16132(d)) is amended—
							(A)by striking paragraph
			 (2);
							(B)by striking
			 Funds.— and all that follows through
			 An eligible entity and inserting Funds.—An eligible
			 entity;
							(C)by redesignating
			 subparagraphs (A) and (B), clauses (i) through (v), and subclauses (I) through
			 (V) as paragraphs (1) and (2), subparagraphs (A) through (E), and clauses (i)
			 through (v), respectively, and indenting appropriately; and
							(D)in paragraph (2) (as so
			 redesignated), by striking subparagraph (A) and inserting
			 paragraph (1).
							(3)Black carbon reduction
			 grant programSubtitle G of
			 title VII of the Energy Policy Act of 2005 is amended by inserting after
			 section 795 (42 U.S.C. 16135) the following:
							
								795A.Black carbon
				reduction grant program
									(a)DefinitionsIn
				this section:
										(1)AdministratorThe
				term Administrator means the Administrator of the Environmental
				Protection Agency.
										(2)Black
				carbonThe term black carbon means a primary
				light-absorbing aerosol, as determined by the Administrator based on the best
				available science.
										(3)Diesel particulate
				filterThe term diesel particulate filter means a
				pollution control technology that reduces at least 85 percent of black carbon,
				as verified by the Administrator or the California Air Resources Board.
										(4)Eligible
				entityThe term eligible entity means a person that
				is the owner of record of a heavy duty vehicle.
										(5)Heavy duty
				vehicleThe term heavy duty vehicle has the meaning
				given the term in section 202(b)(3) of the Clean Air Act (42 U.S.C.
				7521(b)(3)).
										(6)ProgramThe
				term program means the Black Carbon Reduction Program established
				under this section.
										(b)EstablishmentThe
				Administrator shall establish a voluntary grant program, to be known as the
				Black Carbon Reduction Program—
										(1)to cost effectively
				mitigate the adverse consequences of global warming by means of early action to
				reduce black carbon emissions from diesel-powered heavy-duty vehicles placed in
				service prior to 2007; and
										(2)under which the
				Administrator, in accordance with this section (including regulations
				promulgated under subsection (g)), shall authorize the provision of grants in
				accordance with subsection (c) to cover 100 percent of the cost of purchasing
				and installing diesel particulate filters on heavy duty vehicles.
										(c)Program
				specifications
										(1)In
				generalA grant may be issued under the program only to cover the
				costs of the purchase and installation of a diesel particulate filter.
										(2)Maximum
				amountThe total amount of grants issued for a fiscal year under
				the program may not exceed the amounts made available for the program for the
				fiscal year under subsection (h).
										(d)Evaluation and
				report
										(1)In
				generalNot later than 2 years after the date of enactment of
				this section and biennially thereafter, the Administrator shall submit to
				Congress a report evaluating the implementation of the program.
										(2)InclusionsThe
				report shall include a description of—
											(A)the total number of grant
				applications received;
											(B)the total dollar value of
				all grants issued;
											(C)the estimated benefits of
				grants provided under the program, including estimates of the total number of
				tons of black carbon reduced, cost-effectiveness, and cost-benefits; and
											(D)any other information the
				Administrator considers to be appropriate.
											(e)Exclusion of grants
				from incomeA grant issued under the program shall not be
				considered gross income of the purchaser of technology for purposes of the
				Internal Revenue Code of 1986.
									(f)Effect of
				sectionNothing in this section affects any authority under the
				Clean Air Act (42 U.S.C. 7401 et seq.) as in existence on the day before the
				date of enactment of this section.
									(g)Regulations
										(1)In
				generalAs soon as practicable after the date of enactment of
				this section, the Administrator shall promulgate regulations to implement the
				program.
										(2)RequirementsThe
				regulations promulgated under paragraph (1) shall—
											(A)establish streamlined
				procedures for the provision of grants to eligible entities participating in
				the program for the amount of the purchase and installation of diesel
				particulate filters as soon as practicable, but not later than 30 days after
				the date of submission of an application for a grant;
											(B)include a list of diesel
				particulate filters the purchase and installation of which are eligible to be
				funded through the program; and
											(C)include a list of
				vehicles by model year that are eligible to be retrofitted under the
				program.
											(h)FundingThe
				Administrator shall use to carry out the program all of the funding provided
				for each fiscal year under section 201(g)(1) of division B of the
				Clean Energy Jobs and American Power
				Act.
									.
						(4)Authorization of
			 appropriationsSection 797 of the Energy Policy Act of 2005 (42
			 U.S.C. 16137) is amended by striking 2011 and inserting
			 2021.
						202.State and local
			 investment in energy efficiency and renewable energy
					(a)DefinitionsFor
			 purposes of this section:
						(1)AllowanceThe
			 term allowance means an emission allowance established under
			 section 721 of the Clean Air Act.
						(2)Indian
			 tribeThe term Indian tribe has the meaning given
			 the term in section 4 of the Indian Self-Determination and Education Assistance
			 Act (25 U.S.C. 450b).
						(3)Vintage
			 yearThe term vintage year has the meaning given the
			 term in section 700 of the Clean Air Act.
						(b)Distribution among
			 Indian tribes, States, local governments, and renewable electricity
			 programsThe Administrator shall, in accordance with this
			 section, distribute allowances allocated pursuant to section 771(a)(9) of the
			 Clean Air Act for the following vintage year. The Administrator, after
			 consultation with the Secretary of the Interior, shall distribute not less than
			 1 percent and not more than 3 percent of such allowances to Indian tribes. The
			 Administrator, after consultation with the Secretary of Energy, shall
			 distribute the remaining allowances among the States, local governments, and
			 renewable electricity programs under this section each year in accordance with
			 the following formula:
						(1)60 percent of the
			 allowances shall be provided to the States, of which—
							(A)30 percent shall be
			 divided equally among the States;
							(B)30 percent shall be
			 distributed on a pro rata basis among the States based on the population of
			 each State, as contained in the most recent reliable census data available from
			 the Bureau of the Census for all States at the time at which the Administrator
			 calculates the formula for distribution;
							(C)30 percent shall be
			 distributed on a pro rata basis among the States on the basis of the energy
			 consumption of each State, as contained in the most recent State Energy Data
			 Report available from the Energy Information Administration (or such
			 alternative reliable source as the Administrator may designate); and
							(D)10 percentage shall be
			 provided to the States based on an energy-efficiency formula developed by the
			 Administrator, which formula shall be—
								(i)based on—
									(I)weather-adjusted
			 criteria; and
									(II)performance-based
			 metrics that measure each State’s success at decreasing energy consumption or
			 increasing energy efficiency—
										(aa)on a per capita basis in
			 the residential sector;
										(bb)on an energy consumption
			 per square-foot basis in the commercial sector; and
										(cc)on the basis of
			 installed energy efficiency measures that save energy, measured on a per capita
			 basis for the residential sector and a per square foot basis for the commercial
			 sector; and
										(ii)updated every 3
			 years.
								(2)25 percent of the
			 allowances shall be provided to local governments for energy conservation and
			 efficiency grants.
						(3)15 percent of the
			 allowances shall be provided in accordance with subsection (c)(3) to renewable
			 energy producers exclusively for the generation of renewable electricity, from
			 facilities that—
							(A)have a capacity of 10
			 megawatts or greater; and
							(B)are placed in service
			 after the date of enactment of this Act.
							(c)UsesThe
			 allowances distributed to each State and local government pursuant to this
			 section shall be used exclusively in accordance with the following
			 requirements:
						(1)Allocation to
			 StatesAllowances allocated to the States under subsection (b)(1)
			 shall be for the following purposes and be used in accordance with the
			 following conditions:
							(A)Purposes
								(i)Energy efficiency
			 programs
									(I)In
			 generalSubject to subclauses (II), (III), and (IV), not less
			 than 40 percent of the amount made available under subsection (b)(1) shall be
			 used exclusively for—
										(aa)implementation and
			 enforcement of building codes;
										(bb)implementation of the
			 energy-efficient manufactured homes program;
										(cc)implementation of
			 building energy performance labeling;
										(dd)low-income community
			 energy efficiency programs, including those administered by private, nonprofit
			 community development organizations providing technical and financial
			 assistance to projects and businesses (including those owned by women and
			 minorities) that improve energy efficiency and create jobs and business
			 opportunities;
										(ee)thermal energy
			 efficiency;
										(ff)retrofit for energy and
			 environmental performance; and
										(gg)cost-effective energy
			 efficiency programs for end-use consumers of electricity, natural gas, home
			 heating oil, or propane, including, where appropriate, programs or mechanisms
			 administered by local governments and entities other than the State.
										(II)Thermal energy
			 efficiency
										(aa)In
			 generalNot less than 10 percent of the amount made available
			 under subclause (I) shall be used for thermal energy efficiency projects that
			 provide district thermal energy through a network of pipes from 1 or more
			 central plants to at least 2 or more buildings, combined heat and power that
			 produces electricity and thermal energy with a minimum 60 percent overall
			 efficiency on a lower-heating value basis, or recoverable waste energy
			 (including mechanical, thermal, or electrical energy) that, if not for
			 recovery, would be wasted and may be recovered or generated through
			 modification of an existing facility or addition of a new facility.
										(bb)Studies, construction,
			 and developmentAllocations under this subclause may be used for
			 planning, engineering, and feasibility studies as well as project construction
			 and development.
										(III)Requirements for
			 thermal energy efficiency projectsProjects carried out under
			 subclause (II) shall—
										(aa)reduce or avoid
			 greenhouse gas emissions; and
										(bb)(AA)produce thermal energy
			 from renewable energy resources or natural cooling sources;
											(BB)capture and productively
			 use thermal energy from an electric generation facility;
											(CC)integrate new
			 electricity generation into an existing district energy system;
											(DD)capture and productively
			 uses surplus thermal energy from an industrial or municipal process (such as
			 wastewater treatment); or
											(EE)distribute and transfer
			 to buildings the thermal energy from the energy sources described in subitems
			 (AA) through (DD).
											(IV)Retrofit for energy
			 and environmental performanceNot less than 5 percent of the
			 amount made available under subclause (I) shall be used for the program for
			 retrofit for energy and environmental performance under section 164.
									(V)PriorityIn
			 carrying out this section, each State shall give priority to persons of low and
			 moderate income (as defined in section 102(a) of the Housing and Community
			 Development Act of 1974 (42 U.S.C. 5302(a))).
									(VI)Persons of low
			 incomeEach State shall use at least 35 percent of the
			 allocations provided pursuant to this clause to benefit persons of low income
			 (as defined in section 102(a) of the Housing and Community Development Act of
			 1974 (42 U.S.C. 5302(a))), using not less than 20 percent of such amount made
			 available under this clause for energy retrofits and green investments in
			 subsidized housing based on standards to ensure that investments are
			 cost-effective—
										(aa)taking into account
			 reductions in future use of energy and other utilities, and the extent to which
			 such retrofits and investments address repair and replacement needs that may
			 otherwise need to be addressed with other forms of assistance; and
										(bb)on the condition that,
			 to receive such funding, the recipient shall commit to an additional period of
			 affordability of not fewer than 15 years, covering all units for which the
			 grants and loans are used.
										(ii)Renewable energy
			 programsRenewable energy programs for capital grants, production
			 incentives, loans, loan guarantees, forgivable loans, direct provision of
			 allowances, and interest rate buy-downs for—
									(I)re-equipping, expanding,
			 or establishing a manufacturing facility that receives certification from the
			 Secretary of Energy pursuant to section 48C of the Internal Revenue Code of
			 1986 for the production of—
										(aa)property designed to be
			 used to produce energy from renewable energy sources; and
										(bb)electricity storage
			 systems;
										(II)deployment of a diverse
			 range of technologies to generate electricity from renewable energy sources;
			 and
									(III)deployment of a diverse
			 range of facilities or equipment, such as solar panels, to generate electricity
			 or thermal energy from renewable energy resources in and on buildings in an
			 urban environment.
									(iii)Other State
			 uses
									(I)Electricity
			 transmissionImprovement in electricity transmission for—
										(aa)State or regional
			 implementation of electricity transmission planning and siting activities that
			 facilitate renewable energy development, including facilitation of landowner
			 negotiations for transmission of right-of-way leasing or other contractual
			 arrangements;
										(bb)grants to nonprofit
			 organizations that facilitate negotiations for transmission right-of-way
			 leasing or other contractual agreements between affected landowners and
			 developers;
										(cc)State or regional
			 studies of renewable energy zones and resources with insufficient transmission
			 capacity, including geographical identification of potential renewable energy
			 sites, environmental reviews, and land use or coastal zone constraints;
										(dd)grants to support
			 landowner associations’ and other nonprofit organizations’ participation in
			 State and Federal siting processes, including such associations’ studies of
			 renewable energy feasibility and benefits and associated data
			 collection;
										(ee)grants to affected
			 landowners or landowner associations or nonprofit organizations for mitigation
			 of impacts on property or ecosystems due to transmission projects that are part
			 of an interconnection-wide plan focused on facilitating renewable energy
			 development;
										(ff)training for State
			 regulatory authority staff and local workforces relating to renewable energy
			 generation resources and storage, smart grid, or new transmission
			 technologies;
										(gg)grants to transmission
			 providers for transmission improvements (including smart grid investments) that
			 facilitate renewable energy development and benefit consumers;
										(hh)grants to transmission
			 providers for security upgrades to the transmission system and authorized uses
			 under title XIII of the Energy Independence and Security Act of 2007 (42 U.S.C.
			 17381 et seq.); or
										(ii)grants to develop energy
			 storage, reliability, or distributed renewable generation projects.
										(II)End-use consumer
			 programsCost-effective energy efficiency programs for end-use
			 consumers of electricity, natural gas, home heating oil, or propane, including,
			 where appropriate, programs or mechanisms administered by local governments and
			 entities other than the State.
									(III)Smart
			 gridEnabling the development of a Smart Grid (as described in
			 section 1301 of the Energy Independence and Security Act of 2007 (42 U.S.C.
			 17381)) for State, local government, and other public buildings and facilities,
			 including integration of renewable energy resources and distributed generation,
			 demand response, demand-side management, and systems analysis.
									(iv)State energy
			 programThe energy program of the State authorized under part D
			 of title III of the Energy Policy and Conservation Act (42 U.S.C. 6321 et
			 seq.).
								(v)Weatherization
			 assistance programFor use in conjunction with the weatherization
			 assistance program of the State authorized under part A of title IV of the
			 Energy Conservation and Production Act (42 U.S.C. 6861 et seq.).
								(B)Conditions
								(i)In
			 generalThe States shall prioritize expansion of existing energy
			 efficiency programs approved and overseen by the State or the appropriate State
			 regulatory authority.
								(ii)SupplementationThe
			 States shall demonstrate that allowances allocated pursuant to subparagraph (A)
			 have been used to supplement, and not to supplant, existing and otherwise
			 available State, local, and ratepayer funding for such purpose.
								(2)Energy conservation and
			 efficiencyAllowances allocated to local governments under
			 subsection (b)(2) shall be used exclusively for energy conservation and
			 efficiency purposes specified in subtitle E of the Energy Independence and
			 Security Act of 2007 (42 U.S.C. 17151 et seq.), on the condition that the
			 allocation for the Secretary of Energy under section 543 of that Act (42 U.S.C.
			 17153) is distributed on a pro-rata basis among the other eligible recipients
			 under that section.
						(3)National renewable
			 energy deployment program
							(A)In
			 generalThe Administrator, in consultation with the Secretary of
			 Energy, shall distribute annually the allowances for renewable energy producers
			 under subsection (b)(3)—
								(i)subject to subparagraph
			 (D), in a quantity that, for each renewable energy facility, is equal to the
			 product obtained by multiplying—
									(I)the quantity of energy
			 generated by the renewable energy facility during the preceding vintage year;
			 and
									(II)an incentive rate
			 determined by the Administrator, in consultation with the Secretary of Energy,
			 before the renewable energy facility is placed in service; and
									(ii)for a period of 10 years
			 after the date on which the renewable energy facility is placed in
			 service.
								(B)ImplementationThe
			 Administrator shall promulgate such regulations as are appropriate to carry out
			 this paragraph.
							(C)Technology
			 diversityNot later than 3 years after the date of enactment of
			 this Act, the Administrator, in consultation with the Secretary of
			 Energy—
								(i)shall review the programs
			 enacted pursuant to this section to assess whether the programs are supporting
			 the development of a variety of renewable energy technologies; and
								(ii)may make adjustments to
			 the programs to better support development of such a variety while continuing
			 to maximize the quantity of renewable energy capacity deployed.
								(D)DistributionIn
			 a case in which there are an insufficient number of allowances to serve all
			 otherwise qualified projects placed in service based on the formula under
			 subsection (A)(i), the Administrator shall distribute allowances under this
			 paragraph on a pro rata basis among all otherwise qualified projects.
							(d)ReportingEach
			 Indian tribe, State, local government, and renewable electricity generating
			 company directly receiving allowances or allowance value under this section
			 shall submit to the Administrator a report that contains a list of entities
			 receiving allowances or allowance value under this section.
					(e)EnforcementIf
			 the Administrator determines that an Indian tribe, State, local government, or
			 renewable electricity generating company is not in compliance with this
			 section, the Administrator may withhold up to twice the number of allowances or
			 allowance value that the Indian tribe, State, local government, or renewable
			 electricity generating company failed to use in accordance with the
			 requirements of this section, that such Indian tribe, State, local government,
			 or renewable electricity generating companies would otherwise be eligible to
			 receive under this section in later years. Allowances withheld pursuant to this
			 subsection shall be distributed among the remaining Indian tribes, States,
			 local governments, and renewable electricity generating companies in accordance
			 with subsection (b).
					203.Energy efficiency in
			 building codesThe
			 Administrator shall distribute emission allowances allocated for the following
			 vintage year pursuant to section 771(a)(10) of the Clean Air Act among the
			 States in accordance with the formula described in section 202 of this division
			 exclusively for the purpose of section 163 of division A.
				204.Energy Innovation
			 Hubs
					(a)PurposeThe
			 Secretary shall carry out a program in accordance with this section to
			 establish Energy Innovation Hubs to enhance the economic, environmental, and
			 energy security of the United States by promoting commercial application of
			 clean, indigenous energy alternatives to oil and other fossil fuels, reducing
			 greenhouse gas emissions, and ensuring that the United States maintains a
			 technological lead in the development and commercial application of
			 state-of-the-art energy technologies.
					(b)Distribution of
			 allowances to energy innovation hubsThe Secretary shall, in
			 accordance with the requirements of this section, distribute to eligible
			 consortia allowances allocated for the following vintage year under section
			 772(a)(11) of the Clean Air Act.
					205.ARPA–E
			 research
					(a)DefinitionsFor
			 purposes of this section:
						(1)AllowanceThe term allowance means an
			 emission allowance established under section 721 of the Clean Air Act.
						(2)DirectorThe
			 term Director means Director of the Advanced Research Projects
			 Agency–Energy.
						(b)Distribution of
			 allowancesThe Director, in
			 accordance with this section, shall distribute allowances allocated for the
			 following vintage year under section 771(a)(12) of the Clean Air Act. Such
			 allowances shall be distributed on a competitive basis to institutions of
			 higher education, companies, research foundations, trade and industry research
			 collaborations, or consortia of such entities, or other appropriate research
			 and development entities to achieve the goals of the Advanced Research Projects
			 Agency-Energy (as described in section 5012(c) of the America COMPETES Act (42
			 U.S.C. 16538(c))) through targeted acceleration of—
						(1)novel early-stage energy
			 research with possible technology applications;
						(2)development of
			 techniques, processes, and technologies, and related testing and
			 evaluation;
						(3)development of
			 manufacturing processes for technologies; and
						(4)demonstration and
			 coordination with nongovernmental entities for commercial applications of
			 technologies and research applications.
						(c)Supplement not
			 supplantAssistance provided under this section shall be used to
			 supplement, and not to supplant, any other Federal resources available to carry
			 out activities described in this section.
					206.International clean
			 energy deployment programThe
			 Secretary of State shall distribute emission allowances allocated for the
			 following vintage year pursuant to section 771(a)(13) of the Clean Air Act
			 exclusively for the purpose of section 323 of division A.
				207.International climate
			 change adaptation and global securityThe Secretary of State shall distribute
			 emission allowances allocated for the following vintage year pursuant to
			 section 771(a)(14) of the Clean Air Act exclusively for the purpose of section
			 324 of division A.
				208.Energy efficiency and
			 renewable energy worker training
					(a)Establishment of
			 fundThere is established in the Treasury a separate account, to
			 be known as the Energy Efficiency and Renewable Energy Worker Training
			 Fund.
					(b)Auction
			 proceedsThe Administrator shall deposit the proceeds of the
			 auction conducted pursuant to section 771(b)(4) of the Clean Air Act in the
			 Energy Efficiency and Renewable Energy Worker Training Fund.
					(c)Availability of
			 amountsThe Secretary of Labor shall use the amounts deposited in
			 the Energy Efficiency and Renewable Energy Worker Training Fund under
			 subsection (b) to carry out section 171(e)(8) of the Workforce Investment Act
			 of 1998 (29 U.S.C. 2916(e)(8)) without further appropriation or fiscal year
			 limitation.
					209.Worker
			 transition
					(a)Establishment of
			 fundThere is established in the Treasury a separate account, to
			 be known as the Worker Transition Fund.
					(b)Auction
			 proceedsThe Administrator shall deposit the proceeds of the
			 auction conducted pursuant to section 771(b)(5) of the Clean Air Act in the
			 Worker Transition Fund.
					(c)Availability of
			 amountsThe amounts deposited in the Worker Transition Fund shall
			 be used to carry out part 2 of subtitle A of title III of division A.
					210.State programs for
			 greenhouse gas reduction and climate adaptation
					(a)DefinitionsIn
			 this section:
						(1)Alaska native
			 villageThe term Alaska Native village means a
			 federally recognized Indian tribe located in the State of Alaska and listed in
			 the Bureau of Indian Affairs publication entitled Indian Entities
			 Recognized and Eligible to Receive Services from the United States Bureau of
			 Indian Affairs (74 Fed. Reg. 40218 (Aug. 11, 2009)).
						(2)AllowanceThe
			 term allowance means an emission allowance established under
			 section 721 of the Clean Air Act.
						(3)Indian
			 tribeThe term Indian tribe has the meaning given
			 the term in section 4 of the Indian Self-Determination and Education Assistance
			 Act (25 U.S.C. 450b).
						(4)SCCR
			 AccountThe term SCCR Account means a State Climate
			 Change Response Account established under subsection (c)(5).
						(5)Vintage
			 yearThe term vintage year has the meaning given
			 that term in section 700 of the Clean Air Act.
						(b)Regulations;
			 Coordination
						(1)RegulationsNot
			 later than 2 years after the date of enactment of this Act, the Administrator,
			 or the heads of such Federal agencies as the President may designate, shall
			 promulgate regulations to implement this section.
						(2)CoordinationIf
			 the President designates more than 1 Federal agency to implement this section,
			 the President shall require such agencies to establish a memorandum of
			 understanding providing for coordination of rulemaking and other implementing
			 activities, in accordance with this section.
						(c)Distribution of
			 allowances
						(1)In
			 generalNot later than September 30 of each calendar year, the
			 Administrator shall distribute, in accordance with this section, allowances
			 allocated for the following vintage year pursuant to section 771(a)(15) of the
			 Clean Air Act.
						(2)Reservation and
			 allocationThe Administrator shall—
							(A)reserve 10 percent of the
			 allowances described in paragraph (1) for distribution among coastal and Great
			 Lakes States in accordance with subsection (e);
							(B)reserve 10 percent of the
			 allowances described in paragraph (1) for distribution among the States for
			 wildfire programs for the purposes described in subsection (f), with the
			 allowances to be deposited in and administered through the SCCR
			 Accounts;
							(C)after consultation with
			 the Secretary of the Interior, reserve at least 1 percent of the allowances for
			 distribution to Indian tribes in accordance with subsection (d); and
							(D)distribute the remaining
			 allowances to fund State government programs for greenhouse gas reduction and
			 climate adaptation pursuant to paragraphs (3) and (5), with the allowances to
			 be deposited in and administered through the SCCR Accounts.
							(3)Formula for
			 distributionThe Administrator shall distribute the allowances
			 pursuant to paragraph (2)(D) ratably among the States based on the product
			 obtained by multiplying—
							(A)the population of a
			 State; and
							(B)the allocation factor for
			 the State determined under paragraph (4).
							(4)State allocation
			 factors
							(A)In
			 generalExcept as provided in subparagraph (B), the allocation
			 factor for a State shall be the quotient obtained by dividing—
								(i)the per capita income of
			 all individuals in the United States; by
								(ii)the per capita income of
			 all individuals in the State.
								(B)Limitation
								(i)MaximumIf
			 the allocation factor for a State as calculated under subparagraph (A) would
			 exceed 1.2, the allocation factor for such State shall be 1.2.
								(ii)MinimumIf
			 the allocation factor for a State as calculated under subparagraph (A) would be
			 less than 0.8, the allocation factor for such State shall be 0.8.
								(C)Per capita
			 incomeFor purposes of this paragraph, per capita income shall
			 be—
								(i)determined at 2-year
			 intervals; and
								(ii)subject to subparagraph
			 (D), equal to the average of the annual per capita incomes for the most recent
			 period of 3 consecutive years for which satisfactory data are available from
			 the Department of Commerce at the time such determination is made.
								(D)Revenue directly
			 resulting from a presidentially declared major disaster
								(i)In
			 generalFor purposes of this paragraph, per capita income from 1
			 or more of the sources described in clause (ii) shall be reduced or excluded if
			 the Secretary of Commerce—
									(I)(in consultation with the
			 Administrator and the heads of the departments or agencies involved) determines
			 that the income accrues to persons as the result of a major disaster designated
			 by the President under the Robert T. Stafford Disaster Relief and Emergency
			 Assistance Act (42 U.S.C. 5121 et seq.); and
									(II)finds that the inclusion
			 of 1 or more of the income sources, in whole or in part, results in a
			 transitory, rather than a sustainable, increase in a State’s per capita income
			 level relative to the national average.
									(ii)Sources of
			 incomeThe sources of income referred to in clause (i) are the
			 following:
									(I)Property and casualty
			 insurance (including homeowners and renters insurance).
									(II)The National Flood
			 Insurance Program of the Federal Emergency Management Agency.
									(III)The Individual and
			 Family Grants Program of the Federal Emergency Management Agency.
									(IV)The Disaster Housing
			 Program of the Federal Emergency Management Agency.
									(V)The Community Development
			 Block Grant Program of the Department of Housing and Urban Development.
									(VI)The Disaster
			 Unemployment Assistance Program of the Department of Labor.
									(VII)Any other source
			 determined appropriate by the Administrator.
									(5)State climate change
			 response accounts
							(A)EstablishmentEach
			 State shall establish a State Climate Change Response Account, to be
			 administered pursuant to State law, to receive and distribute—
								(i)the allocation of
			 allowances provided under paragraph (2); or
								(ii)at the election of the
			 State, the proceeds of the auction of those allowances.
								(B)ComplianceState
			 regulations and implementing procedures relating to SCCR accounts shall require
			 compliance with the provisions of this section and all other applicable
			 provisions of Federal law.
							(d)Distribution to Indian
			 tribes
						(1)In
			 generalThe Administrator, or the heads of such Federal agencies
			 as the President may designate, shall promulgate regulations establishing a
			 program to distribute allowances to Indian tribes, in accordance with the
			 requirements of this section, of which not less than 18 percent shall be
			 allocated to Alaska Native Villages for each year.
						(2)Use of
			 allowancesAllowances distributed to Indian tribes shall be used
			 exclusively—
							(A)in accordance with
			 subsection (g); and
							(B)in compliance with any
			 approved tribal climate change response plan.
							(e)Distribution to coastal
			 and Great Lakes StatesThe Administrator, or the heads of such
			 other Federal agencies as the President may designate, shall distribute
			 allowances for coastal State economic protection reserved under subsection
			 (c)(2)(A) each fiscal year, in accordance with section 384 of division
			 A.
					(f)Distribution to States
			 for fire programsThe Administrator, or the heads of such other
			 Federal agencies as the President may designate, shall distribute allowances
			 reserved under subsection (c)(2)(B), to the States’ SCCR Accounts for each
			 fiscal year, to be used for wildfire programs in accordance with section 383 of
			 division A.
					(g)Uses of allowances
			 deposited to SCCR Accounts
						(1)In
			 generalStates shall use allowances deposited to SCCR Accounts
			 under subsection (c)(2)(D) exclusively for the development and implementation
			 of projects, programs, or measures as described in this section to address
			 climate change by reducing emissions of greenhouse gases or by building
			 resilience to the impacts of climate change, including impacts such as—
							(A)extreme weather events,
			 such as flooding and tropical cyclones;
							(B)more frequent heavy
			 precipitation events;
							(C)water scarcity and
			 adverse impacts on water quality;
							(D)stronger and longer heat
			 waves;
							(E)more frequent and severe
			 droughts;
							(F)rises in sea
			 level;
							(G)ecosystem
			 disruption;
							(H)increased wildfire
			 risk;
							(I)increased air
			 pollution;
							(J)effects on public
			 health;
							(K)impaired transportation
			 systems and infrastructure; and
							(L)reduced productivity of
			 agricultural or ranching operations.
							(2)RequirementsThe
			 allowances received by each SCCR Account for each fiscal year shall be used by
			 the State exclusively to fund the following categories of activities, in
			 compliance with the provisions of approved State climate change response
			 plans:
							(A)Grants to fund water
			 system mitigation and adaptation partnerships in accordance with section 381 of
			 division A.
							(B)Flood control,
			 protection, prevention and response programs and projects in accordance with
			 section 382 of division A.
							(C)Programs or projects
			 implemented by State agencies as owners or operators of water systems to
			 address any ongoing or forecasted climate-related impact on water quality,
			 water supply or reliability, for 1 or more of the purposes listed in section
			 381(d) of division A.
							(D)Programs or projects to
			 reduce greenhouse gas emissions through recycling or for increasing recycling
			 rates in accordance with section 154 of division A.
							(E)Programs and projects
			 addressing adverse impacts of climate change affecting agriculture or ranching
			 activities.
							(F)Programs or projects
			 addressing air pollution or air quality impacts caused or exacerbated by
			 climate change.
							(G)Programs or projects to
			 reduce greenhouse gas emissions that result in a decrease in emissions of other
			 air pollutants.
							(H)Programs or projects to
			 restore abandoned mine lands that increase carbon sequestration or reduce
			 greenhouse gas emissions while providing other benefits, including improvements
			 in water and air quality.
							(I)Programs addressing the
			 risk of wildfires for 1 or more of the purposes listed in section 383(e)(2) of
			 division A.
							(3)Distribution for local
			 governmentsNot less than 12.5 percent of the allowances
			 deposited to SCCR Accounts shall be distributed by each State to units of local
			 government within such State, to be used exclusively to support the categories
			 of climate change response efforts listed in paragraph (2).
						(4)Vulnerable
			 populationsIn deploying allowances under this section, States
			 and units of local government shall ensure that programs and projects are
			 funded responding to impacts affecting socially and economically vulnerable
			 populations, including—
							(A)persons of low-income (as
			 defined in title I of the Housing and Community Development Act of 1974, (42
			 U.S.C. 5301 et seq.));
							(B)members of socially
			 disadvantaged groups (as defined in section 2501(e)(2) of the Food,
			 Agriculture, Conservation, and Trade Act of 1990 (7 U.S.C. 2279(e)(2)));
							(C)individuals over 65 years
			 of age and under 5 years of age; and
							(D)individuals with
			 disabilities.
							(5)Intent of
			 CongressIt is the intent of the Congress that allowances
			 distributed to carry out this section should be used to supplement, and not
			 replace, existing sources of funding used to address and build resilience to
			 the impacts of climate change.
						(h)State and tribal
			 climate change response plans
						(1)In
			 generalThe regulations promulgated pursuant to subsection (b)
			 shall include requirements for submission and approval of State and tribal
			 climate change response plans under this section. Beginning with vintage year
			 2012, distribution of allowances to a State pursuant to this section shall be
			 contingent on approval of a State climate change response plan for such State
			 that meets the requirements of such regulations.
						(2)RequirementsRegulations
			 promulgated under this section shall require, at minimum, that State climate
			 change response plans—
							(A)assess and prioritize the
			 vulnerability of a State to a broad range of impacts of climate change, based
			 on the best available science;
							(B)identify and prioritize
			 specific cost-effective projects, programs, and measures to mitigate and build
			 resilience to current and predicted impacts of climate change, including
			 projects, programs, and measures within each of the categories of activities
			 listed in subsection (h)(2);
							(C)include an assessment of
			 potential for carbon reduction through changes to land management policies
			 (including enhancement or protection of forest carbon sinks);
							(D)ensure that the State
			 fully considers and undertakes, to the maximum extent practicable, initiatives
			 that—
								(i)protect or enhance
			 natural ecosystem functions, including protection, maintenance, or restoration
			 of natural infrastructure such as wetlands, reefs, and barrier islands to
			 buffer communities from floodwaters or storms, watershed protection to maintain
			 water quality and groundwater recharge, or floodplain restoration to improve
			 natural flood control capacity;
								(ii)where appropriate, use
			 nonstructural approaches, including practices that use, enhance, or mimic the
			 natural hydrologic cycle processes of infiltration, evapotranspiration, and
			 use; or
								(iii)where appropriate,
			 protect forested land via scientifically based ecological restoration
			 practices, including by reducing fuel loads, restoring forest diversity, and
			 conducting research on pest mitigation;
								(E)give consideration to
			 impacts affecting socially and economically vulnerable populations,
			 including—
								(i)persons of low-income (as
			 defined in title I of the Housing and Community Development Act of 1974 (42
			 U.S.C. sec. 5301 et seq.));
								(ii)members of socially
			 disadvantaged groups (as defined in section 2501(e)(2) of the Food,
			 Agriculture, Conservation, and Trade Act of 1990 (7 U.S.C. 2279(e)(2)));
								(iii)persons over 65 years
			 of age and under 5 years of age; and
								(iv)persons with
			 disabilities;
								(F)use pre-disaster
			 mitigation, emergency response, and public insurance programs to mitigate the
			 impacts of climate change;
							(G)be consistent with
			 Federal conservation and environmental laws and, to the maximum extent
			 practicable, avoid environmental degradation; and
							(H)be revised and
			 resubmitted for approval not less frequently than every 5 years.
							(3)Tribal climate change
			 response plansRequirements for tribal climate change response
			 plans should include the requirements listed in subparagraphs (A) through (H)
			 of paragraph (2), as appropriate, but may vary from those of State climate
			 change response plans to the extent necessary to account for the special
			 circumstances of Indian tribes.
						(4)Coordination with prior
			 planning effortsIn implementing this subsection, the
			 Administrator, or the heads of such Federal agencies as the President may
			 designate, shall—
							(A)draw upon lessons learned
			 and best practices from preexisting State and tribal climate change response
			 planning efforts;
							(B)seek to avoid duplication
			 of such efforts; and
							(C)ensure that the plans
			 developed under this section are developed in coordination with State natural
			 resources adaptation plans developed under section 369 of division A.
							(i)ReportingNot
			 later than 1 year after each date of receipt of allowances under this section,
			 and biennially thereafter until the allowances received under this section have
			 been fully expended, each State or Indian tribe receiving allowances under this
			 section shall submit to the Administrator, or the heads of such Federal
			 agencies as the President may designate, a report that—
						(1)provides a full
			 accounting for the use by the State or Indian tribe of allowances distributed
			 under this section, including a description of the projects, programs, or
			 measures supported using such allowances;
						(2)includes a report
			 prepared by an independent third party, in accordance with such regulations as
			 are promulgated by the Administrator or the heads of such other Federal
			 agencies as the President may designate, evaluating the performance of the
			 projects, programs, or measures supported under this section; and
						(3)identifies any use by the
			 State or Indian tribe of allowances distributed under this section for the
			 reduction of flood and storm damage and the effects of climate change on water
			 and flood protection infrastructure.
						(j)AuditingThe
			 Administrator, or the heads of such Federal agencies as the President may
			 designate, shall have authority to conduct such audits or other review of
			 States implementation of and compliance with this section as such Federal
			 officials may in their discretion determine to be necessary or
			 appropriate.
					(k)EnforcementIf
			 the Administrator, or the heads of such Federal agencies as the President may
			 designate, determine that a State or Indian tribe is not in compliance with
			 this section, the Administrator or such other agency head may withhold a
			 quantity of the allowances equal to up to twice the quantity of allowances that
			 the State or Indian tribe failed to use in accordance with the requirements of
			 this section, that such State or Indian tribe would otherwise be eligible to
			 receive under this section in 1 or more later years. Allowances withheld
			 pursuant to this subsection shall be distributed among the remaining States or
			 Indian tribes ratably in accordance with—
						(1)the formula under
			 subsection (c), in the case of allowances withheld from a State; or
						(2)in accordance with
			 subsection (d), in the case of allowances withheld from an Indian tribe.
						211.Climate Change Health
			 Protection and Promotion Fund
					(a)Establishment of
			 fundThere is established in the Treasury a separate account, to
			 be known as the Climate Change Health Protection and Promotion
			 Fund.
					(b)Auction
			 proceedsThe Administrator shall deposit the proceeds of the
			 auction pursuant to section 771(b)(6) of the Clean Air Act in the Climate
			 Change Health Protection and Promotion Fund.
					(c)Availability of
			 AmountsAll amounts deposited in the Climate Change Health
			 Protection and Promotion Fund shall be available to the Secretary of Health and
			 Human Services to carry out subpart B of subtitle C of title III of division A,
			 without further appropriation or fiscal year limitation.
					(d)Distribution of funds
			 by HHSIn carrying out subpart B of subtitle C of title III of
			 division A, the Secretary of Health and Human Services may make funds deposited
			 in the Climate Change Health Protection and Promotion Fund available to—
						(1)other departments,
			 agencies, and offices of the Federal Government;
						(2)foreign, State, tribal,
			 and local governments; and
						(3)such other entities as
			 the Secretary determines to be appropriate.
						(e)Supplement, not
			 replaceIt is the intent of Congress that funds made available to
			 carry out subpart B of subtitle C of title III of division A should be used to
			 supplement, and not replace, existing sources of funding for public
			 health.
					212.Climate change
			 safeguards for natural resources conservation
					(a)Establishment of
			 fundThere is established in the Treasury a separate account, to
			 be known as the Natural Resources Climate Change Adaptation
			 Account.
					(b)Auction
			 proceedsThe Administrator shall deposit the proceeds of the
			 auction conducted pursuant to section 771(b)(7) of the Clean Air Act in the
			 Natural Resources Climate Change Adaptation Account.
					(c)Availability of
			 amountsAll amounts deposited in the Natural Resources Climate
			 Change Adaptation Account shall be available without further appropriation or
			 fiscal year limitation solely for the purposes of paragraphs (2) through (6) of
			 section 370(a) of division A.
					213.Nuclear worker
			 training
					(a)Establishment of
			 fundThere is established in the Treasury a separate account, to
			 be known as the Nuclear Worker Training Fund.
					(b)Auction
			 proceedsThe Administrator shall deposit the proceeds of the
			 auction conducted pursuant to section 771(b)(8) of the Clean Air Act in the
			 Nuclear Worker Training Fund.
					(c)Availability of
			 amountsAll amounts deposited in the Nuclear Worker Training Fund
			 shall be available without further appropriation or fiscal year limitation
			 solely for the purpose of carrying out section 132 of division A.
					214.Supplemental
			 agriculture, abandoned mine land, renewable energy, and forestry
					(a)Establishment of
			 fundThere is established in the Treasury a separate account, to
			 be known as the Supplemental Agriculture, Abandoned Mine Land, Renewable
			 Energy, and Forestry Fund.
					(b)Auction
			 proceedsThe Administrator shall deposit the proceeds of the
			 auction conducted pursuant to section 771(b)(9) of the Clean Air Act in the
			 Supplemental Agriculture, Abandoned Mine Land, Renewable Energy, and Forestry
			 Fund.
					(c)Availability of
			 amountsAll amounts deposited in the Supplemental Agriculture,
			 Renewable Energy, Abandoned Mine Land, and Forestry Fund shall be available
			 without further appropriation or fiscal year limitation solely for the purpose
			 of carrying out section 155 of division A.
					215.Investment in
			 greenhouse gas reductions from the transportation sector
					(a)DefinitionsIn this section:
						(1)AllowanceThe
			 term allowance means an emission allowance established under
			 section 721 of the Clean Air Act.
						(2)SecretaryThe
			 term Secretary means the Secretary of Transportation.
						(3)Vintage
			 yearThe term vintage year has the meaning given the
			 term in section 700 of the Clean Air Act.
						(b)Climate Change
			 Transportation Fund
						(1)Establishment of
			 fundThere is established in the Treasury a separate account, to
			 be known as the Climate Change Transportation Fund.
						(2)Auction proceeds
			 deposited to fundThe Administrator shall deposit the proceeds of
			 auctions conducted pursuant to section 771(b)(10) of the Clean Air Act for the
			 vintage years specified in the Climate Change Transportation Fund.
						(3)Availability of
			 amountsAll amounts deposited in the Climate Change
			 Transportation Fund shall be available, without further appropriation or fiscal
			 year limitation, to carry out this section.
						(c)Distribution of
			 allowancesFor each year, the Secretary shall use the proceeds of
			 allowance auctions deposited in the Climate Change Transportation Fund to
			 reduce emissions from the transportation sector in accordance with the
			 following formula:
						(1)50 percent of the
			 allowances shall be used exclusively for the Transportation Greenhouse Gas
			 Reduction program in accordance with section 832 of the Clean Air Act.
						(2)50 percent of the
			 allowances shall be used exclusively for public transportation grants in
			 accordance with subsection (d).
						(d)Distribution of public
			 transportation grants
						(1)In
			 generalThe Secretary shall distribute the amounts available for
			 public transportation grants for each fiscal year in accordance with subsection
			 (c)(2) as grants to public transportation agencies (including designated
			 recipients (as defined in section 5307(a) and section 5340 of title 49, United
			 States Code)) and recipients and sub-recipients (as defined in section 5311(a)
			 of title 49, United States Code).
						(2)FormulaIn
			 providing grants under this subsection, the Secretary shall distribute—
							(A)80 percent of the funds
			 in accordance with the formula and conditions governing grants under section
			 5307 of title 49, United States Code;
							(B)10 percent of the funds
			 in accordance with the formula and conditions governing grants under section
			 5311 of title 49, United States Code (including subsection (f) of that
			 section); and
							(C)10 percent of the funds
			 in accordance with the formula and conditions governing grants under section
			 5340 of title 49, United States Code.
							(e)AgreementsNo
			 grant may be provided to a public transportation agency under this section for
			 any fiscal year unless—
						(1)the grant is limited to a
			 project approved in accordance with the greenhouse gas emission reduction
			 provisions under section 112 of division A; and
						(2)the public transportation
			 agency enters into such agreements with the Secretary as the Secretary may
			 require to ensure that the public transportation agency will maintain the
			 aggregate expenditures of the public transportation agency from all other
			 sources for programs described in paragraph (1) at or above the average level
			 of those expenditures during the 2 fiscal years preceding the date of enactment
			 of this Act.
						(f)Limitation on use of
			 fundsPublic transportation grants funded under this section may
			 be used only to fund strategies that demonstrate a reduction in greenhouse gas
			 emissions.
					216.State programs for
			 natural resource adaptation activitiesThe Administrator shall distribute emission
			 allowances allocated for the following vintage year pursuant to section
			 771(a)(16) of the Clean Air Act among the States in accordance with the formula
			 described in section 370(a)(1) of division A, exclusively to carry out natural
			 resources adaptation activities in accordance with adaptation plans approved
			 under section 369 of division A.
				
	
		February 2, 2010
		Reported with an amendment
	
